Exhibit 10.1

 

EXECUTION VERSION

 

November 1, 2013

 

ACRC 2013-FL1 DEPOSITOR LLC,
as Depositor,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Master Servicer,

 

ARES COMMERCIAL REAL ESTATE SERVICER LLC,
as Special Servicer,

 

U.S. BANK NATIONAL ASSOCIATION,
as Trustee,

 

U.S. BANK NATIONAL ASSOCIATION,
as Certificate Administrator, Paying Agent and Custodian,

 

and

 

TRIMONT REAL ESTATE ADVISORS, INC.,
as Trust Advisor

 

POOLING AND SERVICING AGREEMENT

 

ACRE COMMERCIAL MORTGAGE TRUST 2013-FL1, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2013-FL1

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I. DEFINITIONS

3

 

 

 

Section 1.01.

Defined Terms

3

Section 1.02.

Certain Calculations

69

Section 1.03.

Certain Constructions

73

 

 

 

ARTICLE II. CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES

74

 

 

 

Section 2.01.

Conveyance of Trust Assets; Assignment of Purchase Agreement

74

Section 2.02.

Acceptance by Custodian and the Trustee

80

Section 2.03.

Representations, Warranties and Covenants of the Depositor; Repurchase and
Substitution of Trust Assets

82

Section 2.04.

Representations, Warranties and Covenants of the Master Servicer, the Special
Servicer, the Certificate Administrator, the Trustee and the Trust Advisor

90

Section 2.05.

Execution and Delivery of Certificates; Issuance of Lower-Tier Regular Interests

96

Section 2.06.

Miscellaneous REMIC and Grantor Trust Provisions

97

 

 

 

ARTICLE III. ADMINISTRATION AND SERVICING OF THE TRUST FUND

98

 

 

 

Section 3.01.

The Master Servicer to Act as Master Servicer; Special Servicer to Act as
Special Servicer; Administration of the Mortgage Loan

98

Section 3.02.

Liability of the Master Servicer and the Special Servicer When Sub-Servicing

103

Section 3.03.

Collection of Trust Asset and Companion Participation Payments

103

Section 3.04.

Collection of Taxes, Assessments and Similar Items; Escrow Accounts

104

Section 3.05.

Collection Accounts; Excess Liquidation Proceeds Account; Distribution Accounts
and Mortgage Loan Collection Accounts

106

Section 3.06.

Permitted Withdrawals from the Collection Accounts, the Mortgage Loan Collection
Accounts and the Distribution Accounts; Trust Ledger

112

Section 3.07.

Investment of Funds in the Collection Accounts, the Mortgage Loan Collection
Accounts, the Distribution Accounts, the Excess Liquidation Proceeds Account,
the Loss of Value Reserve Fund and the Borrower Accounts

128

 

i

--------------------------------------------------------------------------------


 

Section 3.08.

Maintenance of Insurance Policies and Errors and Omissions and Fidelity Coverage

130

Section 3.09.

Enforcement of Due-on-Sale Clauses; Assumption Agreements

135

Section 3.10.

Appraisals; Realization upon Defaulted Trust Assets

138

Section 3.11.

Trustee to Cooperate; Release of Mortgage Files

145

Section 3.12.

Servicing Fees, Trustee/Certificate Administrator Fees and Special Servicing
Compensation

145

Section 3.13.

Reports to the Certificate Administrator; Collection Account Statements

150

Section 3.14.

Access to Certain Documentation

155

Section 3.15.

Title and Management of REO Properties and Mortgage Loan REO Accounts

162

Section 3.16.

Sale of Defaulted Trust Assets and REO Properties

166

Section 3.17.

Additional Obligations of the Master Servicer and the Special Servicer;
Inspections

169

Section 3.18.

Authenticating Agent

171

Section 3.19.

Appointment of Custodians

172

Section 3.20.

Borrower Accounts

172

Section 3.21.

Property Advances

173

Section 3.22.

Appointment of Special Servicer

177

Section 3.23.

Transfer of Servicing Between the Master Servicer and the Special Servicer;
Record Keeping; Asset Status Report

180

Section 3.24.

Special Instructions for the Master Servicer and/or Special Servicer

184

Section 3.25.

Certain Rights and Obligations of the Master Servicer and/or the Special
Servicer

185

Section 3.26.

Modification, Waiver, Amendment and Consents

186

Section 3.27.

Certain Matters Relating to the Mortgage Loans

188

Section 3.28.

Directing Holder Contact with the Master Servicer and the Special Servicer

190

Section 3.29.

Controlling Class Certificateholders and the Controlling Class Representative;
Certain Rights and Powers of the Directing Holder

190

Section 3.30.

Ongoing Future Advance Estimates

192

Section 3.31.

Annual Compliance Statements

193

Section 3.32.

Annual Reports on Assessment of Compliance with Servicing Criteria

194

Section 3.33.

Annual Independent Public Accountants’ Servicing Report

195

Section 3.34.

No Downgrade Confirmation

196

Section 3.35.

Appointment and Duties of the Trust Advisor

198

 

 

 

ARTICLE IV. DISTRIBUTIONS TO CERTIFICATEHOLDERS

201

 

 

 

Section 4.01.

Distributions

201

 

ii

--------------------------------------------------------------------------------


 

Section 4.02.

Statements to Certificateholders; Reports by Certificate Administrator; Other
Information Available to the Holders and Others

209

Section 4.03.

Compliance with Withholding Requirements

218

Section 4.04.

REMIC Compliance

218

Section 4.05.

Imposition of Tax on the Trust Fund

221

Section 4.06.

Remittances

222

Section 4.07.

P&I Advances

222

Section 4.08.

Realized Losses; Appraisal Reductions

226

Section 4.09.

Grantor Trust Reporting

226

Section 4.10.

Determination and Notification of LIBOR

228

 

 

 

ARTICLE V. THE CERTIFICATES

228

 

 

 

Section 5.01.

The Certificates

228

Section 5.02.

Registration, Transfer and Exchange of Certificates

232

Section 5.03.

Mutilated, Destroyed, Lost or Stolen Certificates

243

Section 5.04.

Appointment of Paying Agent

243

Section 5.05.

Access to Certificateholders’ Names and Addresses; Special Notices

243

Section 5.06.

Actions of Certificateholders

244

Section 5.07.

Compliance with EU Risk Retention Requirements

245

 

 

 

ARTICLE VI. THE DEPOSITOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE
DIRECTING HOLDER AND THE TRUST ADVISOR

246

 

 

 

Section 6.01.

Liability of the Depositor, the Master Servicer, the Special Servicer and the
Trust Advisor

246

Section 6.02.

Merger or Consolidation of either the Master Servicer, the Special Servicer, the
Depositor or the Trust Advisor

246

Section 6.03.

Limitation on Liability of the Depositor, the Master Servicer, the Trust Advisor
and Others

247

Section 6.04.

Limitation on Resignation of the Master Servicer, the Special Servicer and the
Trust Advisor; Termination of the Master Servicer and the Special Servicer

249

Section 6.05.

Rights of the Depositor and the Trustee in Respect of the Master Servicer and
the Special Servicer

250

Section 6.06.

The Master Servicer or Special Servicer as Owners of a Certificate

251

Section 6.07.

The Directing Holder

252

 

 

 

ARTICLE VII. DEFAULT

256

 

 

 

Section 7.01.

Events of Default

256

Section 7.02.

Trustee to Act; Appointment of Successor

263

Section 7.03.

Notification to Certificateholders and Other Persons

264

 

iii

--------------------------------------------------------------------------------


 

Section 7.04.

Other Remedies of Trustee

265

Section 7.05.

Waiver of Past Events of Default and Trust Advisor Termination Events;
Termination

265

Section 7.06.

Trustee as Maker of Advances

265

Section 7.07.

Termination of the Trust Advisor

266

 

 

 

ARTICLE VIII. CONCERNING THE TRUSTEE AND CERTIFICATE ADMINISTRATOR

269

 

 

 

Section 8.01.

Duties of Trustee and Certificate Administrator

269

Section 8.02.

Certain Matters Affecting the Trustee and the Certificate Administrator

271

Section 8.03.

Trustee and the Certificate Administrator Not Liable for Certificates or Trust
Assets

274

Section 8.04.

Trustee and Certificate Administrator May Own Certificates

275

Section 8.05.

Payment of Trustee’s and Certificate Administrator’s Fees and Expenses;
Indemnification

275

Section 8.06.

Eligibility Requirements for Trustee and Certificate Administrator

278

Section 8.07.

Resignation and Removal of Trustee and Certificate Administrator

279

Section 8.08.

Successor Trustee and Certificate Administrator

281

Section 8.09.

Merger or Consolidation of Trustee or Certificate Administrator

282

Section 8.10.

Appointment of Co-Trustee or Separate Trustee

282

 

 

 

ARTICLE IX. TERMINATION

283

 

 

 

Section 9.01.

Termination

283

 

 

 

ARTICLE X. MISCELLANEOUS PROVISIONS

288

 

 

 

Section 10.01.

Counterparts

288

Section 10.02.

Limitation on Rights of Certificateholders

288

Section 10.03.

Governing Law

289

Section 10.04.

Waiver of Jury Trial; Consent to Jurisdiction

290

Section 10.05.

Notices

290

Section 10.06.

Severability of Provisions

295

Section 10.07.

Notice to the Depositor and Each Rating Agency

295

Section 10.08.

Amendment

297

Section 10.09.

Confirmation of Intent

300

Section 10.10.

No Intended Third-Party Beneficiaries

300

Section 10.11.

Entire Agreement

301

Section 10.12.

Third Party Beneficiaries

301

 

iv

--------------------------------------------------------------------------------


 

TABLE OF EXHIBITS

 

Exhibit A-1

Form of Class A Certificate

 

Exhibit A-2

Form of Class X Certificate

 

Exhibit A-3

Reserved

 

Exhibit A-4

Form of Class B Certificate

 

Exhibit A-5

Form of Class C Certificate

 

Exhibit A-6

Form of Class D Certificate

 

Exhibit A-7

Form of Class E Certificate

 

Exhibit A-8

Form of Class F Certificate

 

Exhibit A-9

Form of Class G Certificate

 

Exhibit A-10

Form of Class R Certificate

 

Exhibit A-11

Form of Class LR Certificate

 

Exhibit B

Trust Asset Schedule

 

Exhibit C-1

Form of Transferee Affidavit

 

Exhibit C-2

Form of Transferor Letter

 

Exhibit D-1

Form of Investment Representation Letter

 

Exhibit D-2

Form of ERISA Representation Letter

 

Exhibit E

Form of Request for Release

 

Exhibit F

Securities Legend

 

Exhibit G

Form of Regulation S Transfer Certificate

 

Exhibit H

Form of Transfer Certificate for Exchange or Transfer from Rule 144A Global
Certificate to Regulation S Global Certificate during the Restricted Period

 

Exhibit I

Form of Transfer Certificate for Exchange or Transfer from Rule 144A Global
Certificate to Regulation S Global Certificate after the Restricted Period

 

Exhibit J

Form of Transfer Certificate for Exchange or Transfer from Regulation S Global
Certificate to Rule 144A Global Certificate

 

Exhibit K

Form of Distribution Date Statement

 

Exhibit L-1

Form of Investor Certification for Non-Borrowers and Non-Borrower Affiliates

 

Exhibit L-2

Form of Investor Certification for Borrowers and Borrower Affiliates

 

Exhibit L-3

Form of Online Vendor Certification

 

Exhibit L-4

Form of Companion Participation Holder Certification

 

Exhibit M

Form of Notification from Custodian

 

Exhibit N-1

Form of Closing Date Custodian Certification

 

Exhibit N-2

Form of Post-Closing Custodian Certification

 

Exhibit O

Form of NRSRO Certification

 

Exhibit P

Form of Trust Advisor Annual Report

 

Exhibit Q-1

Form of Special Servicer Four Month Future Advance Notice

 

Exhibit Q-2

Form of Trust Advisor Four Month Future Advance Notice

 

 

 

 

TABLE OF SCHEDULES

 

 

 

Schedule I

Servicing Criteria to be Addressed in Assessment of Compliance

 

Schedule II

Directing Holders

 

Schedule III

Initial Companion Participation Holders Register

 

Schedule IV

Trust Asset Seller Wiring Instructions

 

 

v

--------------------------------------------------------------------------------


 

POOLING AND SERVICING AGREEMENT, dated as of November 1, 2013, among ACRC
2013-FL1 DEPOSITOR LLC, as Depositor, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Master Servicer, ARES COMMERCIAL REAL ESTATE SERVICER LLC, as Special Servicer,
U.S. BANK NATIONAL ASSOCIATION, as Trustee, U.S. BANK NATIONAL ASSOCIATION, as
Certificate Administrator, Paying Agent and Custodian, and TRIMONT REAL ESTATE
ADVISORS, INC., as Trust Advisor.

 

PRELIMINARY STATEMENT:

 

(Terms used but not defined in this Preliminary Statement shall have
the meanings specified in Article I hereof)

 

The Depositor intends to sell pass-through certificates to be issued hereunder
in multiple Classes which in the aggregate will evidence the entire beneficial
ownership interest in the Trust Fund consisting primarily of the Trust Assets.

 

The Trustee shall elect that two segregated asset pools within the Trust Fund be
treated for federal income tax purposes as two separate real estate mortgage
investment conduits (each, a “REMIC” and, in the alternative, the “Lower-Tier
REMIC” and the “Upper-Tier REMIC,” respectively, and, together, the “Trust
REMICs”).

 

The Lower-Tier REMIC will hold the Trust Assets (other than the Excluded Fees)
and certain other related assets subject to this Agreement, and will issue
(i) the uncertificated Lower-Tier Regular Interests set forth in the table
below, which are designated as classes of “regular interests” in the Lower-Tier
REMIC and (ii) the Class LR Certificates, which are designated as the sole class
of residual interests in the Lower-Tier REMIC.

 

The Upper-Tier REMIC will hold the uncertificated Lower-Tier Regular Interests
and certain other related assets subject to this Agreement and will issue the
following Classes:  (i) the Class A, Class B and Class C Certificates, (ii) the
uncertificated regular interests represented by the Class D, Class E, Class F
and Class G Certificates (such Certificates, the “Additional Interest
Certificates”) and (iii) the uncertificated regular interests represented by the
Class X Certificates, all of which are designated as classes of “regular
interests” in the Upper-Tier REMIC (the “Upper-Tier Regular Interests”) and
(v) the Class R Certificates, which are designated as the sole class of residual
interests in the Upper Tier REMIC.

 

The following portions of the Trust Fund will constitute a grantor trust
(“Grantor Trust”) for federal income tax purposes:  (i) the uncertificated
Class D, Class E, Class F and Class G Regular Interests, (ii)  the right of the
Additional Interest Certificates to receive monthly distributions pursuant to
Section 4.01(c) with respect to Additional Interest Accrual Amounts,
(iii) related amounts in the Additional Interest Certificate Account and
(iv) the uncertificated Class X Regular Interest.  The Grantor Trust assets
described in clauses (i), (ii) and (iii) of the immediately preceding sentence
in each case, will be beneficially owned by the holders of the related Class of
Additional Interest Certificates, and the Grantor Trust asset described in
clause (iv) of that sentence will be beneficially owned by holders of the
Class X Certificates, subject to the obligation to pay Additional Interest
Accrual Amounts.

 

--------------------------------------------------------------------------------


 

Each Trust Asset identified in the Trust Asset Schedule is a fully-funded pari
passu participation in a Mortgage Loan.  Each Mortgage Loan consists of the
related Trust Asset and a pari passu future funding companion participation
(each, a “Companion Participation”) that will not be an asset of the Trust
Fund.  The rights and obligations of the holder of each Trust Asset and the
related Companion Participation are governed by a participation agreement (each,
a “Participation Agreement”).

 

The following table sets forth the Class designation and Certificate Balance or
Notional Balance of each Class of Certificates (the “Corresponding
Certificates”) or corresponding Upper-Tier Regular Interest (the “Corresponding
Upper-Tier Regular Interest”), the initial Certificate Balance or Notional
Balance of each Class of Certificates or Upper-Tier Regular Interest, and the
corresponding Lower-Tier Regular Interest (the “Corresponding Lower- Tier
Regular Interest”).

 

Corresponding Certificates
or Corresponding Upper-
Tier Regular Interest

 

Initial Certificate Balance or
Notional Balance

 

Corresponding Lower-Tier
Regular Interests or Upper-
Tier Regular Interests

 

Class A Certificates

 

$

227,141,000

 

LA

 

Class B Certificates

 

104,929,000

 

LB

 

Class C Certificates

 

24,071,000

 

LC

 

Class D Regular Interest

 

38,886,000

 

LD

 

Class E Regular Interest

 

30,861,000

 

LE

 

Class F Regular Interest

 

19,752,000

 

LF

 

Class G Regular Interest

 

48,142,965

 

LG

 

Class X Regular Interest

 

493,782,965

(1)

N/A

 

Class D Certificates

 

38,886,000

 

Class D Regular Interest

 

Class E Certificates

 

30,861,000

 

Class E Regular Interest

 

Class F Certificates

 

19,752,000

 

Class F Regular Interest

 

Class G Certificates

 

48,142,965

 

Class G Regular Interest

 

Class X Certificates

 

493,782,965

(1)

Class X Regular Interest

 

 

--------------------------------------------------------------------------------

(1)         Notional Balance.

 

The following table sets forth the Class designation and initial Lower-Tier
Principal Balance of each Class of Lower-Tier Regular Interest.

 

Corresponding Lower-
Tier Regular Interest

 

Initial Lower-Tier Principal Balance

 

Class LA

 

100% initial Certificate Balance of Corresponding Certificates

 

Class LB

 

100% initial Certificate Balance of Corresponding Certificates

 

Class LC

 

100% initial Certificate Balance of Corresponding Certificates

 

Class LD

 

100% initial Certificate Balance of Corresponding Certificates

 

Class LE

 

100% initial Certificate Balance of Corresponding Certificates

 

Class LF

 

100% initial Certificate Balance of Corresponding Certificates

 

Class LG

 

100% initial Certificate Balance of Corresponding Certificates

 

 

2

--------------------------------------------------------------------------------


 

The initial Certificate Balance of each of the Class R and Class LR Certificates
is zero.  Additionally, neither the Class R nor Class LR Certificates have a
Notional Balance.  The Certificate Balance of any Class of Certificates
outstanding at any time represents the maximum amount which holders thereof are
entitled to receive as distributions allocable to principal from the cash flow
on the Trust Assets and the other assets in the Trust Fund; provided, however,
that if amounts were previously allocated as Realized Losses to a Class of
Certificates in reduction of the Certificate Balance thereof, then (even after
the reduction of the Certificate Balance of such Class to zero) such Class may
receive distributions in reimbursement of such allocated amounts in accordance
with the priorities set forth in Section 4.01 of this Agreement.

 

As of the Cutoff Date, the Trust Assets have an aggregate Stated Principal
Balance equal to approximately $493,782,965.

 

In consideration of the mutual agreements herein contained, the Depositor, the
Master Servicer, the Special Servicer, the Certificate Administrator, the
Trustee, the Trust Advisor and the other parties hereto hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.01.                                   Defined Terms.  Whenever used in
this Agreement, the following words and phrases, unless the context otherwise
requires, shall have the meanings specified in this Article.

 

“122a Retained Interest”:  As defined in Section 5.07(b)(i) of this Agreement.

 

“15Ga-1 Notice”:  As defined in Section 2.03(d) of this Agreement.

 

“15Ga-1 Notice Provider”:  As defined in Section 2.03(d) of this Agreement.

 

“17g-5 Information Provider”:  The Certificate Administrator.

 

“17g-5 Information Provider’s Website”:  The internet website of the 17g-5
Information Provider, initially located at www.usbank.com/abs, under the “Rating
Agency (17g5)” tab of the respective transaction, access to which is limited to
NRSROs who have provided an NRSRO Certification to the 17g-5 Information
Provider.

 

“Acceptable Insurance Default”:  With respect to any Mortgage Loan, any Default
arising when the related Mortgage Loan Documents require that the related
Borrower must maintain standard extended coverage casualty insurance or other
insurance that covers acts of terrorism and the Special Servicer has determined,
in accordance with the Servicing Standard and, unless a Control Termination
Event has occurred and is continuing, with the consent of the Directing Holder,
that either (i) such insurance is not available at any rate, or (ii) such
insurance is not available at commercially reasonable rates and the subject
hazards are not at the time commonly insured against by for properties similar
to the Mortgaged Property and located in or around the geographic region in
which such Mortgaged Property is located (but only by reference to such
insurance that has been obtained by such owners at current market rates);

 

3

--------------------------------------------------------------------------------


 

provided, however, that the Directing Holder will not have more than 30 days to
respond to the Special Servicer’s request for consent; provided, further, that
upon the Special Servicer’s determination, consistent with the Servicing
Standard, that exigent circumstances do not allow the Special Servicer to
consult with the Directing Holder, the Special Servicer will not be required to
do so.  In making this determination, the Special Servicer, to the extent
consistent with the Servicing Standard, may rely on the opinion of an insurance
consultant (at the expense of the Trust Fund).

 

“Actual/360 Basis”:  The accrual of interest calculated on the basis of the
actual number of days elapsed in each Interest Accrual Period or Mortgage Loan
Interest Period, as applicable, and a 360-day year.

 

“Actual/360 Mortgage Loans”:  The Trust Assets indicated as such in the Trust
Asset Schedule and the related Companion Participation.

 

“Additional Interest Accrual Amount”:  With respect to a Class of the Additional
Interest Certificates for any Distribution Date, an amount equal to the excess,
if any, of (i) interest accrued on the Certificate Balance of the applicable
Class of Certificates at its Pass-Through Rate (computed without regard to the
Net WAC Rate limitation) during the related Interest Accrual Period, over
(ii) interest accrued on such Certificate Balance at the Net WAC Rate during
such Interest Accrual Period.

 

“Additional Interest Certificates”:  As set forth in the Preliminary Statement.

 

“Additional Interest Certificate Account”:  The account established and
maintained by the Certificate Administrator for the benefit of the holders of
the Additional Interest Certificates pursuant to Section 3.05(j), which account
shall be a separate Eligible Account or a subaccount of the Distribution Account
entitled “U.S. Bank National Association, as Certificate Administrator on behalf
of U.S. Bank National Association, as trustee, in trust for the holders of ACRE
Commercial Mortgage Trust 2013-FL1, Commercial Mortgage Pass-Through
Certificates, Additional Interest Certificate Account.”  Funds in the Additional
Interest Certificate Account shall be held for the benefit of the
Certificateholders for the uses and purposes set forth in this Agreement.  The
Additional Interest Certificate Account shall be an asset of the Grantor Trust.

 

“Additional Servicer”:  Each Affiliate of the Master Servicer, the Special
Servicer, the Trust Asset Seller or the Placement Agents (other than an
Affiliate of any such party acting in the capacity of the Trust Asset Seller
Sub-Servicer), that Services any of the Trust Assets, and each Person, other
than the Special Servicer, who is not an Affiliate of any of the Master
Servicer, the Trust Asset Seller or the Placement Agents, who Services 10% or
more of the Trust Assets (based on their Stated Principal Balance).

 

“Additional Trust Fund Expense”:  (i) Special Servicing Fees, Workout Fees and
Liquidation Fees, (ii) interest in respect of unreimbursed Advances, (iii) the
cost of various default-related or unanticipated Opinions of Counsel required or
permitted to be obtained in connection with the servicing of the Mortgage Loans
and the administration of the Trust Fund, (iv) unanticipated, non-Mortgage Loan
specific expenses of the Trust Fund, including

 

4

--------------------------------------------------------------------------------


 

indemnities and expense reimbursements to the Trustee, the Certificate
Administrator, the Master Servicer, the Special Servicer, the Trust Advisor and
the Depositor and federal, state and local taxes, and tax-related expenses,
specifically payable out of the Trust Fund and (v) any other default-related or
unanticipated expense of the Trust Fund with respect to any Mortgage Loan that
is not covered by an Advance or a corresponding collection from the related
Borrower in accordance with the related Mortgage Loan Documents.

 

“Advance”:  Any P&I Advance or Property Advance.

 

“Advance Interest Amount”:  Interest at the Advance Rate on the aggregate amount
of P&I Advances and Property Advances for which the Master Servicer, the Special
Servicer or the Trustee, as applicable, has not been reimbursed for the number
of days from the date on which such Advance was made to the date of
reimbursement of the related Advance, less any amount of interest previously
paid on such Advance; provided that if, during any Collection Period in which an
Advance was made, the related Borrower makes payment of an amount in respect of
which such Advance was made with interest at the Default Rate or a late payment
fee, the Advance Interest Amount payable to the Master Servicer, the Special
Servicer or the Trustee shall be paid first, from the amount of Default Interest
on the related Mortgage Loan actually paid by such Borrower, second, from late
payment charges on such Mortgage Loan actually paid by the related Borrower, and
third, upon determining in accordance with the Servicing Standard that such
Advance Interest Amount is not recoverable from the amounts described in first
or second, from other amounts on deposit in the Collection Account, provided,
further, that with respect to any Advance made prior to the expiration of the
related grace period, interest on such Advance will accrue only from and after
the expiration of such grace period.

 

“Advance Rate”:  A per annum rate equal to the Prime Rate.  Interest at the
Advance Rate will accrue from (and including) the date on which the related
Advance is made or the related expense incurred to (but excluding) the date on
which such amounts are recovered out of amounts received on the Mortgage Loan as
to which such Advances were made or servicing expenses incurred or the first
Servicer Remittance Date after a determination of non-recoverability, as the
case may be, is made, provided that such interest at the Advance Rate will
continue to accrue to the extent funds are not available in the Collection
Accounts for such reimbursement of such Advance; provided, further, that with
respect to any Advance made prior to the expiration of the related grace period,
interest on such Advance will accrue only from and after the expiration of such
grace period.

 

“Adverse REMIC Event”:  Any action, that, under the REMIC Provisions, if taken
or not taken, as the case may be, could (i) endanger the status of either Trust
REMIC as a REMIC or (ii) result in the imposition of a tax upon either Trust
REMIC or the Trust Fund (including but not limited to the tax on “prohibited
transactions” as defined in Section 860F(a)(2) of the Code and the tax on
contributions to a REMIC set forth in Section 860G(d) of the Code, but not
including the tax on “net income from foreclosure property”).

 

“Affiliate”:  With respect to any specified Person, any other Person controlling
or controlled by or under common control with such specified Person.  For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the

 

5

--------------------------------------------------------------------------------


 

ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.  The
Trustee and the Certificate Administrator may obtain and rely on an Officer’s
Certificate of the Master Servicer, the Special Servicer, the Trust Advisor or
the Depositor to determine whether any Person is an Affiliate of such party.

 

“Affiliated Person”:  Any Person (other than a Rating Agency) involved in the
organization or operation of the Depositor or an affiliate, as defined in
Rule 405 of the Securities Act, of such Person.

 

“Agent Member”:  Members of, or Depository Participants in, the Depository.

 

“Aggregate Additional Interest Distribution Amount”:  For any Distribution Date,
the lesser of (x) the aggregate of the Additional Interest Accrual Amounts, if
any, for the Additional Interest Certificates and (y) the Class X Interest
Accrual Amount.

 

“Aggregate Principal Distribution Amount”: For any Distribution Date, the
aggregate of the Principal Distribution Amounts with respect to the Trust Assets
for such Distribution Date.

 

“Agreement”:  This Pooling and Servicing Agreement and all amendments hereof and
supplements hereto.

 

“Annual Compliance Report”:  A report consisting of an annual statement of
compliance required by Section 3.32 of this Agreement and an annual report of an
Independent accountant required pursuant to Section 3.33 of this Agreement.

 

“Annual Debt Service”: For any Mortgage Loan, the related Mortgage Interest Rate
multiplied by the outstanding Stated Principal Balance for such Mortgage Loan.

 

“Anticipated Termination Date”:  Any Distribution Date on which it is
anticipated that the Trust Fund will be terminated pursuant to
Section 9.01(c) of this Agreement.

 

“Applicable Procedures”:  As defined in Section 5.02(c)(ii)(A) of this
Agreement.

 

“Applicable Regulation”:  As defined in Section 5.07(a) of this Agreement.

 

“Applicable State and Local Tax Law”:  For purposes hereof, the Applicable State
and Local Tax Law shall be (a) the tax laws of the State of New York and
(b) such state or local tax laws whose applicability shall have been brought to
the attention of the Certificate Administrator by either (i) an opinion of
counsel delivered to it or (ii) written notice from the appropriate taxing
authority as to the applicability of such state or local tax laws.

 

“Appraisal”:  With respect to any Mortgaged Property, an appraisal prepared by
an Independent MAI appraiser with at least five years experience in appraising
properties of like kind, similar size, quality and condition and in the same
area.

 

“Appraised-Out Class”: As defined in Section 3.10.

 

6

--------------------------------------------------------------------------------


 

“Appraisal Reduction Amount”:  For any Distribution Date and for any Mortgage
Loan as to which any Appraisal Reduction Event has occurred, subject to
Section 3.10(a), an amount calculated by the Special Servicer (and, if no
Consultation Termination Event has occurred and is continuing, in consultation
with the Directing Holder, and, if a Control Termination Event has occurred and
is continuing, in consultation with the Trust Advisor to the extent set forth in
Section 3.35(f) of this Agreement) by the first Determination Date following the
date the Special Servicer receives the required Appraisal (and thereafter by the
first Determination Date following any change in the amounts set forth in the
following equation) and equal to the excess, if any, of (a) the sum of (without
duplication) (i) the Stated Principal Balance of such Mortgage Loan, plus
(ii) to the extent not previously advanced by the Master Servicer or the
Trustee, all unpaid interest on such Mortgage Loan at a per annum rate equal to
the related Mortgage Loan, plus (iii) all unreimbursed Property Advances and the
principal portion of all unreimbursed P&I Advances, and all unpaid interest on
Advances at the Advance Rate, in respect of such Mortgage Loan, plus (iv) any
other unpaid Additional Trust Fund Expenses in respect of such Mortgage Loan
(but subject to the provisions of Section 1.02(e) of this Agreement), plus
(v) all currently due and unpaid real estate taxes, ground rents and assessments
and insurance premiums (net of any escrows or reserves therefor) and all other
amounts (excluding principal, contingent interest, Penalty Charges, Exit Fees,
Prepayment Premiums and any similar amounts) due and unpaid with respect to such
Mortgage Loan (which taxes, premiums (net of any escrows or reserves therefor)
and other amounts that have not been the subject of an Advance by the Master
Servicer or the Trustee, as applicable), over (b) the sum of (without
duplication) (i) 90% of the sum of the appraised values (net of any prior
mortgage liens) of the related Mortgaged Properties securing such Mortgage Loan
as determined by Updated Appraisals obtained by the Special Servicer (the costs
of which shall be paid by the Master Servicer as a Property Advance) minus any
downward adjustments the Special Servicer deems appropriate in accordance with
the Servicing Standard (without implying any duty to do so) based upon its
review of the Appraisal and any other information it may deem appropriate, plus
(ii) all escrows, letters of credit and reserves (other than escrows and
reserves for taxes, ground rents, assessments and insurance), plus (iii) all
insurance and casualty proceeds and condemnation awards that constitute
collateral for the related Mortgage Loan (whether paid or then payable by any
insurance company or government authority).

 

On the first Distribution Date occurring on or after the delivery of an Updated
Appraisal, the Special Servicer shall adjust the Appraisal Reduction Amount to
take into account such Updated Appraisal.  Each Appraisal Reduction Amount shall
also be adjusted to take into account any subsequent Updated Appraisal and any
annual letter updates, as of the date of each such Updated Appraisal or letter
update, as applicable.

 

Notwithstanding anything herein to the contrary, the Appraisal Reduction Amount
related to a Mortgage Loan or the related REO Property will be reduced to zero
as of the date the related Mortgage Loan is paid in full, or the related Trust
Asset is liquidated, repurchased or otherwise removed from the Trust Fund. In
addition, with respect to any Mortgage Loan as to which an Appraisal Reduction
Event has occurred, such Mortgage Loan will no longer be subject to the
Appraisal Reduction Amount if (a) such Mortgage Loan has become a Corrected
Mortgage Loan (if a Servicing Transfer Event had occurred with respect to the
related Mortgage Loan) and (b) no other Appraisal Reduction Event has occurred
and is continuing.

 

7

--------------------------------------------------------------------------------


 

The Participations related to a Mortgage Loan will be treated as a single
Mortgage Loan for purposes of calculating an Appraisal Reduction Amount with
respect to such Mortgage Loan.  Any Appraisal Reduction Amount in respect of a
Mortgage Loan shall be deemed allocated on a pro rata and pari passu basis as
between the Trust Asset and the related Companion Participation (based on the
Trust Asset’s and related Companion Participation’s Stated Principal Balance),
provided that any amounts that are not payable by, or allocable to, the
Companion Participation Holder pursuant to the related Participation Agreement
shall be allocated solely to the Trust Asset and not to the Companion
Participation.

 

“Appraisal Reduction Event”:  With respect to any Mortgage Loan, the earliest of
(i) the date on which such Mortgage Loan becomes a Modified Mortgage Loan,
(ii) the 90th day following the occurrence of any uncured Delinquency in Monthly
Payments with respect to such Mortgage Loan, (iii) receipt of notice that the
related Borrower has filed a bankruptcy petition or the date on which a receiver
is appointed and continues in such capacity in respect of a Mortgaged Property
securing such Mortgage Loan or the 90th day after the related Borrower becomes
the subject of involuntary bankruptcy proceedings and such proceedings are not
dismissed in respect of a Mortgaged Property securing such Mortgage Loan,
(iv) the date on which the Mortgaged Property securing such Mortgage Loan
becomes an REO Property and (v) with respect to a Balloon Loan, a payment
default shall have occurred with respect to the related Balloon Payment;
provided, however, if (a) the related Borrower is diligently seeking a
refinancing commitment (and delivers a statement to that effect to the Master
Servicer within 30 days after the default, who shall promptly deliver a copy to
the Special Servicer, the Trust Advisor and the Directing Holder (but only if no
Consultation Termination Event has occurred and is continuing)), (b) the related
Borrower continues to make its Assumed Scheduled Payment, (c) no other Appraisal
Reduction Event has occurred with respect to that Mortgage Loan and (d)  for so
long as no Control Termination Event has occurred and is continuing, the
Directing Holder consents, an Appraisal Reduction Event will not occur until 90
days beyond the related Maturity Date, unless extended by the Special Servicer
in accordance with the Mortgage Loan Documents or this Agreement; and provided,
further, if the related Borrower has delivered to the Master Servicer, who shall
promptly deliver a copy to the Special Servicer, the Trust Advisor and the
Directing Holder (but only if no Consultation Termination Event has occurred and
is continuing), on or before the 90th day after the related Maturity Date, a
refinancing commitment reasonably acceptable to the Special Servicer, and the
Borrower continues to make its Assumed Scheduled Payments (and no other
Appraisal Reduction Event has occurred with respect to that Trust Asset), an
Appraisal Reduction Event will not occur until the earlier of (1) 120 days
beyond the related Maturity Date (or extended maturity date) and (2) the
termination of the refinancing commitment.  The Special Servicer shall notify
the Master Servicer promptly upon the occurrence of any of the foregoing events
with respect to any Specially Serviced Mortgage Loan.

 

“Article 122a”:  Article 122a of European Union Directive 2006/48/EC (as
implemented by the Member States of the EEA), as the same may be amended,
supplemented or replaced from time to time.

 

“Articles 404-410”: Articles 404-410 (inclusive) of European Union Regulation
575/2013.

 

8

--------------------------------------------------------------------------------


 

“Asset Number”:  With respect to any Trust Asset, the asset number by which such
Trust Asset was identified on the books and records of the Depositor or any
sub-servicer for the Depositor, as set forth in the Trust Asset Schedule.

 

“Asset Status Report”:  As defined in Section 3.23(e) of this Agreement.

 

“Assignment of Leases, Rents and Profits”:  With respect to any Mortgaged
Property, any assignment of leases, rents and profits or similar agreement
executed by the Borrower, assigning to the mortgagee all of the income, rents
and profits derived from the ownership, operation, leasing or disposition of all
or a portion of such Mortgaged Property, in the form which was duly executed,
acknowledged and delivered, as amended, modified, renewed or extended through
the date hereof and from time to time hereafter.

 

“Assignment of Mortgage”:  An Assignment of Mortgage without recourse, notice of
transfer or equivalent instrument, in recordable form, which is sufficient under
the laws of the jurisdiction in which the related Mortgaged Property is located
to reflect of record the sale of the Mortgage, which assignment, notice of
transfer or equivalent instrument may be in the form of one or more blanket
assignments covering Mortgages encumbering Mortgaged Properties located in the
same jurisdiction, if permitted by law and acceptable for recording.

 

“Assumed Scheduled Payment”:  With respect to any Mortgage Loan that is
delinquent in respect of its Balloon Payment (including any REO Loan as to which
the Balloon Payment would have been past due), an amount equal to the sum of
(a) the principal portion of the Monthly Payment that would have been due on
such Mortgage Loan on the related Due Date (or the portion thereof not
received), based on the constant Monthly Payment that would have been due on
such Mortgage Loan on the related Due Date based on the constant payment
required by the related Note and the amortization or payment schedule thereof
(as calculated with interest at the related Mortgage Rate), if any, assuming
such Balloon Payment had not become due, after giving effect to any prior
modification, and (b) interest at the Mortgage Rate for such Mortgage Loan minus
the applicable Servicing Fee Rate.

 

“Assumption Fees”:  Any fees collected by the Master Servicer or the Special
Servicer in connection with an assumption of a Mortgage Loan or related
substitution of a Borrower (or an interest therein) thereunder (in each case, as
permitted or set forth in the related Mortgage Loan Documents or under the
provisions of this Agreement).

 

“Authenticating Agent”:  Any authenticating agent appointed by the Certificate
Administrator pursuant to Section 3.18 of this Agreement.

 

“Available Funds”:  For a Distribution Date, the sum of (i) all previously
undistributed Monthly Payments allocated to the Trust Assets or other receipts
on account of principal and interest on or in respect of the Trust Assets
(including, but not limited to, Unscheduled Payments, Net REO Proceeds
transferred from a Mortgage Loan REO Account pursuant to Section 3.15(b) of this
Agreement and Prepayment Premiums, if any, but excluding any Excess Liquidation
Proceeds) received by or on behalf of the Master Servicer in or prior to the
Collection Period relating to such Distribution Date, (ii) all P&I Advances made
by the Master Servicer or the Trustee, as applicable, in respect of the Trust
Assets for such Distribution Date,

 

9

--------------------------------------------------------------------------------


 

(iii) all other amounts received by the Master Servicer allocated to the Trust
Assets in such Collection Period (including the portion of Loss of Value
Payments deposited into the Collection Account pursuant to Section 3.06(e) of
this Agreement) and required to be placed in the Collection Account by the
Master Servicer pursuant to Section 3.05 of this Agreement and (iv)  any Master
Servicer Prepayment Interest Shortfalls remitted by the Master Servicer to the
Collection Account in connection with such Distribution Date; but excluding the
following (in no order of priority):

 

(a)                                 all amounts permitted to be used to
reimburse the Master Servicer, the Special Servicer or the Trustee, as
applicable, for previously unreimbursed Advances and Workout-Delayed
Reimbursement Amounts and interest thereon as described in Section 3.06 of this
Agreement;

 

(b)                                 the aggregate amount of the Servicing Fee,
the Trustee/Certificate Administrator Fee, the Trust Advisor Fee, any Trust
Advisor Consulting Fee (to the extent such fee is actually received from a
Borrower), CREFC® License Fee, Net Prepayment Interest Excess, Net Default
Interest, late payment charges (to the extent not applied to the reimbursement
of Advance Interest Amounts and/or Additional Trust Fund Expenses as provided in
Section 3.06 of this Agreement), Assumption Fees, Modification Fees, loan
service transaction fees, demand fees, beneficiary statement charges and similar
fees, in the case of all of the foregoing, which the Master Servicer, the
Special Servicer, the Certificate Administrator or the Trustee is entitled to
retain as Servicing Compensation, Special Servicing Compensation or other
compensation, as applicable, together with interest on Advances to the extent
provided herein, and interest or investment earnings on payments received with
respect to the Trust Assets that the Master Servicer, the Special Servicer or
the Certificate Administrator are entitled to receive as additional servicing
compensation or other compensation, as applicable, in each case in respect of
such Distribution Date;

 

(c)                                  all amounts representing scheduled Monthly
Payments allocated to the Trust Assets due on a Due Date after the end of the
related Collection Period;

 

(d)                                 all amounts representing certain fees and
expenses, including indemnity amounts, reimbursable or payable to the Master
Servicer, the Special Servicer, the Certificate Administrator, the Trustee,
CREFC® or the Trust Advisor and other amounts permitted to be retained by the
Master Servicer or withdrawn by the Master Servicer from the Collection Account
or by the Certificate Administrator from the Distribution Account to the extent
expressly set forth in this Agreement (including, without limitation, as
provided in Section 3.06 of this Agreement and including any indemnities
provided for herein), including interest thereon as expressly provided in this
Agreement;

 

(e)                                  all amounts received with respect to each
Trust Asset previously purchased, repurchased or replaced from the Trust Fund
pursuant to or as contemplated by Section 2.03(e), Section 3.16 or Section 9.01
of this Agreement or the Purchase Agreement during the related Collection Period
and subsequent to the date as of which such Trust Asset was purchased,
repurchased or replaced;

 

10

--------------------------------------------------------------------------------


 

(f)                                   the amount reasonably determined by the
Certificate Administrator to be necessary to pay any applicable federal, state
or local taxes imposed on the Upper-Tier REMIC or the Lower-Tier REMIC under the
circumstances and to the extent described in Section 4.05 of this Agreement;

 

(g)                                  any Excluded Fees; and

 

(h)                                 any amounts allocable to any Companion
Participation in accordance with the related Participation Agreement.

 

“Balloon Loan”:  Any Mortgage Loan that requires a payment of principal on the
maturity date in excess of its constant Monthly Payment.

 

“Balloon Payment”:  With respect to each Balloon Loan, the payment due on its
Maturity Date.

 

“Beneficial Owner”:  With respect to a Global Certificate, the Person who is the
beneficial owner of such Certificate as reflected on the books of the Depository
or on the books of a Person maintaining an account with such Depository
(directly as a Depository Participant or indirectly through a Depository
Participant, in accordance with the rules of such Depository) with respect to
such Classes.  Each of the Trustee, the Certificate Administrator and the Master
Servicer shall have the right to require, as a condition to acknowledging the
status of any Person as a Beneficial Owner under this Agreement, that such
Person executes an Investor Certification.

 

“Bid Allocation”:  With respect to the Master Servicer and each Sub-Servicer
therefor and the proceeds of any bid pursuant to Section 7.01(a) of this
Agreement, the amount of such proceeds (net of any expenses incurred in
connection with such bid and the transfer of servicing), multiplied by a
fraction equal to (a) the Servicing Fee Amount for the Master Servicer or such
Sub-Servicer therefor, as the case may be, as of such date of determination,
over (b) the aggregate of the Servicing Fee Amounts for the Master Servicer and
all Sub-Servicers therefor as of such date of determination.

 

“Book-Entry Certificate”: Any Certificate registered in the name of the
Depository or its nominee.

 

“Borrower”:  With respect to any Mortgage Loan, any obligor or obligors on any
related Note or Notes, including in connection with a Trust Asset that utilizes
an indemnity deed of trust structure, the borrower and the Mortgaged Property
owner, payment guarantor, or mortgagor, individually and collectively, as the
context may require.

 

“Borrower Accounts”:  With respect to any Mortgage Loan, any related Lock-Box
Account, Cash Management Account or Reserve Account.

 

“Breach”:  As defined in Section 2.03(e) of this Agreement.

 

“Business Day”:  Any day other than a Saturday and a Sunday, or any day on which
banking institutions in the State of New York, the State of California, the
State of Georgia, the State of North Carolina, the State of Illinois and the
State of Minnesota, the city in which the

 

11

--------------------------------------------------------------------------------


 

principal servicing office of the Master Servicer or the Special Servicer is
located or the city in which the corporate trust office of the Trustee or the
Certificate Administrator is located are authorized or obligated by law or
executive order to be closed.

 

“Calculation Rate”:  A discount rate appropriate for the type of cash flows
being discounted, namely (i) for principal and interest payments on any Mortgage
Loan or Trust Asset or sale of a Defaulted Trust Asset, applicable Mortgage Rate
and (ii) for all other cash flows, including property cash flow, the “discount
rate” set forth in the most recent related Appraisal (or Updated Appraisal).

 

“Cash Management Account”:  With respect to any Mortgage Loan that has a
Lock-Box Account, any account or accounts created pursuant to the related
Mortgage, Loan Agreement, Cash Management Account Agreement or other Mortgage
Loan Document into which the Lock-Box Account monies are swept on a regular
basis for the benefit of the Trustee as successor to the Trust Asset Seller. 
Any Cash Management Account shall be beneficially owned for federal income tax
purposes by the Person who is entitled to receive all reinvestment income or
gain thereon in accordance with the terms and provisions of the related Trust
Asset and Section 3.07 of this Agreement, which Person shall be taxed on all
reinvestment income or gain thereon in accordance with the terms of the related
Mortgage Loan.  The Master Servicer shall be permitted to make withdrawals
therefrom for deposit into the Mortgage Loan Collection Account.  To the extent
not inconsistent with the terms of the related Mortgage Loan Documents, each
such Cash Management Account shall be an Eligible Account.

 

“Cash Management Account Agreement”:  With respect to any Mortgage Loan, the
cash management account agreement, if any, between the related Originator and
the related Borrower, pursuant to which the related Cash Management Account, if
any, may have been established.

 

“Certificate”:  Any Class A, Class X, Class B, Class C, Class D, Class E,
Class F, Class G, Class R or Class LR Certificate issued, authenticated and
delivered hereunder.

 

“Certificate Administrator”:  U.S. Bank National Association, a national banking
association, in its capacity as Certificate Administrator, or its successor in
interest, or any successor Certificate Administrator appointed as herein
provided.

 

“Certificate Administrator’s Website”:  The internet website of the Certificate
Administrator, initially located at www.usbank.com/abs.

 

“Certificate Balance”:  With respect to any Class of Certificates (other than
the Class X, Class R and Class LR Certificates), or Upper-Tier Regular Interest
bearing the same alphabetical designation (a) on or prior to the first
Distribution Date, an amount equal to the aggregate initial Certificate Balance
of such Class, as specified in the Preliminary Statement to this Agreement, and
(b) as of any date of determination after the first Distribution Date, the
Certificate Balance of such Class of Certificates or Corresponding Upper-Tier
Regular Interest on the Distribution Date immediately prior to such date of
determination less any distributions allocable to principal and any allocations
of Realized Losses, as applicable, made thereon on such prior Distribution Date.

 

12

--------------------------------------------------------------------------------


 

“Certificate Custodian”:  Initially, the Certificate Administrator; thereafter,
any other Certificate Custodian acceptable to the Depository and selected by the
Certificate Administrator.

 

“Certificate Register” and “Certificate Registrar”:  The register maintained and
the registrar appointed pursuant to Section 5.02 of this Agreement.

 

“Certificateholder”:  The Person whose name is registered in the Certificate
Register, subject to the following:

 

(a)                                 except as provided in clauses (b) and (d),
for the purpose of giving any consent or taking any action pursuant to this
Agreement, any Certificate beneficially owned by the Depositor, the Master
Servicer, the Special Servicer, the Certificate Administrator, the Trustee (in
its individual capacity), a Manager, Trust Advisor or a Borrower or any Person
known to a Responsible Officer of the Certificate Registrar to be an Affiliate
of any thereof shall be deemed not to be outstanding and the Voting Rights to
which it is entitled shall not be taken into account in determining whether the
requisite percentage of Voting Rights necessary to effect any such consent or
take any such action has been obtained;

 

(b)                                 for purposes of obtaining the consent of
Certificateholders to an amendment of this Agreement, any Certificates
beneficially owned by the Master Servicer, the Special Servicer or the Trust
Advisor or an Affiliate thereof shall be deemed to be outstanding, provided such
amendment does not relate to compensation of the Master Servicer, the Special
Servicer or the Trust Advisor or otherwise benefit the Master Servicer, Special
Servicer or Trust Advisor (each in its capacity as such) or any Affiliate
thereof (other than solely in its capacity as Certificateholder) in any material
respect;

 

(c)                                  except as provided in clause (d) below, for
purposes of obtaining the consent of Certificateholders to any action proposed
to be taken by the Special Servicer with respect to a Specially Serviced
Mortgage Loan, any Certificates beneficially owned by the Special Servicer or an
Affiliate thereof shall be deemed not to be outstanding;

 

(d)                                 for the purpose of exercising its rights as
a member of the Controlling Class, any Certificate beneficially owned by the
Special Servicer or an Affiliate thereof will be deemed outstanding; and

 

(e)                                  for purposes of providing or distributing
any reports, statements or other information required or permitted to be
provided to a Certificateholder hereunder, a Certificateholder shall include any
Beneficial Owner, or (subject to the execution of an Investor Certification) any
Person identified by a Beneficial Owner as a prospective transferee of a
Certificate beneficially owned by such Beneficial Owner, but only if the
Certificate Administrator or another party hereto furnishing such report,
statement or information has been provided with the name of the Beneficial Owner
of the related Certificate or the Person identified as a prospective transferee
thereof.  For purposes of the foregoing, the Depositor, the Master Servicer, the
Special Servicer, the Certificate Administrator, the Trustee, the Paying Agent,
the Trust Advisor or other such Person may rely, without limitation, on a
Depository Participant listing from the Depository or statements furnished by a
Person that on their face appear to be

 

13

--------------------------------------------------------------------------------


 

statements from a Depository Participant to such Person indicating that such
Person beneficially owns Certificates.

 

“Certifying Certificateholder”:  A Certificateholder or Beneficial Owner of a
Certificate that has provided the Certificate Administrator with an executed
Investor Certification.

 

“Certifying Servicer”:  As defined in Section 3.31 of this Agreement.

 

“Class”:  With respect to the Certificates, all of the Certificates bearing the
same alphabetical Class designation and each separately designated Upper-Tier
Regular Interest and Lower-Tier Regular Interest.

 

“Class A Certificate”:  Any one of the Certificates with a “Class A” designation
on the face thereof, executed and authenticated by the Certificate Administrator
or the Authenticating Agent on behalf of the Depositor in substantially the form
of Exhibit A-1 to this Agreement.

 

“Class A Pass-Through Rate”:  A per annum rate equal to LIBOR plus 1.250%.

 

“Class B Certificate”:  Any one of the Certificates with a “Class B” designation
on the face thereof, executed and authenticated by the Certificate Administrator
or the Authenticating Agent on behalf of the Depositor in substantially the form
of Exhibit A-4 to this Agreement.

 

“Class B Pass-Through Rate”:  A per annum rate equal to LIBOR plus 2.100%.

 

 “Class C Certificate”:  Any one of the Certificates with a “Class C”
designation on the face thereof, executed and authenticated by the Certificate
Administrator or the Authenticating Agent on behalf of the Depositor in
substantially the form of Exhibit A-5 to this Agreement.

 

“Class C Pass-Through Rate”:  A per annum rate equal to LIBOR plus 3.000%.

 

 “Class D Certificate”:  Any one of the Certificates with a “Class D”
designation on the face thereof, executed and authenticated by the Certificate
Administrator or the Authenticating Agent on behalf of the Depositor in
substantially the form of Exhibit A-6 to this Agreement.

 

“Class D Pass-Through Rate”:  A per annum rate equal to the lesser of (i) LIBOR
plus 4.4000% and (ii) the Net WAC Rate for each Interest Accrual Period.

 

“Class D Regular Interest”:  The uncertificated Upper-Tier Regular Interest
represented by the Class D Certificates.

 

“Class E Certificate”:  Any one of the Certificates with a “Class E” designation
on the face thereof, executed and authenticated by the Certificate Administrator
or the Authenticating Agent on behalf of the Depositor in substantially the form
of Exhibit A-7 to this Agreement.

 

“Class E Pass-Through Rate”:  A per annum rate equal to the lesser of (i) LIBOR
plus 5.448% and (ii) the Net WAC Rate for each Interest Accrual Period.

 

14

--------------------------------------------------------------------------------


 

“Class E Regular Interest”:  The uncertificated Upper-Tier Regular Interest
represented by the Class E Certificates.

 

“Class F Certificate”:  Any one of the Certificates with a “Class F” designation
on the face thereof, executed and authenticated by the Certificate Administrator
or the Authenticating Agent on behalf of the Depositor in substantially the form
of Exhibit A-8 to this Agreement.

 

“Class F Pass-Through Rate”:  A per annum rate equal to the lesser of (i) LIBOR
plus 5.750% and (ii) the Net WAC Rate for each Interest Accrual Period.

 

“Class F Regular Interest”:  The uncertificated Upper-Tier Regular Interest
represented by the Class F Certificates.

 

“Class G Certificate”: Any one of the Certificates with a “Class G” designation
on the face thereof, executed and authenticated by the Certificate Administrator
or the Authenticating Agent on behalf of the Depositor in substantially the form
of Exhibit A-9 to this Agreement.

 

“Class G Pass-Through Rate”: A per annum rate equal to the lesser of (i) LIBOR
plus 5.750% and (ii) the Net WAC Rate for each Interest Accrual Period; provided
that the Class G Pass-Through Rate for the initial Interest Accrual Period shall
equal 1.8123%.

 

“Class G Regular Interest”: The uncertificated Upper-Tier Regular Interest
represented by the Class G Certificates.

 

“Class LA Interest,” “Class LB Interest,” “Class LC Interest,” “Class LD
Interest,” “Class LE Interest,” “Class LF Interest” and “Class LG Interest”: 
Each, an uncertificated regular interest in the Lower-Tier REMIC entitled to
monthly distributions payable thereto pursuant to Section 4.01 of this
Agreement.

 

“Class LR Certificate”:  Any one of the Certificates with a “Class LR”
designation on the face thereof, executed and authenticated by the Certificate
Administrator or the Authenticating Agent on behalf of the Depositor in
substantially the form of Exhibit A-11 to this Agreement.  The Class LR
Certificates have no Pass-Through Rate, Certificate Balance or Notional Balance.

 

“Class R Certificate”:  Any one of the Certificates with a “Class R” designation
on the face thereof, executed and authenticated by the Certificate Administrator
or the Authenticating Agent on behalf of the Depositor in substantially the form
of Exhibit A-10 to this Agreement.  The Class R Certificates have no
Pass-Through Rate, Certificate Balance or Notional Balance.

 

“Class X Certificate”:  Any one of the Certificates with a “Class X” designation
on the face thereof, executed and authenticated by the Certificate Administrator
or the Authenticating Agent on behalf of the Depositor in substantially in the
form of Exhibit A-2 to this Agreement.

 

“Class X Interest Accrual Amount”:  For each Distribution Date, the interest
accrued during the related Interest Accrual Period on the outstanding Notional
Balance of the Class X Certificates immediately prior to such Distribution Date
at the Class X Interest Rate.

 

15

--------------------------------------------------------------------------------


 

“Class X Interest Distribution Amount”:  For any Distribution Date, shall equal
(1) the Class X Interest Accrual Amount for such Distribution Date, plus (2) any
Prepayment Premiums received during the related Collection Period, plus (3) any
Net Prepayment Interest Excess for such Distribution Date, minus (4) any Net
Prepayment Interest Shortfall for such Distribution Date, minus (5) the
Aggregate Additional Interest Distribution Amount payable on such Distribution
Date.

 

“Class X Interest Rate”: With respect to the Interest Accrual Period related to
each Distribution Date, a per annum rate equal to the excess, if any, of (1) the
Net WAC Rate for such Interest Accrual Period over (2) the weighted average of
the Pass-Through Rates applicable to all of the outstanding Principal Balance
Certificates for such Distribution Date (weighted on the basis of their
respective Certificate Balances immediately prior to such Distribution Date);
provided that the Class X Interest Rate for the initial Interest Accrual Period
shall equal 0%.

 

“Class X Notional Balance”:  As of any date of determination, the sum of the
Certificate Balances of the Principal Balance Certificates.

 

“Class X Regular Interest”:  The uncertificated Upper-Tier Regular Interest
represented by the Class X Certificates.

 

“Clearstream”:  Clearstream Banking Luxembourg, a division of Clearstream
International, société anonyme.

 

“Closing Date”:  November 19, 2013.

 

“Code”:  The Internal Revenue Code of 1986, as amended from time to time, any
successor statute thereto, and any temporary or final regulations of the United
States Department of the Treasury promulgated pursuant thereto.

 

“Collection Account”:  The segregated account or accounts created and maintained
by the Master Servicer pursuant to Section 3.05(a) of this Agreement, which
shall be entitled “Wells Fargo Bank, National Association, as Master Servicer
for the benefit of U.S. Bank National Association, as Trustee, and the Holders
of ACRE Commercial Mortgage Trust 2013-FL1, Commercial Mortgage Pass-Through
Certificates, Collection Account” and which must be an Eligible Account.  The
Collection Account shall be an asset of the Lower-Tier REMIC.

 

“Collection Period”:  With respect to any Distribution Date and each Trust
Asset, the period that begins immediately following the Determination Date in
the calendar month preceding the month in which such Distribution Date occurs
(or, in the case of the initial Distribution Date, on the day after the Cutoff
Date) and ending at the close of business on the Determination Date in the
calendar month in which such Distribution Date occurs; provided that, with
respect to the initial Collection Period, interest accrued on the Trust Assets
prior to and excluding the Closing Date will not be property of the Issuing
Entity and will be required to be remitted to the Trust Asset Seller.

 

“Commission”:  The Securities and Exchange Commission.

 

16

--------------------------------------------------------------------------------


 

“Committed”:  With respect to the Wells Fargo Repurchase Facility, amounts that
are pre-approved to be funded under the Wells Fargo Repurchase Facility in
connection with future advances required to be made under the Future Funding
Participations (at a 70% advance rate), subject only to the satisfaction of
general conditions precedent in the facility documents.

 

“Companion Participation”:  As defined in the Preliminary Statement.

 

“Companion Participation Holder”:  A holder of a Companion Participation.

 

“Companion Participation Holder Register”:  As defined in Section 3.27(b) of
this Agreement.

 

“Condemnation Proceeds”:  Any awards resulting from the full or partial
condemnation or any eminent domain proceeding or any conveyance in lieu or in
anticipation thereof with respect to a Mortgaged Property by or to any
governmental, quasi-governmental authority or private entity with condemnation
powers (other than amounts to be applied to the restoration, preservation or
repair of such Mortgaged Property or released to the related Borrower in
accordance with the terms of the Mortgage Loan) or any portion of such amounts
payable to the related Companion Participation Holder.

 

“Consolidated Affiliate”:  As defined in Section 5.07(b)(i) of this Agreement.

 

“Consultation Termination Event”:  With respect to any Trust Asset, at any date
on which no Class of Control Eligible Certificates is then outstanding which has
a Certificate Balance greater than zero.

 

“Contingent Interests”:  With respect to any Mortgage Loan, any share of the
appreciated value of the collateral property identified in the related Mortgage
Loan Documents as a “contingent interest” payable to the lender thereunder;
provided, however, that such Contingent Interests shall not be calculated or
verified by the Master Servicer.

 

“Control Eligible Certificates”:  Any of the Class E, Class F and Class G
Certificates.

 

“Control Termination Event”:  With respect to any Trust Asset, at any date on
which no Class of Control Eligible Certificates exists that has a Certificate
Balance (as notionally reduced by any Appraisal Reduction Amounts allocable to
such Class) that is at least equal to 25% of the initial Certificate Balance of
that Class.

 

“Controlling Class”: As of any date of determination, the most subordinate Class
of Control Eligible Certificates then outstanding (as reduced by any Realized
Losses (but without regard to Appraisal Reduction Amounts) allocable to such
class) which has a Certificate Balance greater than zero.  The Controlling Class
as of the Closing Date will be the Class G Certificates.

 

“Controlling Class Certificateholder”: Each Holder (or Beneficial Owner, if
applicable) of a Certificate of the Controlling Class as determined by the
Certificate Registrar to the Certificate Administrator from time to time.

 

17

--------------------------------------------------------------------------------


 

“Controlling Class Representative”:  The Controlling Class Certificateholder (or
a representative) selected by more than 50% of the Controlling
Class Certificateholders, by Certificate Balance, as determined by the
Certificate Registrar from time to time; provided, however, that (i) absent that
selection, or (ii) until a majority of the Controlling Class Certificateholders,
by Certificate Balance, notify the Certificate Registrar that a new Controlling
Class Representative is designated, the current Controlling Class Representative
shall continue to be the Controlling Class Representative.  In the event of
resignation of a Controlling Class Representative or termination of a
Controlling Class Representative and until a new Controlling Class
Representative is designated there will not be a Controlling Class
Representative and all rights of the Controlling Class Representative will be
exercised by the Special Servicer during such time.  The initial Controlling
Class Representative shall be ACRC 2013-FL1 Holder LLC.

 

“Corporate Trust Office”:  The office of the Trustee or the Certificate
Administrator, at which at any particular time its corporate trust business
shall be principally administered. At the date of this Agreement, the corporate
trust office of (i) the Trustee and the Certificate Administrator is located at
190 South LaSalle Street, 7th Floor, Chicago, Illinois 60603, (ii) the
Certificate Administrator is located for certificate transfer purposes, at 60
Livingston Avenue, St. Paul, Minnesota 55107, Attention: Bondholder Services —
ACRE 2013-FL1 and (iii) with respect to the Custodian, the office of the
Custodian located at U.S. Bank Global Trust Services, Attn: Commercial
Certifications, 1133 Rankin Street, Suite 100, St. Paul, Minnesota 55116, and
for all other purposes except as specifically set forth herein, 190 South
LaSalle Street, 7th floor, Chicago, Illinois 60603, Attention: ACRE 2013-FL1.

 

“Corrected Mortgage Loan”:  As defined under the definition of Specially
Serviced Mortgage Loan.

 

“Corresponding Certificates”:  As defined in the Preliminary Statement with
respect to any Corresponding Lower-Tier Regular Interest or Corresponding
Upper-Tier Regular Interest, as applicable.

 

“Corresponding Lower-Tier Regular Interests”:  As defined in the Preliminary
Statement with respect to any Class of Corresponding Certificates or
Corresponding Upper-Tier Regular Interest, as applicable.

 

“Corresponding Upper-Tier Regular Interest”:  As defined in the Preliminary
Statement with respect to any Corresponding Certificates or Corresponding
Lower-Tier Regular Interest, as applicable.

 

“CREFC®”:  CRE Finance Council, formerly known as Commercial Mortgage Securities
Association, or any association or organization that is a successor thereto.  If
neither such association nor any successor remains in existence, “CREFC®” shall
be deemed to refer to such other association or organization as may exist whose
principal membership consists of servicers, trustees, certificateholders,
issuers, placement agents and underwriters generally involved in the commercial
mortgage loan securitization industry, which is the principal such association
or organization in the commercial mortgage loan securitization industry and
whose principal purpose is the establishment of industry standards for reporting
transaction-specific information

 

18

--------------------------------------------------------------------------------


 

relating to commercial mortgage pass-through certificates and commercial
mortgage-backed bonds and the commercial mortgage loans and foreclosed
properties underlying or backing them to investors holding or owning such
certificates or bonds, and any successor to such other association or
organization.  If an organization or association described in one of the
preceding sentences of this definition does not exist, “CREFC®” shall be deemed
to refer to such other association or organization as shall be selected by the
Master Servicer and reasonably acceptable to the Certificate Administrator, the
Trustee and the Special Servicer.

 

“CREFC® Advance Recovery Report”:  A monthly report substantially in the form
of, and containing the information called for in, the downloadable form of the
“Advance Recovery Report” available as of the Closing Date on the
CREFC® Website, or such other form for the presentation of such information and
containing such additional information as may from time to time be approved by
the CREFC® for commercial mortgage securities transactions generally.

 

“CREFC® Appraisal Reduction Template”:  A report substantially in the form of,
and containing the information called for in, the downloadable form of the
“Appraisal Reduction Template” available and effective from time to time on the
CREFC® Website.

 

“CREFC® Bond Level File”:  The data file in the “CREFC® Bond Level File” format
substantially in the form of and containing the information called for therein,
or such other form for the presentation of such information as may be approved
from time to time by the CREFC® for commercial mortgage securities transactions
generally.

 

“CREFC® Collateral Summary File”:  The data file in the “CREFC® Collateral
Summary File” format substantially in the form of and containing the information
called for therein, or such other form for the presentation of such information
as may be approved from time to time by the CREFC® for commercial mortgage
securities transactions generally.

 

“CREFC® Comparative Financial Status Report”:  The monthly report in
“Comparative Financial Status Report” format substantially in the form of and
containing the information called for therein for the Trust Assets, or such
other form for the presentation of such information as may be approved from time
to time by the CREFC® for commercial mortgage securities transactions
generally.  In connection with preparing the CREFC® Comparative Financial Status
Report, the Master Servicer shall process (a) interim financial statements
beginning with interim financial statements for the fiscal quarter ending
March 2014, and (b) annual financial statements beginning with annual financial
statements for the 2014 fiscal year.

 

“CREFC® Delinquent Loan Status Report”:  A report substantially in the form of,
and containing the information called for in, the downloadable form of the
“Delinquent Loan Status Report” available as of the Closing Date on the
CREFC® Website, or no later than 90 days after its adoption, such other form for
the presentation of such information and containing such additional information
as may from time to time be approved by the CREFC® for commercial mortgage
securities transactions generally.

 

“CREFC® Financial File”:  The data file in the “CREFC® Financial File” format
substantially in the form of and containing the information called for therein
for the Trust Assets,

 

19

--------------------------------------------------------------------------------


 

or such other form for the presentation of such information as may be approved
from time to time by the CREFC® for commercial mortgage securities transactions
generally.  The initial data for this report shall be provided by the Trust
Asset Seller.

 

“CREFC® Historical Bond/Collateral Realized Loss Reconciliation Template”:  A
report substantially in the form of, and containing the information called for
in, the downloadable form of the “Historical Bond/Collateral Realized Loss
Reconciliation Template” available and effective from time to time on the
CREFC® Website.

 

“CREFC® Historical Liquidation Loss Template”:  A report substantially in the
form of, and containing the information called for in, the downloadable form of
the “Historical Liquidation Loss Template” available and effective from time to
time on the CREFC® Website.

 

“CREFC® Historical Loan Modification and Corrected Mortgage Loan Report”:  The
monthly report in the “Historical Loan Modification and Corrected Mortgage Loan
Report” format substantially in the form of and containing the information
called for therein for the Trust Assets, or such other form for the presentation
of such information as may be approved from time to time by the CREFC® for
commercial mortgage securities transactions generally.

 

“CREFC® Interest Shortfall Reconciliation Template”:  A report substantially in
the form of, and containing the information called for in, the downloadable form
of the “Interest Shortfall Reconciliation Template” available and effective from
time to time on the CREFC® Website.

 

“CREFC® Investor Reporting Package (CREFC® IRP)”:  (a)  The following seven
electronic files:  (i) CREFC® Loan Setup File, (ii) CREFC® Loan Periodic Update
File, (iii) CREFC® Property File, (iv) CREFC® Bond Level File,
(v) CREFC® Financial File, (vi) CREFC® Collateral Summary File and
(vii) CREFC® Special Servicer Loan File;

 

(b)                                 The following eleven supplemental reports: 
(i) CREFC® Delinquent Loan Status Report, (ii) CREFC® Historical Loan
Modification and Corrected Mortgage Loan Report, (iii) CREFC® REO Status Report,
(iv) CREFC® Operating Statement Analysis Report, (v) CREFC® Comparative
Financial Status Report, (vi) CREFC® Servicer Watch List, (vii) CREFC® Loan
Level Reserve/LOC Report, (viii) CREFC® NOI Adjustment Worksheet,
(ix) CREFC® Advance Recovery Report, (x) CREFC® Total Loan Report and
(xi) CREFC® Reconciliation of Funds Report;

 

(c)                                  the following eight templates: 
(i) CREFC® Appraisal Reduction Template, (ii) CREFC® Servicer Realized Loss
Template, (iii) CREFC® Reconciliation of Funds Template, (iv) CREFC® Historical
Bond/Collateral Realized Loss Reconciliation Template, (v) CREFC® Historical
Liquidation Loss Template, (vi) CREFC® Interest Shortfall Reconciliation
Template, (vii) CREFC® Servicer Remittance to Trustee Template and
(viii) CREFC® Significant Insurance Event Template; and

 

(d)                                 such other reports and data files as
CREFC® may designate as part of the “CREFC® Investor Reporting Package
(CREFC® IRP)” from time to time generally.

 

20

--------------------------------------------------------------------------------


 

“CREFC® License Agreement”: The License Agreement, in the form set forth on the
website of CREFC® on the Closing Date, relating to the use of the
CREFC® trademarks and trade names.

 

“CREFC® License Fee”: With respect to each Trust Asset (including any Trust
Asset related to an REO Loan) and for any Distribution Date, an amount per
Interest Accrual Period equal to the product of (i) the CREFC® License Fee Rate
(adjusted to a monthly rate) multiplied by (ii) the Stated Principal Balance of
such Trust Asset as of the Due Date in the immediately preceding Collection
Period (without giving effect to payments of principal on such Trust Asset on
such Due Date). Any payments of the CREFC® License Fee shall be made to “CRE
Finance Council” and delivered by wire transfer pursuant to the following
instructions (or such other instructions as may hereafter be furnished by
CREFC® to the Master Servicer in writing at least two Business Days prior to the
Servicer Remittance Date):

 

Account Name:  Commercial Real Estate Finance Council (CREFC®)

Bank Name:  JPM Morgan Chase Bank, National Association

Bank Address:  80 Broadway, New York, NY 10005

Routing Number:  021000021

Account Number:  213597397

 

“CREFC® License Fee Rate”: A rate equal to 0.0005% per annum.

 

“CREFC® Loan Level Reserve/LOC Report”:  A report substantially in the form of,
and containing the information called for in, the downloadable form of the “Loan
Level Reserve/LOC Report” available and effective from time to time on the
CREFC® Website.

 

“CREFC® Loan Periodic Update File”:  The monthly data file substantially in the
form of, and containing the information called for in, the downloadable form of
the “CREFC® Loan Periodic Update File” available and effective from time to time
on the CREFC® Website and, provided that each CREFC® Loan Periodic Update File
shall be accompanied by a CREFC® Advance Recovery Report, if such report is
required for a particular month, and all references herein to “CREFC® Loan
Periodic Update File” shall be construed accordingly.

 

“CREFC® Loan Setup File”:  The data file substantially in the form of, and
containing the information called for in, the downloadable form of the
“CREFC® Loan Setup File” available and effective from time to time on the
CREFC® Website.

 

“CREFC® NOI Adjustment Worksheet”:  A report substantially in the form of, and
containing the information called for in, the downloadable form of the “NOI
Adjustment Worksheet” available and effective from time to time on the
CREFC® Website.

 

“CREFC® Operating Statement Analysis Report”:  A report substantially in the
form of, and containing the information called for in, the downloadable form of
the “Operating Statement Analysis Report” available and effective from time to
time on the CREFC® Website.

 

“CREFC® Property File”:  The monthly data file substantially in the form of, and
containing the information called for, in the downloadable form of the
“CREFC® Property File” available and effective from time to time on the
CREFC® Website.

 

21

--------------------------------------------------------------------------------


 

“CREFC® Reconciliation of Funds Template”:  A report substantially in the form
of, and containing the information called for in, the downloadable form of the
“Reconciliation of Funds Template” available and effective from time to time on
the CREFC® Website, or such other form for the presentation of such information
and containing such additional information as may from time to time be
recommended by the CREFC® for commercial mortgage securities transactions
generally.

 

“CREFC® REO Status Report”:  A monthly report substantially in the form of, and
containing the information called for in, the downloadable form of the “REO
Status Report” available and effective from time to time on the CREFC® Website.

 

“CREFC® Servicer Realized Loss Template”:  A report substantially in the form
of, and containing the information called for in, the downloadable form of the
“Servicer Realized Loss Template” available and effective from time to time on
the CREFC® Website.

 

“CREFC® Servicer Watch List”:  A report substantially in the form of, and
containing the information called for in, the downloadable form of the “Servicer
Watch List” available and effective from time to time on the CREFC® Website.

 

“CREFC® Special Servicer Loan File”:  The monthly data file substantially in the
form of, and containing the information called for in, the downloadable form of
the “Special Servicer Loan File” available and effective from time to time on
the CREFC® Website.

 

“CREFC® Supplemental Servicer Reports”:  The CREFC® Delinquent Loan Status
Report, the CREFC® Historical Loan Modification and Corrected Mortgage Loan
Report, the CREFC® REO Status Report, the CREFC® Servicer Watch List, the
CREFC® NOI Adjustment Worksheet, the CREFC® Comparative Financial Status Report,
the CREFC® Operating Statement Analysis Report, the CREFC® Loan Level
Reserve/LOC Report, the CREFC® Advance Recovery Report and the CREFC® Total Loan
Report.

 

“CREFC® Total Loan Report”:  The monthly report substantially in the form of,
and containing the information called for in, the downloadable form of the
“Total Loan Report” available and effective from time to time on the
CREFC® Website.

 

“CREFC® Website”:  The CREFC®’s Website located at “www.crefc.org” or such other
primary website as the CREFC® may establish for dissemination of its report
forms.

 

“CRR Implementation Date” As defined in Section 5.07 of this Agreement.

 

“CUSIP”: Committee on Uniform Securities Identification Procedures.

 

“Custodial Agreement”:  The Custodial Agreement, if any, from time to time in
effect between the Custodian named therein and the Certificate Administrator, in
the form agreed to by the Certificate Administrator and the Custodian, as the
same may be amended or modified from time to time in accordance with the terms
thereof.  No Custodial Agreement will be required if the Custodian is the same
party as the Certificate Administrator.

 

22

--------------------------------------------------------------------------------


 

“Custodian”:  Any Custodian appointed pursuant to Section 3.19 of this
Agreement.  If a Custodian is not so appointed, then the Custodian shall be the
Certificate Administrator.  The Custodian may (but need not) be the Certificate
Administrator, the Trustee or the Master Servicer or any Affiliate of the
Certificate Administrator, the Trustee or the Master Servicer.

 

“Cutoff Date”:  November 1, 2013.

 

“DBRS”:  DBRS, Inc., or its successor in interest.

 

“Debt Service Coverage Ratio”:  With respect to any Mortgage Loan (a) the
Underwritten Net Cash Flow for the related Mortgaged Property or Mortgaged
Properties, divided by (b) the Annual Debt Service for such Mortgage Loan.

 

“Default”:  An event of default under the Mortgage Loan Documents for any
related Mortgage Loan, or an event which, with the passage of time or the giving
of notice, or both, would constitute an event of default under the Mortgage Loan
Documents for such Mortgage Loan.

 

“Default Interest”:  With respect to any Mortgage Loan, interest accrued on such
Mortgage Loan at the excess of (i) the related Default Rate over (ii) the
related Mortgage Rate.

 

“Default Rate”:  With respect to each Mortgage Loan, the per annum rate at which
interest accrues on such Mortgage Loan following any event of default on such
Mortgage Loan, including a default in the payment of a Monthly Payment or a
Balloon Payment.

 

“Defaulted Trust Asset”:  A Trust Asset related to any Mortgage Loan that is
delinquent at least 90 days in respect of its Monthly Payments or more than 90
days delinquent in respect of its Balloon Payment, if any, in either case such
delinquency to be determined without giving effect to any grace period permitted
by the related Mortgage Loan Documents and without regard to any acceleration of
payments under the related Mortgage Loan.

 

“Defect”:  As defined in Section 2.03(e) of this Agreement.

 

“Delinquency”:  Any failure of a Borrower to make a scheduled Monthly Payment or
Balloon Payment on a Due Date.

 

“Denomination”:  As defined in Section 5.01(a) of this Agreement.

 

“Depositor”:  ACRC 2013-FL1 Depositor LLC, a Delaware limited liability company,
and its successors and assigns.

 

“Depository”:  The Depository Trust Company or a successor appointed by the
Certificate Registrar (which appointment shall be at the direction of the
Depositor if the Depositor is legally able to do so).

 

“Depository Participant”:  A Person for whom, from time to time, the Depository
effects book-entry transfers and pledges of securities deposited with the
Depository.

 

23

--------------------------------------------------------------------------------


 

“Determination Date”:  The 11th day of each calendar month or, if such day is
not a Business Day, then the next succeeding Business Day, commencing in
December 2013.

 

“Directing Holder”:  With respect to each Trust Asset, the Controlling
Class Representative.

 

The initial Directing Holder shall be ACRC 2013-FL1 Holder LLC or its designee.

 

“Directly Operate”:  With respect to any REO Property, the furnishing or
rendering of services to the tenants thereof that are not customarily provided
to tenants in connection with the rental of space for occupancy only within the
meaning of Treasury Regulations Section 1.512(b)-1(c)(5), the management or
operation of such REO Property, the holding of such REO Property primarily for
sale to customers in the ordinary course of a trade or business, or any use of
such REO Property in a trade or business conducted by the Trust Fund, or the
performance of any construction work on the REO Property other than through an
Independent Contractor; provided, however, that the Special Servicer, on behalf
of the Trust Fund, shall not be considered to Directly Operate an REO Property
solely because the Special Servicer, on behalf of the Trust Fund, establishes
rental terms, chooses tenants, enters into or renews leases, deals with taxes
and insurance, or makes decisions as to repairs or capital expenditures with
respect to such REO Property or takes other actions consistent with Treasury
Regulations Section l.856-4(b)(5)(ii).

 

“Disclosable Special Servicer Fees”:  With respect to any Mortgage Loan or REO
Property, any compensation and other remuneration (including, without
limitation, in the form of commissions, brokerage fees, rebates, and as a result
of any other fee-sharing arrangement) received or retained by the Special
Servicer or any of its Affiliates that is paid by any Person (including, without
limitation, the Trust, any Borrower, any Manager, any guarantor or indemnitor in
respect of a Mortgage Loan and any purchaser of any Trust Asset or REO Property)
in connection with the disposition, workout or foreclosure of any Mortgage Loan,
the management or disposition of any REO Property, and the performance by the
Special Servicer or any such Affiliate of any other special servicing duties
under this Agreement, other than (1) any Permitted Special Servicer/Affiliate
Fees and (2) any Special Servicing Compensation to which the Special Servicer is
entitled pursuant to Section 3.12 of this Agreement in the form of late payment
charges, Net Default Interest, Assumption Fees, loan service transaction fees,
beneficiary statement charges, assumption application fees or any interest or
other income earned on deposits in the Mortgage Loan REO Accounts.

 

“Disclosure Parties”:  As defined in Section 3.14(e) of this Agreement.

 

“Disqualified Non-U.S. Person”:  With respect to a Class R or Class LR
Certificate, (A) any Non-U.S. Person or agent thereof other than (i) a Non-U.S.
Person that holds the Class R or Class LR Certificate in connection with the
conduct of a trade or business within the United States and has furnished the
transferor and the Certificate Registrar with an effective IRS Form W-8ECI (or
applicable successor Form promulgated by the IRS for the purpose of providing
and certifying the information provided on Form W-8ECI as of the Closing Date)
or (ii) a Non-U.S. Person that has delivered to both the transferor and the
Certificate Registrar an opinion of a nationally recognized tax counsel to the
effect that the transfer of the Class R or Class LR

 

24

--------------------------------------------------------------------------------


 

Certificate to it is in accordance with the requirements of the Code and the
regulations promulgated thereunder and that such transfer of the Class R or
Class LR Certificate will not be disregarded for federal income tax purposes,
(B) an entity treated as a domestic partnership for U.S. federal income tax
purposes, one or more of the direct or indirect beneficial owners (other than
through a U.S. corporation) of which is (or is permitted under the applicable
partnership agreement to be) a Non-U.S. Person who is not described in clause
(A)(i) or (ii) or (C) a U.S. Person with respect to whom income on the Class R
or Class LR Certificate is attributable to a fixed base or foreign permanent
establishment, within the meaning of an applicable income tax treaty, of such
transferee or any other U.S. Person.

 

“Disqualified Organization”:  Any of (a) the United States, a State or any
political subdivision thereof or any agency or instrumentality of any of the
foregoing (other than an instrumentality that is a corporation if all of its
activities are subject to tax and, except for the Federal Home Loan Mortgage
Corporation, a majority of its board of directors is not selected by any such
governmental unit), (b) a foreign government, International Organization (as
defined below) or agency or instrumentality of either of the foregoing, (c) an
organization that is exempt from tax imposed by Code Chapter 1 (including the
tax imposed by Code Section 511 on unrelated business taxable income) on any
excess inclusions (as defined in Code Section 860E(c)(1)) with respect to the
Class R or Class LR Certificates (except certain farmers’ cooperatives described
in Code Section 521), (d) rural electric and telephone cooperatives described in
Code Section 1381(a)(2)(C), or (e) any other Person so designated by the
Certificate Registrar based upon an Opinion of Counsel to the effect that any
Transfer to such Person may cause either Trust REMIC to be subject to tax or to
fail to qualify as a REMIC at any time that the Certificates are outstanding. 
For the purposes of this definition, the terms “United States,” “State” and
“International Organization” shall have the meanings set forth in Code
Section 7701 or successor provisions.

 

“Distribution Account”:  Collectively, the Grantor Trust Distribution Account,
the Upper-Tier Distribution Account, the Lower-Tier Distribution Account, the
Additional Interest Certificate Account and the Excess Liquidation Proceeds
Account each of which may be sub-accounts of a single Eligible Account.

 

“Distribution Date”:  The 4th Business Day following each Determination Date,
commencing in December 2013.

 

“Distribution Date Statement”:  As defined in Section 4.02(a) of this Agreement.

 

“Do Not Hire List”:  The list, as may be updated at any time, provided by the
Depositor to the Master Servicer, Special Servicer, the Certificate
Administrator and Trustee, which lists certain parties identified by the
Depositor as having failed to comply with their respective obligations under
Section 3.31, Section 3.32 or Section 3.33 of this Agreement or as having failed
to comply with any similar Regulation AB reporting requirements under any
pooling and servicing agreement relating to any other series of certificates
offered by the Depositor.

 

“Due Date”:  With respect to any Mortgage Loan and any Distribution Date, the
day of the month, as set forth in the related Mortgage Loan Documents, on which
the Monthly Payment or Balloon Payment is due and payable on such Mortgage Loan.

 

25

--------------------------------------------------------------------------------


 

“Early Termination Notice Date”:  Any date as of which the aggregate Certificate
Balance of Principal Balance Certificates then outstanding is less than 10.0% of
the aggregate Certificate Balance of all Principal Balance Certificates as of
the Closing Date.

 

“Eligible Account”:  Any of:

 

(i)                                     an account or accounts

 

(A)                               maintained with a depository institution or
trust company (A) the short-term unsecured debt obligations or commercial paper
of which are rated at least “R-1 (middle)” by DBRS (or, if not rated by DBRS, an
equivalent (or higher) rating by any two other NRSROs) and “P-1” by Moody’s, in
the case of accounts in which deposits have a maturity of 30 days or less or,
(B) in the case of accounts in which deposits have a maturity of more than 30
days, the long-term unsecured debt obligations of which are rated at least “A”
by DBRS (or, if not rated by DBRS, an equivalent (or higher) rating by any two
other NRSROs) and “A2” by Moody’s;

 

(B)                               an account or accounts maintained with U.S.
Bank National Association, so long as it meets the eligibility standards of the
Certificate Administrator set forth in this Agreement;

 

(ii)                                  a segregated trust account or accounts
maintained with a federal or state chartered depository institution or trust
company acting in its fiduciary capacity which, in the case of a state chartered
depository institution or trust company is subject to regulations substantially
similar to 12 C.F.R. § 9.10(b), and subject to supervision or examination by
federal and state authority, with a combined capital surplus of at least
$50 million and the long-term unsecured debt obligations of which are rated at
least “Baa3” by Moody’s; or

 

(iii)                               any other account for which the Certificate
Administrator, the Trustee, the Master Servicer or the Special Servicer, as
applicable, receives a No Downgrade Confirmation, which may be an account
maintained by or with the Certificate Administrator, the Trustee, the Master
Servicer or the Special Servicer.

 

Eligible Accounts may bear interest.

 

“Eligible Investor”:  Any of (i) a Qualified Institutional Buyer that is
purchasing for its own account or for the account of another Qualified
Institutional Buyer, to whom notice is given that the offer, sale or transfer is
being made in reliance on Rule 144A or (ii) (except with respect to the Class R
and Class LR Certificates) any other Institutional Accredited Investor.

 

“Eligible Trust Advisor”:  An institution (i) in the case of DBRS, that has
acted as special servicer (or, in the case of Trimont, an operating or trust
advisor) on a commercial mortgage-backed securities transaction rated by DBRS
and has not been the special servicer (or, in the case of Trimont, an operating
or trust advisor) on a transaction for which DBRS has qualified, downgraded or
withdrawn its rating or ratings of, one or more classes of certificates for such
transaction citing servicing concerns with such special servicer (or, in the
case of Trimont, such operating or trust advisor) as the sole or material factor
in such rating action, (ii) in the case of Moody’s, that has acted as special
servicer on a commercial mortgage-backed

 

26

--------------------------------------------------------------------------------


 

securities transaction rated by Moody’s and has not been the special servicer on
a transaction for which Moody’s has qualified, downgraded or withdrawn its
rating or ratings of, one or more class of certificates for such transaction
citing servicing concerns with such special servicer as the sole or material
factor in such rating action, (iii) that can and will make the representations
and warranties set forth in Section 2.04(f) of this Agreement, (iv) that is not
the Depositor, the Special Servicer, the Sponsor, the Trust Asset Seller, the
Controlling Class Representative, the Directing Holder or an Affiliate of the
Depositor, the Special Servicer, the Sponsor, the Trust Asset Seller, the
Controlling Class Representative or the Directing Holder and (v) that has not
been paid by any Special Servicer or successor Special Servicer any fees,
compensation or other remuneration (x) in respect of its obligations hereunder
or (y) for the appointment or recommendation for replacement of a successor
Special Servicer to become the Special Servicer.

 

“Environmental Insurance Policy”:  With respect to any Mortgaged Property or REO
Property, any insurance policy covering pollution conditions and/or other
environmental conditions that is maintained from time to time in respect of such
Mortgaged Property or REO Property, as the case may be, for the benefit of,
among others, the Trustee on behalf of the Certificateholders.

 

“Environmental Report”:  The environmental audit report or reports with respect
to each Mortgaged Property delivered to the Trust Asset Seller in connection
with the related Mortgage Loan.

 

“ERISA”:  The Employee Retirement Income Security Act of 1974, as it may be
amended from time to time.

 

“Escrow Account”:  As defined in Section 3.04(b) of this Agreement.  Any Escrow
Account may be a sub-account of the related Cash Management Account.

 

“Escrow Payment”:  Any payment made by any Borrower to the Master Servicer
pursuant to the related Mortgage, Cash Management Account Agreement, Lock-Box
Agreement, Loan Agreement or other Mortgage Loan Document for the account of
such Borrower for application toward the payment of taxes, insurance premiums,
assessments, environmental remediation and similar items in respect of the
related Mortgaged Property or related to the satisfaction of closing conditions
for the related Mortgage Loan.

 

“Euroclear”:  Euroclear Bank, as operator of the Euroclear System and its
successors in interest.

 

“Event of Default”:  A Master Servicer Event of Default or Special Servicer
Event of Default, as applicable.

 

“Excess Liquidation Proceeds”:  With respect to any Trust Asset, the portion of
Net Liquidation Proceeds allocated to such Trust Asset over the amount that
would have been allocated to such Trust Asset if a principal payment and all
other amounts due in full had been made with respect to the related Mortgage
Loan on the Due Date immediately following the date on which such proceeds were
received.

 

27

--------------------------------------------------------------------------------


 

“Excess Liquidation Proceeds Account”:  The segregated non-interest bearing
trust account or sub-account created and maintained by the Certificate
Administrator pursuant to Section 3.05(i) of this Agreement for the benefit of
the Certificateholders, which shall be entitled “U.S. Bank National Association,
as Certificate Administrator, for the benefit of U.S. Bank National Association,
as Trustee, and the Holders of ACRE Commercial Mortgage Trust 2013-FL1,
Commercial Mortgage Pass-Through Certificates, Excess Liquidation Proceeds
Account.”  The Excess Liquidation Proceeds Account must be an Eligible Account
or a sub-account of an Eligible Account and will be an asset of the Lower-Tier
REMIC.

 

“Exchange Act”:  The Securities Exchange Act of 1934, as amended and the
rules and regulations thereunder.

 

“Excluded Fees”: All Exit Fees, property release fees and Scheduled Extension
Fees payable on the Mortgage Loans under the related Mortgage Loan Documents. 
For the avoidance of doubt, the right to receive Excluded Fees will not be held
by the Issuing Entity or any other party under the Pooling and Servicing
Agreement in its capacity as such.

 

“Exit Fee”:  With respect to any Mortgage Loan, any fee identified in the
related Mortgage Loan Documents as an “exit fee” or as “additional interest” and
that is payable by the related Borrower in connection with any prepayment or
repayment of such Mortgage Loan (other than any Prepayment Premium).

 

“FDIC”:  The Federal Deposit Insurance Corporation or any successor thereto.

 

“Final Asset Status Report”:  With respect to any Specially Serviced Mortgage
Loan, each related Asset Status Report, together with such other data or
supporting information provided by the Special Servicer to the Directing Holder,
which shall not include any communication (other than the related Asset Status
Report) between the Special Servicer and the Directing Holder with respect to
such Specially Serviced Mortgage Loan; provided that no Asset Status Report
shall be considered to be a Final Asset Status Report unless, if no Control
Termination Event has occurred and is continuing, the Directing Holder has
either finally approved of and consented to the actions proposed to be taken in
connection therewith, or has exhausted all of its rights of approval and consent
pursuant to this Agreement in respect of such action, or has been deemed to have
approved or consented to such action or the Asset Status Report is otherwise
implemented by the Special Servicer in accordance with this Agreement.

 

“Final Recovery Determination”:  With respect to any Specially Serviced Mortgage
Loan, REO Loan or any Trust Asset subject to repurchase by the Trust Asset
Seller pursuant to Section 2.03(e) of this Agreement or, in the case of a
Mortgage Loan, subject to a purchase pursuant to the applicable Participation
Agreement or any Mortgage Loan subject to purchase pursuant to any related
mezzanine intercreditor agreement, the recovery of all Insurance Proceeds,
Liquidation Proceeds, the related Repurchase Price and other payments or
recoveries (including proceeds of the final sale of any REO Property) which the
Master Servicer (or in the case of a Specially Serviced Mortgage Loan or REO
Loan, the Special Servicer), in its reasonable judgment, and, if no Consultation
Termination Event has occurred and is continuing, in consultation with the
Directing Holder, as evidenced by a certificate of a Servicing Officer delivered
to the Trustee, the Certificate Administrator, the Trust Advisor and the
Custodian (and

 

28

--------------------------------------------------------------------------------


 

the Master Servicer, if the certificate is from the Special Servicer), expects
to be finally recoverable.  If no Control Termination Event has occurred and is
continuing, the Directing Holder shall have ten (10) Business Days to review and
approve each such recovery determination; provided, however, that if the
Directing Holder fails to approve or disapprove any recovery determination
within ten (10) Business Days of receipt of the initial recovery determination,
such consent shall be deemed given.  The Master Servicer shall maintain records,
prepared by a Servicing Officer, of each Final Recovery Determination until the
earlier of (i) its termination as the Master Servicer hereunder and the transfer
of such records to a successor servicer and (ii) five years following the
termination of the Trust Fund.

 

“Financial Market Publisher”:  Bloomberg Financial Service.

 

“Four Month Future Advance Estimate”:  As defined in Section 3.30(b) of this
Agreement.

 

“Global Certificates”:  Each of the Regulation S Global Certificates or
Rule 144A Global Certificates if and so long as such class of Certificates is
registered in the name of a nominee of the Depository.

 

“Grantor Trust”:  As defined in the Preliminary Statement hereto.

 

“Grantor Trust Distribution Account”:  The segregated non-interest bearing trust
account or sub-account created and maintained by the Certificate Administrator
pursuant to Section 3.05(b) of this Agreement, which shall be entitled “U.S.
Bank National Association, as Certificate Administrator, for the benefit of U.S.
Bank National Association, as Trustee, and the Holders of ACRE Commercial
Mortgage Trust 2013-FL1, Commercial Mortgage Pass-Through Certificates, Grantor
Trust Distribution Account” and which must be an Eligible Account or a
sub-account of an Eligible Account.  The Grantor Trust Distribution Account
shall be an asset of the Grantor Trust.

 

“Hazardous Materials”:  Any dangerous, toxic or hazardous pollutants, chemicals,
wastes, or substances, including, without limitation, those so identified
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. Section 1.02 et seq., or any other environmental laws now
existing, and specifically including, without limitation, asbestos and
asbestos-containing materials, polychlorinated biphenyls, radon gas, petroleum
and petroleum products, urea formaldehyde and any substances classified as being
“in inventory,” “usable work in process” or similar classification which would,
if classified as unusable, be included in the foregoing definition.

 

“Holder”:  With respect to any Certificate, a Certificateholder; with respect to
any Lower-Tier Regular Interest, the Trustee.

 

“Indemnified Party”:  As defined in Section 8.05(d), Section 8.05(g) or
Section 8.05(h), as applicable, of this Agreement, as the context requires.

 

“Indemnifying Party”:  As defined in Section 8.05(d), Section 8.05(g) or
Section 8.05(h), as applicable, of this Agreement, as the context requires.

 

29

--------------------------------------------------------------------------------


 

“Independent”:  When used with respect to any specified Person, any such Person
who (i) does not have any direct financial interest, or any material indirect
financial interest, in any of the Depositor, the Trustee, the Certificate
Administrator, the Master Servicer, the Special Servicer, the Directing Holder,
the Trust Advisor, any Borrower or Manager or any Affiliate thereof, and (ii) is
not connected with any such Person thereof as an officer, employee, promoter,
underwriter, trustee, partner, director or Person performing similar functions.

 

“Independent Contractor”:  Either (i) any Person that would be an “independent
contractor” with respect to the applicable Trust REMIC within the meaning of
Code Section 856(d)(3) if such Trust REMIC were a real estate investment trust
(except that the ownership tests set forth in that section shall be considered
to be met by any Person that owns, directly or indirectly, 35% or more of any
Class or 35% or more of the aggregate value of all Classes of Certificates),
provided that such Trust REMIC does not receive or derive any income from such
Person and the relationship between such Person and such Trust REMIC is at arm’s
length, all within the meaning of Treasury Regulations
Section 1.856-4(b)(5) (except neither the Master Servicer nor the Special
Servicer shall be considered to be an Independent Contractor under the
definition in this clause (i) unless an Opinion of Counsel (at the expense of
the party seeking to be deemed an Independent Contractor) addressed to the
Master Servicer or the Special Servicer, as applicable, the Certificate
Administrator and the Trustee has been delivered to the Certificate
Administrator to that effect) or (ii) any other Person (including the Master
Servicer and the Special Servicer) if the Master Servicer or the Special
Servicer, as applicable, on behalf of itself, the Certificate Administrator and
the Trustee has received an Opinion of Counsel (at the expense of the party
seeking to be deemed an Independent Contractor) to the effect that the taking of
any action in respect of any REO Property by such Person, subject to any
conditions therein specified, that is otherwise herein contemplated to be taken
by an Independent Contractor will not cause such REO Property to cease to
qualify as “foreclosure property” within the meaning of Code
Section 860G(a)(8) (determined without regard to the exception applicable for
purposes of Code Section 860D(a)) or cause any income realized in respect of
such REO Property to fail to qualify as Rents from Real Property (provided that
such income would otherwise so qualify).

 

“Individual Certificate”:  Any Certificate in definitive, fully registered
physical form without interest coupons.

 

“Initial Resolution Period”:  As defined in Section 2.03(e) of this Agreement.

 

“Inquiries”:  As defined in Section 4.02(c) of this Agreement.

 

“Institutional Accredited Investor”:  An institution that is an “accredited
investor” within the meaning of Rule 501(a)(l), (2), (3) or (7) under the
Securities Act.

 

“Insurance Proceeds”:  Proceeds of any fire and hazard insurance policy, title
policy or other insurance policy relating to a Mortgage Loan (including any
amounts paid by the Master Servicer pursuant to Section 3.08 of this Agreement).

 

“Interest Accrual Period”:  With respect to any Distribution Date, the period
that begins on and includes the 15th day in the calendar month preceding the
month in which such

 

30

--------------------------------------------------------------------------------


 

Distribution Date occurs (or in the case of the first Distribution Date, the
Closing Date) and ends on and includes the 14th day of the calendar month in
which such Distribution Date occurs.

 

“Interest Distribution Amount”:  With respect to any Distribution Date, an
amount equal to (i) for any Class of Principal Balance Certificates (also with
respect to any Class X Regular Interest), interest for the related Interest
Accrual Period at the Pass-Through Rate for such Class on the related
Certificate Balance immediately prior to such Distribution Date and (ii) for the
Class X Certificates (also with respect to the Upper-Tier Regular Interest with
the same alphabetical designation), the Class X Interest Distribution Amount. 
Calculations of interest due in respect of any such Class shall be made on an
Actual/360 Basis.

 

“Interest Shortfall”:  With respect to any Class of Principal Balance
Certificates or Class X Certificates (also with respect to any Upper-Tier
Regular Interest with the same alphabetical designation) for any Distribution
Date, the sum of (A) the excess, if any, of (i) the Interest Distribution Amount
and any Interest Shortfall for such Class of Principal Balance Certificates or
Class X Certificates (and any Upper-Tier Regular Interest with the same
alphabetical designation) for the immediately preceding Distribution Date over
(ii) all distributions of interest made on such Class of Principal Balance
Certificates or Class X Certificates (and any Upper-Tier Regular Interest with
the same alphabetical designation) on the immediately preceding Distribution
Date and (B) to the extent permitted by applicable law, one month’s interest
(regardless of Business Days) on any such excess at the Pass-Through Rate
applicable to such Class of Certificates for the current Distribution Date;
provided that the Interest Shortfall with respect to any Class of Principal
Balance Certificates or Class X Certificates (and any Upper-Tier Regular
Interest with the same alphabetical designation) for the initial Distribution
Date will be zero.

 

“Interested Person”:  As of any date of determination, the Depositor, the Master
Servicer, the Special Servicer, the Certificate Administrator, the Trustee, the
Trust Advisor, any Certificateholder, any Borrower, any Manager, any Independent
Contractor engaged by the Special Servicer pursuant to Section 3.15 of this
Agreement, or any Affiliate of any of the preceding entities.

 

“Investment Account”:  As defined in Section 3.07(a) of this Agreement.

 

“Investment Representation Letter”:  As defined in Section 5.02(c)(i)(A) of this
Agreement.

 

“Investor Certification”:  A certificate representing that such Person executing
the certificate is a Certificateholder, a Beneficial Owner or a prospective
purchaser of a Certificate and that (i) such Person is not a Borrower, a
Manager, an Affiliate of any of the foregoing or an agent of any Borrower,
substantially in the form of Exhibit L-1 to this Agreement or in the form of an
electronic certification contained on the Certificate Administrator’s Website or
(ii) such person is a Borrower, a Manager, an Affiliate of any of the foregoing
or an agent of any Borrower substantially in the form of Exhibit L-2 to this
Agreement or in the form of an electronic certification contained on the
Certificate Administrator’s Website.  The Certificate Administrator may require
that Investor Certifications are resubmitted from time to time in accordance
with its policies and procedures.  Any Person executing an Investor
Certification in

 

31

--------------------------------------------------------------------------------


 

the form of Exhibit L-2 shall only be entitled to the Distribution Date
Statement and no other report, statement or document on the Certificate
Administrator’s Website.  The Depositor, the Trustee, the Certificate
Administrator, the Master Servicer and the Special Servicer may each rely in
good faith on such Investor Certification which, prima facie, is properly
executed and submitted by any Person as to the matters set forth therein.

 

“Investor Q&A Forum”:  As defined in Section 4.02(c) of this Agreement.

 

“Investor Registry”:  As defined in Section 4.02(d) of this Agreement.

 

“IRS”:  The Internal Revenue Service.

 

“Late Collections”:  With respect to any Mortgage Loan, all amounts received
thereon during any Collection Period (or the related grace period), whether as
payments, Insurance Proceeds, Condemnation Proceeds, Liquidation Proceeds or
otherwise, which represent late payments or collections of principal or interest
due in respect of such Mortgage Loan (without regard to any acceleration of
amounts due thereunder by reason of default) on a Due Date in a previous
Collection Period and not previously recovered.  With respect to any REO Loan,
all amounts received in connection with the related REO Property during any
Collection Period (including any grace period applicable under the original
Mortgage Loan), whether as Insurance Proceeds, Condemnation Proceeds,
Liquidation Proceeds, REO Proceeds or otherwise, which represent late
collections of principal or interest due or deemed due in respect of such REO
Loan or the predecessor Mortgage Loan (without regard to any acceleration of
amounts due under the predecessor Mortgage Loan by reason of default) on a Due
Date in a previous Collection Period and not previously recovered.  The term
“Late Collections” shall specifically exclude Penalty Charges.

 

“LIBOR”:  With respect to each Interest Accrual Period and each LIBOR
Determination Date, the per annum rate calculated by the Certificate
Administrator as set forth below:

 

(a)                                 the rate published each business day in The
Wall Street Journal under the Money Rates section for the one month “London
interbank offered rate, or Libor”; or

 

(b)                                 in the event that LIBOR is not published in
The Wall Street Journal under the Money Rates section, then the Master Servicer
shall determine the LIBOR rate for the Mortgage Loans in accordance with the
Servicing Standard and the related Mortgage Loan Documents, and the LIBOR rate
determined by the Master Servicer will be the LIBOR rate for the Certificates. 
The Master Servicer shall notify the Certificate Administrator of the LIBOR rate
determined by it by inclusion in the CREFC® Loan Periodic Update File.

 

“LIBOR Business Day”:  A day on which banks are open for dealing in foreign
currency and exchange in London, England.

 

“LIBOR Determination Date”:  With respect to each Class of Certificates or
Upper-Tier Regular Interest that bears interest at a LIBOR-based rate, the day
of the month on which one-month LIBOR will be reset for purposes of determining
the Pass-Through Rate for any Interest Accrual Period, which will be the last
LIBOR Business Days of the calendar month preceding the month in which such
Interest Accrual Period begins; provided that, for the purposes of

 

32

--------------------------------------------------------------------------------


 

calculating the Pass-Through Rates on the Certificates (but not on the Mortgage
Loans) for the initial Interest Accrual Period, LIBOR will be determined by the
Depositor on the last LIBOR Business Day of the calendar month preceding the
Closing Date.  With respect to each Mortgage Loan and the interest accrual
period for such Mortgage Loan, the “LIBOR Determination Date” will be as set
forth in the related Mortgage Loan Documents.

 

“Liquidation Expenses”:  All customary, reasonable and necessary “out of pocket”
costs and expenses incurred by the Master Servicer, the Special Servicer, the
Certificate Administrator and/or the Trustee in connection with the liquidation
of any Trust Asset, Mortgage Loan or REO Property or the sale of any Trust Asset
pursuant to Section 3.16 or Section 9.01 of this Agreement (including, without
limitation, legal fees and expenses, committee or referee fees, and, if
applicable, brokerage commissions, and conveyance taxes).

 

“Liquidation Fee”:  A fee payable to the Special Servicer with respect to each
Specially Serviced Mortgage Loan or REO Loan or Trust Asset (except as specified
in the following paragraph), repurchased by the Trust Asset Seller outside of
the applicable cure period, in each case as to which the Special Servicer
obtains a full, partial or discounted payoff from the related Borrower, a loan
purchaser or the Trust Asset Seller, as applicable, or any Liquidation Proceeds
with respect thereto (in any case, other than amounts for which a Workout Fee
has been paid, or will be payable), equal to the product of 1.0% and the
proceeds of such full or discounted payoff or the Net Liquidation Proceeds
related to such liquidated or repurchased Trust Asset or Specially Serviced
Mortgage Loan, as the case may be, in each case exclusive of any portion of such
payoff or Net Liquidation Proceeds that represents Penalty Charges. 
Notwithstanding the foregoing, the total amount of Liquidation Fees payable by
the Trust with respect to any Specially Serviced Mortgage Loan, REO Loan or
Trust Asset with respect to any particular liquidation (or partial liquidation)
will be reduced by the amount of any and all related Offsetting Modification
Fees received by the Special Servicer as additional servicing compensation
relating to that Specially Serviced Loan, REO Loan or Trust Asset.

 

No Liquidation Fee shall be payable based on, or out of, the Liquidation
Proceeds (a) with respect to clause (v) of the definition of Liquidation
Proceeds; (b) in the case of clause (vi) of the definition of Liquidation
Proceeds if such purchase by the related mezzanine lender occurs within 90 days
of when the related mezzanine lender’s option to purchase first becomes
exercisable; (c) in the case of a final disposition consisting of the repurchase
or replacement of a Trust Asset (or related REO Loan) by the Trust Asset Seller
pursuant to the Purchase Agreement, if the Trust Asset Seller repurchases such
Trust Asset within the resolution time period set forth in Section 2.03(d) of
this Agreement (and giving effect to any applicable extension period beyond the
end of the Initial Resolution Period set forth in Section 2.03(e) of this
Agreement); (d) in connection with the purchase of any Defaulted Trust Asset by
the Special Servicer; (e) in connection with the purchase of any Defaulted Trust
Asset by the Directing Holder or any Affiliate of the Directing Holder or any
Affiliate thereof if the purchase occurs within 90 days after the transfer of
the Defaulted Trust Asset to Special Servicing; and (f) in connection with a
Loss of Value Payment by the Trust Asset Seller, if the Trust Asset Seller makes
such Loss of Value Payment within the resolution time period set forth in
Section 2.03(e) of this Agreement.

 

“Liquidation Proceeds”:  Cash amounts (other than Insurance Proceeds and
Condemnation Proceeds and REO Proceeds) received by or paid to the Master
Servicer, the

 

33

--------------------------------------------------------------------------------


 

Special Servicer or the Certificate Administrator in connection with:  (i) the
liquidation of a Mortgaged Property or other collateral constituting security
for a Mortgage Loan related to a Defaulted Trust Asset, through trustee’s sale,
foreclosure sale, disposition of REO Property or otherwise, exclusive of any
portion thereof required to be released to the related Borrower in accordance
with applicable law and the terms and conditions of the related Note and
Mortgage; (ii) the realization upon any deficiency judgment obtained against a
Borrower; (iii) the sale of a Defaulted Trust Asset; (iv) the repurchase or
substitution of a Trust Asset (or related REO Loan) by the Trust Asset Seller
pursuant to the Purchase Agreement; (v) the purchase of all the Trust Assets and
all property acquired in respect of any Trust Asset by the Remaining
Certificateholder, the Certificateholders owning a majority of the Percentage
Interest of the Controlling Class, the Special Servicer or the Master Servicer
pursuant to Section 9.01 of this Agreement; (vi) in the case of any existing
mezzanine indebtedness or any mezzanine indebtedness that may exist on a future
date, the purchase of the related Trust Asset by a mezzanine lender; or
(vii) the transfer of any Loss of Value Payments from the Loss of Value Reserve
Fund to the Collection Account in accordance with Section 3.06(e) of this
Agreement (provided that, for the purpose of determining the amount of the
Liquidation Fee (if any) payable to the Special Servicer in connection with such
Loss of Value Payment, the full amount of such Loss of Value Payment shall be
deemed to constitute “Liquidation Proceeds” from which the Liquidation Fee (if
any) is payable as of such time such Loss of Value Payment is made by the
applicable Mortgage Loan Seller).

 

“Loan Agreement”:  With respect to any Mortgage Loan, the loan agreement, if
any, between the related Originator and the Borrower, pursuant to which such
Mortgage Loan was made.

 

“Lock-Box Account”:  With respect to any Mortgaged Property, any account created
pursuant to the related Mortgage Loan Documents to receive revenues therefrom. 
Any Lock-Box Account shall be beneficially owned for federal income tax purposes
by the Person who is entitled to receive the reinvestment income or gain thereon
in accordance with the terms and provisions of the related Mortgage Loan and
Section 3.07 of this Agreement, which Person shall be taxed on all reinvestment
income or gain thereon.  The Master Servicer shall be permitted to make
withdrawals therefrom for deposit into the related Cash Management Accounts in
accordance with the terms of the related Mortgage Loan.

 

“Lock-Box Agreement”:  With respect to any Mortgage Loan, the lock-box
agreement, if any, between the related Originator and the Borrower, pursuant to
which the related Lock-Box Account, if any, may have been established.

 

“Loss of Value Payment”:  As defined in Section 2.03(e) of this Agreement.

 

“Loss of Value Reserve Fund”:  The “outside reserve fund” (within the meaning of
Treasury Regulations Section 1.860G-2(h)) designated as such pursuant to
Section 3.05(d) of this Agreement.  The Loss of Value Reserve Fund will be part
of the Trust Fund but not part of either Trust REMIC or the Grantor Trust.

 

“Lower-Tier Distribution Account”:  The segregated non-interest bearing trust
account or sub-account created and maintained by the Certificate Administrator
pursuant to

 

34

--------------------------------------------------------------------------------


 

Section 3.05(b) of this Agreement, which shall be entitled “U.S. Bank National
Association, as Certificate Administrator, for the benefit of U.S. Bank National
Association, as Trustee, and the Holders of ACRE Commercial Mortgage Trust
2013-FL1, Commercial Mortgage Pass-Through Certificates, Lower-Tier Distribution
Account” and which must be an Eligible Account or a sub-account of an Eligible
Account.  The Lower- Tier Distribution Account shall be an asset of the
Lower-Tier REMIC.

 

“Lower-Tier Distribution Amount”:  As defined in Section 4.01(a).

 

“Lower-Tier Principal Balance”:  With respect to any Class of Lower-Tier Regular
Interest, initially will equal the original principal balance set forth in the
Preliminary Statement herein, and from time to time will equal such amount
reduced by the amount of distributions of the related Lower-Tier Distribution
Amount allocable to principal and Realized Losses, allocable thereto in all
prior periods as described in Section 4.01(g) of this Agreement, such that at
all times the Lower-Tier Principal Balance of each Lower-Tier Regular Interest
shall equal the Certificate Balance of the Corresponding Certificates or
Corresponding Upper-Tier Regular Interest, as applicable.

 

“Lower-Tier Regular Interests”:  The Class LA Interest, the Class LB Interest,
the Class LC Interest, the Class LD Interest, the Class LE Interest, the
Class LF Interest, and the Class LG Interest, issued by the Lower-Tier REMIC and
held by the Trustee as assets of the Upper-Tier REMIC.  Each Lower-Tier Regular
Interest (i) is designated as a “regular interest,” (ii) relates to its
Corresponding Certificates or Corresponding Upper-Tier Regular Interest,
(iii) is uncertificated, (iv) has an initial Lower-Tier Principal Balance equal
to the initial Lower-Tier Principal Balance set forth in the Preliminary
Statement hereto, (v) has a Pass-Through Rate equal to the Net WAC Rate,
(vi) has a “latest possible maturity date,” within the meaning of Treasury
Regulations Section 1.860G-1(a), that is the Rated Final Distribution Date and
(vii) is entitled to the distributions in the amounts and at the times specified
in Section 4.01(c) of this Agreement.

 

“Lower-Tier REMIC”:  A segregated asset pool within the Trust Fund consisting of
the Trust Assets (other than the Excluded Fees), collections thereon, the
Trust’s interest in any REO Property acquired in respect thereof, amounts
related thereto held from time to time in the Collection Account, and the
Lower-Tier Distribution Account, the Mortgage Loan REO Account (to the extent of
the Trust Fund’s interest therein), amounts held from time to time in the Excess
Liquidation Proceeds Account in respect thereof and all other property included
in the Trust Fund that is not in the Upper-Tier REMIC or the Grantor Trust.

 

“MAI”:  Member of the Appraisal Institute.

 

“Major Decision”:  As defined in Section 6.07.

 

“Management Agreement”:  With respect to any Mortgage Loan, the Management
Agreement, if any, by and between the Manager and the related Borrower, or any
successor Management Agreement between such parties.

 

“Manager”:  With respect to any Mortgage Loan, any property manager for the
related Mortgaged Properties.

 

35

--------------------------------------------------------------------------------


 

“Master Servicer”:  Wells Fargo Bank, National Association, a national banking
association, or any successor master servicer appointed as herein provided.

 

“Master Servicer Event of Default”:  As defined in Section 7.01(a) of this
Agreement.

 

“Master Servicer Prepayment Interest Shortfall”:  As defined in
Section 3.17(c) of this Agreement.

 

“Master Servicer Website”:  Shall mean the internet website maintained by the
Master Servicer; initially located at “www.wellsfargo.com/com”.

 

“Master Servicing Fee”:  With respect to each Mortgage Loan and for any
Distribution Date, an amount per Interest Accrual Period equal to the product of
(i) the respective Master Servicing Fee Rate and (ii) the Stated Principal
Balance of such Mortgage Loan as of the Due Date in the immediately preceding
Collection Period (without giving effect to payments of principal on such
Mortgage Loan on such Due Date).

 

“Master Servicing Fee Rate”:  With respect to each Mortgage Loan, a per annum
rate equal to 0.025%.

 

“Material Breach”:  As defined in Section 2.03(e) of this Agreement.

 

“Material Defect”:  As defined in Section 2.03(e) of this Agreement.

 

“Maturity Date”:  With respect to any Mortgage Loan as of any date of
determination, the date on which the last payment of principal is due and
payable under the related Note, after taking into account all Principal
Prepayments received prior to such date of determination, but without giving
effect to (i) any acceleration of the principal of such Mortgage Loan by reason
of default thereunder or (ii) any grace period permitted by the related Note.

 

“Modification Fees”:  With respect to any Mortgage Loan, any and all fees with
respect to a modification, restructure, extension, waiver or amendment that
modifies, restructures, extends, amends or waives any term of the related
Mortgage Loan Documents (as evidenced by a signed writing) agreed to by the
Special Servicer (other than all Assumption Fees, consent fees, assumption
application fees and fees similar to the foregoing).  For each modification,
restructure, extension, waiver or amendment in connection with working out of a
Specially Serviced Mortgage Loan, the Modification Fees collected from the
related Borrower shall be subject to a cap of 1.0% of the outstanding principal
balance of such Mortgage Loan on the closing date of the related modification,
restructure, extension, waiver or amendment (prior to giving effect to such
modification, restructure, extension, waiver or amendment); provided that no
aggregate cap shall exist in connection with the amount of Modification Fees
which may be collected from the related Borrower with respect to any Specially
Serviced Mortgage Loan or REO Loan.  For the avoidance of doubt, Special
Servicing Fees, Workout Fees and Liquidation Fees due to the Special Servicer in
connection with a modification, extension, waiver or amendment shall not be
considered Modification Fees.

 

36

--------------------------------------------------------------------------------


 

“Modified Mortgage Loan”:  Any Specially Serviced Mortgage Loan that has been
modified by the Special Servicer pursuant to Section 3.26 of this Agreement in a
manner that:

 

(a)                                 except as expressly contemplated by the
related Mortgage Loan Documents, reduces or delays the amount or timing of any
payment of principal or interest due thereon (other than, or in addition to,
bringing current Monthly Payments with respect to such Mortgage Loan);

 

(b)                                 except as expressly contemplated by the
related Mortgage Loan Documents, results in a release of the lien of the
Mortgage on any material portion of the related Mortgaged Property without a
corresponding Principal Prepayment in an amount not less than the fair market
value (as is), as determined by an Appraisal delivered to the Special Servicer
(at the expense of the related Borrower and upon which the Special Servicer may
conclusively rely), of the property to be released; or

 

(c)                                  in the reasonable good faith judgment of
the Special Servicer, otherwise materially impairs the value of the security for
such Mortgage Loan or reduces the likelihood of timely payment of amounts due
thereon.

 

“Monthly Payment”:  With respect to any Mortgage Loan (other than any REO Loan
and other than any Mortgage Loan that is delinquent at its Maturity Date) and
any Due Date, the scheduled monthly payment of principal (to the extent due, but
excluding the Balloon Payment) and interest due on the related mortgage note on
such Due Date (other than the Maturity Date), excluding any Default Interest. 
For the purposes of determining the amount of P&I Advances to be made with
respect to any Trust Asset, the Monthly Payment for any Distribution Date and
any REO Loan or any Mortgage Loan that is delinquent at its Maturity Date, and
with respect to which the Special Servicer does not enter into an extension, is
the monthly payment that would otherwise have been payable on the related Due
Date had the related mortgage note not been discharged or the related Maturity
Date had not been reached, as the case may be.

 

“Moody’s”:  Moody’s Investors Service, Inc., or its successor in interest.

 

“Mortgage”:  The mortgage, deed of trust or other instrument creating a first
lien on or first priority ownership interest in a Mortgaged Property securing a
Note.

 

“Mortgage File”:  With respect to any Mortgage Loan, collectively, the mortgage
documents listed in Section 2.01(a)(i) through Section 2.01(a)(xxi) of this
Agreement pertaining to such particular Mortgage Loan and any additional
documents required to be added to such Mortgage File pursuant to the express
provisions of this Agreement.

 

“Mortgage Loan”: Each mortgage loan in which a Trust Asset represents a
participation interest.

 

“Mortgage Loan Collection Account”:  With respect to each Mortgage Loan, the
separate account or sub-account created and maintained by the Master Servicer
pursuant to Section 3.05(f) of this Agreement on behalf of the
Certificateholders and the related Companion Participation Holder, which shall
be entitled “Wells Fargo Bank, National Association, as Master Servicer, for the
benefit of, U.S. Bank National Association, as Trustee, the Holders of ACRE
Commercial Mortgage Trust 2013-FL1, Commercial Mortgage Pass-Through
Certificates, and

 

37

--------------------------------------------------------------------------------


 

the related Companion Participation Holder, Mortgage Loan Collection Account.” 
Amounts in the Mortgage Loan Collection Account applicable to the related
Companion Participations shall not be assets of the Trust Fund, but instead
shall be held by the Master Servicer on behalf of the Trust Fund (in respect of
amounts reimbursable therefrom) and the related Companion Participation Holder. 
Any such account or sub-account shall be an Eligible Account or a sub-account of
an Eligible Account.

 

“Mortgage Loan Documents”:  With respect to any Mortgage Loan and the related
Trust Asset, the documents executed or delivered in connection with the
origination or any subsequent modification of such Mortgage Loan or subsequently
added to the related Mortgage File, including the Note, participation
certificate (if applicable), the Loan Agreement and the Participation Agreement.

 

“Mortgage Loan Interest Period”:  For any Mortgage Loan and any Distribution
Date, the period during which interest payable on the Due Date immediately
preceding such Distribution Date accrues on such Mortgage Loan.

 

“Mortgage Loan Remittance Amount”:  For each Servicer Remittance Date that the
Master Servicer is required to make a distribution to a Companion Participation
Holder pursuant to Section 3.05(g) of this Agreement and with respect to each
Mortgage Loan and related Mortgaged Property (if it becomes an REO Property),
any amount received by the Master Servicer during the related Collection Period
that is payable to the Companion Participation Holder (including any Excluded
Fees, if applicable) pursuant to the related Participation Agreement or to be
remitted to the Collection Account.

 

“Mortgage Loan REO Account”:  As defined in Section 3.15(b) of this Agreement. 
The Mortgage Loan REO Account shall be an asset of the Lower-Tier REMIC.

 

“Mortgage Loan Special Servicer”:  Any Person responsible for performing the
duties of Special Servicer hereunder with respect to a Mortgage Loan or any
related REO Property.

 

“Mortgage Pool”:  All of the Trust Assets and any successor REO Loans,
collectively.  The Mortgage Pool does not include the Companion Participations
or any portion representing a Companion Participation of related REO Loans.

 

“Mortgaged Property”:  The underlying property securing a Mortgage Loan
including any REO Property, consisting of a fee simple estate, in a parcel of
land improved by a commercial or multifamily property, together with any
personal property, fixtures, leases and other property or rights pertaining
thereto.

 

“Mortgage Rate”:  With respect to each Mortgage Loan and any Interest Accrual
Period, the annual rate at which interest accrues on such Mortgage Loan during
such period (in the absence of a default), as set forth in the related mortgage
note from time to time (the initial Mortgage Rate is set forth on Annex A to the
Offering Circular); provided, however that for purposes of calculating the Net
Trust Asset Interest Rate and the Net WAC Rate, the Mortgage Rate for any
Mortgage Loan will be determined without regard to any Default Interest and
without taking into account any change in the interest rate by a bankruptcy
court pursuant to a plan of reorganization or pursuant to any of its equitable
powers or a change of interest or

 

38

--------------------------------------------------------------------------------


 

principal due to a modification, waiver or amendment of the terms of that
Mortgage Loan pursuant to the Pooling and Servicing Agreement.

 

“Net Condemnation Proceeds”:  Condemnation Proceeds, to the extent such proceeds
are not to be applied to the restoration, preservation or repair of the related
Mortgaged Property or released to the Borrower in accordance with the express
requirements of the Mortgage Loan Documents or other documents included in the
Mortgage File or in accordance with the Servicing Standard.

 

“Net Default Interest”:  With respect to any Distribution Date, an amount equal
to the sum of (i) the amount of the aggregate collected Default Interest on the
Mortgage Loans received during the preceding Collection Period, minus (ii) any
portions thereof withdrawn (A) from the applicable Collection Account pursuant
to Section 3.06(a)(ix) of this Agreement for Advance Interest Amounts and
unreimbursed Additional Trust Fund Expenses (including Special Servicing Fees,
Liquidation Fees and Workout Fees) incurred on the related Mortgage Loan during
or prior to such Collection Period and (B) from each Mortgage Loan Collection
Account pursuant to Section 3.06(b)(ix) of this Agreement for Advance Interest
Amounts and unreimbursed Additional Trust Fund Expenses (including Special
Servicing Fees, Liquidation Fees and Workout Fees) incurred on the related
Mortgage Loan during such Collection Period.

 

“Net Insurance Proceeds”:  Insurance Proceeds, to the extent such proceeds are
not to be applied to the restoration of the related Mortgaged Property or
released to the Borrower in accordance with the express requirements of the
Mortgage Loan Documents or other documents included in the Mortgage File or in
accordance with prudent and customary servicing practices.

 

“Net Liquidation Proceeds”:  The Liquidation Proceeds received with respect to
any Mortgage Loan, net of the amount of Liquidation Expenses incurred with
respect thereto.

 

“Net Prepayment Interest Excess”:  The amount, if any, of the aggregate of all
Prepayment Interest Excess for all Trust Assets that the Master Servicer
collects during the related Collection Period not used during such Collection
Period as part of the Master Servicer Prepayment Interest Shortfall payment made
by the Master Servicer pursuant to Section 3.17(c) to cover Prepayment Interest
Shortfalls.

 

“Net Prepayment Interest Shortfall”: The amount, if any, by which (i) the
aggregate Prepayment Interest Shortfalls incurred during the related Collection
Period for all Trust Assets that the Master Servicer is servicing exceeds
(ii) the Master Servicer Prepayment Interest Shortfall for such Trust Assets as
of the related Distribution Date.  Net Prepayment Interest Shortfalls shall be
allocated in accordance with Section 4.01(j).

 

“Net REO Proceeds”:  With respect to each REO Property, REO Proceeds with
respect to such REO Property net of any insurance premiums, taxes, assessments
and other costs and expenses permitted to be paid therefrom pursuant to
Section 3.15(b) of this Agreement.

 

“Net Trust Asset Interest Rate”:  For any Trust Asset and any Interest Accrual
Period, a per annum rate equal to (1) the Mortgage Rate for such Trust Asset for
such Interest Accrual Period minus (2) the sum of the applicable Servicing Fee
Rate, the Trustee/Certificate Administrator Fee Rate, the Trust Advisor Fee Rate
and the CREFC® License Fee Rate.

 

39

--------------------------------------------------------------------------------


 

“Net WAC Rate” With respect to any Distribution Date and the related Interest
Accrual Period, the weighted average of the Net Trust Asset Interest Rates
(weighted on the basis of their respective Stated Principal Balances on the
first day of the related Interest Accrual Period).

 

“New Lease”:  Any lease of an REO Property entered into on behalf of the
Lower-Tier REMIC, if such Trust REMIC has the right to renegotiate the terms of
such lease, including any lease renewed or extended on behalf of such Trust
REMIC.

 

“NMWHFIT”:  A “Non-Mortgage Widely Held Fixed Investment Trust” as that term is
defined in Treasury Regulations Section 1.671-5(b)(12) or successor provisions.

 

“No Downgrade Confirmation”: With respect to any matter, confirmation in writing
(which may be in electronic form) by each applicable Rating Agency that a
proposed action, failure to act or other event so specified will not, in and of
itself, result in the downgrade, withdrawal or qualification of the then-current
rating assigned to any Class of Certificates (if then rated by the Rating
Agency); provided that a written waiver or other acknowledgment from any Rating
Agency indicating its decision not to review the matter for which the No
Downgrade Confirmation is sought shall be deemed to satisfy the requirement for
the No Downgrade Confirmation from such Rating Agency with respect to such
matter.  If a Rating Agency has not replied to a request for a No Downgrade
Confirmation or has responded in a manner that indicates that such Rating Agency
is neither reviewing such request nor waiving the related requirement for No
Downgrade Confirmation, then such requirement shall be deemed satisfied subject
to the satisfaction of the conditions set forth in Section 3.34 of this
Agreement.  At any time during which no Certificates are rated by a Rating
Agency, no No Downgrade Confirmation shall be required from that Rating Agency.

 

“Non-recoverable Advance”:  Any Non-recoverable P&I Advance, Non-recoverable
Property Advance or Non-recoverable Workout-Delayed Reimbursement Amounts.

 

“Non-recoverable P&I Advance”:  Any P&I Advance previously made or proposed to
be made in respect of a Trust Asset or REO Loan which, in the reasonable
judgment of the Master Servicer, the Special Servicer, in each case in
accordance with the Servicing Standard, or the Trustee, as applicable, would not
be ultimately recoverable, together with any accrued and unpaid interest
thereon, from late payments, Condemnation Proceeds, Insurance Proceeds,
Liquidation Proceeds and other collections on or in respect of the related Trust
Asset or REO Loan, which shall be evidenced by an Officer’s Certificate as
provided by Section 4.07(c) of this Agreement.

 

“Non-recoverable Property Advance”:  Any Property Advance previously made or
proposed to be made in respect of a Mortgage Loan or any REO Property that, in
the reasonable judgment of the Master Servicer, the Special Servicer, in each
case in accordance with the Servicing Standard, or the Trustee, as applicable,
would not be ultimately recoverable, together with any accrued and unpaid
interest thereon, from late payments, Condemnation Proceeds, Insurance Proceeds,
Liquidation Proceeds and other collections on or in respect of the related
Mortgage Loan or REO Loan, which shall be evidenced by an officer certificate as
provided by Section 3.21(d) of this Agreement.

 

40

--------------------------------------------------------------------------------


 

“Non-recoverable Workout-Delayed Reimbursement Amounts”:  Any Workout- Delayed
Reimbursement Amounts when the Person making such determination in accordance
with the procedures specified for Non-recoverable Property Advances or
Non-recoverable P&I Advances, as applicable, and taking into account factors
such as all other outstanding Advances, either (a) has determined that such
Workout-Delayed Reimbursement Amounts, would not ultimately be recoverable from
late collections of interest and principal or any other recovery on or in
respect of the related Trust Asset or REO Loans or (b) has determined that such
Workout-Delayed Reimbursement Amounts would not ultimately be recoverable, along
with any other Workout- Delayed Reimbursement Amounts and Non-recoverable
Advances, out of the principal portion of future collections on all of the Trust
Assets and REO Properties.

 

“Non-U.S. Person”:  A person that is not a U.S. Person.

 

“Note”:  With respect to any Mortgage Loan as of any date of determination, the
note, participation certificate or other evidence of indebtedness and/or
agreements evidencing the indebtedness of a Borrower under such Mortgage Loan
including any amendments or modifications, or any renewal or substitution notes,
as of such date.

 

“Notice of Termination”:  Any of the notices given to the Trustee, the
Certificate Administrator and the Master Servicer by the Special Servicer or the
Master Servicer pursuant to Section 9.01(c) of this Agreement.

 

“Notional Balance”:  As of any date of determination, with respect to the
Class X Certificates, the Class X Notional Balance.

 

“NRSRO”:  Any nationally recognized statistical ratings organization, other than
the Rating Agencies.

 

“NRSRO Certification”:  A certification executed by a NRSRO in favor of the
17g-5 Information Provider substantially in the form attached hereto as
Exhibit O or in electronic form on the 17g-5 Information Provider’s Website that
states that such NRSRO has access to the 17g-5 Information Provider’s Website,
has provided the Depositor with the appropriate certifications under Exchange
Act Rule 17g-5(e), and will treat all information obtained from the 17g-5
Information Provider’s Website as confidential. The Rating Agencies may provide
their NRSRO Certifications electronically via a click-through confirmation on
the 17g-5 Information Provider’s website.

 

“Offered Certificates”:  Class A, Class B, Class C and Class D Certificates.

 

“Offering Circular”:  That certain Offering Circular, dated as of November 4,
2013, relating to the offering of the Offered Certificates.

 

“Officer’s Certificate”:  A certificate signed by the Chairman of the Board, the
Vice Chairman of the Board, the President or a Vice President (however
denominated) and by the Treasurer, the Secretary, one of the Assistant
Treasurers or Assistant Secretaries, any Trust Officer or other officer of the
Master Servicer, Special Servicer or Additional Servicer customarily performing
functions similar to those performed by any of the above designated officers,
any Servicing Officer and also with respect to a particular matter, any other
officer to

 

41

--------------------------------------------------------------------------------


 

whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject, or an authorized officer of the
Depositor, and delivered to the Depositor, the Trustee, the Certificate
Administrator, the Special Servicer or the Master Servicer, as the case may be.

 

“Offsetting Modification Fees”:  With respect to any Mortgage Loan or REO Loan
and with respect to any Workout Fee or Liquidation Fee payable by the Trust, any
and all Modification Fees collected by the Special Servicer as additional
servicing compensation, but only to the extent that (i) such Modification Fees
were earned and collected by the Special Servicer (A) in connection with the
workout or liquidation (including partial liquidation) of a Specially Serviced
Mortgage Loan or REO Loan as to which the subject Workout Fee or Liquidation Fee
became payable or (B) in connection with any workout of a Specially Serviced
Mortgage Loan that closed within the prior 12 months (determined as of the
closing day of the workout or liquidation as to which the subject Workout Fee or
Liquidation Fee became payable) and (ii) such Modification Fees were earned in
connection with a modification, restructure, extension, waiver or amendment of
such Mortgage Loan or REO Loan at a time when such Mortgage Loan or REO Loan was
a Specially Serviced Mortgage Loan.

 

“Opinion of Counsel”:  A written opinion of counsel, who may, without
limitation, be counsel for the Depositor, the Special Servicer, the Master
Servicer or the Trust Advisor, as the case may be, acceptable to the Certificate
Administrator and the Trustee, except that any opinion of counsel relating to
(a) qualification of either Trust REMIC as a REMIC or the imposition of tax
under the REMIC Provisions on any income or property of either Trust REMIC or
qualification of the Grantor Trust as a grantor trust, (b) compliance with the
REMIC Provisions (including application of the definition of “Independent
Contractor”) or (c) a resignation of the Master Servicer or the Special Servicer
pursuant to Section 6.04(b) of this Agreement, must be an opinion of counsel who
is Independent of the Depositor and the Master Servicer.

 

“Originator”:  The Trust Asset Seller and certain affiliates thereof.

 

“Outside Bidder”:  A bidder that is not the Special Servicer, the Trust Asset
Seller, the Depositor, the Trust Asset Seller, or any affiliate thereof, or a
bidder bidding for the account of, or pursuant to an agreement, in whole or in
part, with the Special Servicer, the Trust Asset Seller, the Depositor, the
Trust Asset Seller, or any affiliate thereof.

 

“Ownership Interest”:  Any record or beneficial interest in a Class R or
Class LR Certificate.

 

“P&I Advance”:  As to any Trust Asset, any advance made by the Master Servicer
or the Trustee pursuant to Section 4.07 of this Agreement.  Each reference to
the payment or reimbursement of a P&I Advance shall be deemed to include,
whether or not specifically referred to and without duplication, payment or
reimbursement of interest thereon at the Advance Rate.

 

“P&I Advance Determination Date”:  With respect to any Distribution Date, the
second Business Day prior to such Distribution Date.

 

“Participation”:  A Companion Participation or a Trust Asset.

 

42

--------------------------------------------------------------------------------


 

“Participation Agreement”:  As set forth in the Preliminary Statement.

 

“Pass-Through Rate”:  With respect to each Class of Certificates (other than the
Class R and Class LR Certificates) or Upper-Tier Regular Interest, the rate for
such Class as set forth below:

 

Class

 

Pass-Through Rate

Class A Certificates

 

Class A Pass-Through Rate

Class B Certificates

 

Class B Pass-Through Rate

Class C Certificates

 

Class C Pass-Through Rate

Class D Certificates

 

Class D Pass-Through Rate

Class E Certificates

 

Class E Pass-Through Rate

Class F Certificates

 

Class F Pass-Through Rate

Class G Certificates

 

Class G Pass-Through Rate

Class X Certificates

 

Class X Interest Rate

Class D Regular Interests

 

Class D Pass-Through Rate

Class E Regular Interests

 

Class E Pass-Through Rate

Class F Regular Interests

 

Class F Pass-Through Rate

Class G Regular Interests

 

Class G Pass-Through Rate

Class X Regular Interests

 

Class X Interest Rate

 

With respect to each Class of Lower-Tier Regular Interests, the Pass-Through
Rate set forth in the definition of “Lower-Tier Regular Interest “.

 

“Paying Agent”:  The paying agent appointed pursuant to Section 5.04 of this
Agreement.

 

“PCAOB”:  The Public Company Accounting Oversight Board.

 

“Penalty Charges”:  With respect to any Mortgage Loan (or successor REO Loan),
any amounts collected thereon from the Borrower that represent default charges,
penalty charges, late fees and/or Default Interest, and excluding any Prepayment
Premiums.

 

“Percentage Interest”:  As to any Certificate, the percentage interest evidenced
thereby in distributions required to be made with respect to the related Class. 
With respect to any Certificate (except the Class R and Class LR Certificates),
the percentage interest is equal to the initial denomination of such Certificate
divided by the initial Certificate Balance or Notional Balance, as applicable,
of such Class of Certificates.  With respect to any Class R or Class LR
Certificate, the percentage interest is set forth on the face thereof.

 

“Performing Mortgage Loan”:  A Mortgage Loan that is not a Specially Serviced
Mortgage Loan or REO Loan.

 

“Permitted Investments”:  Any one or more of the following obligations or
securities payable on demand or having a scheduled maturity on or before the
Business Day preceding the date upon which such funds are required to be drawn,
regardless of whether issued by the Depositor, the Master Servicer, the Special
Servicer, the Certificate Administrator or the Trustee

 

43

--------------------------------------------------------------------------------


 

or any of their respective Affiliates and having at all times the required
ratings, if any, provided for in this definition, unless each Rating Agency
shall have provided a No Downgrade Confirmation relating to the Certificates:

 

(a)                                 direct obligations of, or obligations fully
guaranteed as to payment of principal and interest by, the United States or any
agency or instrumentality thereof provided such obligations are backed by the
full faith and credit of the United States of America including, without
limitation, obligations of the U.S. Treasury (all direct or fully guaranteed
obligations), the Farmers Home Administration (certificates of beneficial
ownership), the General Services Administration (participation certificates),
the U.S. Maritime Administration (guaranteed Title XI financing), the Small
Business Administration (guaranteed participation certificates and guaranteed
pool certificates), the U.S. Department of Housing and Urban Development (local
authority bonds) and the Washington Metropolitan Area Transit Authority
(guaranteed transit bonds); provided, however, that each investment described in
this clause must (A) have a predetermined fixed dollar amount of principal due
at maturity, which cannot vary or change, (B) if bearing a variable rate of
interest, have its interest rate tied to a single interest rate index plus a
fixed spread (if any) and move proportionately with that index, and (C) not be
subject to liquidation prior to its maturity;

 

(b)                                 Federal Housing Administration debentures;

 

(c)                                  obligations of the following United States
government sponsored agencies:  Federal Home Loan Mortgage Corp. (debt
obligations), the Farm Credit System (consolidated system wide bonds and notes),
the Federal Home Loan Banks (consolidated debt obligations), the Federal
National Mortgage Association (debt obligations), the Financing Corp. (debt
obligations), and the Resolution Funding Corp. (debt obligations); provided,
however, that each investment described in this clause must (A) have a
predetermined fixed dollar amount of principal due at maturity, which cannot
vary or change, (B) if bearing a variable rate of interest, its interest rate
tied to a single interest rate index plus a fixed spread (if any) and move
proportionately with that index, and (C) not be subject to liquidation prior to
their maturity;

 

(d)                                 federal funds, unsecured certificates of
deposit, time or similar deposits, bankers’ acceptances and repurchase
agreements, with maturities of not more than 365 days, of any bank, the short
term obligations of which are rated in the highest short-term debt rating
category of each Rating Agency and, if it has a term in excess of three months,
the long-term debt obligations of which are rated “AAA” (or the equivalent) by
each of the Rating Agencies, (or, in the case of any such Rating Agency and any
such rating, (i) if rated by such Rating Agency, such lower rating as is the
subject of a No Downgrade Confirmation, and (ii) if not rated by such Rating
Agency, otherwise acceptable to such Rating Agency as confirmed in a No
Downgrade Confirmation relating to the Certificates); provided, however, that
the investment described in this clause must (A) have a predetermined fixed
dollar amount of principal due at maturity, which cannot vary or change, (B) if
bearing a variable rate of interest, have its interest rate tied to a single
interest rate index plus a fixed spread (if any) and move proportionately with
that index, and (C) not be subject to liquidation prior to its maturity;

 

(e)                                  (i) fully Federal Deposit Insurance
Corporation-insured demand and time deposits in, or certificates of deposit of,
or bankers’ acceptances issued by, any bank or trust company,

 

44

--------------------------------------------------------------------------------


 

savings and loan association or savings bank, or (ii) such demand and time
deposits in, or certificates of deposit of, or bankers’ acceptances that are not
fully insured by the Federal Deposit Insurance Corporation, in each case, the
short term obligations of which bank or trust company, savings and loan
association or savings bank are rated in the highest short-term debt rating
category of each Rating Agency and, if it has a term in excess of six months,
the long-term debt obligations of which are rated “AAA” (or the equivalent) by
each of the Rating Agencies (or, in the case of any such Rating Agency and any
such rating, (i) if rated by such Rating Agency, such lower rating as is the
subject of a No Downgrade Confirmation, and (ii) if not rated by such Rating
Agency, otherwise acceptable to such Rating Agency as confirmed in a No
Downgrade Confirmation relating to the Certificates); provided, however, that
each investment described in this clause must (A) have a predetermined fixed
dollar amount of principal due at maturity, which cannot vary or change, (B) if
bearing a variable rate of interest, its interest rate tied to a single interest
rate index plus a fixed spread (if any) and move proportionately with that
index, and (C) not be subject to liquidation prior to their maturity;

 

(f)                                   debt obligations with maturities of not
more than 365 days, the short term obligations of which are rated in the highest
short-term debt rating category of each Rating Agency (in case of , if rated by)
and, if it has a term in excess of six months, the long-term debt obligations of
which are rated “AAA” (or the equivalent) by each of the Rating Agencies (or, in
the case of any such Rating Agency and any such rating, (i) if rated by such
Rating Agency, such lower rating as is the subject of a No Downgrade
Confirmation, and (ii) if not rated by such Rating Agency, otherwise acceptable
to such Rating Agency as confirmed in a No Downgrade Confirmation relating to
the Certificates); provided, however, that each investment described in this
clause must (A) have a predetermined fixed dollar amount of principal due at
maturity, which cannot vary or change, (B) if bearing a variable rate of
interest, have its interest rate tied to a single interest rate index plus a
fixed spread (if any) and move proportionately with that index, and (C) not be
subject to liquidation prior to its maturity;

 

(g)                                  commercial paper (including both
non-interest-bearing discount obligations and interest-bearing obligations
payable on demand or on a specified date not more than one year after the date
of issuance thereof) with maturities of not more than 365 days, the short term
obligations of which are rated in the highest short-term debt rating category of
each Rating Agency and, if it has a term in excess of six months, the long-term
debt obligations of which are rated “AAA” (or the equivalent) by each of the
Rating Agencies (or, in the case of any such Rating Agency and any such rating,
(i) if rated by such Rating Agency, such lower rating as is the subject of a No
Downgrade Confirmation, and (ii) if not rated by such Rating Agency, otherwise
acceptable to such Rating Agency as confirmed in a No Downgrade Confirmation
relating to the Certificates); provided, however, that each investment described
in this clause must (A) have a predetermined fixed dollar amount of principal
due at maturity, which cannot vary or change, (B) if bearing a variable rate of
interest, have its interest rate tied to a single interest rate index plus a
fixed spread (if any) and move proportionately with that index, and (C) not be
subject to liquidation prior to their maturity;

 

(h)                                 units of taxable money market mutual funds,
issued by regulated investment companies, which seek to maintain a constant net
asset value per share so long as any such fund is rated in the highest
short-term unsecured debt ratings category by each Rating Agency (or, in the
case of any such Rating Agency and any such rating, (i) if rated by such Rating
Agency, such

 

45

--------------------------------------------------------------------------------


 

lower rating as is the subject of a No Downgrade Confirmation, and (ii) if not
rated by such Rating Agency, otherwise acceptable to such Rating Agency as
confirmed in a No Downgrade Confirmation relating to the Certificates); and

 

(i)                                     any other demand, money market or time
deposit, demand obligation or any other obligation, security or investment,
provided that the Master Servicer, Special Servicer or Certificate
Administrator, as applicable, has received a No Downgrade Confirmation relating
to the Certificates;

 

provided, however, that no instrument or security shall be a Permitted
Investment (a) unless such instrument is a “cash flow investment” earning a
passive return in the nature of interest pursuant to Code Section 860G(a)(6) or
(b) if (i) such instrument or security evidences a right to receive only
interest payments or (ii) the right to receive principal and interest payments
derived from the underlying investment provides a yield to maturity in excess of
120% of the yield to maturity at par of such underlying investment or (c) if it
may be redeemed of a price below the purchase price.  No Permitted Investment
may be purchased at a price in excess of par or sold prior to maturity if such
sale would result in a loss of principal or a tax on a prohibited transaction
under Code Section 860F.

 

“Permitted Special Servicer/Affiliate Fees”:  Any commercially reasonable
treasury management fees, banking fees, insurance commissions or fees and
appraisal fees received or retained by the Special Servicer or any of its
Affiliates in connection with any services performed by such party with respect
to any Mortgage Loan or REO Property, in each case, in accordance with
Article III of this Agreement.

 

“Permitted Transferee”:  With respect to a Class R or Class LR Certificate, any
Person or agent thereof that is a Qualified Institutional Buyer or an Affiliated
Person, other than (a) a Disqualified Organization, (b) any other Person so
designated by the Certificate Registrar who is unable to provide an Opinion of
Counsel (provided at the expense of such Person or the Person requesting the
Transfer) to the effect that the Transfer of an Ownership Interest in any
Class R or Class LR Certificate to such Person will not cause either Trust REMIC
to fail to qualify as a REMIC at any time that the Certificates are outstanding,
(c) a Person that is a Disqualified Non-U.S. Person and (d) a Plan or any Person
investing the assets of a Plan.

 

“Person”:  Any individual, corporation, limited liability company, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

 

“Placement Agents”:  Wells Fargo Securities, LLC and J.P. Morgan Securities LLC
and their successors in interest.

 

“Plan”:  As defined in Section 5.02(k) of this Agreement.

 

“Pledge and Account Control Agreement”:  The Pledge and Account Control
Agreement, dated as of November 19, 2013, by and among the Trust Asset Seller,
the Trustee, as trustee on behalf of the Holders of ACRE Commercial Mortgage
Trust 2013-FL1, Commercial Mortgage Pass-Through Certificates, Series 2013-FL1,
as secured party, and U.S. Bank National Association, as bank, as the same may
be amended, supplemented or replaced from time to time.

 

46

--------------------------------------------------------------------------------


 

“Prepayment Assumption”:  The assumption that (i) each Mortgage Loan does not
prepay prior to its respective initial Maturity Date, (ii) such initial Maturity
Date is not extended and (iii) such Mortgage Loan repays in full on such initial
Maturity Date.

 

“Prepayment Interest Excess”:  With respect to any Distribution Date and all
Mortgage Loans serviced by the Master Servicer that were subject to Principal
Prepayment in full or in part, or as to which Insurance Proceeds or Condemnation
Proceeds, as applicable, were received by the Master Servicer or Special
Servicer for application to such Mortgage Loans, in each case after the Due Date
in the related Collection Period, the excess of (i) the amount of interest
accruing on the amount of such Principal Prepayments, or any prepayments
resulting from the application of such Insurance Proceeds and Condemnation
Proceeds, as applicable, for the period from the applicable Due Date to the date
of prepayment (to the extent collected), over (ii) the corresponding amount of
fees payable to the Trustee, the Certificate Administrator, the Trust Advisor
and the Master Servicer.

 

“Prepayment Interest Shortfall”:  With respect to any Distribution Date, for
each Trust Asset serviced by the Master Servicer (a) that was subject to a
Principal Prepayment in full or in part prior to the Due Date for such Trust
Asset in the related Collection Period, (b) as to which a prepayment occurs
prior to the Due Date for such Trust Asset in the related Collection Period
because Insurance Proceeds or Condemnation Proceeds, as applicable, were
received by the Master Servicer or Special Servicer or (c) with respect to the
Trust Assets identified on the Trust Asset Schedule as “Commerce Plaza I & II”
and “7701 Southern Drive”, upon the repayment of the related Mortgage Loans on
their respective Maturity Dates, the excess of (i) the aggregate amount of
interest that would have accrued and been payable on the unpaid principal
balance of such Trust Asset through the end of the related Mortgage Loan
Interest Period had such Principal Prepayment or prepayment due to receipt of
Insurance Proceeds, or Condemnation Proceeds not been made over (ii) the sum of
the aggregate interest that did so accrue through the date of such payment was
made plus the amount of any Prepayment Premium paid on such date.

 

“Prepayment Premium”:  With respect to any Mortgage Loan, any fees, penalties or
premiums, other than Exit Fees, received on a Mortgage Loan in connection with
the payment or prepayment of principal (or acceleration of the Mortgage Loan)
prior to a date specified in the related Mortgage Loan Documents. Prepayment
Premiums include yield maintenance charges, spread maintenance charges and
minimum interest payments with respect to any payment or prepayment of principal
(or acceleration of the Mortgage Loan) on or before the applicable yield
maintenance or lockout date described in the related Mortgage Loan Documents. 
Any breakage costs payable to the “lender” (as such term is used in the related
Mortgage Loan Documents) under the related Mortgage Loan and actually collected
from the Borrower in connection with a Principal Prepayment during or after a
“lockout” period shall constitute Prepayment Premiums.

 

“Primary Servicing Fee Rate”:  With respect to each Mortgage Loan, a per annum
rate equal to 0.075%; provided that, the Primary Servicer may from time to time,
at its option, adjust its Primary Servicing Fee Rate in the range of 0.0% to
0.075% per annum, inclusively (no such adjustment will impact the Primary
Servicer’s right to adjust the Primary Servicing Fee Rate in the future), and
any such adjustment will result in a corresponding adjustment of the Servicing
Fee Rate.  If the Primary Servicer elects to adjust its Primary Servicing Fee,
the Primary Servicer shall notify the Master Servicer of such adjustment on or
before the first Business Day after the

 

47

--------------------------------------------------------------------------------


 

Determination Date immediately prior to the Servicer Remittance Date on which
such adjusted Primary Servicing Fee Rate will become effective.

 

“Prime Rate”:  The “Prime Rate” as published in the “Money Rates” section of The
Wall Street Journal, Eastern edition (or, if such section or publication is no
longer available, such other comparable publication as determined by the
Certificate Administrator in its reasonable discretion) as may be in effect from
time to time, or, if the “Prime Rate” no longer exists, such other comparable
rate (as determined by the Certificate Administrator in its reasonable
discretion) as may be in effect from time to time.  The Certificate
Administrator shall notify in writing the Master Servicer and the Special
Servicer with regard to any determination of the Prime Rate in accordance with
the parenthetical in the preceding sentence.

 

“Principal Balance Certificates”:  The Class A, Class B, Class C, Class D,
Class E, Class F and Class G Certificates.

 

“Principal Distribution Amount”:  With respect to any Trust Asset and any
Distribution Date, all amounts received with respect to, and allocable to, such
Trust Asset on account of principal during the related Collection Period,
including any Balloon Payment, the principal portion of any Unscheduled Payments
and the principal portion of any Net REO Proceeds and Net Liquidation Proceeds,
if any, received by the Master Servicer, the Special Servicer or the Certificate
Administrator during the related Collection Period. The principal component of
the amounts set forth above shall be determined in accordance with Section 1.02
of this Agreement.

 

“Principal Prepayment”:  Any payments of principal made by a Borrower on a
Mortgage Loan that are received in advance of the scheduled Due Date for such
payments and that are not accompanied by an amount of interest representing the
full amount of scheduled interest due on any date or dates in any month or
months subsequent to the month of prepayment.

 

“Privileged Information”:  Any (i) correspondence or other communications
between the Directing Holder and the Special Servicer related to any Specially
Serviced Mortgage Loan or the exercise of the consent or consultation rights of
the Directing Holder under this Agreement, (ii) strategically sensitive
information that the Special Servicer has reasonably determined could compromise
the Trust Fund’s position in any ongoing or future negotiations with the related
Borrower or other interested party, and (iii) information subject to
attorney-client privilege.

 

“Privileged Information Exception”:  With respect to any Privileged Information,
at any time (a) such Privileged Information becomes generally available and
known to the public other than as a result of a disclosure directly or
indirectly by the party restricted from disclosing such Privileged Information
(the “Restricted Party”), (b) it is reasonable and necessary for the Restricted
Party to disclose such Privileged Information in working with legal counsel,
auditors, taxing authorities or other governmental agencies, (c) such Privileged
Information was already known to such Restricted Party and not otherwise subject
to a confidentiality obligation and/or (d) the Restricted Party is (in the case
of the Trust Advisor, as evidenced by an opinion of counsel delivered to each of
the Special Servicer, the Directing Holder with respect to such Trust Asset, the
Certificate Administrator and the Trustee) required by law to disclose such
information.

 

48

--------------------------------------------------------------------------------


 

“Privileged Person”:  A party to this Agreement, a designee of the Depositor
(including any financial market publisher), the Directing Holder (but only if no
Consultation Termination Event has occurred and is continuing) each Companion
Participation Holder who delivers a certification substantially in the form of
Exhibit L-4 to this Agreement, each Placement Agent, any other person who
delivers to the Certificate Administrator an Investor Certification or an NRSRO
Certification, which Investor Certification and NRSRO Certification may be
submitted electronically via the Certificate Administrator’s Website or the
17g-5 Information Provider’s website, as applicable.  For purposes of obtaining
information or access to the Certificate Administrator’s Website, Privileged
Persons who are a Borrower, a Manager, an Affiliate of any of the foregoing or
an agent of any Borrower shall be prohibited from obtaining such information or
access pursuant to the terms of this Agreement (other than the Distribution Date
Statement).

 

“Prohibited Party”:  Any proposed Servicing Function Participant (i) that is
listed on the Depositor’s Do Not Hire List or (ii) for which the Master
Servicer, the Special Servicer, the Certificate Administrator or the Trustee
that seeks to retain such Servicing Function Participant has actual knowledge
obtained by written notice or through actual experience that such party at any
point prior to such hiring, assignment or transfer failed to comply with the
Servicing Function Participant’s obligations under Regulation AB with respect to
any other securitization.

 

“Property Advance”:  As to any Mortgage Loan, any advance made by the Master
Servicer, the Special Servicer (to the extent provided in Section 3.21(e)) or
the Trustee, as applicable, in respect of Property Protection Expenses or any
expenses incurred to protect, preserve and enforce the security for a Mortgage
Loan or to pay taxes and assessments or insurance premiums with respect to the
related Mortgaged Property or REO Property, to the extent the making of any such
advance is specifically provided for in this Agreement, including, but not
limited to, as provided in Section 3.02 and Section 3.21 of this Agreement, as
applicable.  Each reference to the payment or reimbursement of a Property
Advance shall be deemed to include, whether or not specifically referred to,
payment or reimbursement of interest thereon at the Advance Rate. 
Notwithstanding anything to the contrary, “Property Advance” shall not include
allocable overhead of the Master Servicer or the Special Servicer, as
applicable, such as costs for office space, office equipment, supplies and
related expenses, employee salaries and related expenses and similar internal
costs and expenses or costs and expenses incurred by any such party in
connection with its purchase of a Mortgage Loan or REO Property.

 

“Property Protection Expenses”:  With respect to any Mortgage Loan, any costs
and expenses incurred by the Master Servicer or the Special Servicer pursuant to
Section 3.04, Section 3.08(a), Section 3.10, Section 3.11, Section 3.15(a),
Section 3.15(b), Section 3.15(c), Section 3.16(e) or Section 3.24(a) of this
Agreement or indicated herein as being payable as a Property Advance or as a
cost or expense of the Trust Fund and the related Companion Participation Holder
but subject to the provisions of Section 1.02(e) of this Agreement or the
Lower-Tier REMIC or Upper-Tier REMIC to be paid out of the Collection Account or
the Mortgage Loan Collection Account, as applicable.

 

“PTCE”:  Prohibited Transaction Class Exemption.

 

“Purchase Agreement”:  The Trust Asset Purchase Agreement dated and effective
the Closing Date, between the Trust Asset Seller and the Depositor.

 

49

--------------------------------------------------------------------------------


 

“Qualified Affiliate”:  Any Person (a) that is organized and doing business
under the laws of any state of the United States or the District of Columbia,
(b) that is in the business of performing the duties of a servicer of mortgage
loans, and (c) as to which 50% or greater of its outstanding voting stock or
equity ownership interest are directly or indirectly owned by the Master
Servicer, the Special Servicer or Trust Advisor, as applicable, or by any Person
or Persons who directly or indirectly own equity ownership interests in the
Master Servicer, the Special Servicer or the Trust Advisor, as applicable.

 

“Qualified Institutional Buyer”:  A “qualified institutional buyer” within the
meaning of Rule 144A.

 

“Qualified Insurer”:  As used in Section 3.08 of this Agreement,

 

(i)                                     in the case of each Mortgage Loan, an
insurance company or security or bonding company qualified to write the related
insurance policy in the relevant jurisdiction and whose claims paying ability or
financial strength rating is at least (A) “A-:VIII” by A.M. Best Company or
(B) “A(low)” by DBRS (or, if not rated by DBRS, an equivalent (or higher) rating
by any two other NRSROs) and “A3” by Moody’s ; and

 

(ii)                                  in the case of the fidelity bond and the
errors and omissions insurance required to be maintained pursuant to
Section 3.08(d) of this Agreement, shall have a claims paying ability with any
two of the following ratings:  (1) “A(low)” by DBRS or (2) “A3” or better by
Moody’s;

 

unless in any such case each of the Rating Agencies has provided a No Downgrade
Confirmation relating to the Certificates.

 

“Qualified Mortgage”:  A Mortgage Loan that is a “qualified mortgage” within the
meaning of Code Section 860G(a)(3) (but without regard to the rule in Treasury
Regulations Section 1.860G-2(f)(2) that treats a defective obligation as a
qualified mortgage), or any substantially similar successor provision.

 

“Qualifying Substitute Trust Asset”:  A mortgage loan which must, on the date of
substitution:  (i) have an outstanding Stated Principal Balance, after
application of all scheduled payments of principal and/or interest due during or
prior to the month of substitution, whether or not received, not in excess of
the Stated Principal Balance of the Removed Trust Asset as of the Due Date in
the calendar month during which the substitution occurs; (ii) have a Mortgage
Rate not less than the Mortgage Rate of the Removed Trust Asset; (iii) have the
same Due Date as the Removed Trust Asset; (iv) accrue interest on the same basis
as the Removed Trust Asset (for example, on the basis of a 360-day year and the
actual number of days elapsed); (v) have a remaining term to stated maturity not
greater than, and not more than two years less than, the remaining term to
stated maturity of the Removed Trust Asset; (vi) have an original loan to value
ratio not higher than that of the Removed Trust Asset and a current loan to
value ratio not higher than the then current loan-to-value ratio of the Removed
Trust Asset; (vii) materially comply as of the date of substitution with all of
the representations and warranties set forth in the Purchase Agreement;
(viii) have an Environmental Report that indicates no material adverse

 

50

--------------------------------------------------------------------------------


 

environmental conditions with respect to the related Mortgaged Property and that
will be delivered as a part of the related Servicing File; (ix) have an original
Debt Service Coverage Ratio of not less than the original Debt Service Coverage
Ratio of the Removed Trust Asset and a current Debt Service Coverage Ratio of
not less than the current Debt Service Coverage Ratio of the Removed Trust
Asset; (x) be determined by an Opinion of Counsel (at the Trust Asset Seller’s
expense) to be a “qualified replacement mortgage” within the meaning of Code
Section 860G(a)(4); (xi) not have a maturity date after the date that is three
years prior to the Rated Final Distribution Date; (xii) not be substituted for a
Removed Trust Asset unless the Certificate Administrator and the Trustee has
received a prior No Downgrade Confirmation (the cost, if any, of obtaining such
No Downgrade Confirmation to be paid by the Trust Asset Seller); (xiii) have
been approved, so long as no Control Termination Event has occurred and is
continuing, by the Directing Holder; and (xiv) not be substituted for a Removed
Trust Asset if it would result in the termination of the REMIC status of either
Trust REMIC or the imposition of tax on any of such REMICs other than a tax on
income expressly permitted or contemplated to be received by the terms of this
Agreement, as determined by an Opinion of Counsel.  In the event that one or
more mortgage loans are substituted for one or more Removed Trust Assets, then
the amounts described in clause (i) shall be determined on the basis of
aggregate Stated Principal Balances and the rates described in clause (ii) above
and the remaining term to stated maturity referred to in clause (v) above shall
be determined on a weighted average basis; provided that no individual Mortgage
Rate shall be lower than the highest Pass-Through Rate (not subject to a cap
equal to the Net WAC Rate) of any Class of Principal Balance Certificates having
an outstanding Certificate Balance.  When a Qualified Substitute Trust Asset is
substituted for a Removed Trust Asset, the Trust Asset Seller shall certify that
the Trust Asset meets all of the requirements of the above definition and shall
send such certification to the Certificate Administrator, the Trust Advisor, the
Trustee and, for so long as no Consultation Termination Event has occurred and
is continuing, the Directing Holder.

 

“Rated Final Distribution Date”:  The Distribution Date in June 2030.

 

“Rating Agency”:  means any of DBRS and Moody’s.

 

“Rating Agency Q&A Forum and Servicer Document Request Tool”:  As defined in
Section 3.14(d) of this Agreement.

 

“Real Property”:  Land or improvements thereon such as buildings or other
inherently permanent structures thereon (including items that are structural
components of the buildings or structures), in each such case as such terms are
used in the REMIC Provisions.

 

“Realized Loss”:  With respect to any Distribution Date, the amount, if any, by
which (i) the aggregate Certificate Balance of the Principal Balance
Certificates after giving effect to distributions of principal on such
Distribution Date exceeds (ii) the aggregate Stated Principal Balance of the
Trust Assets (for purposes of this calculation only, not giving effect to any
reductions of the Stated Principal Balance for principal payments received on
the Trust Assets that were used to reimburse the Master Servicer or the Trustee
from general collections of principal on the Trust Assets for Workout-Delayed
Reimbursement Amounts, to the extent such Workout-Delayed Reimbursement Amounts
are not otherwise determined to be Non-recoverable

 

51

--------------------------------------------------------------------------------


 

Advances) as of such Distribution Date (after giving effect to the reductions in
such Stated Principal Balance on such Distribution Date).

 

“Reassignment of Assignment of Leases, Rents and Profits”:  As defined in
Section 2.01(a)(viii) of this Agreement.

 

“Record Date”:  With respect to each Distribution Date, the close of business on
the last day of the calendar month immediately preceding the month in which such
Distribution Date occurs or, if such day is not a Business Day, the immediately
preceding Business Day; provided, however, that with respect to the Distribution
Date occurring in December 2013, the Record Date will be the Closing Date.

 

“Regular Certificates”:  The Principal Balance Certificates and the Class X
Certificates.

 

“Regulation AB”:  Subpart 229.1100 — Asset Backed Securities (Regulation AB),
17 C.F.R. §§ 229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506-1,631 (Jan. 7, 2005)) or by the staff of
the Commission, or as may be provided by the Commission or its staff from time
to time.

 

“Regulation D”:  Regulation D under the Securities Act.

 

“Regulation S”:  Regulation S under the Securities Act.

 

“Regulation S Global Certificate”:  Each of the Class A, Class X, Class B,
Class C, Class D, Class E, Class F and Class G Certificates issued as such on
the Closing Date.

 

“Regulation S Investor”:  With respect to a transferee of an interest in a
Regulation S Global Certificate, a transferee that acquires such interest
pursuant to Regulation S.

 

“Regulation S Transfer Certificate”:  As defined in Section 5.02(c)(i)(B) of
this Agreement.

 

“Relevant Servicing Criteria”:  The Servicing Criteria applicable to each
Reporting Servicer (as set forth, with respect to the Master Servicer, the
Special Servicer and the Trust Advisor, on Schedule I to this Agreement).  For
clarification purposes, multiple Reporting Servicers can have responsibility for
the same Relevant Servicing Criteria and some of the Servicing Criteria will not
be applicable to certain Reporting Servicers.  With respect to a Servicing
Function Participant engaged by the Master Servicer or the Special Servicer, the
term “Relevant Servicing Criteria” refers to the items of the Relevant Servicing
Criteria applicable to the Master Servicer or the Special Servicer that engaged
such Servicing Function Participant that are applicable to such Servicing
Function Participant based on the functions it has been engaged to perform.

 

“Remaining Certificateholder”:  Any Holder (or Holders, provided they act in
unanimity) holding (i) 100% of the Regular Certificates or (ii) a complete and
irrevocable

 

52

--------------------------------------------------------------------------------


 

assignment of the Voting Rights thereof with respect to causing a qualified
liquidation and the right to direct the exchange of the related certificates
under Section 9.01(g).

 

“REMIC”:  A “real estate mortgage investment conduit” within the meaning of Code
Section 860D and the REMIC Provisions.

 

“REMIC Provisions”:  Provisions of the federal income tax law relating to real
estate mortgage investment conduits, which appear at Section 860A through 860G
of Subchapter M of Chapter 1 of the Code, and related provisions, and
regulations (including any applicable proposed regulations) and rulings
promulgated thereunder, as the foregoing may be in effect from time to time.

 

“Removed Trust Asset”:  A Trust Asset which is repurchased from the Trust Fund
pursuant to the terms hereof or as to which one or more Qualifying Substitute
Trust Assets are substituted.

 

“Rents from Real Property”:  With respect to any REO Property, gross income of
the character described in Code Section 856(d), which income, subject to the
terms and conditions of that Section of the Code in its present form, does not
include:

 

(a)                                 except as provided in Code
Section 856(d)(4) or (6), any amount received or accrued, directly or
indirectly, with respect to such REO Property, if the determination of such
amount depends in whole or in part on the income or profits derived by any
Person from such property (unless such amount is a fixed percentage or
percentages of receipts or sales and otherwise constitutes Rents from Real
Property);

 

(b)                                 any amount received or accrued, directly or
indirectly, from any Person if the Trust Fund owns directly or indirectly
(including by attribution) a ten percent or greater interest in such Person
determined in accordance with Code Sections 856(d)(2)(B) and (d)(5);

 

(c)                                  any amount received or accrued, directly or
indirectly, with respect to such REO Property if any Person Directly Operates
such REO Property;

 

(d)                                 any amount charged for services that are not
customarily furnished in connection with the rental of property to tenants in
buildings of a similar class in the same geographic market as such REO Property
within the meaning of Treasury Regulations Section 1.856-4(b)(1) (whether or not
such charges are separately stated); and

 

(e)                                  rent attributable to personal property
unless such personal property is leased under, or in connection with, the lease
of such REO Property and, for any taxable year of the Trust Fund, such rent is
no greater than 15 percent of the total rent received or accrued under, or in
connection with, the lease.

 

“REO Loan”:  Any Mortgage Loan as to which the related Mortgaged Property has
become an REO Property.

 

53

--------------------------------------------------------------------------------


 

“REO Proceeds”:  With respect to any REO Property and the related REO Loan, all
revenues received by the Special Servicer with respect to such REO Property or
REO Loan which do not constitute Liquidation Proceeds, Condemnation Proceeds or
Insurance Proceeds.

 

“REO Property”:  A Mortgaged Property title to which has been acquired by the
Special Servicer on behalf of the Trust Fund through foreclosure, deed in lieu
of foreclosure or otherwise.

 

“Replacement Trust Asset”:  Any Qualifying Substitute Trust Asset that is
substituted for one or more Removed Trust Assets.

 

“Reporting Servicer”:  The Master Servicer, the Special Servicer (regardless of
whether the Special Servicer has commenced special servicing of any Mortgage
Loan) and each Servicing Function Participant.

 

“Repurchase Communication”:  For purposes of Section 2.03(d) of this Agreement
only, any communication, whether oral or written, which need not be in any
specific form.

 

“Repurchase Price”:  With respect to any Trust Asset to be repurchased or
purchased pursuant to Section 2.03(e) or Section 9.01 of this Agreement, or any
Specially Serviced Mortgage Loan or any REO Loan to be sold pursuant to
Section 3.16 of this Agreement, an amount, calculated by the Master Servicer or
the Special Servicer, as applicable, equal to:

 

(a)                                 the outstanding principal balance of such
Trust Asset as of the date of purchase; plus

 

(b)                                 all accrued and unpaid interest on such
Trust Asset at the related Mortgage Rate in effect from time to time to but not
including the Due Date in the month of purchase, but excluding any Prepayment
Premium or other prepayment penalty; plus

 

(c)                                  all related unreimbursed Property Advances
plus accrued and unpaid interest on related Advances at the Advance Rate, and
all Special Servicing Fees and Workout Fees allocable to such Trust Asset or the
related Mortgage Loan; plus

 

(d)                                 any Liquidation Fee due pursuant to
Section 3.12 of this Agreement allocable to such Trust Asset or the related
Mortgage Loan; plus

 

(e)                                  all Additional Trust Fund Expenses
allocable to such Trust Asset or the related Mortgage Loan; plus

 

(f)                                   if such Trust Asset (or related REO loan)
is being purchased by the Trust Asset Seller pursuant to the Purchase Agreement,
to the extent not otherwise included in the amount described in clause (c) of
this definition, all reasonable out-of-pocket expenses reasonably incurred or to
be incurred by the Master Servicer, the Special Servicer, the Depositor, the
Certificate Administrator and the Trustee in respect of the Breach or Defect
giving rise to the repurchase obligation, including any such expenses arising
out of the enforcement of the repurchase obligation, including, without
duplication, any such expenses previously reimbursed from the Collection Account
or the applicable Mortgage Loan Collection Account, as applicable,

 

54

--------------------------------------------------------------------------------


 

plus accrued and unpaid interest thereon at the Advance Rate, to the extent
payable to the Master Servicer, the Special Servicer, the Certificate
Administrator or the Trustee.

 

“Repurchase Request”:  As defined in Section 2.03(d) of this Agreement.

 

“Repurchase Request Recipient”:  As defined in Section 2.03(d) of this
Agreement.

 

“Repurchase Request Withdrawal”:  As defined in Section 2.03(d) of this
Agreement.

 

“Request for Approval”:  As defined in Section 3.25(a) of this Agreement.

 

“Request for Release”:  A request for a release signed by a Servicing Officer,
substantially in the form of Exhibit E to this Agreement.

 

“Requesting Holders”: As defined in Section 3.10(a) of this Agreement.

 

“Requesting Party”:  As defined in Section 3.34(a) of this Agreement.

 

“Reserve Accounts”:  With respect to any Mortgage Loan, reserve accounts, if
any, established pursuant to the Mortgage or the Loan Agreement and any Escrow
Account.  Any Reserve Account may be a sub-account of a related Cash Management
Account.  Any Reserve Account shall be beneficially owned for federal income tax
purposes by the Person who is entitled to receive the reinvestment income or
gain thereon in accordance with the terms and provisions of the related Mortgage
Loan and Section 3.07 of this Agreement, which Person shall be taxed on all
reinvestment income or gain thereon.  The Master Servicer shall be permitted to
make withdrawals therefrom for deposit into the related Cash Management Account,
if applicable, or the Collection Account or Mortgage Loan Collection Account or
for the purposes set forth under the related Mortgage Loan Documents for the
related Mortgage Loan.

 

“Residual Certificates”:  The Class R and Class LR Certificates, collectively.

 

“Resolution Extension Period” shall mean:

 

(a)                                             for purposes of remediating a
Material Breach with respect to any Trust Asset, the 90-day period following the
end of the applicable Initial Resolution Period;

 

(b)                                             for purposes of remediating a
Material Defect with respect to any Mortgage Loan that is not a Specially
Serviced Mortgage Loan at the commencement of, and does not become a Specially
Serviced Mortgage Loan during, the applicable Initial Resolution Period, the
period commencing at the end of the applicable Initial Resolution Period and
ending on, and including, the earlier of (i) the 90th day following the end of
such Initial Resolution Period and (ii) the 45th day following the Trust Asset
Seller’s receipt of written notice from the Master Servicer or the Special
Servicer of the occurrence of any Servicing Transfer Event with respect to such
Mortgage Loan subsequent to the end of such Initial Resolution Period;

 

(c)                                              for purposes of remediating a
Material Defect with respect to any Mortgage Loan that is a not a Specially
Serviced Mortgage Loan as of the commencement of the applicable Initial
Resolution Period, but as to which a Servicing Transfer Event occurs during

 

55

--------------------------------------------------------------------------------


 

such Initial Resolution Period, the period commencing at the end of the
applicable Initial Resolution Period and ending on, and including, the 90th day
following the earlier of the end of such Initial Resolution Period and the Trust
Asset Seller’s receipt of written notice from the Master Servicer or the Special
Servicer of the occurrence of such Servicing Transfer Event; and

 

(d)                                             for purposes of remediating a
Material Defect with respect to any Mortgage Loan that is a Specially Serviced
Mortgage Loan as of the commencement of the applicable Initial Resolution
Period, zero (-0-) days; provided that, if the Trust Asset Seller did not
receive written notice from the Master Servicer or the Special Servicer of the
relevant Servicing Transfer Event as of the commencement of the applicable
Initial Resolution Period, then such Servicing Transfer Event shall be deemed to
have occurred during such Initial Resolution Period and clause (c) of this
definition will be deemed to apply.

 

“Responsible Officer”:  When used with respect to the Trustee or the Certificate
Administrator, any officer of the Trustee or the Certificate Administrator, as
the case may be, assigned to the Corporate Trust Office of such party; in each
case, with direct responsibility for the administration of this Agreement and
also, with respect to a particular matter, any other officer to whom such matter
is referred because of such officer’s knowledge of and familiarity with the
particular subject, and, in the case of any certification required to be signed
by a Responsible Officer, such an officer whose name and specimen signature
appears on a list of corporate trust officers furnished to the Master Servicer
by the Trustee and the Certificate Administrator, as such list may from time to
time be amended.

 

“Restricted Certificate”:  As defined in Section 5.02(k) of this Agreement.

 

“Restricted Period”:  The 40-day period prescribed by Regulation S commencing on
the later of (a) the date upon which the Certificates are first offered to
persons other than the Placement Agents and any other distributor (as defined in
Regulation S) of the Certificates and (b) the Closing Date.

 

“Rule 144A”:  Rule 144A under the Securities Act.

 

“Rule 144A Global Certificate”:  Each of the Class A, Class X, Class B, Class C,
Class D, Class E, Class F and Class G Certificates issued as such on the Closing
Date.

 

“Scheduled Extension”:  With respect to any Mortgage Loan, an extension of the
Maturity Date of such Mortgage Loan, as specifically provided in the related
Mortgage Loan Documents.

 

“Scheduled Extension Fee”:  With respect to any Mortgage Loan, a fee set forth
in the related Mortgage Loan Documents as being payable by the Borrower upon a
Scheduled Extension of the Maturity Date of such Mortgage Loan.

 

“Securities Act”:  The Securities Act of 1933, as it may be amended from time to
time.

 

“Securities Legend”:  As defined in Section 5.02(c)(iii) of this Agreement.

 

56

--------------------------------------------------------------------------------


 

“Segregated Liquidity”:  An amount equal to the sum of (1)  undrawn Committed
amounts under the Wells Fargo Repurchase Facility; (2) cash or cash equivalents
of the Trust Asset Seller and its consolidated subsidiaries that are segregated
and set aside for the sole purpose of funding future advances (including
amounts, if any, on deposit in the restricted account); and (3) undrawn amounts
under any warehouse facility of the Trust Asset Seller and its consolidated
subsidiaries that are available for draw subject only to the satisfaction of
general conditions precedent in the related warehouse facility documents.

 

“Service(s)(ing)”:  In accordance with Regulation AB, the act of servicing and
administering the Trust Assets or any other assets of the Trust by an entity
that meets the definition of “servicer” set forth in Item 1101 of Regulation AB
and is referenced in the disclosure requirements set forth in Item 1108 of
Regulation AB.  For clarification purposes, any uncapitalized occurrence of this
term shall have the meaning commonly understood by participants in the
commercial mortgage-backed securities market.

 

“Servicer Remittance Date”:  With respect to any Distribution Date, the Business
Day preceding such Distribution Date.

 

“Servicing Compensation”:  With respect to any Collection Period, the related
Servicing Fee and any other fees, charges or other amounts payable to the Master
Servicer under this Agreement for such period.

 

“Servicing Criteria”:  The criteria set forth in paragraph (d) of Item 1122 of
Regulation AB as such may be amended from time to time.

 

“Servicing Fee”:  With respect to each Mortgage Loan and REO Loan and for any
Distribution Date, an amount per Interest Accrual Period equal to the product of
(i) the Servicing Fee Rate and (ii) the Stated Principal Balance of such
Mortgage Loan as of the Due Date immediately preceding such Distribution Date
(without giving effect to payments of principal on such Mortgage Loan on such
Due Date).  The Servicing Fee shall be calculated in accordance with the
provisions of Section 1.02(a) of this Agreement.  For the avoidance of doubt,
the Servicing Fee allocated to each Trust Asset shall be deemed to be paid from
the Lower-Tier REMIC.

 

“Servicing Fee Amount”:  With respect to the Master Servicer and any date of
determination, the aggregate of the products obtained by multiplying, for each
Mortgage Loan, (a) the Stated Principal Balance of such Mortgage Loan as of the
end of the immediately preceding Collection Period and (b) the Master Servicing
Fee Rate for such Mortgage Loan.  With respect to the each Sub-Servicer of the
Master Servicer and any date of determination, the aggregate of the products
obtained by multiplying, for each Mortgage Loan sub-serviced by such
Sub-Servicer, (a) the Stated Principal Balance of such Mortgage Loan as of the
end of the immediately preceding Collection Period and (b) the Primary Servicing
Fee Rate for such Mortgage Loan.

 

“Servicing Fee Rate”:  With respect to each Mortgage Loan and REO Loan, the sum
of the Master Servicing Fee Rate and the Primary Servicing Fee Rate.

 

“Servicing File”:  As defined in the Purchase Agreement.

 

57

--------------------------------------------------------------------------------


 

“Servicing Function Participant”:  Any Person, other than the Master Servicer,
the Special Servicer, the Trust Advisor, the Trustee or the Certificate
Administrator, that, within the meaning of Item 1122 of Regulation AB, is
performing activities that address the Servicing Criteria, unless such Person’s
activities relate only to 5% or less of the Trust Assets (based on their Stated
Principal Balance) or the Master Servicer has assumed responsibility for the
servicing activity, as provided for under Regulation AB.

 

“Servicing Officer”:  Any officer or employee of the Master Servicer or the
Special Servicer, as applicable, involved in, or responsible for, the
administration and servicing of the Mortgage Loans, or this Agreement and also,
with respect to a particular matter, any other officer to whom such matter is
referred because of such officer’s or employee’s knowledge of and familiarity
with the particular subject, and, in the case of any certification required to
be signed by a Servicing Officer, such an officer or employee whose name and
specimen signature appears on a list of servicing officers furnished to the
Certificate Administrator, the Trust Advisor and the Trustee by the Master
Servicer or the Special Servicer, as applicable, as such list may from time to
time be amended.

 

“Servicing Standard”:  With respect to the Master Servicer (with respect to the
Mortgage Loans that are not Specially Serviced Mortgage Loans) and the Special
Servicer (with respect to the Specially Serviced Mortgage Loans and REO Loans)
(in each case, directly or through one or more sub-servicers), to diligently
service and administer the applicable Mortgage Loans in the best interests of
and for the benefit of all of the Certificateholders and the related Companion
Participation Holders (as a collective whole as if such Certificateholders and
the related Companion Participation Holders constituted a single lender) in
accordance with applicable law, the terms of this Agreement, the terms of the
applicable Mortgage Loans and the terms of the related Participation Agreement
and to the extent consistent with the foregoing:

 

(a)                                             in accordance with the higher of
the following standards of care:

 

(i)                                     the same manner in which, and with the
same care, skill, prudence and diligence with which the Master Servicer or the
Special Servicer, as the case may be, services and administers similar mortgage
loans and REO Properties for other third-party portfolios, giving due
consideration to the customary and usual standards of practice of prudent
institutional commercial and multifamily mortgage loan servicers servicing
mortgage loans and REO Properties for other third party portfolios or
securitization trusts;

 

(ii)                                  the same care, skill, prudence and
diligence with which the Master Servicer or the Special Servicer, as the case
may be, services and administers commercial and multifamily mortgage loans and
REO Properties owned, if any, by the Master Servicer or the Special Servicer, as
the case may be; and

 

(b)                                             with a view to the timely
recovery of all payments of principal and interest under the applicable Mortgage
Loans or, in the case of Defaulted Trust Assets, the maximization of timely
recovery of principal and interest on a net present value basis (determined in
accordance with the Mortgage Loan Documents or, in the event the Mortgage Loan
Documents are silent, at the Calculation Rate) on each Mortgage Loans, and the
best

 

58

--------------------------------------------------------------------------------


 

interests of the Trust and the Certificateholders and the related Companion
Participation Holder (as a collective whole as if such Certificateholders and
related Companion Participation Holder constituted a single lender);

 

(c)                                              but without regard to any
potential conflict of interest arising from:

 

(i)                                     any relationship that the Master
Servicer or the Special Servicer, as the case may be, or any Affiliate of the
Master Servicer or the Special Servicer, may have with the related Borrower, the
Trust Asset Seller, any other party to this Agreement or any Affiliate of the
foregoing;

 

(ii)                                  the ownership of any Certificate or any
Companion Participation by the Master Servicer or the Special Servicer, as the
case may be, or any Affiliate of the Master Servicer or the Special Servicer;

 

(iii)                               the Master Servicer’s obligation to make
Advances;

 

(iv)                              the Master Servicer’s or the Special
Servicer’s, as the case may be, right to receive compensation for its services
hereunder or with respect to any particular transaction;

 

(v)                                 the ownership, servicing or management for
others of any other mortgage loans or mortgaged properties by the Master
Servicer or the Special Servicer or any Affiliate of the Master Servicer or the
Special Servicer, as applicable;

 

(vi)                              any debt that the Master Servicer or the
Special Servicer or any Affiliate of the Master Servicer or the Special
Servicer, as applicable, has extended to any Borrower or an Affiliate of any
Borrower (including, without limitation, any mezzanine financing); and

 

(vii)                           any obligation of the Special Servicer, or an
affiliate thereof, to repurchase or substitute for a Mortgage Loan.

 

“Servicing Transfer Event”:  An event specified in the definition of Specially
Serviced Mortgage Loan.

 

“Similar Law”:  As defined in Section 5.02(k) of this Agreement.

 

“Special Notice”:  Any (a) notice transmitted to Certificateholders pursuant to
Section 5.05(c) of this Agreement, (b) notice of any request by at least 25% of
the Voting Rights of the Certificates to terminate and replace the Special
Servicer pursuant to Section 3.22(b) of this Agreement, (c) notice of any
request by at least 15% of the Voting Rights with respect to the Mortgage Loans
of the Certificates to terminate and replace the Trust Advisor pursuant to
Section 7.07(e) of this Agreement and (d) notice transmitted to
Certificateholders pursuant to Section 3.22(c) of this Agreement.

 

“Special Servicer”:  Ares Commercial Real Estate Servicer LLC, a Delaware
limited liability company, or its successor in interest, or any successor
special servicer appointed as

 

59

--------------------------------------------------------------------------------


 

provided in Section 3.22 of this Agreement, including without limitation any
successor special servicer appointed with respect to a specific Mortgage Loan
pursuant to Section 3.22 of this Agreement.  In the event there is more than one
Special Servicer administering Specially Serviced Mortgage Loans hereunder, each
reference in this Agreement to the “Special Servicer” shall be construed to
apply to the Special Servicer then servicing that particular Mortgage Loan.

 

“Special Servicer Event of Default”:  As defined in Section 7.01(b) of this
Agreement.

 

“Special Servicing Compensation”:  With respect to any Mortgage Loans or related
REO Property, any of the Special Servicing Fee, Workout Fee, Liquidation Fee and
any other fees, charges or other amounts which shall be due to the Special
Servicer.

 

“Special Servicing Fee”:  With respect to each Specially Serviced Mortgage Loan
(or REO Loan) for each calendar month (or portion thereof), the fraction of the
Special Servicing Fee Rate applicable to such month, or portion thereof
(determined using the same interest accrual methodology that is applied with
respect to the Mortgage Rate for such Specially Serviced Mortgage Loan or REO
Loan for such month) multiplied by the Stated Principal Balance of such
Specially Serviced Mortgage Loan as of the Due Date (without giving effect to
all payments of principal on such Specially Serviced Mortgage Loan or REO Loan
on such Due Date) immediately preceding the applicable Distribution Date (or, in
the event that a Principal Prepayment in full or an event described in clauses
(i)-(vii) under the definition of Liquidation Proceeds has occurred with respect
to any such Specially Serviced Mortgage Loan or REO Loan on a date that is not a
Due Date, on the basis of the actual number of days to elapse from and including
the most recently preceding related Due Date to but excluding the date of such
Principal Prepayment or Liquidation Proceeds event in a month consisting of 30
days).  For the avoidance of doubt, the Special Servicing Fee shall be deemed to
be paid from the Lower-Tier REMIC.

 

“Special Servicing Fee Rate”:  A rate equal to 0.25% per annum; provided that,
the Special Servicer may from time to time, at its option, adjust its Special
Servicing Fee in the range of 0.0% to 0.25% per annum, inclusively (no such
adjustment will impact the Special Servicer’s right to adjust the Special
Servicing Fee in the future).  If the Special Servicer elects to adjust its
Special Servicing Fee, the Special Servicer shall notify the Master Servicer of
such adjustment on or before the first Business Day after the Determination Date
immediately prior to the Servicer Remittance Date on which such adjusted Special
Servicing Fee Rate will become effective.

 

“Specially Serviced Mortgage Loan”:  Subject to Section 3.23 of this Agreement,
any Mortgage Loan with respect to which:

 

(a)                                 either (x) other than a Balloon Loan, a
payment default shall have occurred on such Mortgage Loan at its Maturity Date
or, if the Maturity Date of such Mortgage Loan has been extended in accordance
with the Pooling and Servicing Agreement, a payment default occurs on such
Mortgage Loan at its extended Maturity Date or (y) with respect to a Balloon
Loan, a payment default shall have occurred with respect to the related Balloon
Payment; provided, however if (A) the related Borrower is diligently seeking a
refinancing commitment (and delivers a statement to that effect to the Master
Servicer, who shall promptly deliver a copy

 

60

--------------------------------------------------------------------------------


 

to the Special Servicer, the Trust Advisor and the Directing Holder (but only
for so long as no Consultation Termination Event has occurred and is continuing)
within 30 days after the default), (B) the related Borrower continues to make
its Assumed Scheduled Payment, (C) no other Servicing Transfer Event has
occurred with respect to that Mortgage Loan and (D) if applicable, for so long
as a Control Termination Event has not occurred and is not continuing, the
Directing Holder consents, a Servicing Transfer Event will not occur until 60
days beyond the related Maturity Date; and provided, further, if the related
Borrower has delivered to the Master Servicer, who shall have promptly delivered
a copy to the Special Servicer and the Directing Holder (but only for so long as
no Consultation Termination Event has occurred and is continuing), on or before
the 60th day after the related Maturity Date, a refinancing commitment
reasonably acceptable to the Special Servicer, and the Borrower continues to
make its Assumed Scheduled Payments (and no other Servicing Transfer Event has
occurred with respect to that Mortgage Loan), a Servicing Transfer Event will
not occur until the earlier of (1) 120 days beyond the related Maturity Date or
extended Maturity Date and (2) the termination of the refinancing commitment;

 

(b)                                 any Monthly Payment (other than a Balloon
Payment) is 60 days or more delinquent;

 

(c)                                  the Master Servicer or the Special Servicer
determines in its reasonable business judgment, exercised in accordance with the
Servicing Standard, that (x) a default consisting of a failure to make a payment
of principal or interest is reasonably foreseeable or there is a significant
risk of such default or (y) any other default that is likely to impair the use
or marketability of the related Mortgaged Property or the value of the Mortgaged
Property as security for the Mortgage Loan is reasonably foreseeable or there is
a significant risk of such default, which monetary or other default, in either
case, would likely continue unremedied beyond the applicable grace period (or,
if no grace period is specified, for a period of 60 days) and is not likely to
be cured by the related Borrower within 60 days or, except as provided in clause
(i)(y) above, in the case of a Balloon Payment, for at least 30 days;

 

(d)                                 the related Borrower has become the subject
of a decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary case under any present or future
federal or state bankruptcy, insolvency or similar law, or the appointment of a
conservator, receiver or liquidator in any insolvency, readjustment of debt,
marshaling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs;

 

(e)                                  the related Borrower consents to the
appointment of a conservator or receiver or liquidator in any insolvency,
readjustment of debt, marshaling of assets and liabilities or similar
proceedings of or relating to such Borrower of or relating to all or
substantially all of its property;

 

(f)                                   the related Borrower admits (orally or in
writing) its inability to pay its debts generally as they become due, files a
petition to take advantage of any applicable insolvency or reorganization
statute, makes an assignment for the benefit of its creditors, or voluntarily
suspends payment of its obligations;

 

61

--------------------------------------------------------------------------------


 

(g)                                  a default, of which the Master Servicer or
the Special Servicer has notice (other than a failure by such related Borrower
to pay principal or interest) and that in the opinion of the Master Servicer or
the Special Servicer materially and adversely affects the interests of the
Certificateholders or the related Companion Participation Holder occurs and
remains unremedied for the applicable grace period specified in the Loan
Documents for such Mortgage Loan (or if no grace period is specified for those
defaults which are capable of cure, 60 days);

 

(h)                                 the Master Servicer or Special Servicer
receives notice of the foreclosure or proposed foreclosure of any lien on the
related Mortgaged Property; or

 

(i)                                     the Master Servicer or the Special
Servicer receives actual notice that the related Borrower has violated any
“due-on-sale” or “due-on-encumbrance” provision in the related Mortgage Loan
Documents (each, a “Servicing Transfer Event”);

 

provided, however, that such Mortgage Loan will cease to be a Specially Serviced
Mortgage Loan (each, a “Corrected Mortgage Loan”) (A) with respect to the
circumstances described in clauses (a) and (b) above, when the Borrower
thereunder has brought the Mortgage Loan current and thereafter made three
consecutive full and timely Monthly Payments, including pursuant to any workout
of the Mortgage Loan, (B) with respect to the circumstances described in clause
(c), (d), (e), (f) and (h) above, when such circumstances cease to exist in the
good faith judgment of the Special Servicer or (C) with respect to the
circumstances described in clause (g) and (i) above, when such default is cured
(as determined by the Special Servicer in accordance with the Servicing
Standard) or waived by the Special Servicer; provided, in each case, that at
that time no circumstance exists (as described above) that would cause the
Mortgage Loan to continue to be characterized as a Specially Serviced Mortgage
Loan.

 

“Sponsor”:  ACRC Lender LLC, a Delaware limited liability company, or its
successor in interest.

 

“Startup Day”:  In the case of the Upper-Tier REMIC and Lower-Tier REMIC, the
day designated as such pursuant to Section 2.06(a) of this Agreement.

 

“Stated Principal Balance”:  With respect to any Trust Asset, Companion
Participation or Mortgage Loan, on any date of determination, the principal
balance as of the Cutoff Date (or in the case of a Replacement Trust Asset, the
outstanding principal balance as of the related date of substitution and after
application of all scheduled payments of principal and interest due on or before
the related Due Date in the month of substitution, whether or not received), as
reduced (to not less than zero) on each Distribution Date by (i) all payments
(or P&I Advances in lieu thereof) of, and all other collections allocated as
provided in Section 1.02 of this Agreement to, principal of or with respect to
such Trust Asset, Companion Participation or Mortgage Loan that are distributed
to Certificateholders on such Distribution Date or Companion Participation
Holders on the related remittance date in the same calendar month as such
Distribution Date or applied to any other payments required under this Agreement
on or prior to such Distribution Date, and (ii) any principal forgiven by the
Special Servicer and other principal losses realized in respect of such Trust
Asset, Companion Participation or Mortgage Loan during the related Collection
Period.

 

62

--------------------------------------------------------------------------------


 

A Trust Asset or any related REO Loan (excluding any portion thereof
representing a Companion Participation) shall be deemed to be part of the Trust
Fund and to have an outstanding Stated Principal Balance until the Distribution
Date on which Liquidation Proceeds, if any, received in connection with a Final
Recovery Determination are to be (or, if no such Liquidation Proceeds are
received, would have been) distributed to Certificateholders.  The Stated
Principal Balance of any Mortgage Loan with respect to which the Master Servicer
or Special Servicer has made a Final Recovery Determination during any
Collection Period is zero from and after the related Collection Period.

 

“Subcontractor”:  Any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the mortgage-backed securities market) of Trust Assets but
performs one or more discrete functions identified in Item 1122(d) of Regulation
AB with respect to Trust Assets under the direction or authority of the Master
Servicer or a Servicing Function Participant.

 

“Substitution Shortfall Amount”:  In connection with the substitution of one or
more Replacement Trust Assets for one or more Removed Trust Assets, the amount,
if any, by which the Repurchase Price or aggregate Repurchase Price, as the case
may be, for such Removed Trust Asset(s) calculated as of the date of
substitution exceeds the Stated Principal Balance or aggregate Stated Principal
Balance, as the case may be, of such Replacement Trust Asset(s) as of the date
of substitution.

 

“Sub-Servicer”:  Any Person engaged by the Master Servicer or the Special
Servicer (including, for the avoidance of doubt, the Trust Asset Seller
Sub-Servicer) to perform Servicing with respect to one or more Mortgage Loans or
REO Loans.

 

“Sub-Servicing Agreement”:  The written contract between the Master Servicer or
the Special Servicer, on the one hand, and any Sub-Servicer, on the other hand,
relating to servicing and administration of the Mortgage Loans as provided in
Section 3.01(c) of this Agreement.

 

“Tax Matters Person”:  The Person designated as the “tax matters person” of a
REMIC pursuant to Treasury Regulations Section 1.860F-4(d).

 

“Tax Returns”:  The federal income tax returns on IRS Form 1066, U.S. Real
Estate Mortgage Investment Conduit (REMIC) Income Tax Return, including Schedule
Q thereto, Quarterly Notice to Residual Interest Holders of REMIC Taxable Income
or Net Loss Allocation, or any successor forms, to be filed by the Certificate
Administrator on behalf of each of the Upper-Tier REMIC and the Lower-Tier REMIC
due to its classification as a REMIC under the REMIC Provisions, the federal
income tax return to be filed by the Certificate Administrator on behalf of the
Grantor Trust due to its classification as a grantor trust under subpart E, part
I of the subchapter J of the Code, together with any and all other information,
reports or returns that may be required to be furnished to the
Certificateholders or filed with the IRS or any other governmental taxing
authority under any applicable provisions of federal law or Applicable State and
Local Tax Law.

 

“Terminated Party”:  As defined in Section 7.01(c) of this Agreement.

 

“Terminating Party”:  As defined in Section 7.01(c) of this Agreement.

 

63

--------------------------------------------------------------------------------


 

“Termination Date”:  The Distribution Date on which the Trust Fund is terminated
pursuant to Section 9.01 of this Agreement.

 

“Third Party Appraiser”:  A Person performing an Appraisal.

 

“Third Party Reports”:  With respect to any Mortgaged Property, the related
Appraisal, Phase I environmental report, Phase II environmental report, seismic
report, engineering report, structural report, property condition report or
similar report, if any.

 

“Transfer”:  Any direct or indirect transfer or other form of assignment of any
Ownership Interest in a Class R or Class LR Certificate.

 

“Transferee Affidavit”:  As defined in Section 5.02(l)(ii) of this Agreement.

 

“Transferor Letter”:  As defined in Section 5.02(l)(ii) of this Agreement.

 

“Trimont”: Trimont Real Estate Advisors, Inc., a Georgia corporation, or its
successor in interest.

 

“Trust” or “Trust Fund”:  The corpus of the trust created hereby and to be
administered hereunder, consisting of (in each case, to the extent of the Trust
Fund’s interest therein and specifically excluding any interest of the related
Companion Participation Holder therein and any Excluded Fees):  (i) such Trust
Assets as from time to time are subject to this Agreement, together with the
Mortgage Files relating thereto; (ii) all scheduled or unscheduled payments on
or collections in respect of the Trust Assets due after the Cutoff Date (except
for the Excluded Fees); (iii) any REO Property; (iv) all revenues received in
respect of any REO Property; (v) any Assignments of Leases, Rents and Profits
and any security agreements; (vi) any indemnities or guaranties given as
additional security for any Trust Assets; (vii) a security interest in all
assets deposited in the Borrower Accounts; (viii) any Loss of Value Reserve
Fund; (ix) amounts on deposit in the Collection Account, and the Mortgage Loan
Collection Accounts attributable to the Trust Assets as identified on the Trust
Ledger, the Distribution Accounts, any Excess Liquidation Proceeds Account, and
any Mortgage Loan REO Account, including any reinvestment income, as applicable;
(x) a security interest in any environmental indemnity agreements relating to
the Mortgaged Properties; (xi) a security interest in all insurance policies
with respect to the Trust Assets and the Mortgaged Properties; (xii) the rights
and remedies under the Purchase Agreement relating to document delivery
requirements with respect to the Trust Assets and the representations and
warranties of the Trust Asset Seller regarding its Trust Assets; (xiii) the
Lower-Tier Regular Interests and (xiv) the proceeds of the foregoing (other than
any interest earned on deposits in the Borrower Accounts, to the extent such
interest belongs to the related Borrower).

 

“Trust Advisor”:  Trimont, or any successor Trust Advisor appointed as herein
provided.

 

“Trust Advisor Annual Report”:  As defined in Section 3.35(d)(iv) of this
Agreement.

 

“Trust Advisor Fee”:  With respect to each Trust Asset and any Distribution
Date, an amount per Interest Accrual Period equal to the product of (i) the
Trust Advisor Fee Rate and (ii) the Stated Principal Balance of such Trust Asset
as of the Due Date in the immediately

 

64

--------------------------------------------------------------------------------


 

preceding Collection Period (without giving effect to payments of principal on
such Mortgage Loan on such Due Date).  Such fee shall be in addition to, and not
in lieu of, any other fee or other sum payable to the Trust Advisor under this
Agreement.  The Trust Advisor Fee shall be calculated in accordance with the
provisions of Section 1.02(a) of this Agreement.  For the avoidance of doubt,
the Trust Advisor Fee shall be payable from the Lower-Tier REMIC.

 

“Trust Advisor Consulting Fee”:  A fee for each Major Decision on which the
Trust Advisor has consulting rights equal to $10,000 with respect to any Trust
Asset or such lesser amount as the related Borrower agrees to pay, payable
pursuant to Section 3.06(a) of this Agreement; provided, however, no such fee
shall be payable unless paid by the related Borrower; provided, further that the
Trust Advisor or the Special Servicer (as provided in Section 3.35(j) in
accordance with the Servicing Standard) may reduce the Trust Advisor Consulting
Fee with respect to any Major Decision.

 

“Trust Advisor Fee Rate”:  With respect to each Interest Accrual Period, a rate
equal to 0.002% per annum.

 

“Trust Advisor Standard”:  As defined in Section 3.35(b) of this Agreement.

 

“Trust Advisor Termination Event”:  As defined in Section 7.07(a) of this
Agreement.

 

“Trust Asset”:  Each of the pari passu participations transferred and assigned
to the Trustee pursuant to Section 2.01 of this Agreement and from time to time
held in the Trust Fund.  The Trust Assets originally so transferred, assigned
and held are identified on the Trust Asset Schedule as of the Closing Date. 
Such term shall include any REO Loan or Specially Serviced Mortgage Loan.  Such
term shall not include the Companion Participations.

 

“Trust Asset Schedule”:  The list of Trust Assets included in the Trust Fund as
of the Closing Date being attached as Exhibit B to this Agreement, which list
shall set forth the following information with respect to each Trust Asset:

 

(a)                                 the Asset Number;

 

(b)                                 the Trust Asset name;

 

(c)                                  the street addresses (including city, state
and zip code) of the related Mortgaged Property or Mortgaged Properties;

 

(d)                                 the Mortgage Rate in effect as of the Cutoff
Date;

 

(e)                                  the original principal balance;

 

(f)                                   the Stated Principal Balance of such Trust
Asset and the related Mortgage Loan as of the Cutoff Date;

 

(g)                                  the Maturity Date of such Trust Asset and
the related Mortgage Loan;

 

(h)                                 the Due Date of the related Mortgage Loan;

 

65

--------------------------------------------------------------------------------


 

(i)                                     the amount of the Monthly Payment on the
related Mortgage Loan due on the first Due Date following the Cutoff Date that
is allocable to such Trust Asset;

 

(j)                                    the Servicing Fee Rate; and

 

(k)                                 whether any letter of credit is held by the
lender as a beneficiary or is assigned as security for such Trust Asset.

 

Such list may be in the form of more than one list, collectively setting forth
all of the information required.  A comparable list shall be prepared with
respect to each Companion Participation.

 

“Trust Asset Seller Sub-Servicer”:  A Servicing Function Participant or
Sub-Servicer required to be retained by the Master Servicer by the Trust Asset
Seller or any successor thereto.  On the Closing Date, Ares Commercial Real
Estate Servicer LLC will be the Trust Asset Seller Sub-Servicer with respect to
all of the Mortgage Loans.

 

“Trust Asset Seller”:  ACRC Lender LLC, an indirect wholly-owned subsidiary of
Ares Commercial Real Estate Corporation.

 

“Trust Ledger”:  Amounts deposited in the Collection Account or the Mortgage
Loan Collection Accounts attributable to the Trust Assets, which are maintained
pursuant to Section 3.06(a) or 3.06(b) of this Agreement and held on behalf of
the Trustee on behalf of the Certificateholders.

 

“Trust REMICs”:  The Lower-Tier REMIC and the Upper-Tier REMIC.

 

“Trustee”:  U.S. Bank National Association, a national banking association, in
its capacity as Trustee, or its successor in interest, or any successor Trustee
appointed as herein provided.

 

“Trustee/Certificate Administrator Fee”:  With respect to each Trust Asset and
for any Distribution Date, an amount per Interest Accrual Period equal to the
product of (i) the Trustee/Certificate Administrator Fee Rate multiplied by
(ii) the Stated Principal Balance of such Trust Asset as of the Due Date in the
immediately preceding Collection Period (without giving effect to payments of
principal on such Trust Asset on such Due Date).  The Trustee/Certificate
Administrator Fee shall be calculated in accordance with the provisions of
Section 1.02(a) of this Agreement.  For the avoidance of doubt, the
Trustee/Certificate Administrator Fee with respect to each Trust Asset shall be
deemed to be paid from the Lower-Tier REMIC.

 

“Trustee/Certificate Administrator Fee Rate”:  A rate equal to 0.004% per annum.

 

“Underwritten Net Cash Flow”: With respect to any Mortgaged Property, means the
Underwritten Net Operating Income decreased by the estimated capital
expenditures and adding back reserves for estimated capital expenditures,
including tenant improvement costs and leasing commissions, as applicable.

 

66

--------------------------------------------------------------------------------


 

“Underwritten Net Operating Income”: With respect to any Mortgaged Property,
means an estimate of cash flow available for debt service as determined by the
Trust Asset Seller.

 

“Unliquidated Advance”:  Any Advance previously made by a party hereto that has
been previously reimbursed, as between the Person that made the Advance
hereunder, on the one hand, and the Trust Fund, on the other, as part of a
Workout-Delayed Reimbursement Amount pursuant to Section 3.06(a) or
Section 3.06(b) of this Agreement, as applicable, but that has not been
recovered from the related Borrower or otherwise from collections on or the
proceeds of the Trust Asset or the applicable Mortgage Loan or REO Property in
respect of which the Advance was made.

 

“Unscheduled Payments”:  With respect to a Mortgage Loan and a Collection
Period, all Net Liquidation Proceeds, Net Condemnation Proceeds and Net
Insurance Proceeds payable under such Mortgage Loan, the Repurchase Price of any
related Trust Asset that is repurchased or purchased pursuant to or as
contemplated by Section 2.03(e), Section 3.16 or Section 9.01 of this Agreement,
the Substitution Shortfall Amount with respect to any substitution pursuant to
Section 2.03(g) of this Agreement, the Loss of Value Payment made pursuant to
Section 2.03(e) of this Agreement and any other payments under or with respect
to such Mortgage Loan not scheduled to be made, including Principal Prepayments
received by the Master Servicer (but excluding Prepayment Premiums, if any)
during such Collection Period.

 

“Updated Appraisal”:  An Appraisal of a Mortgaged Property or REO Property, as
the case may be, conducted subsequent to any appraisal performed on or prior to
the Cutoff Date and in accordance with Appraisal Institute standards, the costs
of which shall be paid as a Property Advance by the Master Servicer.  Updated
Appraisals shall be conducted by an Independent MAI appraiser selected by the
Special Servicer.

 

“Upper-Tier Distribution Account”:  The segregated non-interest bearing trust
account or sub-account created and maintained by the Certificate Administrator
pursuant to Section 3.05(e) of this Agreement, which shall be entitled “U.S.
Bank National Association, as Certificate Administrator, for the benefit of U.S.
Bank National Association, as Trustee, and the Holders of ACRE Commercial
Mortgage Trust 2013-FL1, Commercial Mortgage Pass-Through Certificates,
Upper-Tier Distribution Account” and which must be an Eligible Account or a
sub-account of an Eligible Account.  The Upper-Tier Distribution Account shall
be an asset of the Upper-Tier REMIC.

 

“Upper-Tier Regular Interests”:  As set forth in the Preliminary Statement.

 

“Upper-Tier REMIC”:  A segregated asset pool within the Trust Fund consisting of
the Lower-Tier Regular Interests, the Upper-Tier Distribution Account and
amounts held therein from time to time.

 

“U.S. Person”:  A citizen or resident of the United States, a corporation or
partnership (except to the extent provided in applicable Treasury Regulations,
or other entity) created or organized in or under the laws of the United States,
any state thereof or the District of Columbia, including any entity treated as a
corporation or partnership for federal income tax purposes, an

 

67

--------------------------------------------------------------------------------


 

estate whose income is subject to United States federal income tax regardless of
its source, or a trust if a court within the United States is able to exercise
primary supervision over the administration of such trust, and one or more such
U.S. Persons have the authority to control all substantial decisions of such
trust (or, to the extent provided in applicable Treasury Regulations, certain
trusts in existence on August 20, 1996 that have elected to be treated as U.S.
Persons).

 

“USAP Report”:  A statement by a firm of independent public accountants that is
a member of the American Institute of Certified Public Accountants, to the
effect that such firm has examined the servicing operations of the applicable
servicer for the previous calendar year and that, on the basis of such
examination conducted substantially in compliance with the Uniform Single
Attestation Program for Mortgage Bankers (“USAP”), such firm confirms that the
applicable servicer complied with the minimum servicing standards identified in
USAP, in all material respects, except for such exceptions or errors in records
that, in the opinion of such firm, the USAP does not require it to report.

 

“Voting Rights”:  The portion of the voting rights of all of the Certificates
that is allocated to any Certificateholder or Class of Certificateholders.  At
all times during the term of this Agreement, the percentage of Voting Rights
assigned to each Class shall be:  (a)  98% to be allocated among the
Certificateholders of the respective Classes of Principal Balance Certificates
in proportion to the Certificate Balances of their Certificates, (b) 2% to the
Certificateholders of the Class X Certificates and (c) except as otherwise set
forth in this Agreement with respect to any particular matter, 0%, in the case
of the Class R and Class LR Certificates.  Voting Rights allocated to a Class of
Certificateholders shall be allocated among such Certificateholders in
proportion to the Percentage Interests in such Class evidenced by their
respective Certificates.

 

“Wells Fargo Repurchase Facility”:  The warehouse facility evidenced by the
Master Repurchase and Securities Contract, dated as of December 14, 2011,
between Wells Fargo Bank, National Association, as buyer, and ACRC Lender W LLC,
as seller, as the same may be amended, supplemented or restated from time to
time.

 

“WHFIT”:  shall mean a “Widely Held Fixed Investment Trust” as that term is
defined in Treasury Regulations section 1.671-5(b)(22) or successor provisions.

 

“WHFIT Regulations”:  shall mean Treasury Regulations section 1.671-5, as
amended.

 

“Workout-Delayed Reimbursement Amounts”:  With respect to any Trust Asset or,
with respect to Property Advances, any Mortgage Loan, the amount of any Advance
made with respect to such Trust Asset or Mortgage Loan on or before the date
such Trust Asset or Mortgage Loan becomes (or, but for the making of three
monthly payments under its modified terms, would then constitute) a Corrected
Mortgage Loan, together with (to the extent accrued and unpaid) interest on such
Advances, to the extent that (i) such Advance is not reimbursed to the Person
who made such Advance on or before the date, if any, on which such Trust Asset
or Mortgage Loan, as the case may be, becomes a Corrected Mortgage Loan and
(ii) the amount of such Advance becomes an obligation of the related Borrower to
pay such amount under the terms of the modified Mortgage Loan Documents.

 

68

--------------------------------------------------------------------------------


 

“Workout Fee”:  An amount equal to 1.0% of each collection of interest and
principal (including scheduled payments, prepayments (provided that a repurchase
or substitution by the Trust Asset Seller of a Trust Asset due to a Material
Defect or a Material Breach shall not be considered a prepayment for purposes of
this definition), Balloon Payments and payments at maturity, but excluding late
payment charges and Default Interest) received on a Specially Serviced Mortgage
Loan that becomes a Corrected Mortgage Loan for so long as it remains a
Corrected Mortgage Loan, pursuant to Section 3.12(c) of this Agreement with
respect to any particular workout of a Specially Serviced Mortgage Loan;
provided, that no Workout Fee shall be payable by the Trust with respect to any
Corrected Mortgage Loan if and to the extent that the Corrected Mortgage Loan
became a Specially Serviced Mortgage Loan under clause (c) of the definition of
“Specially Serviced Mortgage Loan” and no event of default actually occurs,
unless the Mortgage Loan is modified by the Special Servicer in accordance with
the terms of this Agreement or the Mortgage Loan subsequently qualifies as a
Specially Serviced Mortgage Loan for a reason other than under clause (c) of the
definition thereof.  Notwithstanding the foregoing, the total amount of Workout
Fees payable by the Trust with respect to any Corrected Mortgage Loan and with
respect to any particular workout (assuming, for the purposes of this
calculation, that such Corrected Mortgage Loan continues to perform throughout
its term in accordance with the terms of the related workout) will be reduced by
the amount of any and all related Offsetting Modification Fees received by the
Special Servicer as additional servicing compensation relating to that Corrected
Mortgage Loan; provided that the Special Servicer will be entitled to collect
such Workout Fees from the Trust until such time it has been fully paid such
reduced amount.  For the avoidance of doubt, the Trust Asset Seller will be
required to pay a Workout Fee in connection with a repurchase or substitution to
the extent the Special Servicer was entitled to such a fee and such fee was
unpaid immediately prior to such repurchase or substitution or was previously
paid by the Trust and was not reimbursed by the related Borrower immediately
prior to such repurchase or substitution.  In furtherance of the foregoing, upon
a Specially Serviced Mortgage Loan becoming a Corrected Mortgage Loan, the
Special Servicer shall provide the Master Servicer with a calculation of the
total amount of Workout Fees expected to be payable by the Trust with respect to
such Corrected Mortgage Loan throughout its term (which calculation shall be
reasonably acceptable to the Master Servicer).

 

Section 1.02.                                   Certain Calculations.  Unless
otherwise specified herein, the following provisions shall apply:

 

(a)                                             All calculations of interest
with respect to the Trust Assets, the Companion Participations and the Mortgage
Loans and of Advances in respect thereof provided for herein shall be made on an
Actual/360 basis.  The Servicing Fee, the CREFC® License Fee and the Trust
Advisor Fee for each Trust Asset or Mortgage Loan, as applicable, shall accrue
on the same basis as interest accrues on such Trust Asset or Mortgage Loan, as
applicable.

 

(b)                                             Any Trust Asset or Mortgage Loan
payment is deemed to be received on the date such payment is actually received
by the Master Servicer or the Certificate Administrator; provided, however, that
for purposes of calculating distributions on the Certificates and Prepayment
Interest Excess, Principal Prepayments with respect to any Trust Asset or
Mortgage Loan are deemed to be received on the date they are applied in
accordance with Section 3.01(b) of this Agreement to reduce the Stated Principal
Balance of such Trust Asset or Mortgage Loan on which interest accrues.

 

69

--------------------------------------------------------------------------------


 

(c)                                              Except as otherwise provided in
the related Mortgage Loan Documents or Participation Agreement, any amounts
received in respect of a Trust Asset or Mortgage Loan as to which a default has
occurred and is continuing in excess of Monthly Payments shall be applied to
Default Interest and other amounts due on such Trust Asset or Mortgage Loan
prior to the application to late fees.

 

(d)                                             Allocations of payments between
a Trust Asset and the related Companion Participation shall be made in
accordance with the related Participation Agreement.

 

(e)                                              If an expense under this
Agreement relates in the reasonable judgment of the Master Servicer, the Special
Servicer, the Certificate Administrator, the Trustee or the Paying Agent, as
applicable, primarily to the administration of the Trust Fund or either Trust
REMIC or to any determination respecting the amount, payment or avoidance of any
tax under the REMIC Provisions or the actual payment of any REMIC tax or
expense, or this Agreement states that any expense is solely “an expense of the
Trust Fund” or words of similar import, then such expense shall not be allocated
to, deducted or reimbursed from, or otherwise charged against any Companion
Participation Holder and such Companion Participation Holder shall not suffer
any adverse consequences as a result of the payment of such expense.

 

(f)                                               All amounts collected by or on
behalf of the Trust in respect of any Trust Asset or Mortgage Loan in the form
of payments from the related Borrower, Liquidation Proceeds, Condemnation
Proceeds or Insurance Proceeds (in each case, exclusive of amounts payable to
the related Companion Participation Holder in accordance with the related
Participation Agreement) shall be allocated to amounts due and owing under the
related Mortgage Loan Documents (including for principal and accrued and unpaid
interest) in accordance with the express provisions of the related Mortgage Loan
Documents and the related Participation Agreement; provided, however, absent
such express provisions, and after an event of default thereunder that has not
been cured or waived, all such amounts collected (in each case, exclusive of
amounts payable to the related Companion Participation Holder in accordance with
the related Participation Agreement) shall be deemed to be allocated for
purposes of collecting amounts due under, and allocable to, the Trust Asset in
the following order of priority (in each case, following the application of any
priority of payments provided in the related Participation Agreement):

 

(i)                                     as a recovery of any unreimbursed
Advances with respect to such Trust Asset and unpaid interest at the Advance
Rate on such Advances and, if applicable, unreimbursed and unpaid Additional
Trust Fund Expenses with respect to such Trust Asset (in the case of interest on
Advances and, if applicable, unreimbursed and unpaid Additional Trust Fund
Expenses, to the extent expressly payable by the borrower under the related
Mortgage Loan Documents);

 

(ii)                                  as a recovery of Non-recoverable Advances
with respect to such Trust Asset and any interest at the Advance Rate thereon to
the extent previously reimbursed or paid from Principal Distribution Amounts
with respect to the other Trust Assets (in the case of interest on Advances, to
the extent expressly payable by the borrower under the related Mortgage Loan
Documents);

 

70

--------------------------------------------------------------------------------


 

(iii)                               to the extent not previously allocated
pursuant to clause (i) or (ii) above, as a recovery of accrued and unpaid
interest on such Trust Asset (exclusive of Default Interest) to the extent of
the excess of (A) accrued and unpaid interest on such Trust Asset at the related
Mortgage Rate to, but not including, the date of receipt by or on behalf of the
Trust (or, in the case of a full Monthly Payment from the related Borrower,
through the related Due Date), over (B) the cumulative amount of the reductions
(if any) in the amount of related P&I Advances for such Trust Asset that have
theretofore occurred under Section 4.07(d) of this Agreement in connection with
Appraisal Reduction Amounts (to the extent that collections have not been
allocated as a recovery of accrued and unpaid interest pursuant to clause
(v) below on earlier dates);

 

(iv)                              to the extent not previously allocated
pursuant to clause (i) or (ii) above, as a recovery of principal of such Trust
Asset then due and owing, including by reason of acceleration of such Trust
Asset following a default thereunder (or, if such Trust Asset has been
liquidated, as a recovery of principal to the extent of its entire remaining
unpaid principal balance);

 

(v)                                 as a recovery of accrued and unpaid interest
on such Trust Asset to the extent of the cumulative amount of the reductions (if
any) in the amount of related P&I Advances for such Trust Asset that have
theretofore occurred under Section 4.07(d) of this Agreement in connection with
related Appraisal Reduction Amounts (to the extent that collections have not
been allocated as recovery of accrued and unpaid interest pursuant to this
clause (v) on earlier dates);

 

(vi)                              as a recovery of amounts to be currently
allocated to the payment of, or escrowed for the future payment of, real estate
taxes, assessments, ground rent and insurance premiums and similar items
relating to such Trust Asset;

 

(vii)                           as a recovery of any other reserves to the
extent then required to be held in escrow with respect to such Trust Asset;

 

(viii)                        as a recovery of any Prepayment Premium then due
and owing under such Trust Asset;

 

(ix)                              as a recovery of any Exit Fees, Scheduled
Extension Fees or Contingent Interests then due and owing under such Trust
Asset;

 

(x)                                 as a recovery of any late payment charges
and Default Interest then due and owing under such Trust Asset;

 

(xi)                              as a recovery of any Assumption Fees and
Modification Fees then due and owing under such Trust Asset;

 

(xii)                           as a recovery of any other amounts then due and
owing under such Trust Asset other than remaining unpaid principal; and

 

(xiii)                        as a recovery of any remaining principal of such
Trust Asset to the extent of its entire remaining unpaid principal balance.

 

71

--------------------------------------------------------------------------------


 

provided that, to the extent required under the REMIC Provisions, payments or
proceeds received with respect to any partial release of a Mortgaged Property at
a time when the loan-to-value ratio of the related Trust Asset (together with
any related Companion Participation) exceeds 125% (based solely on the value of
the Real Property and excluding personal property and going concern value, if
any, unless otherwise permitted under the applicable REMIC rules as evidenced by
an opinion of counsel provided to the Trustee) must be allocated to reduce the
principal balance of the Trust Asset (together with any related Companion
Participation) in the manner permitted by such REMIC Provisions.

 

(g)                                              Collections by or on behalf of
the Trust in respect of any REO Property (exclusive of amounts to be allocated
to the payment of the costs of operating, managing, leasing, maintaining and
disposing of such REO Property) shall be deemed to be allocated for purposes of
collecting amounts due under, and allocable to, the Trust Asset in the following
order of priority (in each case, following the application of any priority of
payments provided in the related Participation Agreement):

 

(i)                                     as a recovery of any unreimbursed
Advances with respect to the related Trust Asset and interest at the Advance
Rate on all Advances and, if applicable, unreimbursed and unpaid Additional
Trust Fund Expenses with respect to such Trust Asset;

 

(ii)                                  as a recovery of Non-recoverable Advances
with respect to such Trust Asset and any interest at the Advance Rate thereon to
the extent previously reimbursed or paid from principal collections with respect
to the other Trust Assets;

 

(iii)                               to the extent not previously allocated
pursuant to clause (i) or (ii) above, as a recovery of accrued and unpaid
interest on the related Trust Asset (exclusive of Default Interest) to the
extent of the excess of (A) accrued and unpaid interest on such Trust Asset at
the related Mortgage Rate to, but not including, the Due Date in the Collection
Period in which such collections were received, over (B) the cumulative amount
of the reductions (if any) in the amount of related P&I Advances for such Trust
Asset that have theretofore occurred under Section 4.07(d) of this Agreement in
connection with Appraisal Reduction Amounts (to the extent that collections have
not been allocated as a recovery of accrued and unpaid interest pursuant to
clause (v) below on earlier dates);

 

(iv)                              to the extent not previously allocated
pursuant to clause (i) or (ii) above, as a recovery of principal of the related
Trust Asset to the extent of its entire unpaid principal balance;

 

(v)                                 as a recovery of accrued and unpaid interest
on the related Trust Asset to the extent of the cumulative amount of the
reductions (if any) in the amount of related P&I Advances for such Trust Asset
that have theretofore occurred under Section 4.07(d) of this Agreement in
connection with related Appraisal Reduction Amounts (to the extent that
collections have not theretofore been allocated as a recovery of accrued and
unpaid interest pursuant to this clause (v) on earlier dates);

 

72

--------------------------------------------------------------------------------


 

(vi)                              as a recovery of any Prepayment Premium then
due and owing under the related Trust Asset;

 

(vii)                           as a recovery of any Exit Fees, Scheduled
Extension Fees or Contingent Interests then due and owing under such Trust
Asset;

 

(viii)                        as a recovery of any late payment charges and
Default Interest then due and owing under the related Trust Asset;

 

(ix)                              as a recovery of any Assumption Fees and
Modification Fees then due and owing under the related Trust Asset; and

 

(x)                                 as a recovery of any other amounts then due
and owing under the related Trust Asset other than remaining unpaid principal.

 

(h)                                             The applications of amounts
received in respect of any Trust Asset pursuant to paragraph (f) of this
Section 1.02 shall be determined by the Master Servicer in accordance with the
Servicing Standard.  The applications of amounts received in respect of any
Trust Asset or, to the extent applicable, any REO Property pursuant to paragraph
(g) of this Section 1.02 shall be determined by the Special Servicer in
accordance with the Servicing Standard.

 

(i)                                                 All net present value
calculations and determinations made hereunder with respect to any Mortgage
Loan, a Mortgaged Property or REO Property (including for purposes of the
definition of “Servicing Standard”) shall be made in accordance with the
Mortgage Loan Documents or, in the event the Mortgage Loan Documents are silent,
using the Calculation Rate.

 

Section 1.03.                                   Certain Constructions.  For
purposes of this Agreement, references to the most or next most subordinate
Class of Certificates outstanding at any time shall mean the most or next most
subordinate Class of Certificates then outstanding as among the Class A,
Class B, Class C, Class D, Class E, Class F and Class G Certificates.  For
purposes of this Agreement, each Class of Principal Balance Certificates shall
be deemed to be outstanding only to the extent its respective Certificate
Balance has not been reduced to zero.  For purposes of this Agreement, the
Class R and Class LR Certificates shall be outstanding so long as the Trust Fund
has not been terminated pursuant to Section 9.01 of this Agreement or any other
Class of Certificates remains outstanding.  For purposes of this Agreement, the
Class X Certificates shall be deemed to be outstanding until their Notional
Balance has been reduced to zero.

 

Notwithstanding anything to the contrary contained herein, for purposes of this
Agreement, each reference to any action by the Master Servicer or the Special
Servicer that is subject to the consent or approval of the Directing Holder
shall in each case be further subject to the determination by the Master
Servicer or the Special Servicer that taking or refraining from taking the
action as proposed by the Directing Holder, or not taking such action as
proposed by the Master Servicer or the Special Servicer if the Directing Holder
fails to grant its consent or approval to any action proposed to be taken by the
Master Servicer or the Special Servicer, in each case, is consistent with the
Servicing Standard.  In each case, (a) if the response by the Directing Holder
hereunder is inconsistent with the Servicing Standard, the Master Servicer or

 

73

--------------------------------------------------------------------------------


 

the Special Servicer shall take such action as is consistent with the Servicing
Standard, and (b) if the Master Servicer or the Special Servicer determines in
accordance with the Servicing Standard that the failure to take immediate action
would materially and adversely affect the interests of the Certificateholders
and the applicable Companion Participation Holder (as a collective whole as if
such Certificateholders and the related Companion Participation Holder
constituted a single lender) and has made a reasonable effort to contact the
Directing Holder, it may take such action without waiting for a response from
the Directing Holder.

 

ARTICLE II.

 

CONVEYANCE OF MORTGAGE LOANS;
ORIGINAL ISSUANCE OF CERTIFICATES

 

Section 2.01.                                   Conveyance of Trust Assets;
Assignment of Purchase Agreement.

 

(a)                                             The Depositor, concurrently with
the execution and delivery hereof on the Closing Date, does hereby establish a
trust designated as “ACRE Commercial Mortgage Trust 2013-FL1,” appoint the
Trustee as trustee of the Trust Fund and sell, transfer, assign, set over and
otherwise convey to the Trustee without recourse (except to the extent herein
provided) all the right, title and interest of the Depositor in and to the Trust
Assets, including all rights to payment in respect thereof, except as set forth
below, together with all of the Depositor’s right, title and interest in and to
the proceeds of any related title, hazard, or other insurance policies and any
escrow, reserve, lock-box, cash management or other comparable accounts related
to the Trust Assets, and any security interest thereunder (whether in real or
personal property and whether tangible or intangible) in favor of the Depositor,
and a security interest in all Borrower Accounts and all other assets to the
extent included or to be included in the Trust Fund for the benefit of the
Certificateholders and the Companion Participation Holders.  Such transfer and
assignment includes all interest due that accrued with respect to the Trust
Assets on or after the Closing Date and all principal due on or with respect to
the Trust Assets after the Cutoff Date and is subject to the related
Participation Agreement.  The Depositor, concurrently with the execution and
delivery hereof, does also hereby transfer, assign, set over and otherwise
convey to the Trustee without recourse (except to the extent provided herein)
all the right, title and interest of the Depositor in, to and under the Purchase
Agreement as provided therein (excluding Sections 6(f)-(h) of the Purchase
Agreement, and excluding the Depositor’s rights and remedies under any
indemnification agreements) to the extent related to any Trust Asset.  The
Depositor shall cause the Borrower Accounts relating to the Trust Assets to be
transferred to and held in the name of the Master Servicer on behalf of the
Trustee as successor to the Trust Asset Seller.

 

The parties hereto intend that the provisions of this Section 2.01(a) serve as
an assignment and assumption agreement between the Depositor, as the assignor,
and the Trustee, as the assignee.  Accordingly, the Depositor hereby (and in
accordance with and subject to all other applicable provisions of this
Agreement) assigns, grants, sells, transfers, delivers, sets over, and conveys
to the Trustee all right, title and interest of the Depositor in, to and arising
out of the Participation Agreements and the Trustee hereby accepts (subject to
applicable provisions of this Agreement) the foregoing assignment and assumes
all of the rights and obligations of the Depositor with respect to Participation
Agreements from and after the Closing Date.  In addition,

 

74

--------------------------------------------------------------------------------


 

the Trustee acknowledges that each Mortgage Loan will be serviced pursuant to
the terms of this Agreement.

 

In connection with such transfer and assignment, the Depositor does hereby
deliver to, and deposit with, the Custodian, with copies to the Master Servicer
and the Special Servicer, the following documents or instruments with respect to
each Trust Asset and the related Mortgage Loan (provided, however, the original
of documents specified in items (xix) and (xx) shall be delivered to the Master
Servicer):

 

(i)                                     (A)                               the
original mortgage Note, bearing, or accompanied by, all prior or intervening
endorsements, endorsed by the most recent endorsee prior to the Trustee or, if
none, by the Originator, without recourse, either in blank or to the order of
the Trustee in the following form: “Pay to the order of U.S. Bank National
Association, as Trustee for the registered holders of ACRE Commercial Mortgage
Trust 2013-FL1, Commercial Mortgage Pass-Through Certificates, without
recourse”, (B) either (1) the original participation certificate bearing or
accompanied by, all prior or intervening endorsements, endorsed by the most
recent endorsee prior to the Trustee or, if none, by the Originator, without
recourse, either in blank or to the order of the Trustee in the following form:
“Pay to the order of U.S. Bank National Association, as Trustee for the
registered holders of ACRE Commercial Mortgage Trust 2013-FL1, Commercial
Mortgage Pass-Through Certificates, without recourse” or (2) a new participation
certificate registered in the name of the Trustee in the following form: “U.S.
Bank National Association, as Trustee for the registered holders of ACRE
Commercial Mortgage Trust 2013-FL1, Commercial Mortgage Pass-Through
Certificates” and (C) a copy of the executed participation certificate for the
related Companion Participation;

 

(ii)                                  the original (or a copy thereof certified
from the applicable recording office) of the Mortgage and, if applicable, the
originals (or copies thereof certified from the applicable recording office) of
any intervening assignments thereof showing a complete chain of assignment from
the Originator of the Mortgage Loan to the most recent assignee of record
thereof prior to the Trustee, if any, in each case with evidence of recording
indicated thereon;

 

(iii)                               an original assignment of the Mortgage, in
recordable form, executed by the most recent assignee of record thereof prior to
the Trustee or, if none, by the Originator, either in blank or in favor of U.S.
Bank National Association, as Trustee for the registered holders of ACRE
Commercial Mortgage Trust 2013-FL1, Commercial Mortgage Pass-Through
Certificates;

 

(iv)                              (A)                               an original
or copy of any related security agreement (if such item is a document separate
from the Mortgage) and, if applicable, the originals or copies of any
intervening assignments thereof showing a complete chain of assignment from the
Originator of the related Mortgage Loan to the most recent assignee thereof
prior to the Trustee, if any; and (B) an original assignment of any related
security agreement (if such item is a document separate from the related
Mortgage) executed by the most recent assignee thereof prior to the Trustee or,
if none, by the Originator, either in blank or in favor of the Trustee (in such
capacity, for the benefit of the

 

75

--------------------------------------------------------------------------------


 

Certificateholders), which assignment may be included as part of the
corresponding assignment of Mortgage referred to in clause (iii) above;

 

(v)                                 (A)                               stamped or
certified copies of any UCC financing statements and continuation statements
which were filed in order to perfect (and maintain the perfection of) any
security interest held by the Originator of the related Mortgage Loan (and each
assignee of record prior to the Trustee) in and to the personalty of the
Borrower at the Mortgaged Property (in each case with evidence of filing or
recording thereon) and which were in the possession of the Seller (or its agent)
at the time the Mortgage Files were delivered to the Custodian, together with
original UCC-2 or UCC-3 assignments of financing statements showing a complete
chain of assignment from the secured party named in such UCC-1 financing
statement to the most recent assignee of record thereof prior to the Trustee, if
any, and (B) if any such security interest is perfected and the earlier UCC
financing statements and continuation statements were in the possession of the
Seller, an assignment of UCC financing statement by the most recent assignee of
record prior to the Trustee or, if none, by the Originator, evidencing the
transfer of such security interest, either in blank or in favor of the Trustee
(in such capacity, for the benefit of the Certificateholders); provided that
other evidence of filing or recording reasonably acceptable to the Trustee may
be delivered in lieu of delivering such UCC financing statements including,
without limitation, evidence of such filed or recorded UCC financing statement
as shown on a written UCC search report from a reputable search firm, such as
CSC/LexisNexis Document Solutions, Corporation Service Company, CT Corporation
System and the like or printouts of on-line confirmations from such UCC filing
or recording offices or authorized agents thereof;

 

(vi)                              the original or a copy of the Loan Agreement
relating to such Mortgage Loan, if any;

 

(vii)                           the original or a copy of the lender’s title
insurance policy issued in connection with the origination of the related
Mortgage Loan, together with all endorsements or riders (or copies thereof) that
were issued with or subsequent to the issuance of such policy, insuring the
priority of the Mortgage as a first lien on the Mortgaged Property or, subject
to Section 2(d) of the Purchase Agreement, a “marked-up” commitment to insure
marked as binding and countersigned by the related insurer or its authorized
agent (which may be a pro forma or specimen title insurance policy which has
been accepted or approved as binding in writing by the related title insurance
company), or, subject to Section 2(d) of the Purchase Agreement, an agreement to
provide the same pursuant to binding escrow instructions executed by an
authorized representative of the title company;

 

(viii)                        (A)                               the original or
a copy of the related Assignment of Leases, Rents and Profits (if such item is a
document separate from the Mortgage) and, if applicable, the originals or copies
of any intervening assignments thereof showing a complete chain of assignment
from the Originator of the related Mortgage Loan to the most recent assignee of
record thereof prior to the Trustee, if any, in each case with evidence of
recording thereon; and (B) an original assignment of any related Assignment of
Leases, Rents and Profits (a “Reassignment of Assignment of Leases, Rents and

 

76

--------------------------------------------------------------------------------


 

Profits”) (if such item is a document separate from the Mortgage), in recordable
form, executed by the most recent assignee of record thereof prior to the
Trustee or, if none, by the Originator, either in blank or in favor of the
Trustee (in such capacity, for the benefit of the Certificateholders), which
assignment may be included as part of the corresponding assignment of Mortgage
referred to in clause (iii) above;

 

(ix)                              the original or a copy of any environmental
indemnity agreements and copies of any environmental insurance policies
pertaining to the Mortgaged Properties required in connection with origination
of the related Mortgage Loans, if any, and copies of Environmental Reports;

 

(x)                                 copies of the currently effective Management
Agreements, if any, for the Mortgaged Properties;

 

(xi)                              [reserved];

 

(xii)                           if the related assignment of contracts is
separate from the Mortgage, the original executed version of such assignment of
contracts and the assignment thereof to the Trustee (in such capacity, for the
benefit of the Certificateholders);

 

(xiii)                        if any related Lock-Box Agreement or Cash
Management Account Agreement is separate from the Mortgage or Loan Agreement, a
copy thereof; with respect to any Borrower Account, if any, a copy of the UCC-1
financing statements, if any, submitted for filing with respect to the
mortgagee’s security interest in such Borrower Account and all funds contained
therein (and UCC-3 assignments of financing statements assigning such UCC-1
financing statements to the Trustee on behalf of the Certificateholders and the
related Companion Participation Holder;

 

(xiv)                       originals or copies of all assumption, modification,
written assurance and substitution agreements, with evidence of recording
thereon if appropriate, in those instances where the terms or provisions of the
Mortgage, Note or any related security document have been modified or the
related Mortgage Loan has been assumed;

 

(xv)                          the original or a copy of any guaranty of the
obligations of the Borrower under the related Mortgage Loan together with, as
applicable, (A) the original or copies of any intervening assignments of such
guaranty showing a complete chain of assignment from the Originator of the
related Mortgage Loan to the most recent assignee thereof prior to the Trustee,
if any, and (B) an original assignment of such guaranty executed by the most
recent assignee thereof prior to the Trustee or, if none, by the Originator;

 

(xvi)                       the original or a copy of the power of attorney
(with evidence of recording thereon, if appropriate) granted by the related
Borrower if the Mortgage, Note or other document or instrument referred to above
was signed on behalf of the Borrower pursuant to such power of attorney;

 

(xvii)                    [reserved];

 

77

--------------------------------------------------------------------------------


 

(xviii)                 [reserved];

 

(xix)                       the original (or copy, if the original is held by
the Master Servicer) of any letter of credit held by the lender as beneficiary
or assigned as security for the related Mortgage Loan;

 

(xx)                          the appropriate assignment or amendment
documentation related to the assignment to the Trust of any letter of credit
securing the related Mortgage Loan (or copy thereof, if the original is held by
the Master Servicer) which entitles the Master Servicer on behalf of the Trust
to draw thereon; and

 

(xxi)                       a copy of the related Participation Agreement and
any assignment thereof, if required thereby.

 

The original assignments referred to in clauses (iii), (iv)(B), (viii)(B) and
(xv)(B), may be in the form of one or more instruments in recordable form in
each applicable filing or recording offices.

 

With respect to the Trust Assets, on or prior to the Closing Date, the Trust
Asset Seller will, or will cause a third party vendor (which may be the Trustee)
to, complete (to the extent necessary) the assignment and recordation or filing
of the related Mortgage Loan Documents in the name of the Trustee on behalf of
the Certificateholders and the related Companion Participation Holders.  On or
promptly following the Closing Date, the Trust Asset Seller, will, or will cause
such third party vendor, at the expense of the Trust Asset Seller, (1) to
promptly prepare and record (in favor of the Trustee, for the benefit of the
Holders of ACRC 2013-FL1 Depositor LLC, ACRE Commercial Mortgage Trust 2013-FL1,
Commercial Mortgage Pass-Through Certificates) in the appropriate public
recording office (a) in no event later than 30 Business Days following the
receipt thereof (and, in any event, within 60 days following the Closing Date),
each Assignment of Mortgage referred to in Section 2.01(a)(iii) which has not
yet been submitted for recording and (b) in no event later than 30 days
following the receipt thereof (and, in any event, within 60 days following the
Closing Date), each Reassignment of Assignment of Leases, Rents and Profits
referred to in Section 2.01(a)(viii)(B) (if not otherwise included in the
related Assignment of Mortgage) which has not yet been submitted for
recordation; and (2) to prepare and file in the appropriate public filing office
each UCC assignment of financing statement referred to in
Section 2.01(a)(v)(B) and (xiii) which has not yet been submitted for filing or
recording in no event later than 30 days following the receipt thereof (and, in
any event, within 60 days following the Closing Date).  In the event that any
such document or instrument in respect of any Trust Asset is lost or returned
unrecorded or unfiled, as the case may be, because of a defect therein, the
Trust Asset Seller shall promptly prepare or cause the preparation of a
substitute thereof or cure or cause the curing of such defect, as the case may
be, and shall thereafter deliver the substitute or corrected document to or at
the direction of the Custodian for recording or filing, as appropriate, at the
Trust Asset Seller’ expense (as set forth in the Purchase Agreement).  The Trust
Asset Seller will, promptly upon receipt of the original recorded or filed copy
(and in no event later than five (5) Business Days following such receipt)
deliver such original to the Custodian, with evidence of filing or recording
thereon.  Notwithstanding anything to the contrary contained in this
Section 2.01, in those instances where the public recording office retains the
original Mortgage, Assignment of Mortgage, Assignment of Leases, Rents and
Profits or Reassignment of Assignment of Leases,

 

78

--------------------------------------------------------------------------------


 

Rents and Profits, if applicable, after any has been recorded, the obligations
of the Trust Asset Seller under the Purchase Agreement shall be deemed to have
been satisfied upon delivery to the Custodian of a copy of the recorded original
of such Mortgage, Assignment of Mortgage, Assignment of Leases, Rents and
Profits or Reassignment of Assignment of Leases, Rents and Profits, if
applicable.

 

If the Trust Asset Seller cannot deliver, or cause to be delivered, as to any
Trust Asset, the original or a copy of the related lender’s title insurance
policy referred to in Section 2.01(a)(vii) solely because such policy has not
yet been issued, the delivery requirements of this Section 2.01 will be deemed
to be satisfied as to such missing item, and such missing item will be deemed to
have been included in the related Mortgage File by delivery to the Custodian of
a binder marked as binding and countersigned by the title insurer or its
authorized agent (which may be a pro forma or specimen title insurance policy
which has been accepted or approved as binding in writing by the related title
insurance company) or an acknowledged closing instruction or escrow letter, and
the Trust Asset Seller will be required to deliver to the Custodian or at the
direction of the Trustee, promptly following the receipt thereof, the original
related lender’s title insurance policy (or a copy thereof).  Copies of recorded
or filed Assignments of Mortgage, Reassignments of Assignment of Leases, Rents
and Profits and UCC assignments of financing statements shall be held by the
Custodian.

 

Subject to the third preceding paragraph, all original documents relating to the
Trust Assets which are not delivered to the Custodian are and shall be held by
the Depositor or the Master Servicer (or a sub-servicer on its behalf), as the
case may be, for the benefit of the Certificateholders and on behalf of and for
the benefit of the related Companion Participation Holders.  In the event that
any such original document, or in the case of a Companion Participation, the
original participation certificate, is required pursuant to the terms of this
Section 2.01 to be a part of a Mortgage File in order to effectuate the purposes
of this Agreement, such document shall be delivered promptly to the Custodian.

 

(b)                                             In connection with the
Depositor’s assignment pursuant to subsection (a) above, the Depositor shall
direct, and hereby represents and warrants that it has directed the Trust Asset
Seller pursuant to the Purchase Agreement to deliver to and deposit with or
cause to be delivered to and deposited with, (i) the Custodian, on or before the
Closing Date, for each Trust Asset the documents and/or instruments referred to
in Sections 2.01(a)(i), (ii), (iii), (vii), (viii), (xix), (xx) and (xxi) (with
originals with respect to Sections 2.01(a)(i), (iii) and (viii)(B) and copies
with respect to Sections 2.01(a)(ii), (vii), (viii)(A), (xix), (xx) and (xxi)),
and, within 30 days following the Closing Date, the remaining applicable
documents referred to in Section 2.01(a) for each such Trust Asset and related
Companion Participation, in each case with copies to the Master Servicer and
(ii) the Master Servicer, on or before the Closing Date, all documents and
records that are part of each applicable Servicing File.  If the Trust Asset
Seller cannot deliver, or cause to be delivered, as to any Trust Asset, the
original Note, the Trust Asset Seller shall deliver a copy or duplicate original
of such Note, together with an affidavit certifying that the original thereof
has been lost or destroyed and an indemnification in favor of the Certificate
Administrator and the Trustee.

 

If the Trust Asset Seller or the Depositor cannot deliver, or cause to be
delivered, as to any Trust Asset, the original or a copy of any of the documents
and/or instruments referred to in

 

79

--------------------------------------------------------------------------------


 

Sections 2.01(a)(ii), (v), (viii), (xiv) and (xvi) and the UCC financing
statements and UCC assignments of financing statements referred to in
Section 2.01(a)(xiii), with evidence of recording or filing thereon, solely
because of a delay caused by the public recording or filing office where such
document or instrument has been delivered for recordation or filing, or because
such original recorded or filed document has been lost or returned from the
recording or filing office and subsequently lost, as the case may be, the
delivery requirements of Section 2.01 shall be deemed to have been satisfied as
to such missing item, and such missing item shall be deemed to have been
included in the related Mortgage File, provided that a copy of such document or
instrument (without evidence of recording or filing thereon, but certified
(which certificate may relate to multiple documents and/or instruments) by the
applicable public recording or filing office, the applicable title insurance
company or the Trust Asset Seller to be a true and complete copy of the original
thereof submitted for recording or filing, as the case may be) has been
delivered to the Custodian within 45 days after the Closing Date, and either the
original of such missing document or instrument, or a copy thereof, with
evidence of recording or filing, as the case may be, thereon, is delivered to
the Custodian within 180 days after the Closing Date (or within such longer
period after the Closing Date as the Trustee may consent to, which consent shall
not be unreasonably withheld, conditioned or delayed so long as the Trust Asset
Seller has provided the Trustee with evidence of such recording or filing, as
the case may be, or has certified to the Trustee as to the occurrence of such
recording or filing, as the case may be, and is, as certified to the Trustee no
less often than quarterly, in good faith attempting to obtain from the
appropriate county recorder’s or filing office such original or copy, provided
such extensions do not exceed 24 months in the aggregate).

 

(c)                                              Notwithstanding anything herein
to the contrary, with respect to the documents referred to in
Sections 2.01(a)(xix) and (xx), the Master Servicer shall hold the original of
each such document in trust on behalf of the Trust in order to draw on such
letter of credit on behalf of the Trust and the Trust Asset Seller shall be
deemed to have satisfied the delivery requirements of the Purchase Agreement and
this Section 2.01 by delivering the original of each such document to the Master
Servicer, who shall forward a copy of the applicable document to the Custodian. 
The Trust Asset Seller shall pay any costs of assignment or amendment of such
letter of credit (which amendment shall change the beneficiary of the letter of
credit to the Trust in care of the Master Servicer) required in order for the
Master Servicer to draw on such letter of credit on behalf of the Trust.  In the
event that the documents specified in Section 2.01(a)(xx) are missing because
the related assignment or amendment documents have not been completed, the Trust
Asset Seller shall take all reasonably necessary steps to enable the Master
Servicer to draw on the related letter of credit on behalf of the Trust
including, if necessary, drawing on the letter of credit in its own name
pursuant to written instructions from the Master Servicer and immediately
remitting such funds (or causing such funds to be remitted) to the Master
Servicer.

 

Section 2.02.                                   Acceptance by Custodian and the
Trustee.

 

By its execution and delivery of this Agreement, the Trustee acknowledges the
assignment to it of the Trust Assets in good faith without notice of adverse
claims and declares that the Custodian holds and will hold such documents and
all others delivered to it constituting the Mortgage File (to the extent the
documents constituting the Mortgage File are actually delivered to the
Custodian) for any Trust Asset assigned to the Trustee hereunder in trust, upon

 

80

--------------------------------------------------------------------------------


 

the conditions herein set forth, for the use and benefit of all present and
future Certificateholders and Companion Participation Holders.

 

The Custodian hereby certifies to each of the Directing Holder, the Depositor,
the Certificate Administrator, the Trustee, the Master Servicer, the Special
Servicer, the Trust Asset Seller and each related Companion Participation Holder
that except as identified in the Custodian’s closing date certification, which
shall be delivered no later than two (2) Business Days after the Closing Date,
and which is attached as Exhibit N-1 to this Agreement, with regard to each
Trust Asset, each Note and participation certificate in its possession has been
reviewed by the Custodian and (A) appears regular on its face (handwritten
additions, changes or corrections shall not constitute irregularities if
initialed by the Borrower), (B) appears to have been executed (where
appropriate) and (C) purports to relate to such Trust Asset.

 

On or about the 60th day following the Closing Date (and, if any exceptions are
noted, again on or about the 90th day following the Closing Date and monthly
thereafter until the earliest of (i) the second anniversary of the Closing Date,
(ii) the day on which all exceptions have been removed and (iii) the day on
which the Trust Asset Seller has repurchased or substituted for the last
affected Trust Asset), the Custodian shall review each Mortgage File and shall
certify to each of the Depositor, the Certificate Administrator, the Master
Servicer, the Special Servicer, the Trust Asset Seller and the Directing Holder
(but only if no Consultation Termination Event has occurred and is continuing)
in the form attached as Exhibit N-2 to this Agreement that all documents (other
than documents referred to in Sections 2.01(a)(xix) and (xx), which shall be
delivered to the Master Servicer and the documents referred to in
Sections 2.01(a)(iii), (v)(B) and (viii)(B) and the assignments of financing
statements referred to in Section 2.01(a)(xiii), which shall be delivered for
filing or recording by the Trust Asset Seller as provided herein) referred to in
Section 2.01(a) (in the case of the documents referred to in
Sections 2.01(a)(iv), (v), (vi), (vii) (in the case of any endorsement thereto),
(viii), (ix) and (x) through (xxi), as identified to it in writing by the Trust
Asset Seller) and any original recorded documents included in the delivery of a
Mortgage File have been received, have been executed, appear to be what they
purport to be, purport to be recorded or filed (as applicable) and have not been
torn in any materially adverse manner or mutilated or otherwise defaced, and
that such documents relate to the Trust Assets identified in the Trust Asset
Schedule.  In so doing, the Custodian may rely on the purported due execution
and genuineness of any such document and on the purported genuineness of any
signature thereon.

 

If at the conclusion of such review any document or documents constituting a
part of a Mortgage File have not been executed or received, have not been
recorded or filed (if required), are unrelated to the Trust Assets identified in
the Trust Asset Schedule, appear not to be what they purport to be or have been
torn in any materially adverse manner or mutilated or otherwise defaced, the
Custodian shall promptly so notify (in the form attached as Exhibit M to this
Agreement) the Trustee, the Directing Holder (but only if no Consultation
Termination Event has occurred and is continuing), the Depositor, the
Certificate Administrator, the Master Servicer, the Special Servicer, the Trust
Advisor, the Trust Asset Seller and the related Companion Participation Holder
by providing a written report, setting forth for each affected Trust Asset, with
particularity, the nature of the defective or missing document.  The Depositor
shall or shall cause the Trust Asset Seller to deliver an executed, recorded or
undamaged document, as applicable, or, if the failure to deliver such document
in such form constitutes a Material Defect,

 

81

--------------------------------------------------------------------------------


 

the Depositor shall cause the Trust Asset Seller to cure, repurchase or
substitute for the related Trust Asset in the manner provided in
Section 2.03(e).  None of the Master Servicer, the Special Servicer, the
Certificate Administrator, the Custodian or the Trustee shall be responsible for
any loss, cost, damage or expense to the Trust Fund resulting from any failure
to receive any document constituting a portion of a Mortgage File noted on such
a report or for any failure by the Depositor to use its best efforts to deliver
any such document.

 

Contemporaneously with its execution of this Agreement, the Depositor shall
cause the Trust Asset Seller to deliver a power of attorney substantially in the
form of Exhibit C to the Purchase Agreement to the Master Servicer and Special
Servicer, to take such other action as is necessary to effect the delivery,
assignment and/or recordation of any documents and/or instruments relating to
any Trust Asset which have not been delivered, assigned or recorded at the time
required for enforcement by the Trust Fund.  Pursuant to the Purchase Agreement,
the Trust Asset Seller will be required to effect (at the expense of the Trust
Asset Seller) the assignment and recordation of its respective Mortgage Loan
Documents until the assignment and recordation of all such Mortgage Loan
Documents has been completed.

 

In reviewing any Mortgage File pursuant to the third preceding paragraph or
Section 2.01, the Master Servicer shall have no responsibility to cause the
Custodian or Trustee to, and the Custodian or Trustee will have no
responsibility to examine any opinions or determine whether any document is
legal, valid, binding or enforceable, whether the text of any assignment or
endorsement is in proper or recordable form (except, if applicable, to determine
if the Trustee is the assignee or endorsee), whether any document has been
recorded in accordance with the requirements of any applicable jurisdiction,
whether a blanket assignment is permitted in any applicable jurisdiction, or
whether any Person executing any document or rendering any opinion is authorized
to do so or whether any signature thereon is genuine.

 

The Custodian shall hold that portion of the Trust Fund delivered to the
Custodian consisting of “instruments” (as such term is defined in Section 9-102
of the Uniform Commercial Code as in effect in Minnesota on the date hereof) in
Minnesota and, except as otherwise specifically provided in this Agreement,
shall not remove such instruments from Minnesota, as applicable, unless it
receives an Opinion of Counsel (obtained and delivered at the expense of the
Person requesting the removal of such instruments from Minnesota) that in the
event the transfer of the Trust Assets to the Trustee is deemed not to be a
sale, after such removal, the Trustee will possess a first priority perfected
security interest in such instruments.

 

Section 2.03.                                   Representations, Warranties and
Covenants of the Depositor; Repurchase and Substitution of Trust Assets.

 

(a)                                             The Depositor hereby represents
and warrants that:

 

(i)                                     The Depositor is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Delaware;

 

(ii)                                  The Depositor has taken all necessary
action to authorize the execution, delivery and performance of this Agreement by
it, and has the power and authority to execute, deliver and perform this
Agreement and all the transactions

 

82

--------------------------------------------------------------------------------


 

contemplated hereby, including, but not limited to, the power and authority to
sell, assign and transfer the Trust Assets in accordance with this Agreement;

 

(iii)                               This Agreement has been duly and validly
executed and delivered by the Depositor and assuming the due authorization,
execution and delivery of this Agreement by each other party hereto, this
Agreement and all of the obligations of the Depositor hereunder are the legal,
valid and binding obligations of the Depositor, enforceable in accordance with
the terms of this Agreement, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, liquidation, receivership, moratorium or
other laws relating to or affecting creditors’ rights generally, or by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

 

(iv)                              The execution and delivery of this Agreement
and the performance of its obligations hereunder by the Depositor will not
conflict with any provision of its certificate of formation or limited liability
company operating agreement, or any law or regulation to which the Depositor is
subject, or conflict with, result in a breach of or constitute a default under
(or an event which with notice or lapse of time or both would constitute a
default under) any of the terms, conditions or provisions of any agreement or
instrument to which the Depositor is a party or by which it is bound, or any
law, order or decree applicable to the Depositor, or result in the creation or
imposition of any lien on any of the Depositor’s assets or property, which would
materially and adversely affect the ability of the Depositor to carry out the
transactions contemplated by this Agreement;

 

(v)                                 The limited liability company operating
agreement of the Depositor provides that the Depositor is permitted to engage in
only the following activities:

 

(A)                               to acquire, own, hold, sell, transfer, assign,
pledge and otherwise deal with the following:  (I) mortgage-backed securities,
which securities need not be issued or guaranteed, in whole or in part, by any
governmental entity, issued by one or more private entities (hereinafter
referred to as “Private Securities”); (II) mortgage loans secured by first,
second or more junior liens on one-to-four family residential properties,
multifamily properties that are either rental apartment buildings or projects
containing five or more residential units or commercial properties, regardless
of whether insured or guaranteed in whole or in part by any governmental entity,
or participation interests or stripped interests in such mortgage loans or
mezzanine loans or preferred equity securities related to such mortgage loans
(“Trust Assets”); (III) conditional sales contracts and installment sales or
loan agreements or participation interests therein secured by manufactured
housing (“Contract”); and (IV) receivables of third-parties or other financial
assets of third-parties, either fixed or revolving, that by their terms convert
into cash within a finite time period (“Other Assets”);

 

(B)                               to loan its funds to any person under loan
agreements and other arrangements which are secured by Private Securities, Trust
Assets, Contracts and/or Other Assets;

 

83

--------------------------------------------------------------------------------


 

(C)                               to authorize, issue, sell and deliver bonds or
other evidences of indebtedness that are secured by Private Securities, Trust
Assets, Contracts and/or Other Assets;

 

(D)                               to authorize, issue, sell and deliver
certificates evidencing beneficial ownership interests in pools of Private
Securities, Trust Assets, Contracts and/or Other Assets; and

 

(E)                                to engage in any activity and to exercise any
powers permitted to limited liability companies under the laws of the State of
Delaware that are incident to the foregoing and necessary or convenient to
accomplish the foregoing.

 

Capitalized terms defined in this clause (v) shall apply only to such clause;

 

(vi)                              There is no action, suit, proceeding or
investigation pending or threatened against the Depositor in any court or by or
before any other governmental agency or instrumentality which would materially
and adversely affect the ability of the Depositor to carry out its obligations
under this Agreement;

 

(vii)                           No consent, approval, authorization or order of,
or registration or filing with, or notice to any court or governmental agency or
body, is required for the execution, delivery and performance by the Depositor
of or compliance by the Depositor with this Agreement, or if required, such
approval has been obtained prior to the Cutoff Date; and

 

(viii)                        The Trustee, if not the owner of the related Trust
Asset, will have a valid and perfected security interest of first priority in
each of the Trust Assets and any proceeds thereof.

 

(b)                                             The Depositor hereby represents
and warrants with respect to each Trust Asset that:

 

(i)                                     Immediately prior to the transfer and
assignment to the Trustee, the Note and the Mortgage were not subject to an
assignment or pledge, and the Depositor had good title to, and was the sole
owner of, the Trust Asset and had full right to transfer and sell the Trust
Asset to the Trustee free and clear of any encumbrance, equity, lien, pledge,
charge, claim or security interest;

 

(ii)                                  The Depositor is transferring such Trust
Asset free and clear of any and all liens, pledges, charges or security
interests of any nature encumbering such Trust Asset;

 

(iii)                               The related Assignment of Mortgage
constitutes the legal, valid and binding assignment of such Mortgage from the
Depositor to the Trustee, and any related Reassignment of Assignment of Leases,
Rents and Profits constitutes the legal, valid and binding assignment from the
Depositor to the Trustee; and

 

84

--------------------------------------------------------------------------------


 

(iv)                              No claims have been made by the Depositor
under the lender’s title insurance policy, and the Depositor has not done
anything which would impair the coverage of such lender’s title insurance
policy.

 

(c)                                              It is understood and agreed
that the representations and warranties set forth in this Section 2.03 shall
survive delivery of the respective Mortgage Files to the Custodian until the
termination of this Agreement, and shall inure to the benefit of the
Certificateholders, the Companion Participation Holders, the Master Servicer and
the Special Servicer.

 

(d)                                             If the Master Servicer or the
Special Servicer (i) receives a Repurchase Communication of a request or demand
for repurchase or replacement of a Trust Asset because of a Breach or a Defect
(each as defined below) (any such request or demand, a “Repurchase Request”, and
the Master Servicer or the Special Servicer, as applicable, to the extent it
receives a Repurchase Request, the “Repurchase Request Recipient” with respect
to such Repurchase Request); or (ii) receives a Repurchase Communication of a
withdrawal of a Repurchase Request by the Person making such Repurchase Request
(a “Repurchase Request Withdrawal”), then such Person shall deliver written
notice of such Repurchase Request or Repurchase Request Withdrawal (each, a
“15Ga-1 Notice”) to the Depositor and the Trust Asset Seller, in each case
within ten (10) Business Days from such party’s receipt of a Repurchase
Communication of such Repurchase Request or Repurchase Request Withdrawal, as
applicable.

 

Each 15Ga-1 Notice shall include (i) the identity of the related Trust Asset,
(ii) the date the Repurchase Communication of the Repurchase Request or
Repurchase Request Withdrawal was received, as applicable, and (iii) in the case
of a Repurchase Request, (A) the identity of the Person making such Repurchase
Request, (B) if known, the basis for the Repurchase Request (as asserted in the
Repurchase Request) and (C) a statement from the Repurchase Request Recipient as
to whether it currently plans to pursue such Repurchase Request.

 

No Person that is required to provide a 15Ga-1 Notice pursuant to this
Section 2.03(d) (a “15Ga-1 Notice Provider”) shall be required to provide any
information in a 15Ga-1 Notice protected by the attorney-client privilege or
attorney work product doctrines.  The Purchase Agreement will provide that
(i) any 15Ga-1 Notice provided pursuant to this Section 2.03(d) is so provided
only to assist the Trust Asset Seller, the Depositor and its Affiliates to
comply with Rule 15Ga-1 under the Exchange Act, Items 1104 and 1121 of
Regulation AB and any other requirement of law or regulation and (ii) (A) no
action taken by, or inaction of, a 15Ga-1 Notice Provider and (B) no information
provided pursuant to this Section 2.03(d) by a 15Ga-1 Notice Provider, shall be
deemed to constitute a waiver or defense to the exercise of any legal right the
15Ga-1 Notice Provider may have with respect to the Purchase Agreement,
including with respect to any Repurchase Request that is the subject of a 15Ga-1
Notice.

 

In the event that the Depositor, the Trustee, the Certificate Administrator, the
Trust Advisor or the Custodian receives a Repurchase Communication of a
Repurchase Request or a Repurchase Request Withdrawal, then such party shall
promptly forward such Repurchase Communication of such Repurchase Request or
Repurchase Request Withdrawal to the Master Servicer, if relating to a
Performing Mortgage Loan, or to the Special Servicer, if relating to a Specially
Serviced Mortgage Loan or REO Property, and include the following statement in
the related correspondence: “This is a “Repurchase Request [Withdrawal]” under
Section 2.03(d) of

 

85

--------------------------------------------------------------------------------


 

the Pooling and Servicing Agreement relating to the ACRE Commercial Mortgage
Trust 2013-FL1, Commercial Mortgage Pass-Through Certificates requiring action
by you as the recipient of such Repurchase Request or Repurchase Request
Withdrawal thereunder”.  Upon receipt of such Repurchase Communication of such
Repurchase Request or Repurchase Request Withdrawal by the Master Servicer or
the Special Servicer, as applicable, such party shall be deemed to be the
Repurchase Request Recipient of such Repurchase Communication of such Repurchase
Request or Repurchase Request Withdrawal, and such party shall comply with the
procedures set forth in this Section 2.03(d) with respect to such Repurchase
Request or Repurchase Request Withdrawal.  In no event shall the Custodian, by
virtue of this provision, be required to provide any notice other than as set
forth in Section 2.02 of this Agreement in connection with its review of the
Mortgage File.

 

(e)                                              A “Defect” shall exist with
respect to a Trust Asset if any document constituting a part of the related
Mortgage File has not been delivered within the time periods provided for in the
Purchase Agreement, has not been properly executed, is missing, does not appear
to be regular on its face or contains information that does not conform in any
material respect with the corresponding information set forth in the Trust Asset
Schedule.  A “Breach” shall mean a breach of any representation or warranty of
the Trust Asset Seller made pursuant to the Purchase Agreement with respect to
any Trust Asset.  If any party hereto discovers or receives notice of a Defect
or a Breach, and if such Defect is a Material Defect or such Breach is a
Material Breach, as applicable, then such party, on behalf of the Trust Fund,
shall give prompt written notice thereof to the Trust Asset Seller, the other
parties hereto, the 17g-5 Information Provider (who shall promptly post such
notice to the 17g-5 Information Provider’s Website pursuant to
Section 3.14(d) of this Agreement) and, for so long as no Consultation
Termination Event has occurred and is continuing, the Directing Holder.  If any
such Defect or Breach materially and adversely affects the value of any Trust
Asset, the value of the related Mortgaged Property or the interests of the
Trustee in any Trust Asset hereunder, or causes the Trust Asset not to be a
Qualified Mortgage, then such Defect shall constitute a “Material Defect” or
such Breach shall constitute a “Material Breach,” as the case may be; provided,
however, that if any of the documents specified in clauses (i), (ii), (vii),
(xi) and (xix) of the definition of “Mortgage File” are not delivered as
required in the Purchase Agreement, it shall be deemed a Material Defect.  The
Custodian and the Trustee shall not be required to make any such determination
absent written notice or direction.  Promptly upon receiving written notice of
any such Material Defect or Material Breach with respect to a Trust Asset,
accompanied by a written demand to take the actions contemplated by this
sentence from the Depositor, the Master Servicer, the Special Servicer, the
Trustee, the Certificate Administrator or the Custodian, on behalf of the Trust
Fund, the Trust Asset Seller shall, not later than 90 days from the Trust Asset
Seller’s receipt of such notice of such Material Defect or Material Breach, as
the case may be (or, in the case of a Material Defect or Material Breach
relating to a Trust Asset not being a Qualified Mortgage, not later than 90 days
after the Trust Asset Seller or any party hereto discovering such Material
Defect or Material Breach) (any such 90-day period, the “Initial Resolution
Period”), (i) cure the same in all material respects, (ii) repurchase the
affected Trust Asset at the applicable Repurchase Price in conformity with the
Purchase Agreement or (iii) substitute a Qualifying Substitute Trust Asset for
such affected Trust Asset (provided that, in no event shall such substitution
occur later than the second anniversary of the Closing Date) and pay to the
Master Servicer for deposit into the Collection Account any Substitution
Shortfall Amount in connection therewith; provided that if (i) such Material
Defect or Material Breach is capable of being cured

 

86

--------------------------------------------------------------------------------


 

but not within the Initial Resolution Period or, with respect to the immediately
preceding proviso, the time period set forth therein, (ii) such Material Defect
or Material Breach is not related to any Trust Asset’s not being a Qualified
Mortgage and (iii) the Trust Asset Seller has commenced and is diligently
proceeding with the cure of such Material Defect or Material Breach within the
Initial Resolution Period, then the Trust Asset Seller shall have an additional
period equal to the applicable Resolution Extension Period to complete such cure
or, failing such cure, to repurchase the Trust Asset or substitute a Qualifying
Substitute Trust Asset.

 

Notwithstanding the foregoing, if there is a Material Breach or Material Defect
with respect to one or more Mortgaged Properties with respect to a Trust Asset,
the Trust Asset Seller will not be obligated to repurchase the Trust Asset if
(i) the affected Mortgaged Property may be released pursuant to the terms of any
partial release provisions in the related Mortgage Loan Documents (and such
Mortgaged Property is, in fact, released), (ii) the remaining Mortgaged
Property(ies) satisfy the requirements, if any, set forth in the Mortgage Loan
Documents and the Trust Asset Seller provides an Opinion of Counsel to the
effect that such release would not cause an Adverse REMIC Event to occur and
(iii) each Rating Agency has provided a No Downgrade Confirmation.

 

In the event that the Trust Asset Seller, in connection with a Material Defect
or a Material Breach (or an allegation of a Material Defect or a Material
Breach) pertaining to a Trust Asset, makes a cash payment pursuant to an
agreement or a settlement between the Trust Asset Seller and the Trust Advisor
on behalf of the Trust (with the consent of the Directing Holder for so long as
no Control Termination Event has occurred and is continuing) (each such payment,
a “Loss of Value Payment”) with respect to such Trust Asset, the amount of such
Loss of Value Payment shall be deposited into the Loss of Value Reserve Fund to
be applied in accordance with Section 3.06(e) of this Agreement.  If such Loss
of Value Payment is made, the Loss of Value Payment shall serve as the sole
remedy available to the Certificateholders and the Trustee on their behalf
regarding any such Material Breach or Material Defect in lieu of any obligation
of the Trust Asset Seller to otherwise cure such Material Breach or Material
Defect or repurchase or substitute for the affected Trust Asset based on such
Material Breach or Material Defect under any circumstances.  This paragraph is
intended to apply only to a mutual agreement or settlement between the Trust
Asset Seller and the Trust, provided, however, that prior to any such agreement
or settlement nothing in this paragraph shall preclude the Trust Asset Seller or
the Trustee from exercising any of its rights related to a Material Defect or a
Material Breach in the manner and timing set forth in the Purchase Agreement or
this Section 2.03 (excluding this paragraph) (including any right to cure,
repurchase or substitute for such Trust Asset), and provided, further, that such
Loss of Value Payment shall not be greater than the Repurchase Price of the
affected Trust Asset; and provided, further, that a Material Defect or a
Material Breach as a result of a Trust Asset not constituting a Qualified
Mortgage may not be cured by a Loss of Value Payment.

 

In determining whether to agree to a Loss of Value Payment, the Trust Advisor
may conclusively rely on advice of independent counsel and/or any opinions or
reports of qualified independent experts in real estate or commercial mortgage
loan matters with at least five years’ experience in valuing or investing in
loans similar to the subject Trust Asset, in each case, selected with reasonable
care by the Trust Advisor in making such determination.  All reasonable costs
and expenses incurred by the Trust Advisor and such counsel or experts shall be

 

87

--------------------------------------------------------------------------------


 

reimbursable to the Trust Advisor and such reimbursement shall be an Additional
Trust Fund Expense.

 

If (x) there exists a breach of any representation or warranty on the part of
the Trust Asset Seller as set forth in, or made pursuant to, certain
representations set forth in the Purchase Agreement relating to fees and
expenses payable by the Borrower associated with the exercise of a defeasance
option, a waiver of a “due-on-sale” provision or a “due-on-encumbrance”
provision or the release of any Mortgaged Property, and (y) the related Mortgage
Loan Documents specifically prohibit the Master Servicer or Special Servicer
from requiring the related Borrower to pay such fees and expenses, then, upon
notice by the Master Servicer or Special Servicer, the Trust Asset Seller may
cure such breach by transferring to the Collection Account, within 90 days of
the Trust Asset Seller’s receipt of such notice, the amount of any such fees and
expenses borne by the Trust Fund that are the basis of such breach.  Upon its
making such deposit, the Trust Asset Seller shall be deemed to have cured such
breach in all respects.  Provided such payment is made, this paragraph describes
the sole remedy available to the Trust regarding any such breach, regardless of
whether it constitutes a Material Breach, and the Trust Asset Seller will not be
obligated to repurchase or otherwise cure such breach.

 

(f)                                               In connection with any
repurchase of or substitution for a Trust Asset contemplated by this
Section 2.03, (A) the Custodian, the Master Servicer (with respect to any
Performing Mortgage Loan) and the Special Servicer (with respect to any
Specially Serviced Mortgage Loan) shall each tender to the Trust Asset Seller
all portions of the Mortgage File (in the case of the Custodian) and the
Servicing File (in the case of the Master Servicer and the Special Servicer, as
applicable) and other documents pertaining to such Trust Asset possessed by it,
upon delivery (i) to each of the Master Servicer or the Special Servicer, as
applicable, of a trust receipt and (ii) to the Custodian by the Master Servicer
or the Special Servicer, as applicable, of a Request for Release and an
acknowledgement by the Master Servicer or Special Servicer, as applicable, of
its receipt of the Repurchase Price or the Substitution Shortfall Amount from
the Trust Asset Seller, (B) each document that constitutes a part of the
Mortgage File that was endorsed or assigned to the Trustee shall be endorsed or
assigned without recourse in the form of endorsement or assignment provided to
the Custodian by the Trust Asset Seller to the Trust Asset Seller as shall be
necessary to vest in the Trust Asset Seller the legal and beneficial ownership
of such Trust Asset to the extent such ownership was transferred to the Trustee
(provided, however, that the Master Servicer or Special Servicer, as applicable,
shall use reasonable efforts to cooperate in furnishing necessary information to
the extent in its possession to the Trust Asset Seller in connection with the
Trust Asset Seller’s preparation of such endorsement or assignment) and (C) the
Certificate Administrator, the Master Servicer and the Special Servicer shall
release, or cause a release of, any escrow payments and reserve funds held by
the Certificate Administrator, the Master Servicer and the Special Servicer, as
applicable, or on the Certificate Administrator’s, the Master Servicer’s and the
Special Servicer’s, as applicable, behalf, in respect of such Trust Asset to the
Trust Asset Seller.

 

(g)                                              Subject to the following
paragraph, the Special Servicer shall, for the benefit of the Certificateholders
and the Trustee, use reasonable efforts to enforce the obligations of the Trust
Asset Seller under Section 6 of the Purchase Agreement.  Such enforcement,
including, without limitation, the legal prosecution of claims, shall be carried
out in accordance with the Servicing Standard.  The Trustee, the Certificate
Administrator, the Master Servicer and

 

88

--------------------------------------------------------------------------------


 

the Special Servicer, as the case may be, shall be reimbursed for the reasonable
costs of such enforcement:  first, pursuant to Section 3.06 of this Agreement
(with respect to the related Trust Asset), out of the related Repurchase Price
or Substitution Shortfall Amount, as applicable, to the extent that such
expenses are a specific component thereof; and second, if at the conclusion of
such enforcement action it is determined that the amounts described in clause
first are insufficient, then pursuant to Section 3.06 of this Agreement, out of
general collections on the Trust Assets on deposit in the Collection Account in
each case with interest thereon at the Advance Rate from the time such expense
was incurred to, but excluding, the date such expense was reimbursed.

 

Prior to taking any action or electing not to take any action or to discontinue
any action, in each case, with respect to any Breach (or purported Breach) by
the Trust Asset Seller of its representations and warranties regarding the Trust
Assets under the Purchase Agreement or with respect to any Defect or purported
Defect (including, without limitation, the Special Servicer’s assessment of
materiality of any purported Breach or purported Defect), the Special Servicer
shall notify the Trust Advisor, and shall consult with the Trust Advisor (on a
non-binding basis) with respect to its proposed action or election not to act or
discontinue an action.

 

So long as document exceptions are outstanding, on each anniversary of the
Closing Date, the Custodian shall prepare and forward to the Depositor, the
Trustee, the Certificate Administrator, the Master Servicer, the Special
Servicer and the Trust Asset Seller, a document exception report setting forth
the then current status of any Defects related to the Mortgage Files pertaining
to the Trust Assets sold by the Trust Asset Seller in a format mutually agreed
upon between the Custodian and the Trustee.

 

As to any Qualifying Substitute Trust Asset, the Trustee shall direct the Trust
Asset Seller to deliver to the Custodian for such Qualifying Substitute Trust
Asset (with a copy to the Master Servicer), the related Mortgage File with the
related Note endorsed as required by Section 2.01(a)(i) hereof.  Monthly
Payments due with respect to Qualifying Substitute Trust Assets in or prior to
the month of substitution shall not be part of the Trust Fund and, if received
by the Master Servicer, shall be remitted by the Master Servicer to the Trust
Asset Seller on the next succeeding Distribution Date.  For the month of
repurchase or substitution, distributions to Certificateholders will include the
Monthly Payment(s) due on the related Removed Trust Asset, if and to the extent
received by the Master Servicer or the Special Servicer on behalf of the Trust
on or prior to the related date of repurchase or substitution, as applicable,
and the Trust Asset Seller shall be entitled to retain all amounts received
thereafter in respect of such Removed Trust Asset.

 

In any month in which the Trust Asset Seller substitutes one or more Qualifying
Substitute Trust Assets for one or more Removed Trust Assets, the Special
Servicer will determine the applicable Substitution Shortfall Amount and
promptly notify the Certificate Administrator thereof.  Promptly upon receipt of
such notice, the Certificate Administrator shall direct the Trust Asset Seller
to deposit into the Collection Account and/or the applicable Mortgage Loan
Collection Account, as applicable, cash equal to such amount concurrently with
the delivery of the Mortgage Files for such Qualifying Substitute Trust Assets,
without any reimbursement thereof.  The Certificate Administrator shall also
direct the Trust Asset Seller to give written notice to the Depositor, the
Trustee and the Master Servicer of such deposit.  The

 

89

--------------------------------------------------------------------------------


 

Certificate Administrator shall amend the Trust Asset Schedule to reflect the
removal of each Removed Trust Asset and, if applicable, the substitution of the
Qualifying Substitute Trust Asset; and, upon such amendment, the Certificate
Administrator shall deliver or cause the delivery of such amended Trust Asset
Schedule to the other parties hereto.  Upon any such substitution, the
Qualifying Substitute Trust Assets shall be subject to the terms of this
Agreement in all respects.

 

It is understood and agreed that Section 6 of the Purchase Agreement provides
the sole remedy available to the Certificateholders and the Trustee on behalf of
the Certificateholders respecting any Breach (including a Breach with respect to
a Trust Asset failing to constitute a Qualified Mortgage) or any Defect.

 

Section 2.04.                                   Representations, Warranties and
Covenants of the Master Servicer, the Special Servicer, the Certificate
Administrator, the Trustee and the Trust Advisor.

 

(a)                                             The Master Servicer, as Master
Servicer, hereby represents and warrants with respect to itself to the Trustee,
for its own benefit and the benefit of the Certificateholders, and to the
Depositor, the Certificate Administrator, the Special Servicer, the Companion
Participation Holders and the Trust Advisor, as of the Closing Date, that:

 

(i)                                     The Master Servicer is a national
banking association, duly organized, validly existing and in good standing under
the laws of the United States of America, and the Master Servicer is in
compliance with the laws of each state (within the United States of America) in
which any related Mortgaged Property is located to the extent necessary to
perform its obligations under this Agreement;

 

(ii)                                  The execution and delivery of this
Agreement by the Master Servicer, and the performance and compliance with the
terms of this Agreement by the Master Servicer, do not (A) violate the Master
Servicer’s certificate of incorporation and by-laws or (B) constitute a default
(or an event which, with notice or lapse of time, or both, would constitute a
default) under, or result in the breach of, any material agreement or other
material instrument to which it is a party or which is applicable to it or any
of its assets, or (C) violate any law, rule, regulation, order, judgment or
decree to which the Master Servicer or its property is subject, which, in the
case of either (B) or (C), is likely to materially and adversely affect either
the ability of the Master Servicer to perform its obligations under this
Agreement or its financial condition;

 

(iii)                               The Master Servicer has the full power and
authority to enter into and consummate all transactions to be performed by it
contemplated by this Agreement, has duly authorized the execution, delivery and
performance by it of this Agreement, and has duly executed and delivered this
Agreement;

 

(iv)                              This Agreement, assuming due authorization,
execution and delivery by the Trustee, the Paying Agent, the Certificate
Administrator, the Special Servicer, the Trust Advisor and the Depositor,
constitutes a valid, legal and binding obligation of the Master Servicer,
enforceable against the Master Servicer in accordance with the terms hereof,
subject to applicable bankruptcy, insolvency, reorganization, receivership,
moratorium and other laws affecting the enforcement of creditors’ rights

 

90

--------------------------------------------------------------------------------


 

generally, and general principles of equity, regardless of whether such
enforcement is considered in a proceeding in equity or at law;

 

(v)                                 The Master Servicer is not in default with
respect to any law, any order or decree of any court, or any order, regulation
or demand of any federal, state, municipal or governmental agency, which
default, in the Master Servicer’s reasonable judgment is likely to materially
and adversely affect the financial condition or operations of the Master
Servicer or its properties taken as a whole or its ability to perform its duties
and obligations hereunder;

 

(vi)                              No litigation is pending or, to the best of
the Master Servicer’s knowledge, threatened against the Master Servicer which
would prohibit the Master Servicer from entering into this Agreement or, in the
Master Servicer’s good faith and reasonable judgment is likely to materially and
adversely affect either the ability of the Master Servicer to perform its
obligations under this Agreement or the financial condition of the Master
Servicer;

 

(vii)                           No consent, approval, authorization or order of
any court or governmental agency or body is required for the execution, delivery
and performance by the Master Servicer, or compliance by the Master Servicer
with, this Agreement or the consummation of the transactions of the Master
Servicer contemplated by this Agreement, except for any consent, approval,
authorization or order which has been obtained, or which, if not obtained would
not have a materially adverse effect on the ability of the Master Servicer to
perform its obligations hereunder; and

 

(viii)                        Each officer and employee of the Master Servicer
that has responsibilities concerning the servicing and administration of the
Mortgage Loans is covered by errors and omissions insurance and the fidelity
bond in the amounts and with the coverage required by this Agreement.

 

(b)                                             The Special Servicer, as Special
Servicer, hereby represents and warrants to and covenants with the Trustee, for
its own benefit the benefit of the Certificateholders, and to the Depositor, the
Certificate Administrator, the Master Servicer, the Companion Participation
Holders and the Trust Advisor, as of the Closing Date, that:

 

(i)                                     The Special Servicer is a limited
liability company, validly existing and in good standing under the laws of the
State of Delaware, and the Special Servicer is in compliance with the laws of
each state (within the United States of America) in which any related Mortgaged
Property is located to the extent necessary to perform its obligations under
this Agreement;

 

(ii)                                  The execution and delivery of this
Agreement by the Special Servicer, and the performance and compliance with the
terms of this Agreement by the Special Servicer, do not (A) violate the Special
Servicer’s organizational documents or (B) constitute a default (or an event
which, with notice or lapse of time, or both, would constitute a default) under,
or result in the breach of, any material agreement or other material instrument
to which it is a party or which is applicable to it or any of its assets,

 

91

--------------------------------------------------------------------------------


 

or (C) violate any law, rule, regulation, order, judgment or decree to which the
Special Servicer or its property is subject, which, in the case of either (B) or
(C), is likely to materially and adversely affect either the ability of the
Special Servicer to perform its obligations under this Agreement or its
financial condition;

 

(iii)                               The Special Servicer has the full corporate
power and authority to enter into and consummate all transactions to be
performed by it contemplated by this Agreement, has duly authorized the
execution, delivery and performance by it of this Agreement, and has duly
executed and delivered this Agreement;

 

(iv)                              This Agreement, assuming due authorization,
execution and delivery by the Trustee, the Certificate Administrator, the Master
Servicer, the Depositor and the Trust Advisor, constitutes a valid, legal and
binding obligation of the Special Servicer, enforceable against the Special
Servicer in accordance with the terms hereof, subject to applicable bankruptcy,
insolvency, reorganization, receivership, moratorium and other laws affecting
the enforcement of creditors’ rights generally, and general principles of
equity, regardless of whether such enforcement is considered in a proceeding in
equity or at law;

 

(v)                                 The Special Servicer is not in default with
respect to any law, any order or decree of any court, or any order, regulation
or demand of any federal, state, municipal or governmental agency, which
default, in the Special Servicer’s reasonable judgment is likely to materially
and adversely affect the financial condition or operations of the Special
Servicer or its properties taken as a whole or its ability to perform its duties
and obligations hereunder;

 

(vi)                              No litigation is pending or, to the best of
the Special Servicer’s knowledge, threatened against the Special Servicer which
would prohibit the Special Servicer from entering into this Agreement or, in the
Special Servicer’s good faith and reasonable judgment is likely to materially
and adversely affect either the ability of the Special Servicer to perform its
obligations under this Agreement or the financial condition of the Special
Servicer;

 

(vii)                           No consent, approval, authorization or order of
any court or governmental agency or body is required for the execution, delivery
and performance by the Special Servicer, or compliance by the Special Servicer
with, this Agreement or the consummation of the transactions of the Special
Servicer contemplated by this Agreement, except for any consent, approval,
authorization or order which has been obtained, or which, if not obtained would
not have a materially adverse effect on the ability of the Special Servicer to
perform its obligations hereunder; and

 

(viii)                        Each officer and employee of the Special Servicer
that has responsibilities concerning the servicing and administration of the
Mortgage Loans is covered by errors and omissions insurance and the fidelity
bond in the amounts and with the coverage required by this Agreement.

 

92

--------------------------------------------------------------------------------


 

(c)                                              It is understood and agreed
that the representations and warranties set forth in this Section shall survive
delivery of the respective Mortgage Files to the Trustee or the Custodian on
behalf of the Trustee until the termination of this Agreement, and shall inure
to the benefit of the Trustee, the Depositor, the Certificate Administrator, the
Trust Advisor, the Companion Participation Holders and the Master Servicer or
Special Servicer, as the case may be.  Upon discovery by the Depositor, the
Certificate Administrator, the Master Servicer, the Special Servicer, the Trust
Advisor or a Responsible Officer of the Trustee (or upon written notice thereof
from any Certificateholder) of a breach of any of the representations and
warranties set forth in this Section which materially and adversely affects the
interests of the Certificateholders, the Certificate Administrator, the Master
Servicer, Special Servicer, the Trust Advisor or the Trustee in any Trust Asset,
the party discovering such breach shall give prompt written notice to the other
parties hereto and the Trust Asset Seller.

 

(d)                                             The Trustee hereby represents
and warrants to the Depositor, the Master Servicer, the Special Servicer, the
Certificateholders, the Companion Participation Holders and the Trust Advisor as
of the Closing Date, that:

 

(i)                                     The Trustee is a national banking
association, duly organized, validly existing and in good standing under the
laws of the United States and has full power, authority and legal right to own
its properties and conduct its business as presently conducted and to execute,
deliver and perform the terms of this Agreement;

 

(ii)                                  This Agreement has been duly authorized,
executed and delivered by the Trustee and, assuming due authorization, execution
and delivery by the other parties hereto, constitutes a legal, valid and binding
instrument enforceable against the Trustee in accordance with its terms, except
as such enforcement may be limited by bankruptcy, insolvency, reorganization or
other similar laws affecting the enforcement of creditors’ rights in general and
by general equity principles (regardless of whether such enforcement is
considered in a proceeding in equity or at law);

 

(iii)                               Neither the execution and delivery of this
Agreement by the Trustee nor the consummation by the Trustee of the transactions
herein contemplated to be performed by the Trustee, nor compliance by the
Trustee with the provisions hereof, will conflict with or result in a breach of,
or constitute a default under, any of the provisions of any applicable law
(subject to the appointment in accordance with such applicable law of any
co-Trustee or separate Trustee required pursuant to this Agreement),
governmental rule, regulation, judgment, decree or order binding on the Trustee
or its properties or the organizational documents of the Trustee or the terms of
any material agreement, instrument or indenture to which the Trustee is a party
or by which it is bound;

 

(iv)                              The Trustee is not in violation of, and the
execution and delivery of this Agreement by the Trustee and its performance and
compliance with the terms of this Agreement will not constitute a violation with
respect to, any order or decree of any court binding on the Trustee or any law,
order or regulation of any federal, state, municipal or governmental agency
having jurisdiction, or result in the creation or imposition of any lien, charge
or encumbrance which, in any such event, would have

 

93

--------------------------------------------------------------------------------


 

consequences that would materially and adversely affect the condition (financial
or otherwise) or operation of the Trustee or its properties or impair the
ability of the Trust Fund to realize on the Trust Assets;

 

(v)                                 No consent, approval, authorization or order
of, or registration or filing with, or notice to any court or governmental
agency or body, is required for the execution, delivery and performance by the
Trustee of or compliance by the Trustee with this Agreement, or if required,
such approval has been obtained prior to the Cutoff Date; and

 

(vi)                              To the best of the Trustee’s knowledge, no
litigation is pending or threatened against the Trustee which would prohibit its
entering into or materially and adversely affect its ability to perform its
obligations under this Agreement or the Indemnification Agreement, dated as of
November 4, 2013, among the Trustee, the Depositor and the Placement Agents.

 

(e)                                              The Certificate Administrator
hereby represents and warrants to the Depositor, the Trustee, the Master
Servicer, the Special Servicer, the Certificateholders, the Companion
Participation Holders and the Trust Advisor as of the Closing Date, that:

 

(i)                                     The Certificate Administrator is a
national banking association, duly organized, validly existing and in good
standing under the laws of United States and has full power, authority and legal
right to own its properties and conduct its business as presently conducted and
to execute, deliver and perform the terms of this Agreement;

 

(ii)                                  This Agreement has been duly authorized,
executed and delivered by the Certificate Administrator and, assuming due
authorization, execution and delivery by the other parties hereto, constitutes a
legal, valid and binding instrument enforceable against the Certificate
Administrator in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights in general and by general equity
principles (regardless of whether such enforcement is considered in a proceeding
in equity or at law);

 

(iii)                               Neither the execution and delivery of this
Agreement by the Certificate Administrator nor the consummation by the
Certificate Administrator of the transactions herein contemplated to be
performed by the Certificate Administrator, nor compliance by the Certificate
Administrator with the provisions hereof, will conflict with or result in a
breach of, or constitute a default under, any of the provisions of any
applicable law, governmental rule, regulation, judgment, decree or order binding
on the Certificate Administrator or its properties or the organizational
documents of the Certificate Administrator or the terms of any material
agreement, instrument or indenture to which the Certificate Administrator is a
party or by which it is bound which, in the Certificate Administrator’s good
faith and reasonable judgment, is likely to affect materially and adversely the
ability of the Certificate Administrator to perform its obligations under this
Agreement;

 

94

--------------------------------------------------------------------------------


 

(iv)                              The Certificate Administrator is not in
violation of, and the execution and delivery of this Agreement by the
Certificate Administrator and its performance and compliance with the terms of
this Agreement will not constitute a violation with respect to, any order or
decree of any court binding on the Certificate Administrator or any law, order
or regulation of any federal, state, municipal or governmental agency having
jurisdiction, or result in the creation or imposition of any lien, charge or
encumbrance which, in any such event, would have consequences that would
materially and adversely affect the condition (financial or otherwise) or
operation of the Certificate Administrator or its properties;

 

(v)                                 No consent, approval, authorization or order
of, or registration or filing with, or notice to any court or governmental
agency or body, is required for the execution, delivery and performance by the
Certificate Administrator of or compliance by the Certificate Administrator with
this Agreement, or if required, such approval has been obtained prior to the
Cutoff Date or which, if not obtained, would have a materially adverse effect on
the Certificate Administrator’s ability to perform its obligations hereunder;
and

 

(vi)                              To the best of the Certificate Administrator’s
knowledge, no litigation is pending or threatened against the Certificate
Administrator which would prohibit its entering into or materially and adversely
affect its ability to perform its obligations under this Agreement or the
Indemnification Agreement, dated as of November 4, 2013, among the Certificate
Administrator, the Depositor and the Placement Agents.

 

(f)                                               The Trust Advisor hereby
represents and warrants to the Depositor, the Trustee, the Master Servicer, the
Special Servicer, the Certificateholders, the Companion Participation Holders
and the Certificate Administrator as of the Closing Date, that:

 

(i)                                     The Trust Advisor is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
Georgia and has full power, authority and legal right to own its properties and
conduct its business as presently conducted and to execute, deliver and perform
the terms of this Agreement;

 

(ii)                                  The execution and delivery of this
Agreement by the Trust Advisor, and the performance and compliance with the
terms of this Agreement by the Trust Advisor, do not (A) violate the Trust
Advisor’s organizational documents or (B) constitute a default (or an event
which, with notice or lapse of time, or both, would constitute a default) under,
or result in the breach of, any material agreement or other material instrument
to which it is a party or which is applicable to it or any of its assets, or
(C) violate any law, rule, regulation, order, judgment or decree to which the
Trust Advisor or its property is subject, which, in the case of either (B) or
(C), is likely to materially and adversely affect either the ability of the
Trust Advisor to perform its obligations under this Agreement or its financial
condition;

 

(iii)                               The Trust Advisor has the full entity power
and authority to enter into and consummate all transactions to be performed by
it contemplated by this

 

95

--------------------------------------------------------------------------------


 

Agreement, has duly authorized the execution, delivery and performance by it of
this Agreement, and has duly executed and delivered this Agreement;

 

(iv)                              This Agreement, assuming due authorization,
execution and delivery by the Depositor, the Master Servicer, the Special
Servicer, the Trustee and the Certificate Administrator, constitutes a valid,
legal and binding obligation of the Trust Advisor, enforceable against the Trust
Advisor in accordance with the terms hereof, subject to applicable bankruptcy,
insolvency, reorganization, receivership, moratorium and other laws affecting
the enforcement of creditors’ rights generally, and general principles of
equity, regardless of whether such enforcement is considered in a proceeding in
equity or at law;

 

(v)                                 The Trust Advisor is not in default with
respect to any law, any order or decree of any court, or any order, regulation
or demand of any federal, state, municipal or governmental agency, which
default, in the Trust Advisor’s reasonable judgment, is likely to materially and
adversely affect the financial condition or operations of the Trust Advisor or
its properties taken as a whole or its ability to perform its duties and
obligations hereunder;

 

(vi)                              No litigation is pending or, to the best of
the Trust Advisor’s knowledge, threatened against the Trust Advisor which would
prohibit the Trust Advisor from entering into this Agreement or, in the Trust
Advisor’s good faith and reasonable judgment, is likely to materially and
adversely affect either the ability of the Trust Advisor to perform its
obligations under this Agreement or the financial condition of the Trust
Advisor; and

 

(vii)                           No consent, approval, authorization or order of
any court or governmental agency or body is required for the execution, delivery
and performance by the Trust Advisor, or compliance by the Trust Advisor with,
this Agreement or the consummation of the transactions of the Trust Advisor
contemplated by this Agreement, except for any consent, approval, authorization
or order which has been obtained, or which, if not obtained would not have a
materially adverse effect on the ability of the Trust Advisor to perform its
obligations hereunder.

 

Section 2.05.                                   Execution and Delivery of
Certificates; Issuance of Lower-Tier Regular Interests.

 

The Trustee acknowledges the assignment to it of the Trust Assets and the
delivery of the Mortgage Files to the Custodian (to the extent the documents
constituting the Mortgage Files are actually delivered to the Custodian),
subject to the provisions of Section 2.01 and Section 2.02 of this Agreement
and, concurrently with such delivery, (i) acknowledges and hereby declares that
it holds the Trust Assets (other than the Excluded Fees) on behalf of the
Lower-Tier REMIC and the Holders of the Certificates; (ii) acknowledges the
issuance of the Lower-Tier Regular Interests and has caused to be executed and
caused to be authenticated and delivered to or upon the order of the Depositor,
or as directed by the terms of this Agreement, the Class LR Certificates,
(iii) acknowledges the contribution by the Depositor of the Lower-Tier Regular
Interests to the Upper-Tier REMIC and hereby declares that it holds the
Lower-Tier Regular

 

96

--------------------------------------------------------------------------------


 

Interests on behalf of the Upper-Tier REMIC and the Holders of the Regular
Certificates and the Class R Certificates and (iv) in exchange for the
Lower-Tier Regular Interests has caused to be executed and caused to be
authenticated and delivered to or upon the order of the Depositor, or as
directed by the terms of this Agreement, (I) from the Upper-Tier REMIC:  (A) the
Class A, Class B and Class C Certificates, (B) the Class D Regular Interest,
Class E Regular Interest, Class F Regular Interest, Class G Regular and Class X
Regular Interest and (D) the Class R Certificates, and (II) from the Grantor
Trust (A) the Class D, Class E, Class F and Class G Certificates, together with
their respective entitlements to Additional Interest Accrual Amounts and (B) the
Class X Certificates subject to the obligation to pay the Aggregate Additional
Interest Amounts, in each case, in authorized denominations, registered in the
names set forth in such order or as so directed in this Agreement and duly
authenticated by the Authenticating Agent, which Certificates evidence ownership
of the entire Trust Fund.

 

Section 2.06.                                   Miscellaneous REMIC and Grantor
Trust Provisions.

 

(a)                                             The Lower-Tier Regular Interests
issued hereunder are hereby designated as the “regular interests” in the Lower-
Tier REMIC within the meaning of Code Section 860G(a)(1), and the Class LR
Certificates are hereby designated as the sole class of “residual interests” in
the Lower-Tier REMIC within the meaning of Code Section 860G(a)(2).  The
Class A, Class B and Class C Certificates and the Class D, Class E, Class F,
Class G and Class X Regular Interests are hereby designated as “regular
interests” in the Upper-Tier REMIC within the meaning of Code
Section 860G(a)(1) and the Class R Certificates are hereby designated as the
sole Class of “residual interests” in the Upper-Tier REMIC within the meaning of
Code Section 860G(a)(2).  The Closing Date is hereby designated as the “Startup
Day” of the Lower-Tier REMIC and the Upper-Tier REMIC within the meaning of Code
Section 860G(a)(9).  The “latest possible maturity date” of the Lower-Tier
Regular Interests, the Class A, Class B and Class C Certificates and the
Class D, Class E, Class F, Class G and Class X Regular Interests for purposes of
Code Section 860G(a)(l) is the date that is the Rated Final Distribution Date.

 

(b)                                             None of the Depositor, the
Trustee, the Certificate Administrator, the Master Servicer or the Special
Servicer shall enter into any arrangement by which the Trust Fund will receive a
fee or other compensation for services other than as specifically contemplated
herein.

 

(c)                                              The Grantor Trust shall
constitute a grantor trust for federal income tax purposes under subpart E of
part I of subchapter J of the Code.  The Grantor Trust shall be comprised of
(i) the uncertificated Class D, Class E, Class F and Class G Regular Interests
and the right to receive Additional Interest Accrual Amounts, which will be
beneficially owned by the related Additional Interest Certificates, and (ii) the
uncertificated Class X Regular Interests, which will be beneficially owned by
the Class X Certificates, subject to the obligation to pay the Aggregate
Additional Interest Amounts.

 

97

--------------------------------------------------------------------------------


 

ARTICLE III.

 

ADMINISTRATION AND SERVICING
OF THE TRUST FUND

 

Section 3.01.                                   The Master Servicer to Act as
Master Servicer; Special Servicer to Act as Special Servicer; Administration of
the Mortgage Loan.

 

(a)                                             The Master Servicer (with
respect to Mortgage Loans that are not Specially Serviced Mortgage Loans) and
the Special Servicer (with respect to Mortgage Loans that are Specially Serviced
Mortgage Loans and REO Loans), each as an independent contractor servicer, shall
diligently service and administer the Mortgage Loans on behalf of the Trust
Fund, in the best interests of and for the benefit of the Certificateholders and
the Companion Participation Holders (as a collective whole, as if the
Certificateholders and the related Companion Participation Holders constituted a
single lender), and in accordance with the Servicing Standard.

 

The Master Servicer’s or Special Servicer’s liability for actions and omissions
in its capacity as Master Servicer or Special Servicer, as the case may be,
hereunder is limited as provided herein (including, without limitation, pursuant
to Section 6.03 hereof).  To the extent consistent with the foregoing and
subject to any express limitations set forth in this Agreement, the Master
Servicer and Special Servicer shall seek to maximize the timely and complete
recovery of principal and interest on the Notes; provided, however, that nothing
herein contained shall be construed as an express or implied guarantee by the
Master Servicer or Special Servicer of the collectability of the Mortgage
Loans.  Subject only to the Servicing Standard, the Master Servicer and Special
Servicer shall have full power and authority, acting alone or through
Sub-Servicers (subject to paragraph (c) of this Section 3.01, to the related
Sub-servicing Agreement with each sub-servicer and to Section 3.01(e) of this
Agreement), to do or cause to be done any and all things in connection with such
servicing and administration that it may deem consistent with the Servicing
Standard and, in its reasonable judgment, in the best interests of the
Certificateholders and the related Companion Participation Holders (as a
collective whole as if such Certificateholders and the related Companion
Participation Holder constituted a single lender), including, without
limitation, with respect to each Mortgage Loan to prepare, execute and deliver,
on behalf of the Certificateholders and Companion Participation Holders and the
Trustee or any of them:  (i) any and all financing statements, continuation
statements and other documents or instruments necessary to maintain the lien on
each Mortgaged Property and related collateral; (ii) any modifications, waivers,
consents or amendments to or with respect to any documents contained in the
related Mortgage File; and (iii) any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Mortgage Loans and the Mortgaged
Properties.  Notwithstanding the foregoing, neither the Master Servicer nor the
Special Servicer shall modify, amend, waive or otherwise consent to any change
of the terms of any Mortgage Loan except under the circumstances described in
Section 3.03, Section 3.09, Section 3.10, Section 3.24, Section 3.25,
Section 3.26 and Section 3.27 hereof.  The Master Servicer (with respect to
Mortgage Loans that are not Specially Serviced Mortgage Loans) and the Special
Servicer (with respect to Specially Serviced Mortgage Loans and REO Loans) shall
provide to the Borrowers related to the Mortgage Loans that it is servicing any
reports required to be provided to them pursuant to the

 

98

--------------------------------------------------------------------------------


 

related Mortgage Loan Documents.  Subject to Section 3.11 of this Agreement, the
Trustee shall, upon the receipt of a written request of a Servicing Officer,
execute and deliver to the Master Servicer and Special Servicer, as applicable,
any powers of attorney and other documents prepared by the Master Servicer and
Special Servicer, as applicable, and necessary or appropriate (as certified in
such written request) to enable the Master Servicer and Special Servicer, as
applicable, to carry out their servicing and administrative duties hereunder. 
The Trustee shall not be held liable for any misuse of any such power of
attorney or such other documents by the Master Servicer and Special Servicer, as
applicable.  Notwithstanding anything contained herein to the contrary, none of
the Master Servicer or the Special Servicer shall, without the Trustee’s written
consent:  (i) initiate any action, suit or proceeding solely under the Trustee’s
name without indicating the Master Servicer’s or Special Servicer’s, as
applicable, representative capacity; or (ii) take any action with the intent to
cause, and that actually causes, the Trustee to be registered to do business in
any state.

 

(b)                                             Unless otherwise provided in the
related Note, related Loan Agreement or related Participation Agreement, the
Master Servicer shall apply any total or partial Principal Prepayment received
on a Mortgage Loan on a date other than a Due Date to the Stated Principal
Balance of such Mortgage Loan as of the Due Date immediately following the date
of receipt of such total or partial Principal Prepayment; provided that the
Master Servicer shall apply any total or partial Principal Prepayment received
on a Mortgage Loan on a date following a Due Date but prior to the close of
business on the Business Day prior to the related Servicer Remittance Date to
the Stated Principal Balance of such Mortgage Loan as of the Due Date
immediately preceding the date of receipt of such total or partial Principal
Prepayment.

 

(c)                                              The Master Servicer and the
Special Servicer may enter into Sub-Servicing Agreements with third parties with
respect to any of its respective obligations hereunder, provided that (i) any
such agreement requires the Sub-Servicer to comply with all of the applicable
terms and conditions of this Agreement and shall be consistent with the
provisions of this Agreement, the terms of the respective Mortgage Loan
Documents (including the related Participation Agreement), (ii) if such
Sub-Servicer is a Servicing Function Participant or an Additional Servicer, any
such agreement provides that the failure of such Sub-Servicer to comply with any
requirements to deliver any items required by Items 1122 and 1123 of Regulation
AB under any other pooling and servicing agreement relating to any other series
of certificates offered by the Depositor shall constitute an event of default by
such Sub-Servicer upon the occurrence of which the Master Servicer or the
Special Servicer, as applicable, shall (and the Depositor may) immediately
terminate the related Sub-Servicer under the related Sub-Servicing Agreement,
which termination shall be deemed for cause, (iii) no Sub-Servicer retained by
the Master Servicer or the Special Servicer, as applicable, shall grant any
modification, waiver or amendment to any Mortgage Loan or foreclose any Mortgage
without the approval of the Master Servicer or the Special Servicer, as
applicable, which approval shall be given or withheld in accordance with the
procedures set forth in Section 3.09, Section 3.10, Section 3.24, Section 3.25,
Section 3.26, Section 3.27, as applicable, (iv) such agreement shall be
consistent with the Servicing Standard and (v) with respect to any Sub-Servicing
Agreement entered into after the Closing Date, if such Sub-Servicer is a
Servicing Function Participant or an Additional Servicer, such Sub-Servicer, at
the time the related Sub-Servicing Agreement is entered into, is not a
Prohibited Party.  Any such Sub-Servicing Agreement may permit the Sub-Servicer
to delegate its duties to agents or Subcontractors so long as the related
agreements or arrangements

 

99

--------------------------------------------------------------------------------


 

with such agents or Subcontractors are consistent with the provisions of this
Section 3.01(c) (including, for the avoidance of doubt, that no such agent or
Subcontractor is a Prohibited Party, if such agent or Subcontractor would be a
Servicing Function Participant, at the time the related sub-servicing agreement
is entered into).  Any monies received by a Sub-Servicer pursuant to a
Sub-Servicing Agreement (other than sub-servicing fees) shall be deemed to be
received by the Master Servicer on the date received by such Sub-Servicer.

 

Any Sub-Servicing Agreement entered into by the Master Servicer or the Special
Servicer, as applicable, shall provide that it may be assumed by the Trustee (in
its sole discretion, but, if it is a Sub-Servicing Agreement with a Trust Asset
Seller Sub-Servicer, must be assumed so long as such Trust Asset Seller
Sub-Servicer is not in default under the applicable Sub-Servicing Agreement) if
the Trustee has assumed the duties of the Master Servicer or the Special
Servicer, respectively, or any successor Master Servicer or Special Servicer, as
applicable, without cost or obligation to the assuming party or the Trust Fund,
upon the assumption by such party of the obligations, except to the extent they
arose prior to the date of assumption, of the Master Servicer or the Special
Servicer, as applicable, pursuant to Section 7.02 (it being understood that any
such obligations shall be the obligations of the terminated Master Servicer or
Special Servicer, as applicable, only).

 

Any Sub-Servicing Agreement, and any other transactions or services relating to
the Mortgage Loans involving a Sub-Servicer, shall be deemed to be between the
Master Servicer or the Special Servicer, as applicable, and such Sub-Servicer
alone, and the Trustee, the Certificate Administrator, the Trust Fund, the Trust
Advisor and Certificateholders and the related Companion Participation Holder
shall not be deemed parties thereto and shall have no claims, rights (except as
specified below), obligations, duties or liabilities with respect to the
Sub-Servicer, except as set forth in Section 3.01(c)(ii) and Section 3.01(d).

 

Any Sub-Servicing Agreement as to which any Trust Asset Seller required the
Master Servicer to enter into shall provide that the Master Servicer (and any
successor Master Servicer) may only terminate the Trust Asset Seller
Sub-Servicer for cause pursuant to such Sub-Servicing Agreement and as otherwise
specified in such Sub-Servicing Agreement.

 

Notwithstanding the provisions of any Sub-Servicing Agreement and this
Section 3.01, in no event shall the Trust Fund, the Depositor or any Companion
Participation Holder bear any termination fee required to be paid to any
Sub-Servicer as a result of the termination of any Sub-Servicing Agreement.

 

Notwithstanding any other provision of this Agreement, the Special Servicer
shall not enter into any Sub-Servicing Agreement which provides for the
performance by third parties of any or all of its obligations herein, without
the consent of the Directing Holder for so long as no Control Termination Event
has occurred and is continuing, except to the extent necessary for the Special
Servicer to comply with applicable regulatory requirements.

 

(d)                                             If the Trustee or any successor
Master Servicer assumes the obligations of the Master Servicer, or if the
Trustee or any successor Special Servicer assumes the obligations of the Special
Servicer, in each case in accordance with Section 7.02, the Trustee, the
successor Master Servicer or such successor Special Servicer, as applicable, to
the extent

 

100

--------------------------------------------------------------------------------


 

necessary to permit the Trustee, the successor Master Servicer or such successor
Special Servicer, as applicable, to carry out the provisions of Section 7.02,
shall, without act or deed on the part of the Trustee, the successor Master
Servicer or such successor Special Servicer, as applicable, succeed to all of
the rights and obligations of the Master Servicer or the Special Servicer, as
applicable, under any Sub-Servicing Agreement entered into by the Master
Servicer or the Special Servicer, as applicable, pursuant to Section 3.01(c). 
In such event, such successor shall be deemed to have assumed all of the Master
Servicer’s or the Special Servicer’s interest, as applicable, therein (but not
any liabilities or obligations in respect of acts or omissions of the Master
Servicer or the Special Servicer, as applicable, prior to such deemed
assumption) and to have replaced the Master Servicer or the Special Servicer, as
applicable, as a party to such Sub-Servicing Agreement to the same extent as if
such Sub-Servicing Agreement had been assigned to such successor, except that
the Master Servicer or the Special Servicer, as applicable, shall not thereby be
relieved of any liability or obligations under such Sub-Servicing Agreement that
accrued prior to the succession of such successor.

 

If the Trustee or any successor Master Servicer or Special Servicer, as
applicable, assumes the servicing obligations of the Master Servicer or the
Special Servicer, as applicable, then upon request of such successor, the Master
Servicer or Special Servicer, as applicable, shall at its own expense (except
(i) in the event that the Special Servicer is terminated pursuant to
Section 3.22, at the expense of the Certificateholders effecting such
termination, as applicable; or (ii) in the event that the Master Servicer or the
Special Servicer is terminated pursuant to Section 6.04(c), at the expense of
the Trust) deliver to such successor all documents and records relating to any
Sub-Servicing Agreement and the Mortgage Loans then being serviced thereunder
and an accounting of amounts collected and held by it, if any, and shall
otherwise use commercially reasonable efforts to effect the orderly and
efficient transfer of any Sub-Servicing Agreement to such successor.  The Master
Servicer shall not be required to assume the obligations of the Special Servicer
and nothing in this paragraph shall imply otherwise.

 

(e)                                              The parties hereto acknowledge
that each Mortgage Loan is subject to the terms and conditions of the related
Participation Agreement.  The parties hereto further recognize, acknowledge and
agree to the respective rights and obligations of each Companion Participation
Holder under the related Participation Agreement, including, without limitation
the following to the extent provided in the related Participation Agreement:
(i) the allocation of collections (including, without limitation, Default
Interest) and all other amounts received in connection with the related 
Mortgage Loan, (ii) the rights of the applicable Companion Participation Holder
to receive notices and reports (as specifically provided in the Participation
Agreement) and (iii) the obligation of the Companion Participation Holder to
make future advances.

 

Notwithstanding the foregoing, to the extent of any inconsistency between a
Participation Agreement, on one hand, and this Agreement, on the other, with
respect to servicing, this Agreement shall control; provided, however, that (in
all cases) in the event the inconsistency relates to the allocation of rights or
payments between the holder of the Trust Asset and the related Companion
Participation Holder, including, without limitation, the rights specified in the
immediately preceding paragraph, or to any other matters besides servicing, the
related Participation Agreement shall control.

 

101

--------------------------------------------------------------------------------


 

In the event that any Trust Asset is no longer part of the Trust Fund and the
servicing and administration of the related Mortgage Loan is to be governed by a
separate servicing agreement and not by this Agreement, the Master Servicer and,
if such Mortgage Loan is a Specially Serviced Mortgage Loan, the Special
Servicer, shall continue to act in such capacities under such separate servicing
agreement, which agreement shall be acceptable to the Master Servicer and/or the
Special Servicer, in its sole discretion, as the case may be, and shall contain
servicing and administration, limitation of liability, indemnification and
servicing compensation provisions substantially similar to the corresponding
provisions of this Agreement, except that such Mortgage Loan and the related
Mortgaged Property shall be serviced as if they were the sole assets serviced
and administered thereunder and the sole source of funds thereunder and except
that there shall be no further obligation of any Person to make Advances.  All
amounts due the Master Servicer and the Special Servicer (including Advances and
interest thereon) pursuant to this Agreement and the applicable Participation
Agreement shall be paid to the Master Servicer and the Special Servicer on the
first Servicer Remittance Date following removal of such Trust Asset.  In
addition, until such time as a separate servicing agreement with respect to such
Mortgage Loan and any related REO Property has been entered into then,
notwithstanding that neither such Trust Asset nor any related REO Property is
part of the Trust Fund, the Custodian shall continue to hold the Mortgage File
and the Master Servicer and, if applicable, the Special Servicer shall (subject
to the second preceding sentence) continue to service such Mortgage Loan or any
related REO Property, as the case may be, under this Agreement as if it were a
separate servicing agreement.  Nothing herein shall be deemed to override the
provisions of a Participation Agreement with respect to the rights of the
related noteholders thereunder and with respect to the servicing and
administrative duties and obligations with respect to such Mortgage Loans.

 

(f)                                               In order to comply with laws,
rules, regulations and executive orders in effect from time to time applicable
to banking institutions, including those relating to the funding of terrorist
activities and money laundering (for purposed of this clause (f), “Applicable
Law”), the Master Servicer and the Special Servicer, as the case may be, are
required to obtain, verify and record certain information relating to
individuals and entities that maintain a business relationship with the Master
Servicer or the Special Servicer.  Accordingly, each of the parties hereto
agrees to provide to the Master Servicer and the Special Servicer, upon its
respective request from time to time, such identifying information and
documentation as may be available for such party in order to enable the Master
Servicer and the Special Servicer to comply with Applicable Law.

 

(g)                                              Notwithstanding anything herein
to the contrary, none of the Master Servicer, the Trustee, the Depositor or any
other party, except for the Special Servicer, will have the right to apply or
direct the application of any Insurance Proceeds or Condemnation Proceeds with
respect to a Trust Asset.  The Special Servicer shall have the exclusive
authority to apply or direct the application of any and all Insurance Proceeds
or Condemnation Proceeds with respect to the Trust Assets.  The Special Servicer
shall not (i) allow any such proceeds or awards to be used by the related
borrower to restore, repair, replace or rebuild the related Mortgage Property or
(ii) reimburse the related borrower in connection with such a restoration with
such proceeds or awards, if, in the Special Servicer’s sole discretion, the fair
market value of the real property constituting the remaining Mortgaged Property
is not at least 80% of the remaining principal balance of the related Mortgage
Loan after such restoration.  In such event, the Special Servicer

 

102

--------------------------------------------------------------------------------


 

will apply such proceeds or awards to the payment of accrued but unpaid interest
and principal and certain other charges due on the related Trust Asset, but not
for restoration or for any reimbursements.

 

Section 3.02.                                   Liability of the Master Servicer
and the Special Servicer When Sub-Servicing.

 

Notwithstanding any Sub-Servicing Agreement, any of the provisions of this
Agreement relating to agreements or arrangements between the Master Servicer or
Special Servicer, as applicable, and any Person acting as sub-servicer (or its
agents or Subcontractors) or any reference to actions taken through any Person
acting as sub-servicer or otherwise, the Master Servicer or the Special
Servicer, as applicable, shall remain obligated and primarily liable to the
Trustee (on behalf of the Certificateholders), the Certificateholders and the
Companion Participation Holders, for the servicing and administering of the
Mortgage Loans in accordance with the provisions of this Agreement without
diminution of such obligation or liability by virtue of such sub-servicing
agreements or arrangements or by virtue of indemnification from the Depositor or
any other Person acting as sub-servicer (or its agents or Subcontractors) to the
same extent and under the same terms and conditions as if the Master Servicer or
the Special Servicer, as applicable, alone were servicing and administering the
Mortgage Loans.  Each of the Master Servicer and the Special Servicer shall be
entitled to enter into an agreement with any sub-servicer providing for
indemnification of the Master Servicer or the Special Servicer, as applicable,
by such sub-servicer, and nothing contained in this Agreement shall be deemed to
limit or modify such indemnification, but no such agreement for indemnification
shall be deemed to limit or modify this Agreement.

 

Section 3.03.                                   Collection of Trust Asset and
Companion Participation Payments.

 

(a)                                             The Master Servicer (with
respect to all the Mortgage Loans, other than Specially Serviced Mortgage Loans)
and the Special Servicer (with respect to Specially Serviced Mortgage Loans or
REO Property) shall use reasonable efforts to collect all payments called for
under the terms and provisions of the Mortgage Loans each is obligated to
service hereunder, to the extent such procedures are consistent with the
Servicing Standard; provided, however, that nothing herein contained shall be
construed as an express or implied guarantee by the Master Servicer or the
Special Servicer of the collectability of the Mortgage Loans.  With respect to
each Performing Mortgage Loan, the Master Servicer shall use its reasonable
efforts, consistent with the Servicing Standard, to collect income statements
and rent rolls from Borrowers as required by the Mortgage Loan Documents and the
terms hereof.  The Master Servicer shall provide at least 90 days’ notice (with
a copy to the Special Servicer) to the Borrowers of Balloon Payments coming due
on Performing Mortgage Loans.  Consistent with the foregoing, the Master
Servicer (with respect to each Performing Mortgage Loan) or the Special Servicer
(with respect to Specially Serviced Mortgage Loans) may in their discretion
waive any late payment charge in connection with any delinquent Monthly Payment
or Balloon Payment with respect to any Mortgage Loan that it is servicing.  In
addition, the Special Servicer may, in its discretion, waive any Default
Interest in connection with any delinquent Monthly Payment or Balloon Payment
with respect to any Mortgage Loan.  In addition, the Special Servicer shall be
entitled to take such actions with respect to the collection of payments on the
Mortgage Loans as are permitted or required under this Agreement.

 

103

--------------------------------------------------------------------------------


 

Section 3.04.                                   Collection of Taxes, Assessments
and Similar Items; Escrow Accounts.  The Master Servicer, in the case of all
Mortgage Loans that it is servicing, shall maintain accurate records with
respect to each related Mortgaged Property reflecting the status of taxes,
assessments and other similar items that are or may become a lien thereon and
the status of insurance premiums payable with respect thereto.  With respect to
each Specially Serviced Mortgage Loan, the Special Servicer shall use its
reasonable efforts, consistent with the Servicing Standard, to collect income
statements and rent rolls from Borrowers as required by the Mortgage Loan
Documents.  The Special Servicer, in the case of REO Loans, and the Master
Servicer, in the case of all Mortgage Loans that it is servicing, shall use
reasonable efforts consistent with the Servicing Standard to, from time to time,
(i) obtain all bills for the payment of such items (including renewal premiums),
and (ii) effect, or, if the Special Servicer, to use reasonable efforts to cause
the Master Servicer to effect, payment of all such bills with respect to such
Mortgaged Properties prior to the applicable penalty or termination date, in
each case employing for such purpose Escrow Payments as allowed under the terms
of the related Mortgage Loan Documents for the related Mortgage Loan.  If a
Borrower fails to make any such payment on a timely basis or collections from
the Borrower are insufficient to pay any such item before the applicable penalty
or termination date, the Master Servicer shall advance the amount of any
shortfall as a Property Advance unless the Master Servicer determines in
accordance with the Servicing Standard that such Advance would be a
Non-recoverable Advance (provided that with respect to advancing insurance
premiums or delinquent tax assessments the Master Servicer shall comply with the
provisions of the second to last paragraph in Section 3.21(d) of this
Agreement).  The Master Servicer shall be entitled to reimbursement of Property
Advances, with interest thereon at the Advance Rate, that it makes pursuant to
this Section 3.04 of this Agreement from amounts received on or in respect of
the related Mortgage Loan respecting which such Advance was made or if such
Advance has become a Non-recoverable Advance, to the extent permitted by
Section 3.06 of this Agreement.  No costs incurred by the Master Servicer in
effecting the payment of taxes and assessments on the Mortgaged Properties
shall, for the purpose of calculating distributions to Certificateholders or
Companion Participation Holders, be added to the amount owing under the related
Mortgage Loans, notwithstanding that the terms of such Mortgage Loans so permit.

 

(b)                                             The Master Servicer shall
segregate and hold all funds collected and received pursuant to any Mortgage
Loan that it is servicing constituting Escrow Payments separate and apart from
any of its own funds and general assets and shall establish and maintain one or
more segregated custodial accounts (each, an “Escrow Account”) into which all
Escrow Payments shall be deposited within two (2) Business Days after receipt of
properly identified funds and maintained in accordance with the requirements of
the related Mortgage Loan and in accordance with the Servicing Standard.  The
Master Servicer shall also deposit into each Escrow Account any amounts
representing losses on Permitted Investments to the extent required pursuant to
Section 3.07(b) of this Agreement and any Insurance Proceeds or Liquidation
Proceeds which are required to be applied to the restoration or repair of any
Mortgaged Property pursuant to the related Mortgage Loan Documents.  Escrow
Accounts shall be Eligible Accounts (except to the extent the related Mortgage
Loan Documents require it to be held in an account that is not an Eligible
Account); provided, however, in the event that the ratings of the financial
institution holding such account are downgraded to a ratings level below that of
an Eligible Account (except to the extent the related Mortgage Loan Documents
require it to be held in an account that is not an Eligible Account), the Master
Servicer shall have 30 days

 

104

--------------------------------------------------------------------------------


 

(or such longer time as confirmed by a No Downgrade Confirmation, obtained at
the expense of the Master Servicer relating to the Certificates) to transfer
such account to an Eligible Account.  Escrow Accounts shall be entitled, “Wells
Fargo Bank, National Association, as Master Servicer, for the benefit of U.S.
Bank National Association, as Trustee, the Holders of ACRE Commercial Mortgage
Trust 2013-FL1, Commercial Mortgage Pass-Through Certificates, Various Borrowers
and the related Companion Participation Holder”.  Withdrawals from an Escrow
Account may be made by the Master Servicer only:

 

(i)                                     to effect timely payments of items
constituting Escrow Payments for the related Mortgage;

 

(ii)                                  to transfer funds to the Collection
Account and/or the applicable Mortgage Loan Collection Account (or any
sub-account thereof) to reimburse the Master Servicer or the Trustee for any
Property Advance (with interest thereon at the Advance Rate) relating to Escrow
Payments, but only from amounts received with respect to the related Mortgage
Loan which represent late collections of Escrow Payments thereunder;

 

(iii)                               for application to the restoration or repair
of the related Mortgaged Property in accordance with the related Mortgage Loan
Documents and the Servicing Standard;

 

(iv)                              to clear and terminate such Escrow Account
upon the termination of this Agreement or pay-off of the related Mortgage Loan;

 

(v)                                 to pay from time to time to the related
Borrower any interest or investment income earned on funds deposited in the
Escrow Account if such income is required to be paid to the related Borrower
under law or by the terms of the related Mortgage Loan Documents, or otherwise
to the Master Servicer; or

 

(vi)                              to remove any funds deposited in an Escrow
Account that were not required to be deposited therein or to refund amounts to
Borrowers determined to be overages.

 

(c)                                              The Master Servicer shall, as
to each Mortgage Loan that it is servicing, (i) maintain accurate records with
respect to the related Mortgaged Property reflecting the status of real estate
taxes, assessments and other similar items that are or may become a lien thereon
and the status of insurance premiums and any ground rents payable in respect
thereof and (ii) use reasonable efforts to obtain, from time to time, all bills
for (or otherwise confirm) the payment of such items (including renewal
premiums) and, for such Mortgage Loans that require the related Borrower to
escrow for such items, shall effect payment thereof prior to the applicable
penalty or termination date.  For purposes of effecting any such payment for
which it is responsible, the Master Servicer shall apply Escrow Payments as
allowed under the terms of the related Mortgage Loan Documents (or, if such
Mortgage Loan Documents do not require the related Borrower to escrow for the
payment of real estate taxes, assessments, insurance premiums, ground rents (if
applicable) and similar items, the Master Servicer shall use reasonable efforts
consistent with the Servicing Standard to cause the related Borrower to comply
with the requirement of the related Mortgage Loan Documents that the Borrower
make payments in respect of such items at the time

 

105

--------------------------------------------------------------------------------


 

they first become due and, in any event, prior to the institution of foreclosure
or similar proceedings with respect to the related Mortgaged Property for
non-payment of such items).  Subject to Section 3.21 of this Agreement, the
Master Servicer shall timely make a Property Advance with respect to the
Mortgage Loans that it is servicing, if any, to cover any such item which is not
so paid, including any penalties or other charges arising from the Borrower’s
failure to timely pay such items.

 

Section 3.05.                                   Collection Accounts; Excess
Liquidation Proceeds Account; Distribution Accounts and Mortgage Loan Collection
Accounts.

 

(a)                                             The Master Servicer shall
establish and maintain a Collection Account, for the benefit of the
Certificateholders and the Trustee as the Holder of the Lower-Tier Regular
Interests with respect to the Trust Assets that it is servicing.  The Collection
Account shall be established and maintained as an Eligible Account.  Amounts
attributable to the Trust Assets will be assets of the Lower-Tier REMIC or the
Grantor Trust, as specified in Section 2.05.  Amounts attributable to the
Companion Participations will not be assets of the Trust Fund.

 

The Master Servicer shall deposit or cause to be deposited in the Collection
Account within two (2) Business Days following receipt of properly identified
funds of the following payments and collections received or made by or on behalf
of it on or with respect to the Trust Assets subsequent to the Cutoff Date:

 

(i)                                     any amounts required to be deposited
pursuant to Section 3.07(b) of this Agreement, in connection with net losses
realized on Permitted Investments with respect to funds held in the Collection
Account;

 

(ii)                                  any other amounts required by the
provisions of this Agreement (including without limitation any amounts to be
transferred from the Mortgage Loan Collection Account pursuant to
Section 3.06(b)(i) of this Agreement and, with respect to any Companion
Participation or mezzanine indebtedness that may exist, all amounts received
pursuant to any cure and purchase rights or reimbursement obligations set forth
in the related Participation Agreement or mezzanine intercreditor agreement, as
applicable) to be deposited into the Collection Account by the Master Servicer
or Special Servicer;

 

(iii)                               any Master Servicer Prepayment Interest
Shortfalls in respect of the Trust Asset, as set forth in Section 3.17(c) of
this Agreement; and

 

(iv)                              any Loss of Value Payments, as set forth in
Section 3.06(e) of this Agreement.

 

In the case of Excess Liquidation Proceeds on deposit in the Collection Account,
the Master Servicer shall make appropriate ledger entries with respect thereto,
and shall hold such Excess Liquidation Proceeds for the benefit of the Trustee
for the benefit of the Certificateholders.  Any Excess Liquidation Proceeds
shall be identified separately from any other amounts held in the Collection
Account.

 

106

--------------------------------------------------------------------------------


 

The foregoing requirements for deposits in the Collection Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, payments in the nature of late payment charges (subject to
Section 3.12), Assumption Fees, Modification Fees, consent fees, loan service
transaction fees, extension fees, demand fees, beneficiary statement charges and
similar fees need not be deposited in the Collection Account by the Master
Servicer or the Special Servicer, as applicable, and, to the extent permitted by
applicable law, the Master Servicer or the Special Servicer, as applicable, in
accordance with Section 3.12 hereof, shall be entitled to retain any such
charges and fees received with respect to the Mortgage Loans (excluding, for the
avoidance of doubt, Excluded Fees) that it is servicing as additional
compensation.

 

In the event that the Master Servicer deposits in the Collection Account any
amount not required to be deposited therein, it may at any time withdraw such
amount from the Collection Account, any provision herein to the contrary
notwithstanding.

 

(b)                                             The Certificate Administrator
shall establish and maintain the Lower-Tier Distribution Account in its own name
on behalf of the Trustee, for the benefit of the Certificateholders and the
Trustee as the Holder of the Lower-Tier Regular Interests.  The Lower-Tier
Distribution Account shall be established and maintained as an Eligible Account
or as a sub-account of an Eligible Account.

 

(c)                                              With respect to each
Distribution Date, the Master Servicer shall deliver to the Certificate
Administrator on or before the Servicer Remittance Date the funds then on
deposit in the Collection Account after giving effect to withdrawals of funds
pursuant to Section 3.06(a) of this Agreement and deposits from the Mortgage
Loan Collection Account pursuant to Section 3.06(b) of this Agreement.  Upon
receipt from the Master Servicer of such amounts held in the Collection Account,
the Certificate Administrator shall deposit in the Lower-Tier Distribution
Account (i) the amount of Available Funds to be distributed pursuant to
Section 4.01 of this Agreement hereof on such Distribution Date and (ii) the
amount of Excess Liquidation Proceeds allocable to any Trust Asset in the Excess
Liquidation Proceeds Account pursuant to Section 3.05(i) of this Agreement.

 

(d)                                             If any Loss of Value Payments
are received in connection with a Material Defect or Material Breach, as the
case may be, pursuant to or as contemplated by Section 2.03(e) of this
Agreement, the Special Servicer shall establish and maintain one or more
non-interest bearing accounts (collectively, the “Loss of Value Reserve Fund”)
to be held for the benefit of the Certificateholders, for purposes of holding
such Loss of Value Payments.  Each account that constitutes the Loss of Value
Reserve Fund shall be an Eligible Account or a subaccount of an Eligible
Account.  The Special Servicer shall, upon receipt, deposit in the Loss of Value
Reserve Fund all Loss of Value Payments received by it.  The Special Servicer
shall account for the Loss of Value Reserve Fund as an outside reserve fund
within the meaning of Treasury Regulations Section 1.860G-2(h) and not an asset
of either Trust REMIC or the Grantor Trust.  Furthermore, for all federal tax
purposes, the Certificate Administrator and the Special Servicer shall (i) treat
amounts paid out of the Loss of Value Reserve Fund through the Collection
Account to the Certificateholders as contributed to and distributed by the Trust
REMICs and (ii) treat any amounts paid out of the Loss of Value Reserve Fund
through the Collection Account to the Trust Asset Seller as distributions by the
Trust Fund to the Trust Asset

 

107

--------------------------------------------------------------------------------


 

Seller as beneficial owner of the Loss of Value Reserve Fund.  The Trust Asset
Seller will be the beneficial owner of the Loss of Value Reserve Fund for all
federal income tax purposes, and shall be taxable on all income earned thereon.

 

(e)                                              The Certificate Administrator
shall establish and maintain the Upper-Tier Distribution Account in its own name
on behalf of the Trustee, for the benefit of the Certificateholders.  The
Upper-Tier Distribution Account shall be established and maintained as an
Eligible Account or a sub-account of an Eligible Account.  Promptly on each
Distribution Date, the Certificate Administrator shall withdraw or be deemed to
withdraw from the Lower-Tier Distribution Account and deposit or be deemed to
deposit in the Upper-Tier Distribution Account on or before such date the
Lower-Tier Distribution Amount and the amount of any Prepayment Premiums for
such Distribution Date to be distributed in respect of the Lower-Tier Regular
Interests pursuant to Section 4.01(a) and Section 4.01(e) of this Agreement on
such date.

 

(f)                                               With respect to each Mortgage
Loan, the Master Servicer shall maintain, or cause to be maintained, a Mortgage
Loan Collection Account in which the Master Servicer shall deposit or cause to
be deposited within two (2) Business Days following receipt of properly
identified funds of the following payments and collections received or made by
or on behalf of it on such Mortgage Loan subsequent to the Cutoff Date:

 

(i)                                     all payments on account of principal on
such Mortgage Loan, including the principal component of Unscheduled Payments;

 

(ii)                                  all payments on account of interest on
such Mortgage Loan (net of the related Servicing Fees), including Prepayment
Premiums, Default Interest and the interest component of all Unscheduled
Payments;

 

(iii)                               any amounts required to be deposited
pursuant to Section 3.07(b) of this Agreement, in connection with net losses
realized on Permitted Investments with respect to funds held in such Mortgage
Loan Collection Account;

 

(iv)                              all Net REO Proceeds withdrawn from the
related Mortgage Loan REO Account in respect of such Mortgage Loan pursuant to
Section 3.15(b) of this Agreement;

 

(v)                                 any amounts received from Borrowers which
represent recoveries of Property Protection Expenses and are allocable to such
Mortgage Loan, to the extent not permitted to be retained by the Master Servicer
as provided herein;

 

(vi)                              all Insurance Proceeds, Condemnation Proceeds,
and Liquidation Proceeds received in respect of such Mortgage Loan or any
related REO Property, together with any amounts representing recoveries of
Non-recoverable Advances, including any recovery of Unliquidated Advances, in
respect of such Mortgage Loan;

 

(vii)                           Penalty Charges on such Mortgage Loan to the
extent required to offset interest on Advances and Additional Trust Fund
Expenses pursuant to Section 3.12(d) of this Agreement;

 

108

--------------------------------------------------------------------------------


 

(viii)                        any amounts required to be deposited by the Master
Servicer or the Special Servicer pursuant to Section 3.08(b) of this Agreement
in connection with losses resulting from a deductible clause in a blanket or
master force-placed policy in respect of the Trust Asset included in such
Mortgage Loan;

 

(ix)                              any other amounts required by the provisions
of this Agreement (including with respect to any subordinate indebtedness or
mezzanine indebtedness that may exist on a future date, all amounts received
pursuant to the cure and purchase rights or reimbursement obligations set forth
in the related intercreditor agreement) to be deposited into the applicable
Mortgage Loan Collection Account by the Master Servicer or the Special Servicer;

 

(x)                                 any cure payments remitted by any Companion
Participation Holder pursuant to the related Participation Agreement; and

 

(xi)                              any Master Servicer Prepayment Interest
Shortfalls in respect of the Trust Asset included in such Mortgage Loan pursuant
to Section 3.17(c) of this Agreement.

 

The foregoing requirements for deposits into the applicable Mortgage Loan
Collection Account shall be exclusive, it being understood and agreed that,
without limiting the generality of the foregoing, payments in the nature of late
payment changes (subject to Section 3.12 of this Agreement), Assumption Fees,
Modification Fees, consent fees, loan service transaction fees, extension fees,
demand fees, beneficiary statement charges and similar fees need not be
deposited into the applicable Mortgage Loan Collection Account by the Master
Servicer or the Special Servicer, as applicable, and, to the extent permitted by
applicable law, the Master Servicer or the Special Servicer, as applicable, in
accordance with Section 3.12 of this Agreement hereof, shall be entitled to
retain any such charges and fees received with respect to the Mortgage Loans
(excluding, for the avoidance of doubt, Excluded Fees) as additional
compensation.

 

In the event that the Master Servicer deposits in the applicable Mortgage Loan
Collection Account any amount not required to be deposited therein, it may at
any time withdraw such amount from such Mortgage Loan Collection Account, any
provision herein to the contrary notwithstanding.

 

Each Mortgage Loan Collection Account shall be maintained as a segregated
account, separate and apart from any trust fund created for mortgage-backed
securities of other series and the other accounts of the Master Servicer;
provided, however, that such Mortgage Loan Collection Account may be a
sub-account of the Collection Account but shall, for purposes of this Agreement,
be treated as a separate account.  Each Mortgage Loan Collection Account shall
be established and maintained as an Eligible Account or as a sub-account of an
Eligible Account.

 

Upon receipt of any of the foregoing amounts described in clauses (i), (ii),
(v) and (vi) of this Section 3.05(f) with respect to each Mortgage Loan for so
long as it is a Specially Serviced Mortgage Loan but is not an REO Loan, the
Special Servicer shall remit within one (1) Business Day such amounts to the
Master Servicer for deposit into the applicable Mortgage Loan

 

109

--------------------------------------------------------------------------------


 

Collection Account in accordance with the first paragraph of this
Section 3.05(f)(i) of this Agreement, unless the Special Servicer determines,
consistent with the Servicing Standard, that a particular item should not be
deposited because of a restrictive endorsement or other appropriate reason.  Any
such amounts received by the Special Servicer with respect to an REO Property
related to any Mortgage Loan shall initially be deposited by the Special
Servicer into the Mortgage Loan REO Account and remitted to the Master Servicer
for deposit into the applicable Mortgage Loan Collection Account pursuant to
Section 3.15(b) of this Agreement.  With respect to any such amounts paid by
check to the order of the Special Servicer, the Special Servicer (A) with
respect to any Specially Serviced Mortgage Loan shall endorse without recourse
or warranty such check to the order of the Master Servicer and shall promptly
deliver any such check to the Master Servicer by overnight courier and (B) with
respect to any REO Loan shall deposit such check into the applicable Mortgage
Loan REO Account.

 

(g)                                              Notwithstanding anything to the
contrary contained herein, with respect to each Due Date and each Companion
Participation, subject to the applicable Participation Agreement and in
accordance with the priorities therein (taking into account other amounts due
under such Participation Agreement), on or before the related Servicer
Remittance Date, the Master Servicer shall remit, from amounts on deposit in the
applicable Mortgage Loan Collection Account in accordance with
Section 3.06(b)(i) of this Agreement, by wire transfer in immediately available
funds to the account of the applicable Companion Participation Holder or an
agent therefor appearing on the Companion Participation Holder Register on the
date of such remittance amounts as are required to be remitted (or, if no such
account so appears or information relating thereto is not provided at least five
(5) Business Days prior to the date such amounts are required to be remitted, by
check sent by first-class mail to the address of such Companion Participation
Holder or its agent appearing on the Companion Participation Holder Register)
the portion of the applicable Mortgage Loan Remittance Amount allocable to such
Companion Participation Holder; provided that, with respect to any delinquent
payment received by the Master Servicer after the Servicer Remittance Date in
the applicable month, the portion of such delinquent payment that is allocated
to a Companion Participation, subject to the applicable Participation Agreement
and in accordance with the priorities therein (taking into account other amounts
due under such Participation Agreement), shall be remitted by the Master
Servicer to the related Companion Participation Holder by no later than the
second Business Day following receipt thereof.

 

(h)                                             Notwithstanding anything to the
contrary contained herein, (i) if any Excluded Fees that are payable to the
Trust Asset Seller pursuant to the related Participation Agreement are received
during any Mortgage Loan Collection Period, on or before the related Servicer
Remittance Date, the Master Servicer shall remit the full amount of such
Excluded Fees, by wire transfer in immediately available funds to the account
specified on Schedule IV hereto, or such other account as may be specified in
writing by the Trust Asset Seller, and (ii) the Master Servicer shall remit any
amounts received by the Master Servicer in respect of interest accrued on the
Trust Assets prior to and excluding the Closing Date, by wire transfer in
immediately available funds, to the account specified on Schedule IV hereto, or
such other account as may be specified in writing by the Trust Asset Seller.

 

(i)                                                 Prior to the Servicer
Remittance Date relating to any Collection Period in which Excess Liquidation
Proceeds are received, the Certificate Administrator shall establish

 

110

--------------------------------------------------------------------------------


 

and maintain the Excess Liquidation Proceeds Account, which may have one or more
sub-accounts, to be held in its own name on behalf of the Trustee, for the
benefit of the Certificateholders.  Each account that constitutes an Excess
Liquidation Proceeds Account shall be an Eligible Account.  On each Servicer
Remittance Date, the Master Servicer shall withdraw from the Collection Account
and remit to the Certificate Administrator for deposit in the Excess Liquidation
Proceeds Account, all Excess Liquidation Proceeds received during the Collection
Period ending on the Determination Date immediately prior to such Servicer
Remittance Date which are allocable to a Trust Asset; provided that on the
Business Day prior to the final Distribution Date, the Certificate Administrator
shall withdraw from the Excess Liquidation Proceeds Account and deposit in the
Lower-Tier Distribution Account, for distribution on such Distribution Date, any
and all amounts then on deposit in the Excess Liquidation Proceeds Account
attributable to the Trust Assets.

 

(j)                                                The Certificate Administrator
shall establish and maintain the Additional Interest Certificate Account in its
own name on behalf of the Trustee, for the benefit of the Holders of the
Additional Interest Certificates.  The Additional Interest Certificate Account
shall be established and maintained as an Eligible Account or as a sub-account
of an Eligible Account and shall relate solely to the Additional Interest
Certificates, and the Certificate Administrator, on behalf of the Trustee, shall
have the exclusive right to withdraw funds therefrom.

 

On each Distribution Date, the Certificate Administrator shall withdraw from the
Upper-Tier Distribution Account and deposit into the Additional Interest
Certificate Account that portion of the Interest Distribution Amount in respect
of the Class X Regular Interest up to an amount equal to the Aggregate
Additional Interest Distribution Amount for such Distribution Date.

 

The Certificate Administrator shall make withdrawals from the Additional
Interest Certificate Account only for the following purposes:

 

(i)                                     to withdraw amounts deposited in the
Additional Interest Certificate Account in error and pay such amounts to the
Persons entitled thereto;

 

(ii)                                  to make payments on the Additional
Interest Certificates pursuant to Section 4.01(c) of this Agreement; and

 

(iii)                               to clear and terminate the Additional
Interest Certificate Account pursuant to Section 9.01.

 

(k)                                             The Master Servicer shall give
written notice to the Depositor, the Trustee, the Certificate Administrator and
the Special Servicer of the location and account number of the Collection
Account and the Mortgage Loan Collection Accounts as of the Closing Date and
shall notify the Depositor, the Special Servicer, the Certificate Administrator
and the Trustee, as applicable, in writing prior to any subsequent change
thereof.  In addition, the Master Servicer shall provide notice to each affected
Companion Participation Holder of the location and account number of the
relevant Mortgage Loan Collection Account as well as notice in writing prior to
any subsequent change thereof.  The Certificate Administrator shall give written
notice to the Depositor, the Trustee, the Special Servicer and the Master
Servicer of the location

 

111

--------------------------------------------------------------------------------


 

and account number of the Distribution Accounts as of the Closing Date and shall
notify the Depositor, the Trustee, the Special Servicer and the Master Servicer,
as applicable, in writing prior to any subsequent change thereof.

 

(l)                                                 Investment of funds held in
the Collection Account, the Mortgage Loan Collection Account, the Distribution
Accounts, the Excess Liquidation Proceeds Account and the Mortgage Loan REO
Account is governed by Section 3.07.

 

Section 3.06.                                   Permitted Withdrawals from the
Collection Accounts, the Mortgage Loan Collection Accounts and the Distribution
Accounts; Trust Ledger.

 

(a)                                             The Master Servicer shall
maintain a separate Trust Ledger with respect to the Trust Assets that it is
servicing on which it shall make ledger entries as to amounts deposited (or
credited) or withdrawn (or debited) with respect thereto.  On each Servicer
Remittance Date, with respect to each Trust Asset, the Master Servicer shall
make withdrawals from amounts allocated thereto in the Collection Account (and
may debit the Trust Ledger) for the purposes listed below (the order set forth
below not constituting an order of priority for such withdrawals):

 

(i)                                     on or before 3:00 p.m. (New York City
time) on each Servicer Remittance Date, to remit to the Certificate
Administrator the Available Funds to be deposited into the Lower-Tier
Distribution Account (including any amount transferred from the Mortgage Loan
Collection Account in respect of each Trust Asset) and shall remit to the
Certificate Administrator for deposit in the Excess Liquidation Proceeds Account
any Excess Liquidation Proceeds which the Certificate Administrator shall then
deposit into the Upper-Tier Distribution Account to the extent of the Lower-Tier
Distribution Amount pursuant to Section 3.05(e) and Section 3.05(i) of this
Agreement, respectively;

 

(ii)                                  to pay (A) itself, unpaid Servicing Fees
(subject to Section 3.12(a) of this Agreement) and the Trust Advisor, unpaid
Trust Advisor Fees; the Master Servicer’s or the Trust Advisor’s, as applicable,
rights to any Servicing Fees or Trust Advisor Fees pursuant to this clause
(ii)(A) with respect to any Trust Asset being limited to amounts received on or
in respect of such Trust Asset (whether in the form of payments, Liquidation
Proceeds, Insurance Proceeds or Condemnation Proceeds) that are allocable as
recovery of interest thereon, (B) the Special Servicer, any unpaid Special
Servicing Fees, Liquidation Fees and Workout Fees, in respect of each Specially
Serviced Mortgage Loan or REO Loan, as applicable, remaining unpaid, out of
general collections on the Trust Assets and on Specially Serviced Mortgage Loans
and REO Properties allocable to the related Trust Assets, but only to the extent
that amounts on deposit in the applicable Mortgage Loan Collection Account are
insufficient therefor (provided that the Master Servicer shall, after receiving
payment from amounts on deposit in the Collection Account, if any, (i) promptly
notify the related Companion Participation Holder and (ii) use commercially
reasonable efforts to exercise on behalf of the Trust any rights under the
related Participation Agreement to obtain reimbursement for a pro rata and pari
passu portion of such amount allocable to the related Companion Participation
from the related Companion Participation Holder) and (C) the Trust Advisor, any
unpaid Trust

 

112

--------------------------------------------------------------------------------


 

Advisor Consulting Fees (but only to the extent such Trust Advisor Consulting
Fees were received from the related Borrower);

 

(iii)                               to reimburse itself or the Trustee, as
applicable (in reverse of such order with respect to any Trust Asset), for
unreimbursed P&I Advances that become Workout-Delayed Reimbursement Amounts from
amounts recovered on the related Trust Asset intended by the modified loan
documents to be applied to reimburse such Workout-Delayed Reimbursement Amount
and then from the portion of general collections and recoveries on or in respect
of all of the Trust Assets and REO Properties on deposit in the Collection
Account from time to time that represent collections or recoveries of principal
to the extent provided in clause (v) below;

 

(iv)                              to reimburse itself, the Special Servicer or
the Trustee, as applicable (in reverse of such order with respect to any Trust
Asset or REO Property), for unreimbursed Property Advances that become
Workout-Delayed Reimbursement Amounts from amounts recovered on the related
Trust Asset intended by the modified loan documents to be applied to reimburse
such Workout-Delayed Reimbursement Amount and then from the portion of general
collections and recoveries on or in respect of the Trust Assets and REO
Properties on deposit in the Collection Account from time to time that represent
collections or recoveries of principal to the extent provided in clause
(v) below;

 

(v)                                 (A) to reimburse itself and the Trustee, as
applicable (in reverse of such order with respect to any Trust Asset or REO
Property), (1) with respect to Non-recoverable Advances on any Trust Asset (or
Mortgage Loan), first, out of Liquidation Proceeds, Insurance Proceeds,
Condemnation Proceeds and REO Proceeds received on the related Trust Asset and
related REO Properties (and allocable to the Trust Assets), second, out of the
principal portion of general collections on the Trust Assets and REO Properties
(and allocable to the Trust Assets), and then, to the extent the principal
portion of general collections is insufficient and with respect to such
deficiency only, subject to any election at its sole discretion to defer
reimbursement thereof pursuant to this Section 3.06(a) of this Agreement, out of
other collections on the Trust Assets and REO Properties (and allocable to the
Trust Assets) and (2) with respect to the Workout-Delayed Reimbursement Amounts
on any Trust Asset (or Mortgage Loan), out of the principal portion of the
general collections on the Trust Assets and REO Properties (and allocable to the
Trust Assets), net of such amounts being reimbursed pursuant to the preceding
clause (1) above, but in the case of either clause (1) or (2) above with respect
to each Mortgage Loan, only to the extent that amounts on deposit in the
applicable Mortgage Loan Collection Account are insufficient therefor after
taking into account any allocation set forth in the related Participation
Agreement (provided that the Master Servicer shall, after receiving payment from
amounts on deposit in the Collection Account, if any, (i) promptly notify the
related Companion Participation Holder and (ii) use commercially reasonable
efforts to exercise on behalf of the Trust any rights under the related
Participation Agreement to obtain reimbursement for a pro rata and pari passu
portion of such amount allocable to the related Companion Participation from the
related Companion Participation Holder) and (B) to pay itself or the Special
Servicer out of general collections on the Trust Assets and REO Properties (and
allocable to the

 

113

--------------------------------------------------------------------------------


 

Trust Assets), with respect to any Trust Assets or REO Property any related
earned Servicing Fee, Special Servicing Fee, Liquidation Fee or Workout Fee, as
applicable, that remained unpaid in accordance with clause (ii) above following
a Final Recovery Determination made with respect to such Trust Asset or REO
Property and the deposit into the Collection Account of all amounts received in
connection therewith, but in the case of each Mortgage Loan, only to the extent
that amounts on deposit in the applicable Mortgage Loan Collection Account are
insufficient therefor after taking into account any allocation set forth in the
related Participation Agreement (provided that the Master Servicer shall, after
receiving payment from amounts on deposit in the Collection Account, if any,
(i) promptly notify the related Companion Participation Holder and (ii) use
commercially reasonable efforts to exercise on behalf of the Trust any rights
under the related Participation Agreement to obtain reimbursement for a pro rata
and pari passu portion of such amount allocable to the related Companion
Participation from the related Companion Participation Holder);

 

(vi)                              at such time as it reimburses itself, the
Special Servicer and the Trustee, as applicable (in reverse of such order with
respect to any Trust Asset or REO Property), for (A) any unreimbursed P&I
Advance (including any such P&I Advance that constitutes a Workout-Delayed
Reimbursement Amount) made with respect to a Trust Asset pursuant to clause
(iii) or (v) above, to pay itself or the Trustee, as applicable, any Advance
Interest Amounts accrued and payable thereon, (B) any unreimbursed Property
Advances (including any such Advance that constitutes a Workout-Delayed
Reimbursement Amount) made with respect to a Trust Asset or REO Property
pursuant to clause (iv) or (v) above, to pay itself or the Trustee, as the case
may be, any Advance Interest Amounts accrued and payable thereon or (C) any
Non-recoverable P&I Advances made with respect to a Trust Asset or REO Property
and any Non-recoverable Property Advances made with respect to a Trust Asset or
REO Property or any Workout-Delayed Reimbursement Amounts pursuant to clause
(v) above, to pay itself, the Special Servicer or the Trustee, as the case may
be, any Advance Interest Amounts accrued and payable thereon, in each case first
from Penalty Charges as provided in Section 3.12(d) and then from general
collections, but in the case of a Mortgage Loan only to the extent that such
Non-recoverable Advance has been reimbursed and only to the extent that amounts
on deposit in the applicable Mortgage Loan Collection Account are insufficient
therefor after taking into account any allocation set forth in the related
Participation Agreement (provided that the Master Servicer shall, after
receiving payment from amounts on deposit in the Collection Account, if any,
(i) promptly notify the related Companion Participation Holder and (ii) use
commercially reasonable efforts to exercise on behalf of the Trust any rights
under the related Participation Agreement to obtain reimbursement for a pro rata
and pari passu portion of such amount allocable to the related Companion
Participation from the related Companion Participation Holder);

 

(vii)                           to reimburse itself, the Special Servicer or the
Trustee, as the case may be, for any unreimbursed expenses reasonably incurred
by such Person in respect of any Breach or Defect giving rise to a repurchase
obligation of the Trust Asset Seller under Section 6 of the Purchase Agreement,
including, without limitation, any expenses arising out of the enforcement of
the repurchase obligation, together with interest thereon at the Advance Rate,
each such Person’s right to reimbursement pursuant to this clause

 

114

--------------------------------------------------------------------------------


 

(vii) with respect to any Trust Asset subject to the following:  (a) if the
Repurchase Price is paid for such Trust Asset, then such Person’s right to
reimbursement shall be limited to that portion of the Repurchase Price that
represents such expense in accordance with clause (e) of the definition of
Repurchase Price, or (b) if no Repurchase Price is paid or if an amount less
than the Repurchase Price is paid and proceedings are instituted to enforce the
Trust Asset Seller’s payment or performance pursuant to the Purchase Agreement
or if a Loss of Value Payment is made, then such Person shall be entitled to
reimbursement from the Trust following the adjudication of such proceedings in
favor of the Trust Asset Seller, settlement of the Breach or Defect claim, or
payment of such Loss of Value Payment, as the case may be;

 

(viii)                        [reserved];

 

(ix)                              to pay itself, as additional servicing
compensation in accordance with Section 3.12(a) of this Agreement, (1) interest
and investment income earned in respect of amounts relating to the Trust Fund
held in the Collection Account as provided in Section 3.07(b) of this Agreement
(but only to the extent of the net investment earnings with respect to such
Collection Account for any period from any Distribution Date to the immediately
succeeding Servicer Remittance Date) and (2) late payment charges on the Trust
Assets (not including Specially Serviced Mortgage Loans);

 

(x)                                 to pay itself, the Special Servicer, the
Depositor, the Trust Advisor or any of their respective directors, officers,
members, managers, employees and agents, as the case may be, any amounts payable
to any such Person pursuant to Section 6.03(a) of this Agreement (and in the
case of a Mortgage Loan only to the extent that such amounts on deposit in the
applicable Mortgage Loan Collection Account are insufficient therefor after
taking into account any allocation set forth in the related Participation
Agreement (provided that the Master Servicer shall, after receiving payment from
amounts on deposit in the Collection Account, if any, (i) promptly notify the
related Companion Participation Holder and (ii) use commercially reasonable
efforts to exercise on behalf of the Trust any rights under the related
Participation Agreement to obtain reimbursement for a pro rata and pari passu
portion of such amount allocable to the related Companion Participation from the
related Companion Participation Holder));

 

(xi)                              to pay for the cost of the Opinions of Counsel
contemplated by Sections 3.10(d), 3.10(e), 3.15(a), 3.15(b) and 10.08 of this
Agreement (and in the case of a Mortgage Loan only to the extent that such
amounts on deposit in the applicable Mortgage Loan Collection Account are
insufficient therefor after taking into account any allocation set forth in the
related Participation Agreement (provided that the Master Servicer shall, after
receiving payment from amounts on deposit in the Collection Account, if any,
(i) promptly notify the related Companion Participation Holder and (ii) use
commercially reasonable efforts to exercise on behalf of the Trust any rights
under the related Participation Agreement to obtain reimbursement for a pro rata
and pari passu portion of such amount allocable to the related Companion
Participation from the related Companion Participation Holder));

 

115

--------------------------------------------------------------------------------


 

(xii)                           to pay out of general collections on the Trust
Assets and REO Properties any and all federal, state and local taxes imposed on
the Upper-Tier REMIC, the Lower-Tier REMIC or any of their assets or
transactions, together with all incidental costs and expenses, to the extent
that none of the Master Servicer, the Special Servicer or the Trustee is liable
therefor pursuant to this Agreement;

 

(xiii)                        to reimburse the Trustee or the Certificate
Administrator out of general collections on the Trust Assets and REO Properties
for expenses incurred by and reimbursable to it by the Trust Fund, except to the
extent such amounts relate solely to a Mortgage Loan, in which case, such
amounts will be reimbursed first, from the applicable Mortgage Loan Collection
Account(s) in accordance with Section 3.06(b) of this Agreement and then, out of
general collections on the Trust Assets (provided that the Master Servicer
shall, after receiving payment from amounts on deposit in the Collection
Account, if any, (i) promptly notify the related Companion Participation Holder
and (ii) use commercially reasonable efforts to exercise on behalf of the Trust
any rights under the related Participation Agreement to obtain reimbursement for
a pro rata and pari passu portion of such amount allocable to the related
Companion Participation from the related Companion Participation Holder);

 

(xiv)                       to pay any Person permitted to purchase a Trust
Asset under Section 3.16 of this Agreement with respect to each Trust Asset
(exclusive of any Trust Asset included in the Mortgage Loan), if any, previously
purchased by such Person pursuant to this Agreement, all amounts received
thereon subsequent to the date of purchase relating to periods after the date of
purchase;

 

(xv)                          to pay to itself, the Special Servicer, the
Trustee, the Certificate Administrator, the Trust Advisor or the Depositor, or
to any other Person to whom such amount is owed, as the case may be, any amount
specifically required to be paid to such Person at the expense of the Trust Fund
under any provision of this Agreement to which reference is not made in any
other clause of this Section 3.06(a) of this Agreement, except to the extent
such amounts relate solely to a Mortgage Loan, in which case, such amounts will
be reimbursed first, from the applicable Mortgage Loan Collection Account(s) in
accordance with Section 3.06(b) of this Agreement and then, out of general
collections on the Trust Assets (provided that the Master Servicer shall, after
receiving payment from amounts on deposit in the Collection Account, if any,
(i) promptly notify the related Companion Participation Holder and (ii) use
commercially reasonable efforts to exercise on behalf of the Trust any rights
under the related Participation Agreement to obtain reimbursement for a pro rata
and pari passu portion of such amount allocable to the related Companion
Participation from the related Companion Participation Holder), it being
acknowledged that this clause (xv) shall not be construed to modify any
limitation or requirement otherwise set forth in this Agreement as to the time
at which any Person is entitled to payment or reimbursement of any amount or as
to the funds from which any such payment or reimbursement is permitted to be
made; provided, that (i) any amounts so paid shall be deemed allocated, (a) if
relating to a particular Trust Asset, to such Trust Asset and (b) if not related
to any particular Trust Asset, pro rata, among all Trust Assets based on the
respective Stated Principal Balances of the Trust Assets;

 

116

--------------------------------------------------------------------------------


 

(xvi)                       to withdraw from the Collection Account any sums
deposited therein in error and pay such sums to the Persons entitled thereto;

 

(xvii)                    to pay from time to time to itself in accordance with
Section 3.07(b) of this Agreement any interest or investment income earned on
funds deposited in the Collection Account;

 

(xviii)                 to transfer Excess Liquidation Proceeds allocable to the
Trust Assets to the Certificate Administrator for deposit into the Excess
Liquidation Proceeds Account in accordance with Section 3.05(i) of this
Agreement;

 

(xix)                       to pay itself, the Special Servicer or the Trust
Asset Seller, as the case may be, with respect to each Trust Asset, if any,
previously purchased or substituted (i.e., replaced) by such Person pursuant to
or as contemplated by this Agreement, all amounts received on such Trust Asset
subsequent to the date of purchase or substitution, and, in the case of a
substitution, with respect to the related Qualifying Substitute Trust Asset(s),
all Monthly Payments due thereon during or prior to the month of substitution,
in accordance with the third paragraph of Section 2.03(g) of this Agreement; and

 

(xx)                          to pay to the Certificate Administrator, the
Trustee or any of their directors, officers, employees, representatives and
agents, as the case may be, any amounts payable or reimbursable to any such
Person pursuant to Section 8.05(d) of this Agreement; provided, that (i) any
amounts so paid shall be deemed allocated, (a) if relating to a particular Trust
Asset, to such Trust Asset and (b) if not related to any particular Trust Asset,
pro rata, among all Trust Assets based on the respective Stated Principal
Balances of the Trust Assets;

 

(xxi)                       pursuant to the CREFC® License Agreement, to pay the
CREFC® License Fee to CREFC® on a monthly basis; and

 

(xxii)                    to clear and terminate the Collection Account at the
termination of this Agreement pursuant to Section 9.01 of this Agreement.

 

The Master Servicer shall pay to the Special Servicer from the Collection
Account amounts permitted to be paid to it therefrom promptly upon receipt of a
certificate of a Servicing Officer of the Special Servicer describing the item
and amount to which the Special Servicer is entitled.  The Master Servicer may
rely conclusively on any such certificate and shall have no duty to re-calculate
the amounts stated therein.  The Special Servicer shall keep and maintain
separate accounting for each Specially Serviced Mortgage Loan and REO Loan and
the related Companion Participation, on a loan-by-loan and property-by-property
basis, for the purpose of justifying any request for withdrawal from the
Collection Account.

 

The Master Servicer shall keep and maintain separate accounting records, on a
Trust Asset by Trust Asset basis, reflecting amounts allocable to each Trust
Asset, and on a property-by-property basis when appropriate, for the purpose of
justifying any withdrawal, debit or credit from the Collection Account or the
Trust Ledger.  Upon written request, the Master Servicer shall provide to the
Certificate Administrator such records and any other information in the
possession of the Master Servicer to enable the Certificate Administrator to
determine the

 

117

--------------------------------------------------------------------------------


 

amounts attributable to the Lower-Tier REMIC and Grantor Trust (with respect to
the Trust Assets) and the Companion Participations.

 

The Master Servicer shall pay to the Trustee, the Certificate Administrator, the
Trust Advisor or the Special Servicer from the Collection Account amounts
permitted to be paid to the Trustee, the Certificate Administrator, the Trust
Advisor or the Special Servicer therefrom, promptly upon receipt of a
certificate of a Responsible Officer of the Trustee, a Responsible Officer of
the Certificate Administrator, a Responsible Officer of the Trust Advisor or a
certificate of a Servicing Officer, as applicable, describing the item and
amount to which such Person is entitled (unless such payment to the Trustee, the
Certificate Administrator, the Trust Advisor or the Special Servicer, as the
case may be, is specifically required pursuant to this Agreement and the timing
and the amount of payment is specified in, or calculable pursuant to, this
Agreement, in which case a certificate is not required).  The Master Servicer
may rely conclusively on any such certificate and shall have no duty to
recalculate the amounts stated therein.

 

The Trustee, the Certificate Administrator, the Special Servicer, the Master
Servicer, CREFC® and the Trust Advisor shall in all cases have a right prior to
the Certificateholders to any funds on deposit in the Collection Account from
time to time for the reimbursement or payment of the Servicing Compensation
(including investment income), Trustee/Certificate Administrator Fees, Special
Servicing Compensation (including investment income), Trust Advisor Fees, Trust
Advisor Consulting Fees (but only to the extent such Trust Advisor Consulting
Fees are actually received from the Borrowers), the CREFC® License Fee,
Advances, Advance Interest Amounts (for each of such Persons other than CREFC®),
their respective indemnification payments (if any) pursuant to Section 6.03,
Section 8.05 or Section 10.02 of this Agreement, their respective expenses
hereunder to the extent such fees and expenses are to be reimbursed or paid from
amounts on deposit in the Collection Account pursuant to this Agreement.  In
addition, the Certificate Administrator, the Trustee, the Special Servicer, the
Master Servicer and the Trust Advisor shall in all cases have a right prior to
the Certificateholders to any funds on deposit in the Collection Account from
time to time for the reimbursement or payment of any federal, state or local
taxes imposed on either Trust REMIC.

 

Upon the determination that a previously made Advance is a Non-recoverable
Advance, to the extent that the reimbursement thereof would exceed the full
amount of the principal portion of general collections on the Trust Assets (or
with respect to Property Advances, the Mortgage Loans) deposited in the
Collection Account (or the applicable Mortgage Loan Collection Account) and
available for distribution on the next Distribution Date, the Master Servicer,
the Special Servicer or the Trustee, each at its own option and in its sole
discretion, as applicable, instead of obtaining reimbursement for the remaining
amount of such Non-recoverable Advance pursuant to Section 3.06(a) or
Section 3.06(b) of this Agreement immediately, may elect to refrain from
obtaining such reimbursement for such portion of the Non-recoverable Advance
during the Collection Period ending on the then-current Determination Date for
successive one-month periods for a total period not to exceed 12 months (with
the consent of the Directing Holder, for so long as no Control Termination Event
has occurred and is continuing, for any deferral in excess of 6 months).  If the
Master Servicer, the Special Servicer or the Trustee makes such an election at
its sole option and in its sole discretion to defer reimbursement with respect
to all or a portion of a Non-recoverable Advance (together with

 

118

--------------------------------------------------------------------------------


 

interest thereon), then such Non-recoverable Advance (together with interest
thereon) or portion thereof shall continue to be fully reimbursable in the
subsequent Collection Period (subject, again, to the same sole discretion to
elect to defer; it is acknowledged that, in such a subsequent period, such
Non-recoverable Advance shall again be payable first from Principal Distribution
Amounts as described above prior to payment from other collections).  In
connection with a potential election by the Master Servicer, the Special
Servicer or the Trustee to refrain from the reimbursement of a particular
Non-recoverable Advance or portion thereof during the one-month Collection
Period ending on the related Determination Date for any Distribution Date, the
Master Servicer, the Special Servicer or the Trustee shall further be authorized
but not obligated (in its sole discretion) to wait for Principal Distribution
Amounts on the Trust Assets to be received before making its determination of
whether to refrain from the reimbursement of a particular Non-recoverable
Advance (or portion thereof) until the end of such Collection Period; provided,
however, the Master Servicer, the Special Servicer or the Trustee, as
applicable, shall give notice of its election to the 17g-5 Information Provider
(who shall promptly post such notice to the 17g-5 Information Provider’s Website
pursuant to Section 3.14(d) of this Agreement), at least 15 days prior to any
reimbursement to it of Non-recoverable Advances from amounts in the Collection
Account allocable to interest on the Trust Assets unless (1) the Master
Servicer, the Special Servicer or the Trustee, as applicable, determines in its
sole discretion that waiting 15 days after such a notice could jeopardize its
ability to recover Non-recoverable Advances, (2) changed circumstances or new or
different information becomes known to the Master Servicer, the Special Servicer
or the Trustee, as applicable, that could affect or cause a determination of
whether any Advance is a Non-recoverable Advance, whether to defer reimbursement
of a Non-recoverable Advance or the determination in clause (1) above, or
(3) the Master Servicer, the Special Servicer or the Trustee, as applicable, has
not timely received from the Certificate Administrator information requested by
it to consider in determining whether to defer reimbursement of a
Non-recoverable Advance; provided that, if clause (1), (2) or (3) apply, the
Master Servicer, the Special Servicer or the Trustee, as applicable, shall give
notice of an anticipated reimbursement to it of Non-recoverable Advances from
amounts in the Collection Account allocable to interest on the Trust Assets as
soon as reasonably practicable in such circumstances to the 17g-5 Information
Provider (who shall promptly post such notice to the 17g-5 Information
Provider’s Website pursuant to Section 3.14(d) of this Agreement).  None of the
Master Servicer, the Special Servicer or the Trustee shall have any liability
for any loss, liability or expense resulting from any notice provided to each
Rating Agency contemplated by the immediately preceding sentence.

 

The foregoing shall not, however, be construed to limit any liability that may
otherwise be imposed on such Person for any failure by such Person to comply
with the conditions to making such an election under this Section 3.06(a) or to
comply with the terms of this Section 3.06(a) and the other provisions of this
Agreement that apply once such an election, if any, has been made.  If the
Master Servicer, the Special Servicer or the Trustee, as applicable, determines,
in its sole discretion, that it should recover the Non-recoverable Advances
without deferral as described above, then the Master Servicer, the Special
Servicer or the Trustee, as applicable, shall be entitled to immediate
reimbursement of Non-recoverable Advances with interest thereon at the Advance
Rate from all amounts in the Collection Accounts for such Distribution Date. 
Any such election by any such party to refrain from reimbursing itself or
obtaining reimbursement for any Non-recoverable Advance or portion thereof with
respect to any one or more Collection Periods shall not limit the accrual of
interest at the Advance Rate on

 

119

--------------------------------------------------------------------------------


 

such Non-recoverable Advance for the period prior to the actual reimbursement of
such Non-recoverable Advance.  The Master Servicer’s, the Special Servicer’s or
the Trustee’s, as applicable, election to defer reimbursement of such
Non-recoverable Advances as set forth above is an accommodation to the
Certificateholders and the applicable Companion Participation Holders and shall
not be construed as an obligation on the part of the Master Servicer or the
Trustee, as applicable, or a right of the Certificateholders or the applicable
Companion Participation Holder.  Nothing herein shall be deemed to create in the
Certificateholders and the Companion Participation Holders a right to prior
payment of distributions over the Master Servicer’s, the Special Servicer’s or
the Trustee’s, as applicable, right to reimbursement for Advances (deferred or
otherwise).  In all events, the decision to defer reimbursement or to seek
immediate reimbursement of Non-recoverable Advances shall be deemed to be in
accordance with the Servicing Standard and none of the Master Servicer, the
Special Servicer, the Trustee nor the other parties to this Agreement shall have
any liability to one another or to any of the Certificateholders or any of the
Companion Participation Holders for any such election that such party makes as
contemplated by this Section 3.06(a) or for any losses, damages or other adverse
economic or other effects that may arise from such an election.

 

None of the Master Servicer, the Special Servicer or the Trustee shall be
permitted to reverse any other Person’s determination that an Advance is a
Non-recoverable Advance.

 

If the Master Servicer, the Special Servicer or the Trustee, as applicable, is
reimbursed out of general collections for any unreimbursed Advances that are
determined to be Non-recoverable Advances (together with any interest accrued
and payable thereon at the Advance Rate), then (for purposes of calculating
distributions on the Certificates) such reimbursement and payment of interest
shall be deemed to have been made:  first, out of the Principal Distribution
Amount, which, but for its application to reimburse a Non-recoverable Advance
and/or to pay interest thereon at the Advance Rate, would be included in
Available Funds for any subsequent Distribution Date and, second, out of other
amounts which, but for their application to reimburse a Non-recoverable Advance
and/or to pay interest thereon, would be included in Available Funds for any
subsequent Distribution Date.

 

If and to the extent that any payment is deemed to be applied as contemplated in
the paragraph above to reimburse a Non-recoverable Advance or to pay interest
thereon at the Advance Rate, then the Principal Distribution Amount for such
Distribution Date shall be reduced, to not less than zero, by the amount of such
reimbursement.  If and to the extent (i) any Advance is determined to be a
Non-recoverable Advance, (ii) such Advance and/or interest thereon at the
Advance Rate is reimbursed out of the Principal Distribution Amount as
contemplated above and (iii) the particular item for which such Advance was
originally made is subsequently collected out of payments or other collections
in respect of the related Trust Asset, then the Principal Distribution Amount
for the Distribution Date that corresponds to the Collection Period in which
such item was recovered shall be increased by an amount equal to the lesser of
(A) the amount of such item and (B) any previous reduction in the Principal
Distribution Amount for a prior Distribution Date as contemplated in the
paragraph above resulting from the reimbursement of the subject Advance and/or
the payment of interest thereon at the Advance Rate.

 

120

--------------------------------------------------------------------------------


 

(b)                                             The Master Servicer shall
maintain a separate Trust Ledger with respect to the Mortgage Loans that it is
servicing on which it shall make ledger entries as to amounts deposited (or
credited) or withdrawn (or debited) with respect thereto.  On each Servicer
Remittance Date, with respect to each Mortgage Loan, the Master Servicer shall
make withdrawals from amounts allocated thereto in the Mortgage Loan Collection
Account (and may debit the Trust Ledger) for the purposes listed below (the
order set forth below not constituting an order of priority for such
withdrawals):

 

(i)                                     to make remittances each month as and
when required in an aggregate amount of immediately available funds equal to the
allocable portion of the applicable Mortgage Loan Remittance Amount to (A) the
related Companion Participation Holder in accordance with Section 3.05(g) of
this Agreement and (B) the Collection Account for the benefit of the Trust in
accordance with Section 4.06 of this Agreement, in each case in accordance with
the related Participation Agreement; provided that Liquidation Proceeds relating
to the purchase or repurchase of any Companion Participation shall be remitted
solely to the related Companion Participation Holder and Liquidation Proceeds
relating to the purchase, repurchase or substitution of a Trust Asset shall be
remitted solely to the Collection Account;

 

(ii)                                  to pay (A) to itself unpaid Servicing Fees
and to the Special Servicer unpaid Special Servicing Fees, Liquidation Fees and
Workout Fees in respect of such Mortgage Loan or related REO Loan, as
applicable, the Master Servicer’s or the Special Servicer’s, as applicable,
rights to payment of Servicing Fees, Special Servicing Fees, Liquidation Fees
and Workout Fees, as applicable, pursuant to this clause (ii)(A) with respect to
such Mortgage Loan or related REO Loan, as applicable, being limited to amounts
received on or in respect of such Mortgage Loan (whether in the form of
payments, Liquidation Proceeds, Insurance Proceeds or Condemnation Proceeds), or
such REO Loan (whether in the form of REO Proceeds, Liquidation
Proceeds, Insurance Proceeds or Condemnation Proceeds), that are allocable as
recovery of interest thereon and to the extent insufficient, out of general
collections on such Mortgage Loan and (B) to the Special Servicer, each month to
the extent not covered by clause (ii)(A) above, any unpaid Special Servicing
Fees, Liquidation Fees and Workout Fees in respect of such Mortgage Loan or
related REO Loan, as applicable, remaining unpaid out of general collections in
the Collection Account as provided in Section 3.06(a)(ii) of this Agreement;

 

(iii)                               to reimburse itself or the Trustee, as
applicable, for unreimbursed P&I Advances with respect to the applicable Trust
Asset, the Master Servicer’s and the Trustee’s right to reimbursement pursuant
to this clause (iii) being limited to amounts received in the applicable
Mortgage Loan Collection Account which represent Late Collections received in
respect of such Trust Asset (as allocable thereto pursuant to the related
Mortgage Loan Documents and the related Participation Agreement), during the
applicable period; provided, however, that if such P&I Advance on the applicable
Trust Asset becomes a Workout-Delayed Reimbursement Amount, then such P&I
Advance shall thereafter be reimbursed from amounts recovered on the related
Trust Asset intended by the modified loan documents to be applied to reimburse
such Workout-Delayed Reimbursement Amount and then from the portion of general
collections and

 

121

--------------------------------------------------------------------------------


 

recoveries on or in respect of the Trust Assets and REO Properties on deposit in
the Collection Account from time to time that represent collections or
recoveries of principal to the extent provided in Section 3.06(a)(v) above;

 

(iv)                              to reimburse itself, the Special Servicer or
the Trustee, as applicable (in reverse of such order with respect to such
Mortgage Loan or REO Property, subject to Section 3.06(i)), for unreimbursed
Property Advances with respect to such Mortgage Loan or related REO Property,
the Master Servicer’s, the Special Servicer’s or the Trustee’s respective rights
to receive payment pursuant to this clause (iv) being limited to, as applicable,
related payments by the applicable Borrower with respect to such Property
Advance, Liquidation Proceeds, Insurance Proceeds and Condemnation Proceeds and
REO Proceeds with respect to such Mortgage Loan; provided that if such Property
Advance becomes a Workout-Delayed Reimbursement Amount, then such Property
Advance shall thereafter be reimbursed from amounts recovered on the related
Mortgage Loan intended by the modified loan documents to be applied to reimburse
such Workout-Delayed Reimbursement Amount and then from the portion of general
collections and recoveries on or in respect of the Trust Assets and REO
Properties on deposit in the Collection Account from time to time that represent
collections or recoveries of principal to the extent provided in clause
(v) below;

 

(v)                                 (A) to reimburse itself or the Trustee, as
applicable (in reverse of such order with respect to such Mortgage Loan or
related REO Property), as applicable (x) with respect to Non-recoverable
Advances with respect to such Mortgage Loan or REO Property, first, out of
Liquidation Proceeds, Insurance Proceeds, Condemnation Proceeds and REO Proceeds
received on the related Mortgage Loan and related REO Properties, and second,
out of general collections in the Collection Account as provided in
Section 3.06(a) of this Agreement and (y) with respect to the Workout Delayed
Reimbursement Amounts with respect to such Mortgage Loan or REO Property, first,
out of the principal portion of the general collections on the Mortgage Loan and
related REO Properties, net of such amounts being reimbursed pursuant to the
sub-clause first in the preceding clause (x) above and second, out of general
collections in the Collection Account as provided in Section 3.06(a) of this
Agreement; provided that in the case of both clause (x) and clause (y) of this
clause (v), prior to making any reimbursement from general collections, such
reimbursements shall be made on a pro rata basis as between the Trust Asset and
the related Companion Participation (based on the Trust Asset’s and related
Companion Participation’s Stated Principal Balance) and then, from general
collections in the Collection Account (provided that the Master Servicer shall,
after receiving payment from amounts on deposit in the Collection Account, if
any, (i) promptly notify the related Companion Participation Holder and (ii) use
commercially reasonable efforts to exercise on behalf of the Trust any rights
under the related Participation Agreement to obtain reimbursement for a pro rata
and pari passu portion of such amount allocable to the related Companion
Participation from the related Companion Participation Holder), or (B) to pay
itself or the Special Servicer out of general collections on such Mortgage Loan
and/or related REO Property, with respect to the related Mortgage Loan or REO
Property any related earned Servicing Fee, Special Servicing Fee, Liquidation
Fee or Workout Fee, as applicable, that remained unpaid in accordance with
clause (ii) above following a Final Recovery Determination made with

 

122

--------------------------------------------------------------------------------


 

respect to such Mortgage Loan or related REO Property and the deposit into the
applicable Mortgage Loan Collection Account of all amounts received in
connection therewith, such party’s rights to reimbursement or payment pursuant
to this clause (v) with respect to any such Non-recoverable Advance that is a
P&I Advance, Servicing Fees, Special Servicing Fees, Liquidation Fees or Workout
Fees, as applicable, being limited (except to the extent set forth in
Section 3.06(a) of this Agreement) to amounts on deposit in the applicable
Mortgage Loan Collection Account that were received in respect of the particular
Trust Asset (as allocable thereto pursuant to the related Mortgage Loan
Documents and the related Participation Agreement) in the related Mortgage Loan
as to which such Non-recoverable Advance, Servicing Fees, Special Servicing
Fees, Liquidation Fees or Workout Fees, as applicable, were incurred;

 

(vi)                              at such time as it reimburses itself, the
Special Servicer or the Trustee, as applicable, for (A) any unreimbursed P&I
Advance with respect to the applicable Trust Asset (including any such Advance
that constitutes a Workout-Delayed Reimbursement Amount), to pay itself or the
Trustee, as applicable, any Advance Interest Amounts accrued and payable
thereon, (B) any unreimbursed Property Advances (including any such Advance that
constitutes a Workout-Delayed Reimbursement Amount) pursuant to clause (iv) or
(v) above, to pay itself or the Trustee, as the case may be, any Advance
Interest Amounts accrued and payable thereon or (C) any Non-recoverable Advances
pursuant to clause (v) above, to pay itself or the Trustee, as the case may be,
any Advance Interest Amounts accrued and payable thereon, such party’s rights to
reimbursement pursuant to this clause (vi) with respect to any such interest on
P&I Advances being limited to amounts on deposit in the applicable Mortgage Loan
Collection Account that were received in respect of the particular Trust Asset
(as allocable thereto pursuant to the related Mortgage Loan Documents and the
related Participation Agreement) in the related Mortgage Loan as to which such
advance relates;

 

(vii)                           to reimburse itself, the Special Servicer, the
Custodian, the Certificate Administrator or the Trustee, as the case may be for
any unreimbursed expenses reasonably incurred by such Person in respect of any
Breach or Defect with respect to the Trust Asset giving rise to a repurchase
obligation of the Trust Asset Seller under Section 6 of the Purchase Agreement
including, without limitation, any expenses arising out of the enforcement of
the repurchase obligation, each such Person’s right to reimbursement pursuant to
this clause (vii) with respect to such Mortgage Loan being limited to that
portion of the Repurchase Price paid for the related Trust Asset that represents
such expense in accordance with clause (d) of the definition of Repurchase
Price;

 

(viii)                        to pay the Trust Asset Seller, as and when
required, Excluded Fees that are payable to the Trust Asset Seller pursuant to
the related Participation Agreement and other amounts payable to the Trust Asset
Seller, in each case, in accordance with Section 3.05(g);

 

(ix)                              (A) to pay itself, as additional servicing
compensation in accordance with Section 3.12(a) of this Agreement, (1) interest
and investment income earned in respect of amounts relating to such Mortgage
Loan held in the applicable

 

123

--------------------------------------------------------------------------------


 

Mortgage Loan Collection Account as provided in Section 3.07(b) of this
Agreement (but only to the extent of the net investment earnings with respect to
such Mortgage Loan Collection Account for any period from any Distribution Date
to the immediately succeeding Servicer Remittance Date) and (2) late payment
charges on the Trust Assets (not including Specially Serviced Mortgage Loans);
and (B) to pay the Special Servicer, as additional servicing compensation in
accordance with the second paragraph of Section 3.12, the pro rata portion of
any Penalty Charges, as allocated in the related Participation Agreement, on the
related Trust Asset (but only to the extent collected from the related Borrower
and to the extent that all amounts then due and payable with respect to the
related Specially Serviced Mortgage Loan have been paid and are not needed to
pay interest on Advances in accordance with Section 3.12 and/or Additional Trust
Fund Expenses and in accordance with the related Participation Agreement);

 

(x)                                 to recoup any amounts deposited in such
Mortgage Loan Collection Account in error;

 

(xi)                              to pay itself, the Special Servicer, the
Depositor or any of their respective directors, officers, members, managers,
employees and agents, as the case may be, any amounts payable to any such Person
pursuant to Sections 6.03(a) or 6.03(b) of this Agreement, solely to the extent
that such amounts relate to such Mortgage Loan;

 

(xii)                           to pay for the cost of the Opinions of Counsel
contemplated by Sections 3.10(d), 3.10(e), 3.15(a), 3.15(b) and 10.08 of this
Agreement solely to the extent payable out of the Trust Fund as they relate to
such Mortgage Loan;

 

(xiii)                        to pay out of general collections on such Mortgage
Loan and related REO Property any and all federal, state and local taxes imposed
on the Upper-Tier REMIC, the Lower-Tier REMIC or any of their assets or
transactions, together with all incidental costs and expenses, in each case to
the extent that neither the Master Servicer, the Special Servicer, the
Certificate Administrator nor the Trustee is liable therefor pursuant to this
Agreement and only to the extent that such amounts relate to the related Trust
Asset;

 

(xiv)                       to reimburse the Trustee and the Certificate
Administrator out of general collections on such Mortgage Loan and related REO
Properties for expenses incurred by and reimbursable to it by the Trust Fund
related to such Mortgage Loan;

 

(xv)                          to pay any Person permitted to purchase a Trust
Asset under Section 3.16 of this Agreement with respect to the Trust Asset
included in such Mortgage Loan, if any, previously purchased by such Person
pursuant to this Agreement, all amounts received thereon subsequent to the date
of purchase relating to periods after the date of purchase;

 

(xvi)                       to pay to itself, the Special Servicer, the
Certificate Administrator, the Trustee or the Depositor, as the case may be, to
the extent that such amounts relate to the Trust Asset included in such Mortgage
Loan, any amount specifically required to be paid to such Person at the expense
of the Trust Fund under any provision of this

 

124

--------------------------------------------------------------------------------


 

Agreement to which reference is not made in any other clause of this
Section 3.06(b), it being acknowledged that this clause (xvi) shall not be
construed to modify any limitation or requirement otherwise set forth in this
Agreement or in the related Participation Agreement as to the time at which any
Person is entitled to payment or reimbursement of any amount or as to the funds
from which any such payment or reimbursement is permitted to be made;

 

(xvii)                    to pay the Trust Asset Seller with respect to any
Trust Asset previously repurchased or substituted (i.e., replaced) by such
Person pursuant to or as contemplated by this Agreement, all amounts received on
such Trust Asset subsequent to the date of purchase or substitution, and, in the
case of a substitution, with respect to the related Qualifying Substitute Trust
Asset(s), all Monthly Payments due thereon during or prior to the month of
substitution, in accordance with the third paragraph of Section 2.03(g) of this
Agreement; and

 

(xviii)                 to clear and terminate such Mortgage Loan Collection
Account at the termination of this Agreement pursuant to Section 9.01 of this
Agreement.

 

The Master Servicer shall keep and maintain separate accounting records, on a
loan by loan and property-by-property basis when appropriate, for the purpose of
justifying any withdrawal from any Mortgage Loan Collection Account.  All
withdrawals with respect to any Mortgage Loan shall be made first, from the
applicable Mortgage Loan Collection Account, and then, from the Master
Servicer’s Collection Account to the extent permitted by Section 3.06(a) of this
Agreement.  Notwithstanding anything herein to the contrary, no withdrawal from
any particular Mortgage Loan Collection Account shall be permitted if such
withdrawal relates to another Mortgage Loan or an unrelated Trust Asset.  Upon
request, the Master Servicer shall provide to the Certificate Administrator such
records and any other information in the possession of the Master Servicer to
enable the Certificate Administrator to determine the amounts attributable to
the Lower-Tier REMIC and the Companion Participations.

 

The Master Servicer shall pay to the Special Servicer from the Mortgage Loan
Collection Accounts amounts permitted to be paid to it therefrom promptly upon
receipt of a certificate of a Servicing Officer of such Special Servicer
describing the item and amount to which the Special Servicer is entitled.  The
Master Servicer may rely conclusively on any such certificate and shall have no
duty to recalculate the amounts stated therein.  The Special Servicer shall keep
and maintain separate accounting for each Specially Loan included in the
Mortgage Loan and related REO Loan, on a loan-by-loan and property-by-property
basis, for the purpose of justifying any request for withdrawal from any
Mortgage Loan Collection Account.

 

In the event that the Master Servicer fails, as of 5:00 p.m. (New York City
time) on any Servicer Remittance Date or any other date a remittance is required
to be made, to remit to the Certificate Administrator (in respect of the related
Trust Asset) or the Companion Participation Holders (in respect of any related
Companion Participation) any amounts required to be so remitted hereunder by
such date (including any P&I Advance pursuant to Section 4.07 of this
Agreement), the Master Servicer shall pay to the Certificate Administrator (in
respect of the Trust Asset) or the Companion Participation Holders (in respect
of the Companion Participation), for the account of the Certificate
Administrator (in respect of the Trust Asset) or

 

125

--------------------------------------------------------------------------------


 

the Companion Participation Holders (in respect of the Companion
Participations), interest, calculated at the Prime Rate, on such amount(s) not
timely remitted, from the time such payment was required to be made (without
regard to any grace period) until (but not including) the date such late payment
is received by the Certificate Administrator or the Companion Participation
Holders, as applicable.

 

(c)                                              On each Servicer Remittance
Date, all net income and gain realized from investment of funds to which the
Master Servicer or the Special Servicer is entitled pursuant to
Section 3.07(b) of this Agreement shall be subject to withdrawal by the Master
Servicer or the Special Servicer, as applicable.

 

(d)                                             With respect to any Mortgage
Loan, if amounts required to pay the expenses allocable to any related Companion
Participation exceed amounts on deposit in the related Mortgage Loan Collection
Account and the Master Servicer, the Special Servicer, the Certificate
Administrator or the Trustee, as applicable, shall have sought reimbursement
from the Trust Fund with respect to such expenses allocable to such Companion
Participation, the Master Servicer or Special Servicer, as applicable, shall
seek (on behalf of the Trust Fund, subject to the related Participation
Agreement) payment or reimbursement from the related Companion Participation
Holder.

 

(e)                                              If any Loss of Value Payments
are deposited into the Loss of Value Reserve Fund with respect to any Trust
Asset or any related REO Property, then the Special Servicer shall, promptly
upon written direction from the Master Servicer (provided that, (1) with respect
to clause (iv) below, the Special Servicer shall have provided notice to the
Master Servicer of the occurrence of such liquidation event and (2) with respect
to clause (v) below, the Certificate Administrator shall have provided the
Master Servicer and the Special Servicer with five Business Days’ prior notice
of such final Distribution Date) transfer such Loss of Value Payments (up to the
remaining portion thereof) from the Loss of Value Reserve Fund to the Master
Servicer for deposit into the Collection Account for the following purposes:

 

(i)                                     to reimburse the Master Servicer, the
Special Servicer or the Trustee, in accordance with Section 3.06(a) of this
Agreement, for any Non-recoverable Advance made by such party with respect to
such Trust Asset or any related REO Property (together with interest thereon at
the Advance Rate);

 

(ii)                                  to pay, in accordance with
Section 3.06(a) of this Agreement, or to reimburse the Trust for the prior
payment of, any expense relating to such Trust Asset or any related REO Property
that constitutes or, if not paid out of such Loss of Value Payments, would
constitute an Additional Trust Fund Expense;

 

(iii)                               to offset any realized losses (as calculated
without regard to the application of such Loss of Value Payments) incurred with
respect to such Trust Asset or any related successor REO Loan;

 

(iv)                              following the occurrence of a liquidation
event with respect to such Trust Asset or any related REO Property and any
related transfers from the Loss of Value Reserve Fund with respect to the items
contemplated by the immediately preceding

 

126

--------------------------------------------------------------------------------


 

clauses (i)-(iii) as to such Trust Asset, to cover the items contemplated by the
immediately preceding clauses (i)-(iii) in respect of any other Trust Asset or
REO Loan; and

 

(v)                                 On the final Distribution Date after all
distributions have been made as set forth in clause (i) through (iv) above, to
the Trust Asset Seller, net of any amount contributed by the Trust Asset Seller
that was used pursuant to clauses (i)-(iii) to offset any Realized Losses,
Additional Trust Fund Expenses or any Non-recoverable Advances incurred with
respect to the Trust Asset related to such contribution.

 

Any Loss of Value Payments transferred to the Collection Account pursuant to
clauses (i)-(iii) of the prior paragraph shall be treated as Liquidation
Proceeds received by the Trust in respect of the related Trust Asset or any
successor REO Loan with respect thereto for which such Loss of Value Payments
were received; and any Loss of Value Payments transferred to the Collection
Account pursuant to clause (iv) of the prior paragraph shall be treated as
Liquidation Proceeds received by the Trust in respect of the Trust Asset or REO
Loan for which such Loss of Value Payments are being transferred to the
Collection Account to cover an item contemplated by clauses (i)-(iv) of the
prior paragraph.

 

(f)                                               The Certificate Administrator,
may, from time to time, make withdrawals from the Lower-Tier Distribution
Account for any of the following purposes (the order set forth below shall not
indicate any order of priority):

 

(i)                                     to make deposits of the Lower-Tier
Distribution Amount and the amount of any Prepayment Premium distributable
pursuant to Section 4.01(a) of this Agreement into the Upper-Tier Distribution
Account, and to make distributions on the Class LR Certificates pursuant to
Section 4.01(a) of this Agreement;

 

(ii)                                  to pay itself, the Trustee and the
Custodian respective portions of any accrued but unpaid Trustee/Certificate
Administrator Fees;

 

(iii)                               to pay itself an amount equal to all net
income and gain realized from investment of funds in the Lower-Tier Distribution
Account pursuant to Section 3.07(b) of this Agreement;

 

(iv)                              to pay to itself, the Trustee or any of their
directors, officers, employees and agents, as the case may be, any amounts
payable or reimbursable to any such Person pursuant to Sections 8.05(b),
8.05(c) and 8.05(d) of this Agreement;

 

(v)                                 to recoup any amounts deposited in the
Lower-Tier Distribution Account in error; and

 

(vi)                              to clear and terminate the Lower-Tier
Distribution Account at the termination of this Agreement pursuant to
Section 9.01 of this Agreement.

 

(g)                                              The Certificate Administrator,
may make withdrawals from the Upper- Tier Distribution Account for any of the
following purposes:

 

127

--------------------------------------------------------------------------------


 

(i)                                     to make distributions to
Certificateholders (other than Holders of the Class LR Certificates) on each
Distribution Date pursuant to Sections 4.01(a) or 9.01 of this Agreement, as
applicable;

 

(ii)                                  to recoup any amounts deposited in the
Upper-Tier Distribution Account in error; and

 

(iii)                               to clear and terminate the Upper-Tier
Distribution Account at the termination of this Agreement pursuant to
Section 9.01 of this Agreement.

 

(h)                                             The Certificate Administrator,
may make withdrawals from the Additional Interest Certificate Account for any of
the following purposes:

 

(i)                                     to make distributions to
Certificateholders of the Additional Interest Certificates on each Distribution
Date pursuant to Sections 4.01(c) or 9.01 of this Agreement, as applicable;

 

(ii)                                  to recoup any amounts deposited in the
Additional Interest Certificate Account in error; and

 

(iii)                               to clear and terminate the Additional
Interest Certificate Account at the termination of this Agreement pursuant to
Section 9.01 of this Agreement.

 

(i)                                                 Notwithstanding anything to
the contrary in this Agreement, the Special Servicer shall not be entitled to
reimbursement of any Property Advances made by it until the Master Servicer and
the Trustee have been reimbursed for all Property Advances made by the Master
Servicer or the Trustee, as applicable, unless such Property Advance was made by
the Special Servicer as a result of each of the Master Servicer and the Trustee
failing to make the related Property Advance when it is required to do so.

 

Section 3.07.                                   Investment of Funds in the
Collection Accounts, the Mortgage Loan Collection Accounts, the Distribution
Accounts, the Excess Liquidation Proceeds Account, the Loss of Value Reserve
Fund and the Borrower Accounts.

 

(a)                                             The Master Servicer (or with
respect to any Mortgage Loan REO Account and any Loss of Value Reserve Fund, the
Special Servicer) may direct any depository institution maintaining the
Collection Account, any Mortgage Loan Collection Account, any Borrower Accounts
(as defined below and subject to the second succeeding sentence), any Mortgage
Loan REO Account and any Loss of Value Reserve Fund (each, for purposes of this
Section 3.07, an “Investment Account”), to invest the funds in such Investment
Account in one or more Permitted Investments that bear interest or are sold at a
discount, and that mature, unless payable on demand, no later than the Business
Day preceding the date on which such funds are required to be withdrawn from
such Investment Account pursuant to this Agreement.  Funds on deposit in the
Distribution Accounts and Excess Liquidation Proceeds Account shall remain
uninvested.  Any investment of funds on deposit in an Investment Account by the
Master Servicer or the Special Servicer shall be documented in writing and shall
provide evidence that such investment is a Permitted Investment which matures at
or prior to the time required hereby or is payable on demand.  In the case of
any Borrower Account, the Master Servicer shall act

 

128

--------------------------------------------------------------------------------


 

upon the written request of the related Borrower or Manager to the extent that
the Master Servicer is required to do so under the terms of the respective
Mortgage Loan Documents, provided that in the absence of appropriate written
instructions from the related Borrower or Manager meeting the requirements of
this Section 3.07, the Master Servicer shall have no obligation to, but will be
entitled to, direct the investment of funds in such accounts in Permitted
Investments.  All such Permitted Investments shall be held to maturity, unless
payable on demand.  Any investment of funds in an Investment Account shall be
made in the name of the Trustee (in its capacity as such) or in the name of a
nominee of the Trustee.  All investment directions shall be in the control of
the Special Servicer, with respect to any Mortgage Loan REO Accounts, as an
independent contractor to the Trust Fund.  Neither the Certificate Administrator
nor the Trustee shall have any responsibility or liability with respect to the
investment directions of the Master Servicer, the Special Servicer, any Borrower
or Manager or any losses resulting therefrom, whether from Permitted Investments
or otherwise.  The Master Servicer shall have no responsibility or liability
with respect to the investment directions of the Special Servicer, any Borrower
or Manager or any losses resulting therefrom, whether from Permitted Investments
or otherwise.  The Special Servicer shall have no responsibility or liability
with respect to the investment directions of the Master Servicer, any Borrower
or Manager or any losses resulting therefrom, whether from Permitted Investments
or otherwise.  In the event amounts on deposit in an Investment Account are at
any time invested in a Permitted Investment payable on demand, the Master
Servicer (or the Special Servicer, as applicable) shall:

 

(i)                                     consistent with any notice required to
be given thereunder, demand that payment thereon be made on the last day such
Permitted Investment may otherwise mature hereunder in an amount equal to the
lesser of (1) all amounts then payable thereunder and (2) the amount required to
be withdrawn on such date; and

 

(ii)                                  demand payment of all amounts due
thereunder promptly upon determination by the Master Servicer (or the Special
Servicer, as applicable) that such Permitted Investment would not constitute a
Permitted Investment in respect of funds thereafter on deposit in the related
Investment Account.

 

(b)                                             All income and gain realized
from investment of funds deposited in any Investment Account shall be for the
benefit of the Master Servicer (except with respect to the investment of funds
deposited in (i) any Borrower Account, which shall be for the benefit of the
related Borrower to the extent required under the related Mortgage Loan
Documents for the Trust Asset or applicable law or (ii) any Mortgage Loan REO
Account and the Loss of Value Reserve Fund, which shall be for the benefit of
the Special Servicer) and, if held in the Collection Account, any Mortgage Loan
Collection Account or Mortgage Loan REO Account shall be subject to withdrawal
by the Master Servicer or the Special Servicer, as applicable, in accordance
with Section 3.06 or Section 3.15(b) of this Agreement, as applicable.  The
Master Servicer, or with respect to any Mortgage Loan REO Account or Loss of
Value Reserve Fund, the Special Servicer, shall deposit from its own funds into
the Collection Account, the applicable Mortgage Loan Collection Account or any
Mortgage Loan REO Account, as applicable, the amount of any loss incurred in
respect of any such Permitted Investment immediately upon realization of such
loss; provided, however, that the Master Servicer or the Special Servicer, as
applicable, may reduce the amount of such payment to the extent it forgoes any
investment income in such Investment Account otherwise payable to it.  The
Master Servicer shall also

 

129

--------------------------------------------------------------------------------


 

deposit from its own funds in any Borrower Account immediately upon realization
of such loss the amount of any loss incurred in respect of Permitted
Investments, except to the extent that amounts are invested at the direction of
or for the benefit of the Borrower under the terms of the related Mortgage Loan
Documents for the Trust Asset, Mortgage Loan or applicable law; provided that
neither the Master Servicer nor the Special Servicer shall be required to
deposit any loss on an investment of funds in an Investment Account if such loss
is incurred solely as a result of the insolvency of the federal or state
chartered depository institution or trust company that holds such Investment
Account, so long as such depository institution or trust company has satisfied
the qualifications set forth in the definition of Eligible Account both (x) at
the time the investment was made and (y) 30 days prior to such insolvency.

 

(c)                                              Except as otherwise expressly
provided in this Agreement, if any default occurs in the making of a payment due
under any Permitted Investment, or if a default occurs in any other performance
required under any Permitted Investment, in either case as a result of an action
or inaction of the Master Servicer or the Special Servicer, as applicable, the
Trustee may, and upon the request of Holders of Certificates entitled to a
majority of the Voting Rights allocated to any Class shall, take such action as
may be appropriate to enforce such payment or performance, including the
institution and prosecution of appropriate proceedings.  In the event the
Trustee takes any such action, (i) the Master Servicer, if such Permitted
Investment was for the benefit of the Master Servicer or (ii) the Special
Servicer, if such Permitted Investment was for the benefit of the Special
Servicer, shall pay or reimburse the Trustee for all reasonable out-of-pocket
expenses, disbursements and advances incurred or made by the Trustee in
connection therewith.

 

Section 3.08.                                   Maintenance of Insurance
Policies and Errors and Omissions and Fidelity Coverage.

 

(a)                                             In the case of each Mortgage
Loan (but excluding any REO Loan), the Master Servicer shall use commercially
reasonable efforts consistent with the Servicing Standard to cause the related
Borrower, with respect to the Mortgage Loans that it is servicing, to maintain
the following insurance coverage (including identifying the extent to which such
Borrower is maintaining insurance coverage and, if such Borrower does not so
maintain, the Master Servicer will itself cause to be maintained with Qualified
Insurers) for the related Mortgaged Property (x) except where the Mortgage Loan
Documents permit a Borrower to rely on self-insurance provided by a tenant, a
fire and casualty extended coverage insurance policy, which does not provide for
reduction due to depreciation, in an amount that is at least equal to the full
replacement cost of improvements securing such Mortgage Loan, in any event, in
an amount sufficient to avoid the application of any co-insurance clause and
(y) all other insurance coverage (including, but not limited to, coverage for
acts of terrorism) as is required, subject to applicable law, under the related
Mortgage Loan Documents; provided, however, that:

 

(i)                                     the Master Servicer shall not be
required to maintain any earthquake or environmental insurance policy on any
Mortgaged Property unless (x) such insurance policy was in effect at the time of
the origination of the related Mortgage Loan, as applicable, or (y) such
insurance policy was required by the related Mortgage Loan Documents and is
available at commercially reasonable rates, provided that the Master Servicer
shall require the related Borrower to maintain such insurance in the amount, in

 

130

--------------------------------------------------------------------------------


 

the case of clause (x), maintained at origination, and in the case of clause
(y), required by such Mortgage Loan, in each case, to the extent such amounts
are available at commercially reasonable rates; provided, further, that, if the
Master Servicer does not cause the related Borrower to maintain or itself
maintain such earthquake or environmental insurance policy on any Mortgaged
Property, the Special Servicer will have the right, but not the duty, to obtain
(in accordance with the Servicing Standard), at the Trust Fund’s expense,
earthquake or environmental insurance on any REO Property so long as such
insurance is available at commercially reasonable rates;

 

(ii)                                  if and to the extent that any Mortgage
Loan Document or Mortgage Loan grants the lender thereunder any discretion (by
way of consent, approval or otherwise) as to the insurance provider from whom
the related Borrower is to obtain the requisite insurance coverage, the Master
Servicer shall (to the extent consistent with the Servicing Standard) require
the related Borrower to obtain the requisite insurance coverage from Qualified
Insurers;

 

(iii)                               the Master Servicer shall have no obligation
beyond using its reasonable efforts consistent with the Servicing Standard to
cause any Borrower to maintain the insurance required to be maintained under the
Mortgage Loan Documents; provided, however, that this clause shall not limit the
Master Servicer’s obligation to obtain and maintain a force-placed insurance
policy, as provided herein;

 

(iv)                              except as provided below (including under
clause (vi) below), in no event shall the Master Servicer be required to cause
the Borrower to maintain, or itself obtain, insurance coverage to the extent
that the failure of such Borrower to maintain insurance coverage is an
Acceptable Insurance Default (as determined by the Special Servicer);

 

(v)                                 to the extent that the Master Servicer
itself is required to maintain insurance that the Borrower does not maintain,
the Master Servicer will not be required to maintain insurance other than what
is available to the Master Servicer on a force-placed basis at commercially
reasonable rates, and only to the extent the Trustee as lender has an insurable
interest thereon; and

 

(vi)                              any explicit terrorism insurance requirements
contained in the related Mortgage Loan Documents shall be enforced by the Master
Servicer in accordance with the Servicing Standard, unless the Special Servicer
(and, if no Control Termination Event has occurred and is continuing, the
Directing Holder) has consented to a waiver (including a waiver to permit the
Master Servicer to accept insurance that does not comply with specific
requirements contained in the Mortgage Loan Documents) in writing of that
provision in accordance with the Servicing Standard (provided that the Special
Servicer shall promptly notify the Master Servicer in writing of such waiver)
and, to the extent terrorism insurance is not explicitly required but the lender
under the related Mortgage Loan Documents has discretion to require additional
insurance coverages, the Master Servicer will be required to (unless the Special
Servicer and, other than during the continuance of a Control Termination Event,
the Directing Holder have consented to a waiver) request that the related
Borrower maintain terrorism insurance, provided that the

 

131

--------------------------------------------------------------------------------


 

Master Servicer shall not be required to pursue any remedies or declare an event
of default under the Mortgage Loan Documents if the related Borrower fails to
provide such terrorism insurance coverage due to such coverage not being
expressly required by the Mortgage Loan Documents.

 

The Master Servicer shall notify the Special Servicer, the Certificate
Administrator, the Trustee and the Directing Holder if the Master Servicer
determines in accordance with the Servicing Standard that a Borrower has failed
to maintain insurance required under the Mortgage Loan Documents and such
failure materially and adversely affects the interests of the Certificateholders
or if the Borrower has notified the Master Servicer in writing that the Borrower
does not intend to maintain such insurance and that the Master Servicer has
determined in accordance with the Servicing Standard that such failure
materially and adversely affects the interests of the Certificateholders.

 

Subject to Section 3.15(a) of this Agreement, with respect to each REO Property,
the Special Servicer shall use reasonable efforts and only if the Trustee has an
insurable interest, consistent with the Servicing Standard, to maintain (subject
to the right of the Special Servicer to direct the Master Servicer to make a
Property Advance for the costs associated with coverage that the Special
Servicer determines to maintain, in which case the Master Servicer shall make
such Property Advance) with Qualified Insurers to the extent reasonably
available at commercially reasonable rates, (a) a fire and casualty extended
coverage insurance policy, which does not provide for reduction due to
depreciation, in an amount that is at least equal to the lesser of the full
replacement value of the Mortgaged Property or the Stated Principal Balance of
the Mortgage Loan, as applicable (or such greater amount of coverage required by
the related Mortgage Loan Documents (unless such amount is not available or,
other than during the continuance of a Control Termination Event, the Directing
Holder has consented to a lower amount)), but, in any event, in an amount
sufficient to avoid the application of any co-insurance clause, (b) a
comprehensive general liability insurance policy with coverage comparable to
that which would be required under prudent lending requirements and in an amount
not less than $1.0 million per occurrence, and (c) to the extent consistent with
the Servicing Standard, a business interruption or rental loss insurance
covering revenues or rents for a period of at least 12 months; provided,
however, that the Special Servicer shall not be required in any event to
maintain or obtain insurance coverage described in this paragraph beyond what is
reasonably available at commercially reasonable rates and consistent with the
Servicing Standard.

 

All such insurance policies maintained as described above shall contain (if they
insure against loss to property) a “standard” mortgagee clause, with loss
payable to the Master Servicer (on behalf of the Trustee on behalf of
Certificateholders and the related Companion Participation Holder), or shall
name the Trustee as the insured, with loss payable to the Special Servicer on
behalf of the Trustee (on behalf of Certificateholders and the related Companion
Participation Holder) (in the case of insurance maintained in respect of an REO
Property).  Any amounts collected by the Master Servicer or Special Servicer, as
applicable, under any such policies (other than amounts to be applied to the
restoration or repair of the related Mortgaged Property or REO Property or
amounts to be released to the related Borrower, in each case in accordance with
the Servicing Standard) shall be deposited in the applicable Mortgage Loan
Collection Account, subject to withdrawal pursuant to Section 3.06 of this
Agreement, in the case of amounts received in respect of a Mortgage Loan, or in
the applicable Mortgage Loan REO

 

132

--------------------------------------------------------------------------------


 

Account of the Special Servicer, subject to withdrawal pursuant to Section 3.15
of this Agreement, in the case of amounts received in respect of an REO
Property.  Any cost incurred by the Master Servicer or the Special Servicer in
maintaining any such insurance shall not, for purposes hereof, including
calculating monthly distributions to Certificateholders or Companion
Participation Holders, be added to the Stated Principal Balance of the related
Mortgage Loan, notwithstanding that the terms of such Mortgage Loan so permit;
provided, however, that this sentence shall not limit the rights of the Master
Servicer or Special Servicer on behalf of the Trust Fund to enforce any
obligations of the related Borrower under such Mortgage Loan.  Any costs
incurred by the Master Servicer in maintaining any such insurance policies in
respect of the Mortgage Loans or Specially Serviced Mortgage Loans (other than
REO Properties) (i) if the Borrower defaults on its obligation to do so, shall
be advanced by the Master Servicer as a Property Advance and will be charged to
the related Borrower and (ii) shall not, for purposes of calculating monthly
distributions to Certificateholders, be added to the Stated Principal Balance of
the related Trust Asset, notwithstanding that the terms of such Trust Asset so
permit.  Any cost incurred by the Special Servicer in maintaining any such
Insurance Policies with respect to REO Properties shall be allocated on a pro
rata and pari passu basis as between the Trust Asset and the related Companion
Participation (based on the Trust Asset’s and related Companion Participation’s
Stated Principal Balance) or, if the amount on deposit therein is insufficient
therefor, advanced by the Master Servicer as a Property Advance (or paid from
the Collection Account if the Master Servicer determines such Advance would be a
Non-recoverable Advance, subject to Section 3.21(d) of this Agreement).

 

(b)                                             If either

 

(i)                                     the Master Servicer or Special Servicer
obtains and maintains, or causes to be obtained and maintained, a blanket policy
or master force-placed policy insuring against hazard losses on all of the
Mortgage Loans or REO Properties, as applicable, then, to the extent such
policy, is obtained from a Qualified Insurer, and provides protection equivalent
to the individual policies otherwise required or

 

(ii)                                  the Master Servicer or Special Servicer
(or its corporate parent) has long-term unsecured debt obligations that are
rated not lower than “A(low)” by DBRS (or, if not rated by DBRS, an equivalent
(or higher) rating by any two other NRSROs, which may include Moody’s) and “A2”
by Moody’s, and the Master Servicer or the Special Servicer self-insures for its
obligation to maintain the individual policies otherwise required,

 

then the Master Servicer or the Special Servicer, as the case may be, shall
conclusively be deemed to have satisfied its obligation to cause hazard
insurance to be maintained on the related Mortgaged Properties or REO
Properties, as applicable.

 

Such a blanket or master force-placed policy may contain a deductible clause
(not in excess of a customary amount), in which case the Master Servicer or
Special Servicer, as the case may be, that maintains such policy shall, if there
shall not have been maintained on any Mortgaged Property or REO Property
thereunder a hazard insurance policy complying with the requirements of
Section 3.08(a) of this Agreement, and there shall have been one or more losses
that would have been covered by such an individual policy, promptly deposit into
the related

 

133

--------------------------------------------------------------------------------


 

Mortgage Loan Collection Account, from its own funds, the amount not otherwise
payable under the blanket or master force-placed policy in connection with such
loss or losses because of such deductible clause to the extent that any such
deductible exceeds the deductible limitation that pertained to the Mortgage Loan
(or, in the absence of any such deductible limitation, the deductible limitation
for an individual policy which is consistent with the Servicing Standard).  The
Master Servicer and Special Servicer shall prepare and present, on behalf of
itself, the Trustee, Certificateholders and the Companion Participation Holders,
claims under any such blanket or master force-placed policy maintained by it in
a timely fashion in accordance with the terms of such policy.  If the Master
Servicer or Special Servicer, as applicable, causes any Mortgaged Property or
REO Property to be covered by such “force-placed” insurance policy, the
incremental costs of such insurance applicable to such Mortgaged Property or REO
Property (i.e., other than any minimum or standby premium payable for such
policy whether or not any Mortgaged Property or REO Property is covered thereby)
shall be paid as a Property Advance.

 

(c)                                              With respect to each Mortgage
Loan that is subject to an Environmental Insurance Policy, if the Master
Servicer has actual knowledge of any event giving rise to a claim under an
Environmental Insurance Policy, the Master Servicer shall notify the Special
Servicer to such effect and the Master Servicer shall take reasonable actions as
are in accordance with the Servicing Standard and the terms and conditions of
such Environmental Insurance Policy to make a claim thereunder and achieve the
payment of all amounts to which the Trust is entitled thereunder.  With respect
to each Specially Serviced Mortgage Loan and REO Property that is subject to an
Environmental Insurance Policy, if the Special Servicer has actual knowledge of
any event giving rise to a claim under an Environmental Insurance Policy, such
Special Servicer shall take reasonable actions as are in accordance with the
Servicing Standard and the terms and conditions of such Environmental Insurance
Policy to make a claim thereunder and achieve the payment of all amounts to
which the Trust, on behalf of the Certificateholders and the related Companion
Participation Holder, is entitled thereunder.  Any legal fees or other
out-of-pocket costs incurred in accordance with the Servicing Standard in
connection with any claim under an Environmental Insurance Policy described
above (whether by the Master Servicer or Special Servicer) shall be paid by, and
reimbursable to, the Master Servicer as a Property Advance.

 

(d)                                             The Master Servicer and Special
Servicer shall at all times during the term of this Agreement (or, in the case
of the Special Servicer, at all times during the term of this Agreement during
which Specially Serviced Mortgage Loans and/or REO Properties as to which it is
the Special Servicer are included in the Trust Fund) keep in force with a
Qualified Insurer, a fidelity bond in such form and amount as are consistent
with the Servicing Standard.  The Master Servicer or Special Servicer, as
applicable, shall be deemed to have complied with the foregoing provision if an
Affiliate thereof has such fidelity bond coverage and, by the terms of such
fidelity bond, the coverage afforded thereunder extends to the Master Servicer
or Special Servicer, as the case may be.  Such fidelity bond shall provide that
it may not be cancelled without ten days’ prior written notice to the Trustee. 
So long as the long-term unsecured debt obligations of the Master Servicer (or
its corporate parent if such insurance is guaranteed by its parent) or the
Special Servicer (or its corporate parent), as applicable, are rated not lower
than “A(low)” by DBRS (if not rated by DBRS, an equivalent (or higher) rating by
any two other NRSROs, which may include Moody’s) and “A2” by Moody’s, the Master
Servicer or the Special Servicer, as applicable, may self-insure with respect to
the fidelity bond coverage required as described

 

134

--------------------------------------------------------------------------------


 

above, in which case it shall not be required to maintain an insurance policy
with respect to such coverage.

 

The Master Servicer and Special Servicer, as applicable, shall at all times
during the term of this Agreement (or, in the case of the Special Servicer, at
all times during the term of this Agreement during which Specially Serviced
Mortgage Loans and/or REO Properties exist as part of the Trust Fund) also keep
in force with a Qualified Insurer a policy or policies of insurance covering
loss occasioned by the errors and omissions of its officers and employees in
connection with their servicing obligations hereunder, which policy or policies
shall be in such form and amount as are consistent with the Servicing Standard. 
The Master Servicer or the Special Servicer, as applicable, shall be deemed to
have complied with the foregoing provisions if an Affiliate thereof has such
insurance and, by the terms of such policy or policies, the coverage afforded
thereunder extends to the Master Servicer or Special Servicer, as the case may
be.  Any such errors and omissions policy shall provide that it may not be
cancelled without ten days’ prior written notice to the Trustee.  So long as the
long-term unsecured debt obligations of the Master Servicer (or its corporate
parent if such insurance is guaranteed by its parent) or the Special Servicer
(or its corporate parent), as applicable, are rated not lower than “A(low)” by
DBRS (if not rated by DBRS, an equivalent (or higher) rating by any two other
NRSROs which may include Moody’s) and “A2” by Moody’s, the Master Servicer or
the Special Servicer, as applicable, may self-insure with respect to the errors
and omissions coverage required as described above, in which case it shall not
be required to maintain an insurance policy with respect to such coverage.

 

Section 3.09.                                   Enforcement of Due-on-Sale
Clauses; Assumption Agreements.

 

(a)                                             If any Mortgage Loan contains a
provision in the nature of a “due-on-sale” clause (including, without
limitation, sales or transfers of Mortgaged Properties (in full or part) or the
sale, transfer, pledge or hypothecation of direct or indirect interests in the
Borrower or its owners), which by its terms:

 

(i)                                     provides that such Mortgage Loan will
(or may at the mortgagee’s option) become due and payable upon the sale or other
transfer of an interest in the related Mortgaged Property (including, without
limitation, the sale, transfer, pledge or hypothecation of direct or indirect
interests in the Borrower or its owners),

 

(ii)                                  provides that such Mortgage Loan may not
be assumed without the consent of the related mortgagee in connection with any
such sale or other transfer, or

 

(iii)                               provides that such Mortgage Loan may be
assumed or transferred without the consent of the mortgagee, provided certain
conditions set forth in the Mortgage Loan Documents are satisfied,

 

then, for so long as the related Trust Asset is included in the Trust Fund,
subject to the rights of the Directing Holder under Section 6.07 and the Trust
Advisor under Section 3.35, the Special Servicer on behalf of the Trust Fund,
shall not be required to enforce any such due-on-sale clauses and in connection
therewith neither shall be required to (x) accelerate payments thereon or
(y) withhold its consent to such an assumption if such provision is not
exercisable under

 

135

--------------------------------------------------------------------------------


 

applicable law or if the Special Servicer determines, in accordance with the
Servicing Standard and subject to the rights of the Directing Holder under
Section 6.07 and the Trust Advisor under Section 3.35, that the enforcement of
such provision is reasonably likely to result in meritorious legal action by the
related Borrower or that granting such consent would be likely to result in a
greater recovery, on a present value basis (discounting at the related
Calculation Rate), than would enforcement of such clause.  If the Special
Servicer determines that (A) granting such consent would be likely to result in
a greater recovery, (B) such provision is not legally enforceable, or (C) that
the conditions described in clause (a)(iii) above relating to the assumption or
transfer of such Mortgage Loan have been satisfied, the Special Servicer is
authorized to take or enter into an assumption agreement from or with the Person
to whom the related Mortgaged Property has been or is about to be conveyed, and
to release the original Borrower from liability upon the Trust Asset and
substitute the new Borrower as obligor thereon, provided that (a) the credit
status of the prospective new Borrower is in compliance with the Special
Servicer’s regular commercial mortgage origination or servicing standards and
criteria and the terms of the related Mortgage and (b) the Special Servicer has
complied with Section 3.09(c), if applicable.  To the extent not precluded by
the Mortgage Loan Documents, the Special Servicer (with respect to Specially
Serviced Mortgage Loans or REO Loans) shall not approve an assumption or
substitution without requiring the related Borrower to pay any fees owed to the
Rating Agencies associated with the approval of such assumption or
substitution.  However, in the event that the related Borrower is required but
fails to pay such fees, such fees shall be an expense of the Trust Fund
(provided that the Master Servicer shall, after receiving payment from or using
amounts on deposit in the Collection Account, if any, (i) promptly notify the
related Companion Participation Holder and (ii) use commercially reasonable
efforts to exercise on behalf of the Trust any rights under the related
Participation Agreement to obtain reimbursement for a pro rata and pari passu
portion of such amount allocable to the related Companion Participation from the
related Companion Participation Holder).

 

The Master Servicer shall have no obligation to enforce, consent to or waive any
due-on-sale clauses.  Upon receipt of any request for a waiver of, or actual
knowledge of a violation of,  any due-on-sale clause, the Master Servicer shall
provide notice to the Special Servicer and shall have no further obligation with
respect to such matter.

 

(b)                                             If any Mortgage Loan contains a
provision in the nature of a “due-on-encumbrance” clause, which by its terms:

 

(i)                                     provides that such Mortgage Loan shall
(or may at the mortgagee’s option) become due and payable upon the creation of
any lien or other encumbrance on the related Mortgaged Property or any direct or
indirect ownership interest in the borrower (including, unless specifically
permitted, any mezzanine financing of the Borrower or the Mortgaged Property or
any sale or transfer of preferred equity in the Borrower or its owners),

 

(ii)                                  requires the consent of the related
mortgagee to the creation of any such lien or other encumbrance on the related
Mortgaged Property (including, without limitation, any mezzanine financing of
the Borrower or the Mortgaged Property or any sale or transfer of preferred
equity in the Borrower or its owners), or

 

136

--------------------------------------------------------------------------------


 

(iii)                               provides that such Mortgaged Property may be
further encumbered without the consent of the mortgagee (including, without
limitation, any mezzanine financing of the Borrower or the Mortgaged Property or
any sale or transfer of preferred equity in the Borrower or its owners),
provided certain conditions set forth in the Mortgage Loan Documents are
satisfied,

 

then, subject to the rights of the Directing Holder under Section 6.07 and the
Trust Advisor under Section 3.35, the Special Servicer, on behalf of the Trust
Fund, shall not be required to enforce such due-on-encumbrance clauses and in
connection therewith, will not be required to (i) accelerate the payments on the
related Mortgage Loan or (ii) withhold its consent to such lien or encumbrance,
if the Special Servicer determines, in accordance with the Servicing Standard
and subject to the rights of the Directing Holder under Section 6.07 and the
Trust Advisor under Section 3.35, that such enforcement would not be in the best
interests of the Trust Fund and the applicable Companion Participation Holder,
or that in the case of a Mortgage Loan described in clause (b)(iii) above that
the conditions to further encumbrance have been satisfied.  To the extent not
precluded by the Mortgage Loan Documents, the Special Servicer shall not approve
the creation of any lien or other encumbrance without requiring the related
Borrower to pay any fees owed to the Rating Agencies associated with the
approval of such lien or encumbrance.  However, in the event that the related
Borrower is required but fails to pay such fees, such fees shall be an expense
of the Trust Fund (provided that the Master Servicer shall, after receiving
payment from or using amounts on deposit in the Collection Account, if any,
(i) promptly notify the related Companion Participation Holder and (ii) use
commercially reasonable efforts to exercise on behalf of the Trust any rights
under the related Participation Agreement to obtain reimbursement for a pro rata
and pari passu portion of such amount allocable to the related Companion
Participation from the related Companion Participation Holder).

 

The Master Servicer shall have no obligation to enforce, consent to or waive any
due-on-encumbrance clauses.  Upon receipt of any request for a waiver of, or
actual knowledge of a violation of, any due-on-encumbrance clause, the Master
Servicer shall provide notice to the Special Servicer and shall have no further
obligation with respect to such matter.

 

(c)                                              Notwithstanding anything under
this Section to the contrary, the Special Servicer may not waive the rights of
the lender or grant its consent under any “due-on-sale clause” with respect to
any Mortgage Loan that represents one of the five largest Mortgage Loans based
on Stated Principal Balance unless the Special Servicer has received a No
Downgrade Confirmation from DBRS or Moody’s.  In addition, the Special Servicer
may not waive the rights of the lender or grant its consent under any
“due-on-encumbrance clause” with respect to any Mortgage Loan that represents
one of the five largest Trust Assets based on Stated Principal Balance unless
the Special Servicer has received a No Downgrade Confirmation from DBRS or
Moody’s.  Notwithstanding the foregoing, without any other approval, the Special
Servicer may grant a borrower’s request for consent to subject the related
Mortgaged Property to an immaterial easement, right of way or similar agreement
for utilities, access, parking, public improvements or another purpose and may
consent to subordination of the related Mortgage Loan to such easement, right of
way or similar agreement.

 

(d)                                             The Special Servicer shall
provide copies of any waivers or agreements that it effects pursuant to
Sections 3.09(a) or 3.09(b) of this Agreement to the Master Servicer,

 

137

--------------------------------------------------------------------------------


 

the Trustee, the Certificate Administrator, the 17g-5 Information Provider (who
shall promptly post such waivers to the 17g-5 Information Provider’s Website
pursuant to Section 3.14(d) of this Agreement), the Directing Holder and the
related Companion Participation Holder.  The Special Servicer shall forward to
the Custodian the original of any such waiver or agreement, which original shall
be added to the related Mortgage File and shall, for all purposes, be considered
a part of such Mortgage File to the same extent as all other documents and
instruments constituting a part thereof.

 

(e)                                              Nothing in this Section 3.09
shall constitute a waiver of the Trustee’s right, as the mortgagee of record, to
receive notice of any assumption of a Mortgage Loan, any sale or other transfer
of the related Mortgaged Property or the creation of any lien or other
encumbrance with respect to such Mortgaged Property.

 

(f)                                               In connection with the taking
of, or the failure to take, any action pursuant to this Section 3.09, the
Special Servicer shall not agree to modify, waive or amend, and no assumption or
substitution agreement entered into pursuant to Section 3.09(a) of this
Agreement shall contain any terms that are different from, any term of any
Mortgage Loan or the related Note, other than pursuant to Section 3.26 hereof,
as applicable.

 

Section 3.10.                                   Appraisals; Realization upon
Defaulted Trust Assets.

 

(a)                                             Upon the occurrence of an
Appraisal Reduction Event, the Special Servicer shall use reasonable efforts to
obtain an Updated Appraisal (or a letter update for an existing appraisal which
is less than two years old) of the related Mortgaged Property or REO Property,
as the case may be, within 120 days of the event that resulted in such Appraisal
Reduction Event, the cost of which shall constitute a Property Advance;
provided, however, that the Special Servicer shall not be required to obtain an
Updated Appraisal with respect to any Mortgaged Property for which there exists
an Appraisal or Updated Appraisal which is less than 12 months old; provided
further, without limiting the Special Servicer’s obligation to order and obtain
such Updated Appraisal, if the Special Servicer has not obtained an Updated
Appraisal, as applicable, referred to above within 120 days of the event that
resulted in such Appraisal Reduction Event, solely for purposes of determining
the amount by which P&I Advances required to be made by the Master Servicer with
respect to the related Trust Asset is to be reduced, the Appraisal Reduction
Amount shall be deemed to be an amount equal to 25% of the current Stated
Principal Balance of the related Mortgage Loan allocated or deemed allocated on
a pro rata and pari passu basis as between the Trust Asset and the Companion
Participation (based on the Trust Asset’s and related Companion Participation’s
Stated Principal Balance) until such time as such Updated Appraisal referred to
above is received and the Appraisal Reduction Amount is calculated.

 

For so long as such Mortgage Loan is a Specially Serviced Mortgage Loan, the
Special Servicer shall obtain letter updates to each Updated Appraisal every 12
months and prior to the Special Servicer granting extensions beyond one year or
any subsequent extension after granting a one year extension with respect to the
same Trust Asset and recalculate the Appraisal Reduction Amount.  The Special
Servicer will be required to update, every 12 months, each Updated Appraisal for
so long as the related Mortgage Loan remains a Specially Serviced Mortgage
Loan.  The Special Servicer shall send all such letter updates to the Master
Servicer,

 

138

--------------------------------------------------------------------------------


 

the 17g-5 Information Provider (who shall promptly post such materials to the
17g-5 Information Provider’s Website pursuant to Section 3.14(d) of this
Agreement), for so long as no Consultation Termination Event has occurred and is
continuing, the Directing Holder. In addition, with respect to the Trust Assets,
(i) if no Consultation Termination Event has occurred and is continuing, the
Special Servicer is required to consult with the Directing Holder with respect
to the calculation of an Appraisal Reduction Amount in accordance with
Section 6.07, and (ii) with respect to the Trust Assets, if a Control
Termination Event has occurred and is continuing, the Special Servicer is
required to consult with the Trust Advisor with respect to the calculation of an
Appraisal Reduction Amount in accordance with Section 3.35.

 

The Special Servicer shall monitor each Specially Serviced Mortgage Loan,
evaluate whether the causes of the default can be corrected over a reasonable
period without significant impairment of the value of the related Mortgaged
Property, initiate corrective action in cooperation with the Borrower if, in the
Special Servicer’s judgment, cure is likely, and take such other actions
(including without limitation, negotiating and accepting a discounted payoff of
a Mortgage Loan) as are consistent with the Servicing Standard.  If, in the
Special Servicer’s judgment, such corrective action has been unsuccessful, no
satisfactory arrangement can be made for collection of delinquent payments, and
the Specially Serviced Mortgage Loan has not been released from the Trust Fund
pursuant to any provision hereof, and except as otherwise specifically provided
in Section 3.09(a) and 3.09(b) of this Agreement, the Special Servicer may, to
the extent consistent with the Asset Status Report (and with the consent of the
Directing Holder if no Control Termination Event has occurred and is continuing)
and with the Servicing Standard, accelerate such Specially Serviced Mortgage
Loan and commence a foreclosure or other acquisition with respect to the related
Mortgaged Property or Properties, provided that the Special Servicer determines
that such acceleration and foreclosure are more likely to produce a greater
recovery to Certificateholders and Companion Participation Holders (as a
collective whole as if such Certificateholders and the related Companion
Participation Holder constituted a single lender) on a present value basis
(discounting at the related Calculation Rate) than would a waiver of such
default or an extension or modification in accordance with the provisions of
Section 3.26 hereof.  The Master Servicer shall pay the costs and expenses in
any such proceedings as a Property Advance unless the Master Servicer or the
Special Servicer, as applicable, determines, in its good faith judgment, that
such Property Advance would constitute a Non-recoverable Advance; provided,
however, if such Property Advance would constitute a Non-recoverable Advance but
the Special Servicer determines that such payment would be in best interests of
the Certificateholders and the related Companion Participation Holders (as a
collective whole as if such Certificateholders and the related Companion
Participation Holder constituted a single lender)) (with the Master Servicer
permitted to conclusively rely upon any such determination by the Special
Servicer), the Special Servicer shall direct the Master Servicer to make such
payment from the Collection Account (or, if applicable, the applicable Mortgage
Loan Collection Account), which payment shall be an Additional Trust Fund
Expense.  The Trustee shall be entitled to conclusively rely upon any
determination of the Master Servicer or Special Servicer that a Property
Advance, if made, would constitute a Non-recoverable Advance.  If the Master
Servicer does not make such Property Advance in violation of the third preceding
sentence, the Trustee shall make such Property Advance, unless the Trustee
determines that such Property Advance would be a Non-recoverable Advance.  The
Master Servicer, the Special Servicer and the Trustee, as applicable, shall be
entitled to reimbursement of Property Advances

 

139

--------------------------------------------------------------------------------


 

(with interest at the Advance Rate) made pursuant to this paragraph to the
extent permitted by Section 3.06 of this Agreement.

 

The holders of the majority (by Certificate Balance) of any Class of Control
Eligible Certificates with a Certificate Balance greater than zero whose rights
are adversely affected by the occurrence of a Control Termination Event as a
result of an allocation of an Appraisal Reduction Amount in accordance with
Section 4.08 (such class, an “Appraised-Out Class”) will have the right, at
their sole expense, to require the Special Servicer to order a second Appraisal
of any Mortgage Loan for which an Appraisal Reduction Event has occurred (such
holders, the “Requesting Holders”) and the Special Servicer is required to use
reasonable best efforts to obtain an Appraisal (or an update or desktop review
to any Appraisal that is less than 12 months old) from an MAI appraiser
reasonably acceptable to the Special Servicer within thirty (30) days from
receipt of the Requesting Holders’ written request.  Any Appraised-Out Class for
which the Requesting Holders are challenging the Special Servicer’s Appraisal
Reduction Amount determination and/or waiting for an additional Appraisal (or an
update or desktop review, as applicable) will not exercise any rights of the
Controlling Class until such time, if any, as such Class is no longer an
Appraised-out Class and the rights of the Controlling Class will be exercised by
the most senior Control Eligible Certificates, if any, during such period.

 

In addition, the Requesting Holders of any Appraised-Out Class will have the
right, at their sole expense, to require the Special Servicer to order an
additional Appraisal (or an update or desktop review to any Appraisal that is
less than 12 months old) of any Mortgage Loan for which an Appraisal Reduction
Event has occurred if an event has occurred at, or with regard to, the related
Mortgaged Property or Mortgaged Properties that would have a material effect on
its appraised value, and the Special Servicer is required to use reasonable best
efforts to obtain an Appraisal from an MAI appraiser reasonably acceptable to
the Special Servicer within 30 days from receipt of the Requesting Holders’
written request; provided that the Special Servicer will not be required to
obtain such Appraisal (or update or desktop review, as applicable) if it
determines in accordance with the Servicing Standard that no events at, or with
regard to, the related Mortgaged Property or Mortgaged Properties have occurred
that would have a material effect on the appraised value of the related
Mortgaged Property or Mortgaged Properties.  The right of the holders of an
Appraised-Out Class to require the Special Servicer to order an additional
appraisal (or an update or desktop review, as applicable) as described in this
paragraph will be limited to no more frequently than once in any 9-month period
with respect to any Mortgage Loan.

 

Upon receipt of an Appraisal (or an update or desktop review, as applicable)
requested by holders of an Appraised-Out Class as described above, the Special
Servicer will be required to determine, in accordance with the Servicing
Standard, whether, based on its assessment of such additional Appraisal (or
update or desktop review, as applicable), any recalculation of the Appraisal
Reduction Amount is warranted and, if so warranted is required to recalculate
such Appraisal Reduction Amount based upon such additional Appraisal.  If
required by any such recalculation, a Control Termination Event may no longer
exist.

 

No Appraisal Reduction Amount will exist as to any Mortgage Loan after the
related Trust Asset has been paid in full, liquidated, repurchased or otherwise
disposed of.  In addition, with respect to any Mortgage Loan as to which an
Appraisal Reduction Event has occurred, such

 

140

--------------------------------------------------------------------------------


 

Mortgage Loan will no longer be subject to the Appraisal Reduction Amount if
(a) such Mortgage Loan has become a Corrected Mortgage Loan (if a Servicing
Transfer Event had occurred with respect to the related Mortgage Loan) and
(b) no other Appraisal Reduction Event has occurred and is continuing.

 

(b)                                             If the Special Servicer elects
to proceed with a non-judicial foreclosure in accordance with the laws of the
state where the Mortgaged Property is located, the Special Servicer shall not be
required to pursue a deficiency judgment against the related Borrower or any
other liable party if (i) the laws of the state do not permit such a deficiency
judgment after a non-judicial foreclosure or (ii) if the Special Servicer
determines, in its best judgment, that the likely recovery if a deficiency
judgment is obtained will not be sufficient to warrant the cost, time, expense
and/or exposure of pursuing the deficiency judgment and such determination is
evidenced by an Officer’s Certificate delivered to the Trustee and the
Certificate Administrator.

 

(c)                                              In the event that title to any
Mortgaged Property is acquired in foreclosure or by deed in lieu of foreclosure,
the deed or certificate of sale shall be issued to the Trustee on behalf of the
Trust Fund, or to its nominee (which shall not include the Special Servicer) or
a separate Trustee or co-Trustee on behalf of the Trustee as Holder of the
Lower-Tier Regular Interests, the Certificateholders and the related Companion
Participation Holder.  Notwithstanding any such acquisition of title and
cancellation of the related Mortgage Loan such Mortgage Loan shall (except for
purposes of Section 9.01 of this Agreement) be considered to be an REO Loan
until such time as the related REO Property shall be sold by the Trust Fund and
shall be reduced only by collections net of expenses.  Consistent with the
foregoing, for purposes of all calculations hereunder, so long as such Mortgage
Loan shall be considered to be an outstanding Mortgage Loan:

 

(i)                                     it shall be assumed that,
notwithstanding that the indebtedness evidenced by the related Note shall have
been discharged, such Note and, for purposes of determining the Stated Principal
Balance thereof, the related amortization schedule in effect at the time of any
such acquisition of title shall remain in effect; and

 

(ii)                                  subject to Section 1.02(g) of this
Agreement, Net REO Proceeds received in any month shall be applied to amounts
that would have been payable under the related Note(s) in accordance with the
terms of such Note(s) and the applicable Participation Agreement.  In the
absence of such terms, Net REO Proceeds shall, subject to Section 1.02(g) of
this Agreement, be deemed to have been received first, in payment of the accrued
interest that remained unpaid on the date that the related REO Property was
acquired by the Trust Fund; second, in respect of the delinquent principal
installments that remained unpaid on such date; and thereafter, Net REO Proceeds
received in any month shall be applied to the payment of installments of
principal and accrued interest on such Mortgage Loan deemed to be due and
payable in accordance with the terms of such Note(s) and such amortization
schedule until such principal has been paid in full and then to other amounts
due under such Mortgage Loan.  If such Net REO Proceeds exceed the Monthly
Payment then payable, the excess shall be treated as a Principal Prepayment
received in respect of such Mortgage Loan.

 

141

--------------------------------------------------------------------------------


 

(d)                                             Notwithstanding any provision
herein to the contrary, the Special Servicer shall not acquire for the benefit
of the Trust Fund any personal property pursuant to this Section 3.10 unless
either:

 

(i)                                     such personal property is incident to
real property (within the meaning of Code Section 856(e)(l)) so acquired by the
Special Servicer for the benefit of the Trust Fund; or

 

(ii)                                  the Special Servicer shall have requested
and received an Opinion of Counsel (which opinion shall be an expense of the
Lower-Tier REMIC) to the effect that the holding of such personal property by
the Lower-Tier REMIC will not cause the imposition of a tax on either Trust
REMIC under the REMIC Provisions or cause either Trust REMIC to fail to qualify
as a REMIC at any time that any Certificate is outstanding.

 

(e)                                              Notwithstanding any provision
to the contrary in this Agreement, the Special Servicer shall not, on behalf of
the Trust Fund, obtain title to any direct or indirect partnership interest or
other equity interest in any Borrower pledged pursuant to any pledge agreement
unless the Special Servicer shall have requested and received an Opinion of
Counsel (which opinion shall be an expense of the Trust Fund) to the effect that
the holding of such partnership interest or other equity interest by the Trust
Fund will not cause the imposition of a tax on either Trust REMIC under the
REMIC Provisions or cause either Trust REMIC to fail to qualify as a REMIC at
any time that any Certificate is outstanding.

 

(f)                                               Notwithstanding any provision
to the contrary contained in this Agreement, the Special Servicer shall not
cause the Trustee, on behalf of the Trust Fund, to obtain title to a Mortgaged
Property as a result of or in lieu of foreclosure or otherwise, to obtain title
to any direct or indirect partnership interest in any Borrower pledged pursuant
to a pledge agreement and thereby be the beneficial owner of a Mortgaged
Property, have a receiver of rents appointed with respect to, and shall not
otherwise cause the Trustee to acquire possession of, or take any other action
with respect to, any Mortgaged Property if, as a result of any such action, the
Trustee, for the Trust Fund, the Certificateholders or the related Companion
Participation Holder would be considered to hold title to, to be a
“mortgagee-in-possession” of, or to be an “owner” or “operator” of such
Mortgaged Property within the meaning of the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended from time to time,
or any comparable law, unless the Special Servicer has previously received an
updated environmental assessment report prepared by an Independent Person who
regularly conducts environmental audits (which report will be an expense of the
Trust), and either:

 

(i)                                     such report indicates (a) such Mortgaged
Property is in compliance with applicable environmental laws and regulations or
(b) there are no circumstances or conditions present at such Mortgaged Property
relating to the use, management or disposal of any Hazardous Materials for which
investigation, testing, monitoring, containment, clean-up or remediation could
be required under any applicable environmental laws and regulations, or

 

142

--------------------------------------------------------------------------------


 

(ii)                                  the Special Servicer, based solely (as to
environmental matters and related costs) on the information set forth in such
report determines, that taking such actions as are necessary to bring the
Mortgaged Property into compliance with applicable environmental laws and
regulations and/or taking the actions contemplated by clause (i) above, would be
in the best economic interest of the Certificateholders and the Companion
Participation Holder, as a collective whole as if such Certificateholders and
Companion Participation Holder constituted a single lender.

 

In the event that the environmental assessment first obtained by the Special
Servicer with respect to a Mortgaged Property indicates that such Mortgaged
Property may not be in compliance with applicable environmental laws or that
Hazardous Materials may be present but does not definitively establish such
fact, the Special Servicer shall cause such further environmental tests to be
conducted by an Independent Person who regularly conducts such tests as the
Special Servicer shall deem prudent to protect the interests of
Certificateholders and the related Companion Participation Holder.  Any such
tests shall be deemed part of the environmental assessment obtained by the
Special Servicer for purposes of this Section 3.10.

 

(g)                                              The environmental assessment
contemplated by Section 3.10(f) of this Agreement shall be prepared within three
months (or as soon thereafter as practicable) of the determination that such
assessment is required by any Independent Person who regularly conducts
environmental audits for purchasers of commercial property where the Mortgaged
Property is located, as determined by the Special Servicer in a manner
consistent with the Servicing Standard.  Upon the written direction of the
Special Servicer and delivery by the Special Servicer to the Master Servicer of
pertinent back-up information the Master Servicer shall advance the cost of
preparation of such environmental assessments as a Property Advance unless the
Master Servicer determines, in its good faith judgment, that such Property
Advance would be a Non-recoverable Advance.  The Master Servicer, the Special
Servicer and the Trustee, as applicable, shall be entitled to reimbursement of
Property Advances (with interest at the Advance Rate) made pursuant to the
preceding sentence to the extent permitted by Section 3.06.  The Special
Servicer shall provide written reports and a copy of any environmental
assessments in electronic format to the Directing Holder (if no Consultation
Termination Event has occurred and is continuing), the Master Servicer, the
related Companion Participation Holder and the 17g-5 Information Provider (who
shall promptly post such materials to the 17g-5 Information Provider’s Website
pursuant to Section 3.14(d) of this Agreement), monthly regarding any actions
taken by the Special Servicer with respect to any Mortgaged Property securing a
Defaulted Trust Asset or defaulted Mortgage Loan as to which the environmental
testing contemplated by Section 3.10(f) of this Agreement has revealed that
either of the conditions set forth in clauses (i) and (ii) of the first sentence
thereof has not been satisfied, in each case until the earlier to occur of
(i) satisfaction of both such conditions, (ii) repurchase of the related Trust
Asset by the Trust Asset Seller or (iii) release of the lien of the related
Mortgage on such Mortgaged Property.

 

(h)                                             If the Special Servicer
determines pursuant to Section 3.10(f) of this Agreement (x) that a Mortgaged
Property is not in compliance with applicable environmental laws but that it is
in the best economic interest of the Trust Fund and the related Companion
Participation Holder, as a collective whole as if such Certificateholders and
related Companion Participation Holder constituted a single lender, to take such
actions as are necessary to bring

 

143

--------------------------------------------------------------------------------


 

such Mortgaged Property in compliance therewith, or (y) that the circumstances
referred to therein relating to Hazardous Materials are present but that it is
in the best economic interest of the Trust Fund and the related Companion
Participation Holder, as a collective whole as if such Certificateholders and
Companion Participation Holder constituted a single lender, to take such action
with respect to the containment, clean-up or remediation of Hazardous Materials
affecting such Mortgaged Property as is required by law or regulation, then the
Special Servicer (if no Control Termination Event has occurred and is
continuing, with the consent of the Directing Holder) shall take such action as
it deems to be in the best economic interest of the Trust Fund and the related
Companion Participation Holder, but only if the Certificate Administrator has
mailed notice to the Holders of the Regular Certificates and the related
Companion Participation Holder of such proposed action, which notice shall be
prepared by the Special Servicer, and only if the Certificate Administrator does
not receive, within 30 days of such notification, instructions from the Holders
of Regular Certificates entitled to a majority of the Voting Rights or the
related Companion Participation Holder directing the Special Servicer not to
take such action.  Notwithstanding the foregoing, if the Special Servicer
reasonably determines that it is likely that within such 30-day period
irreparable environmental harm to such Mortgaged Property would result from the
presence of such Hazardous Materials and provides a prior written statement to
the Trustee and the Certificate Administrator setting forth the basis for such
determination, then the Special Servicer may take or cause to be taken such
action to remedy such condition as may be consistent with the Servicing
Standard.  None of the Trustee, the Certificate Administrator, the Master
Servicer or the Special Servicer shall be obligated to take any action or not
take any action pursuant to this Section 3.10(h) at the direction of the
Certificateholders and the related Companion Participation Holder unless the
Certificateholders and the related Companion Participation Holder agree to
indemnify the Trustee, the Certificate Administrator, the Master Servicer and
the Special Servicer with respect to such action or inaction.  The Master
Servicer shall advance the cost of any such compliance, containment, clean-up or
remediation as a Property Advance unless the Master Servicer determines, in its
good faith judgment, that such Advance would constitute a Non-recoverable
Advance.

 

(i)                                                 The Special Servicer shall
notify the Master Servicer of any Mortgaged Property which is abandoned or
foreclosed that requires reporting to the IRS and shall provide the Master
Servicer with all information regarding forgiveness of indebtedness and required
to be reported with respect to any Mortgage Loan which is abandoned or
foreclosed and the Master Servicer shall report to the IRS and the related
Borrower, in the manner required by applicable law, such information and the
Master Servicer shall report, via Form 1099C, all forgiveness of indebtedness to
the extent such information has been provided to the Master Servicer by the
Special Servicer.  The Master Servicer shall deliver a copy of any such report
to the Trustee and the Certificate Administrator.

 

(j)                                                The costs of any Updated
Appraisal obtained pursuant to this Section 3.10 shall be paid by the Master
Servicer as a Property Advance and shall be reimbursable, first, from the
applicable Mortgage Loan Collection Account and second, to the extent amounts in
the Mortgage Loan Collection Accounts are insufficient therefor, from the
Collection Accounts in accordance with Section 3.06(a) of this Agreement
(provided that the Master Servicer shall, after receiving payment from amounts
on deposit in the Collection Account, if any, (i) promptly notify the related
Companion Participation Holder and (ii) use commercially reasonable efforts to
exercise on behalf of the Trust any rights under the related

 

144

--------------------------------------------------------------------------------


 

Participation Agreement to obtain reimbursement for a pro rata and pari passu
portion of such amount allocable to the related Companion Participation from the
related Companion Participation Holder).

 

Section 3.11.                                   Trustee to Cooperate; Release of
Mortgage Files.

 

Upon the payment in full of any Mortgage Loan, or the receipt by the Master
Servicer of a notification that payment in full has been escrowed in a manner
customary for such purposes, the Master Servicer shall immediately notify the
Trustee or the Custodian by a certification (which certification shall include a
statement to the effect that all amounts received or to be received in
connection with such payment which are required to be deposited in the
applicable Mortgage Loan Collection Account pursuant to Section 3.05 of this
Agreement have been or will be so deposited) of a Servicing Officer and shall
request delivery to it of the related Mortgage File.  Any expense incurred in
connection with any instrument of satisfaction or deed of reconveyance that is
not paid by the related Borrower shall be an expense of the Trust Fund.  The
Master Servicer agrees to use reasonable efforts in accordance with the
Servicing Standard to enforce any provision in the relevant Mortgage Loan
Documents that require the Borrower to pay such amounts.  No expenses incurred
in connection with any instrument of satisfaction or deed of reconveyance shall
be an expense of the Trustee or chargeable to the Collection Account or any
Mortgage Loan Collection Account.

 

From time to time upon request of the Master Servicer or the Special Servicer
and delivery to the Trustee and the Custodian of a Request for Release, the
Custodian shall promptly release the Mortgage File (or any portion thereof)
designated in such Request for Release to the Master Servicer or the Special
Servicer, as applicable.

 

Upon written certification of a Servicing Officer, the Trustee shall execute and
deliver to the Master Servicer (with respect to Performing Mortgage Loans) and
the Special Servicer (with respect to Specially Serviced Mortgage Loans and REO
Loans) any court pleadings, requests for a trustee’s sale or other documents
prepared by the Special Servicer, its agents or attorneys, necessary to the
foreclosure or trustee’s sale in respect of a Mortgaged Property or to any legal
action brought to obtain judgment against any Borrower on the Note or Mortgage
or to obtain a deficiency judgment, or to enforce any other remedies or rights
provided by the Note or Mortgage or otherwise available at law or in equity. 
Each such certification shall include a request that such pleadings or documents
be executed by the Trustee and a statement as to the reason such documents or
pleadings are required, and that the execution and delivery thereof by the
Trustee will not invalidate or otherwise affect the lien of the Mortgage, except
for the termination of such a lien upon completion of the foreclosure or
trustee’s sale.

 

Section 3.12.                                   Servicing Fees,
Trustee/Certificate Administrator Fees and Special Servicing Compensation.

 

(a)                                             As compensation for its
activities hereunder, the Master Servicer shall be entitled to the Servicing Fee
with respect to each Mortgage Loan that it is servicing.  The Master Servicer’s
rights to the Servicing Fee may not be transferred in whole or in part except in
connection with the transfer of all of the Master Servicer’s responsibilities
and obligations under this Agreement.  In addition, the Master Servicer shall be
entitled to receive, as additional

 

145

--------------------------------------------------------------------------------


 

Servicing Compensation, to the extent permitted by applicable law and the
related Mortgage Loan Documents and the related Participation Agreement, (i) all
investment income earned on amounts on deposit in the Collection Account, the
Mortgage Loan Collection Account and certain Reserve Accounts (to the extent
consistent with the related Mortgage Loan Documents), (ii) any Penalty Charges
(other than Default Interest) accrued on any Trust Asset during the period the
related Mortgage Loan was a Performing Mortgage Loan that are collected by the
Master Servicer or the Special Servicer during a Collection Period and remaining
after application thereof during such Collection Period to pay the Advance
Interest Amount relating to such Trust Asset and any unreimbursed Additional
Trust Fund Expenses (including Special Servicing Fees, Workout Fees and
Liquidation Fees) relating to such Trust Asset incurred during or prior to such
Collection Period, provided however, that Penalty Charges shall be allocated
between such Trust Asset and the related Companion Participation pursuant to the
related Participation Agreement and as further described in subsection
(d) below, (iii) 100% of loan service transaction fees, beneficiary statement
charges, demand fees or similar items (but not including Excluded Fees and
Prepayment Premiums) with respect to Mortgage Loans that are not Specially
Serviced Mortgage Loans (50% with respect to all Mortgage Loans that are not
Specially Serviced Mortgage Loans to the extent the Special Servicer consent or
processing is required) and (iv) any amounts collected for checks returned for
insufficient funds (with respect to any Performing Mortgage Loan or Specially
Serviced Mortgage Loan); in each case, to the extent received and not required
to be deposited or retained in the Collection Account (or Mortgage Loan
Collection Account) pursuant to Section 3.05 of this Agreement.  In addition,
the Master Servicer shall also be entitled pursuant to, and to the extent
provided in, Section 3.07(b), to receive from any Borrower Account (to the
extent not payable to the related Borrower under the related Mortgage Loan or
applicable law), any interest or other income earned on deposits therein.

 

As compensation for its activities hereunder on each Distribution Date, the
Certificate Administrator shall be entitled with respect to each Trust Asset to
its portion of the Trustee/Certificate Administrator Fee, which shall be payable
from amounts on deposit in the Lower-Tier Distribution Account.  The Certificate
Administrator shall pay the Trustee the Trustee’s portion of the
Trustee/Certificate Administrator Fee and the routine fees of the Certificate
Registrar, the Paying Agent, the Custodian and the Authenticating Agent.  The
Certificate Administrator’s and the Trustee’s rights to the Trustee/Certificate
Administrator Fee may not be transferred in whole or in part except in
connection with the transfer of all of its respective responsibilities and
obligations under this Agreement.

 

Except as otherwise provided herein, the Master Servicer shall pay all of its
overhead expenses incurred by it in connection with its servicing activities
hereunder, including all fees of any sub-servicers retained by it.

 

(b)                                             As compensation for its
activities hereunder, the Special Servicer shall be entitled with respect to
each Specially Serviced Mortgage Loan and REO Loan to the Special Servicing
Compensation, which shall be payable from amounts on deposit in the Collection
Account and the Mortgage Loan Collection Accounts as set forth in Section 3.06
of this Agreement.  The Special Servicer’s rights to the Special Servicing Fee
may not be transferred in whole or in part except in connection with the
transfer of all of the Special Servicer’s responsibilities and obligations under
this Agreement.  In addition, the Special Servicer shall be

 

146

--------------------------------------------------------------------------------


 

entitled to receive, as Special Servicing Compensation, to the extent permitted
by applicable law and the related Mortgage Loan Documents, (i) any Penalty
Charges (other than Default Interest) accrued on any Trust Asset during the
period the related Mortgage Loan was a Specially Serviced Mortgage Loan and any
Net Default Interest accrued on any Trust Asset, in each case, to the extent
collected by the Master Servicer or the Special Servicer during a Collection
Period and remaining after application thereof during such Collection Period to
pay the Advance Interest Amount relating to such Trust Asset and any
unreimbursed Additional Trust Fund Expenses (including Special Servicing Fees,
Workout Fees and Liquidation Fees) relating to such Trust Asset incurred during
or prior to such Collection Period, provided however, that Penalty Charges shall
be allocated between such Trust Asset and the related Companion Participation
pursuant to the related Participation Agreement and as further described in
subsection (d) below, (ii) 100% of Modification Fees and other similar fees with
respect to any Mortgage Loan, (iii) 100% of any Assumption Fees, assumption
application fees and consent fees (or similar fees) relating to the transactions
referred to in Section 3.09 of this Agreement, (iv) 100% of loan service
transaction fees, beneficiary statement charges, demand fees or similar items
(but not including Excluded Fees and Prepayment Premiums) with respect to all
Specially Serviced Loans (50% with respect to all Mortgage Loans that are not
Specially Serviced Loans to the extent the Special Servicer consent or
processing is required) and (v) any interest or other income earned on deposits
in the Mortgage Loan REO Accounts.

 

Notwithstanding anything herein to the contrary, the Special Servicer shall be
permitted to, from time to time, reduce or waive any Workout Fees, Liquidation
Fees, additional servicer compensation or other compensation under this
Agreement to which it is entitled (no such reduction or waiver will impact the
Special Servicer’s right to earn the full amount of such fees or compensation in
the future).

 

Except as otherwise provided herein, the Special Servicer shall pay all expenses
incurred by it in connection with its servicing activities hereunder, including
all fees of any sub-servicers retained by it.

 

(c)                                              In addition, a Workout Fee will
be payable to the Special Servicer with respect to each Mortgage Loan that
ceases to be a Specially Serviced Mortgage Loan pursuant to the definition
thereof.  As to each such Mortgage Loan, the Workout Fee will be payable out of
each collection of interest and principal (including scheduled payments,
prepayments, Balloon Payments and payments at maturity, but excluding Penalty
Charges) received on such Mortgage Loan for so long as it remains a Corrected
Mortgage Loan.  The Workout Fee with respect to any such Mortgage Loan will
cease to be payable if such loan again becomes a Specially Serviced Mortgage
Loan or if the related Mortgaged Property becomes an REO Property; provided that
a new Workout Fee will become payable if and when such Mortgage Loan again
ceases to be a Specially Serviced Mortgage Loan.  If the Special Servicer is
terminated (other than for cause) or resigns with respect to any or all of its
servicing duties, it shall retain the right to receive any and all Workout Fees
payable with respect to the Mortgage Loans that cease to be a Specially Serviced
Mortgage Loan during the period that it had responsibility for servicing this
Specially Serviced Mortgage Loan and that had ceased being Specially Serviced
Mortgage Loans (or for any Specially Serviced Mortgage Loan that had not yet
become a Corrected Mortgage Loan because as of the time that the Special
Servicer is terminated the borrower has not made three consecutive monthly debt
service payments and subsequently the Specially Serviced Mortgage

 

147

--------------------------------------------------------------------------------


 

Loan becomes a Corrected Mortgage Loan) at the time of such termination or
resignation (and the successor Special Servicer shall not be entitled to any
portion of such Workout Fees), in each case until the Workout Fee for any such
loan ceases to be payable in accordance with the preceding sentence.

 

A Liquidation Fee will be payable to the Special Servicer with respect to each
Specially Serviced Mortgage Loan, REO Loan or Trust Asset repurchased by the
Trust Asset Seller after the applicable time period (including any applicable
extension thereof) in Section 2.03(e) of this Agreement or Specially Serviced
Mortgage Loan as to which the Special Servicer obtains a full, partial or
discounted payoff from the related Borrower and, except as otherwise described
below, with respect to any Specially Serviced Mortgage Loan or REO Property as
to which the Special Servicer recovered any Liquidation Proceeds.  As to each
such Specially Serviced Mortgage Loan, REO Loan or Trust Asset repurchased by
the Trust Asset Seller after the applicable time period (including any
applicable extension thereof) in Section 2.03(e) of this Agreement or Specially
Serviced Mortgage Loan and REO Property, the Liquidation Fee will be payable
from the related payment or proceeds.  Notwithstanding anything to the contrary
described above, no Liquidation Fee will be payable based on, or out of,
Liquidation Proceeds as set forth in the last paragraph of the definition of
“Liquidation Fee” herein.  With respect to any future mezzanine debt, to the
extent not prohibited by the Mortgage Loan Documents, the Master Servicer or
Special Servicer, as applicable, shall require that the related mezzanine
intercreditor agreement provide that in the event of a purchase of a Trust Asset
by the related mezzanine lender on a date that is more than 90 days following
the date that the related option first becomes exercisable, such mezzanine
lender shall be required to pay a Liquidation Fee equal to the amount that the
Special Servicer would otherwise be entitled to under this Agreement with
respect to a liquidation of such Trust Asset (provided, however, that such
Liquidation Fee shall in all circumstances be payable by the related mezzanine
lender and shall not, under any circumstance, be payable out of the Trust).  If,
however, Liquidation Proceeds are received with respect to any Specially
Serviced Mortgage Loan as to which the Special Servicer is properly entitled to
a Workout Fee, such Workout Fee will be payable based on and out of the portion
of such Liquidation Proceeds that constitute principal and/or interest. 
Notwithstanding anything herein to the contrary, the Special Servicer shall only
be entitled to receive a Liquidation Fee or a Workout Fee, but not both, with
respect to Liquidation Proceeds received on any Mortgage Loan or any Specially
Serviced Mortgage Loan.  In the event that (i) the Special Servicer resigns or
has been terminated, and (ii) either prior or subsequent to such resignation or
termination, either (A) a Specially Serviced Mortgage Loan was liquidated or
modified pursuant to an action plan submitted by the initial Special Servicer
and approved (or deemed approved) by the Directing Holder, or (B) a Specially
Serviced Mortgage Loan being monitored by the Special Servicer subsequently
became a Corrected Mortgage Loan, then in either such event the Special Servicer
shall be paid the related Workout Fee or Liquidation Fee, as applicable.

 

The Special Servicer shall be required to pay out of its own funds all expenses
incurred by it in connection with its servicing activities hereunder (including,
without limitation, payment of any amounts, other than management fees in
respect of REO Properties, due and owing to any of its sub-servicers, any
amounts due and owing to any of its Affiliates, and the premiums for any blanket
Insurance Policy obtained by it insuring against hazard losses pursuant to
Section 3.08 of this Agreement, except to the extent such premiums are
reimbursable pursuant to Section 3.08 of this Agreement), if and to the extent
such expenses are not expressly payable

 

148

--------------------------------------------------------------------------------


 

directly out of the applicable Mortgage Loan Collection Account or the
applicable Mortgage Loan REO Account or as a Property Advance, and the Special
Servicer shall not be entitled to reimbursement therefor except as expressly
provided in this Agreement.

 

The Special Servicer and its Affiliates shall be prohibited from receiving or
retaining any compensation or any other remuneration (including, without
limitation, in the form of commissions, brokerage fees, rebates, or as a result
of any other fee-sharing arrangement) from any Person (including, without
limitation, the Trust, any Borrower, any Manager, any guarantor or indemnitor in
respect of a Mortgage Loan and any purchaser of any Trust Asset or REO Property)
in connection with the disposition, workout or foreclosure of any Mortgage Loan,
the management or disposition of any REO Property, or the performance of any
other special servicing duties under this Agreement, other than as expressly
provided in this Section 3.12; provided that such prohibition shall not apply to
Permitted Special Servicer/Affiliate Fees.

 

(d)                                             In determining the compensation
of the Master Servicer or Special Servicer, as applicable, with respect to
Penalty Charges, on any Distribution Date, the aggregate Penalty Charges
collected on any Mortgage Loan during the related Collection Period shall be
applied (as between Default Interest and late payment changes, in the priority
set forth in the definition of Advance Interest Amount) to reimburse (i) the
Master Servicer, the Special Servicer or the Trustee for interest on Advances at
the Advance Rate with respect to such Mortgage Loan that accrued in the period
that such Penalty Charges were collected, (ii) the Trust Fund for all interest
on Advances with respect to such Mortgage Loan previously paid to the Master
Servicer or the Trustee pursuant to Sections 3.06(a)(vi) or 3.06(b)(vi) of this
Agreement and (iii) the Trust Fund for any Additional Trust Fund Expenses
(including Special Servicing Fees, Workout Fees and Liquidation Fees) with
respect to such Mortgage Loan paid in the Collection Period that such Penalty
Charges were collected and not previously paid out of Penalty Charges, and any
Penalty Charges remaining thereafter shall be distributed pro rata to the Master
Servicer and the Special Servicer based upon the amount of Penalty Charges the
Master Servicer or the Special Servicer would otherwise have been entitled to
receive during such period with respect to such Mortgage Loan without any such
application.  For the avoidance of doubt, the portion of Penalty Charges
allocated to a Trust Asset (in accordance with the applicable Participation
Agreement) shall be allocated in accordance with clauses (i), (ii) and
(iii) above.

 

(e)                                              The Master Servicer, the
Special Servicer, the Certificate Administrator and the Trustee shall be
entitled to reimbursement from the Trust Fund (and, prior to recovery from the
Trust Fund, first, out of the related Mortgage Loan Collection Account from
collections on the related Serviced Pari Passu Companion Loan and the related
Mortgage Loan on a pro rata basis by Stated Principal Balance, and second, to
the extent any such costs and expenses remain unreimbursed, out of the
Collection Account) for the costs and expenses incurred by them in the
performance of their duties under this Agreement which are “unanticipated
expenses incurred by the REMIC” within the meaning of Treasury Regulations
Section 1.860G-1(b)(3)(iii).  Such expenses shall include, by way of example and
not by way of limitation, environmental assessments, Updated Appraisals and
appraisals in connection with foreclosure, the fees and expenses of any
administrative or judicial proceeding and expenses expressly identified as
reimbursable in Section 3.06(a)(xv) of this Agreement.  All such costs and
expenses shall be treated as costs and expenses of the Lower-Tier REMIC (and the
related Mortgage Loan, if applicable).

 

149

--------------------------------------------------------------------------------


 

(f)                                               No provision of this Agreement
or of the Certificates shall require the Master Servicer, the Special Servicer,
the Trust Advisor, the Certificate Administrator or the Trustee to expend or
risk their own funds or otherwise incur any financial liability in the
performance of any of their duties hereunder or thereunder, or in the exercise
of any of their rights or powers, if, in the good faith business judgment of the
Master Servicer, the Special Servicer, the Trust Advisor, the Certificate
Administrator or the Trustee, as the case may be, repayment of such funds would
not be ultimately recoverable from late payments, Net Insurance Proceeds, Net
Liquidation Proceeds and other collections on or in respect of the Trust Assets,
or from adequate indemnity from other assets comprising the Trust Fund against
such risk or liability.

 

If the Master Servicer, the Special Servicer, the Certificate Administrator, the
Trust Advisor or the Trustee receives a request or inquiry from a Borrower, any
Certificateholder or any other Person the response to which would, in the Master
Servicer’s, the Special Servicer’s, the Certificate Administrator’s, the Trust
Advisor’s or the Trustee’s good faith business judgment require the assistance
of Independent legal counsel or other consultant to the Master Servicer, the
Special Servicer, the Certificate Administrator, the Trust Advisor or the
Trustee, the cost of which would not be an expense of the Trust Fund or the
related Companion Participation Holder hereunder, then the Master Servicer, the
Special Servicer, the Certificate Administrator, the Trust Advisor or the
Trustee, as the case may be, shall not be required to take any action in
response to such request or inquiry unless such Borrower, such
Certificateholder, or such other Person, as applicable, makes arrangements for
the payment of the Master Servicer’s, the Special Servicer’s, the Certificate
Administrator’s, the Trust Advisor’s or the Trustee’s expenses associated with
such counsel (including, without limitation, posting an advance payment for such
expenses) satisfactory to the Master Servicer, the Special Servicer, the
Certificate Administrator, the Trust Advisor or the Trustee, as the case may be,
in its sole discretion.  Unless such arrangements have been made, the Master
Servicer, the Special Servicer, the Certificate Administrator, the Trust Advisor
or the Trustee, as the case may be, shall have no liability to any Person for
the failure to respond to such request or inquiry.

 

Section 3.13.                                   Reports to the Certificate
Administrator; Collection Account Statements.

 

(a)                                             The Master Servicer shall
deliver to the Certificate Administrator no later than 2:00 p.m. (New York City
time) two Business Days prior to each Distribution Date, the CREFC® Loan
Periodic Update File with respect to all of the Mortgage Loans that it is
servicing for the related Distribution Date.  The Master Servicer’s
responsibilities under this Section 3.13(a) with respect to REO Loans shall be
subject to the satisfaction of the Special Servicer’s obligations under
Section 3.13(f) and Section 3.23 of this Agreement.  In the event of the receipt
by the Master Servicer of a Principal Prepayment or other Unscheduled Payment
after a Determination Date but prior to the related Servicer Remittance Date,
the Master Servicer shall be permitted to deliver to the Certificate
Administrator a revised CREFC® Loan Periodic Update File by no later than
10:00 a.m. (New York time) on the Servicer Remittance Date.  In connection with
the delivery of any revised report in accordance with the preceding sentence,
the Master Servicer shall not be required to pay the Certificate Administrator
or any other party any “re-state fee” or any other fee for delivery of such
revised report and shall not be required to bear

 

150

--------------------------------------------------------------------------------


 

any expenses or penalty charges in connection with the processing of such
Principal Prepayment or Unscheduled Payment.

 

(b)                                             For so long as the Master
Servicer makes deposits into or credits to and withdrawals or debits from the
Collection Account or any Mortgage Loan Collection Account, not later than 15
days after each Distribution Date, the Master Servicer shall forward to the
Certificate Administrator a statement prepared by the Master Servicer setting
forth the status of the Collection Account and each Mortgage Loan Collection
Account as of the close of business on the last Business Day of the prior month
and showing the aggregate amount of deposits into and withdrawals from the
Collection Account and each Mortgage Loan Collection Account of each category of
deposit (or credit) specified in Section 3.05 of this Agreement and each
category of withdrawal (or debit) specified in Section 3.06 of this Agreement
for the related Collection Period, in each case for the Mortgage Loans.  The
Trustee and the Certificate Administrator and its agents and attorneys may at
any time during normal business hours, upon reasonable notice, inspect and copy
the books, records and accounts of the Master Servicer solely relating to the
Mortgage Loans and the performance of its duties hereunder.

 

(c)                                              No later than 3:00 p.m. (New
York City time) on each Servicer Remittance Date commencing in December 2013,
the Master Servicer shall deliver or cause to be delivered to the Certificate
Administrator (who shall promptly post such reports to the Certificate
Administrator’s Website pursuant to Section 4.02(b)(iii)(B) of this Agreement),
the following reports (in electronic form) with respect to the Mortgage Loans
that it is servicing (and, if applicable, the related REO Properties), providing
the required information as of the immediately preceding Determination Date: 
(i) to the extent the Master Servicer has received the most recent
CREFC® Special Servicer Loan File from the Special Servicer at the time
required, the most recent CREFC® Delinquent Loan Status Report,
CREFC® Historical Loan Modification and Corrected Mortgage Loan Report and
CREFC® REO Status Report received from such Special Servicer, (ii) the most
recent CREFC® Property File (which may be on a consolidated basis with regard to
any Mortgage Loan), CREFC® Financial File, CREFC® Comparative Financial Status
Report and the CREFC® Loan Level Reserve/LOC Report (in each case incorporating
the data required to be included in the CREFC® Special Servicer Loan File),
(iii) the CREFC® Servicer Watch List with information that is current as of such
Determination Date and (iv) the CREFC® Advance Recovery Report.  The Depositor
shall deliver (or cause to be delivered) the CREFC® Loan Setup File to the
Certificate Administrator on the Closing Date.

 

The information that pertains to Specially Serviced Mortgage Loans and REO
Properties reflected in such reports shall be based solely upon the reports
delivered by the Special Servicer to the Master Servicer at least two Business
Days prior to the related Servicer Remittance Date in the form required by
Section 3.13(f) of this Agreement or shall be provided by means of such reports
so delivered by the Special Servicer to the Master Servicer in the form so
required.  In the absence of manifest error, the Master Servicer shall be
entitled to conclusively rely upon, without investigation or inquiry, the
information and reports delivered to it by the Special Servicer, and the
Certificate Administrator shall be entitled to conclusively rely upon the Master
Servicer’s reports and the Special Servicer’s reports without any duty or
obligation to re-compute, verify or recalculate any of the amounts and other
information stated therein.

 

151

--------------------------------------------------------------------------------


 

(d)                                             The Master Servicer shall
deliver or cause to be delivered to the Trustee, the Certificate Administrator,
the Placement Agents, the Trust Advisor, the 17g-5 Information Provider (who
shall promptly post such report to the 17g-5 Information Provider’s Website
pursuant to Section 3.14(d) of this Agreement) and the Companion Participation
Holder, the following materials, of which the CREFC® Operating Statement
Analysis Report and CREFC® NOI Adjustment Worksheet shall be delivered in
electronic format and any items relating thereto may be delivered in electronic
format, in each case to the extent that such materials or the information on
which they are based have been received by the Master Servicer with respect to
the Mortgage Loans that such Master Service is servicing:

 

(i)                                     At least annually, on or before June 30
of each year, commencing in June 2014, with respect to each Mortgaged Property
and REO Loan (to the extent prepared by and received from the Special Servicer
(in written format or in electronic media) in the case of any Specially Serviced
Mortgage Loan or REO Loan), a CREFC® Operating Statement Analysis Report for the
related Mortgaged Property or REO Property as of the end of the preceding
calendar year (initially, year-end 2013), together with copies of the related
operating statements and rent rolls (but only to the extent the related Borrower
is required by the Mortgage to deliver, or otherwise agrees to provide such
information and, with respect to operating statements and rent rolls for
Specially Serviced Mortgage Loans and REO Properties, only to the extent
received by the Special Servicer) for the preceding calendar year-end, if
available.  The Master Servicer (or the Special Servicer in the case of
Specially Serviced Mortgage Loans and REO Properties) shall use commercially
reasonable efforts to obtain said annual and other periodic operating statements
and related rent rolls, which efforts shall include a letter sent to the related
Borrower (followed up with telephone calls), requesting such annual and other
periodic operating statements and related rent rolls until they are received to
the extent such action is consistent with applicable law and the terms of the
related Mortgage Loan Documents.  Upon receipt of such annual and other periodic
operating statements (including year-to-date statements) and related rent rolls
the Master Servicer shall promptly update the Operating Statement Analysis
Report.

 

(ii)                                  Within 60 days after receipt by the Master
Servicer (or within 45 days of receipt by the Special Servicer in the case of a
Specially Serviced Mortgage Loan or REO Property) of any annual year-end
operating statements with respect to any Mortgaged Property or REO Property (to
the extent prepared by and received from the Special Servicer in the case of any
Specially Serviced Mortgage Loan or REO Property), a CREFC® NOI Adjustment
Worksheet for such Mortgaged Property (with the annual year-end operating
statements attached thereto as an exhibit).  The Master Servicer will use the
“Normalized” column from the CREFC® NOI Adjustment Worksheet to update the full
year-end data on any CREFC® Operating Statement Analysis Report and will use any
operating statements received with respect to any Mortgaged Property (other than
any Mortgaged Property which is an REO Property or constitutes security for a
Specially Serviced Mortgage Loan) to update the CREFC® Operating Statement
Analysis Report for such Mortgaged Property.

 

152

--------------------------------------------------------------------------------


 

Upon request for receipt of any such items from any Rating Agency, the Master
Servicer shall forward such items to the 17g-5 Information Provider (who shall
promptly post such items to the 17g-5 Information Provider’s Website pursuant to
Section 3.14(d) of this Agreement).

 

In connection with the delivery by the Master Servicer to the Rule 17g-5
Information Provider of any information, report, notice or document for posting
to the Rule 17g-5 Information Provider’s Website, the Rule 17g-5 Information
Provider shall notify the Master Servicer of when such information, report,
notice or other document has been posted to the Rule 17g-5 Information
Provider’s Website, and the Master Servicer may, but is not obligated to, send
such information, report, notice or other document to the applicable Rating
Agency  after it has provided such information, report, notice or other document
to the Rule 17g-5 Information Provider.

 

The Master Servicer shall maintain one CREFC® Operating Statement Analysis
Report for each Mortgaged Property and REO Property (to the extent prepared by
and received from the Special Servicer in the case of any REO Property or any
Mortgaged Property constituting security for a Specially Serviced Mortgage Loan)
relating to a Trust Asset that it is servicing.  The CREFC® Operating Statement
Analysis Report for each Mortgaged Property (other than any such Mortgaged
Property which is an REO Property or constitutes security for a Specially
Serviced Mortgage Loan) is to be updated with trailing 12-month information, as
available (commencing with the quarter ending March 31, 2014), or year-to-date
information until 12-month trailing information is available by the Master
Servicer and such updated report shall be delivered to the Trustee, the
Certificate Administrator, the Trust Advisor and any related Companion
Participation Holder in the calendar month following receipt by the Master
Servicer of such updated trailing or year-to-date operating statements and
related rent rolls for such Mortgaged Property.

 

The Special Servicer will be required pursuant to Section 3.13(g) of this
Agreement to deliver to the Master Servicer the information required of it
pursuant to this Section 3.13(d) with respect to Specially Serviced Mortgage
Loans and REO Loans commencing in December 2013, and within 45 days after its
receipt of any operating statement and related rent rolls for any related
Mortgaged Property or REO Property.

 

(e)                                              In connection with their
servicing of the Mortgage Loans and REO Properties, the Master Servicer and the
Special Servicer, as applicable, shall provide to each other and to the Trustee,
the Certificate Administrator and any related Companion Participation Holder,
written notice of any event that comes to their knowledge with respect to a
Mortgage Loan or REO Property that the Master Servicer or the Special Servicer,
respectively, determines, in accordance with the Servicing Standard, would have
a material adverse effect on such Mortgage Loan or REO Property, which notice
shall include an explanation as to the reason for such material adverse effect.

 

(f)                                               At least two Business Days
prior to each Servicer Remittance Date, the Special Servicer shall deliver, or
cause to be delivered, to the Master Servicer and, upon the request of any of
the Trustee, the Certificate Administrator, the Trust Advisor, the Depositor or
any Rating Agency, to such requesting party, the CREFC® Special Servicer Loan
File with respect to the Specially Serviced Mortgage Loans (and, if applicable,
the related REO

 

153

--------------------------------------------------------------------------------


 

Properties), providing the required information as of the Determination Date
(or, upon the reasonable request of any Master Servicer, data files in a form
acceptable to the Master Servicer), which CREFC® Specially Serviced Mortgage
Loan File shall include data, to enable the Master Servicer to produce the
CREFC® Supplemental Servicer Reports.  Such reports or data shall be presented
in writing and in an electronic format acceptable to the Master Servicer.

 

(g)                                              The Special Servicer shall
deliver or cause to be delivered to the Master Servicer and any related
Companion Participation Holder and, upon the request of any of the Trustee, the
Certificate Administrator, the Trust Advisor, the Depositor or any Rating
Agency, to such requesting party, without charge, the following materials for
Specially Serviced Mortgage Loans, in each case to the extent that such
materials or the information on which they are based have been received by the
Special Servicer:

 

(i)                                     At least annually, on or before June 1
of each year, commencing with 2014, with respect to each Specially Serviced
Mortgage Loan and REO Loan, a CREFC® Operating Statement Analysis Report for the
related Mortgaged Property or REO Property as of the end of the preceding
calendar year, together with copies of the operating statements and rent rolls
for the related Mortgaged Property or REO Property as of the end of the
preceding calendar year (but only to the extent the related Borrower is required
by the Mortgage to deliver, or otherwise agrees to provide, such information
and, with respect to operating statements and rent rolls for Specially Serviced
Mortgage Loans and REO Properties, only to the extent requested by the Special
Servicer) and for the current trailing 12 months, if available, or
year-to-date.  The Special Servicer shall use its reasonable efforts to obtain
said annual and other periodic operating statements and related rent rolls with
respect to each Mortgaged Property constituting security for a Specially
Serviced Mortgage Loan and each REO Property.

 

(ii)                                  Within 45 days of receipt by the Special
Servicer of any annual operating statements with respect to any Mortgaged
Property relating to a Specially Serviced Mortgage Loan, a CREFC® NOI Adjustment
Worksheet for such Mortgaged Property or REO Property (with the annual operating
statements attached thereto as an exhibit); provided, however, that, with the
consent of the Master Servicer, the Special Servicer may instead provide data
files in a form acceptable to the Master Servicer.  The Special Servicer will
use the “Normalized” column from the CREFC® NOI Adjustment Worksheet to update
the full year-end data on any CREFC® Operating Statement Analysis Report and
will use any operating statements received with respect to any Mortgaged
Property which is an REO Property or constitutes security for a Specially
Serviced Mortgage Loan to update the CREFC® Operating Statement Analysis Report
for such Mortgaged Property.

 

Upon request for receipt of any such items from any Rating Agency, the Special
Servicer shall forward such items to the 17g-5 Information Provider (who shall
promptly post such items to the 17g-5 Information Provider’s Website pursuant to
Section 3.14(d) of this Agreement).

 

The Special Servicer shall maintain one CREFC® Operating Statement Analysis
Report for each Mortgaged Property securing a Specially Serviced Mortgage Loan
and REO Property.  The CREFC® Operating Statement Analysis Report for each
Mortgaged Property which

 

154

--------------------------------------------------------------------------------


 

constitutes security for a Specially Serviced Mortgage Loan or is an REO
Property is to be updated by the Special Servicer and such updated report
delivered to the Master Servicer within 45 days after receipt by the Special
Servicer of updated operating statements for each such Mortgaged Property;
provided, however, that, the Special Servicer may instead provide data files in
an electronic form acceptable to the Special Servicer.  The Special Servicer
shall provide each such report to the Master Servicer in the then applicable
CREFC® format.

 

(h)                                             If the Master Servicer or the
Special Servicer, as applicable, is required to deliver any statement, report or
information under any provision of this Agreement (including Section 3.14), the
Master Servicer or the Special Servicer, as the case may be, may satisfy such
obligation by (x) delivering such statement, report or information in a commonly
used electronic format or (y) making such statement, report or information
available on the Master Servicer’s Website, unless this Agreement expressly
specifies a particular method of delivery; provided that all reports required to
be delivered to the Certificate Administrator shall be delivered in accordance
with clause (x).

 

(i)                                                 The Master Servicer may, but
is not required to, make any of the reports or files it delivers pursuant to
this Section 3.13 available each month on the Master Servicer’s Website only
with the use of a password, in which case the Master Servicer shall provide such
password to (i) the other parties to this Agreement, who by their acceptance of
such password shall be deemed to have agreed not to disclose such password to
any other Person and (ii) each Certificateholder and prospective
Certificateholder who requests such password, provided that any such
Certificateholder or prospective Certificateholder, as the case may be, has
delivered an Investor Certification to the Trustee, the Certificate
Administrator and the Master Servicer.  In connection with providing access to
the Master Servicer’s Website, the Master Servicer may require registration and
the acceptance of a disclaimer and otherwise (subject to the preceding sentence)
adopt reasonable rules and procedures, which may include, to the extent the
Master Servicer deems necessary or appropriate, conditioning access on execution
of an agreement governing the availability, use and disclosure of such
information, and which may provide indemnification to the Master Servicer for
any liability or damage that may arise therefrom.

 

(j)                                                With respect to each
Collection Period, the Special Servicer shall deliver or cause to be delivered
to the Certificate Administrator, without charge and within two Business Days
following the related Determination Date, a report that discloses and contains
an itemized listing of any Disclosable Special Servicer Fees received by the
Special Servicer or any of its Affiliates during the related Collection Period.

 

(k)                                             The Master Servicer shall
deliver to each Companion Participation Holder the reports and information
required to be delivered to such Companion Participation Holder in accordance
with Section 10 of the related Participation Agreement.

 

Section 3.14.                                   Access to Certain Documentation.

 

(a)                                             The Master Servicer and Special
Servicer, as applicable, shall provide to any Certificateholders and the
Companion Participation Holders that are federally insured financial
institutions, the Trust Advisor (but only if a Control Termination Event has
occurred and is continuing), the Directing Holder (but only if no Consultation
Termination Event has

 

155

--------------------------------------------------------------------------------


 

occurred and is continuing), the Federal Reserve Board, the FDIC and the OTS and
the supervisory agents and examiners of such boards and such corporations, and
any other federal or state banking or insurance regulatory authority that may
exercise authority over any Certificateholder or Companion Participation Holder
is subject, access to the documentation regarding the Mortgage Loans, as
applicable, that it is servicing required by applicable regulations of the
Federal Reserve Board, FDIC, OTS or any such federal or state banking or
regulatory authority, such access being afforded without charge but only upon
reasonable written request and during normal business hours at the offices of
the Master Servicer or Special Servicer, as applicable.  In addition, upon
reasonable prior written notice to the Master Servicer or the Special Servicer,
as the case may be, the Trustee, the Certificate Administrator, the Trust
Advisor (but only if a Control Termination Event has occurred and is
continuing), the Depositor or their accountants or other representatives shall
have access to review the documents, correspondence and records of the Master
Servicer or the Special Servicer, as the case may be, as they relate to a
Mortgaged Property and any REO Property during normal business hours at the
offices of the Master Servicer or the Special Servicer, as the case may be. 
Nothing in this Section 3.14 shall detract from the obligation of the Master
Servicer and Special Servicer to observe any applicable law prohibiting
disclosure of information with respect to the Borrowers, and the failure of the
Master Servicer and Special Servicer to provide access as provided in this
Section 3.14 as a result of such obligation shall not constitute a breach of
this Section 3.14.

 

(b)                                             In connection with providing or
granting any information or access pursuant to the prior paragraph to a
Certificateholder, Companion Participation Holder or any regulatory authority
that may exercise authority over a Certificateholder or Companion Participation
Holder, the Master Servicer and the Special Servicer may each require payment
from such Certificateholder or Companion Participation Holder (to the extent
permitted in the related Participation Agreement) of a sum sufficient to cover
the reasonable costs and expenses of providing such information or access,
including copy charges and reasonable fees for employee time and for space;
provided that no charge may be made if such information or access was required
to be given or made available under applicable law.  In connection with
providing Certificateholders access to the information described in the
preceding paragraph the Master Servicer and the Special Servicer, as applicable,
may require (prior to affording such access) a written confirmation executed by
the requesting Person substantially in such form as may be reasonably acceptable
to the Master Servicer or the Special Servicer, as the case may be, generally to
the effect that such Person is a Holder of Certificates or a beneficial holder
of Book-Entry Certificates or a regulator or governmental body and will keep
such information confidential.

 

(c)                                              Upon the reasonable request of
any Certificateholder or Companion Participation Holder identified to the Master
Servicer to the Master Servicer’s reasonable satisfaction, the Master Servicer
may provide (or forward electronically) (at the expense of such
Certificateholder or Companion Participation Holder) copies of any appraisals,
operating statements, rent rolls and financial statements obtained by the Master
Servicer or the Special Servicer; provided that, in connection therewith, the
Master Servicer may require a written confirmation executed by the requesting
Person substantially in such form as may be reasonably acceptable to the Master
Servicer or Special Servicer, generally to the effect that such Person is a
Holder of Certificates or a beneficial holder of Book-Entry Certificates or a
regulator or a governmental body and will keep such information confidential.

 

156

--------------------------------------------------------------------------------


 

(d)                                             The 17g-5 Information Provider
shall make available solely to any NRSRO that delivers an NRSRO Certification to
the 17g-5 Information Provider the following items to the extent such items are
delivered to it via electronic mail at 17g5informationprovider@usbank.com (or
such other address as the 17g-5 Information Provider shall specify by written
notice to the other parties hereto) in an electronic format readable and
uploadable (that is not locked or corrupted) on the 17g-5 Information Provider’s
system, specifically with a subject reference of “ACRE 2013-FL1” and an
identification of the type of information being provided in the body of such
electronic mail; or via any alternative electronic mail address following notice
to the parties hereto or any other delivery method established or approved by
the 17g-5 Information Provider if or as may be necessary or beneficial:

 

(i)                                     any waivers delivered to the 17g-5
Information Provider pursuant to Section 3.09 of this Agreement;

 

(ii)                                  any Officer’s Certificate supporting any
determination that any Advance was (or, if made, would be) a Non-recoverable
Advance delivered to the 17g-5 Information Provider pursuant to
Section 3.21(d) or Section 4.07(c) of this Agreement;

 

(iii)                               any Asset Status Report delivered by the
Special Servicer pursuant to Section 3.23(e) of this Agreement;

 

(iv)                              any environmental reports delivered by the
Special Servicer pursuant to Section 3.10(g) of this Agreement;

 

(v)                                 any annual statements as to compliance and
related Officer’s Certificates delivered pursuant to Section 3.32 of this
Agreement;

 

(vi)                              any annual independent public accountants’
attestation reports delivered pursuant to Section 3.33 of this Agreement;

 

(vii)                           any Appraisals delivered to the 17g-5
Information Provider pursuant to Section 3.10 of this Agreement;

 

(viii)                        any notice to the Rating Agencies relating to the
Special Servicer’s determination to take action without receiving a No Downgrade
Confirmation from any Rating Agency as set forth in the definition of “No
Downgrade Confirmation” pursuant to Section 3.34 of this Agreement;

 

(ix)                              copies of any questions or requests submitted
by the Rating Agencies directed toward the Master Servicer, Special Servicer,
Certificate Administrator or Trustee;

 

(x)                                 any requests for a No Downgrade Confirmation
that are delivered to the 17g-5 Information Provider pursuant to Section 3.34 of
this Agreement;

 

(xi)                              any notice of resignation of the Trustee and
any notice of the acceptance of appointment by the successor Trustee pursuant to
Section 8.07 or Section 8.08 of this Agreement;

 

157

--------------------------------------------------------------------------------


 

(xii)                           any notice of resignation or assignment of the
rights of the Master Servicer or the Special Servicer pursuant to Section 6.04
of this Agreement;

 

(xiii)                        any notice of Event of Default or termination of
the Master Servicer or the Special Servicer delivered pursuant to Section 7.03
of this Agreement;

 

(xiv)                       any notice of the merger or consolidation of the
Certificate Administrator or the Trustee pursuant to Section 8.09 of this
Agreement;

 

(xv)                          any notice of the merger or consolidation of the
Master Servicer, the Special Servicer or the Trust Advisor pursuant to
Section 6.02 of this Agreement;

 

(xvi)                       any notice of any amendment that modifies the
procedures herein relating to Exchange Act Rule 17g-5 pursuant to Section 10.08
of this Agreement;

 

(xvii)                    a summary of any oral conversation with any Rating
Agency regarding any Mortgage Loan, any Certificateholder, any Companion
Participation Holder, any Mortgaged Property or any REO Property, provided such
summary shall not identify the related Rating Agency;

 

(xviii)                 any notice or other information provided by the Master
Servicer or the Certificate Administrator, as applicable, pursuant to
Section 10.07 of this Agreement (including (x) any notice of a material change
or amendment to the Pooling and Servicing Agreement, (y) any notice of the
merger, consolidation, resignation or termination of the Certificate
Administrator, the Trust Advisor, the Master Servicer, the Special Servicer or
the Trustee and (z) any notice of the repurchase of a Trust Asset by the Trust
Asset Seller);

 

(xix)                       any summary of oral communication with the Rating
Agencies delivered to the 17g-5 Information Provider pursuant to
Section 3.14(f) of this Agreement; provided that the summary of such oral
communication shall not attribute which Rating Agency the communication was
with; and

 

(xx)                          the Rating Agency Q&A Forum and Servicer Document
Request Tool.

 

The foregoing information shall be made available by the 17g-5 Information
Provider on the 17g-5 Information Provider’s Website (a link to which shall be
provided on the Depositor’s website at www.intralinks.com or such other website
as the Depositor may notify the parties hereto in writing).  Information will be
posted on the same Business Day of receipt provided that such information is
received by 12:00 p.m. (eastern time) or, if received after 12:00 p.m., on the
next Business Day.  The 17g-5 Information Provider shall have no obligation or
duty to verify, confirm or otherwise determine whether the information being
delivered is accurate, complete, conforms to the transaction, or otherwise is or
is not anything other than what it purports to be or whether such information is
required to be posted on the 17g-5 Information Provider’s Website pursuant to
this Agreement or Rule 17g-5.  In the event that any information is delivered or
posted in error, the 17g-5 Information Provider may remove it from the 17g-5
Information Provider’s Website.  The Certificate Administrator and the 17g-5
Information Provider have not

 

158

--------------------------------------------------------------------------------


 

obtained and shall not be deemed to have obtained actual knowledge of any
information only by receipt and posting to the 17g-5 Information Provider’s
Website.  Access will be provided by the 17g-5 Information Provider to the
Rating Agencies, and to the NRSROs upon receipt of an NRSRO Certification in the
form of Exhibit O hereto (which certification may be submitted electronically
via the 17g-5 Information Provider’s Website).  Questions regarding delivery of
information to the 17g-5 Information Provider may be directed to
17g5informationprovider@usbank.com (or such other address as the 17g-5
Information Provider shall specify by written notice to the other parties
hereto).

 

Upon request of the Depositor or the Rating Agencies or if otherwise required
under this Agreement, the 17g-5 Information Provider shall post on the 17g-5
Information Provider’s Website any additional information requested by the
Depositor or the Rating Agencies or if otherwise required under this Agreement
to the extent such information is delivered to the 17g-5 Information Provider
electronically in accordance with this Section 3.14 of this Agreement.  In no
event shall the 17g-5 Information Provider disclose on the 17g-5 Information
Provider’s Website which Rating Agency requested such additional information.

 

The 17g-5 Information Provider shall provide a mechanism to notify each NRSRO
each time the 17g-5 Information Provider posts an additional document to the
17g-5 Information Provider’s Website.

 

The 17g-5 Information Provider shall make available, only to NRSROs, the Rating
Agency Q&A Forum and Servicer Document Request Tool.  The “Rating Agency Q&A
Forum and Servicer Document Request Tool” shall be a service available on the
17g-5 Information Provider’s Website, where NRSROs may (i) submit Inquiries to
the Certificate Administrator relating to the Distribution Date Statement, or
submit Inquiries to the Master Servicer or the Special Servicer, as applicable,
relating to the reports being made available pursuant to this Section 3.14(d),
the Mortgage Loans or the Mortgaged Properties or submit inquiries to the Trust
Advisor relating to the Trust Advisor Annual Reports or actions by the Special
Servicer as to which the Trust Advisor has consultation rights pursuant to
Section 3.35, whether or not referenced in such Trust Advisor Annual Report,
(ii) view Inquiries that have been previously submitted and answered, together
with the answers thereto and (iii) submit requests for loan-level reports and
information.  Upon receipt of an Inquiry for the Certificate Administrator, the
Trust Advisor, the Master Servicer or the Special Servicer, the 17g-5
Information Provider shall forward the Inquiry to the Certificate Administrator,
the Trust Advisor, the Master Servicer or the Special Servicer, as applicable,
in each case within a commercially reasonable period following receipt thereof. 
Following receipt of an Inquiry, the Certificate Administrator, the Trust
Advisor, the Master Servicer or the Special Servicer, as applicable, unless it
determines not to answer such Inquiry as provided below, shall reply to the
Inquiry, which reply of the Certificate Administrator, the Trust Advisor, Master
Servicer or Special Servicer shall be by email to the 17g-5 Information
Provider.  The 17g-5 Information Provider shall post (within a commercially
reasonable period following preparation or receipt of such answer, as the case
may be) such Inquiry and the related answer (or reports, as applicable) to the
17g-5 Information Provider’s Website.  Any report posted by the 17g-5
Information Provider in response to a request may be posted on a page accessible
by a link on the 17g-5 Information Provider’s Website.  If the Certificate
Administrator, the Trust Advisor, the Master Servicer or the Special Servicer
determines, in its respective sole discretion, that (i) answering any Inquiry
would be in

 

159

--------------------------------------------------------------------------------


 

violation of applicable law, the Trust Advisor Standard or the Servicing
Standard, as applicable, this Agreement or the applicable Mortgage Loan
Documents, (ii) answering any Inquiry would or is reasonably expected to result
in a waiver of an attorney-client privilege or the disclosure of attorney work
product or (iii) (A) answering any Inquiry would materially increase the duties
of, or result in significant additional cost or expense to, the Certificate
Administrator, the Trust Advisor, the Master Servicer or the Special Servicer,
as applicable, and (B) the Certificate Administrator, the Trust Advisor, the
Master Servicer or the Special Servicer, as applicable, determines in accordance
with the Trust Advisor Standard or the Servicing Standard, as applicable (or in
good faith, in the case of the Certificate Administrator) that the performance
of such duties or the payment of such costs and expenses is beyond the scope of
its duties in its capacity as Certificate Administrator, Trust Advisor, Master
Servicer or Special Servicer, as applicable, under this Agreement, it shall not
be required to answer such Inquiry and, in the case of the Certificate
Administrator, the Trust Advisor, the Master Servicer or the Special Servicer,
shall promptly notify the 17g-5 Information Provider, and the 17g-5 Information
Provider shall post such Inquiry on the Rating Agency Q&A Forum and Servicer
Document Request Tool together with a statement that such Inquiry was not
answered.  Answers posted on the Rating Agency Q&A Forum and Servicer Document
Request Tool will be attributable only to the respondent, and shall not be
deemed to be answers from any of the Depositor, the Placement Agents, the Master
Servicer, the Special Servicer, the Trust Advisor, the Certificate Administrator
or the Trustee or any of their respective Affiliates and no such party shall
have any responsibility or liability for the content of any such information. 
The 17g-5 Information Provider shall not be required to post to the 17g-5
Information Provider’s Website any Inquiry or answer thereto that the 17g-5
Information Provider determines, in its sole discretion, is administrative or
ministerial in nature.  The Rating Agency Q&A Forum and Servicer Document
Request Tool will not reflect questions, answers and other communications
between the 17g-5 Information Provider and any Person which are not submitted
via the 17g-5 Information Provider’s Website.

 

In connection with providing access to the Certificate Administrator’s Website
and the 17g-5 Information Provider’s Website, the Certificate Administrator
and/or the 17g-5 Information Provider may require registration and the
acceptance of a disclaimer.  The Certificate Administrator and the 17g-5
Information Provider, as the case may be, shall not be liable for the
dissemination of information in accordance with the terms of this Agreement,
make no representations or warranties as to the accuracy or completeness of such
information being made available, and assume no responsibility for such
information; provided that it is acknowledged and agreed that the 17g-5
Information Provider shall not be charged with knowledge of any of the contents
of such information solely by virtue of its compliance with its obligations to
post such information to the 17g-5 Information Provider’s Website.  The 17g-5
Information Provider shall not be liable for its failure to make any information
available to the NRSROs unless such information was delivered to the 17g-5
Information Provider at the email address set forth herein in an electronic
format readable and uploadable (that is not locked or corrupted) on the 17g-5
Information Provider’s system, with a subject heading of “ACRE 2013-FL1” and an
identification of the type of information being provided in the body of such
electronic mail; provided, however, if such information is not in electronic
format readable and uploadable (that is not locked or corrupted), then the 17g-5
Information Provider shall immediately notify the applicable delivering party
thereof, whereupon such party shall promptly deliver the subject information in
such format.

 

160

--------------------------------------------------------------------------------


 

The 17g-5 Information Provider shall not be responsible or have any liability
for any act, omission or delay attributable to the failure of any other party to
this Agreement to timely deliver information to be posted on the 17g-5
Information Provider’s Website or for any errors or defects in the information
supplied by any such party.  The 17g-5 Information Provider’s obligations in
respect of Rule 17g-5 or any other law or regulation related thereto shall be
limited to the specific obligations contained in this Agreement and the 17g-5
Information Provider makes no representations or warranties as to the compliance
of the Depositor with Rule 17g-5 or any other law or regulation related thereto.

 

(e)                                              Each of the Master Servicer and
the Special Servicer may, in accordance with such reasonable rules and
procedures as it may adopt, also deliver, produce or otherwise make available
through its website or otherwise, any additional information identified in
Section 3.14(d) of this Agreement relating to the Trust Assets, the Mortgage
Loans, the Mortgaged Properties or the related Borrowers, for review by the
Depositor, the Placement Agents and any other Persons who deliver an Investor
Certification in accordance with this Section 3.14 and the Rating Agencies
(collectively, the “Disclosure Parties”) (only to the extent such additional
information is simultaneously or previously delivered to the 17g-5 Information
Provider in accordance with the provisions of Section 3.14(d) of this Agreement,
who shall post such additional information on the 17g-5 Information Provider’s
Website in accordance with the provisions of Section 3.14(d) of this Agreement),
in each case, except to the extent doing so is prohibited by this Agreement,
applicable law or by the related Mortgage Loan Documents.  Each of the Master
Servicer and the Special Servicer shall be entitled to (i) indicate the source
of such information and affix thereto any disclaimer it deems appropriate in its
discretion and/or (ii) require that the recipient of such information (A) except
for the Depositor, enter into an Investor Certification or other confidentiality
agreement acceptable to the Servicer or the Special Servicer, as the case may
be, and (B) acknowledge that the Servicer or the Special Servicer may
contemporaneously provide such information to any other Disclosure Party.  In
addition, to the extent access to such information is provided via the Master
Servicer’s or the Special Servicer’s website, the Master Servicer and the
Special Servicer may require registration and the acceptance of a reasonable and
customary disclaimer and/or an additional or alternative agreement as to the
confidential nature of such information.  In connection with providing access to
or copies of the information described in this Section 3.14(e) to current or
prospective Certificateholders the form of confidentiality agreement used by the
Master Servicer or the Special Servicer, as applicable, shall be:  (i) in the
case of a Certificateholder (or a licensed or registered investment advisor
acting on behalf of such Certificateholder), an Investor Certification executed
by the requesting Person indicating that such Person is a Holder of Certificates
and will keep such information confidential (except that such Certificateholder
may provide such information (x) to its auditors, legal counsel and regulators
and (y) to any other Person that holds or is contemplating the purchase of any
Certificate or interest therein (provided that such other Person confirms in
writing such ownership interest or prospective ownership interest and agrees to
keep such information confidential)); and (ii) in the case of a prospective
purchaser of Certificates or interests therein (or a licensed or registered
investment advisor acting on behalf of such prospective purchaser), an Investor
Certification indicating that such Person is a prospective purchaser of a
Certificate or an interest therein and is requesting the information for use in
evaluating a possible investment in Certificates and will otherwise keep such
information confidential with no further dissemination (except that such
Certificateholder may provide such information to its auditors, legal counsel
and regulators).  In the case of a licensed or registered

 

161

--------------------------------------------------------------------------------


 

investment advisor acting on behalf of a current or prospective
Certificateholder, the Investor Certification shall be executed and delivered by
both the investment advisor and such current or prospective Certificateholder.

 

Neither the Master Servicer nor the Special Servicer shall be liable for its
dissemination of information in accordance with this Agreement or by others in
violation of the terms of this Agreement.  Neither the Master Servicer nor the
Special Servicer shall be responsible or have any liability for the completeness
or accuracy of the information delivered, produced or otherwise made available
pursuant to this Section 3.14 unless (i) the Master Servicer or Special
Servicer, as applicable, is the original source for such information and
(ii) such failure to deliver complete and accurate information is by reason of
such party’s willful misconduct, bad faith, fraud and/or negligence.

 

With respect to any information, communication, report or request provided to
the 17g-5 Information Provider under this Agreement, the party providing such
information, communication, report or request may, but is not obligated to, send
such information, communication, report or request to the applicable Rating
Agency or Rating Agencies only after the earlier of (i) the receipt of
notification from the 17g-5 Information Provider that such information,
communication, report or request has been posted to the 17g-5 Information
Provider’s Website or (ii) two Business Days following delivery to the 17g-5
Information Provider.

 

(f)                                               The Master Servicer, the
Special Servicer, the Certificate Administrator, the Trust Advisor and the
Trustee shall be permitted (but shall not be required) to orally communicate
with the Rating Agencies regarding any Trust Asset, any Mortgage Loan, any
Certificateholder, any Companion Participation Holder, any Mortgaged Property or
any REO Property; provided that such party summarizes the information provided
to the Rating Agencies in such communication and provides the 17g-5 Information
Provider with such summary in accordance with the procedures set forth in
Section 3.14(d) of this Agreement the same day such communication takes place;
provided that the summary of such oral communications shall not attribute which
Rating Agency the communication was with.  The 17g-5 Information Provider shall
post such summary on the 17g-5 Information Provider’s Website in accordance with
the procedures set forth in Section 3.14(d) of this Agreement.

 

(g)                                              The costs and expenses of
compliance with this Section 3.14 by the Depositor, the Master Servicer, the
Special Servicer, the Trustee and any other party hereto shall not be Additional
Trust Fund Expenses.

 

Section 3.15.                                   Title and Management of REO
Properties and Mortgage Loan REO Accounts.

 

(a)                                             In the event that title to any
Mortgaged Property is acquired for the benefit of Certificateholders and the
related Companion Participation Holder in foreclosure, by deed in lieu of
foreclosure or upon abandonment or reclamation from bankruptcy, the deed or
certificate of sale shall be taken in the name of the Trustee on behalf of the
Trust Fund, or its nominee (which shall not include the Master Servicer), or a
separate Trustee or co-Trustee, on behalf of the Trust Fund and the related
Companion Participation Holder.  The Special Servicer,

 

162

--------------------------------------------------------------------------------


 

on behalf of the Trust Fund and the related Companion Participation Holder,
shall dispose of any REO Property prior to the close of the third calendar year
following the year in which the Trust Fund acquires ownership of such REO
Property for purposes of Code Section 860G(a)(8), unless (i) the Special
Servicer on behalf of the Lower-Tier REMIC has applied for an extension of such
period pursuant to Code Sections 856(e)(3) and 860G(a)(8)(A), in which case the
Special Servicer shall sell such REO Property within the applicable extension
period or if the Special Servicer has applied for extension as provided in this
clause (i) but such request has not yet been granted or denied, the additional
time specified in such request, or (ii) the Special Servicer seeks and
subsequently receives an Opinion of Counsel (which opinion shall be an expense
of the Trust Fund), addressed to the Special Servicer, the Certificate
Administrator and the Trustee, to the effect that the holding of the property by
the Trust Fund beyond such period will not result in the imposition of a tax on
the Trust Fund or cause the Trust Fund (or any designated portion thereof) to
fail to qualify as a REMIC under the Code at any time that any Certificate is
outstanding.  The Special Servicer, on behalf of the Trust Fund and the related
Companion Participation Holder, shall dispose of any REO Property held by the
Trust Fund prior to the last day of such period (taking into account extensions)
by which such REO Property is required to be disposed of pursuant to the
provisions of the immediately preceding sentence in a manner provided under
Section 3.16 hereof.  The Special Servicer shall manage, conserve, protect and
operate each REO Property for the Certificateholders and the related Companion
Participation Holder solely for the purpose of its prompt disposition and sale
in a manner which does not cause such REO Property to fail to qualify as
“foreclosure property” within the meaning of Code Section 860G(a)(8) (determined
without regard to the exception applicable for purposes of Section 860D(a)).

 

(b)                                             The Special Servicer shall have
full power and authority, subject only to the Servicing Standard and the
specific requirements and prohibitions of this Agreement, to do any and all
things in connection with any REO Property as are consistent with the manner in
which the Special Servicer manages and operates similar property owned or
managed by the Special Servicer or any of its Affiliates, all on such terms and
for such period as the Special Servicer deems to be in the best interests of
Certificateholders and the related Companion Participation Holder and, in
connection therewith, the Special Servicer shall agree to the payment of
management fees that are consistent with general market standards.  Consistent
with the foregoing, the Special Servicer shall cause or permit to be earned with
respect to such REO Property any “net income from foreclosure property,” within
the meanings of Code Section 860G(c), which is subject to tax under the REMIC
Provisions, only if it has determined, and has so advised the Trustee and the
Certificate Administrator in writing, that the earning of such income on a net
after-tax basis could reasonably be expected to result in a greater recovery on
behalf of Certificateholders and the related Companion Participation Holder than
an alternative method of operation or rental of such REO Property that would not
be subject to such a tax.

 

The Special Servicer shall segregate and hold all revenues received by it with
respect to any REO Property separate and apart from its own funds and general
assets and shall establish and maintain with respect to any REO Property a
segregated custodial account (each such account, a “Mortgage Loan REO Account”),
each of which shall be an Eligible Account and shall be entitled “Ares
Commercial Real Estate Servicer LLC, as Special Servicer, for the benefit of
U.S. Bank National Association, as Trustee, the Holders of ACRE Commercial
Mortgage

 

163

--------------------------------------------------------------------------------


 

Trust 2013-FL1, Commercial Mortgage Pass-Through Certificates, and the related
Companion Participation Holder, Mortgage Loan REO Account,” to be held for the
benefit of the Certificateholders and the related Companion Participation
Holder.  The Special Servicer shall be entitled to withdraw for its account any
interest or investment income earned on funds deposited in a Mortgage Loan REO
Account to the extent provided in Section 3.07(b) of this Agreement.  The
Special Servicer shall deposit or cause to be deposited REO Proceeds in the
applicable Mortgage Loan REO Account within one Business Day after receipt of
such REO Proceeds, and shall withdraw therefrom funds necessary for the proper
operation, management and maintenance of such REO Property and for other
Property Protection Expenses with respect to such REO Property, including:

 

(i)                                     all insurance premiums due and payable
in respect of any REO Property;

 

(ii)                                  all real estate taxes and assessments in
respect of any REO Property that may result in the imposition of a lien thereon;

 

(iii)                               all costs and expenses reasonable and
necessary to protect, maintain, manage, operate, repair and restore any REO
Property including, if applicable, the payments of any ground rents in respect
of such REO Property; and

 

(iv)                              any taxes imposed on the Lower-Tier REMIC in
respect of net income from foreclosure property in accordance with Section 4.05.

 

To the extent that such REO Proceeds are insufficient for the purposes set forth
in clauses (i) through (iii) above, the Master Servicer shall make such Advance
unless the Master Servicer determines, in accordance with the Servicing
Standard, that such Property Advance would constitute a Non-recoverable Advance
(provided that with respect to advancing insurance premiums or delinquent tax
assessments the Master Servicer shall comply with the provisions of the second
to last paragraph in Section 3.21(d) of this Agreement) and if the Master
Servicer does not make any such Advance, the Trustee, to the extent a
Responsible Officer of the Trustee has actual knowledge of the Master Servicer’s
failure to make such Advance, shall make such Advance, unless in each case, the
Master Servicer or the Trustee, as applicable, determines that such Advance
would be a Non-recoverable Advance.  The Trustee shall be entitled to rely,
conclusively, on any determination by the Special Servicer or the Master
Servicer, as applicable, that an Advance, if made, would be a Non-recoverable
Advance.  The Trustee, when making an independent determination whether or not a
proposed Advance would be a Non-recoverable Advance, shall be subject to the
standards applicable to the Master Servicer hereunder.  The Master Servicer, the
Special Servicer or the Trustee, as applicable, shall be entitled to
reimbursement of such Advances (with interest at the Advance Rate) made pursuant
to the preceding sentence, to the extent permitted by Section 3.06 of this
Agreement.  The Special Servicer shall withdraw from each Mortgage Loan REO
Account and remit to the Master Servicer for deposit into the Mortgage Loan
Collection Account or the Collection Account on a monthly basis prior to or on
the related Due Date the Net REO Proceeds received or collected from each REO
Property, except that in determining the amount of such Net REO Proceeds, the
Special Servicer may retain in each Mortgage Loan REO Account reasonable
reserves for repairs, replacements and necessary capital improvements and other
related expenses.

 

164

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Special Servicer shall not:

 

(i)                                     permit any New Lease to be entered into,
renewed or extended, if the New Lease by its terms will give rise to any income
that does not constitute Rents from Real Property;

 

(ii)                                  permit any amount to be received or
accrued under any New Lease, other than amounts that will constitute Rents from
Real Property;

 

(iii)                               authorize or permit any construction on any
REO Property, other than the repair or maintenance thereof or the completion of
a building or other improvement thereon, and then only if more than ten percent
of the construction of such building or other improvement was completed before
default on the related Trust Asset became imminent, all within the meaning of
Code Section 856(e)(4)(B); or

 

(iv)                              Directly Operate or allow any Person to
Directly Operate any REO Property on any date more than 90 days after its date
of acquisition by the Trust Fund, unless such Person is an Independent
Contractor;

 

unless, in any such case, the Special Servicer has requested and received an
Opinion of Counsel addressed to the Special Servicer, the Certificate
Administrator and the Trustee (which opinion shall be an expense of the Trust
Fund) to the effect that such action will not cause such REO Property to fail to
qualify as “foreclosure property” within the meaning of Code
Section 860G(a)(8) (determined without regard to the exception applicable for
purposes of Code Section 860D(a)) at any time that it is held by the Trust Fund,
in which case the Special Servicer may take such actions as are specified in
such Opinion of Counsel.

 

The Special Servicer shall be required to contract with an Independent
Contractor, the fees and expenses of which shall be an expense of the Trust
Fund, which expense shall be allocated on a pro rata and pari passu basis as
between the Trust Asset and the related Companion Participation (based on the
Trust Asset’s and related Companion Participation’s Stated Principal Balance)
and payable out of REO Proceeds, for the operation and management of any REO
Property, within 90 days of the Trust Fund’s acquisition thereof (unless the
Special Servicer shall have provided the Trustee and the Certificate
Administrator with an Opinion of Counsel that the operation and management of
any REO Property other than through an Independent Contractor shall not cause
such REO Property to fail to qualify as “foreclosure property” within the
meaning of Code Section 860G(a)(8)) (which opinion shall be an expense of the
Trust Fund), provided that:

 

(i)                                     the terms and conditions of any such
contract shall be reasonable and customary for the area and type of property and
shall not be inconsistent herewith;

 

(ii)                                  any such contract shall require, or shall
be administered to require, that the Independent Contractor pay all costs and
expenses incurred in connection with the operation and management of such REO
Property, including those listed above, and remit all related revenues (net of
such costs and expenses) to the Special Servicer as soon as practicable, but in
no event later than 30 days following the receipt thereof by such Independent
Contractor;

 

165

--------------------------------------------------------------------------------


 

(iii)                               none of the provisions of this
Section 3.15(b) relating to any such contract or to actions taken through any
such Independent Contractor shall be deemed to relieve the Special Servicer of
any of its duties and obligations to the Trust Fund, the Trustee on behalf of
the Certificateholders or the related Companion Participation Holder, with
respect to the operation and management of any such REO Property; and

 

(iv)                              the Special Servicer shall be obligated with
respect thereto to the same extent as if it alone were performing all duties and
obligations in connection with the operation and management of such REO
Property.

 

The Special Servicer shall be entitled to enter into any agreement with any
Independent Contractor performing services for it related to its duties and
obligations hereunder for indemnification of the Special Servicer by such
Independent Contractor, and nothing in this Agreement shall be deemed to limit
or modify such indemnification.

 

(c)                                              Promptly following any
acquisition by the Special Servicer of an REO Property on behalf of the Trust
Fund, the Special Servicer shall notify the Master Servicer thereof, and, upon
receipt of such notice, the Special Servicer shall obtain an Updated Appraisal
thereof, but only in the event that any Updated Appraisal with respect thereto
is more than 12 months old and the Special Servicer has no actual knowledge of
any material adverse change in circumstances that, consistent with the Servicing
Standard, would call into question the validity of such Updated Appraisal, in
order to determine the fair market value of such REO Property and shall notify
the Depositor, Master Servicer and the related Companion Participation Holder of
the results of such Appraisal.  Any such Appraisal shall be conducted in
accordance with Appraisal Institute standards and the cost thereof shall be an
expense of the Trust Fund (allocated, to the Principal Balance Certificates in
reverse-sequential order) and with such cost allocated on a pro rata and pari
passu basis as between the Trust Asset and the related Companion Participation
(based on the Trust Asset’s and related Companion Participation’s Stated
Principal Balance)..  The Special Servicer shall obtain a new Updated Appraisal
or a letter update every 12 months thereafter until the REO Property is sold.

 

(d)                                             When and as necessary, the
Special Servicer shall send to the Certificate Administrator a statement
prepared by the Special Servicer setting forth the amount of net income or net
loss, as determined for federal income tax purposes, resulting from the
operation and management of a trade or business on, the furnishing or rendering
of a non-customary service to the tenants of, or the receipt of any other amount
not constituting Rents from Real Property in respect of, any REO Property in
accordance with Sections 3.15(a) and 3.15(b) of this Agreement.

 

(e)                                              Upon the disposition of any REO
Property in accordance with this Section 3.15, the Special Servicer shall
calculate the Excess Liquidation Proceeds, if any, allocable to a Trust Asset
realized in connection with such sale.

 

Section 3.16.                                   Sale of Defaulted Trust Assets
and REO Properties.

 

(a)                                             The parties hereto may sell or
purchase, or permit the sale or purchase of, a Trust Asset or REO Property only
on the terms and subject to the conditions set forth in this

 

166

--------------------------------------------------------------------------------


 

Section 3.16 or as otherwise expressly provided in or contemplated by
Section 2.03(e) and Section 9.01 of this Agreement or in the applicable
Participation Agreement.

 

(b)                                             If the Special Servicer
determines in accordance with the Servicing Standard that it would be in the
best interests of the Certificateholders to attempt to sell a Defaulted Trust
Asset, the Special Servicer shall use reasonable efforts to solicit offers for
such Defaulted Trust Asset on behalf of the Certificateholders in such manner as
will be reasonably likely to realize a fair price.  The Special Servicer shall
accept the first (and, if multiple offers are contemporaneously received, the
highest) cash offer received from any Person that constitutes a fair price for
such Defaulted Trust Asset.

 

(c)                                              The Special Servicer shall use
reasonable efforts to solicit offers for each REO Property on behalf of the
Certificateholders and the related Companion Participation Holder in such manner
as will be reasonably likely to realize a fair price within the time period
provided for by Section 3.15(a) of this Agreement.  The Special Servicer (with
the consent of the Directing Holder) shall accept the first (and, if multiple
offers are contemporaneously received, highest) cash offer received from any
Person that constitutes a fair price for such REO Property.  If the Special
Servicer determines, in its good faith and reasonable judgment, that it will be
unable to realize a fair price for any REO Property within the time constraints
imposed by Section 3.15(a) of this Agreement, then the Special Servicer (with
the consent of the Directing Holder) shall dispose of such REO Property upon
such terms and conditions as the Special Servicer shall deem necessary and
desirable to maximize the recovery thereon under the circumstances and, in
connection therewith, shall accept the highest outstanding cash offer,
regardless of from whom received.

 

(d)                                             The Special Servicer shall give
the Trustee, the Certificate Administrator, the Master Servicer, the Trust
Advisor and the Directing Holder, not less than ten (10) Business Days’ prior
written notice of its intention to sell any Defaulted Trust Asset or REO
Property, and notwithstanding anything to the contrary herein, neither the
Trustee, in its individual capacity, nor any of its Affiliates may make an offer
for or purchase any Defaulted Trust Asset or REO Property pursuant to this
Agreement.

 

(e)                                              Whether any cash offer
constitutes a fair price for any Defaulted Trust Asset or REO Property, as
applicable, shall be determined by the Special Servicer, if the highest offeror
is a Person other than an Interested Person, and by the Trustee, if the highest
offeror is an Interested Person; provided, however, that no offer from an
Interested Person shall constitute a fair price unless it is the highest offer
received.  In determining whether any offer received from an Interested Person
represents a fair price for any such Defaulted Trust Asset or REO Property, as
applicable, the Trustee shall be supplied with and shall rely on the most recent
Appraisal or Updated Appraisal conducted in accordance with this Agreement
within the preceding nine-month period or in the absence of any such Appraisal,
on a narrative appraisal prepared by an appraiser selected by the Special
Servicer if the Special Servicer or an Affiliate of the Special Servicer is not
making an offer with respect to an Defaulted Trust Asset (or by the Master
Servicer if the Special Servicer is making such an offer).  The cost of any such
narrative appraisal and any related costs and fees of the Trustee shall be
covered by, and shall be reimbursable as, a Property Advance.

 

167

--------------------------------------------------------------------------------


 

In determining whether any offer from a Person other than an Interested Person
constitutes a fair price for any such Defaulted Trust Asset or REO Property, as
applicable, the Special Servicer shall take into account (in addition to the
results of any Appraisal, Updated Appraisal or narrative appraisal that it may
have obtained pursuant to this Agreement within the prior nine (9) months), and
in determining whether any offer from an Interested Person constitutes a fair
price for any such Defaulted Trust Asset or REO Property, as applicable, any
appraiser shall be instructed to take into account, as applicable, among other
factors, (i) with respect to a Defaulted Trust Asset, the period and amount of
the Delinquency on such Trust Asset, the period and amount of the occupancy
level and physical condition of the related Mortgaged Property, the expected
recovery from the Trust Asset if the Special Servicer were to pursue a workout
strategy, the state of the local economy and the time and expense associated
with a purchaser’s foreclosing on the related Mortgaged Property or (ii) with
respect to an REO Property, the period and amount of the occupancy level and
physical condition of the Mortgaged Property or REO Property, the state of the
local economy and the obligation to dispose of any REO Property within the time
period specified in Section 3.15(a) of this Agreement.  The Repurchase Price for
any Defaulted Trust Asset shall in all cases be deemed a fair price.  The
Repurchase Price (which, in connection with the administration of an REO
Property related to a Mortgage Loan, shall be construed and calculated as if the
loans in such Mortgage Loan together constitute a single Trust Asset thereunder)
for any REO Property shall in all cases be deemed a fair price.

 

In addition, the Special Servicer shall refer to all other relevant information
obtained by it or otherwise contained in the Mortgage File; provided that the
Special Servicer shall take account of any change in circumstances regarding the
related Mortgaged Property known to the Special Servicer that has occurred
subsequent to, and that would, in the Special Servicer’s reasonable judgment,
materially affect the value of the related Mortgaged Property reflected in the
most recent related Appraisal.  Furthermore, the Special Servicer may consider
available objective third party information obtained from generally available
sources, as well as information obtained from vendors providing real estate
services to the Special Servicer, concerning the market for distressed real
estate loans and the real estate market for the subject property type in the
area where the related Mortgaged Property is located.

 

The Special Servicer may, to the extent it is reasonable to do so in accordance
with the Servicing Standard, conclusively rely on any opinions or reports of
qualified Independent experts in real estate or commercial mortgage loan matters
with at least five years’ experience in valuing or investing in loans or
properties, as applicable, similar to the subject Defaulted Trust Asset or REO
Property, as applicable, selected with reasonable care by the Special Servicer,
in making such determination.  All reasonable costs and expenses incurred by the
Special Servicer and such experts pursuant to this Section 3.16(e) shall
constitute, and be reimbursable as, Property Advances.  The other parties to
this Agreement shall cooperate with all reasonable requests for information made
by the Special Servicer in order to allow the Special Servicer to perform its
duties pursuant to this Section 3.16(e).

 

The Trustee may conclusively rely on any opinions or reports of qualified
Independent experts in real estate or commercial mortgage loan matters with at
least five years’ experience in valuing or investing in loans or properties, as
applicable, similar to the subject Defaulted Trust Asset or REO Property, as
applicable, selected with reasonable care by the Trustee, in making

 

168

--------------------------------------------------------------------------------


 

such determination.  All reasonable costs and expenses incurred by the Trustee
and such experts shall be reimbursable by the related Interested Person;
provided that the Trustee shall not engage a third party expert whose fees
exceed a commercially reasonable amount as determined by the Trustee.

 

(f)                                               Subject to subsection
(e) above, the Special Servicer shall act on behalf of the Trustee on behalf of
the Trust Fund in negotiating and taking any other action necessary or
appropriate in connection with the sale of any Defaulted Trust Asset or REO
Property, and the applicable collection of all amounts payable in connection
therewith.  In connection therewith, the Special Servicer may charge for its own
account prospective offerors, and may retain, fees that approximate the Special
Servicer’s actual costs in the preparation and delivery of information
pertaining to such sales or exchanging offers without obligation to deposit such
amounts into the related Mortgage Loan Collection Account or Mortgage Loan REO
Account, as applicable.  Any sale of a Defaulted Trust Asset or REO Property
shall be final and without recourse to the Trustee or the Trust Fund (except
such recourse to the Trust Fund imposed by those representations and warranties
typically given in such transactions, any prorations applied thereto and any
customary closing matters), and if such sale is consummated in accordance with
the terms of this Agreement, none of the Special Servicer, the Master Servicer,
the Depositor, the Certificate Administrator, the Trust Advisor or the Trustee
shall have any liability to any Certificateholder or Companion Participation
Holder with respect to the purchase price therefor accepted by the Special
Servicer or the Trustee.

 

(g)                                              Any sale of a Defaulted Trust
Asset or an REO Property shall be for cash only.

 

(h)                                             Notwithstanding any of the
foregoing paragraphs of this Section 3.16, the Special Servicer shall not be
obligated to accept the highest cash offer if the Special Servicer determines,
in its reasonable and good faith judgment, that rejection of such offer would be
in the best interests of the Certificateholders and the related Companion
Participation Holder, as a collective whole as if such Certificateholders and
Companion Participation Holder, constituted a single lender, and the Special
Servicer may accept a lower cash offer (from any Person other than itself or an
Affiliate) if it determines, in its reasonable and good faith judgment, that
acceptance of such offer would be in the best interests (for example, if the
prospective buyer making the lower offer is more likely to perform its
obligations or the terms offered by the prospective buyer making the lower offer
are more favorable) of the Certificateholders  and the related Companion
Participation Holder, as a collective whole as if such Certificateholders and
Companion Participation Holder constituted a single lender.

 

Section 3.17.                                   Additional Obligations of the
Master Servicer and the Special Servicer; Inspections.

 

(a)                                             The Master Servicer (at its own
expense) (or, with respect to Specially Serviced Mortgage Loans and REO
Properties, the Special Servicer) shall inspect or cause to be inspected each
Mortgaged Property securing a Mortgage Loan that it is servicing at such times
and in such manner as is consistent with the Servicing Standard, but in any
event shall inspect each Mortgaged Property securing a Note, at least once every
12 months, in each case commencing in 2014; provided, however, that if any
Mortgage Loan becomes a Specially

 

169

--------------------------------------------------------------------------------


 

Serviced Mortgage Loan, the Special Servicer is required to inspect or cause to
be inspected the related Mortgaged Property as soon as practicable but in no
event less than 60 days after the Mortgage Loan remains a Specially Serviced
Mortgage Loan; provided, further, that the Master Servicer will not be required
to inspect a Mortgaged Property that has been inspected in the previous 12
months.  The reasonable cost of each such inspection performed in accordance
with the Servicing Standard by the Special Servicer shall be paid by the Master
Servicer as a Property Advance; provided, however, that if such Advance would be
a Non-recoverable Advance, then the reasonable cost of such inspections shall be
an expense of the Trust Fund as an Additional Trust Fund Expense (provided that
the Master Servicer shall, after receiving payment from amounts on deposit in
the Collection Account, if any, (i) promptly notify the related Companion
Participation Holder and (ii) use commercially reasonable efforts to exercise on
behalf of the Trust any rights under the related Participation Agreement to
obtain reimbursement for a pro rata and pari passu portion of such amount
allocable to the related Companion Participation from the related Companion
Participation Holder).  The Master Servicer or the Special Servicer, as
applicable, will be required to prepare a written report of the inspection
describing, among other things, the condition of and any damage to the Mortgaged
Property securing a Trust Asset that it is servicing and specifying the
existence of any material vacancies in such Mortgaged Property, any sale,
transfer or abandonment of such Mortgaged Property of which it has actual
knowledge, any material adverse change in the condition of the Mortgaged
Property, or any visible material waste committed on applicable Mortgaged
Property.  The Master Servicer or Special Servicer, as applicable, shall send
such reports to the 17g-5 Information Provider (who shall promptly post such
reports to the 17g-5 Information Provider’s Website pursuant to
Section 3.14(d) of this Agreement), and, upon request, to the Placement Agents
within 20 days of completion, each inspection report, unless the Rating Agencies
notify the Master Servicer or Special Servicer, as applicable, that it does not
want such reports.

 

(b)                                             With respect to each Mortgage
Loan, the Special Servicer shall exercise the Trustee’s rights, in accordance
with the Servicing Standard, with respect to the Manager under the related
Mortgage Loan Documents and Management Agreement, if any.

 

(c)                                              With respect to any Trust Asset
(other than a Specially Serviced Mortgage Loan) for which the Master Servicer
has accepted a voluntary Principal Prepayment of such Trust Asset (other than
(A) in accordance with the terms of the related Mortgage Loan Documents (as the
same may be modified or amended), (B) in connection with the payment of
insurance proceeds or condemnation proceeds, (C) subsequent to a default under
the related Mortgage Loan Documents (provided that the Master Servicer
reasonably believes that acceptance of such prepayment is consistent with the
Servicing Standard), (D) pursuant to applicable law or a court order, or (E) at
the request of or with the consent of the Special Servicer, and for so long as a
Control Termination Event has not occurred and is not continuing, subject to the
consent of the Directing Holder) resulting in a Prepayment Interest Shortfall,
the Master Servicer shall deliver to the Certificate Administrator on each
Servicer Remittance Date for deposit in the Lower-Tier Distribution Account,
without any right of reimbursement therefor, a cash payment (a “Master Servicer
Prepayment Interest Shortfall”), in an amount equal to the lesser of (x) the
aggregate amount of Prepayment Interest Shortfalls incurred in connection with
such voluntary Principal Prepayments received in respect of the Trust Assets
serviced by it during the related Collection Period, and (y) the aggregate of
(A) that portion of its Master Servicing Fees (calculated for this purpose only
at one basis point (0.01% per annum) that is

 

170

--------------------------------------------------------------------------------


 

being paid in such Collection Period with respect to the Trust Assets (other
than any Specially Serviced Mortgage Loans) and (B) all Prepayment Interest
Excess received during the related Collection Period on the Trust Assets (other
than any Specially Serviced Mortgage Loans) serviced by the Master Servicer. 
The Master Servicer’s obligations to pay any Master Servicer Prepayment Interest
Shortfall, and the rights of the Certificateholders to offset of the aggregate
Prepayment Interest Shortfalls against those amounts, shall not be cumulative.

 

(d)                                             The Master Servicer shall, as to
each Mortgage Loan that is secured by the interest of the related Borrower under
a ground lease, promptly (and in any event within 60 days) after the Closing
Date notify the related ground lessor of the transfer of such Mortgage Loan to
the Trust pursuant to this Agreement and inform such ground lessor that any
notices of default under the related Ground Lease should thereafter be forwarded
to the Master Servicer.

 

(e)                                              The Master Servicer shall, to
the extent consistent with the Servicing Standard and permitted by the related
Mortgage Loan Documents, not apply any funds with respect to a Mortgage Loan
(whether arising in the form of a holdback, earnout reserve, cash trap or other
similar feature) to the prepayment of the related Mortgage Loan prior to an
event of default or reasonably foreseeable event of default with respect to such
Mortgage Loan.  Prior to an event of default or reasonably foreseeable event of
default any such amounts described in the immediately preceding sentence shall
be held by the Master Servicer as additional collateral for the related Mortgage
Loan.

 

Section 3.18.                                   Authenticating Agent.

 

The Certificate Administrator may appoint an Authenticating Agent to execute and
to authenticate Certificates.  The Authenticating Agent must be acceptable to
the Depositor and must be a corporation organized and doing business under the
laws of the United States of America or any state, having a principal office and
place of business in a state and city acceptable to the Depositor, having a
combined capital and surplus of at least $15,000,000, authorized under such laws
to do a trust business and subject to supervision or examination by federal or
state authorities.  The Certificate Administrator shall serve as the initial
Authenticating Agent.

 

Any corporation into which the Authenticating Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, conversion or consolidation to which the Authenticating Agent shall be
party, or any corporation succeeding to the corporate agency business of the
Authenticating Agent, shall be the Authenticating Agent without the execution or
filing of any paper or any further act on the part of the Certificate
Administrator or the Authenticating Agent.

 

The Authenticating Agent may at any time resign by giving at least 30 days’
advance written notice of resignation to the Certificate Administrator, the
Trustee, the Depositor and the Master Servicer.  The Certificate Administrator
may at any time terminate the agency of the Authenticating Agent by giving
written notice of termination to the Authenticating Agent, the Depositor and the
Master Servicer.  Upon receiving a notice of resignation or upon such a
termination, or in case at any time the Authenticating Agent shall cease to be
eligible in accordance with the provisions of this Section 3.18, the Certificate
Administrator may appoint a

 

171

--------------------------------------------------------------------------------


 

successor Authenticating Agent, which shall be acceptable to the Depositor, and
shall mail notice of such appointment to all Certificateholders.  Any successor
Authenticating Agent upon acceptance of its appointment hereunder shall become
vested with all the rights, powers, duties and responsibilities of its
predecessor hereunder, with like effect as if originally named as Authenticating
Agent herein.  No successor Authenticating Agent shall be appointed unless
eligible under the provisions of this Section 3.18.

 

The Authenticating Agent shall have no responsibility or liability for any
action taken by it as such at the direction of the Certificate Administrator. 
Any compensation paid to the Authenticating Agent shall be an unreimbursable
expense of the Certificate Administrator, as applicable.

 

Section 3.19.                                   Appointment of Custodians.  The
Certificate Administrator shall be the initial Custodian hereunder.  The
Certificate Administrator may appoint one or more Custodians to hold all or a
portion of the Mortgage Files on behalf of the Trustee and otherwise perform the
duties set forth in Article II, by entering into a Custodial Agreement with any
Custodian who is not the Depositor.  The Certificate Administrator agrees to
comply with the terms of each Custodial Agreement and to enforce the terms and
provisions thereof against the Custodian for the benefit of the
Certificateholders.  The Certificate Administrator shall not be liable for any
act or omission of the Custodian under the Custodial Agreement.  Each Custodian
shall be a depository institution subject to supervision by federal or state
authority, shall have a combined capital and surplus of at least $10,000,000,
shall have a long-term debt rating of at least “A(low)” from DBRS (or, if not
rated by DBRS, an equivalent (or higher) rating by any two other NRSROs), and
“Baa2” from Moody’s and shall not have withdrawn, qualified or downgraded
securities in a commercial mortgage securitization as result of the performance
by such Custodian of its duties thereunder.  Each Custodial Agreement may be
amended only as provided in Section 10.08 of this Agreement.  Any compensation
paid to the Custodian shall be an unreimbursable expense of the Certificate
Administrator.  If the Custodian is an entity other than the Certificate
Administrator, the Custodian shall maintain a fidelity bond in the form and
amount that are customary for securitizations similar to the securitization
evidenced by this Agreement.  The Custodian shall be deemed to have complied
with this provision if one of its Affiliates has such fidelity bond coverage
and, by the terms of such fidelity bond, the coverage afforded thereunder
extends to the Custodian.  In addition, the Custodian shall keep in force during
the term of this Agreement a policy or policies of insurance covering loss
occasioned by the errors and omissions of its officers and employees in
connection with its obligations hereunder in the form and amount that are
customary for securitizations similar to the securitization evidenced by this
Agreement.  All fidelity bonds and policies of errors and omissions insurance
obtained under this Section 3.19 shall be issued by a Qualified Insurer.

 

Section 3.20.                                   Borrower Accounts.

 

The Master Servicer shall administer each Borrower Account in accordance with
the applicable Mortgage Loan Documents and applicable law.

 

172

--------------------------------------------------------------------------------


 

Section 3.21.                                   Property Advances.

 

(a)                                             The Master Servicer (or, to the
extent provided in Section 3.21(c) of this Agreement, the Trustee) to the extent
specifically provided for in this Agreement, shall make any Property Advances as
and to the extent otherwise required pursuant to the terms hereof with respect
to the Mortgage Loans that it is servicing.  For purposes of distributions to
Certificateholders and compensation to the Master Servicer, the Special Servicer
or the Trustee, Property Advances shall not be considered to increase the Stated
Principal Balance of any Trust Asset, notwithstanding that the terms of such
Trust Asset so provide.

 

(b)                                             Notwithstanding anything in this
Agreement to the contrary, the Special Servicer shall give the Master Servicer
not less than five (5) Business Days’ written notice with respect to any
Property Advance to be made on any Specially Serviced Mortgage Loan, before the
date on which the Master Servicer is required to make such Property Advance with
respect to such Specially Serviced Mortgage Loan or REO Loan; provided, however,
that the Special Servicer shall be required to provide the Master Servicer with
only two (2) Business Days’ written notice in respect of Property Advances
required to be made on an urgent or emergency basis (which may include, without
limitation, Property Advances required to make tax or insurance payments).

 

(c)                                              The Master Servicer shall
notify the Trustee and the Certificate Administrator in writing promptly upon,
and in any event within one (1) Business Day after, becoming aware that it will
be unable to make any Property Advance required to be made pursuant to the terms
hereof, and in connection therewith, shall set forth in such notice the amount
of such Property Advance, the Person to whom it is to be paid, and the
circumstances and purpose of such Property Advance, and shall set forth therein
information and instructions for the payment of such Property Advance, and, on
the date specified in such notice for the payment of such Property Advance, or,
if the date for payment has passed or if no such date is specified, then within
five Business Days following such notice, the Trustee, subject to the provisions
of Section 3.21(d) of this Agreement, shall pay the amount of such Property
Advance in accordance with such information and instructions.

 

(d)                                             The Special Servicer shall
promptly furnish any party required to make Property Advances hereunder with any
information in its possession regarding the Specially Serviced Mortgage Loans
and REO Properties as such party required to make Property Advances may
reasonably request for purposes of making recoverability determinations. 
Notwithstanding anything to the contrary in this Agreement, the Special Servicer
shall have no obligation to make an affirmative determination that any Advance
is, or would be, a Non-recoverable Advance, and in the absence of a
determination by the Special Servicer that such an Advance is a Non-recoverable
Advance, then all such decisions shall remain with the Master Servicer or
Trustee, as applicable.

 

Notwithstanding anything herein to the contrary, no Property Advance shall be
required hereunder if the Person otherwise required to make such Property
Advance determines that such Property Advance would, if made, constitute a
Non-recoverable Property Advance.  In addition, neither the Master Servicer nor
the Trustee shall make any Property Advance to the extent that it has received
written notice that the Special Servicer has determined that such Property
Advance

 

173

--------------------------------------------------------------------------------


 

would, if made, constitute a Non-recoverable Property Advance.  In making such
recoverability determination, such Person will be entitled to (i) give due
regard to the existence of any Non-recoverable Advance or Workout-Delayed
Reimbursement Amount with respect to other Trust Assets, the recovery of which,
at the time of such consideration, is being deferred or delayed by the Master
Servicer, the Special Servicer or the Trustee, as applicable, in light of the
fact that proceeds on the related Trust Asset are a source of recovery not only
for the Property Advance under consideration, but also as a potential source of
recovery of such Non-recoverable Advance or Workout-Delayed Reimbursement Amount
which is being or may be deferred or delayed and (ii) consider (among other
things) the obligations of the Borrower under the terms of the related Mortgage
Loan as it may have been modified, (iii) consider (among other things) the
related Mortgaged Properties in their “as is” or then current conditions and
occupancies, as modified by such party’s assumptions (consistent with the
Servicing Standard in the case of the Master Servicer or the Special Servicer)
regarding the possibility and effects of future adverse changes with respect to
such Mortgaged Properties, (iv) estimate and consider (consistent with the
Servicing Standard in the case of the Master Servicer or the Special Servicer)
(among other things) future expenses and (v) estimate and consider (among other
things) the timing of recoveries.

 

The Master Servicer, the Special Servicer and the Trustee, as applicable, shall
consider Unliquidated Advances in respect of prior Property Advances for
purposes of non-recoverability determinations as if such Unliquidated Advances
were unreimbursed Property Advances.  If an Appraisal of the related Mortgaged
Property shall not have been obtained within the prior 12 month period (and the
Master Servicer and the Trustee shall each request any such appraisal from the
Special Servicer prior to ordering an Appraisal pursuant to this sentence) or if
such an Appraisal shall have been obtained but as a result of unforeseen
occurrences, such Appraisal does not, in the good faith determination of the
Master Servicer, the Special Servicer or the Trustee, reflect current market
conditions, and the Master Servicer or the Trustee, as applicable, and the
Special Servicer cannot agree on the appropriate downward adjustment to such
Appraisal, the Master Servicer, the Special Servicer or the Trustee, as the case
may be, may, subject to its reasonable and good faith determination that such
Appraisal will demonstrate the non-recoverability of the related Advance, obtain
an Appraisal for such purpose at the expense of the Trust Fund, which expense
shall be allocated on a pro rata and pari passu basis as between the Trust Asset
and the related Companion Participation (based on the Trust Asset’s and related
Companion Participation’s Stated Principal Balance).

 

Any determination by the Master Servicer, Special Servicer or the Trustee that
the Master Servicer or Trustee, as the case may be, has made a Property Advance
that is a Non-recoverable Property Advance or any determination by the Master
Servicer, the Special Servicer or the Trustee that any proposed Property
Advance, if made, would constitute a Non-recoverable Property Advance shall be
evidenced in the case of the Master Servicer or the Special Servicer by a
certificate of a Servicing Officer delivered to the other, to the Trustee, the
Directing Holder (but only if no Consultation Termination Event has occurred and
is continuing), the Trust Advisor, the Certificate Administrator and the
Depositor and, in the case of the Trustee, by a certificate of a Responsible
Officer of the Trustee, delivered to the Depositor, the Directing Holder (but
only if no Consultation Termination Event has occurred and is continuing), the
Trust Advisor, the Certificate Administrator, the Master Servicer and the
Special Servicer, which in each case sets forth such non-recoverability
determination and the considerations of the Master

 

174

--------------------------------------------------------------------------------


 

Servicer, the Special Servicer or the Trustee, as applicable, forming the basis
of such determination (such certificate accompanied by, to the extent available,
income and expense statements, rent rolls, occupancy status, property
inspections and other information used by the Master Servicer, the Special
Servicer or the Trustee, as applicable, to make such determination, together
with any existing Appraisal or any Updated Appraisal); provided, however, that
the Special Servicer may, at its option, make a determination in accordance with
the Servicing Standard, that any Property Advance previously made or proposed to
be made is non-recoverable and shall deliver to the Master Servicer, the
Certificate Administrator, the Directing Holder (but only if no Consultation
Termination Event has occurred and is continuing), the Trust Advisor, the
Trustee, the 17g-5 Information Provider (who shall promptly post such notice to
the 17g-5 Information Provider’s Website pursuant to Section 3.14(d) of this
Agreement) notice of such determination, together with a certificate of a
Servicing Officer of the Special Servicer and supporting information referred to
above.  Any such determination by the Special Servicer shall be conclusive and
binding on the Master Servicer and the Trustee.  Notwithstanding the foregoing,
the Special Servicer shall have no obligation to make an affirmative
determination that any Advance is, or would be, a Non-recoverable Advance, and
in the absence of a determination by the Special Servicer that such an Advance
is a Non-recoverable Advance, then all such decisions shall remain with the
Master Servicer.

 

Any such Person may update or change its recoverability determinations at any
time (but not reverse any other Person’s determination that a Property Advance
is a Non-recoverable Advance) and (consistent with the Servicing Standard in the
case of the Master Servicer or the Special Servicer) may obtain, at the an
expense of the Trust Fund and, with respect to a Property Advance, the related
Companion Participation Holder (allocated on a pro rata and pari passu basis as
between the Trust Asset and the related Companion Participation (based on the
Trust Asset’s and related Companion Participation’s Stated Principal Balance),
any analysis, Appraisals or market value estimates or other information for such
purposes.  Absent bad faith, any such determination as to the recoverability of
any Property Advance shall be conclusive and binding on the Certificateholders
and the Companion Participation Holders.

 

Notwithstanding the above, the Trustee shall be entitled to rely conclusively on
any determination by the Master Servicer and shall be bound by any determination
of the Special Servicer that a Property Advance, if made, would be a
Non-recoverable Property Advance. In determining whether or not a Property
Advance previously made is, or a proposed Property Advance, if made, would be, a
Non-recoverable Property Advance, the Master Servicer shall make such
determination in accordance with the Servicing Standard. In determining whether
or not a Property Advance previously made is, or a proposed Property Advance, if
made, would be, a Non-recoverable Property Advance, the Special Servicer shall
make such determination in accordance with the Servicing Standard (and if no
Consultation Termination Event has occurred and is continuing, in consultation
with the Directing Holder). The Trustee, in determining whether or not a
Property Advance previously made is, or a proposed Property Advance, if made,
would be, a Non-recoverable Property Advance shall be subject to the standard of
reasonable judgment.

 

With respect to the payment of insurance premiums and delinquent tax
assessments, in the event that the Master Servicer determines that a Property
Advance of such amounts would constitute a Non-recoverable Advance, the Master
Servicer shall deliver notice of such

 

175

--------------------------------------------------------------------------------


 

determination to the Trustee, the Certificate Administrator and the Special
Servicer.  Upon receipt of such notice, the Special Servicer shall determine in
accordance with the Servicing Standard whether the payment of such amount (i) is
necessary to preserve the related Mortgaged Property and (ii) would be in the
best interests of the Certificateholders and the related Companion Participation
Holder, as a collective whole as if such Certificateholders and Companion
Participation Holder constituted a single lender.  If the Special Servicer
determines in accordance with the Servicing Standard that the payment of such
amount (i) is necessary to preserve the related Mortgaged Property and
(ii) would be in the best interests of the Certificateholders and the related
Companion Participation Holder, the Special Servicer shall direct the Master
Servicer in writing to make such payment and the Master Servicer shall make such
payment, to the extent of available funds, from amounts in the applicable
Mortgage Loan Collection Account.

 

Notwithstanding anything to the contrary contained in this Section 3.21, the
Master Servicer may elect (but shall not be required) to make a payment out of
the Collection Account to pay for certain expenses specified in this sentence
notwithstanding that the Master Servicer has determined that a Property Advance
with respect to such expenditure would be a Non-recoverable Property Advance
(unless, with respect to Specially Serviced Mortgage Loans or REO Loans, the
Special Servicer has notified the Master Servicer to not make such expenditure),
where making such expenditure would prevent (i) the related Mortgaged Property
from being uninsured or being sold at a tax sale or (ii) any event that would
cause a loss of the priority of the lien of the related Mortgage, or the loss of
any security for the related Trust Asset; provided that in each instance, the
Master Servicer determines in accordance with the Servicing Standard (as
evidenced by a certificate of a Servicing Officer delivered to the Trustee and
the Certificate Administrator) that making such expenditure is in the best
interests of the Certificateholders and the related Companion Participation
Holder, all as a collective whole as if such Certificateholders and Companion
Participation Holder constituted a single lender.  The Master Servicer may elect
to obtain reimbursement of Non-recoverable Property Advances from the Trust Fund
in accordance with Section 3.06 of this Agreement.

 

(e)                                              To the extent the Master
Servicer or the Trustee, as applicable, determines that a Property Advance would
be a Non-recoverable Property Advance or if the Trustee fails to make a Property
Advance when it is required to do so, the Special Servicer may, but is not
obligated to, subject to a recoverability determination, make such Property
Advance.  The Special Servicer shall give prompt notice to the Master Servicer
and the Trustee of any Property Advance made by it pursuant to this
Section 3.21(e).  For the avoidance of doubt, any instance of a Property Advance
not being made due to a determination in accordance with the terms of this
Agreement by the Master Servicer or the Trustee, as applicable, that such
Property Advance would be a Non-recoverable Property Advance shall not be deemed
a failure to make such Property Advance for purposes of this Section 3.22(e) and
Section 3.06(i).

 

(f)                                               The Master Servicer, the
Special Servicer and/or the Trustee, as applicable, shall be entitled to the
reimbursement of Property Advances made by any of them to the extent permitted
pursuant to Section 3.06 of this Agreement, if applicable, of this Agreement,
together with any related Advance Interest Amount in respect of such Property
Advances, and the Master Servicer, the Special Servicer and the Trustee each
hereby covenants and agrees to

 

176

--------------------------------------------------------------------------------


 

promptly seek and effect the reimbursement of such Property Advances from the
related Borrowers to the extent permitted by applicable law and the related
Mortgage Loan Documents.

 

Section 3.22.                                   Appointment of Special Servicer.

 

(a)                                             Ares Commercial Real Estate
Servicer LLC, is hereby appointed as the initial Special Servicer to service
each Specially Serviced Mortgage Loan.

 

(b)                                             For each Trust Asset , so long
as no Consultation Termination Event has occurred and is continuing, the
Directing Holder shall be entitled to terminate the rights (subject to
Section 3.12 and Section 6.03(a) of this Agreement) and obligations of the
Special Servicer under this Agreement with respect to each such Mortgage Loan,
with or without cause, and appoint a successor Special Servicer pursuant to
Section 7.02 of this Agreement, upon ten (10) Business Days’ notice to the
Special Servicer, the Master Servicer, the Paying Agent, the Certificate
Administrator and the Trustee.

 

(c)                                              (i) For each Mortgage Loan, if
a Consultation Termination Event has occurred and is continuing and upon (i) the
written direction of holders of Principal Balance Certificates evidencing not
less than 25% of the Voting Rights (taking into account the application of any
Realized Losses, but not Appraisal Reduction Amounts, to reduce the Certificate
Balances of the Certificates) of the Principal Balance Certificates requesting a
vote to replace the Special Servicer with a new special servicer designated in
such written direction, (ii) payment by such holders to the Certificate
Administrator of the reasonable fees and expenses (including any legal fees and
any Rating Agency fees and expenses) to be incurred by the Certificate
Administrator in connection with administering such vote and (iii) delivery by
such holders to the Certificate Administrator of a No Downgrade Confirmation,
the Certificate Administrator shall promptly provide written notice to all
Certificateholders of such request by posting such notice on its internet
website, and by mail, and conduct the solicitation of votes of all Certificates
in such regard.  If Holders of at least 75% of the aggregate Voting Rights
(taking into account Realized Losses, but not Appraisal Reduction Amounts, to
reduce the Certificate Balances of the Certificates) of all Principal Balance
Certificates  on an aggregate basis, provide written direction to remove the
Special Servicer, the Trustee shall, in accordance with such direction,
terminate all of the rights and obligations of the Special Servicer under this
Agreement and appoint the successor Special Servicer designated by such
Certificateholders, subject to the terminated Special Servicer’s rights to
indemnification, payment of outstanding fees and other compensation,
reimbursement of advances and other rights set forth in this Agreement which
survive termination; provided that if such written direction is not provided
within 180 days of the notice from the Certificate Administrator of the request
for a vote to terminate and replace the Special Servicer, then such written
direction shall have no force and effect.  The Certificate Administrator shall
include on each Distribution Date Statement a statement that each
Certificateholder and Beneficial Owner may access notices on the Certificate
Administrator’s Website and each Certificateholder and Beneficial Owner may
register to receive email notifications when such notices are posted on the
Certificate Administrator’s Website; provided that the Certificate Administrator
shall be entitled to reimbursement from the requesting Certificateholders for
the reasonable expenses of posting such notices.

 

177

--------------------------------------------------------------------------------


 

(ii)                                  If a Consultation Termination Event has
occurred and is continuing with respect to the Trust Assets, and if the Trust
Advisor determines that the Special Servicer is not performing its duties in
accordance with the Servicing Standard, the Trust Advisor will have the right to
recommend the replacement of the Special Servicer.  In such event, the Trust
Advisor shall deliver to the Trustee and the Certificate Administrator, with a
copy to the Special Servicer, a written recommendation detailing the reasons
supporting its position (along with relevant information justifying its
recommendation) and recommending a suggested replacement Special Servicer.  The
Certificate Administrator will be required to notify each Certificateholder of
the recommendation and post it on the Certificate Administrator’s internet
website.  If (i) the Trust Advisor’s recommendation to replace the Special
Servicer is confirmed in writing by an affirmative vote of at least 75% of the
aggregate Voting Rights (taking into account the application of any Realized
Losses, but not Appraisal Reduction Amounts, to reduce the Certificate Balances
of the Certificates) of all Principal Balance Certificates on an aggregate basis
and (ii) the Certificate Administrator receives a No Downgrade Confirmation from
each of the Rating Agencies, the Trustee will then be required to terminate all
of the rights and obligations of the Special Servicer under the this Agreement
and to appoint the successor Special Servicer approved by the
Certificateholders; provided, that, if such written confirmation is not provided
within 180 days of the posting by the Certificate Administrator of the
recommendation to terminate and replace the Special Servicer, such written
confirmation shall have no force and effect.

 

(d)                                             The Trustee shall, promptly
after receiving any removal notice pursuant to Section 3.22(b) of this Agreement
or direction to terminate pursuant to Section 3.22(b) of this Agreement, so
notify the Certificate Administrator, the 17g-5 Information Provider (who shall
promptly post such notice to the 17g-5 Information Provider’s Website pursuant
to Section 3.14(d) of this Agreement).  The termination of the Special Servicer
and appointment of a successor Special Servicer pursuant to this Section 3.22
shall not be effective until (i) each Rating Agency confirms to the Trustee in a
No Downgrade Confirmation, (ii) the successor special servicer has assumed all
of its responsibilities, duties and liabilities hereunder and (iii) receipt by
the Trustee of an Opinion of Counsel to the effect that (x) the designation of
such replacement to serve as Special Servicer is in compliance with this
Agreement, (y) such replacement will be bound by the terms of this Agreement and
(z) this Agreement will be enforceable against such replacement in accordance
with its terms.  Any successor Special Servicer shall make the representations
and warranties provided for in Section 2.04(b) of this Agreement mutatis
mutandis.  In no event may a successor Special Servicer be a current or former
Trust Advisor or any Affiliate of such current or former Trust
Advisor.  Further, such successor shall be a Person that (i) satisfies all of
the eligibility requirements applicable to special servicers contained in this
Agreement, (ii) is not obligated or allowed to pay the Trust Advisor any fees or
otherwise compensate the Trust Advisor (x) in respect of its obligations under
this Agreement or (y) for the appointment of the successor Special Servicer or
the recommendation by the Trust Advisor for the replacement Special Servicer to
become the Special Servicer, (iii) is not entitled to waive any compensation
from the Trust Advisor and (iv) is not entitled to receive any fee from the
Trust Advisor for its appointment as successor Special Servicer, in each case,
unless expressly approved by 100% of the Certificateholders.  In addition, any
replacement Special Servicer that will service any Mortgage Loan shall meet any
requirements specified in the related Participation Agreement.

 

178

--------------------------------------------------------------------------------


 

The existing Special Servicer shall be deemed to have been removed
simultaneously with such designated Person’s becoming the Special Servicer
hereunder; provided, however, that the Special Servicer removed pursuant to this
Section shall be entitled to receive, and shall have received, all amounts
accrued or owing to it under this Agreement on or prior to the effective date of
such resignation and it shall continue to be entitled to any rights that accrued
prior to the date of such resignation (including the right to receive all fees,
expenses and other amounts accrued or owing to it under this Agreement, plus the
right to receive any Workout Fee specified in Section 3.12(c) of this Agreement
in the event that the Special Servicer is terminated and any indemnification
rights that the Special Servicer is entitled to pursuant to Section 6.03(a) of
this Agreement) notwithstanding any such removal.  Such removed Special Servicer
shall cooperate with the Trustee and the replacement Special Servicer in
effecting the termination of the resigning Special Servicer’s responsibilities
and rights hereunder, including without limitation the transfer within two
Business Days to the successor Special Servicer for administration by it of all
cash amounts that are thereafter received with respect to the Trust Assets.

 

(e)                                              The appointment of any such
successor Special Servicer shall not relieve the Master Servicer or the Trustee
of their respective obligations to make Advances as set forth herein; provided,
however, the Master Servicer shall not be liable for any actions or any inaction
of such successor Special Servicer.  Any termination fee payable to the
terminated Special Servicer (and it is acknowledged that there is no such fee
payable in the event of a termination for breach of this Agreement) shall be
paid by the Certificateholders or the Directing Holder, as applicable, so
terminating the Special Servicer and shall not in any event be an expense of the
Trust Fund or any Companion Participation Holder (unless such Companion
Participation Holder is the Directing Holder).

 

(f)                                               If a replacement special
servicer is appointed with respect to a Mortgage Loan or any related REO
Property in accordance with this Section 3.22 such that there are multiple
parties acting as Special Servicer hereunder, then, unless the context clearly
requires otherwise:  (i) when used in the context of imposing duties and
obligations on the Special Servicer hereunder or the performance of such duties
and obligations, the term “Special Servicer” shall mean the applicable Mortgage
Loan Special Servicer, insofar as such duties and obligations relate to the
subject Mortgage Loan or any related REO Property, and shall mean the General
Special Servicer (as defined below), in all other cases (provided that, in
Section 3.14, Article VII, Section 3.32 and Section 3.33 of this Agreement, the
term “Special Servicer” shall mean each of the Mortgage Loan Special Servicers
and the General Special Servicer); (ii) when used in the context of identifying
the recipient of any information, funds, documents, instruments and/or other
items, the term “Special Servicer” shall mean the applicable Mortgage Loan
Special Servicer, insofar as such information, funds, documents, instruments
and/or other items relate to the subject Mortgage Loan or any related REO
Property, and shall mean the General Special Servicer, in all other cases;
(iii) when used in the context of granting the Special Servicer the right to
purchase Defaulted Trust Assets pursuant to Section 3.16 of this Agreement, the
term “Special Servicer” shall mean the General Special Servicer only; (iv) when
used in the context of granting the Special Servicer the right to purchase all
of the Trust Assets and all other property held by the Trust Fund pursuant to
Section 9.01 of this Agreement, the term “Special Servicer” shall mean the
General Special Servicer only; (v) when used in the context of the Special
Servicer being replaced, pursuant to this Section 3.22, by the applicable
Directing Holder, the term “Special Servicer” shall mean the General Special
Servicer or the Mortgage Loan Special

 

179

--------------------------------------------------------------------------------


 

Servicer, as applicable; (vi) when used in the context of granting the Special
Servicer any protections, limitations on liability, immunities and/or
indemnities hereunder, the term “Special Servicer” shall mean each of the
Mortgage Loan Special Servicers and the General Special Servicer; and (vii) when
used in the context of requiring indemnification from, imposing liability on, or
exercising any remedies against, the Special Servicer for any breach of a
representation, warranty or covenant hereunder or for any negligence, bad faith
or willful misconduct in the performance of duties and obligations hereunder or
any negligent disregard of such duties and obligations or otherwise holding the
Special Servicer responsible for any of the foregoing, the term “Special
Servicer” shall mean the applicable Mortgage Loan Special Servicer or the
General Special Servicer, as applicable.

 

References in this Section 3.22(f) to “General Special Servicer” mean the Person
performing the duties and obligations of special servicer with respect to the
Trust Asset (exclusive of any Mortgage Loan or related REO Property as to which
a different Mortgage Loan Special Servicer has been appointed with respect
thereto).

 

(g)                                              No penalty or fee shall be
payable to the terminated Special Servicer with respect to any termination
pursuant to this Section 3.22.  All reasonable and customary expenses of the
Trust in connection with any such termination made without cause shall be paid
by the Directing Holder.

 

Section 3.23.                                   Transfer of Servicing Between
the Master Servicer and the Special Servicer; Record Keeping; Asset Status
Report.

 

(a)                                             Upon the occurrence of any event
specified in the definition of Specially Serviced Mortgage Loan with respect to
any Mortgage Loan of which the Master Servicer may have notice, the Master
Servicer shall promptly give notice thereof to the Special Servicer, the
Certificate Administrator, the Trustee, the Trust Advisor, the Trust Asset
Seller, and, if no Consultation Termination Event has occurred and is
continuing, the Directing Holder, and the related Companion Participation Holder
and shall use efforts in accordance with the Servicing Standard to provide the
Special Servicer with all information, documents (but excluding the original
documents constituting the Mortgage File) and records (including records stored
electronically) relating to such Mortgage Loan and reasonably requested by the
Special Servicer to enable it to assume its duties hereunder with respect
thereto without acting through a sub-servicer.  The Master Servicer shall use
efforts in accordance with the Servicing Standard to comply with the preceding
sentence within five (5) Business Days of the date it has notice of the
occurrence of any event specified in the definition of Specially Serviced
Mortgage Loan and in any event shall continue to act as Master Servicer and
administrator of such Mortgage Loan until the Special Servicer has commenced the
servicing of such Mortgage Loan, which shall occur upon the receipt by the
Special Servicer of the information, documents and records referred to in the
preceding sentence.  With respect to each Mortgage Loan that becomes a Specially
Serviced Mortgage Loan, the Master Servicer shall instruct the related Borrower
to continue to remit all payments in respect of such Mortgage Loan to the Master
Servicer.  The Master Servicer shall forward any notices it would otherwise send
to the Borrower of a Specially Serviced Mortgage Loan to the Special Servicer,
who shall send such notice to the related Borrower.

 

180

--------------------------------------------------------------------------------


 

Upon determining that a Specially Serviced Mortgage Loan has become a Corrected
Mortgage Loan, the Special Servicer shall immediately give notice thereof to the
Master Servicer, and upon giving such notice, such Mortgage Loan shall cease to
be a Specially Serviced Mortgage Loan in accordance with the first proviso of
the definition of Specially Serviced Mortgage Loan, the Special Servicer’s
obligation to service such Mortgage Loan shall terminate and the obligations of
the Master Servicer to service and administer such Mortgage Loan as a Mortgage
Loan that is not a Specially Serviced Mortgage Loan shall resume.

 

(b)                                             In servicing any Specially
Serviced Mortgage Loan, the Special Servicer shall provide to the Custodian
originals of documents included within the definition of “Mortgage File” for
inclusion in the related Mortgage File (to the extent such documents are in the
possession of the Special Servicer) and copies of any additional related Trust
Asset information, including correspondence with the related Borrower, and the
Special Servicer shall promptly provide copies of all of the foregoing to the
Master Servicer as well as copies of any analysis or internal review prepared by
or for the benefit of the Special Servicer.

 

(c)                                              Not later than two (2) Business
Days preceding each date on which the Master Servicer is required to furnish a
report under Section 3.13(a) of this Agreement to the Certificate Administrator,
the Special Servicer shall deliver to the Certificate Administrator, with a copy
to the Trustee, the Trust Advisor and the Master Servicer, a written statement
describing, on a loan by loan basis, (i) the amount of all payments on account
of interest received on each Specially Serviced Mortgage Loan, the amount of all
payments on account of principal, including Principal Prepayments, on each
Specially Serviced Mortgage Loan, the amount of Net Insurance Proceeds and Net
Liquidation Proceeds received with respect to each Specially Serviced Mortgage
Loan, and the amount of net income or net loss, as determined from management of
a trade or business on, the furnishing or rendering of a non-customary service
to the tenants of, or the receipt of any rental income that does not constitute
Rents from Real Property with respect to the REO Property relating to each
applicable Specially Serviced Mortgage Loan, in each case in accordance with
Section 3.15 of this Agreement (it being understood and agreed that to the
extent this information is provided in accordance with Section 3.13(f) of this
Agreement, this Section 3.23(c) shall be deemed to be satisfied) and (ii) such
additional information relating to the Specially Serviced Mortgage Loans as the
Master Servicer, the Certificate Administrator or the Trustee reasonably
request, to enable it to perform its duties under this Agreement.  Such
statement and information shall be furnished to the Master Servicer in writing
and/or in such electronic media as is acceptable to the Master Servicer.

 

(d)                                             Notwithstanding the provisions
of the preceding Section 3.23(c), the Master Servicer shall maintain ongoing
payment records with respect to each of the Specially Serviced Mortgage Loans
relating to a Trust Asset that it is servicing and shall provide the Special
Servicer and the Trust Advisor with any information reasonably required by the
Special Servicer or the Trust Advisor to perform its duties under this
Agreement.  The Special Servicer shall provide the Master Servicer with any
information reasonably required by the Master Servicer to perform its duties
under this Agreement.

 

(e)                                              No later than 30 days after a
Mortgage Loan becomes a Specially Serviced Mortgage Loan, the Special Servicer
shall deliver to the Master Servicer, the Directing Holder, the Trust Advisor,
the 17g-5 Information Provider (who shall promptly post such report

 

181

--------------------------------------------------------------------------------


 

to the 17g-5 Information Provider’s Website pursuant to Section 3.14(d) of this
Agreement), and the related Companion Participation Holder, a report (the “Asset
Status Report”) with respect to such Mortgage Loan and the related Mortgaged
Property; provided, however, the Special Servicer shall not be required to
deliver an Asset Status Report to the Directing Holder if the Special Servicer
and the Directing Holder are the same entity.  Such Asset Status Report shall
set forth the following information to the extent reasonably determinable:

 

(i)                                     date of transfer of servicing of such
Mortgage Loan to the Special Servicer;

 

(ii)                                  summary of the status of such Specially
Serviced Mortgage Loan and any negotiations with the related Borrower;

 

(iii)                               a discussion of the legal and environmental
considerations reasonably known to the Special Servicer, consistent with the
Servicing Standard, that are applicable to the exercise of remedies as aforesaid
and to the enforcement of any related guaranties or other collateral for the
related Mortgage Loan and whether outside legal counsel has been retained;

 

(iv)                              the most current rent roll and income or
operating statement available for the related Mortgaged Property;

 

(v)                                 the Special Servicer’s recommendations on
how such Specially Serviced Mortgage Loan might be returned to performing status
(including the modification of a monetary term, and any workout, restructure or
debt forgiveness) and returned to the Master Servicer for regular servicing or
foreclosed or otherwise realized upon (including any proposed sale of a
Defaulted Trust Asset or REO Property);

 

(vi)                              the status of any foreclosure actions or other
proceedings undertaken with respect thereto, any proposed workouts with respect
thereto and the status of any negotiations with respect to such workouts, and an
assessment of the likelihood of additional defaults under the related Trust
Asset;

 

(vii)                           a description of any amendment, modification or
waiver of a material term of any ground lease;

 

(viii)                        a description of any such proposed or taken
actions;

 

(ix)                              the alternative courses of action that were or
are being considered by the Special Servicer in connection with the proposed or
taken actions;

 

(x)                                 the decision that the Special Servicer made,
or intends or proposes to make, including a narrative analysis setting forth the
Special Servicer’s rationale for its proposed decision, including its rejection
of the alternatives;

 

(xi)                              an analysis of whether or not taking such
proposed action is reasonably likely to produce a greater recovery on a present
value basis than not taking such action, setting forth (x) the basis on which
the Special Servicer made such

 

182

--------------------------------------------------------------------------------


 

determination and (y) the net present value calculation (including the
applicable Calculation Rate used) and all related assumptions;

 

(xii)                           the appraised value of the related Mortgaged
Properties together with the assumptions used in the calculation thereof, and a
copy of the last obtained Appraisal of the Mortgaged Property; and

 

(xiii)                        such other information as the Special Servicer
deems relevant in light of the Servicing Standard.

 

For so long as no Control Termination Event has occurred and is continuing, if
within 15 Business Days of receiving an Asset Status Report, the Directing
Holder does not disapprove such Asset Status Report in writing, the Directing
Holder will be deemed to have approved such Asset Status Report and the Special
Servicer shall implement the recommended action as outlined in such Asset Status
Report; provided, however, that the Special Servicer may not take any action
that is contrary to applicable law, this Agreement, the Servicing Standard
(taking into consideration the best interests of all the Certificateholders and
the related Companion Participation Holder, as a collective whole as if such
Certificateholders and Companion Participation Holder constituted a single
lender) or the terms of the applicable Mortgage Loan Documents.  For so long as
no Control Termination Event has occurred and is continuing, if the Directing
Holder disapproves such Asset Status Report within such 15 Business Day period,
the Special Servicer will revise such Asset Status Report and deliver to the
Directing Holder, each related Companion Participation Holder, the Master
Servicer and the 17g-5 Information Provider (who shall promptly post such report
to the 17g-5 Information Provider’s Website pursuant to Section 3.14(d) of this
Agreement), a new Asset Status Report as soon as practicable, but in no event
later than 30 Business Days after such disapproval.  The Special Servicer shall
revise such Asset Status Report as described above in this Section 3.23(e) until
the Directing Holder fails to disapprove such revised Asset Status Report in
writing within 15 Business Days of receiving such revised Asset Status Report. 
In any event, for so long as a Control Termination Event has not occurred and is
not continuing, if the Directing Holder does not approve an Asset Status Report
within 60 Business Days from the first submission of an Asset Status Report, the
Special Servicer may act upon the most recently submitted form of Asset Status
Report where required to comply with the Servicing Standard.  The Special
Servicer may, from time to time, modify any Asset Status Report it has
previously delivered and implement such report, provided such report shall have
been prepared, reviewed and not rejected pursuant to the terms of this
Section 3.23(e), and in particular, shall modify and resubmit such Asset Status
Report to the Directing Holder (with a copy to the Trustee and the Certificate
Administrator) if (i) the estimated sales proceeds, foreclosure proceeds,
workout or restructure terms or anticipated debt forgiveness varies materially
from the amount on which the original report was based or (ii) the related
Borrower becomes the subject of bankruptcy proceedings.

 

Notwithstanding anything herein, the Special Servicer may, following the
occurrence of an extraordinary event with respect to the related Mortgaged
Property, take any action set forth in such Asset Status Report before the
expiration of a 15 Business Day period if the Special Servicer has reasonably
determined that failure to take such action would materially and adversely
affect the interests of the Certificateholders and the related Companion
Participation Holder, as a collective whole as if such Certificateholders and
Companion Participation Holder

 

183

--------------------------------------------------------------------------------


 

constituted a single lender, and it has made a reasonable effort to contact the
Directing Holder, and the related Companion Participation Holder.  The Asset
Status Report is not intended to replace or satisfy any specific consent or
approval rights which the Directing Holder may have.

 

The Special Servicer shall have the authority to meet with the Borrower for any
Specially Serviced Mortgage Loan and take such actions consistent with the
Servicing Standard and the related Asset Status Report.  The Special Servicer
shall not take any action inconsistent with the related Asset Status Report,
unless such action would be required in order to act in accordance with the
Servicing Standard, this Agreement, applicable law or the related Mortgage Loan
Documents.

 

With respect to Mortgage Loans during the period when a Control Termination
Event has occurred and is continuing, the Special Servicer shall consult with
the Trust Advisor and, for so long as no Consultation Termination Event has
occurred and is continuing, the Directing Holder, in connection with each Asset
Status Report prior to finalizing and executing such Asset Status Report and
each of the Trust Advisor and, if applicable, the Directing Holder shall
propose, by written notice, alternative courses of action within ten (10) days
of receipt of each Asset Status Report.  The Special Servicer shall consider any
such proposals from the Trust Advisor and, if applicable, the Directing Holder
and determine whether any changes to its proposed Trust Status Report should be
made, such determination being made in accordance with the Servicing Standard
and the other terms of this Agreement.

 

In the event that neither the Trust Advisor nor the Directing Holder proposes
alternative courses of action within ten (10) days after receipt of such Asset
Status Report, the Special Servicer shall implement the Asset Status Report as
proposed by the Special Servicer.

 

(f)                                               No direction or disapproval of
the Directing Holder shall (a) require, permit or cause the Special Servicer to
violate the terms of a Specially Serviced Mortgage Loan, applicable law or any
provision of this Agreement, including, but not limited to, Section 3.09,
Section 3.16, Section 3.18 and Section 3.25 and the Special Servicer’s
obligation to act in accordance with the Servicing Standard and to maintain the
REMIC status of the Lower-Tier REMIC and the Upper- Tier REMIC or the status of
the Grantor Trust as a “grantor trust”, (b) result in the imposition of a
“prohibited transaction” or “contribution” tax under the REMIC Provisions, or
(c) materially expand the scope of the Special Servicer’s, Certificate
Administrator’s, Trustee’s or the Master Servicer’s responsibilities under this
Agreement.  The Special Servicer shall not be required to follow any direction
of Directing Holder described in this paragraph. Unless a Control Termination
Event has occurred and is continuing, the Special Servicer shall deliver to the
Trust Advisor only each Final Asset Status Report.

 

Section 3.24.                                   Special Instructions for the
Master Servicer and/or Special Servicer.

 

(a)                                             Prior to taking any action with
respect to a Mortgage Loan secured by Mortgaged Properties located in a
“one-action” state, the Master Servicer or Special Servicer, as applicable,
shall consult with legal counsel, the fees and expenses of which shall be an
expense of the Trust Fund, which expense shall be allocated on a pro rata and
pari passu basis as between the Trust Asset and the related Companion
Participation (based on the Trust Asset’s and related Companion Participation’s
Stated Principal Balance).

 

184

--------------------------------------------------------------------------------


 

(b)                                             The Master Servicer shall send
written notice to each Borrower and the related Manager and clearing bank
relating to each Mortgage Loan that it is servicing that, if applicable, it
and/or the Trustee has been appointed as the “Designee” of the “Lender” under
any related Lock-Box Agreement.

 

(c)                                              Without limiting the
obligations of the Master Servicer hereunder with respect to the enforcement of
a Borrower’s obligations under the related Mortgage Loan Documents, the Master
Servicer agrees that it shall, in accordance with the Servicing Standard,
enforce the provisions of the Mortgage Loan Documents relating to the Trust
Assets that it is servicing with respect to the collection of Prepayment
Premiums.

 

(d)                                             In the event that a Rating
Agency shall charge a fee in connection with providing a No Downgrade
Confirmation, the Master Servicer shall require the related Borrower to pay such
fee to the extent not inconsistent with the applicable Mortgage Loan Documents. 
In the event that such fee remains unpaid, such fee shall be an expense of the
Trust Fund (allocated as an Additional Trust Fund Expense in the same manner as
Realized Losses as set forth in Section 4.01(g) of this Agreement on a pro rata
and pari passu basis as between the Trust Asset and the related Companion
Participation (based on the Trust Asset’s and related Companion Participation’s
Stated Principal Balance), the costs of which may be advanced as a Property
Advance.

 

(e)                                              The Master Servicer shall, in
accordance with the Servicing Standard, use commercially reasonable efforts to
recover any amounts owed by the Companion Participation Holders to the Trust
Fund pursuant to the related Participation Agreement (but in the case of any
Companion Participation, subject to Section 1.02 of this Agreement).  The cost
of such enforcement on behalf of the Trust shall be paid and reimbursable as a
Property Advance.

 

Section 3.25.                                   Certain Rights and Obligations
of the Master Servicer and/or the Special Servicer.

 

(a)                                             In addition to its rights and
obligations with respect to Specially Serviced Mortgage Loans, the Special
Servicer has the right, whether or not the applicable Mortgage Loan is a
Specially Serviced Mortgage Loan, to approve (i) certain modifications to the
extent described under Section 3.26 of this Agreement and (ii) certain waivers
of due-on-sale or due-on-encumbrance clauses as described above under
Section 3.09 of this Agreement.  With respect to Performing Mortgage Loans, the
Master Servicer shall promptly notify the Special Servicer of any request for
approval (a “Request for Approval”) received relating to the Special Servicer’s
above-referenced approval rights and forward to the Special Servicer written
notice of any Request for Approval accompanied by any other information or
documents reasonably requested by the Special Servicer (to the extent such
information or documents are in the Master Servicer’s possession).  The Special
Servicer shall obtain consent of the Directing Holder in accordance with
Section 6.07 and shall consult with the Trust Advisor in accordance with
Section 3.35.

 

(b)                                             Neither the Master Servicer nor
the Special Servicer shall be required to take or refrain from taking any action
pursuant to instructions from the Directing Holder that would cause any one of
them to violate applicable law, the terms of any Trust Asset, this

 

185

--------------------------------------------------------------------------------


 

Agreement, including the Servicing Standard, or the REMIC Provisions or that
would materially expand the scope of the Master Servicer’s or the Special
Servicer’s responsibilities.

 

(c)                                              The Special Servicer shall
discuss with the Directing Holder on a monthly basis, the performance of any
Mortgage Loan that is a Specially Serviced Mortgage Loan, which is delinquent,
has been placed on a “Watch List” or has been identified by the Special Servicer
as exhibiting deteriorating performance.

 

Section 3.26.                                   Modification, Waiver, Amendment
and Consents.

 

(a)                                             Subject to Sections 3.25,
3.26(f), 3.27 and the related Participation Agreement, the Special Servicer,
subject to the rights of the Directing Holder and consultation with the Trust
Advisor (if no Control Termination Event has occurred and is continuing and to
the extent the Trust Advisor has consultation rights pursuant to
Section 3.23(e), Section 3.35 and Section 6.07 of this Agreement), may modify,
waive or amend any term of any Mortgage Loan if such modification, waiver or
amendment (A) is consistent with the Servicing Standard and (B) would not
constitute a “significant modification” of such Mortgage Loan pursuant to
Treasury Regulations Section 1.860G-2(b) and would not otherwise (1) cause
either Trust REMIC to fail to qualify as a REMIC or (2) result in the imposition
of a tax upon either Trust REMIC or the Trust Fund (including but not limited to
the tax on “prohibited transactions” as defined in Code Section 860F(a)(2) and
the tax on contributions to a REMIC set forth in Code Section 860G(d), but not
including the tax on “net income from foreclosure property” under Code
Section 860G(c)).  In order to meet the foregoing requirements in the case of a
release of real property collateral securing a Mortgage Loan, the Special
Servicer shall observe the REMIC requirements of the Code with respect to a
required payment of principal if the related loan-to-value ratio immediately
after the release exceeds 125% with respect to the related Real Property.

 

(b)                                             In connection with (i) the
release of a Mortgaged Property or any portion of a Mortgaged Property from the
lien of the related Mortgage Loan or (ii) the taking of a Mortgaged Property or
any portion of a Mortgaged Property by exercise of the power of eminent domain
or condemnation, if the Mortgage Loan Documents require the Special Servicer to
calculate (or to approve the calculation of the related Borrower of) the
loan-to-value ratio of the remaining Mortgaged Property or Mortgaged Properties
or the fair market value of the real property constituting the remaining
Mortgaged Property or Mortgaged Properties, for purposes of REMIC qualification
of the related Mortgage Loan, then such calculation shall exclude the value of
any personal property and going concern value, if any.

 

(c)                                              The Special Servicer shall not
extend the Maturity Date of any Mortgage Loan beyond the date that is the date
occurring later than the earlier of (1) five years prior to the Rated Final
Distribution Date and (2) in the case of a Mortgage Loan secured by the related
Borrower’s interest in a ground lease, the date that is 20 years prior to the
expiration date of such ground lease (or 10 years prior to the expiration date
of such lease if the Special Servicer gives due consideration to the remaining
term of such ground lease and such extension is in the best interest of the
Certificateholders and the related Companion Participation Holder (as a
collective whole as if such Certificateholders and Companion Participation
Holder constituted a single lender) and if no Control Termination Event has
occurred and is continuing, with the consent of the Directing Holder).

 

186

--------------------------------------------------------------------------------


 

(d)                                             The Special Servicer shall not
permit any Borrower to add or substitute any collateral for an outstanding
Mortgage Loan, which collateral constitutes real property, unless the Special
Servicer shall have obtained a No Downgrade Confirmation relating to the
Certificates.

 

(e)                                              Any payment of interest, which
is deferred pursuant to any modification, waiver or amendment permitted
hereunder, shall not, for purposes hereof, including, without limitation,
calculating monthly distributions to Certificateholders or the related Companion
Participation Holder, be added to the unpaid principal balance of the related
Trust Asset or Mortgage Loan, notwithstanding that the terms of such Mortgage
Loan or such modification, waiver or amendment so permit.

 

(f)                                               Except for waivers of Penalty
Charges and waivers of notice periods, all material modifications, waivers and
amendments of the Trust Assets or any Mortgage Loan in accordance with this
Section 3.26 or Section 3.27 of this Agreement (with respect to Mortgage Loans)
shall be in writing.

 

(g)                                              The Special Servicer shall
endeavor to notify the applicable Companion Participation Holder, in writing,
prior to effecting any material modification, material waiver, material consent
or material amendment of any term of the related Mortgage Loan.  The Special
Servicer shall notify the Trustee, the Certificate Administrator, the Directing
Holder (other than if a Consultation Termination Event has occurred and is
continuing), the Trust Advisor (only if a Control Termination Event has occurred
and is continuing), the Depositor, the 17g-5 Information Provider (who shall
promptly post such notice to the 17g-5 Information Provider’s Website pursuant
to Section 3.14(d) of this Agreement) and the related Companion Participation
Holder, in writing, of any modification, waiver, material consent or amendment
of any term of any Trust Asset or Mortgage Loan and the date thereof, and shall
deliver to the Custodian (with copy to the related Companion Participation
Holder) for deposit in the related Mortgage File, an original counterpart of the
agreement relating to such modification, waiver, material consent or amendment,
promptly (and in any event within 10 Business Days) following the execution
thereof.

 

(h)                                             The Special Servicer may
(subject to the Servicing Standard), as a condition to granting any request by a
Borrower for consent, modification, waiver or indulgence or any other matter or
thing, the granting of which is within its discretion pursuant to the terms of
the instruments evidencing or securing the related Mortgage Loan and is
permitted by the terms of this Agreement and applicable law, require that such
Borrower pay to it (i) as additional servicing compensation, a reasonable and
customary fee for the additional services performed in connection with such
request (provided that the charging of such fee would not constitute a
“significant modification” of the related Mortgage Loan, within the meaning of
Treasury Regulations Section 1.860G-2(b)), and (ii) any related costs and
expenses incurred by it.  In no event shall the Special Servicer be entitled to
payment for such fees or expenses unless such payment is collected from the
related Borrower.

 

(i)                                                 Any right to take any
action, grant or withhold any consent or otherwise exercise any right, election
or remedy afforded the Directing Holder under this Agreement may, unless
otherwise expressly provided herein to the contrary, be affirmatively waived by
the

 

187

--------------------------------------------------------------------------------


 

Directing Holder by written notice given to the Trustee, the Certificate
Administrator, the Special Servicer or Master Servicer, as applicable.  Upon
delivery of any such notice of waiver given by the Directing Holder, any time
period (exclusive or otherwise) afforded the Directing Holder to exercise any
such right, make any such election or grant or withhold any such consent shall
thereupon be deemed to have expired with the same force and effect as if the
specific time period set forth in this Agreement applicable thereto had itself
expired.  In the event the Special Servicer determines that a refusal to consent
by the Directing Holder or any advice from the Directing Holder would cause the
Special Servicer to violate applicable law, the terms of the applicable Mortgage
Loan Documents, the related Participation Agreement, the REMIC Provisions or the
terms of this Agreement, including without limitation, the Servicing Standard,
the Special Servicer shall disregard such refusal to consent or advice and
notify the Directing Holder, the Trustee, the Certificate Administrator, the
related Companion Participation Holder, the 17g-5 Information Provider (who
shall promptly post such notice to the 17g-5 Information Provider’s Website
pursuant to Section 3.14(d) of this Agreement) of its determination, including a
reasonably detailed explanation of the basis therefor.

 

(j)                                                Any modification, waiver or
amendment of or consents or approvals relating to any Mortgage Loan shall be
performed by the Special Servicer, and the Special Servicer shall obtain the
consent of the Directing Holder and the related Companion Participation Holder,
in each case, to the extent provided in this Agreement and/or the applicable
Participation Agreement.

 

(k)                                             The Master Servicer shall have
no obligation to analyze, review, approve or process any request by a Borrower
under any Mortgage Loan for the consent or other action on the part of the
lender, and the Master Servicer shall within one (1) Business Day after receipt,
forward to the Special Servicer (with a copy to the related Companion
Participation Holder) any such request received by the Master Servicer from a
Borrower and shall have no further obligation with respect to such matter.

 

Section 3.27.                                   Certain Matters Relating to the
Mortgage Loans.

 

(a)                                             With respect to the Mortgage
Loans, except for those duties to be performed by, and notices to be furnished
by, the Trustee under this Agreement, the Master Servicer or the Special
Servicer, as applicable, shall perform such duties and furnish such notices,
reports and information on behalf of the Trust Fund as may be the obligation of
the Trust under the related Participation Agreement.

 

(b)                                             The Master Servicer shall
maintain a register (the “Companion Participation Holder Register”) on which the
Master Servicer shall record the names and contact information (including
addresses, email addresses and telephone numbers) of the Companion Participation
Holders and wire transfer instructions for such Companion Participation Holders
from time to time, to the extent such information is provided in writing to the
Master Servicer by a Companion Participation Holder or otherwise. A copy of the
initial Companion Participation Holder Register as of the Closing Date is
attached hereto as Schedule III. The Master Servicer shall update the Companion
Participation Holder Register with any change of a Companion Participation
Holder (including name, contact information and wire transfer instructions) as
to which it has actual knowledge.  Each Companion Participation Holder

 

188

--------------------------------------------------------------------------------


 

has agreed to inform the Master Servicer of its name, address, taxpayer
identification number and wiring instructions (to the extent the foregoing
information is not already contained in the related Participation Agreement) and
of any transfer thereof (together with any instruments of transfer).

 

In no event shall the Master Servicer be obligated to pay any party the amounts
payable to a Companion Participation Holder hereunder other than the Person
listed as the applicable Companion Participation Holder on the Companion
Participation Holder Register.  In the event that a Companion Participation
Holder transfers the related Companion Participation without notice to the
Master Servicer, the Master Servicer shall have no liability whatsoever for any
misdirected payment on such Companion Participation and shall have no obligation
to recover and redirect such payment.

 

The Companion Participation Holder Register shall be made available by the
Master Servicer upon request by the Certificate Administrator and the Trustee.
The Master Servicer shall promptly provide the names and addresses of any
Companion Participation Holder to any party hereto, any related Companion
Participation Holder or any successor thereto upon written request, and any such
party or successor may, without further investigation, conclusively rely upon
such information.  The Master Servicer shall have no liability to any Person for
the provision of any such names and addresses.

 

(c)                                              Notwithstanding anything herein
to the contrary, with respect to any Mortgage Loan, the Companion Participation
Holder shall be entitled to exercise any of its rights to the extent expressly
set forth in the applicable Participation Agreement, in accordance with the
terms of such Participation Agreement and this Agreement.

 

(d)                                             The Special Servicer (with
respect to any Specially Serviced Mortgage Loan or REO Loan) or the Master
Servicer (with respect to any Performing Mortgage Loan), as applicable, shall
take all actions relating to the servicing and/or administration of, and
(subject to Section 3.13 and Section 3.17 of this Agreement, and the following
paragraph) the preparation and delivery of reports and other information with
respect to, the Mortgage Loan or any related REO Property required to be
performed by the holder of the related Trust Asset or contemplated to be
performed by a servicer, in any case pursuant to and as contemplated by the
related Participation Agreement and/or any related mezzanine intercreditor
agreement.  In addition notwithstanding anything herein to the contrary, the
following considerations shall apply with respect to the servicing of a Mortgage
Loan:

 

(i)                                     none of the Master Servicer, the Special
Servicer or the Trustee shall make any P&I Advance with respect to any Companion
Participation; and

 

(ii)                                  the Master Servicer and the Special
Servicer shall each consult with and obtain the consent of the related Companion
Participation Holder to the extent required by the related Participation
Agreement.

 

The Master Servicer shall timely provide to each applicable Companion
Participation Holder any reports or notices required to be delivered to such
Companion Participation Holder pursuant to the related Participation Agreement,
and the Special Servicer shall cooperate with the

 

189

--------------------------------------------------------------------------------


 

 

Master Servicer in preparing/delivering any such report or notice with respect
to special servicing matters.

 

The parties hereto recognize and acknowledge the respective rights of each
Companion Participation Holder under the related Participation Agreement.

 

Any reference to servicing any of the Mortgage Loans in accordance with any of
the related loan documents (including the related Note and Mortgage) shall also
mean in accordance with the related Participation Agreement.

 

To the extent not otherwise expressly included herein, any provisions required
to be included herein pursuant to any Participation Agreement for a Mortgage
Loan are deemed incorporated herein by reference, and the parties hereto shall
comply with those provisions as if set forth herein in full.

 

For purposes of exercising any rights that the holder of the Note for any
Mortgage Loan may have under the related Participation Agreement, the Directing
Holder shall be the designee of the Trust, as such noteholder, and the Trustee
shall take such actions as may be necessary under the related Participation
Agreement to effect such designation.

 

Section 3.28.            Directing Holder Contact with the Master Servicer and
the Special Servicer.

 

Each of the Master Servicer and the Special Servicer shall, not more frequently
than once per quarter, without charge, make a knowledgeable Servicing Officer
available via telephone during normal business hours to verbally answer
questions from the Directing Holder (for so long as no Consultation Termination
Event has occurred and is continuing) and the Trust Advisor (for so long as a
Control Termination Event has occurred and is continuing) regarding the
performance and servicing of the Mortgage Loans and/or REO Properties for which
the Master Servicer or the Special Servicer, as the case may be, is responsible.

 

Section 3.29.            Controlling Class Certificateholders and the
Controlling Class Representative; Certain Rights and Powers of the Directing
Holder.

 

(a)               Each Controlling Class Certificateholder is hereby deemed to
have agreed by virtue of its purchase of a Certificate to provide its name and
address to the Certificate Administrator and to notify the Master Servicer, the
Special Servicer, the Trust Advisor, the Certificate Administrator and the
Trustee of the transfer of any Certificate of a Controlling Class, the selection
of a Controlling Class Representative or the resignation or removal
thereof.  The Controlling Class Representative is hereby deemed to have agreed
by virtue of its purchase of a Certificate to notify the Master Servicer,
Special Servicer, the Trust Advisor, the Certificate Administrator and the
Trustee when such Certificateholder is appointed Controlling
Class Representative and when it is removed or resigns.  To the extent there is
only one Controlling Class Certificateholder and it is also the Special
Servicer, it shall be the Controlling Class Representative.

 

(b)               Once a Controlling Class Representative has been selected,
each of the Master Servicer, the Special Servicer, the Depositor, the Trustee,
the Certificate Administrator,

 

190

--------------------------------------------------------------------------------


 

the Trust Advisor, the Paying Agent and each other Certificateholder (or
Beneficial Owner, if applicable) shall be entitled to rely on such selection
unless a majority of the Controlling Class Certificateholders, by Certificate
Balance, or such Controlling Class Representative shall have notified the Master
Servicer, the Special Servicer, the Trustee, the Certificate Administrator, the
Trust Advisor, the Paying Agent and each other Controlling
Class Certificateholder, in writing, of the resignation of such Controlling
Class Representative or the selection of a new Controlling
Class Representative.  Upon the resignation of a Controlling
Class Representative, the Certificate Administrator shall request the
Controlling Class Certificateholders to select a new Controlling
Class Representative.

 

(c)               Until it receives notice to the contrary, each of the Master
Servicer, the Special Servicer, the Paying Agent, the Certificate Administrator,
the Trust Advisor and the Trustee shall be entitled to rely on the most recent
notification with respect to the identity of the Controlling
Class Certificateholder and the Controlling Class Representative.

 

(d)               If to the extent the Certificate Administrator determines that
a Class of Book-Entry Certificates is the Controlling Class, the Certificate
Administrator shall notify the related Certificateholders of such Class (through
the Depository) of such event.

 

(e)               The Master Servicer, the Special Servicer, the Trustee or the
Trust Advisor may from time to time request that the Certificate Administrator
provide a list of the Holders (or Beneficial Owners, if applicable) of the
Controlling Class.  Upon such request, the Certificate Administrator shall
promptly (but in no event more than five (5) Business Days following such
request) provide such list to the Master Servicer, the Special Servicer, the
Trustee or the Trust Advisor, as applicable, but only to the extent the
Certificate Administrator has actual knowledge of the identity of the Holders
(or Beneficial Owners, if applicable) of the Controlling Class; provided that if
the Certificate Administrator does not have actual knowledge of the identity of
the Holders (or Beneficial Owners, if applicable) of the Controlling Class, then
(i) the Certificate Administrator shall determine which Class is the Controlling
Class and (ii) the Certificate Administrator shall promptly (but in no event
more than five (5) Business Days following such request) request from the
Depository at the expense of the Trust, the list of Beneficial Owners of the
Controlling Class, and the Certificate Administrator shall provide such list
received from the Depository to the Master Servicer, the Special Servicer, the
Trustee or the Trust Advisor, as applicable.  The Certificate Administrator
shall be under no further obligation to determine the identity of any Beneficial
Owner other than to request such list from the Depository.  The Master Servicer,
the Special Servicer, the Trustee and the Trust Advisor shall be entitled to
conclusively rely on any such information so provided.  Any expenses incurred in
connection with obtaining such information shall be at the expense of the
requesting party, except that if (i) such expenses arise in connection with an
event as to which the Directing Holder (or Controlling Class Representative) has
review, consent or consultation rights with respect to an action taken by, or
report prepared by, the requesting party pursuant to this Agreement and (ii) the
requesting party has not been notified of the identity of the Directing Holder
(or Controlling Class Representative) or reasonably believes that the identity
of the Directing Holder (or Controlling Class Representative) has changed, then
such expenses shall be at the expense of the Trust Fund.

 

191

--------------------------------------------------------------------------------


 

(f)                Until it receives notice to the contrary, each of the Master
Servicer, the Special Servicer, the Paying Agent, the Certificate Administrator
and the Trustee shall be entitled to rely on the most recent notification with
respect to the identity of the Controlling Class Certificateholder and the
Controlling Class Representative.

 

(g)               The Certificate Registrar shall determine which Class of
Certificates is the then-current Controlling Class within two (2) Business Days
of a request from the Master Servicer, Special Servicer, Trustee, the Trust
Advisor, the Certificate Administrator or any Certificateholder and provide such
information to the requesting party.

 

Section 3.30.            Ongoing Future Advance Estimates.

 

(a)               The Trustee, on behalf of the Holders of ACRE Commercial
Mortgage Trust 2013-FL1, Commercial Mortgage Pass-Through Certificates, shall
(i) enter into the Pledge and Account Control Agreement, pursuant to which the
Trust Asset Seller will agree to pledge certain collateral described therein in
order to secure certain indemnification obligations of the Trust Asset Seller
under the Participation Agreements and (ii) administer the rights of the secured
party under the Pledge and Account Control Agreement.

 

(b)               So long as any future advance obligations remain outstanding
under the Companion Participations and subject to Section 3.30(c), by no later
than 10th day of each calendar month (or if such day is not a Business Day, the
next succeeding Business Day), the Special Servicer shall deliver to the Trust
Advisor, the Trustee, the Trust Asset Seller and the 17g-5 Information Provider
(who shall promptly post such notice to the 17g-5 Information Provider’s Website
pursuant to Section 3.14(d) of this Agreement), (i) a notice (which may be
delivered by email), substantially in the form of Exhibit Q-1 to this Agreement,
containing an estimate of the aggregate amount of future advances that will be
required to be made by the Companion Participation Holders under the Companion
Participations during the four month period beginning on the first day of the
next calendar month and ending on the last day of the fourth calendar month
thereafter (the “Four Month Future Advance Estimate”) and (ii) such supporting
documentation and other information as is reasonably necessary for the Trust
Advisor to perform its obligations described in the next sentence.  The Trust
Advisor shall, each month, within four Business Days after the later of
(x) receipt of the Four Month Future Advance Estimate and supporting
documentation from the Special Servicer and (y) the posting of the Distribution
Date Statement on the Certificate Administrator’s Website during such month,
(A) review the Special Servicer’s Four Month Future Advance Estimate and such
supporting documentation and other information provided by the Special Servicer
in connection therewith, (B) consult with the Special Servicer with respect
thereto and make such inquiry, and request such additional information, in each
case as is commercially reasonable for the Trust Advisor to perform its
obligations described in the following clause (C), and (C) deliver to the
Trustee, the Special Servicer, the Trust Asset Seller and the 17g-5 Information
Provider (who shall promptly post such notice to the 17g-5 Information
Provider’s Website pursuant to Section 3.14(d) of this Agreement) a notice
(which may be delivered by email), substantially in the form of Exhibit Q-2 to
this Agreement, either (1) confirming that nothing has come to the attention of
the Trust Advisor in the documentation provided by the Special Servicer that in
the reasonable opinion of the Trust Advisor would support a determination of a
Four Month Future Advance Estimate that is at least 25% higher than the Special
Servicer’s Four Month Future Advance Estimate for such

 

192

--------------------------------------------------------------------------------


 

period or (2) containing the Trust Advisor’s Four Month Future Advance Estimate
for such period.  If the Trust Advisor’s Four Month Future Advance Estimate is
at least 25% higher than the Special Servicer’s Four Month Future Advance
Estimate for any period, then the Trust Advisor’s Four Month Future Advance
Estimate for such period shall control.  If the Trust Advisor’s Four Month
Future Advance Estimate is less than 25% higher than the Special Servicer’s Four
Month Future Advance Estimate for any period, then the Special Servicer’s Four
Month Future Advance Estimate for such period shall control.

 

The Trust Advisor may conclusively rely on supporting documentation and
additional information provided by the Special Servicer without any further
investigation or inquiry obligation (except as set forth in clause (B) of the
preceding paragraph).  In connection with its obligations under this
Section 3.30(b), the Trust Advisor shall not, under any circumstances,
(x) perform site inspections, (y) consult with parties other than the Special
Servicer (including, any borrowers or property managers) or (z) request
information not reasonably available to the Special Servicer.

 

(c)               No Four Month Future Advance Estimate will be required to be
made by the Special Servicer or the Trust Advisor during a calendar month if, by
no later than 10th day of such calendar month, the Trust Asset Seller delivers
to the Special Servicer, the Trust Advisor and the Trustee a certificate of a
responsible financial officer of the Trust Asset Seller certifying that the
Companion Participation Holder has Segregated Liquidity equal to at least 100%
of the aggregate amount of outstanding future advance obligations under the
Companion Participations.

 

(d)               The Special Servicer shall promptly deliver to the 17g-5
Information Provider (who shall promptly post such notice to the 17g-5
Information Provider’s Website pursuant to Section 3.14(d) of this Agreement),
any certificate with respect to the Companion Participation Holder’s Segregated
Liquidity that is delivered to the Special Servicer in accordance with the
Pledge and Account Control Agreement.

 

Section 3.31.            Annual Compliance Statements.

 

The Master Servicer, the Special Servicer, any Additional Servicer and each
Servicing Function Participant (if such Servicing Function Participant is a
servicer contemplated by Item 1108(a)(2)(i), (ii) or (iii) of Regulation AB)
(each, a “Certifying Servicer”) shall, and the Master Servicer and the Special
Servicer shall use commercially reasonable efforts to cause each Additional
Servicer and each Servicing Function Participant (if such Servicing Function
Participant is a servicer contemplated by Item 1108(a)(2)(i), (ii) or (iii) of
Regulation AB) (other than (x) any party to this Agreement or (y) the Trust
Asset Seller Sub-Servicer) with which it has entered into a servicing
relationship after the Closing Date with respect to the Mortgage Loans, to
deliver to the Trustee, the Certificate Administrator, the Depositor, the Trust
Advisor (in the case of the Special Servicer only) and the 17g-5 Information
Provider (who will promptly post such officer’s certificate to the 17g-5
Information Provider’s website) on or before March 15 (subject to a grace period
through March 31st) (and other than with respect to the Certificate
Administrator’s obligation to deliver any such reports, to each Companion
Participation Holder and any depositor and trustee for any other securitization
trust relating to a Companion Participation) with respect to the Master
Servicer, the Special Servicer, any Additional Servicer or any Servicing
Function Participant, of each year, commencing in 2014, an Officer’s

 

193

--------------------------------------------------------------------------------


 

Certificate stating, as to the signer thereof, that (A) a review of such
Certifying Servicer’s activities during the preceding calendar year or portion
thereof and of such Certifying Servicer’s performance under this Agreement, or
the applicable sub-servicing agreement or primary servicing agreement, as
applicable, has been made under such officer’s supervision and (B) that, to the
best of such officer’s knowledge, based on such review, such Certifying Servicer
has fulfilled all its obligations under this Agreement, or the applicable
sub-servicing agreement or primary servicing agreement, as applicable, in all
material respects throughout such year or portion thereof, or, if there has been
a failure to fulfill any such obligation in any material respect, specifying
each such failure known to such officer and the nature and status thereof. 
Promptly after receipt of each such Officer’s Certificate, the Depositor (and
each such other depositor for any other securitization trust relating to a
Companion Participation) shall have the right to review such Officer’s
Certificate and, if applicable, consult with each Certifying Servicer, as
applicable, as to the nature of any failures by such Certifying Servicer, in the
fulfillment of any of the Certifying Servicer’s obligations hereunder or under
the applicable sub-servicing agreement.

 

Section 3.32.            Annual Reports on Assessment of Compliance with
Servicing Criteria.

 

By March 15th (subject to a grace period through March 31st) of each year,
commencing in March 2014, the Master Servicer, the Special Servicer (regardless
of whether the Special Servicer has commenced special servicing of any Trust
Asset), the Trust Advisor and each Servicing Function Participant (each, a
“Reporting Servicer”), each at its own expense, shall furnish (and each
Reporting Servicer, as applicable, shall use commercially reasonable efforts to
cause, by March 15th (subject to grace period through March 31st), each
Servicing Function Participant (other than (x) a party to this Agreement or
(y) the Trust Asset Seller Sub-Servicer) with which it has entered into a
servicing relationship with respect to the Mortgage Loans after the Closing Date
to furnish, each at its own expense), to the Trustee, the Certificate
Administrator, the Depositor (and any depositor and trustee for any other
securitization trust relating to a Companion Participation) and the 17g-5
Information Provider (who shall promptly post such report to the 17g-5
Information Provider’s Website pursuant to Section 3.14(d) of this Agreement), a
report on an assessment of compliance with the Relevant Servicing Criteria with
respect to commercial mortgage backed securities transactions taken as a whole
involving such party that contains (A) a statement by such Reporting Servicer of
its responsibility for assessing compliance with the Relevant Servicing
Criteria, (B) a statement that such Reporting Servicer used the Servicing
Criteria to assess compliance with the Relevant Servicing Criteria, (C) such
Reporting Servicer’s assessment of compliance with the Relevant Servicing
Criteria as of and for the period ending the end of the prior fiscal year,
including, if there has been any material instance of noncompliance with the
Relevant Servicing Criteria, a discussion of each such failure and the nature
and status thereof, and (D) a statement that a registered public accounting firm
has issued an attestation report on such Reporting Servicer’s assessment of
compliance with the Relevant Servicing Criteria as of and for such period. 
Copies of all compliance reports delivered pursuant to this Section 3.32 shall
be made available to any Privileged Person by the Certificate Administrator
pursuant to Section 4.02(b) of this Agreement and to any Rating Agency and NRSRO
by the 17g-5 Information Provider pursuant to Section 3.14(d) of this Agreement.

 

194

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the parties hereto agree and acknowledge that the
Trust Advisor may deliver, in lieu of the foregoing report on assessment of
compliance and the report provided in Section 3.33, a USAP Report.

 

No later than 10 Business Days after the end of each fiscal year for the Trust
(and any other securitization trust relating to a Companion Participation), the
Master Servicer and the Special Servicer shall each forward to the Certificate
Administrator and the Depositor (and to any depositor and trustee for any other
securitization trust relating to a Companion Participation) the name and contact
information of each Servicing Function Participant engaged by it during such
year or portion thereof (except with respect to any Trust Asset Seller
Sub-Servicer) and what Relevant Servicing Criteria will be addressed in the
report on assessment of compliance prepared by such Servicing Function
Participant.  When the Master Servicer, the Special Servicer, the Trust Advisor
and each Servicing Function Participant submit their respective assessments by
March 15th (subject to grace period through March 31st), as applicable, to the
Certificate Administrator (and such other trustee), each such party shall also
at such time, if it has received the assessment (and attestation pursuant to
Section 3.33 of this Agreement) of each Servicing Function Participant engaged
by it, include such assessment (and attestation) in its submission to the
Certificate Administrator (and such other trustee).

 

Promptly after receipt of each such report on assessment of compliance, the
Depositor shall have the right to review each such report and, if applicable,
consult with the Master Servicer, the Special Servicer, the Trust Advisor and
any Servicing Function Participant as to the nature of any material instance of
noncompliance with the Relevant Servicing Criteria by the Master Servicer, the
Special Servicer or any Servicing Function Participant.

 

The parties hereto acknowledge that a material instance of noncompliance with
the Relevant Servicing Criteria reported on an assessment of compliance pursuant
to this Section 3.32 by the Master Servicer, the Special Servicer or the Trust
Advisor shall not, as a result of being so reported, in and of itself,
constitute a breach of such parties’ obligations, as applicable, under this
Agreement unless otherwise provided for in this Agreement.

 

Section 3.33.            Annual Independent Public Accountants’ Servicing
Report.

 

By March 15th (subject to a grace period through March 31st), of each year,
commencing in March 2014, each Reporting Servicer, each at its own expense,
shall cause, and each Reporting Servicer, as applicable, shall use commercially
reasonable efforts to cause each Servicing Function Participant (other than
(x) a party to this Agreement or (y) the Trust Asset Seller Sub-Servicer) with
which it has entered into a servicing relationship with respect to the Trust
Assets, to cause, each at its own expense), a registered public accounting firm
(which may also render other services to the Master Servicer, the Special
Servicer and such Servicing Function Participant, as the case may be) and that
is a member of the American Institute of Certified Public Accountants to furnish
a report to the Trustee, the Certificate Administrator, the Depositor (and to
each Companion Participation Holder and any depositor and trustee for any other
securitization trust relating to a Companion Participation), the Trust Advisor
(in the case of the Special Servicer only), the 17g-5 Information Provider (who
shall promptly post such report to the 17g-5 Information Provider’s Website
pursuant to Section 3.14(d) of this Agreement), to the effect that (i) it has
obtained a representation regarding certain matters from the management

 

195

--------------------------------------------------------------------------------


 

of such Reporting Servicer, which includes an assessment from such Reporting
Servicer of its compliance with the Relevant Servicing Criteria, and (ii) on the
basis of an examination conducted by such firm in accordance with standards for
attestation engagements issued or adopted by the PCAOB, it is expressing an
opinion as to whether such Reporting Servicer’s compliance with the Relevant
Servicing Criteria was fairly stated in all material respects, or it cannot
express an overall opinion regarding such Reporting Servicer’s assessment of
compliance with the Relevant Servicing Criteria.  If an overall opinion cannot
be expressed, such registered public accounting firm shall state in such report
why it was unable to express such an opinion.  Such report must be available for
general use and not contain restricted use language.

 

Promptly after receipt of such report from each Reporting Servicer, the
Depositor shall have the right to review the report and, if applicable, consult
with the related Reporting Servicer as to the nature of any material instance of
noncompliance by such Reporting Servicer with the Servicing Criteria applicable
to such person, as the case may be, in the fulfillment of any of such Reporting
Servicer’s obligations hereunder or under any applicable sub-servicing agreement
or primary servicing agreement.

 

Notwithstanding the foregoing, the parties hereto agree and acknowledge that the
Trust Advisor may deliver, in lieu of the foregoing report and the report on
assessment of compliance provided in Section 3.32, a USAP Report.

 

Section 3.34.            No Downgrade Confirmation.

 

(a)               Notwithstanding the terms of any related Mortgage Loan
Documents or other provisions of this Agreement, if any action under any
Mortgage Loan Documents or this Agreement requires No Downgrade Confirmation as
a condition precedent to such action, if the party (the “Requesting Party”)
attempting to obtain such No Downgrade Confirmation from each Rating Agency has
made a request to any Rating Agency for such No Downgrade Confirmation and,
within 10 Business Days of the No Downgrade Confirmation request being posted to
the Rule 17g-5 website established under the Pooling and Servicing Agreement,
such Rating Agency has not replied to such request or has responded in a manner
that indicates that such Rating Agency is neither reviewing such request nor
waiving the requirement for No Downgrade Confirmation, then such Requesting
Party shall be required (without providing notice to the 17g-5 Information
Provider) to (i) confirm that the applicable Rating Agency has received the No
Downgrade Confirmation request, and, if it has not, promptly request the related
No Downgrade Confirmation again, (ii) if there is no response to either such No
Downgrade Confirmation request within 5 Business Days of such second request,
then (x) with respect to any such action in any Mortgage Loan Document requiring
such No Downgrade Confirmation or any other action under this Agreement relating
to the servicing of the Mortgage Loans (other than as set forth in clause
(y) below), the Requesting Party (or, if the Requesting Party is the related
borrower, then the Master Servicer (if the Master Servicer is processing such
matter) or the Special Servicer (if the Special Servicer is processing such
matter), as applicable) shall determine (with the consent, if no Control
Termination Event has occurred and is continuing, of the Directing Holder, which
consent shall be deemed given if the Directing Holder does not respond within
five (5) Business Days of receipt of a request to consent to the Requesting
Party’s determination) in accordance with its duties under this Agreement and in
accordance with the Servicing Standard, except as provided in Section 3.34(b),
whether or not such action would be

 

196

--------------------------------------------------------------------------------


 

in the best interests of the Certificateholders and the related Companion
Participation Holder (as a collective whole as if such Certificateholders and
Companion Participation Holder constituted a single lender), and if the
Requesting Party (or, if the Requesting party is the related borrower, then the
Master Servicer or the Special Servicer, as applicable) determines that such
action would be in the best interest of the Certificateholders and the related
Companion Participation Holder, then such condition will be deemed to be
satisfied, and (y) with respect to a replacement of the Master Servicer or
Special Servicer, such condition shall be deemed to be satisfied if (i) DBRS has
not cited servicing concerns of the applicable replacement as the sole or
material factor in any qualification, downgrade or withdrawal of the ratings (or
placement on “watch status” in contemplation of a ratings downgrade or
withdrawal) of securities in a transaction serviced by the applicable servicer
prior to the time of determination, if DBRS is the non-responding Rating Agency;
(ii) the applicable replacement is rated at least “CMS3” (in the case of the
Master Servicer) or “CSS3” (in the case of the Special Servicer) or
(iii) Moody’s has not cited servicing concerns of the applicable replacement as
the sole or material factor in any qualification, downgrade or withdrawal of the
ratings (or placement on “watch status” in contemplation of a ratings downgrade
or withdrawal) of securities in a transaction serviced by the applicable
servicer prior to the time of determination, if Moody’s is the non-responding
Rating Agency.

 

Any No Downgrade Confirmation request made by the Master Servicer, Special
Servicer, Certificate Administrator or Trustee, as applicable, pursuant to this
Agreement, shall be made in writing, which writing shall contain a cover
page indicating the nature of the No Downgrade Confirmation request, and shall
contain all back-up material necessary for the Rating Agency to process such
request.  Such written No Downgrade Confirmation request shall be provided in
electronic format to the 17g-5 Information Provider, and the 17g-5 Information
Provider shall post such request on the 17g-5 Information Provider’s Website in
accordance with Section 3.14(d) of this Agreement.

 

Promptly following the Master Servicer’s or Special Servicer’s determination to
take any action discussed in this Section 3.34(a) without receiving a No
Downgrade Confirmation from a Rating Agency, the Master Servicer or Special
Servicer shall provide electronic written notice to the 17g-5 Information
Provider of the action taken for the particular item at such time, and the 17g-5
Information Provider shall post such notice on the 17g-5 Information Provider’s
Website in accordance with Section 3.14(d) of this Agreement.

 

(b)               Notwithstanding anything to the contrary in this Section 3.34,
for purposes of the provisions of any Mortgage Loan Document relating to release
or substitution of any collateral, any No Downgrade Confirmation requirement in
the Mortgage Loan Documents that the Master Servicer or Special Servicer would
have been permitted to waive pursuant to Section 3.34(a)(ii)(x) shall be deemed
to have been satisfied (it being understood that the Requesting Party shall in
any event review the conditions required under the related Mortgage Loan
Documents with respect to such release or substitution and confirm to its
satisfaction in accordance with the Servicing Standard that such conditions
(other than the requirement for a No Downgrade Confirmation) have been
satisfied).

 

197

--------------------------------------------------------------------------------


 

(c)               For all other matters or actions not specifically discussed in
Section 3.34(a) above, the applicable Requesting Party shall deliver No
Downgrade Confirmation from each Rating Agency.

 

Section 3.35.            Appointment and Duties of the Trust Advisor.

 

(a)               Trimont Real Estate Advisors, Inc., a Georgia corporation is
hereby appointed to serve as the initial Trust Advisor.

 

(b)               The Trust Advisor, as an independent contractor, shall review
the Special Servicer’s operational practices on a platform basis in respect of
Specially Serviced Mortgage Loans, consult, in certain circumstances with the
Special Servicer and perform each other obligation of the Trust Advisor as set
forth in this Agreement solely on behalf of the Trust Fund and in the best
interest of, and for the benefit of, the Certificateholders (as a collective
whole as if such Certificateholders constituted a single lender), and not any
particular Class of Certificateholders (as determined by the Trust Advisor in
the exercise of its good faith and reasonable judgment) (the “Trust Advisor
Standard”).  The Trust Advisor shall not owe any fiduciary duty to the Master
Servicer, the Special Servicer or any other Person in connection with this
Agreement.

 

(c)               If no Control Termination Event has occurred and is
continuing, the Trust Advisor shall:

 

(i)            promptly review all information available to Privileged Persons
on the Certificate Administrator’s Website with respect to each Specially
Serviced Mortgage Loan;

 

(ii)           promptly review each Final Asset Status Report; and

 

(iii)          review any Appraisal Reduction Amount and net present value
calculations pursuant to Section 3.35(e) of this Agreement.

 

(d)               With respect to the Trust Assets, while a Control Termination
Event has occurred and is continuing, the Trust Advisor shall:

 

(i)            Review each Asset Status Report and consult (on a non-binding
basis) with the Special Servicer in connection with any Major Decision pursuant
to Section 6.07 of this Agreement;

 

(ii)           review, recalculate and verify the accuracy of any Appraisal
Reduction Amount and net present value calculations pursuant to
Section 3.35(f) of this Agreement;

 

(iii)          review, in accordance with the Trust Advisor Standard and in
connection with the preparation of the Trust Advisor’s Annual Report, the
Special Servicer’s operational practices on a platform level basis in respect of
Specially Serviced Mortgage Loans to formulate an opinion as to whether or not
those operational practices

 

198

--------------------------------------------------------------------------------


 

generally satisfy the Servicing Standard with respect to the resolution and/or
liquidation of the Specially Serviced Mortgage Loans; and

 

(iv)          within 120 days of the end of the prior calendar year (if any
Mortgage Loans were Specially Serviced Mortgage Loans during the prior calendar
year), deliver an annual report setting forth the Trust Advisor’s assessment of
the Special Servicer’s performance of its duties under this Agreement on a
platform-level basis with respect to the resolution and liquidation of Specially
Serviced Mortgage Loans during the prior calendar year (the “Trust Advisor
Annual Report”) to the Trustee, the Master Servicer, the Certificate
Administrator (which shall promptly post such Trust Advisor Annual Report on the
Certificate Administrator’s Website), the 17g-5 Information Provider (who shall
promptly post such notice to the 17g-5 Information Provider’s Website pursuant
to Section 3.14(d) of this Agreement).  Each Trust Advisor Annual Report shall
be substantially in the form of Exhibit P of this Agreement (which form may be
modified or altered as to either its organization or content by the Trust
Advisor, subject to compliance of such form with the terms and provisions of
this Agreement) and shall be based on the Trust Advisor’s review of any annual
compliance statement and any assessment of compliance delivered to the Trust
Advisor pursuant to Sections 3.32 and 3.32 of this Agreement, as applicable, any
accountants’ report delivered to the Trust Advisor pursuant to Section 3.34 of
this Agreement, any Asset Status Report, other information (other than any
communications between the Directing Holder and the Special Servicer that would
be Privileged Information) delivered to the Trust Advisor by the Special
Servicer and oral communications with the Special Servicer; provided that in no
event shall the information or any other content included in the Trust Advisor
Annual Report contravene any provision of this Agreement.  Subject to the
restrictions in this Agreement, including, without limitation,
Section 3.35(b) of this Agreement, each such Trust Advisor Annual Report shall
(A) identify any material deviations (i) from the Servicing Standard and
(ii) from the Special Servicer’s obligations under this Agreement with respect
to the resolution and liquidation of Specially Serviced Mortgage Loans and
(B) comply with all of the confidentiality requirements applicable to the Trust
Advisor described in this Agreement.  Promptly upon receipt of each Trust
Advisor Annual Report, the Certificate Administrator shall post such Trust
Advisor Annual Report on the Certificate Administrator’s Website.  Each of the
Special Servicer and the Directing Holder (for so long as no Consultation
Termination Event has occurred and is continuing) shall be given an opportunity
to review any Trust Advisor Annual Report at least fifteen Business Days prior
to its delivery to the Trustee and the Certificate Administrator.

 

(e)               With respect to each Trust Asset, if no Control Termination
Event has occurred and is continuing, the Special Servicer will forward any
Appraisal Reduction Amount and net present value calculations used in the
Special Servicer’s determination of what course of action to take in connection
with the workout or liquidation of a Specially Serviced Mortgage Loan to the
Trust Advisor after such calculations have been finalized.  The Trust Advisor
shall review such calculations but may not opine on, or otherwise call into
question, such Appraisal Reduction Amount and/or net present value calculations
(except that if the Trust Advisor discovers a mathematical error contained in
such calculations, then the Trust Advisor shall notify the Special Servicer and
the Controlling Class Representative of such error).

 

199

--------------------------------------------------------------------------------


 

(f)                With respect to each Trust Asset, while a Control Termination
Event has occurred and is continuing, after the calculation but prior to the
utilization by the Special Servicer of any of the calculations related to
(i) Appraisal Reduction Amounts or (ii) net present value calculations used in
the Special Servicer’s determination of what course of action to take in
connection with the workout or liquidation of a Specially Serviced Loan, the
Special Servicer shall forward such calculations, together with any supporting
material and additional information necessary in support thereof (including such
additional information reasonably requested by the Trust Advisor to confirm the
mathematical accuracy of such calculations, but not including any Privileged
Information), to the Trust Advisor promptly, but in any event no later than two
(2) Business Days after finalizing the preparation of such calculations, and the
Trust Advisor shall promptly, but no later than three (3) Business Days after
receipt of such calculations and any supporting or additional materials,
recalculate and verify the accuracy of the mathematical calculations and the
corresponding application of the non-discretionary portion of the applicable
formulas required to be utilized in connection with any such calculation.

 

In connection with this Section 3.35(f), in the event the Trust Advisor does not
agree with the mathematical calculations or the application of the applicable
non-discretionary portions of the formula required to be utilized for such
calculation, the Trust Advisor and Special Servicer shall consult with each
other in order to resolve any inaccuracy in the mathematical calculations or the
application of the non-discretionary portions of the related formula in arriving
at those mathematical calculations or any disagreement within five (5) Business
Days of delivery of such calculations to the Trust Advisor.  In the event the
Trust Advisor and Special Servicer are not able to resolve such inaccuracies or
disagreement prior to the end of such five (5) Business Day period, the Trust
Advisor shall promptly notify the Directing Holder and the Trustee of such
disagreement and the Trustee shall use commercially reasonable efforts to
determine which calculation is accurate.  In making such determination, the
Trustee may hire an independent third-party to assist with any such calculation
at the expense of the Trust Fund.

 

(g)               The Trust Advisor shall consult with the Special Servicer in
connection with the Special Servicer taking certain actions or electing not to
take certain actions with respect to a Breach (or purported Breach) or Defect or
purported Defect as provided in Section 2.03(g).

 

(h)               Subject to the requirements of confidentiality imposed on the
Trust Advisor herein (including without limitation in respect of Privileged
Information), the Trust Advisor shall respond to Inquiries proposed by
Privileged Persons from time to time in accordance with the terms of Section
4.02(c) of this Agreement.

 

(i)                The Trust Advisor shall keep all Privileged Information
confidential and shall not disclose such Privileged Information to any Person
(including Certificateholders other than the Controlling Class Representative),
other than (1) to the extent expressly required by this Agreement, to the other
parties to this Agreement with a notice indicating that such information is
Privileged Information or (2) pursuant to a Privileged Information Exception. 
Each party to this Agreement that received Privileged Information from the Trust
Advisor with a notice stating that such information is Privileged Information
shall not disclose such Privileged Information to any Person without the prior
written consent of the Special Servicer, the Controlling Class Representative
and the Directing Holder other than pursuant to a Privileged Information
Exception.

 

200

--------------------------------------------------------------------------------


 

(j)                On each Servicer Remittance Date, the Trust Advisor shall be
paid the Trust Advisor Fee and the Trust Advisor Consulting Fee from funds on
deposit in the Collection Account as provided in Section 3.06 of this Agreement,
but with respect to the Trust Advisor Consulting Fee only to the extent such
Trust Advisor Consulting Fee is actually received from the related Borrower. 
The Trust Advisor Consulting Fee shall be payable to the Trust Advisor with
respect to each Major Decision for which the Trust Advisor has consultation
rights.  When the Trust Advisor has consultation rights with respect to a Major
Decision under this Agreement, the Special Servicer shall use commercially
reasonable efforts consistent with the Servicing Standard to collect the
applicable Trust Advisor Consulting Fee from the related Borrower in connection
with such Major Decision, but only to the extent not prohibited by the related
Mortgage Loan Documents.  The Special Servicer may waive or reduce the amount of
any Trust Advisor Consulting Fee payable by the related Borrower if it
determines that such full or partial waiver is in accordance with the Servicing
Standard, but in no event shall the Master Servicer or the Special Servicer take
any enforcement action with respect to the collection of such Trust Advisor
Consulting Fee other than requests for collection.

 

(k)               The Trust Advisor shall be compensated for its obligations in
Section 3.30(b) pursuant to a separate agreement between the Trust Asset Seller
and the Trust Advisor.  To the extent that the Trust Asset Seller fails to
compensate the Trust Advisor in accordance with such separate agreement, the
Trust Advisor shall promptly notify the Trustee, the Special Servicer and the
Trust Asset Seller of such breach and shall have no further obligation pursuant
to Section 3.30(b) unless such breach is cured by the Trust Asset Seller in
accordance with such separate agreement.

 

(l)                The Trust Advisor shall not be obligated to perform the
duties described in paragraphs (b), (c), (d), (e) and (f) of this Section 3.35
with respect to any of the Special Servicer’s activities described in such
paragraphs to the extent such activities relate solely to a Companion
Participation.

 

ARTICLE IV.

 

DISTRIBUTIONS TO CERTIFICATEHOLDERS

 

Section 4.01.            Distributions.

 

(a)               (i) On each Distribution Date, amounts held in the Lower-Tier
Distribution Account shall be withdrawn (to the extent of the Available Funds,
plus any amount withdrawn from the Excess Liquidation Proceeds Account pursuant
to Section 3.05(i) of this Agreement) in the case of all Classes of Lower-Tier
Regular Interests (such amount, the “Lower-Tier Distribution Amount”).  On each
Distribution Date, each Class of Lower-Tier Regular Interests shall be deemed to
have received distributions in respect of interest at its related Pass-Through
Rate on its Lower-Tier Principal Balance outstanding immediately prior to the
related Distribution Date in an amount equal to (i)(a) the amount of interest
actually distributed to the to its respective Class of Corresponding
Certificates or Upper-Tier Regular Interest, as applicable, plus (b) a pro rata
portion of (x) the amount of interest actually distributed to the Class X
Certificates plus (y) any Aggregate Additional Interest Distribution Amount
actually distributed plus (z) any Interest Shortfall with respect to the Class X
Certificates for

 

201

--------------------------------------------------------------------------------


 

such Distribution Date (pro rata based on the Lower-Tier Principal Balances of
such Lower-Tier Regular Interests) and (ii) distributions in respect of
principal in an amount equal to the amount of principal actually distributable
to its respective Corresponding Certificates or Corresponding Upper-Tier Regular
Interest, as applicable, as provided in Section 4.01(b) of this Agreement.

 

All distributions of reimbursements of previously allocated (but unreimbursed)
Realized Losses made in respect of any Class of Principal Balance Certificates
on each Distribution Date pursuant to Section 4.01(b) of this Agreement shall be
deemed to have first been distributed from the Lower-Tier REMIC to the
Upper-Tier REMIC in a manner such that each Lower-Tier Regular Interest shall
have received exactly the same reimbursement amount as the Corresponding
Certificates or Corresponding Upper-Tier Regular Interests, as applicable.

 

On each Distribution Date, the Certificate Administrator shall apply amounts
related to each Prepayment Premium then on deposit in the Lower-Tier
Distribution Account and received during or prior to the related Collection
Period to the Lower-Tier Regular Interests in proportion to the amount of
principal distributed to each Class of Lower-Tier Regular Interests on such
Distribution Date pursuant to this Section 4.01(a).

 

The Certificate Administrator shall be deemed to deposit the Lower-Tier
Distribution Amount and the amount of any Prepayment Premiums distributed to the
Upper-Tier REMIC pursuant to this Section 4.01(a) into the Upper-Tier
Distribution Account.  Any amount in respect of the Trust Assets that remains in
the Lower-Tier Distribution Account on each Distribution Date after the deemed
distribution described in the preceding sentence shall be distributed to the
Holders of the Class LR Certificates (but only to the extent of such amount for
such Distribution Date remaining in the Lower-Tier Distribution Account, if
any).

 

(b)               On each Distribution Date, the Certificate Administrator shall
withdraw from the Upper-Tier Distribution Account the amounts deposited in the
Upper-Tier Distribution Account in respect of such Distribution Date pursuant to
Section 4.01(a) of this Agreement, and distribute such amount to the Holders of
the Regular Certificates in the amounts and in the order of priority set forth
below:

 

(i)            First, to the Class A Certificates, the Class X Regular Interest
and the Class X Certificates, in respect of interest, up to an amount equal to,
and pro rata in accordance with, the respective Interest Distribution Amounts
for those Classes;

 

(ii)           Second, to the Class A Certificates and the Class X Regular
Interest, in respect of interest, up to an amount equal to, and pro rata in
accordance with, the respective Interest Shortfalls for such Classes,

 

(iii)          Third, to the Class A Certificates, in reduction of the
Certificate Balance thereof, an amount up to the Aggregate Principal
Distribution Amount, until the Certificate Balance thereof is reduced to zero.

 

(iv)          Fourth, to the Class A Certificates, in reimbursement of all
unreimbursed amounts of Realized Losses, if any, previously allocated to such
Class, an amount equal to the aggregate of such unreimbursed Realized Losses;

 

202

--------------------------------------------------------------------------------


 

(v)           Fifth, to the Class B Certificates in respect of interest, up to
an amount equal to the Interest Distribution Amount of such Class;

 

(vi)          Sixth, to the Class B Certificates in respect of interest, up to
an amount equal to the Interest Shortfall for such Class;

 

(vii)         Seventh, to the Class B Certificates, in reduction of the
Certificate Balance thereof, an amount up to the Aggregate Principal
Distribution Amount, less any portion thereof distributed pursuant to all prior
clauses, until the Certificate Balance of such Class is reduced to zero;

 

(viii)        Eighth, to the Class B Certificates, in reimbursement of all
unreimbursed amounts of Realized Losses, if any, previously allocated to such
Class, an amount equal to the aggregate of such unreimbursed Realized Losses;

 

(ix)          Ninth, to the Class C Certificates in respect of interest, up to
an amount equal to the Interest Distribution Amount of such Class;

 

(x)           Tenth, to the Class C Certificates in respect of interest, up to
an amount equal to the Interest Shortfall for such Class;

 

(xi)          Eleventh, to the Class C Certificates, in reduction of the
Certificate Balance thereof, an amount up to the Aggregate Principal
Distribution Amount, less any portion thereof distributed pursuant to all prior
clauses, until the Certificate Balance of such Class is reduced to zero;

 

(xii)         Twelfth, to the Class C Certificates, in reimbursement of all
unreimbursed amounts of Realized Losses, if any, previously allocated to such
Class, an amount equal to the aggregate of such unreimbursed Realized Losses;

 

(xiii)        Thirteenth, to the Class D Regular Interest in respect of
interest, up to an amount equal to the Interest Distribution Amount of such
Class;

 

(xiv)        Fourteenth, to the Class D Regular Interest in respect of interest,
up to an amount equal to the Interest Shortfall for such Class;

 

(xv)         Fifteenth, to the Class D Regular Interest, in reduction of the
Certificate Balance thereof, an amount up to the Aggregate Principal
Distribution Amount, less any portion thereof distributed pursuant to all prior
clauses, until the Certificate Balance of such Class is reduced to zero;

 

(xvi)        Sixteenth, to the Class D Regular Interest, in reimbursement of all
unreimbursed amounts of Realized Losses, if any, previously allocated to such
Class, an amount equal to the aggregate of such unreimbursed Realized Losses;

 

(xvii)       Seventeenth, to the Class E Regular Interest in respect of
interest, up to an amount equal to the Interest Distribution Amount of such
Class;

 

203

--------------------------------------------------------------------------------


 

(xviii)      Eighteenth, to the Class E Regular Interest in respect of interest,
up to an amount equal to the Interest Shortfall for such Class;

 

(xix)        Nineteenth, to the Class E Regular Interest, in reduction of the
Certificate Balance thereof, an amount up to the Aggregate Principal
Distribution Amount, less any portion thereof distributed pursuant to all prior
clauses, until the Certificate Balance of such Class is reduced to zero;

 

(xx)         Twentieth, to the Class E Regular Interest, in reimbursement of all
unreimbursed amounts of Realized Losses, if any, previously allocated to such
Class, an amount equal to the aggregate of such unreimbursed Realized Losses;

 

(xxi)        Twenty-first, to the Class F Regular Interest in respect of
interest, up to an amount equal to the Interest Distribution Amount of such
Class;

 

(xxii)       Twenty-second, to the Class F Regular Interest in respect of
interest, up to an amount equal to the Interest Shortfall for such Class;

 

(xxiii)      Twenty-third, to the Class F Regular Interest, in reduction of the
Certificate Balance thereof, an amount up to the Aggregate Principal
Distribution Amount, less any portion thereof distributed pursuant to all prior
clauses, until the Certificate Balance of such Class is reduced to zero;

 

(xxiv)     Twenty-fourth, to the Class F Regular Interest, in reimbursement of
all unreimbursed amounts of Realized Losses, if any, previously allocated to
such Class, an amount equal to the aggregate of such unreimbursed Realized
Losses;

 

(xxv)      Twenty-fifth, to the Class G Regular Interest in respect of interest,
up to an amount equal to the Interest Distribution Amount of such Class;

 

(xxvi)     Twenty-sixth, to the Class G Regular Interest in respect of interest,
up to an amount equal to the Interest Shortfall for such Class;

 

(xxvii)    Twenty-seventh, to the Class G Regular Interest, in reduction of the
Certificate Balance thereof, an amount up to the Aggregate Principal
Distribution Amount, less any portion thereof distributed pursuant to all prior
clauses, until the Certificate Balance of such Class is reduced to zero;

 

(xxviii)   Twenty-eighth, to the Class G Regular Interest, in reimbursement of
all unreimbursed amounts of Realized Losses, if any, previously allocated to
such Class, an amount equal to the aggregate of such unreimbursed Realized
Losses; and

 

(xxix)     Twenty-ninth, to the Additional Interest Certificate Account up to
the remaining Class X Interest Accrual Amount after the distribution in clause
(i), for distribution to the Additional Interest Certificates in accordance with
Section 4.01(c) (such amount to be deemed to be distributed to the Class X
Regular Interest);

 

(xxx)      Thirtieth, to the Class R and Class LR Certificates.

 

204

--------------------------------------------------------------------------------


 

All references to “pro rata” in the preceding clauses with respect to Interest
Distribution Amounts and Interest Shortfalls shall mean pro rata based on the
amount distributable pursuant to such clauses.  All amounts distributed to the
Class D Regular Interest, Class E Regular Interest, Class F Regular Interest and
Class G Regular Interest shall be distributed to the Class D, Class E , Class F
and Class G Certificates, respectively.  All amounts distributed to the Class X
Regular Interest shall be distributed to the Class X Certificates subject to
reduction for the Aggregate Additional Interest Distribution Amount distributed
in Section 4.01(c).

 

(c)               On each Distribution Date on which the Additional Interest
Certificates are entitled to distributions of Additional Interest Accrual
Amounts, the Certificate Administrator shall withdraw from available funds in
the Additional Interest Certificates Account, for distribution of the Aggregate
Additional Interest Distribution Amount for such Distribution Date to the
Additional Interest Certificates in the following order of priority:

 

(i)            First, to the Class D Certificates, in an amount up to the
Additional Interest Accrual Amount, if any, with respect to such Class of
Certificates

 

(ii)           Second, to the Class E Certificates, in an amount up to the
Additional Interest Accrual Amount, if any, with respect to such Class of
Certificates;

 

(iii)          Third, to the Class F Certificates, in an amount up to the
Additional Interest Accrual Amount, if any, with respect to such Class of
Certificates; and

 

(iv)          Fourth, to the Class G Certificates, in an amount up to the
Additional Interest Accrual Amount, if any, with respect to such Class of
Certificates.

 

To the extent that there are insufficient Available Funds (on a current basis),
after distributions are made on the Regular Interests in accordance with Section
4.01(b)(i) through (xxviii), to pay all Additional Interest Accrual Amounts for
an Interest Accrual Period, such Additional Interest Accrual Amounts will cease
to be payable and will not be payable on future Distribution Dates.

 

(d)               [Reserved.]

 

(e)               On each Distribution Date, the Certificate Administrator shall
withdraw amounts from the Excess Liquidation Proceeds Account (or sub-account
thereof) and shall distribute such amounts in the following manner:

 

(i)            first, in accordance with the terms of the related Participation
Agreement, and then, to the extent allocated to the related Trust Asset,
pursuant to the terms of such Participation Agreement, to reimburse the Holders
of the Principal Balance Certificates (in the order set forth in Section 4.01(b)
of this Agreement) up to an amount equal to all Realized Losses, if any,
previously allocated to such Classes of Certificates and unreimbursed after
application of Available Funds for such Distribution Date; and

 

(ii)           any amounts remaining in the Excess Liquidation Proceeds Account
after such distributions on any Distribution Date that (A) are allocable to the

 

205

--------------------------------------------------------------------------------


 

Trust Assets, shall be held and maintained in such account and applied to offset
future Realized Losses, and Additional Trust Fund Expenses from time to time;
and (B) are allocable to the Companion Participation, shall be remitted within
one Business Day after each such Distribution Date by the Certificate
Administrator to the Master Servicer (which shall remit to the Companion
Participation Holders in accordance with Section 3.05(i)).

 

(iii)          On any Distribution Date, amounts held in the Excess Liquidation
Proceeds Account (other than amounts allocable to any related Companion
Participation pursuant to the terms of any related Participation Agreement) that
exceed amounts reasonably required to offset future Realized Losses and future
Additional Trust Fund Expenses shall be distributed to the Holders of the
Class LR Certificates and upon termination of the Trust Fund, any amounts
remaining in the Excess Liquidation Proceeds Account (other than amounts
allocable to any related Companion Participation pursuant to the terms of any
related Participation Agreement) shall be distributed by the Certificate
Administrator to the Class LR Certificates.  Amounts paid with respect to the
Trust Assets from the Excess Liquidation Proceeds Account pursuant to the
preceding clauses (i) and (ii) shall first be deemed to have been distributed to
the Lower- Tier Regular Interests in reimbursement of Realized Losses previously
allocated thereto in the same manner as provided in Section 4.01(a)(i) of this
Agreement.  Amounts paid from the Excess Liquidation Proceeds Account will not
reduce the Certificate Balances of the Principal Balance Certificates receiving
such distributions.

 

(f)                On each Distribution Date, immediately following the
distributions to be made on such date pursuant to this Section 4.01(f), the
Certificate Administrator shall calculate the amount, if any, of the Realized
Losses for such Distribution Date.  Any allocation of Realized Losses to a Class
of Principal Balance Certificates shall be made by reducing the Certificate
Balance thereof by the amount so allocated.  Any Realized Losses allocated to a
Class of Principal Balance Certificates shall be allocated among the respective
Certificates of such Class in proportion to the Percentage Interests evidenced
thereby.  The allocation of Realized Losses shall constitute an allocation of
losses and other shortfalls experienced by the Trust Fund.  Reimbursement of
previously allocated Realized Losses will not constitute distributions of
principal for any purpose and will not result in an additional reduction in the
Certificate Balance of the Class in respect of which any such reimbursement is
made.  To the extent any Non-recoverable Advances (plus interest thereon) that
were reimbursed from principal collections on the Trust Assets and previously
resulted in a reduction of the Principal Distribution Amount are subsequently
recovered on the related Trust Asset, the amount of such recovery will be added
to the Certificate Balance of the Class or Classes that previously were
allocated Realized Losses, to the Principal Balance Certificates in sequential
order, in each case up to the amount of the unreimbursed Realized Losses
allocated to such Class.  If the Certificate Balance of any Class is so
increased, the amount of unreimbursed Realized Losses of such Class shall be
decreased by such amount.

 

The Certificate Balances of each Class of Principal Balance Certificates will be
reduced without distribution on any Distribution Date as a write-off to the
extent of any Realized Losses allocated to such Class with respect to such
date.  Any such write-offs will be applied to the Classes of Principal Balance
Certificates in the following order, in each case until the Certificate

 

206

--------------------------------------------------------------------------------


 

Balance of such Class is reduced to zero:  first, to the Class G Certificates,
second, to the Class F Certificates, third, to the Class E Certificates; fourth,
to the Class D Certificates; fifth, to the Class C Certificates; sixth, to the
Class B Certificates; and finally, to the Class A Certificates.  Any amounts
recovered in respect of amounts previously written off as Realized Losses shall
be distributed to the Classes of Principal Balance Certificates described above
in reverse order of allocation of Realized Losses thereto in accordance with
Section 4.01(b) of this Agreement.  Additional Trust Fund Expenses and
shortfalls in Available Funds due to extraordinary expenses of the Trust Fund
(including indemnification expenses), a reduction in the Mortgage Rate on a
Trust Asset by a bankruptcy court pursuant to a plan of reorganization or
pursuant to any of its equitable powers, or otherwise, shall be treated as and
allocated in the same manner as Realized Losses.

 

With respect to any Distribution Date, any Realized Losses allocated pursuant to
Section 3.06 of this Agreement with respect to such Distribution Date shall
reduce the Lower- Tier Principal Balances of the Lower-Tier Regular Interests as
a write-off and shall be allocated among the Lower-Tier Regular Interests as set
forth in Section 4.01(a).

 

(g)               All amounts distributable to a Class of Certificates pursuant
to this Section 4.01 on each Distribution Date shall be allocated pro rata among
the outstanding Certificates in each such Class based on their respective
Percentage Interests.  Such distributions shall be made on each Distribution
Date other than the Termination Date to each Certificateholder of record on the
related Record Date, by wire transfer of immediately available funds to the
account of such Holder at a bank or other entity and having appropriate
facilities therefor: provided that such Holder shall have provided the
Certificate Administrator with wire instructions in writing at least five
Business Days prior to the related Record Date, or, otherwise, by check mailed
by first-class mail to the address set forth therefor in the Certificate
Register.  The final distribution on each Certificate shall be made in like
manner, but only upon presentment and surrender of such Certificate at the
office of the Certificate Administrator or its agent (which may be the Paying
Agent or the Certificate Registrar acting as such agent) that is specified in
the notice to Holders of such final distribution.

 

(h)               [Reserved.]

 

(i)                Except as otherwise provided in Section 9.01 with respect to
an Anticipated Termination Date, the Certificate Administrator shall, as soon as
reasonably practicable within the month preceding the month in which the final
distribution with respect to any Class of Certificates is expected to be made,
mail to each Holder of such Class of Certificates on such date a notice to the
effect that:

 

(A)          the Certificate Administrator reasonably expects based upon
information previously provided to it that the final distribution with respect
to such Class of Certificates will be made on such Distribution Date, but only
upon presentation and surrender of such Certificates at the office of the
Certificate Administrator therein specified, and

 

(B)          if such final distribution is made on such Distribution Date, no
interest shall accrue on such Certificates from and after such Distribution
Date;

 

207

--------------------------------------------------------------------------------


 

provided, however, that the Class R and Class LR Certificates shall remain
outstanding until there is no other Class of Certificates or Lower-Tier Regular
Interests outstanding.

 

Any funds not distributed to any Holder or Holders of such Classes of
Certificates on such Distribution Date because of the failure of such Holder or
Holders to tender their Certificates shall, on such date, be set aside and held
for the benefit of the appropriate non-tendering Holder or Holders.  If any
Certificates as to which notice has been given pursuant to this Section 4.01(i)
shall not have been surrendered for cancellation within six months after the
time specified in such notice, the Certificate Administrator shall mail a second
notice to the remaining non-tendering Holders, at their last addresses shown in
the Certificate Register, to surrender their Certificates for cancellation to
receive the final distribution with respect thereto.  If within one year after
the second notice not all of such Certificates shall have been surrendered for
cancellation, the Certificate Administrator may, directly or through an agent,
take appropriate steps to contact the remaining non-tendering Holders concerning
surrender of their Certificates.  The costs and expenses of holding such funds
in trust and of contacting such Holders shall be paid out of such funds.  If
within two years after the second notice any such Certificates shall not have
been surrendered for cancellation, the Paying Agent shall pay to the Certificate
Administrator all amounts distributable to the Holders thereof, and the
Certificate Administrator shall thereafter hold such amounts for the benefit of
such Holders until the earlier of (i) its termination as Certificate
Administrator hereunder and the transfer of such amounts to a successor
Certificate Administrator and (ii) the termination of the Trust Fund and
distribution of such amounts to the Class R Certificateholders.  No interest
shall accrue or be payable to any Holder on any amount held in trust hereunder
or by the Certificate Administrator as a result of such Holder’s failure to
surrender its Certificate(s) for final payment thereof in accordance with this
Section 4.01(i).  Any such amounts transferred to the Certificate Administrator
may be invested in Permitted Investments and all income and gain realized from
investment of such funds shall accrue for its benefit.

 

(j)                Net Prepayment Interest Shortfalls shall be allocated to each
Class of Regular Certificates (and correspondingly to each Class of Lower-Tier
Regular Interests in the same proportion that interest is allocated thereto
pursuant to Section 4.01(a)) in the following order of priority: first, to the
Class X Certificates; second, to the Class G Certificates; third, to the Class F
Certificates; fourth, to the Class E Certificates; fifth, to the Class D
Certificates; sixth, to the Class C Certificates; seventh, to the Class B
Certificates; and finally, to the Class A Certificates;  in each case up to the
Interest Distribution Amount distributable to each such Class prior to reduction
by such Net Prepayment Interest Shortfalls.

 

(k)               On the final Servicer Remittance Date, the Master Servicer
shall withdraw from the Collection Account and deliver to the Certificate
Administrator who shall distribute to the Trust Asset Seller, any Loss of Value
Payments relating to the Trust Assets that it is servicing transferred from the
Loss of Value Reserve Fund to the Collection Account on the immediately
preceding Servicer Remittance Date in accordance with Section 3.06(e)(v) of this
Agreement.

 

208

--------------------------------------------------------------------------------


 

Section 4.02.            Statements to Certificateholders; Reports by
Certificate Administrator; Other Information Available to the Holders and
Others.

 

(a)               On each Distribution Date, the Certificate Administrator shall
make available on the Certificate Administrator’s Website to any Privileged
Person a statement (substantially in the form set forth as Exhibit K to this
Agreement and based on the information set forth in (i) the CREFC® Investor
Reporting Package (CREFC® IRP) prepared by the Master Servicer (other than the
CREFC® Special Servicer Loan File) and the other reports prepared by the Master
Servicer and Special Servicer relating to such Distribution Date, including the
CREFC® Special Servicer Loan File, upon which information the Certificate
Administrator may conclusively rely, in accordance with CREFC® guidelines and
(ii) the CREFC® Reconciliation of Funds Template prepared by the Certificate
Administrator) as to distributions made on such Distribution Date (each, a
“Distribution Date Statement”) setting forth (with respect to each Class of
Certificates) the following information to the extent such information is
received electronically:

 

(i)            LIBOR for the next succeeding Interest Accrual Period;

 

(ii)           the Record Date, Interest Accrual Period, and Determination Date
for such Distribution Date;

 

(iii)          the aggregate amount of the distribution to be made on such
Distribution Date to the Holders of each Principal Balance Certificates applied
to reduce the respective Certificate Balance thereof;

 

(iv)          the aggregate amount of the distribution to be made on such
Distribution Date to the Holders of each Class of Principal Balance Certificates
and Class X Certificates allocable to the Interest Distribution Amount and/or
Interest Shortfalls;

 

(v)           the Additional Interest Accrual Amount accrued on each Class of
the Additional Interest Certificates on such Distribution Date and the portion
of the Aggregate Additional Interest Distribution Amount payable to each such
Class of Certificates on such Distribution Date;

 

(vi)          the aggregate amount of Advances made in respect of the
Distribution Date and the amount of interest paid on Advances since the prior
Distribution Date (including, to the extent material, the general use of funds
advanced and general source of funds for reimbursements);

 

(vii)         the aggregate amount of compensation paid to the Trustee, the
Certificate Administrator, the Trust Advisor, CREFC® and servicing compensation
paid to the Master Servicer and the Special Servicer for the related
Determination Date and any other fees or expenses accrued and paid from the
Trust Fund;

 

(viii)        the aggregate Stated Principal Balance of the Trust Assets and any
REO Loans outstanding immediately before and immediately after the Distribution
Date;

 

209

--------------------------------------------------------------------------------


 

(ix)          the number (as of the related and the next preceding Determination
Date), and the aggregate principal balance, weighted average remaining term to
maturity and weighted average mortgage rate (and interest rates by
distributional groups or ranges) of the Trust Assets as of the related
Determination Date;

 

(x)           the number and aggregate Stated Principal Balance of the Mortgage
Loans (A) delinquent 30-59 days, (B) delinquent 60-89 days, (C) delinquent 90
days or more, (D) that are Specially Serviced Mortgage Loans that are not
delinquent, or (E) current, but not Specially Serviced Mortgage Loans, as to
which foreclosure proceedings have been commenced, but not REO Property;

 

(xi)          the Available Funds for such Distribution Date, and any other cash
flows received on the Mortgage Loans and applied to pay fees and expenses
(including the components of the Available Funds or such other cash flows);

 

(xii)         the accrued Interest Distribution Amount in respect of each Class
of Principal Balance Certificates and Class X Certificates for such Distribution
Date;

 

(xiii)        the Pass-Through Rate for each Class of Principal Balance
Certificates and Class X Certificates for the Distribution Date and the next
succeeding Distribution Date;

 

(xiv)        the Principal Distribution Amounts for the Distribution Date;

 

(xv)         the aggregate Certificate Balance or aggregate Notional Balance, as
the case may be, of each Class of Principal Balance Certificates and Class X
Certificates, before and after giving effect to the distributions made on such
Distribution Date, separately identifying any reduction in the aggregate
Certificate Balance (or, if applicable, the aggregate Notional Balance) of each
such Class due to Realized Losses;

 

(xvi)        the fraction, expressed as a decimal carried to at least eight
places, the numerator of which is the then related Certificate Balance, and the
denominator of which is the related initial aggregate Certificate Balance, for
each Class of Principal Balance Certificates and Class X Certificates
immediately following the Distribution Date;

 

(xvii)       the amount of any Appraisal Reduction Amounts allocated during the
related Collection Period on an asset-by-asset basis; and the total Appraisal
Reduction Amounts as of such Distribution Date on an asset-by-asset basis;

 

(xviii)      the number and related Stated Principal Balance of any Mortgage
Loan modified, extended or waived during the related Collection Period, on a
asset-by-asset basis (including a description of any material modifications,
extensions or waivers to Mortgage Loan terms, fees, penalties or payments during
the Collection Period or that have cumulatively become material over time);

 

210

--------------------------------------------------------------------------------


 

(xix)        the amount of any remaining unpaid Interest Shortfalls for each
Class of Principal Balance Certificates and Class X Certificates as of the
Distribution Date;

 

(xx)         an asset-by-asset listing of each Trust Asset which was the subject
of a Principal Prepayment (other than Liquidation Proceeds and Insurance
Proceeds) during the related Collection Period and the amount of Principal
Prepayment occurring, together with the aggregate amount of Principal
Prepayments made during the related Collection Period;

 

(xxi)        the amount of the distribution to the holders of each Class of
Certificates on the Distribution Date attributable to reimbursement of Realized
Losses;

 

(xxii)       as to any Trust Asset repurchased by the Trust Asset Seller or
otherwise liquidated or disposed of during the related Collection Period,
(A) the Asset Number of the related Trust Asset and (B) the amount of proceeds
of any repurchase of a Trust Asset, Liquidation Proceeds and/or other amounts,
if any, received thereon during the related Collection Period and the portion
thereof included in the Available Funds for such Distribution Date;

 

(xxiii)      the amount on deposit in the Excess Liquidation Proceeds Account
before and after giving effect to the distribution made on such Distribution
Date (and any material account activity since the prior Distribution Date)
provided, however, with respect to any account not maintained by the Certificate
Administrator, only to the extent the Certificate Administrator has received
such information and instructions to report such information from the party
maintaining such account;

 

(xxiv)     the original and then current credit support levels for each Class of
Principal Balance Certificates;

 

(xxv)      the original and then current ratings for each Class of Certificates;

 

(xxvi)     with respect to any REO Loan as to which the related Mortgaged
Property became an REO Property during the preceding calendar month, the city,
state, property type, and the current Stated Principal Balance;

 

(xxvii)    with respect to any REO Property included in the Trust Fund at the
close of business on the related Determination Date, (A) the Asset Number of the
related Trust Asset and (B) the value of such REO Property based on the most
recent Appraisal or valuation;

 

(xxviii)   with respect to any REO Property sold or otherwise disposed of during
the related Collection Period and for which a Final Recovery Determination has
been made, (A) the Asset Number of the related Trust Asset, (B) the Realized
Loss attributable to the related Trust Asset, the amount of sale proceeds and
other amounts, if any, received in respect of such REO Property during the
related Collection Period and the portion thereof included in the Available
Funds for such Distribution Date, (D) the

 

211

--------------------------------------------------------------------------------


 

date of the Final Recovery Determination and (E) the balance of the Excess
Liquidations Proceeds Account for such Distribution Date;

 

(xxix)     the amount of the distribution on the Distribution Date to the
holders of the Residual Certificates;

 

(xxx)      material breaches of any covenants under this Agreement of which the
Trustee, the Trust Advisor, the Certificate Administrator, the Master Servicer
or the Special Servicer has received written notice;

 

(xxxi)     the identity of the Trust Advisor;

 

(xxxii)    the amount of Realized Losses, Additional Trust Fund Expenses and
Interest Shortfalls, if any, incurred with respect to the Trust Assets during
the related Collection Period and in the aggregate for all prior Collection
Periods (except to the extent reimbursed or paid); and

 

(xxxiii)   an itemized listing of any Disclosable Special Servicer Fees received
by the Special Servicer or any of its Affiliates during the related Collection
Period; and

 

(xxxiv)   whether the Sponsor is complying with or failing to comply with its
undertaking in respect of the Applicable Regulation.

 

In the case of information furnished pursuant to sub-clauses (iii), (iv), (v),
(xii), (xix) and (xxii) above, the amounts shall be expressed as a dollar amount
in the aggregate for all Certificates of each applicable Class and per $1,000 of
original Certificate Balance or Notional Balance, as the case may be.

 

On each Distribution Date, the Certificate Administrator shall make available
(which may be satisfied by posting such on its website) to each Holder of a
Class R or Class LR Certificate a copy of the reports made available to the
other Certificateholders on such Distribution Date and a statement setting forth
the amounts, if any, actually distributed with respect to the Class R or
Class LR Certificates on such Distribution Date.  Such obligation of the
Certificate Administrator shall be deemed to have been satisfied to the extent
that it provided substantially comparable information pursuant to any
requirements of the Code as from time to time in force.

 

Within a reasonable period of time after the end of each calendar year, the
Certificate Administrator shall furnish, upon request, to each Person who at any
time during the calendar year was a Certificateholder of record, a report
summarizing on an annual basis (if appropriate) the items provided to
Certificateholders pursuant to clauses (iv) and (v) above as to the applicable
Class, aggregated for such calendar year or applicable portion thereof during
which such person was a Certificateholder, together with such other information
as may be required to enable such Certificateholders to prepare their federal
income tax returns.  Such information shall include the amount of original issue
discount accrued on each Class of Certificates held by Persons other than
Holders exempted from the reporting requirements and information regarding the
expenses of the Trust Fund.  Such requirement shall be deemed to be satisfied to
the extent

 

212

--------------------------------------------------------------------------------


 

such information is provided pursuant to applicable requirements of the Code
from time to time in force.

 

On each Distribution Date, the Certificate Administrator shall make available on
its website the related Distribution Date Statement to the Depositor.

 

(b)               The Certificate Administrator shall make available via the
Certificate Administrator’s Website, to any Privileged Person, the following
items, in each case to the extent received by the Certificate Administrator in
electronic format:

 

(i)            the following “deal documents”:

 

(A)          the Offering Circular; and

 

(B)          this Agreement, each sub-servicing agreement delivered to the
Certificate Administrator from and after the Closing Date (if any), the Purchase
Agreement and any amendments and exhibits hereto or thereto;

 

(ii)           the following “periodic reports”:

 

(A)          the Distribution Date Statements;

 

(B)          the supplemental reports and the CREFC® data files identified as
such in the definition of “CREFC® Investor Reporting Package (CREFC® IRP)”, to
the extent it has received or prepared such report or file; and

 

(C)          all Trust Advisor Annual Reports;

 

(iii)          the following “additional documents”:

 

(A)          the summary of any Asset Status Report delivered to the Certificate
Administrator in electronic format; and

 

(B)          any other Third Party Reports (or updates thereto) delivered to the
Certificate Administrator in electronic format;

 

(iv)          the following “special notices”:

 

(A)          all Special Notices (including, without limitation, notice of any
request by at least 25% of the Voting Rights of the Certificates to terminate
and replace the Special Servicer or notice of any request by at least 15% of the
Voting Rights of the Certificates to terminate and replace the Trust Advisor);

 

(B)          notice of any waiver, modification or amendment of any term of any
Trust Asset;

 

(C)          notice of final payment on the Certificates;

 

213

--------------------------------------------------------------------------------


 

(D)          all notices of the occurrence of any Events of Default received by
the Certificate Administrator;

 

(E)           notice of termination or resignation of the Master Servicer, the
Special Servicer, the Trust Advisor or the Trustee (and appointments of
successors to the Master Servicer, the Special Servicer, the Trust Advisor or
the Trustee);

 

(F)           any and all Officer’s Certificates and other evidence delivered to
or by the Certificate Administrator to support its or the Master Servicer’s, the
Trustee’s or the Special Servicer’s, as the case may be, determination that any
Advance was (or, if made, would be) a Non-recoverable Advance;

 

(G)          any notice of the termination of the Trust;

 

(H)          the annual assessments as to compliance (in the case of the Master
Servicer and the Special Servicer) and the Officer’s Certificates delivered by
the Master Servicer and the Special Servicer to the Certificate Administrator
since the Closing Date pursuant to Section 3.32 of this Agreement; and

 

(I)            the annual independent public accountants’ servicing report
caused to be delivered by the Master Servicer and the Special Servicer to the
Certificate Administrator since the Closing Date pursuant to Section 3.33 of
this Agreement;

 

(v)           the Investor Q&A Forum; and

 

(vi)          solely to Certificateholders and Beneficial Owners, the Investor
Registry.

 

The Certificate Administrator makes no representations or warranties as to the
accuracy or completeness of such information provided by it that was based, in
whole or in part, on information received from third parties, and assumes no
responsibility therefor.  In addition, the Certificate Administrator may
disclaim responsibility for any information distributed by the Certificate
Administrator for which it is not the original source.  The Certificate
Administrator shall not be responsible for the accuracy or completeness of any
information supplied to it by the Master Servicer or Special Servicer that is
included in any reports, statements, materials or information prepared or
provided by the Master Servicer or Special Servicer, as applicable, and the
Certificate Administrator shall be entitled to conclusively rely upon the Master
Servicer’s reports and the Special Servicer’s reports without any duty or
obligation to recompute, verify or re-evaluate any of the amounts or other
information stated therein.  In connection with providing access to the
Certificate Administrator’s Website, the Certificate Administrator may require
registration and the acceptance of a disclaimer.  The Certificate Administrator
shall not be liable for the dissemination of information in accordance herewith.

 

Any Privileged Person that is a Borrower, a Manager of a Mortgaged Property, an
Affiliate of the foregoing, or an agent of any Borrower shall be entitled to
access only the Distribution Date Statement on the Certificate Administrator’s
Website.  The provisions in this Section shall not limit the Master Servicer’s
ability to make accessible certain information regarding the Trust Assets at a
website maintained by the Master Servicer.

 

214

--------------------------------------------------------------------------------


 

(c)               The Certificate Administrator shall make available, only to
Privileged Persons, the Investor Q&A Forum.  The “Investor Q&A Forum” shall be a
service available on the Certificate Administrator’s Website, where
Certificateholders and Beneficial Owners may (i) submit questions to the
Certificate Administrator relating to the Distribution Date Statement,
(i) submit questions to the Master Servicer or the Special Servicer, as
applicable, relating to the reports being made available pursuant to this
Section 4.02(c), the Trust Assets or the Mortgaged Properties and (iii) submit
questions to the Trust Advisor relating to the Trust Advisor Annual Reports or
actions by the Master Servicer or Special Servicer as to which the Trust Advisor
has consultation rights, whether or not referenced in any Trust Advisor Annual
Reports (collectively, “Inquiries”).  Upon receipt of an Inquiry for the Master
Servicer, the Special Servicer or the Trust Advisor, the Certificate
Administrator shall forward the Inquiry to the Master Servicer, the Special
Servicer or the Trust Advisor, as applicable, in each case within a commercially
reasonable period following receipt thereof.  Following receipt of an Inquiry,
the Certificate Administrator, the Master Servicer, the Special Servicer or the
Trust Advisor, as applicable, unless it determines not to answer such Inquiry as
provided below, shall reply to the Inquiry, which reply of the Master Servicer,
the Special Servicer or the Trust Advisor shall be sent by email to the
Certificate Administrator.  The Certificate Administrator shall post (within a
commercially reasonable period following preparation or receipt of such answer,
as the case may be) such Inquiry and the related answer to the Certificate
Administrator’s Website.  If the Certificate Administrator, the Master Servicer,
the Special Servicer or the Trust Advisor determines, in its respective sole
discretion, that (i) any Inquiry is not of a type described above,
(ii) answering any Inquiry would not be in the best interests of the Trust
and/or the Certificateholders, (iii) answering any Inquiry would be in violation
of applicable law, this Agreement or the applicable Mortgage Loan Documents,
(iv) answering any Inquiry would or is reasonably expected to result in a waiver
of an attorney-client privilege or the disclosure of attorney work product,
(v) answering any Inquiry would materially increase the duties of, or result in
significant additional cost or expense to, the Certificate Administrator, the
Master Servicer, the Special Servicer or the Trust Advisor, as applicable, or
(vi) answering any Inquiry is otherwise, for any reason, not advisable to
answer, it shall not be required to answer such Inquiry and, in the case of the
Master Servicer, the Special Servicer or the Trust Advisor, shall promptly
notify the Certificate Administrator, and the Certificate Administrator shall
not post such Inquiry on the Investor Q&A Forum.  In addition, no party shall
disclose Privileged Information as part of its response to any Inquiry.  The
Certificate Administrator shall notify the Person who submitted such Inquiry in
the event that the Inquiry will not be answered.  The Certificate Administrator
shall not be required to post to the Certificate Administrator’s Website any
Inquiry or answer thereto that the Certificate Administrator determines, in its
sole discretion, is administrative or ministerial in nature.  The Investor Q&A
Forum will not reflect questions, answers and other communications between the
Certificate Administrator and any Companion Participation Holder or other Person
which are not submitted via the Certificate Administrator’s Website.  In
addition, no party is permitted to disclose Privileged Information as part of
its response to any questions.

 

(d)               The Certificate Administrator shall make available to any
Certificateholder and Beneficial Owner, the Investor Registry.  The “Investor
Registry” shall be a voluntary service available on the Certificate
Administrator’s Website, where Certificateholders and Beneficial Owners can
register and thereafter obtain contact information with respect to any other
Certificateholder or Beneficial Owner that has so registered.  Any

 

215

--------------------------------------------------------------------------------


 

person registering to use the Investor Registry will be required to certify that
(a) it is a Certificateholder or a Beneficial Owner and (b) it grants
authorization to the Certificate Administrator to make its name and contact
information available on the Investor Registry for at least 45 days from the
date of such certification to other registered Certificateholders and registered
Beneficial Owners.  Such Person shall then be asked to enter certain mandatory
fields such as the individual’s name, the company name and email address, as
well as certain optional fields such as address, phone, and Class(es) of
Certificates owned.  If any Certificateholder or Beneficial Owner notifies the
Certificate Administrator that it wishes to be removed from the Investor
Registry (which notice may not be within 45 days of its registration), the
Certificate Administrator shall promptly remove it from the Investor Registry. 
The Certificate Administrator will not be responsible for verifying or
validating any information submitted on the Investor Registry, or for monitoring
or otherwise maintaining the accuracy of any information thereon.  The
Certificate Administrator may require acceptance of a waiver and disclaimer for
access to the Investor Registry.

 

(e)               The Master Servicer may, but is not required to, at its sole
cost and expense, make any of the reports or files it delivers pursuant to this
Agreement available on the Master Servicer’s Website only with the use of a
password, in which case the Master Servicer shall provide such password to
(i) the other parties to this Agreement, who by their acceptance of such
password shall be deemed to have agreed not to disclose such password to any
other Person and (ii) each Certificateholder and prospective Certificateholder
who requests such password, provided that any such Certificateholder or
prospective Certificateholder, as the case may be, has delivered an Investor
Certification to the Trustee, the Certificate Administrator and the Master
Servicer.  In connection with providing access to the Master Servicer’s Website,
the Master Servicer may require registration and the acceptance of a disclaimer
and otherwise (subject to the preceding sentence) adopt reasonable rules and
procedures, which may include, to the extent the Master Servicer deems necessary
or appropriate, conditioning access on execution of an agreement governing the
availability, use and disclosure of such information, and which may provide
indemnification to the Master Servicer for any liability or damage that may
arise therefrom.  The Master Servicer shall not be liable for dissemination of
this information in accordance with this Agreement, provided that such
information otherwise meets the requirements set forth herein with respect to
the form and substance of such information or reports.  The Master Servicer
shall be entitled to attach to any report provided pursuant to this subsection,
any reasonable disclaimer with respect to information provided, or any
assumptions required to be made by such report.  Notwithstanding anything herein
to the contrary, the Master Servicer may, at its sole cost and expense, make
available by electronic media, bulletin board service or Internet website any
reports or other information the Master Servicer is required or permitted to
provide to any Borrower with respect to such Borrower’s Trust Asset to the
extent such action does not conflict with the terms of this Agreement, the terms
of the Trust Assets or applicable law.  If the Master Servicer is required to
deliver any statement, report or other information under any provision of this
Agreement, then, the Master Servicer may satisfy such obligation by
(x) physically delivering a paper copy of such statement, report or information,
(y) delivering such statement, report or information in a commonly used
electronic format, or (z) making such statement, report or information available
on its website, unless this Agreement expressly specifies a particular method of
delivery; provided that all reports required to be delivered to the Certificate
Administrator shall be delivered in accordance with clause (x) or (y) or, upon
request, clause (z).  The Special Servicer shall from time to time (and, in any
event,

 

216

--------------------------------------------------------------------------------


 

as may be reasonably required by the Master Servicer) provide the Master
Servicer with such information in its possession regarding the Specially
Serviced Mortgage Loans and REO Properties as may be reasonably necessary for
the Master Servicer to prepare each report and any supplemental information to
be provided by the Master Servicer to the Certificate Administrator.  Neither
the Certificate Administrator nor the Depositor shall have any obligation to
recompute, verify or recalculate the information provided thereto by the Master
Servicer.  Unless the Certificate Administrator has actual knowledge that any
report or file received from the Master Servicer contains erroneous information,
the Certificate Administrator is authorized to rely thereon in calculating and
making distributions to Certificateholders and allocating Realized Losses to the
Certificates in accordance with Section 4.01 of this Agreement and preparing the
statements to Certificateholders required by Section 4.02(a) of this Agreement.

 

(f)                As soon as reasonably practicable, upon the written request
of and at the expense of any Certificateholder, the Certificate Administrator
shall provide the requesting Certificateholder with such information that is in
the Certificate Administrator’s possession or can reasonably be obtained by the
Certificate Administrator as is requested by such Certificateholder, for
purposes of satisfying applicable reporting requirements under Rule 144A under
the Securities Act.  Neither the Certificate Registrar nor the Certificate
Administrator shall have any responsibility for the sufficiency under Rule 144A
or any other securities laws of any available information so furnished to any
person including any prospective purchaser of a Certificate or any interest
therein, nor for the content or accuracy of any information so furnished which
was prepared or delivered to them by another.

 

(g)               The Certificate Administrator shall make available at its
offices, during normal business hours, upon not less than two Business Day’s
prior notice, for review by any Privileged Person, originals or copies of
documents relating to the Trust Assets, Mortgage Loans and any related REO
Properties to the extent in its possession, including, without limitation, the
following items (except to the extent prohibited by applicable law or under any
of the related Mortgage Loan Documents):

 

(i)            any and all notices and reports delivered to the Certificate
Administrator with respect to any Mortgaged Property as to which the
environmental testing contemplated by Section 3.10(f) of this Agreement revealed
that neither of the conditions set forth in clauses (i) and (ii) thereof was
satisfied;

 

(ii)           the most recent annual (or more frequent, if available) operating
statements, rent rolls (to the extent such rent rolls have been made available
by the related Borrower) and/or lease summaries and retail sales information, if
any, received from the Master Servicer or the Special Servicer in respect to
each Mortgaged Property;

 

(iii)          the Mortgage File, including any and all modifications, waivers
and amendments of the terms of a Mortgage Loan entered into by the Master
Servicer and/or the Special Servicer and delivered to the Certificate
Administrator; and

 

(iv)          any other information that may be necessary to satisfy the
requirements of subsection (d)(4)(i) of Rule 144A under the Securities Act.

 

217

--------------------------------------------------------------------------------


 

Copies of any and all of the foregoing items will be available from the
Certificate Administrator upon request.  The Certificate Administrator will be
permitted to require payment by the requesting party of a sum sufficient to
cover the reasonable costs and expenses of making such information available and
providing any copies thereof.  The Certificate Administrator’s obligation under
this Section 4.02(h) to make available any document is subject to the
Certificate Administrator’s receipt of such document.

 

The Certificate Administrator shall not be liable for providing or disseminating
information in accordance with the terms of this Agreement.

 

(h)               The Depositor hereby authorizes the Certificate Administrator
to make available to Bloomberg Financial Markets, L.P., Trepp, LLC, Intex
Solutions, Inc., Interactive Data Corporation, Markit LLC or such other vendor
chosen by the Depositor that submits to the Certificate Administrator a
certification in the form of Exhibit L-3 to this Agreement, all the Distribution
Date Statements and CREFC® reports delivered or made available pursuant to this
Section 4.02 to Privileged Persons.

 

Section 4.03.            Compliance with Withholding Requirements.

 

Notwithstanding any other provision of this Agreement, the Paying Agent shall
comply with all federal withholding requirements with respect to payments to
Certificateholders of interest or original issue discount that the Paying Agent
reasonably believes are applicable under the Code.  The consent of
Certificateholders shall not be required for any such withholding.  In the event
the Paying Agent or its agent withholds any amount from interest or original
issue discount payments or advances thereof to any Certificateholder pursuant to
federal withholding requirements, the Paying Agent shall indicate the amount
withheld to such Certificateholder.  Any amount so withheld shall be treated as
having been distributed to such Certificateholder for all purposes of this
Agreement.

 

Section 4.04.            REMIC Compliance.

 

(a)               The parties intend that the Lower-Tier REMIC and the
Upper-Tier REMIC shall constitute, and that the affairs of the Lower-Tier REMIC
and the Upper-Tier REMIC shall be conducted so as to qualify each of them as, a
“real estate mortgage investment conduit” as defined in, and in accordance with,
the REMIC Provisions at all times any Certificates are outstanding, and the
provisions hereof shall be interpreted consistently with this intention.  In
furtherance of such intention, the Certificate Administrator shall, to the
extent permitted by applicable law, act as agent, and is hereby appointed to act
as agent, of each such REMIC and shall on behalf of each such REMIC:

 

(i)            make or cause to be made an election, on behalf of each of the
Lower-Tier REMIC and the Upper-Tier REMIC, to be treated as a REMIC on Form 1066
for its first taxable year, in accordance with the REMIC Provisions;

 

(ii)           prepare and timely file, or cause to be prepared and timely
filed, and cause the Trustee to sign (and the Trustee shall sign), all required
Tax Returns for the Lower-Tier REMIC and the Upper-Tier REMIC, using a calendar
year as the taxable year

 

218

--------------------------------------------------------------------------------


 

for each of such REMIC as required by the REMIC Provisions and other applicable
federal, state or local income tax laws;

 

(iii)          prepare and forward, or cause to be prepared and forwarded, to
the Certificateholders and the IRS and applicable state and local tax
authorities all information reports as and when required to be provided to them
in accordance with the REMIC Provisions;

 

(iv)          if the filing or distribution of any documents of an
administrative nature not addressed in clauses (i) through (iii) of this
Section 4.04(a) is then required by the REMIC Provisions in order to maintain
the status of the Lower-Tier REMIC and the Upper-Tier REMIC as a REMIC or is
otherwise required by the Code, prepare and file or distribute, or cause to be
prepared and signed and filed or distributed, such documents with or to such
Persons when and as required by the REMIC Provisions or the Code or comparable
provisions of state and local law;

 

(v)           within 30 days of the Closing Date, obtain a taxpayer
identification number for each of the Lower-Tier REMIC and the Upper-Tier REMIC
on IRS Form SS-4 and (in the case of the Upper-Tier REMIC only), furnish or
cause to be furnished to the IRS, on Form 8811 or as otherwise may be required
by the Code, the name, title and address of the person that the
Certificateholders may contact for tax information relating thereto (and the
Certificate Administrator shall act as the representative of the Upper-Tier
REMIC for this purpose), together with such additional information as may be
required by such form, and shall update such information at the time or times
and in the manner required by the Code (and the Depositor agrees within 10
Business Days of the Closing Date to provide any information reasonably
requested by the Master Servicer, the Special Servicer or the Certificate
Administrator and necessary to make such filing); and

 

(vi)          maintain such records relating to the Lower-Tier REMIC and the
Upper-Tier REMIC as may be necessary to prepare the foregoing returns,
schedules, statements or information, such records, for federal income tax
purposes, to be maintained on a calendar year and on an accrual basis.

 

The Holder of the largest Percentage Interest in the Class R Certificates shall
be the tax matters person of the Upper-Tier REMIC, and the Holder of the largest
Percentage Interest in the Class LR Certificates shall be the tax matters
persons of the Lower-Tier REMIC pursuant to Treasury Regulations
Section 1.860F-4(d).  The Trustee shall sign all Tax Returns and other reports
required by this Section 4.04 and the Certificate Administrator on behalf of the
Trustee shall promptly either file them or do as otherwise provided by this
Section.  If more than one Holder shall hold an equal Percentage Interest in the
Class R or Class LR Certificates larger than that held by any other Holder, the
first such Holder to have acquired such Class R or Class LR Certificates shall
be such tax matters person.  The Certificate Administrator shall act as
attorney-in-fact and agent for the tax matters person of the Lower-Tier REMIC
and the Upper-Tier REMIC, and each Holder of a Percentage Interest in the
Class R or Class LR Certificates, by acceptance hereof, shall be deemed to have
consented to the Certificate Administrator’s appointment in such capacity and
agrees to execute any documents required to give effect

 

219

--------------------------------------------------------------------------------


 

thereto, and any fees and expenses incurred by the Certificate Administrator in
connection with any audit or administrative or judicial proceeding shall be paid
by the Trust Fund.

 

The Certificate Administrator shall not intentionally take any action or
intentionally omit to take any action if, in taking or omitting to take such
action, the Certificate Administrator has actual knowledge that such action or
omission (as the case may be) would cause the termination of the REMIC status of
the Lower-Tier REMIC or the Upper-Tier REMIC or the imposition of tax on the
Lower-Tier REMIC or the Upper-Tier REMIC (other than a tax on income expressly
permitted to be incurred by the terms of this Agreement).  Notwithstanding any
provision of this paragraph to the contrary, the Certificate Administrator shall
not be required to take any action that the Certificate Administrator in good
faith believes to be inconsistent with any other provision of this Agreement,
nor shall the Certificate Administrator be deemed in violation of this paragraph
if it takes any action expressly required or authorized by any other provision
of this Agreement, and the Certificate Administrator shall have no
responsibility or liability with respect to any act or omission of the
Depositor, the Trustee, the Master Servicer or the Special Servicer which does
not enable the Certificate Administrator to comply with any of clauses
(i) through (vi) of the first paragraph of this Section 4.04(a) or which results
in any action contemplated by clauses (i) or (ii) of the next succeeding
sentence.  In this regard the Certificate Administrator shall (i) exercise
reasonable care not to allow the occurrence of any “prohibited transactions”
within the meaning of Section 860F(a) of the Code, unless the party seeking such
action shall have delivered to the Certificate Administrator an Opinion of
Counsel (at such party’s expense) that such occurrence would not (A) result in a
taxable gain, otherwise subject the Lower-Tier REMIC or the Upper-Tier REMIC to
tax (other than a tax at the highest marginal corporate tax rate on net income
from foreclosure property), or (c) cause the Lower-Tier REMIC or the Upper-Tier
REMIC to fail to qualify as a REMIC; and (ii) exercise reasonable care not to
allow the Trust Fund to receive any contributions, or any income from the
performance of services or from assets not permitted under the REMIC Provisions
to be held by a REMIC (provided, however, that the receipt of any income
expressly permitted or contemplated by the terms of this Agreement shall not be
deemed to violate this clause).  None of the Master Servicer, the Special
Servicer, the Trustee or the Depositor shall be (i) permitted to take any action
that the Certificate Administrator would not be permitted to take pursuant to
the preceding two sentences or (ii) responsible or liable (except in connection
with taking any act or omission referred to in the two preceding sentences or
the following sentence) for any failure by the Certificate Administrator to
comply with the provisions of this Section 4.04.  The Depositor, the Trustee,
the Master Servicer and the Special Servicer shall cooperate in a timely manner
with the Certificate Administrator in supplying any information within the
Depositor’s, the Trustee’s, the Master Servicer’s or the Special Servicer’s
control (other than any confidential information) that is reasonably necessary
to enable the Certificate Administrator to perform its duties under this
Section 4.04.

 

(b)               The following assumptions are to be used for purposes of
determining the anticipated payments of principal and interest for calculating
the original yield to maturity and original issue discount with respect to the
Upper-Tier Regular Interests:  (i) each Trust Asset will pay principal and
interest in accordance with its terms and scheduled payments will be timely
received on their Due Dates, provided that the Trust Assets will prepay in
accordance with the Prepayment Assumption; (ii) none of the Remaining
Certificateholder, the Master Servicer and the Certificateholder owning a
majority of the Percentage Interest in the Class R

 

220

--------------------------------------------------------------------------------


 

and Class LR Certificates will exercise the right described in Section 9.01 of
this Agreement to cause early termination of the Trust Fund; and (iii) no Trust
Asset will be repurchased by the Trust Asset Seller pursuant to Article II
hereof.

 

Section 4.05.            Imposition of Tax on the Trust Fund.

 

In the event that any tax, including interest, penalties or assessments,
additional amounts or additions to tax, is imposed on the Lower-Tier REMIC or
the Upper-Tier REMIC, such tax shall be charged against amounts otherwise
distributable to the Holders of the Certificates; provided that any taxes
imposed on any net income from foreclosure property pursuant to Section 860G(d)
of the Code or any similar tax imposed by a state or local jurisdiction shall
instead be treated as an expense of the related REO Property in determining Net
REO Proceeds with respect to the REO Property (and until such taxes are paid,
the Special Servicer from time to time shall withdraw from amounts in the
related Mortgage Loan REO Account and transfer to the Certificate Administrator
amounts reasonably determined by the Certificate Administrator to be necessary
to pay such taxes, which the Certificate Administrator shall maintain in a
separate, non-interest-bearing account, and the Certificate Administrator shall
send to the Special Servicer for deposit in the Mortgage Loan REO Account the
excess determined by the Certificate Administrator from time to time of the
amount in such account over the amount necessary to pay such taxes) and shall be
paid therefrom; provided that any such tax imposed on net income from
foreclosure property that exceeds the amount in any such reserve shall be
retained from Available Funds as provided in Section 3.06(b)(xiii) of this
Agreement and the next sentence.  Except as provided in the preceding sentence,
the Certificate Administrator is hereby authorized to and shall retain or cause
to be retained from Available Funds sufficient funds to pay or provide for the
payment of, and to actually pay, such tax as is legally owed by the applicable
REMIC (but such authorization shall not prevent the Trustee from contesting, at
the expense of the Trust Fund) any such tax in appropriate proceedings, and
withholding payment of such tax, if permitted by law, pending the outcome of
such proceedings).  The Certificate Administrator is hereby authorized to and
shall segregate or cause to be segregated, into a separate non-interest bearing
account, (i) the net income allocable to the Trust Assets from any “prohibited
transaction” under Section 860F(a) of the Code or (ii) the amount of any
contribution to the Lower-Tier REMIC or the Upper-Tier REMIC after the Startup
Day that is subject to tax under Section 860G(d) of the Code and use such income
or amount, to the extent necessary, to pay such tax (and return the balance
thereof, if any, to the Collection Account, the Lower-Tier Distribution Account
or the Upper-Tier Distribution Account, as the case may be).  To the extent that
any such tax is paid to the IRS, the Certificate Administrator shall retain an
equal amount from future amounts otherwise distributable to the Holders of the
Class R or the Class LR Certificates, as the case may be, and shall distribute
such retained amounts to the Holders of Regular Certificates, or the Trustee as
Holder of the Lower-Tier Regular Interests, until they are fully reimbursed and
then to the Holders of the Class R Certificates or the Class LR Certificates, as
applicable.  Neither the Master Servicer, the Special Servicer, the Certificate
Administrator, nor the Trustee shall be responsible for any taxes imposed on the
Lower-Tier REMIC or the Upper-Tier REMIC except to the extent such tax is
attributable to a breach of a representation or warranty or the negligence or
willful misconduct of the Master Servicer, the Special Servicer, the Certificate
Administrator or the Trustee or an act or omission of the Master Servicer, the
Special Servicer, the Certificate Administrator or the Trustee in contravention
of this Agreement, provided, further, that such breach, act or omission could
result in liability under Section 6.03 of

 

221

--------------------------------------------------------------------------------


 

this Agreement, in the case of the Master Servicer, Section 8.01 of this
Agreement, in the case of the Trustee or Section 4.04 or 8.01 of this Agreement,
in the case of the Certificate Administrator.  Notwithstanding anything in this
Agreement to the contrary, in each such case, the Master Servicer or the Special
Servicer shall not be responsible for the Trustee’s or the Certificate
Administrator’s breaches, acts or omissions, the Trustee shall not be
responsible for the breaches, acts or omissions of the Certificate
Administrator, the Master Servicer or the Special Servicer and the Certificate
Administrator shall not be responsible for the breaches, acts or omissions of
the Trustee, the Master Servicer or the Special Servicers.

 

Section 4.06.            Remittances.

 

On or prior to the Servicer Remittance Date immediately preceding each
Distribution Date, the Master Servicer with respect to the Trust Assets that it
is servicing shall remit to the Certificate Administrator for deposit in the
Lower-Tier Distribution Account, an amount equal to the aggregate of the
Available Funds for such Distribution Date.

 

Section 4.07.            P&I Advances.

 

(a)               On or before 3:00 p.m. (New York City time) on each Servicer
Remittance Date, the Master Servicer shall in the case of all Trust Assets
either (i) remit to the Certificate Administrator for deposit into the
Lower-Tier Distribution Account from its own funds an amount equal to the
aggregate amount of P&I Advances, if any, to be made in respect of the related
Distribution Date, (ii) apply amounts held in the applicable Mortgage Loan
Collection Account for future distribution to Certificateholders in subsequent
months in discharge of any such obligation to make P&I Advances; provided that
such amounts in the applicable Mortgage Loan Collection Account shall only be
applied up to the related Trust Asset’s pro rata share of the amounts held
therein on such date or (iii) make P&I Advances in the form of any combination
of (i) and (ii) aggregating the total amount of P&I Advances to be made by the
Master Servicer, except that the portion of such P&I Advance equal to the
CREFC® License Fee for each Mortgage Loan shall not be remitted to the
Certificate Administrator but shall instead be remitted to CREFC®.  Any amounts
held in the Mortgage Loan Collection Account for future distribution and so used
to make P&I Advances shall be appropriately reflected in the Master Servicer’s
records and replaced by the Master Servicer by deposit in the applicable
Mortgage Loan Collection Account or the Collection Account on or before the next
succeeding P&I Advance Determination Date (to the extent not previously replaced
through either (x) the deposit of Late Collections of the delinquent principal
and/or interest in respect of which such P&I Advances were made or (y) the
deposit of Monthly Payments collected prior to the expiration of any applicable
grace period that ends after the P&I Advance Determination Date in respect of
which such P&I Advances were made).  The Master Servicer shall notify the
Trustee and the Certificate Administrator of (i) the aggregate amount of P&I
Advances for a Distribution Date and (ii) the amount of any Non-recoverable P&I
Advances for such Distribution Date, on or before the P&I Advance Determination
Date.  If the Master Servicer fails to make a required P&I Advance by 3:00 p.m.
(New York City time) on any Servicer Remittance Date, then the Trustee shall
make such P&I Advance pursuant to Section 7.06 of this Agreement by 12:00 noon
(New York City time) on the related Distribution Date, in each case unless the
Master Servicer shall have cured such failure (and provided written notice of
such cure to the Trustee) by 11:00 a.m. (New York City time) on such
Distribution Date or the

 

222

--------------------------------------------------------------------------------


 

Trustee determines that such P&I Advance, if made, would be a Non-recoverable
Advance.  Notwithstanding anything to the contrary herein, neither the Master
Servicer nor the Trustee shall be required to make P&I Advances on any Companion
Participation.

 

(b)               Subject to Section 4.07(c) and 4.07(d) below, the aggregate
amount of P&I Advances to be made by the Master Servicer with respect to any
Distribution Date shall equal the amount not received in respect of the Monthly
Payment or Assumed Scheduled Payment (with interest at the Net Trust Asset
Interest Rate plus the Trustee/Certificate Administrator Fee Rate and the Trust
Advisor Fee Rate) on a Trust Asset that was delinquent as of the close of
business on the immediately preceding Due Date and which delinquent payment has
not been received as of the related Determination Date, or, in the event of a
default in the payment of amounts due on the Maturity Date of a Trust Asset, the
amount equal to the Monthly Payment or portion thereof or the Assumed Scheduled
Payment not received that was due prior to the Maturity Date.  Subject to
subsection (c) below, the obligation of the Master Servicer to make such P&I
Advances, with respect to the Trust Assets that it is servicing, is mandatory,
and with respect to any applicable Trust Asset or REO Loan, shall continue until
the Distribution Date on which Liquidation Proceeds or REO Proceeds, if any, are
to be distributed.  The Monthly Payment or Assumed Scheduled Payment shall be
reduced, for purposes of P&I Advances, by any modifications pursuant to
Section 3.26 of this Agreement or otherwise and by any reductions by a
bankruptcy court pursuant to a plan of reorganization or pursuant to any of its
equitable powers.

 

(c)               Notwithstanding anything herein to the contrary, no P&I
Advance shall be required hereunder if the Master Servicer, the Special Servicer
(in accordance with the Servicing Standard) or the Trustee (in its reasonable
judgment), as applicable, determines that such P&I Advance would, if made,
constitute a Non-recoverable P&I Advance.  In addition, neither the Master
Servicer nor the Trustee shall make any P&I Advance to the extent that it has
received written notice that the Special Servicer has determined that such P&I
Advance would, if made, constitute a Non-recoverable P&I Advance.  In making
such recoverability determination, the Master Servicer, the Special Servicer and
the Trustee, as applicable, will be entitled to (i) give due regard to the
existence of any Non-recoverable Advance or Workout-Delayed Reimbursement Amount
with respect to other Trust Assets, the recovery of which, at the time of such
consideration, is being deferred or delayed by the Master Servicer or the
Trustee, as applicable, in light of the fact that proceeds on the related Trust
Asset are a source of recovery not only for the P&I Advance under consideration,
but also as a potential source of recovery of such Non-recoverable Advance or
Workout-Delayed Reimbursement Amount which is being or may be deferred or
delayed and (ii) consider (among other things) the obligations of the Borrower
under the terms of the related Mortgage Loan as it may have been modified,
(iii) consider (among other things) the related Mortgaged Properties in their
“as is” or then current conditions and occupancies, as modified by such party’s
assumptions (consistent with the Servicing Standard in the case of the Master
Servicer and the Special Servicer) regarding the possibility and effects of
future adverse change with respect to such Mortgaged Properties, (iv) estimate
and consider (consistent with the Servicing Standard in the case of the Master
Servicer and the Special Servicer) (among other things) future expenses and (v)
estimate and consider (among other things) the timing of recoveries.

 

223

--------------------------------------------------------------------------------


 

The Master Servicer, the Special Servicer and the Trustee, as applicable, shall
consider Unliquidated Advances in respect of prior P&I Advances for purposes of
non-recoverability determinations as if such Unliquidated Advances were
unreimbursed P&I Advances.  None of the Master Servicer or Trustee shall make
any P&I Advances with respect to delinquent amounts due on any Companion
Participation.  If an Appraisal of the related Mortgaged Property shall not have
been obtained within the prior 9-month period (and the Master Servicer and the
Trustee shall each request any such appraisal from the Special Servicer prior to
ordering an Appraisal pursuant to this sentence) or if such an Appraisal shall
have been obtained but as a result of unforeseen occurrences, such Appraisal
does not, in the good faith determination of the Master Servicer, the Special
Servicer or the Trustee, reflect current market conditions, and the Master
Servicer or the Trustee, as applicable, and the Special Servicer cannot agree on
the appropriate downward adjustment to such Appraisal, the Master Servicer, the
Special Servicer or the Trustee, as the case may be, may, subject to its
reasonable and good faith determination that such Appraisal will demonstrate the
non-recoverability of the related Advance, obtain an Appraisal for such purpose
at the expense of the Trust Fund.

 

Any such determination by the Master Servicer, the Special Servicer or the
Trustee that a Non-recoverable P&I Advance has been made or that any proposed
P&I Advance, if made, would constitute a Non-recoverable P&I Advance shall be
evidenced by a certificate of a Servicing Officer delivered to the Trustee, the
Certificate Administrator, the Trust Advisor, the Master Servicer, the Special
Servicer, the Directing Holder (but only if no Consultation Termination Event
has occurred and is continuing) and the Depositor and, in the case of the
Trustee, by a certificate of a Responsible Officer of the Trustee, delivered to
the Depositor, the Directing Holder (but only if no Consultation Termination
Event has occurred and is continuing), the Trust Advisor, the Certificate
Administrator, the Master Servicer and the Special Servicer, which in each case
sets forth such non-recoverability determination and the considerations of the
Master Servicer, the Special Servicer or the Trustee, as applicable, forming the
basis of such determination (such certificate accompanied by, to the extent
available, income and expense statements, rent rolls, occupancy status, property
inspections and other information used by the Master Servicer, the Special
Servicer or the Trustee, as applicable, to make such determination, together
with any existing Appraisal or any Updated Appraisal); provided, however, that
the Special Servicer may, at its option, make a determination in accordance with
the Servicing Standard, that any P&I Advance previously made or proposed to be
made is non-recoverable and shall deliver to the Master Servicer, the Directing
Holder (but only if no Consultation Termination Event has occurred and is
continuing), the Trust Advisor, the Certificate Administrator, the Trustee, the
17g-5 Information Provider (who shall promptly post such notice to the 17g-5
Information Provider’s Website pursuant to Section 3.14(d) of this Agreement)
notice of such determination, together with a certificate of a Servicing Officer
and the supporting information described above.  Any such determination shall be
conclusive and binding on the Master Servicer, the Special Servicer and the
Trustee.

 

Any such Person may update or change its recoverability determinations at any
time (but not reverse any other Person’s determination that a P&I Advance is a
Non-recoverable Advance) and (consistent with the Servicing Standard in the case
of the Master Servicer or the Special Servicer) may obtain, at the expense of
the Trust Fund, any analysis, Appraisals or market value estimates or other
information for such purposes.  Absent bad faith, any such determination as to

 

224

--------------------------------------------------------------------------------


 

the recoverability of any P&I Advance shall be conclusive and binding on the
Certificateholders and the Companion Participation Holders.

 

Notwithstanding the above, (i) the Trustee shall be entitled to rely
conclusively on any determination by the Master Servicer or the Special
Servicer, as applicable, that a P&I Advance, if made, would be a Non-recoverable
P&I Advance and (ii) the Master Servicer shall be entitled to rely conclusively
on any determination of the Special Servicer that a P&I Advance, if made, would
be a Non-recoverable Advance.  In determining whether or not a P&I Advance
previously made is, or a proposed P&I Advance, if made, would be, a
Non-recoverable P&I Advance, the Master Servicer shall make such determination
in accordance with the Servicing Standard. In determining whether or not a P&I
Advance previously made is, or a proposed P&I Advance, if made, would be, a
Non-recoverable P&I Advance, the Special Servicer shall make such determination
in accordance with the Servicing Standard (and if no Consultation Termination
Event has occurred and is continuing, in consultation with the Directing
Holder).  The Trustee, in determining whether or not a P&I Advance previously
made is, or a proposed P&I Advance, if made, would be, a Non-recoverable P&I
Advance shall be subject to the standard of reasonable judgment.  The Special
Servicer shall promptly furnish the Master Servicer and the Trustee with any
information in its possession regarding the Specially Serviced Mortgage Loans
and REO Properties as each such party may reasonably request for purposes of
making recoverability determinations.

 

(d)               In connection with the recovery of any P&I Advance out of the
Collection Account pursuant to Section 3.06(a) of this Agreement or any Mortgage
Loan Collection Account pursuant to Section 3.06(b) of this Agreement, the
Master Servicer shall be entitled to pay itself or the Trustee, as the case may
be (in reverse of such order with respect to any Trust Asset or REO Property)
out of any amounts then on deposit in the Collection Account or the applicable
Mortgage Loan Collection Account (to the extent amounts therein relate to the
Trust Assets, taking into account the related Participation Agreement), as
applicable, interest at the Advance Rate in effect from time to time, accrued on
the amount of such P&I Advance from the date made to but not including the date
of reimbursement with respect to the Trust Asset that the Master Servicer is
servicing.  The Master Servicer shall reimburse itself or the Trustee, as the
case may be, for any outstanding P&I Advance as soon as practicably possible
after funds available for such purpose are deposited in the Collection Account
or the applicable Mortgage Loan Collection Account (to the extent amounts
therein relate to the Trust Assets, taking into account the related
Participation Agreement).

 

Notwithstanding anything to the contrary contained in Section 4.06 of this
Agreement, (i) neither the Master Servicer nor the Trustee shall make an advance
for Excluded Fees or Penalty Charges and (ii) the interest portion of any P&I
Advance with respect to a Trust Asset as to which there has been an Appraisal
Reduction Amount will be an amount equal to the product of (x) the amount of
interest required to be advanced without giving effect to the Appraisal
Reduction Amount and (y) a fraction, the numerator of which is the Stated
Principal Balance of such Trust Asset as of the immediately preceding
Determination Date less any Appraisal Reduction Amount allocable to such Trust
Asset and the denominator of which is the Stated Principal Balance of such Trust
Asset as of such Determination Date.  All P&I Advances for any Trust Assets that
have been modified shall be calculated on the basis of their terms as modified.

 

225

--------------------------------------------------------------------------------


 

The portion of any Insurance Proceeds and Net Liquidation Proceeds in respect of
a Trust Asset or any REO Loan allocable to principal shall equal the total
amount of such proceeds minus (i) any portion thereof payable to the Master
Servicer, the Special Servicer, the Certificate Administrator or the Trustee
pursuant to this Agreement and (ii) a portion thereof equal to the interest
component of the Monthly Payment(s), as accrued at the related Mortgage Rate
from the date as to which interest was last paid by the Borrower up to but not
including the Due Date in the Collection Period in which such proceeds are
received; provided, however, in the event that the interest portion(s) of one or
more P&I Advances with respect of such Trust Asset or REO Loan, as applicable,
were reduced as a result of an Appraisal Reduction Event, the amount of the Net
Liquidation Proceeds to be applied to interest shall be reduced by the aggregate
amount of such reductions and the portion of such Net Liquidation Proceeds to be
applied to principal shall be increased by such amount, and if the amount of the
Net Liquidation Proceeds to be applied to principal has been applied to pay the
principal of such Trust Asset or REO Loan in full, any remaining Net Liquidation
Proceeds shall then be applied to pay any remaining accrued and unpaid interest
of such Trust Asset or REO Loan.

 

(e)               The Master Servicer or the Trustee, as applicable, shall be
entitled to the reimbursement of P&I Advances it makes to the extent permitted
pursuant to Section 3.06 of this Agreement together with any related Advance
Interest Amount in respect of such P&I Advances to the extent permitted pursuant
to Section 3.06 of this Agreement and the Master Servicer and the Special
Servicer each hereby covenants and agrees to promptly seek and effect the
reimbursement of such Advances from the related Borrowers to the extent
permitted by applicable law and the related Trust Asset and this Agreement.

 

Section 4.08.            Realized Losses; Appraisal Reductions.

 

For purposes of determining whether a Control Termination Event exists,
Appraisal Reduction Amounts allocated to the Trust Assets will be allocated to
each Class of Control Eligible Certificates in reverse sequential order to
notionally reduce the related Certificate Balances until the Certificate Balance
of each such Class is reduced to zero (i.e., first, to the Class G Certificates,
second, to the Class F Certificates, and then, to the Class E Certificates). 
Realized Losses shall be allocated in accordance with Section 4.01 hereof.

 

Section 4.09.            Grantor Trust Reporting.

 

(a)               The parties intend that the portion of the Trust Fund
constituting the Grantor Trust, which consists of the Upper-Tier Regular
Interests and the right of the Additional Interest Certificates to receive (and
the obligation of the Class X Certificates to pay) Additional Interest Accrual
Amounts, the Additional Interest Certificate Account and proceeds thereof shall
constitute, and that the affairs of such portion of the Trust Fund shall be
conducted so as to qualify such portion as, a “grantor trust” under subpart E,
part I of subchapter J of the Code, and the provisions hereof shall be
interpreted consistently with this intention.  In furtherance of such intention,
neither the Trustee nor the Certificate Administrator shall have the power to
vary the investment of the Class D, Class E, Class F or Class G
Certificateholders in the Grantor Trust so as to improve their rate of return or
otherwise.  In addition, the Certificate Administrator shall (A) as soon as
possible after the Closing Date obtain a taxpayer identification number of the
Grantor Trust, (B) file, or cause to be filed, Internal Revenue Service Form
1099 or such other

 

226

--------------------------------------------------------------------------------


 

form as may be applicable with the Internal Revenue Service with copies of the
statements in the following clause, (C) furnish, or cause to be furnished, to
the Class X, Class D, Class E, Class F and Class G Certificateholders, their
respective allocable shares of income and expense with respect to Additional
Interest Accrual Amounts and the Additional Interest Certificate Account, at the
time or times and in the manner required by the Code, respectively, each in the
time or times and in the manner required by the Code.

 

(b)               The Grantor Trust is a WHFIT that is a NMWHFIT.  The
Certificate Administrator will report as required under the WHFIT Regulations to
the extent such information as is reasonably necessary to enable the Certificate
Administrator to do so is provided to the Certificate Administrator on a timely
basis.  The Certificate Administrator is hereby directed to assume that DTC is
the only “middleman” as defined by the WHFIT Regulations unless the Depositor
provides the Certificate Administrator with the identities of other “middlemen”
that are Certificateholders.  The Certificate Administrator shall be entitled to
rely on the first sentence of this paragraph and shall be entitled to
indemnification in accordance with the terms of this Agreement in the event that
the Internal Revenue Service makes a determination that the first sentence of
this paragraph is incorrect.

 

(c)               The Certificate Administrator, in its discretion, shall report
required WHFIT information using either the cash or accrual method, except to
the extent the WHFIT Regulations specifically require a different method.  The
Certificate Administrator shall be under no obligation to determine whether any
Certificateholder uses the cash or accrual method.  The Certificate
Administrator shall make available (via its website) WHFIT information to
Certificateholders annually.  In addition, the Certificate Administrator shall
not be responsible or liable for providing subsequently amended, revised or
updated information to any Certificateholder, unless requested by the
Certificateholder.

 

(d)               The Certificate Administrator shall not be liable for failure
to meet the reporting requirements of the WHFIT Regulations nor for any
penalties thereunder if such failure is due to:  (i) the lack of reasonably
necessary information being provided to the Certificate Administrator or
(ii) incomplete, inaccurate or untimely information being provided to the
Certificate Administrator.  Each owner of a class of securities representing, in
whole or in part, beneficial ownership of an interest in a WHFIT, by acceptance
of its interest in such class of securities, will be deemed to have agreed to
provide the Certificate Administrator with information regarding any sale of
such securities, including the price, amount of proceeds and date of sale. 
Absent receipt of information regarding any sale of Certificates, including the
price, amount of proceeds and date of sale from the beneficial owner thereof or
the Depositor, the Certificate Administrator shall assume there is no secondary
market trading of WHFIT interests.

 

(e)               To the extent required by the WHFIT Regulations, the
Certificate Administrator shall use reasonable efforts to publish on an
appropriate website the CUSIPs for the Certificates that represent ownership of
a WHFIT.  The CUSIPs so published will represent the Rule 144A CUSIPs.  The
Certificate Administrator shall make reasonable good faith efforts to keep the
website accurate and updated to the extent CUSIPs have been received.  Absent
the receipt of a CUSIP, the Certificate Administrator will use a reasonable
identifier number in lieu of a CUSIP.  The Certificate Administrator shall not
be liable for investor reporting delays that result from the receipt of
inaccurate or untimely CUSIP information.

 

227

--------------------------------------------------------------------------------


 

Section 4.10.            Determination and Notification of LIBOR.

 

On each LIBOR Determination Date, the Certificate Administrator shall determine
LIBOR.  Any determination of LIBOR by the Certificate Administrator shall,
absent manifest error, be conclusive and binding.  Upon the determination of
LIBOR, but in no event later than the first day of the relevant Interest Accrual
Period, the Certificate Administrator shall give notice of LIBOR for such
Interest Accrual Period and the relevant Distribution Date to DTC, Clearstream
Luxembourg, Euroclear and the Holders of the Principal Balance Certificates (it
being understood and agreed that such notice may be given by the Certificate
Administrator by the delivery to such Persons of the applicable Distribution
Date Statement).

 

ARTICLE V.

 

THE CERTIFICATES

 

Section 5.01.            The Certificates.

 

(a)               The Certificates consist of the Class A Certificates, the
Class X Certificates, the Class B Certificates, the Class C Certificates, the
Class D Certificates, the Class E Certificates, the Class F Certificates, the
Class G Certificates, the Class R Certificates and the Class LR Certificates.

 

The Class A, Class X, Class B, Class C, Class D, Class E, Class F, Class G,
Class R and Class LR Certificates will be substantially in the forms of Exhibits
A-1 through A-11 to this Agreement, as set forth in the Table of Exhibits to
this Agreement.  The Certificates of each Class of Global Certificates will be
issuable in registered form only, in minimum denominations of authorized
Certificate Balance or Notional Balance, as applicable, as described in the
succeeding table, and multiples of $l in excess thereof (or such lesser amount
if the Certificate Balance or Notional Balance, as applicable, is not a multiple
of $1).  With respect to any Global Certificate or any beneficial interest in a
Global Certificate, the “Denomination” thereof shall be:

 

(i)            the amount set forth on a schedule attached thereto or, in the
case of any beneficial interest therein, the amount set forth on the books and
records of the related Depository Participant or indirect participating
brokerage firm, as applicable, (ii) expressed in terms of Certificate Balance or
Notional Balance, as applicable, and (iii) be in an authorized denomination, as
set forth below.

 

228

--------------------------------------------------------------------------------


 

Class

 

Minimum Denomination

 

Aggregate Denomination of
all Certificates of Class

 

A

 

$

100,000

 

$

227,141,000

 

X

 

1,000,000

 

493,782,965

 

B

 

100,000

 

104,929,000

 

C

 

100,000

 

24,071,000

 

D

 

100,000

 

38,886,000

 

E

 

100,000

 

30,861,000

 

F

 

100,000

 

19,752,000

 

G

 

100,000

 

48,142,965

 

 

Each Certificate will share ratably in all rights of the related Class.  The
Class R and Class LR Certificates will each be issuable in one or more
registered, definitive physical certificates in minimum denominations of 5%
Percentage Interests and integral multiples of a 1% Percentage Interest in
excess thereof and together aggregating the entire 100% Percentage Interest in
each such Class.

 

The Global Certificates shall be issued as one or more certificates registered
in the name of a nominee designated by the Depository, and Beneficial Owners
shall hold interests in the Global Certificates through the book-entry
facilities of the Depository in the minimum Denominations and aggregate
Denominations and Classes as set forth above.

 

The Global Certificates shall in all respects be entitled to the same benefits
under this Agreement as Individual Certificates authenticated and delivered
hereunder.

 

(b)               Except insofar as pertains to any Individual Certificate, the
Trust Fund, the Certificate Administrator, the Paying Agent and the Trustee may
for all purposes (including the making of payments due on the Global
Certificates and the giving of notice to Holders thereof) deal with the
Depository as the authorized representative of the Beneficial Owners with
respect to the Global Certificates for the purposes of exercising the rights of
Certificateholders hereunder; provided, however, that, for purposes of
transmitting communications pursuant to Section 5.05(a) of this Agreement, to
the extent that the Depositor has provided the Certificate Administrator with
the names of Beneficial Owners (even if such Certificateholders hold their
Certificates through the Depository) the Certificate Administrator shall provide
such information to such Beneficial Owners directly; provided, however that to
the extent that the party responsible for distributing any report, statement or
other information has been provided with the name of the Beneficial Owner of a
Certificate (or the prospective transferee of such Beneficial Owner), such
report, statement or other information will be provided to such Beneficial Owner
(or prospective transferee).  The rights of Beneficial Owners with respect to
Global Certificates shall be limited to those established by law and agreements
between such Certificateholders and the Depository and Depository Participants. 
Except as set forth in Section 5.01(e) below, Beneficial Owners of Global
Certificates shall not be entitled to physical certificates for the Global
Certificates as to which they are the Beneficial Owners.  Requests and
directions from, and votes of, the Depository as Holder of the Global
Certificates shall not be deemed inconsistent if they are made with respect to
different Beneficial Owners.  Subject to the restrictions on transfer set forth
in this Section 5.01 of this Agreement and Applicable Procedures, the holder of
a beneficial interest in a Global Certificate may request that the

 

229

--------------------------------------------------------------------------------


 

Certificate Administrator cause the Depository (or any Agent Member) to notify
the Certificate Registrar and the Certificate Custodian in writing of a request
for transfer or exchange of such beneficial interest for an Individual
Certificate or Certificates.  Upon receipt of such a request and payment by the
related Beneficial Owner of any attendant expenses, the Certificate
Administrator shall cause the issuance and delivery of such Individual
Certificates.  The Certificate Registrar may establish a reasonable record date
in connection with solicitations of consents from or voting by
Certificateholders and give notice to the Depository of such record date. 
Without the written consent of the Certificate Registrar, no Global Certificate
may be transferred by the Depository except to a successor Depository that
agrees to hold the Global Certificates for the account of the Beneficial Owners.

 

(c)               Any of the Certificates may be issued with appropriate
insertions, omissions, substitutions and variations, and may have imprinted or
otherwise reproduced thereon such legend or legends, not inconsistent with the
provisions of this Agreement, as may be required to comply with any law or with
rules or regulations pursuant thereto, or with the rules of any securities
market in which the Certificates are admitted to trading, or to conform to
general usage.

 

(d)               The Global Certificates (i) shall be delivered by the
Certificate Registrar to the Depository or, pursuant to the Depository’s
instructions on behalf of the Depository to, and deposited with, the Certificate
Custodian, and in either case shall be registered in the name of Cede & Co. and
(ii) shall bear a legend substantially to the following effect:

 

“Unless this certificate is presented by an authorized representative of The
Depository Trust Company, a New York corporation (“DTC”), to the Certificate
Registrar for registration of transfer, exchange or payment, and any certificate
issued is registered in the name of Cede & Co. or in such other name as is
requested by an authorized representative of DTC (and any payment is made to
Cede & Co. or to such other entity as is requested by an authorized
representative of DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner
hereof, Cede & Co., has an interest herein.”

 

The Global Certificates may be deposited with such other Depository as the
Certificate Registrar may from time to time designate, and shall bear such
legend as may be appropriate.

 

(e)               If (i) the Depository advises the Certificate Administrator in
writing that the Depository is no longer willing or able properly to discharge
its responsibilities as Depository, and the Depositor is unable to locate a
qualified successor or (ii) the Depositor, at its sole option, elects to
terminate the book-entry system through the Depository with respect to all or
any portion of any Class of Certificates, the Certificate Administrator shall
notify the affected Beneficial Owner or Owners through the Depository of the
occurrence of such event and the availability of Individual Certificates to such
Beneficial Owners requesting them.  Upon surrender to the Certificate
Administrator of Global Certificates by the Depository, accompanied by
registration instructions from the Depository for registration of transfer, the
Certificate Administrator shall issue the Individual Certificates.  Neither the
Trustee, the Certificate Administrator, the Certificate Registrar, the Master
Servicer, the Special Servicer, the Trust Advisor nor the Depositor shall be
liable for any actions taken by the Depository or its nominee,

 

230

--------------------------------------------------------------------------------


 

including, without limitation, any delay in delivery of such instructions.  Upon
the issuance of Individual Certificates, the Trustee, the Certificate
Administrator, the Certificate Registrar and the Master Servicer shall recognize
the Holders of Individual Certificates as Certificateholders hereunder.

 

(f)                If the Trustee, its agents, the Certificate Administrator,
its agents or the Master Servicer or Special Servicer have instituted or have
been directed to institute any judicial proceeding in a court to enforce the
rights of the Certificateholders under the Certificates, and the Trustee, the
Certificate Administrator, the Master Servicer or the Special Servicer have been
advised by counsel that in connection with such proceeding it is necessary or
appropriate for the Trustee, the Certificate Administrator, the Master Servicer
or the Special Servicer to obtain possession of the Certificates, the Trustee,
the Certificate Administrator, the Master Servicer or the Special Servicer may
in their sole discretion determine that the Certificates represented by the
Global Certificates shall no longer be represented by such Global Certificates. 
In such event, the Certificate Administrator or the Authenticating Agent will
execute and authenticate and the Certificate Registrar will deliver, in exchange
for such Global Certificates, Individual Certificates (and if the Certificate
Administrator or the Certificate Custodian has in its possession Individual
Certificates previously executed, the Authenticating Agent will authenticate and
the Certificate Registrar will deliver such Certificates) in a Denomination
equal to the aggregate Denomination of such Global Certificates.

 

(g)               Each Certificate may be printed or in typewritten or similar
form, and each Certificate shall, upon original issue, be executed and
authenticated by the Certificate Administrator or the Authenticating Agent and
delivered to the Depositor.  All Certificates shall be executed by manual or
facsimile signature on behalf of the Certificate Administrator or Authenticating
Agent by an authorized officer or signatory.  Certificates bearing the signature
of an individual who was at any time the proper officer or signatory of the
Certificate Administrator or Authenticating Agent shall bind the Certificate
Administrator or Authenticating Agent, notwithstanding that such individual has
ceased to hold such office or position prior to the delivery of such
Certificates or did not hold such office or position at the date of such
Certificates.  No Certificate shall be entitled to any benefit under this
Agreement, or be valid for any purpose, unless there appears on such Certificate
a certificate of authentication in the form set forth in Exhibits A-1 through
A-11 executed by the Authenticating Agent by manual signature, and such
certificate of authentication upon any Certificate shall be conclusive evidence,
and the only evidence, that such Certificate has been duly authenticated and
delivered hereunder.  All Certificates shall be dated the date of their
authentication.

 

(h)               If, in connection with any Distribution Date, the Certificate
Administrator shall have reported the amount of an anticipated distribution to
the Depository based on the expected receipt of any monthly payment based on
information set forth in any report of the Master Servicer or the Special
Servicer, or any other monthly payment, Balloon Payment or prepayment expected
to be paid on the last two Business Days preceding such Distribution Date, and
the related Borrower fails to make such payments at such time, the Certificate
Administrator shall use commercially reasonable efforts to cause the Depository
to make the revised distribution on a timely basis on such Distribution Date. 
Any out-of-pocket costs incurred by the Certificate Administrator as a
consequence of a Borrower failing to make

 

231

--------------------------------------------------------------------------------


 

such payments shall be reimbursable to the Certificate Administrator as an
expense of the Trust Fund.

 

Section 5.02.            Registration, Transfer and Exchange of Certificates.

 

(a)               The Certificate Administrator shall keep or cause to be kept
at its offices books (the “Certificate Register”) for the registration, transfer
and exchange of Certificates (the Certificate Administrator, in such capacity,
being the “Certificate Registrar”).  The Depositor, the Trustee, the Master
Servicer and the Special Servicer shall have the right to inspect the
Certificate Register or to obtain a copy thereof at all reasonable times, and to
rely conclusively upon a certificate of the Certificate Registrar as to the
information set forth in the Certificate Register.  The names and addresses of
all Certificateholders and the names and addresses of the transferees of any
Certificates shall be registered in the Certificate Register; provided, however,
in no event shall the Certificate Registrar be required to maintain in the
Certificate Register the names of the individual participants holding beneficial
interests in the Trust Fund through the Depository.  The Person in whose name
any Certificate is so registered shall be deemed and treated as the sole owner
and Holder thereof for all purposes of this Agreement and the Depositor,
Certificate Registrar, the Master Servicer, Special Servicer, the Trustee, the
Trust Advisor, the Certificate Administrator, any Paying Agent and any agent of
any of them shall not be affected by any notice or knowledge to the contrary. 
An Individual Certificate is transferable or exchangeable only upon the
surrender of such Certificate to the Certificate Registrar at its offices
together with an assignment and transfer (executed by the Holder or his duly
authorized attorney), subject to the requirements of Section 5.01(g) and
Sections 5.02(c), (d), (e), (f), (g), (h) and (i) of this Agreement.  Upon
request of the Certificate Administrator, the Certificate Registrar shall
provide the Certificate Administrator with the names, addresses and Percentage
Interests of the Holders.

 

(b)               Upon surrender for registration of transfer of any Individual
Certificate, subject to the requirements of Sections 5.02(c), (d), (e), (f),
(g), (h) and (i) of this Agreement, the Certificate Administrator shall execute
and the Authenticating Agent shall duly authenticate in the name of the
designated transferee or transferees, one or more new Certificates in
Denominations of a like aggregate Denomination as the Individual Certificate
being surrendered.  Such Certificates shall be delivered by the Certificate
Registrar in accordance with Section 5.02(e) of this Agreement.  Each
Certificate surrendered for registration of transfer shall be cancelled and
subsequently destroyed by the Certificate Registrar.  Each new Certificate
issued pursuant to this Section 5.02 shall be registered in the name of any
Person as the transferring Holder may request, subject to the provisions of
Sections 5.01(g) and 5.02(c), (d), (e), (f), (g), (h) and (i) of this Agreement.

 

(c)               In addition to the provisions of Sections 5.01(g) and 5.02(d),
(e), (f), (g), and (i) of this Agreement and the rules of the Depository, the
exchange, transfer and registration of transfer of Individual Certificates or
beneficial interests in the Global Certificates shall be subject to the
following restrictions:

 

(i)            Transfers between Holders of Individual Certificates.  With
respect to the transfer and registration of transfer of an Individual
Certificate (other than an interest in a Class R or Class LR Certificates, and
excluding any transfer to and by any

 

232

--------------------------------------------------------------------------------


 

Placement Agent on the Closing Date) to a transferee that takes delivery in the
form of an Individual Certificate:

 

(A)          The Certificate Registrar shall register the transfer of an
Individual Certificate if the requested transfer is being made by a transferee
who has provided the Certificate Registrar with an Investment Representation
Letter substantially in the form of Exhibit D-1 to this Agreement (an
“Investment Representation Letter”), to the effect that the transfer is being
made to a Qualified Institutional Buyer in accordance with Rule 144A;

 

(B)          The Certificate Registrar shall register the transfer of an
Individual Certificate pursuant to Regulation S after the expiration of the
Restricted Period if

 

(1)           the transferor has provided the Certificate Registrar with a
Regulation S Transfer Certificate substantially in the form of Exhibit G to this
Agreement (a “Regulation S Transfer Certificate”), and (2) the transferee
furnishes to the Certificate Registrar an Investment Representation Letter; or

 

(C)          The Certificate Registrar shall register the transfer of an
Individual Certificate if prior to the transfer such transferee furnishes to the
Certificate Registrar (1) an Investment Representation Letter to the effect that
the transfer is being made to an Institutional Accredited Investor or to an
Affiliated Person in accordance with an applicable exemption under the
Securities Act, and (2) an opinion of counsel acceptable to the Certificate
Registrar that such transfer is in compliance with the Securities Act; and, in
each case, the Certificate Registrar shall register the transfer of an
Individual Certificate only if prior to the transfer the transferee furnishes to
the Certificate Registrar a written undertaking by the transferor to reimburse
the Trust Fund for any costs incurred by it in connection with the proposed
transfer.  In addition, the Certificate Registrar may, as a condition of the
registration of any such transfer, require the transferor to furnish such other
certificates, legal opinions or other information (at the transferor’s expense)
as the Certificate Registrar may reasonably require to confirm that the proposed
transfer is being made pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act and other
applicable laws.

 

(ii)           Transfers within the Global Certificates.  Notwithstanding any
provision to the contrary herein, so long as a Global Certificate remains
outstanding and is held by or on behalf of the Depository, transfers within the
Global Certificates shall only be made in accordance with this
Section 5.02(c)(ii).

 

(A)          Rule 144A Global Certificate to Regulation S Global Certificate
During the Restricted Period.  If, during the Restricted Period, a Beneficial
Owner of an interest in a Rule 144A Global Certificate wishes at any time to
transfer its beneficial interest in such Rule 144A Global Certificate to a
Person who wishes to take delivery thereof in the form of a beneficial interest
in the related Regulation S Global Certificate, such Beneficial Owner may, in
addition to complying with all applicable

 

233

--------------------------------------------------------------------------------


 

rules and procedures of the Depository and Clearstream or Euroclear applicable
to transfers by their respective participants (the “Applicable Procedures”),
transfer or cause the transfer of such beneficial interest for an equivalent
beneficial interest in such Regulation S Global Certificate only upon compliance
with the provisions of this Section 5.02(c)(ii)(A).  Upon receipt by the
Certificate Registrar at the Corporate Trust Office of (1) written instructions
given in accordance with the Applicable Procedures from an Agent Member
directing the Certificate Registrar to credit or cause to be credited to another
specified Agent Member’s account a beneficial interest in the Regulation S
Global Certificate in an amount equal to the Denomination of the beneficial
interest in the Rule 144A Global Certificate to be transferred, (2) a written
order given in accordance with the Applicable Procedures containing information
regarding the account of the Agent Member and the Euroclear or Clearstream
account, as the case may be, to be credited with, and the account of the Agent
Member to be debited for, such beneficial interest, and (3) a certificate in the
form of Exhibit H to this Agreement given by the Beneficial Owner of such
interest, the Certificate Registrar shall instruct the Depository or the
Certificate Custodian, as applicable, to reduce the Denomination of the
Rule 144A Global Certificate by the Denomination of the beneficial interest in
the Rule 144A Global Certificate to be so transferred and, concurrently with
such reduction, to increase the Denomination of the Regulation S Global
Certificate by the Denomination of the beneficial interest in the Rule 144A
Global Certificate to be so transferred, and to credit or cause to be credited
to the account of the Person specified in such instructions (who shall be an
Agent Member acting for or on behalf of Euroclear or Clearstream, or both, as
the ease may be) a beneficial interest in the Regulation S Global Certificate
having a Denomination equal to the amount by which the Denomination of the
Rule 144A Global Certificate was reduced upon such transfer.

 

(B)          Rule 144A Global Certificate to Regulation S Global Certificate
After the Restricted Period.  If, after the Restricted Period, a Beneficial
Owner of an interest in a Rule 144A Global Certificate wishes at any time to
transfer its beneficial interest in such Rule 144A Global Certificate to a
Person who wishes to take delivery thereof in the form of a beneficial interest
in the related Regulation S Global Certificate, such holder may, in addition to
complying with all Applicable Procedures, transfer or cause the transfer of such
beneficial interest for an equivalent beneficial interest in such Regulation S
Global Certificate only upon compliance with the provisions of this
Section 5.02(c)(ii)(B).  Upon receipt by the Certificate Registrar at the
Corporate Trust Office of (1) written instructions given in accordance with the
Applicable Procedures from an Agent Member directing the Certificate Registrar
to credit or cause to be credited to another specified Agent Member’s account a
beneficial interest in the Regulation S Global Certificate in an amount equal to
the Denomination of the beneficial interest in the Rule 144A Global Certificate
to be transferred, (2) a written order given in accordance with the Applicable
Procedures containing information regarding the account of the Agent Member and,
in the case of a transfer pursuant to and in accordance with Regulation S, the
Euroclear or Clearstream account, as the case may be, to be credited with, and
the account of the Agent Member to be debited for, such beneficial interest, and
(3) a certificate in the form of Exhibit I to this Agreement given by the
Beneficial Owner of such interest, the Certificate Registrar shall instruct the
Depository or the Certificate Custodian, as applicable, to reduce the
Denomination of the Rule 144A Global Certificate

 

234

--------------------------------------------------------------------------------


 

by the aggregate Denomination of the beneficial interest in the Rule 144A Global
Certificate to be so transferred and, concurrently with such reduction, to
increase the Denomination of the Regulation S Global Certificate by the
aggregate Denomination of the beneficial interest in the Rule 144A Global
Certificate to be so transferred, and to credit or cause to be credited to the
account of the Person specified in such instructions a beneficial interest in
the Regulation S Global Certificate having a Denomination equal to the amount by
which the Denomination of the Rule 144A Global Certificate was reduced upon such
transfer.

 

(C)          Regulation S Global Certificate to Rule 144A Global Certificate. 
If the Beneficial Owner of an interest in a Regulation S Global Certificate
wishes at any time to transfer its beneficial interest in such Regulation S
Global Certificate to a Person who wishes to take delivery thereof in the form
of a beneficial interest in the related Rule 144A Global Certificate, such
Beneficial Owner may, in addition to complying with all Applicable Procedures,
transfer or cause the transfer of such beneficial interest for an equivalent
beneficial interest in such Rule 144A Global Certificate only upon compliance
with the provisions of this Section 5.02(c)(ii)(C).  Upon receipt by the
Certificate Registrar at the Corporate Trust Office of (1) written instructions
given in accordance with the Applicable Procedures from an Agent Member
directing the Certificate Registrar to credit or cause to be credited to another
specified Agent Member’s account a beneficial interest in the Rule 144A Global
Certificate in an amount equal to the Denomination of the beneficial interest in
the Regulation S Global Certificate to be transferred, (2) a written order given
in accordance with the Applicable Procedures containing information regarding
the account of the Agent Member to be credited with, and the account of the
Agent Member or, if such account is held for Euroclear or Clearstream, the
Euroclear or Clearstream account, as the case may be, to be debited for, such
beneficial interest, and (3) with respect to a transfer of a beneficial interest
in a Regulation S Global Certificate for a beneficial interest in the related
Rule 144A Global Certificate (i) during the Restricted Period, a certificate in
the form of Exhibit J to this Agreement given by the holder of such beneficial
interest or (ii) after the Restricted Period, an Investment Representation
Letter from the transferee to the effect that such transferee is a Qualified
Institutional Buyer, the Certificate Registrar shall instruct the Depository or
the Certificate Custodian, as applicable, to reduce the Denomination of the
Regulation S Global Certificate by the aggregate Denomination of the beneficial
interest in the Regulation S Global Certificate to be transferred, and,
concurrently with such reduction, to increase the Denomination of the Rule 144A
Global Certificate by the aggregate Denomination of the beneficial interest in
the Regulation S Global Certificate to be so transferred, and to credit or cause
to be credited to the account of the Person specified in such instructions a
beneficial interest in such Rule 144A Global Certificate having a Denomination
equal to the amount by which the Denomination of the Regulation S Global
Certificate was reduced upon such transfer.

 

(iii)          Transfers from the Global Certificates to Individual
Certificates.  Any and all transfers from a Global Certificate to a transferee
wishing to take delivery in the form of an Individual Certificate will require
the transferee to take delivery subject to the restrictions on the transfer of
such Individual Certificate described in a legend set forth on the face of such
Certificate substantially in the form of Exhibit F

 

235

--------------------------------------------------------------------------------


 

to this Agreement (the “Securities Legend”), and such transferee agrees that it
will transfer such Individual Certificate only as provided therein and herein. 
No such transfer shall be made and the Certificate Registrar shall not register
any such transfer unless such transfer is made in accordance with this
Section 5.02(c)(iii).

 

(A)          Transfers of a beneficial interest in a Global Certificate to an
Institutional Accredited Investor which is not a Qualified Institutional Buyer
will require delivery in the form of an Individual Certificate and the
Certificate Registrar shall register such transfer only upon compliance with the
provisions of Section 5.02(c)(i)(C) of this Agreement.

 

(B)          Transfers of a beneficial interest in a Global Certificate to a
Qualified Institutional Buyer or a Regulation S Investor wishing to take
delivery in the form of an Individual Certificate will be registered by the
Certificate Registrar only upon compliance with the provisions of
Section 5.02(c)(i)(A) and (B) of this Agreement, respectively.

 

(C)          Notwithstanding the foregoing, no transfer of a beneficial interest
in a Regulation S Global Certificate to an Individual Certificate pursuant to
Subparagraph (B) above shall be made prior to the expiration of the Restricted
Period. Individual Certificates issued upon transfer or exchange of beneficial
interests in the Regulation S Global Certificates after the Restricted Period
shall not bear the legend.

 

Upon acceptance for exchange or transfer of a beneficial interest in a Global
Certificate for an Individual Certificate, as provided herein, the Certificate
Registrar shall endorse on the schedule affixed to the related Global
Certificate (or on a continuation of such schedule affixed to such Global
Certificate and made a part thereof) an appropriate notation evidencing the date
of such exchange or transfer and a decrease in the Denomination of such Global
Certificate equal to the Denomination of such Individual Certificate issued in
exchange therefor or upon transfer thereof.  Unless determined otherwise by the
Certificate Registrar and the Depositor in accordance with applicable law, an
Individual Certificate issued upon transfer of or exchange for a beneficial
interest in the Global Certificate shall bear the Securities Legend.

 

(iv)          Transfers of Individual Certificates to the Global Certificates. 
If a Holder of an Individual Certificate wishes at any time to transfer such
Certificate to a Person who wishes to take delivery thereof in the form of a
beneficial interest in the related Regulation S Global Certificate or the
related Rule 144A Global Certificate, such transfer may be effected only in
accordance with the Applicable Procedures and this Section 5.02(c)(iv).  Upon
receipt by the Certificate Registrar at the Corporate Trust Office of (l) the
Individual Certificate to be transferred with an assignment and transfer
pursuant to Section 5.05(a) of this Agreement, (2) written instructions given in
accordance with the Applicable Procedures from an Agent Member directing the
Certificate Registrar to credit or cause to be credited to a specified Agent
Member’s account a beneficial interest in such Regulation S Global Certificate
or such Rule 144A Global Certificate, as the case may be, in an amount equal to
the Denomination of the Individual Certificate to be so transferred, (3) a
written order given in accordance with the Applicable Procedures containing
information regarding the account of the Agent

 

236

--------------------------------------------------------------------------------


 

Member and, in the case of any transfer pursuant to Regulation S, the Euroclear
or Clearstream account, as the case may be, to be credited with such beneficial
interest, and (4) (x) an Investment Representation Letter from the transferee
and, if delivery is to be taken in the form of a beneficial interest in the
Regulation S Global Certificate, a Regulation S Transfer Certificate from the
transferor or (y) an Investment Representation Letter from the transferee to the
effect that such transferee is a Qualified Institutional Buyer if delivery is to
be taken in the form of a beneficial interest in the Rule 144A Global
Certificate, the Certificate Registrar shall cancel such Individual Certificate,
execute and deliver a new Individual Certificate for the Denomination of the
Individual Certificate not so transferred, registered in the name of the Holder
or the Holder’s transferee (as instructed by the Holder), and the Certificate
Registrar shall instruct the Depository or the Certificate Custodian, as
applicable, to increase the Denomination of the Regulation S Global Certificate
or the Rule 144A Global Certificate, as the case may be, by the Denomination of
the Individual Certificate to be so transferred, and to credit or cause to be
credited to the account of the Person specified in such instructions who, in the
case of any increase in the Regulation S Global Certificate during the
Restricted Period, shall be an Agent Member acting for or on behalf of Euroclear
or Clearstream, or both, as the case may be, a corresponding Denomination of the
Rule 144A Global Certificate or the Regulation S Global Certificate, as the case
may be.

 

It is the intent of the foregoing that under no circumstances may an
Institutional Accredited Investor that is not a Qualified Institutional Buyer
take delivery in the form of a beneficial interest in a Global Certificate.

 

(v)           All Transfers.  An exchange of a beneficial interest in a Global
Certificate for an Individual Certificate or Certificates, an exchange of an
Individual Certificate or Certificates for a beneficial interest in a Global
Certificate and an exchange of an Individual Certificate or Certificates for
another Individual Certificate or Certificates (in each case, whether or not
such exchange is made in anticipation of subsequent transfer, and, in the case
of the Global Certificates, so long as the Global Certificates remain
outstanding and are held by or on behalf of the Depository), may be made only in
accordance with this Section 5.02 and in accordance with the rules of the
Depository and Applicable Procedures.

 

(d)               If Certificates are issued upon the transfer, exchange or
replacement of Certificates not bearing the Securities Legend, the Certificates
so issued shall not bear the Securities Legend.  If Certificates are issued upon
the transfer, exchange or replacement of Certificates bearing the Securities
Legend, or if a request is made to remove the Securities Legend on a
Certificate, the Certificates so issued shall bear the Securities Legend, or the
Securities Legend shall not be removed, as the case may be, unless there is
delivered to the Certificate Registrar and the Depositor such satisfactory
evidence, which may include an opinion of counsel (at the expense of the party
requesting the removal of such legend) familiar with United States securities
laws, as may be reasonably required by the Certificate Registrar, that neither
the Securities Legend nor the restrictions on transfers set forth therein are
required to ensure that transfers of any Certificate comply with the provisions
of Rule 144A or Rule 144 under the Securities Act or that such Certificate is
not a “restricted security” within the meaning of Rule 144 under the Securities
Act.  Upon provision of such satisfactory evidence, the

 

237

--------------------------------------------------------------------------------


 

Certificate Registrar shall execute and deliver a Certificate that does not bear
the Securities Legend.

 

(e)               Subject to the restrictions on transfer and exchange set forth
in this Section 5.02, the Holder of any Individual Certificate may transfer or
exchange the same in whole or in part (with a denomination equal to any
authorized denomination) by surrendering such Certificate at the office of the
Certificate Registrar or at the office of any transfer agent appointed as
provided under this Agreement, together with an instrument of assignment or
transfer (executed by the Holder or its duly authorized attorney), in the case
of transfer, and a written request for exchange, in the case of exchange. 
Following a proper request for transfer or exchange, the Certificate Registrar
shall, within five Business Days of such request if made at such office of the
Certificate Registrar or within ten Business Days if made at the office of a
transfer agent (other than the Certificate Registrar), execute and deliver at
the office of the Certificate Registrar or at the office of such transfer agent,
as the case may be, to the transferee (in the case of transfer) or Holder (in
the case of exchange) or send by first-class mail (at the risk of the transferee
in the case of transfer or Holder in the case of exchange) to such address as
the transferee or Holder, as applicable, may request, an Individual Certificate
or Certificates, as the case may require, for a like aggregate Denomination and
in such Denomination or Denominations as may be requested.  The presentation for
transfer or exchange of any Individual Certificate shall not be valid unless
made at the office of the Certificate Registrar or at the office of a transfer
agent by the registered Holder in person, or by a duly authorized
attorney-in-fact.  The Certificate Registrar may decline to accept any request
for an exchange or registration of transfer of any Certificate during the period
of 15 days preceding any Distribution Date.

 

(f)                An Individual Certificate (other than an Individual
Certificate issued in exchange for a beneficial interest in a Global Certificate
pursuant to Section 5.01 of this Agreement) or a beneficial interest in a Global
Certificate may only be transferred to Eligible Investors and Regulation S
Investors, as described herein.  In the event that a Responsible Officer of the
Certificate Registrar has actual knowledge that such an Individual Certificate
or beneficial interest in a Global Certificate is being held by or for the
benefit of a Person who is not an Eligible Investor, or that such holding is
unlawful under the laws of a relevant jurisdiction, then the Certificate
Registrar shall have the right to void such transfer, if permitted under
applicable law, or to require the investor to sell such Individual Certificate
or beneficial interest in a Global Certificate to an Eligible Investor within
fourteen days after notice of such determination and each Certificateholder by
its acceptance of a Certificate authorizes the Certificate Registrar to take
such action.

 

(g)               Subject to the provisions of this Section 5.02 regarding
transfer and exchange, transfers of the Global Certificates shall be limited to
transfers of such Global Certificates in whole, but not in part, to nominees of
the Depository or to a successor of the Depository or such successor’s nominee.

 

(h)               No fee or service charge shall be imposed by the Certificate
Registrar for its services in respect of any registration of transfer or
exchange referred to in this Section 5.02 other than for transfers to
Institutional Accredited Investors, as provided herein.  In connection with any
transfer to an Institutional Accredited Investor, the transferor shall reimburse
the Trust Fund for any costs (including the cost of the Certificate Registrar’s
counsel’s

 

238

--------------------------------------------------------------------------------


 

review of the documents and any legal opinions, submitted by the transferor or
transferee to the Certificate Registrar as provided herein) incurred by the
Certificate Registrar in connection with such transfer.  The Certificate
Registrar may require payment by each transferor of a sum sufficient to pay any
tax, expense or other governmental charge payable in connection with any such
transfer.

 

(i)                Subject to Section 5.02(e) of this Agreement, transfers of
the Class R and Class LR Certificates may be made only in accordance with this
Section 5.02(i) (other than any transfer to and by any Placement Agent on the
Closing Date).  The Certificate Registrar shall register the transfer of a
Class R or Class LR Certificate only if (x) the transferor has advised the
Certificate Registrar in writing that such Certificate is being transferred to a
Qualified Institutional Buyer and (y) prior to such transfer the transferee
furnishes to the Certificate Registrar an Investment Representation Letter
certifying that, among other things, such transferee is a Qualified
Institutional Buyer.  In addition, the Certificate Registrar may as a condition
of the registration of any such transfer require the transferor to furnish such
other certifications, legal opinions or other information (at the transferor’s
expense) as it may reasonably require to confirm that the proposed transfer is
being made pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the Act and other applicable laws.

 

(j)                No transfer, sale, pledge or other disposition of any
Certificate or interest therein shall be made unless that transfer, sale, pledge
or other disposition is exempt from the registration and/or qualification
requirements of the Securities Act and any applicable state securities laws, or
is otherwise made in accordance with the Securities Act and such state
securities laws.  Neither the Depositor, the Master Servicer, the Certificate
Administrator, the Trustee nor the Certificate Registrar are obligated to
register or qualify the Certificates under the Securities Act or any other
securities law or to take any action not otherwise required under this Agreement
to permit the transfer of such Certificates without registration or
qualification.  Any Certificateholder desiring to effect such a transfer shall,
and does hereby agree to, indemnify the Depositor, the Master Servicer, the
Certificate Administrator, the Trustee and the Certificate Registrar, against
any loss, liability or expense that may result if the transfer is not so exempt
or is not made in accordance with such federal and state laws.

 

(k)

 

(i)            No Transfer of any Class A, Class, B, Class C or Class D
Certificate shall be made to (A) an employee benefit plan subject to the
fiduciary responsibility provisions of ERISA, or Code Section 4975, or a
governmental plan, as defined in Section 3(32) of ERISA, subject to any federal,
state or local law (“Similar Law”) which is to a material extent similar to the
foregoing provisions of ERISA or the Code (each, a “Plan”) or (B) a collective
investment fund in which a Plan is invested, an insurance company that is using
the assets of any insurance company separate account or general account in which
the assets of any such Plan are invested (or which are deemed pursuant to ERISA
or any Similar Law to include assets of Plans) to acquire any such Certificate
or any other Person acting on behalf of any Plan or using the assets of any Plan
to acquire any such Certificate, unless the entity (x) has acquired and is
holding the Certificate in reliance on and pursuant to Prohibited Transaction
Exemption(“PTE”) 96-

 

239

--------------------------------------------------------------------------------


 

22 or PTE 2002-19, as most recently amended by PTE 2013-08, and the Certificate
is rated, on the date hereof, not lower than “BBB-” (or its equivalent) by a
rating agency as set forth therein, (y) is an insurance company general account
and all requirements of Sections I and III of PTCE 95-60 will be met with
respect to its acquisition, holding and disposition of such certificate or
(z) is subject to Similar Law and its acquisition, holding and disposition of
such Certificates will not result in a nonexempt violation of Similar Law.  Each
prospective Purchaser or transferee of a Class A, Class B, Class C or Class D
Certificate held in definitive form shall deliver to the Depositor, the
Certificate Registrar and the Certificate Administrator, a transfer or
representation letter, substantially in the form of Exhibit D-2 to this
Agreement, stating that the prospective transferee is not a Person referred to
in (i) or (ii) above or (1) it has acquired and is holding the Certificate in
reliance on and pursuant to PTE 96-22 or PTE 2002-19, as most recently amended
by PTE 2013-08, and the Certificate is rated, on the date hereof, not lower than
“BBB-” (or its equivalent) by a rating agency as set forth therein, (2) is an
insurance company general account and all requirements of Sections I and III of
PTCE 95-60 will be met with respect to its acquisition, holding and disposition
of such Certificate or, (3) is subject to Similar Law and its acquisition,
holding and disposition of such Certificates will not result in a nonexempt
violation of Similar Law or, in the case of a Global Certificate, shall be
deemed to have made the representation set forth in Exhibit D-2 by virtue of its
acquisition or holding of such Certificate.

 

(ii)                                  No transfer of any Class E, Class F,
Class G, Class X, Class R or Class LR Certificate (each, a “Restricted
Certificate”) shall be made to (A) a Plan or (B) a collective investment fund in
which a Plan is invested, an insurance company that is using the assets of any
insurance company separate account or general account in which the assets of any
such Plan are invested (or which are deemed pursuant to ERISA or any Similar Law
to include assets of Plans) to acquire any such Restricted Certificate or any
other Person acting on behalf of any Plan or using the assets of any Plan to
acquire any such Restricted Certificate, other than (with respect to transfer of
Restricted Certificates other than the Residual Certificates) an insurance
company using the assets of its general account under circumstances whereby such
transfer to such insurance company would be exempt from the “prohibited
transaction” provisions of Sections 406 and 407 of ERISA and Code Section 4975
under Sections I and III of PTCE 95-60, or a Plan subject to Similar Law under
circumstances whereby such transfer to such Plan will not constitute or result
in a non-exempt violation of Similar Law.  Other than with respect to any
transfer to and by any Placement Agent on the Closing Date, each prospective
transferee of a Restricted Certificate held in definitive form shall either
deliver to the Depositor, the Certificate Registrar and the Certificate
Administrator, (i) a transfer or representation letter, substantially in the
form of Exhibit D-2 to this Agreement, stating that the prospective transferee
is not a Person referred to in (A) or (B) above or (ii) in the event the
transferee is such an entity specified in (A) or (B) above (except in the case
of a Residual Certificate, which may not be transferred unless the transferee
represents it is not such an entity), such entity shall provide any opinions of
counsel, officers’ certificates or agreements as may be required by, and in form
and substance satisfactory to, the Depositor, the Certificate Administrator, the
Trustee and the Certificate Registrar, to the effect that the purchase and
holding of the Certificates by or on behalf of a Plan will not constitute or
result in a non-exempt prohibited transaction within the meaning of

 

240

--------------------------------------------------------------------------------


 

Sections 406 and 407 of ERISA and Code Section 4975, and will not subject the
Master Servicer, the Special Servicer, the Depositor, the Certificate
Administrator, the Trustee or the Certificate Registrar to any obligation or
liability.  None of the Certificate Administrator or the Certificate Registrar
shall register a Class R or Class LR Certificate in any Person’s name unless
such Person has provided the letter referred to in clause (i) of the preceding
sentence.  The transferee of a beneficial interest in a Global Certificate that
is a Restricted Certificate shall be deemed to represent that it is not a Plan
or a Person acting on behalf of any Plan or using the assets of any Plan to
acquire such interest other than (with respect to transfers of beneficial
interests in Global Certificates which are Restricted Certificates other than
the Residual Certificates) an insurance company using the assets of its general
account under circumstances whereby such transfer to such insurance company
would be exempt from the “prohibited transaction” provisions of Sections 406 and
407 of ERISA and Code Section 4975 under Sections I and III of PTCE 95-60, or a
Plan subject to Similar Law under circumstances whereby such transfer to such
Plan will not constitute or result in a non-exempt violation of Similar Law. 
Any transfer of a Restricted Certificate that would violate or result in a
non-exempt prohibited transaction under ERISA or Code Section 4975 or Similar
Law shall be deemed absolutely null and void ab initio.

 

(l)                                                 Each Person who has or
acquires any Ownership Interest shall be deemed by the acceptance or acquisition
of such Ownership Interest to have agreed to be bound by the following
provisions and the rights of each Person acquiring any Ownership Interest are
expressly subject to the following provisions:

 

(i)                                     Each Person acquiring or holding any
Ownership Interest shall be a Permitted Transferee and shall not acquire or hold
such Ownership Interest as agent (including a broker, nominee or other
middleman) on behalf of any Person that is not a Permitted Transferee.  Any such
Person shall promptly notify the Certificate Registrar of any change or
impending change in its status (or the status of the beneficial owner of such
Ownership Interest) as a Permitted Transferee.  Any acquisition described in the
first sentence of this Section 5.02(l) by a Person who is not a Permitted
Transferee or by a Person who is acting as an agent of a Person who is not a
Permitted Transferee shall be void ab initio and of no effect, and will vest no
rights in any purported transferee and will not relieve the transferor of any
obligations with respect to the Class R and Class LR Certificates and the
immediately preceding owner who was a Permitted Transferee shall be restored to
registered and beneficial ownership of the Ownership Interest as fully as
possible.

 

(ii)                                  Other than with respect to any transfer to
and by any Placement Agent on the Closing Date, no Ownership Interest may be
Transferred, and no such Transfer shall be registered in the Certificate
Register, and the Certificate Registrar shall not recognize the Transfer, and
such proposed Transfer shall not be effective, unless, (x) the proposed
transferee shall deliver to the Certificate Registrar and to the proposed
transferor an affidavit in substantially the form attached as Exhibit C-1 (a
“Transferee Affidavit”) of the proposed transferee (A) that such proposed
transferee is a Permitted Transferee and (B) stating that (i) the proposed
transferee historically has paid its debts as they have come due and intends to
do so in the future, (ii) the proposed transferee

 

241

--------------------------------------------------------------------------------


 

understands that, as the holder of an Ownership Interest, it may incur tax
liabilities in excess of cash flows generated by the residual interest,
(iii) the proposed transferee intends to pay taxes associated with holding the
Ownership Interest as they become due, (iv) the proposed transferee will not
transfer the Ownership Interest to any Person that does not provide a Transferee
Affidavit or as to which the proposed transferee has actual knowledge that such
Person is not a Permitted Transferee or is acting as an agent (including a
broker, nominee or other middleman) for a Person that is not a Permitted
Transferee, (v) the proposed transferee will not cause income from the Class R
or Class LR Certificate to be attributable to a foreign permanent establishment
or fixed base, within the meaning of an applicable income tax treaty, of the
proposed transferee or any other U.S. Person and (vi) the proposed transferee
expressly agrees to be bound by and to abide by the provisions of this
Section 5.02(l) and (y) other than in connection with the initial issuance of
the Class R and Class LR Certificates, the proposed transferor provides a
statement substantially in the form attached as Exhibit C-2 (the “Transferor
Letter”) to the Certificate Registrar, that the proposed transferor has no
actual knowledge that the proposed transferee is not a Permitted Transferee and
has no actual knowledge or reason to know that the proposed transferee’s
statements in the preceding clauses (x)(B)(i) or (iii) are false.

 

(iii)                               Notwithstanding the delivery of a Transferee
Affidavit by a proposed transferee under clause (ii) above, if a Responsible
Officer of the Certificate Registrar has actual knowledge that the proposed
transferee is not a Permitted Transferee, no Transfer to such proposed
transferee shall be effected and such proposed Transfer shall not be registered
on the Certificate Register; provided, however, that the Certificate Registrar
shall not be required to conduct any independent investigation to determine
whether a proposed transferee is a Permitted Transferee.

 

Neither the Certificate Administrator nor the Certificate Registrar shall have
any obligation or duty to monitor, determine or inquire as to compliance with
any restriction or transfer imposed under Article V of this Agreement or under
applicable law with respect to any transfer of any Certificate, or any interest
therein, other than to require delivery of the certification(s) and/or opinions
of counsel described in Article V applicable with respect to changes in
registration of record ownership of Certificates in the Certificate Register. 
The Certificate Administrator and the Certificate Registrar shall have no
liability for transfers, including transfers made through the book-entry
facilities of the Depository or between or among Depository Participants or
Beneficial Owners made in violation of applicable restrictions.

 

Upon written notice to the Certificate Registrar, or upon the Certificate
Registrar having actual knowledge, that there has occurred a Transfer to any
Person that is a Disqualified Organization or an agent thereof (including a
broker, nominee, or middleman) in contravention of the foregoing restrictions,
and in any event not later than 60 days after a request for information from the
transferor of such Ownership Interest, or such agent, the Certificate Registrar
and the Certificate Administrator agree to furnish to the IRS and the transferor
of such Ownership Interest or such agent such information necessary to the
application of Code Section 860E(e) as may be required by the Code, including,
but not limited to, the present value of the total anticipated excess inclusions
with respect to such Class R or Class LR Certificate (or portion thereof) for
periods after such Transfer.  At the election of the Certificate Registrar and

 

242

--------------------------------------------------------------------------------


 

the Certificate Administrator, the Certificate Registrar and the Certificate
Administrator may charge a reasonable fee for computing and furnishing such
information to the transferor or to such agent referred to above; provided,
however, that such Persons shall in no event be excused from furnishing such
information.

 

Section 5.03.                                   Mutilated, Destroyed, Lost or
Stolen Certificates.

 

If (i) any mutilated Certificate is surrendered to the Certificate Registrar, or
the Certificate Registrar receives evidence to its satisfaction of the
destruction, loss or theft of any Certificate, and there is delivered to the
Certificate Registrar such security or indemnity as may be required by it to
save it, the Trustee, the Certificate Administrator and the Master Servicer
harmless, then, in the absence of actual knowledge by a Responsible Officer of
the Certificate Registrar that such Certificate has been acquired by a bona fide
purchaser, the Certificate Administrator or the Authenticating Agent shall
execute and authenticate and the Certificate Registrar shall deliver, in
exchange for or in lieu of any such mutilated, destroyed, lost or stolen
Certificate, a new Certificate of the same Class and of like tenor and
Percentage Interest.  Upon the issuance of any new Certificate under this
Section 5.03, the Certificate Registrar may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
relation thereto and any other expenses (including the fees and expenses of the
Certificate Registrar) connected therewith.  Any replacement Certificate issued
pursuant to this Section 5.03 shall constitute complete and indefeasible
evidence of ownership of the corresponding interest in the Trust Fund, as if
originally issued, whether or not the lost, stolen or destroyed Certificate
shall be found at any time.

 

Section 5.04.                                   Appointment of Paying Agent.

 

The Certificate Administrator may appoint a paying agent for the purpose of
making distributions to Certificateholders pursuant to Section 4.01 of this
Agreement.  The Certificate Administrator shall cause such Paying Agent, if
other than the Trustee or the Master Servicer, to execute and deliver to the
Master Servicer and the Trustee an instrument in which such Paying Agent shall
agree with the Master Servicer and the Trustee that such Paying Agent will hold
all sums held by it for the payment to Certificateholders for the benefit of the
Certificateholders entitled thereto until such sums have been paid to the
Certificateholders or disposed of as otherwise provided herein.  The initial
Paying Agent shall be the Certificate Administrator.  Except for the Certificate
Administrator, as the initial Paying Agent, the Paying Agent shall at all times
be an entity having a long-term unsecured debt rating of at least “A(low)” by
DBRS (or, if not rated by DBRS, an equivalent (or higher) rating by any two
other NRSROs), “Baa2” by Moody’s, or shall be otherwise acceptable to each
Rating Agency.

 

Section 5.05.                                   Access to Certificateholders’
Names and Addresses; Special Notices.

 

(a)                                             If any Certifying
Certificateholder or the Master Servicer (for purposes of this Section 5.05, an
“Applicant”) applies in writing to the Certificate Registrar, and such
application states that the Applicant desires to communicate with other
Certificateholders, the Certificate Registrar shall furnish or cause to be
furnished to such Applicant a list of the names and addresses of the
Certificateholders as of the most recent Record Date, at the expense of the
Applicant.

 

243

--------------------------------------------------------------------------------


 

(b)                                             Every Certificateholder, by
receiving and holding its Certificate, agrees with the Certificate Administrator
that the Certificate Administrator and the Certificate Registrar shall not be
held accountable in any way by reason of the disclosure of any information as to
the names and addresses of the Certificateholders hereunder, regardless of the
source from which such information was derived.

 

(c)                                              Upon the written request of any
Certifying Certificateholder that (a) states that such Certificateholder desires
the Certificate Administrator to transmit a notice to all Certificateholders
stating that such Certificateholder wishes to be contacted by other
Certificateholders, setting forth the relevant contact information and briefly
stating the reason for the requested contact and (b) provides a copy of the
Special Notice which such Certificateholder proposes to transmit, the
Certificate Administrator shall mail (or email) such Special Notice to all
Certificateholders at their respective addresses appearing on the Certificate
Register.  The Certificate Administrator may affix a disclaimer to such special
notices for any information for which it is not the original source.  The costs
and expenses of the Certificate Administrator associated with delivering with
any such Special Notice shall be borne by the party requesting such Special
Notice.  Every Certificateholder, by receiving and holding a Certificate, agrees
that neither the Certificate Administrator nor the Certificate Registrar shall
be held accountable by reason of the disclosure of any such Special Notice to
Certificateholders, regardless of the information set forth in such Special
Notice.

 

(d)                                             The Certificate Administrator
shall, upon request of any Certifying Certificateholder, furnish to such Holder
or beneficial owner or a prospective purchaser designated by such Holder or
beneficial owner who is a Qualified Institutional Buyer the information required
to be delivered under paragraph (d)(4) of Rule 144A (“Rule 144A Information”),
to the extent such information is in the Certificate Administrator’s possession,
if at the time of such request periodic reports are not being filed with respect
to the Trust under Section 13 or Section 15(d) of the Exchange Act.

 

Section 5.06.                                   Actions of Certificateholders.

 

(a)                                             Any request, demand,
authorization, direction, notice, consent, waiver or other action provided by
this Agreement to be given or taken by Certificateholders may be embodied in and
evidenced by one or more instruments of substantially similar tenor signed by
such Certificateholders in person or by agent duly appointed in writing; and
except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Certificate
Administrator and the Trustee and, when required, to the Master Servicer.  Proof
of execution of any such instrument or of a writing appointing any such agent
shall be sufficient for any purpose of this Agreement and conclusive in favor of
the Certificate Administrator and the Master Servicer, if made in the manner
provided in this Section.

 

(b)                                             The fact and date of the
execution by any Certificateholder of any such instrument or writing may be
proved in any reasonable manner which the Certificate Administrator deems
sufficient.

 

244

--------------------------------------------------------------------------------


 

(c)                                              Any request, demand,
authorization, direction, notice, consent, waiver or other act by a
Certificateholder shall bind every Holder of every Certificate issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof, in
respect of anything done, or omitted to be done, by the Certificate
Administrator or the Trustee or the Master Servicer in reliance thereon, whether
or not notation of such action is made upon such Certificate.

 

(d)                                             The Certificate Administrator or
Certificate Registrar may require such additional proof of any matter referred
to in this Section 5.06 as it shall deem necessary.

 

Section 5.07.                                   Compliance with EU Risk
Retention Requirements.

 

The Depositor shall cause the Sponsor to agree, and to irrevocably and
unconditionally undertake, in accordance with (i) up to 1 January 2014 (the “CRR
Implementation Date”), Article 122a and (ii) from and including the CRR
Implementation Date, Articles 404-410 (the “Applicable Regulation”), so long as
the Applicable Regulation or any other similar Eurpoean Union retention
requirement is in force and applies to an investment in the Certificates: (i) to
retain, or have affiliates that are consolidated with it for accounting purposes
at a group level (each such affiliate, a “Consolidated Affiliate”) retain,
(a) from the Closing Date to the CRR Implementation Date, in the form specified
in paragraph 1(d) of Article 122a both initially and on an ongoing basis, and
(ii) from the CRR Implementation Date, in the form specified in paragraph (d) of
Article 405(1) on an ongoing basis, a material net economic interest of at least
5% of the aggregate initial outstanding principal balance of the Trust Assets
(“122a Retained Interest”); (b) except to the extent permitted by the Applicable
Regulation not to sell the 122a Retained Interest and not to enter into, or have
any Consolidated Affiliate enter into, any credit risk mitigation, short
positions or any other hedges with respect to the 122a Retained Interest which
are designed to hedge or transfer the credit risk with respect to the 122a
Retained Interest; and (iii) to provide all information in its possession that
such Certificateholder may reasonably require in order that such
Certificateholder may comply with its obligations under the Applicable
Regulation.

 

The Depositor shall cause the Sponsor to deliver to the Certificate
Administrator, no later than two Business Days prior to each Distribution Date,
a written notice (a) confirming the Sponsor’s ongoing compliance with its risk
retention undertaking in respect of the Applicable Regulation or (b) if it is in
breach of such undertaking, a description of the nature of such breach.  To the
extent the Certificate Administrator receives notice (i) pursuant to clause
(a) of the preceding sentence, the Certificate Administrator’s Distribution Date
Statement shall include a statement confirming that the Sponsor has notified it
that the Sponsor is in compliance with its risk retention undertaking in respect
of the Applicable Regulation or (ii) pursuant to clause (b) of the preceding
sentence, the Certificate Administrator shall deliver a copy of such written
notice to Certificateholders and the Certificate Administrator’s Distribution
Date Statement shall include a statement noting that the Sponsor is in breach of
its undertaking in respect of the Applicable Regulation until the Certificate
Administrator receives notice from the Sponsor to the contrary.  If the Sponsor
fails to deliver a written notice confirming compliance at any time when it has
not already delivered a notice of a breach of its risk retention undertaking in
respect of the Applicable Regulation, the Certificate Administrator’s
Distribution Date Statement shall include

 

245

--------------------------------------------------------------------------------


 

a statement noting that the Sponsor has failed to confirm compliance with its
risk retention undertaking in respect of the Applicable Regulation.

 

ARTICLE VI.

 

THE DEPOSITOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE DIRECTING HOLDER
AND THE TRUST ADVISOR

 

Section 6.01.                                   Liability of the Depositor, the
Master Servicer, the Special Servicer and the Trust Advisor.

 

The Depositor, the Master Servicer, the Special Servicer and the Trust Advisor
each shall be liable in accordance herewith only to the extent of the
obligations specifically imposed by this Agreement.

 

Section 6.02.                                   Merger or Consolidation of
either the Master Servicer, the Special Servicer, the Depositor or the Trust
Advisor.

 

Subject to the following paragraph, the Master Servicer will keep in full effect
its existence, rights and good standing as a national banking association under
the laws of the United States of America and will not jeopardize its ability to
do business in each jurisdiction in which the Mortgaged Properties securing the
Trust Assets that it is servicing are located or to protect the validity and
enforceability of this Agreement, the Certificates or any of the Trust Assets
that it is servicing and to perform its respective duties under this Agreement. 
In addition, subject to the following paragraph, the Trust Advisor will keep in
full effect its existence, rights and good standing as a corporation under the
laws of the State of Georgia and will not jeopardize its ability to do business
in each jurisdiction in which the Mortgaged Properties are located or to protect
the validity and enforceability of this Agreement, the Certificates or any of
the Mortgage Loans and to perform its respective duties under this Agreement.

 

Each of the Master Servicer, the Special Servicer, the Depositor or the Trust
Advisor may be merged or consolidated with or into any Person, or transfer all
or substantially all of its assets to any Person, in which case any Person into
which the Master Servicer, the Special Servicer, the Depositor or the Trust
Advisor may be merged or consolidated, or any Person resulting from any merger
or consolidation to which the Master Servicer, the Special Servicer, the
Depositor or the Trust Advisor is a party, or any Person succeeding to the
business of the Master Servicer, the Special Servicer, the Depositor or the
Trust Advisor, shall be the successor of the Master Servicer, the Special
Servicer, the Depositor, or the Trust Advisor, as applicable, hereunder, and
shall be deemed to have assumed all of the liabilities and obligations of the
Master Servicer, the Special Servicer, the Depositor or the Trust Advisor, as
applicable, hereunder, if each of the Rating Agencies has provided a No
Downgrade Confirmation relating to the Certificates; provided, however, no
Rating Agency shall be required to provide a No Downgrade Confirmation if the
Master Servicer, the Special Servicer or the Trust Advisor is merged into or
consolidated with a Qualified Affiliate or transfers all or substantially all of
its assets to a Qualified Affiliate; provided, further, if the Master Servicer,
the Special Servicer or the Trust Advisor enters into a merger and the Master
Servicer, the Special Servicer or the Trust Advisor, as applicable, is the
surviving entity under applicable law, the Master Servicer, the Special

 

246

--------------------------------------------------------------------------------


 

Servicer or the Trust Advisor, as applicable, shall not, as a result of the
merger, be required to provide a No Downgrade Confirmation or obtain the consent
of the Depositor.  Notwithstanding the foregoing, no Master Servicer, Special
Servicer or Trust Advisor may remain the Master Servicer, Special Servicer or
Trust Advisor under this Agreement after (x) being merged or consolidated with
or into any Person that is a Prohibited Party, or (y) transferring all or
substantially all of its assets to any Person if such Person is a Prohibited
Party, except to the extent (i) the Master Servicer, the Special Servicer or the
Trust Advisor is the surviving entity of such merger, consolidation or transfer
and has been and continues to be in compliance with its Regulation AB reporting
obligations hereunder or (ii) the Depositor consents to such merger,
consolidation or transfer, which consent shall not be unreasonably withheld.

 

Section 6.03.                                   Limitation on Liability of the
Depositor, the Master Servicer, the Trust Advisor and Others.

 

(a)                                             None of the Depositor, the
Master Servicer, the Special Servicer, the Trust Advisor nor any affiliates,
directors, officers, employees, members, managers or agents (including
sub-servicers) of the Depositor, the Master Servicer, the Special Servicer or
the Trust Advisor shall be under any liability to the Trust Fund, the
Certificateholders, any third-party beneficiary or any Companion Participation
Holder for any action taken, or for refraining from the taking of any action, in
good faith pursuant to this Agreement (including actions taken or not taken at
the direction of the Directing Holder), or for errors in judgment; provided,
however, that this provision shall not protect the Depositor, the Master
Servicer, the Special Servicer or the Trust Advisor, or any member, manager,
affiliate, director, officer, employee or agent (including sub-servicers) of the
Depositor, the Master Servicer, the Special Servicer or the Trust Advisor,
against any breach of warranties or representations made herein, or against any
liability which would otherwise be imposed by reason of willful misconduct, bad
faith, fraud or negligence (or in the case of the Master Servicer, the Special
Servicer or the Trust Advisor, by reason of any specific liability imposed
hereunder for a breach of the Servicing Standard or Trust Advisor Standard, as
applicable) in the performance of duties hereunder or by reason of negligent
disregard of obligations or duties hereunder.  The Depositor, the Master
Servicer, the Special Servicer, the Trust Advisor, and any Affiliate, member,
manager, director, officer, employee or agent (including sub-servicers) of the
Depositor, the Master Servicer, the Special Servicer or the Trust Advisor may
rely in good faith on any document of any kind which, prima facie, is properly
executed and submitted by any appropriate Person respecting any matters arising
hereunder.  In addition, in no event shall the Depositor be obligated to cause
any party to perform or comply with the obligations to remit the CREFC® License
Fee to CREFC®, to report any such CREFC® License Fee so paid or to make
available any Distribution Date Statement to the general public (or in
particular, CREFC®).

 

The Trust Fund shall be indemnified and held harmless by each of the Master
Servicer, the Special Servicer and the Trust Advisor (severally and not jointly)
for any loss, liability or expense (including legal fees and expenses) incurred
in connection with any claim, loss, penalty, fine, foreclosure, judgment or
liability relating to this Agreement or the Certificates, incurred by the Trust
Fund by reason of such party’s willful misconduct, bad faith, fraud or
negligence in the performance of its duties hereunder, or by reason of such
party’s negligent disregard of its obligations and duties hereunder.

 

247

--------------------------------------------------------------------------------


 

The Depositor, the Master Servicer, the Special Servicer, the Trust Advisor and
any affiliate, director, officer, employee, member, manager or agent (including
sub-servicers) of the Depositor, the Master Servicer, the Special Servicer and
the Trust Advisor shall be indemnified and held harmless by the Trust Fund for
any loss, liability or expense incurred in connection with any claim, loss,
penalty, fine, foreclosure, judgment, liability or legal action relating to this
Agreement, the Certificates or any Companion Participation, other than any loss,
liability or expense (including legal fees and expenses) (i) incurred by such
party by reason of its willful misconduct, bad faith, fraud or negligence in the
performance of duties hereunder or by reason of its negligent disregard of
obligations and duties hereunder or (ii) in the case of the Depositor and any of
its affiliates, directors, officers, members, managers, employees and agents,
incurred in connection with any violation by any of them of any state or federal
securities law; provided that such indemnified parties shall be paid out of the
Collection Account in accordance with Section 3.06(a) of this Agreement (or, if
such matter relates solely and directly to any Mortgage Loan, such indemnified
parties shall be paid first from amounts in the applicable Mortgage Loan
Collection Account allocated on a pro rata and pari passu basis as between the
Trust Asset and the related Companion Participation (based on the Trust Asset’s
and related Companion Participation’s Stated Principal Balance), and then, if
funds therein are insufficient, out of the Collection Account (provided that the
Master Servicer shall, after receiving payment from amounts on deposit in the
Collection Account, if any, (i) promptly notify the related Companion
Participation Holder and (ii) use commercially reasonable efforts to exercise on
behalf of the Trust any rights under the related Participation Agreement to
obtain reimbursement for a pro rata and pari passu portion of such amount
allocable to the related Companion Participation from the related Companion
Participation Holder)).

 

The Depositor shall indemnify the Trust Advisor (both in its capacity as Trust
Advisor and individually) and each of its Affiliates and each of its directors,
officers, employees, representatives and agents, and hold each of them harmless
against any and all claims, losses, damages, penalties, fines, forfeitures,
reasonable legal fees and related costs, judgments, and any other costs, fees
and expenses that such indemnified party may sustain in connection with this
Agreement (including, without limitation, reasonable fees and disbursements of
counsel incurred by such indemnified party in any action or proceeding between
the Depositor and such indemnified party or between such indemnified party and
any third party or otherwise) resulting from the Depositor’s willful misconduct,
bad faith, fraud or negligence in the performance of each of its duties
hereunder or by reason of negligent disregard of its respective obligations and
duties hereunder.

 

The Trust Advisor shall indemnify the Depositor (both in its capacity as
Depositor and individually) and each of its Affiliates and each of its
directors, officers, employees, representatives and agents, and hold each of
them harmless against any and all claims, losses, damages, penalties, fines,
forfeitures, reasonable legal fees and related costs, judgments, and any other
costs, fees and expenses that such indemnified party may sustain in connection
with this Agreement (including, without limitation, reasonable fees and
disbursements of counsel incurred by such indemnified party in any action or
proceeding between the Trust Advisor and such indemnified party or between such
indemnified party and any third party or otherwise) resulting from the Trust
Advisor’s willful misconduct, bad faith, fraud or negligence in the performance
of each of its duties hereunder or by reason of negligent disregard of its
respective obligations and duties hereunder.

 

248

--------------------------------------------------------------------------------


 

(b)                                             None of the Depositor, the
Master Servicer, the Special Servicer or the Trust Advisor shall be under any
obligation to appear in, prosecute or defend any legal action, unless such
action relates to its respective duties under this Agreement and which in its
opinion does not expose it to any expense or liability not recoverable from the
Trust Fund; provided, however, that each of the Depositor, the Master Servicer,
the Special Servicer or the Trust Advisor may in its discretion undertake any
such action that it may deem necessary or desirable in respect to this Agreement
and the rights and duties of the parties hereto and the interests of the
Certificateholders hereunder.  In such event, the legal expenses and costs of
such action and any liability resulting therefrom shall be expenses, costs and
liabilities of the Trust Fund, and the Depositor, the Master Servicer, the
Special Servicer and the Trust Advisor shall be entitled to be reimbursed
therefor from the Collection Account (in accordance with Section 3.06(a) of this
Agreement (or, if such matter relates solely and directly to any Mortgage Loan,
such indemnified parties shall be paid first from amounts in the applicable
Mortgage Loan Collection Account allocated on a pro rata and pari passu basis as
between the Trust Asset and the related Companion Participation (based on the
Trust Asset’s and related Companion Participation’s Stated Principal Balance),
and then, if funds therein are insufficient, out of the Collection Account
(provided that the Master Servicer shall, after receiving payment from amounts
on deposit in the Collection Account, if any, (i) promptly notify the related
Companion Participation Holder and (ii) use commercially reasonable efforts to
exercise on behalf of the Trust any rights under the related Participation
Agreement to obtain reimbursement for a pro rata and pari passu portion of such
amount allocable to the related Companion Participation from the related
Companion Participation Holder)).

 

(c)                                              The terms of this Section 6.03
shall survive the termination of any party hereto or of this Agreement.

 

Section 6.04.                                   Limitation on Resignation of the
Master Servicer, the Special Servicer and the Trust Advisor; Termination of the
Master Servicer and the Special Servicer.

 

(a)                                             Each of the Master Servicer, the
Special Servicer and the Trust Advisor may assign its respective rights and
delegate its respective duties and obligations under this Agreement, provided
that: (i) the purchaser or transferee accepting such assignment and delegation
(A) shall be an established mortgage finance institution, bank or mortgage
servicing institution, organized and doing business under the laws of the United
States of America, any state of the United States of America or the District of
Columbia, authorized under such laws to perform the duties of the Master
Servicer, the Special Servicer or the Trust Advisor, as applicable, or a Person
resulting from a merger, consolidation or succession that is permitted under
Section 6.02 of this Agreement, (B) shall be acceptable to each Rating Agency as
confirmed in a No Downgrade Confirmation delivered to the Trustee and the
Certificate Administrator relating to the Certificates, (C) shall execute and
deliver to the Trustee and the Certificate Administrator an agreement that
contains an assumption by such Person of the due and punctual performance and
observance of each covenant and condition to be performed or observed by the
Master Servicer, the Special Servicer or the Trust Advisor, as applicable under
this Agreement from and after the date of such agreement and (D) shall not be a
Prohibited Party; (ii) the Master Servicer, the Special Servicer or the Trust
Advisor shall not be released from its obligations under this Agreement that
arose prior to the effective date of such

 

249

--------------------------------------------------------------------------------


 

assignment and delegation under this Section 6.04; and (iii) the rate at which
the Servicing Compensation, Special Servicing Compensation or Trust Advisor Fee,
as applicable (or any component thereof) is calculated shall not exceed the rate
then in effect.  Upon acceptance of such assignment and delegation, the
purchaser or transferee shall be the successor Master Servicer, Special Servicer
or Trust Advisor, as applicable, hereunder.

 

(b)                                             Except as provided in
Section 6.02 of this Agreement and this Section 6.04, the Master Servicer, the
Special Servicer and the Trust Advisor shall not resign from its respective
obligations and duties hereby imposed on it except upon determination that
performance of its duties hereunder is no longer permissible under applicable
law.  Any such determination permitting the resignation of the Master Servicer,
the Special Servicer or the Trust Advisor, as applicable, shall be evidenced by
an Opinion of Counsel (obtained at the resigning Master Servicer’s, Special
Servicer’s or Trust Advisor’s expense) to such effect delivered to the Trustee
and the Certificate Administrator.

 

(c)                                              The Trustee shall be permitted
to remove the Master Servicer or the Special Servicer upon a Master Servicer
Event of Default or a Special Servicer Event of Default, as applicable.  Without
limiting the generality of the succeeding paragraph, no such removal shall be
effective unless and until (i) the Master Servicer or the Special Servicer has
been paid any unpaid Servicing Compensation or Special Servicing Compensation,
as applicable, unreimbursed Advances (including Advance Interest Amounts thereon
to which it is entitled) and all other amounts to which the Master Servicer or
the Special Servicer is entitled hereunder to the extent such amounts accrue
prior to such effective date and (ii) with respect to a resignation by the
Master Servicer, the successor Master Servicer has deposited into the Investment
Accounts from which amounts were withdrawn to reimburse the terminated Master
Servicer, an amount equal to the amounts so withdrawn, to the extent such
amounts would not have been permitted to be withdrawn except pursuant to this
paragraph, in which case the successor Master Servicer shall, immediately upon
deposit, have the same right of reimbursement or payment as the terminated
Master Servicer had immediately prior to its termination without regard to the
operation of this paragraph.

 

No resignation or removal of the Master Servicer, the Special Servicer or the
Trust Advisor as contemplated by the preceding paragraphs shall become effective
until the Trustee or a successor Master Servicer, Special Servicer or Trust
Advisor shall have assumed the resigning or terminated Master Servicer’s, the
Special Servicer’s or Trust Advisor’s responsibilities, duties, liabilities and
obligations hereunder.  If no successor Master Servicer, Special Servicer or
Trust Advisor can be obtained to perform such obligations for the same
compensation to which the terminated Master Servicer, Special Servicer or Trust
Advisor would have been entitled, additional amounts payable to such successor
Master Servicer, Special Servicer or Trust Advisor shall be treated as Realized
Losses.

 

Section 6.05.                                   Rights of the Depositor and the
Trustee in Respect of the Master Servicer and the Special Servicer.

 

Solely with respect to their performance of their respective duties under this
Agreement, the Master Servicer and the Special Servicer shall afford the
Depositor, the Placement Agents, the Certificate Administrator, the Trustee and
the Rating Agencies, upon reasonable notice,

 

250

--------------------------------------------------------------------------------


 

during normal business hours access to all records maintained by it in respect
of its rights and obligations hereunder and access to its officers responsible
for such obligations.  Upon written request, the Master Servicer and/or the
Special Servicer, as applicable, shall furnish to the Depositor, the Master
Servicer, the Special Servicer, the Certificate Administrator and the Trustee
its most recent publicly available financial statements (or, with respect to the
Master Servicer, those of its ultimate parent) and such other non-proprietary
information as the Master Servicer or the Special Servicer, as the case may be,
shall determine in its sole and absolute discretion as it possesses, which is
relevant to the performance of its duties hereunder and which it is not
prohibited by applicable law or contract from disclosing.  The Depositor may,
but is not obligated to, enforce the obligations of the Master Servicer or the
Special Servicer hereunder which are in default and may, but is not obligated
to, perform, or cause a designee to perform, any defaulted obligation of such
Person hereunder or exercise any rights of such Person hereunder, provided that
the Master Servicer and the Special Servicer shall not be relieved of any of its
obligations hereunder by virtue of such performance by the Depositor or its
designee.  In the event the Depositor or its designee undertakes any such
action, it will be reimbursed by the Trust Fund from the Collection Account (or
with respect to any expense allocable to a Mortgage Loan, the Mortgage Loan
Collection Account), as provided in Section 3.06 and Section 6.03(a) hereof to
the extent not recoverable from the Master Servicer or Special Servicer, as
applicable.  None of the Depositor, the Certificate Administrator or the Trustee
and neither the Master Servicer, with respect to the Special Servicer, or the
Special Servicer, with respect to the Master Servicer, shall have any
responsibility or liability for any action or failure to act by the Master
Servicer or the Special Servicer and neither such Person is obligated to monitor
or supervise the performance of the Master Servicer or the Special Servicer
under this Agreement or otherwise.  Neither the Master Servicer nor the Special
Servicer shall be under any obligation to disclose confidential or proprietary
information pursuant to this Section.

 

Section 6.06.                                   The Master Servicer or Special
Servicer as Owners of a Certificate.

 

The Master Servicer or an Affiliate of the Master Servicer, or the Special
Servicer or an Affiliate of the Special Servicer, may become the Holder (or with
respect to a Global Certificate, Beneficial Owner) of any Certificate with the
same rights it would have if it were not the Master Servicer or the Special
Servicer or an Affiliate thereof.  If, at any time during which the Master
Servicer or the Special Servicer or an Affiliate of the Master Servicer or the
Special Servicer is the Holder or Beneficial Owner of any Certificate, the
Master Servicer or the Special Servicer proposes to take action (including for
this purpose, omitting to take action) that (i) is not expressly prohibited by
the terms hereof and would not, in the Master Servicer’s or the Special
Servicer’s good faith judgment, violate the Servicing Standard, and (ii) if
taken, might nonetheless, in the Master Servicer’s or the Special Servicer’s
good faith judgment, be considered by other Persons to violate the Servicing
Standard, the Master Servicer or the Special Servicer may but need not seek the
approval of the Certificateholders to such action by delivering to the
Certificate Administrator a written notice that (i) states that it is delivered
pursuant to this Section 6.06, (ii) identifies the Percentage Interest in each
Class of Certificates beneficially owned by the Master Servicer or the Special
Servicer or an Affiliate of the Master Servicer or the Special Servicer, and
(iii) describes in reasonable detail the action that the Master Servicer or the
Special Servicer proposes to take.  The Certificate Administrator, upon receipt
of such notice, shall forward it to the Certificateholders (other than the
Master Servicer and its Affiliates or the Special Servicer and its Affiliates,
as appropriate) together with such

 

251

--------------------------------------------------------------------------------


 

instructions for response as the Certificate Administrator shall reasonably
determine.  If at any time Certificateholders holding a majority of the Voting
Rights of all Certificateholders and, if no Control Termination Event has
occurred and is continuing, the Directing Holder (calculated without regard to
the Certificates beneficially owned by the Master Servicer or its Affiliates or
the Special Servicer or its Affiliates, as applicable) shall have consented in
writing to the proposal described in the written notice, and if the Master
Servicer or the Special Servicer shall act as proposed in the written notice,
such action shall be deemed to comply with the Servicing Standard.  The
Certificate Administrator shall be entitled to reimbursement from the Master
Servicer or the Special Servicer, as applicable, of the reasonable expenses of
the Certificate Administrator incurred pursuant to this paragraph.  It is not
the intent of the foregoing provision that the Master Servicer or the Special
Servicer be permitted to invoke the procedure set forth herein with respect to
routine servicing matters arising hereunder, except in the case of unusual
circumstances.

 

Section 6.07.                                   The Directing Holder.

 

(a)                                             For so long as no Control
Termination Event has occurred and is continuing, the Directing Holder shall be
entitled to advise the Special Servicer with respect to all Specially Serviced
Mortgage Loans and all matters that the Special Servicer is processing with
respect to Performing Mortgage Loans, and in any event subject to this Section
6.07, with respect to any Mortgage Loan, for so long as no Control Termination
Event has occurred and is continuing, the Special Servicer will not be permitted
to take any of the following actions as to which the Directing Holder has
objected in writing within ten business days after receipt of the written
recommendation and analysis provided by the Special Servicer (each of the
following, a “Major Decision”):

 

(i)                                     any proposed or actual foreclosure upon
or comparable conversion (which may include acquisitions of an REO Property) of
the ownership of properties securing such of the Mortgage Loans as come into and
continue in default;

 

(ii)                                  any modification, consent to a
modification or waiver of any monetary term (other than late payment charges or
Default Interest) or material non-monetary term of any term of a Mortgage Loan
or any extension of the maturity date of such Mortgage Loan;

 

(iii)                               any sale of a Defaulted Trust Asset or REO
Property for less than the applicable Repurchase Price;

 

(iv)                              any determination to bring an REO Property
into compliance with applicable environmental laws or to otherwise address
Hazardous Materials located at an REO Property;

 

(v)                                 any release of collateral or any acceptance
of substitute or additional collateral for a Mortgage Loan or any consent to
either of the foregoing, other than if required pursuant to the specific terms
of the related Mortgage Loan and for which there is no material lender
discretion;

 

252

--------------------------------------------------------------------------------


 

(vi)                              any waiver of a “due-on-sale” or
“due-on-encumbrance” clause with respect to a Mortgage Loan or any consent to
such a waiver or consent to a transfer of the Mortgaged Property or interests in
the Borrower or consent to the incurrence of additional debt;

 

(vii)                           releases of any escrow accounts, reserve
accounts or letters of credit held as performance escrows or reserves, other
than those required pursuant to the specific terms of the related Mortgage Loan
and for which there is no material lender discretion;

 

(viii)                        any acceptance of an assumption agreement
releasing a Borrower from liability under a Mortgage Loan other than pursuant to
the specific terms of such Mortgage Loan and for which there is no material
lender discretion;

 

(ix)                              any acceleration of a Mortgage Loan following
a default or an event of default with respect to a Mortgage Loan, any initiation
of judicial, bankruptcy or similar proceedings under the related Mortgage Loan
Documents or with respect to the related mortgagor or Mortgaged Property;

 

(x)                                 any modification, waiver or amendment of an
intercreditor agreement, co-lender agreement, participation agreement or similar
agreement with any mezzanine lender or Companion Participation Holder, or an
action to enforce rights with respect thereto, in each case, in a manner that
materially and adversely affects the holders of the Control Eligible
Certificates;

 

(xi)                              the voting on any plan of reorganization,
restructuring or similar plan in the bankruptcy of a Borrower; and

 

(xii)                           reallocations of earnouts, holdbacks or future
funding commitments;

 

provided that, in the event that the Special Servicer determines that immediate
action, with respect to the foregoing matters, or any other matter requiring
consent of the Directing Holder is necessary to protect the interests of the
Certificateholders and the related Companion Participation Holder (as a
collective whole as if such Certificateholders and Companion Participation
Holder constituted a single lender), the Special Servicer may take any such
action without waiting for the Directing Holder’s response.

 

In addition, unless a Control Termination Event has occurred and is continuing,
the Directing Holder may direct the Special Servicer to take, or to refrain from
taking, other actions with respect to a Mortgage Loan as the Directing Holder
may reasonably deem advisable or as to which provision is otherwise made herein;
provided that notwithstanding anything herein to the contrary, no such
direction, and no objection contemplated by the preceding paragraph or this
paragraph, may require or cause the Special Servicer to violate any provision of
any Mortgage Loan, applicable law, any related Participation Agreement, this
Agreement or the REMIC Provisions (which, for the avoidance of doubt, includes
the Special Servicer’s obligations to act in accordance with the Servicing
Standard, or expose the Master Servicer, the Special Servicer,

 

253

--------------------------------------------------------------------------------


 

the Paying Agent, the Trust Fund, the Certificate Administrator or the Trustee
to liability, or materially expand the scope of the Special Servicer’s
responsibilities hereunder).

 

With respect to the Trust Assets, if a Control Termination Event has occurred
and is continuing, but for so long as no Consultation Termination Event has
occurred and is continuing, the Special Servicer will not be required to obtain
the consent of the Directing Holder for any of the foregoing actions but will be
required to consult with the Directing Holder in connection with any Major
Decision (or any other matter for which the consent of the Directing Holder
would have been required or for which the Directing Holder would have the right
to direct the Special Servicer if no Control Termination Event had occurred and
was continuing) and to consider alternative actions recommended by the Directing
Holder, but only to the extent that such consultation or consent would have been
required if no Control Termination Event has occurred and is continuing.  Such
consultation will not be binding on the Special Servicer.

 

With respect to the Trust Assets, if a Control Termination Event has occurred
and is continuing (and without regard to the occurrence and continuance of a
Consultation Termination Event), the Special Servicer will be required to
consult with the Trust Advisor (on a non-binding basis) in connection with any
Major Decision and to consider alternative actions recommended by the Trust
Advisor.  Such consultation will not be binding on the Special Servicer.

 

In the event the Special Servicer determines that a refusal to consent by the
Directing Holder or any advice from the Directing Holder (which such consent or
advice would otherwise cause the Special Servicer to violate the terms of any
Mortgage Loan, applicable law or this Agreement, including without limitation,
the Servicing Standard), the Special Servicer shall disregard such refusal to
consent or advise and notify the Directing Holder, the Trustee, the 17g-5
Information Provider (who shall promptly post such notice to the 17g-5
Information Provider’s Website pursuant to Section 3.14(d) of this Agreement),
of its determination, including a reasonably detailed explanation of the basis
therefor.  The taking of, or refraining from taking, any action by the Special
Servicer in accordance with the direction of or approval of the Directing Holder
that does not violate any applicable law, the related Loan Documents, any
related Participation Agreements, the REMIC Provisions or the Servicing Standard
or any other provisions of this Agreement, will not result in any liability on
the part of the Special Servicer.

 

(b)                                             Notwithstanding anything to the
contrary contained herein (i) if a Control Termination Event has occurred and is
continuing, the Directing Holder shall have no right to consent to any action
taken or not taken by any party to this Agreement; (ii) if a Control Termination
Event has occurred and is continuing but no Consultation Termination Event has
occurred and is continuing, the Directing Holder shall remain entitled to
receive any notices, reports or information to which it is entitled pursuant to
this Agreement, and the Special Servicer and any other applicable party shall
consult with the Directing Holder in connection with any action to be taken or
refrained from taking to the extent set forth herein; and (iii) if a
Consultation Termination Event has occurred and is continuing, the Directing
Holder shall have no consultation or consent rights hereunder and no right to
receive any notices, reports or information (other than notices, reports or
information required to be delivered to all Certificateholders) or any other
rights as Directing Holder.  However, the Directing Holder will maintain the
right to exercise its Voting Rights for the same purposes as any other
Certificateholder under this Agreement.

 

254

--------------------------------------------------------------------------------


 

(c)                                              The Directing Holder will be
responsible for its own expenses. The Directing Holder shall not owe any
fiduciary duty to the Trustee, the Master Servicer, the Special Servicer, any
Certificateholder (including the Directing Holder, if applicable) or any
Companion Participation Holder.  The Directing Holder shall not have any
liability to the Trust or the Certificateholders (including the Directing
Holder, if applicable) or any other Companion Participation Holder for any
action taken, or for refraining from the taking of any action or the giving of
any consent, pursuant to this Agreement, or for errors in judgment.  However,
the Directing Holder will not be protected against any liability to the
Controlling Class Certificateholders that would otherwise be imposed by reason
of willful misfeasance, or bad faith or gross negligence in the performance of
duties or by reason of reckless disregard of obligations or duties. By its
acceptance of a Certificate, each Certificateholder will be deemed to have
acknowledged and agreed that the Directing Holder:

 

(i)                                     may have special relationships and
interests that conflict with those of holders of one or more Classes of
Certificates;

 

(ii)                                  may act solely in the interests of the
holders of the Controlling Class or the Companion Participation Holder;

 

(iii)                               does not have any liability or duties to the
holders of any Class of Certificates (other than the Controlling Class, to the
extent the Controlling Class Representative is the Directing Holder);

 

(iv)                              may take actions that favor the interests of
the holders of the Controlling Class or the related Companion Participation
Holder over the interests of the holders of one or more Classes of Certificates;
and

 

(v)                                 will have no liability whatsoever to any
Certificateholder (other than to a Controlling Class Certificateholder, to the
extent the Controlling Class Representative is the Directing Holder), for having
so acted as set forth in clauses (i)—(iv) above, and no Certificateholder may
take any action whatsoever against the Directing Holder or any affiliate,
director, officer, employee, shareholder, member, partner, agent or principal
thereof for having so acted.

 

(d)                                             At such time as there is no
Controlling Class in accordance with the definition thereof, the Directing
Holder shall have no rights under this Agreement.

 

Written notice of the identification of each Directing Holder, as set forth on
Schedule II to this Agreement, shall be provided to the Master Servicer and the
Special Servicer on or prior to the Closing Date.

 

The Master Servicer, the Special Servicer, the Trustee or the Trust Advisor may
from time to time request that the Certificate Administrator provide the name of
the then-current Directing Holder.  Upon such request, the Certificate
Administrator shall promptly (but in no event more than five (5) Business Days
following such request) provide the name of the then-current Directing Holder to
the Master Servicer, the Special Servicer, the Trustee or the Trust Advisor, as
applicable, but only to the extent the Certificate Administrator has actual
knowledge of the identity of the then-current Directing Holder; provided that if
the Certificate Administrator

 

255

--------------------------------------------------------------------------------


 

does not have actual knowledge of the identity of the then-current Directing
Holder, then (i) the Certificate Administrator shall determine which Class is
the Controlling Class, (ii) the Certificate Administrator shall promptly (but in
no event more than five (5) Business Days following such request) request from
the Depository, to the extent reasonably available, the list of Beneficial
Owners of the Controlling Class and (iii) confirmation as to whether a Control
Termination Event or Consultation Termination Event has occurred in the 12
months preceding any such request or any other period specified in such request
and the Certificate Administrator shall provide such list to the Master
Servicer, the Special Servicer, the Trustee or the Trust Advisor.  Any expenses
incurred in connection with obtaining the information described in clause (ii)
above shall be at the expense of the requesting party, except that if (i) such
expenses arise in connection with an event as to which the Directing Holder (or
Controlling Class Representative) has review, consent or consultation rights
with respect to an action taken by, or report prepared by, the requesting party
pursuant to this Agreement and (ii) the requesting party has not been notified
of the identity of the Directing Holder (or Controlling Class Representative) or
reasonably believes that the identity of the Directing Holder (or Controlling
Class Representative) has changed, then such expenses shall be at the expense of
the Trust Fund.  The Master Servicer, the Special Servicer, the Trustee and the
Trust Advisor shall be entitled to conclusively rely on any such information so
provided.

 

(e)                                              To the extent the Master
Servicer or the Special Servicer has actual knowledge of any change in the
identity of a Directing Holder or the list of Holders (or Beneficial Owners, if
applicable) of the Controlling Class, then the Master Servicer or the Special
Servicer, as applicable, shall promptly notify the Trustee, the Certificate
Administrator, the Trust Advisor, the Master Servicer and the Special Servicer
thereof, who may rely conclusively on such notice from the Master Servicer or
the Special Servicer, as applicable; provided, that, if such notice has been
provided by the Special Servicer, the Master Servicer shall not be required to
provide such notice pursuant to the foregoing.

 

ARTICLE VII.

 

DEFAULT

 

Section 7.01.                                   Events of Default. 

 

(a)                                 With respect to the Master Servicer, “Master
Servicer Event of Default,” wherever used herein, means any one of the following
events:

 

(i)                                     any failure by the Master Servicer
(A) to make any deposit required to the Collection Account or the Mortgage Loan
Collection Account on the day and by the time such deposit was first required to
be made under the terms of this Agreement, which failure is not remedied within
two Business Days,(B) to deposit into, or remit to the Certificate Administrator
for deposit into, any Distribution Account any amount required to be so
deposited or remitted (including, without limitation, any required P&I Advance,
unless the Master Servicer determines such P&I Advance is a Non-recoverable
Advance), which failure is not remedied by 11:00 a.m. (New York City time) on
the relevant Distribution Date (provided, however, that to the extent the Master
Servicer does not timely make such remittances to the Certificate Administrator,
the Master Servicer shall pay the Certificate Administrator for the account of
the Certificate Administrator interest on any amount not timely remitted at the
Prime Rate from and

 

256

--------------------------------------------------------------------------------


 

including the applicable required remittance date to, but not including, the
date such remittance is actually made) or (C) to remit to any Companion
Participation Holder, as and when required by this Agreement or any related
Participation Agreement, any amount required to be so remitted (which failure
continues for two Business Days);

 

(ii)                                  any failure on the part of the Master
Servicer duly to observe or perform in any material respect any of its other
covenants or obligations contained in this Agreement, which failure continues
unremedied for a period of 30 days (15 days in the case of the Master Servicer’s
failure to make a Property Advance or 45 days in the case of failure to pay the
premium for any insurance policy required to be force placed by the Master
Servicer pursuant to this Agreement or in any event such reasonable shorter
period of time as is necessary to avoid the commencement of foreclosure
proceedings for any lien relating to unpaid real estate taxes or assessments or
a lapse in any required insurance coverage) after the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
to the Master Servicer, by any other party hereto, with a copy to each other
party to this Agreement by the Holders of Certificates of any Class evidencing,
as to such Class, Percentage Interests aggregating not less than 25% or by an
affected Companion Participation Holder; provided, however, if such failure is
capable of being cured and the Master Servicer is diligently pursuing such cure,
such 15-, 30- or 45-day period, as applicable, will be extended an additional 30
days;

 

(iii)                               any breach on the part of the Master
Servicer of any representation or warranty contained in Section 2.04(a) of this
Agreement, which materially and adversely affects the interests of any Class of
Certificateholders or Companion Participation Holders and which continues
unremedied for a period of 30 days after the date on which notice of such
breach, requiring the same to be remedied, shall have been given to the Master
Servicer by the Depositor or the Trustee, or to the Master Servicer, the Special
Servicer, the Depositor and the Trustee by the Holders of Certificates of any
Class evidencing, as to such Class, Percentage Interests aggregating not less
than 25% or by an affected Companion Participation Holder; provided, however, if
such breach is capable of being cured and the Master Servicer is diligently
pursuing such cure, such 30-day period will be extended an additional 30 days;

 

(iv)                              a decree or order of a court or agency or
supervisory authority having jurisdiction in the premises in an involuntary case
under any present or future federal or state bankruptcy, insolvency or similar
law for the appointment of a conservator, receiver, liquidator, trustee or
similar official in any bankruptcy, insolvency, readjustment of debt, marshaling
of assets and liabilities or similar proceedings, or for the winding-up or
liquidation of its affairs, shall have been entered against the Master Servicer
and such decree or order shall have remained in force undischarged, undismissed
or unstayed for a period of 60 days;

 

(v)                                 the Master Servicer shall consent to the
appointment of a conservator, receiver, liquidator, trustee or similar official
in any bankruptcy, insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings of or relating to the Master Servicer or of
or relating to all or substantially all of its property;

 

257

--------------------------------------------------------------------------------


 

(vi)                              the Master Servicer shall admit in writing its
inability to pay its debts generally as they become due, file a petition to take
advantage of any applicable bankruptcy, insolvency or reorganization statute,
make an assignment for the benefit of its creditors, voluntarily suspend payment
of its obligations or take any corporate action in furtherance of the foregoing;
or

 

(vii)                           a servicing officer of the Master Servicer
obtains actual knowledge that DBRS or Moody’s has (i) qualified, downgraded or
withdrawn its rating or ratings of one or more Classes of Certificates, or
(ii) has placed one or more Classes of Certificates on “watch status” in
contemplation of a ratings downgrade or withdrawal (and such qualification,
downgrade, withdrawal or “watch status” placement shall not have been withdrawn
by DBRS or Moody’s within 60 days of the date such servicing officer obtained
such actual knowledge) and, in the case of either of clauses (i) or (ii), cited
servicing concerns with the Master Servicer as the sole or material factor in
such rating action.

 

Then, and in each and every such case, so long as a Master Servicer Event of
Default shall not have been remedied, the Trustee may, and at the written
direction of the Holders of at least 25% of the aggregate Voting Rights of all
Certificates (or for so long as no Control Termination Event has occurred and is
continuing, at the written direction of the Directing Holder), the Trustee
shall, terminate all of the rights and obligations of the Master Servicer (other
than as provided in Section 7.01(c)).  In the case of clause (vii), the Trustee
shall be required to notify Certificateholders of the Master Servicer Event of
Default and request whether such Certificateholders and the Companion
Participation Holders favor such termination.

 

Notwithstanding the foregoing, if a Master Servicer Event of Default affects a
Companion Participation, and the Master Servicer is not otherwise terminated,
any related Companion Participation Holder will be entitled to request that the
Trustee direct the Master Servicer to appoint a sub-servicer (or if the related
Mortgage Loan is currently being sub-serviced, then the Trustee may direct the
Master Servicer to replace such sub-servicer with a new sub-servicer but only if
such original subservicer is in default under the related sub-servicing
agreement and the Master Servicer may terminate the sub-servicing agreement due
to such default) that will be responsible for servicing the related Mortgage
Loan; provided that the Trustee shall direct the Master Servicer to obtain a No
Downgrade Confirmation (at the expense of the requesting party) with respect to
the appointment of such sub-servicer.

 

In the event that the Master Servicer is also the Special Servicer and the
Master Servicer is terminated as provided in this Section 7.01, then the Master
Servicer shall also be terminated as Special Servicer.

 

If the Master Servicer receives notice of termination under this
Section 7.01(a) solely due to an Event of Default under Section 7.01(a)(vii) of
this Agreement and if the Master Servicer to be terminated pursuant to this
Section 7.01(a) provides the Trustee with the appropriate “request for proposal”
materials within five (5) Business Days following such termination notice, then
the Master Servicer shall continue to service as Master Servicer hereunder until
a successor Master Servicer is selected in accordance with this
Section 7.01(a).  Upon receipt of the “request for proposal” materials, the
Trustee shall promptly thereafter (using such “request for proposal”

 

258

--------------------------------------------------------------------------------


 

materials provided by the Master Servicer) solicit good faith bids for the
rights to service the Mortgage Loans under this Agreement from at least three
(3) Persons qualified to act as Master Servicer hereunder in accordance with
Section 6.04 and 7.02 of this Agreement (any such Person so qualified, a
“Qualified Bidder”) or, if three (3) Qualified Bidders cannot be located, then
from as many persons as the Trustee can determine are Qualified Bidders;
provided that, at the Trustee’s request, the Master Servicer shall supply the
Trustee with the names of Persons from whom to solicit such bids; and provided,
further, that the Trustee shall not be responsible if less than three (3) or no
Qualified Bidders submit bids for the right to service the Mortgage Loans under
this Agreement.  The bid proposal shall require any Successful Bidder (as
defined below), as a condition of such bid, to enter into this Agreement as
successor Master Servicer, and to agree to be bound by the terms hereof, within
45 days after the notice of termination of the Master Servicer.  The materials
provided to the Trustee shall provide for soliciting bids:  (i) on the basis of
such successor Master Servicer retaining all Sub Servicers to continue the
primary servicing of the Mortgage Loans pursuant to the terms of the respective
Sub-Servicing Agreements and entering into a Sub-Servicing Agreement with the
terminated Master Servicer to service each of the Mortgage Loans for which it
was the Master Servicer and not subject to a Sub-Servicing Agreement at a
sub-servicing fee rate per annum equal to, for each Trust Asset serviced, the
excess of the related Servicing Fee Rate minus 0.025% (2.5 basis points) (each,
a “Servicing Retained Bid”); and (ii) on the basis of terminating each
Sub-Servicing Agreement and Sub-Servicer that it is permitted to terminate in
accordance with Section 3.01(c) of this Agreement (each, a “Servicing Released
Bid”).  The Trustee shall select the Qualified Bidder with the highest cash
Servicing Retained Bid (or, if none, the highest cash Servicing Released Bid)
(the “Successful Bidder”) to act as successor Master Servicer hereunder;
provided, however, that if the Trustee does not receive a No Downgrade
Confirmation within 10 days after the selection of such Successful Bidder, then
the Trustee shall repeat the bid process described above (but subject to the
above described 45 day time period) until such No Downgrade Confirmation is
obtained.  The Trustee shall direct the Successful Bidder to enter into this
Agreement as successor Master Servicer pursuant to the terms hereof no later
than 45 days after notice of the termination of the Master Servicer; provided,
however, that the initial Master Servicer may request and obtain an additional
20 days for such sale and assumption to be completed so long as the initial
Master Servicer delivers to the Trustee an Officer’s Certificate stating that
the sale and assumption of the right to service the Trust Assets cannot be
completed in the initial 45-day period and specifying the reasons therefor.

 

Upon the assignment and acceptance of master servicing rights hereunder (subject
to the terms of Section 3.12 of this Agreement) to and by the Successful Bidder,
the Trustee shall remit or cause to be remitted (i) if the successful bid was a
Servicing Retained Bid, to the Master Servicer to be terminated pursuant to this
Section 7.01(a), the amount of such cash bid received from the Successful Bidder
(net of “out of pocket” expenses incurred in connection with obtaining such bid
and transferring servicing) and (ii) if the successful bid was a Servicing
Released Bid, to the Master Servicer and each terminated Sub-Servicer its
respective Bid Allocation.

 

The Master Servicer to be terminated pursuant to this Section 7.01(a) shall be
responsible for all out of pocket expenses incurred in connection with the
attempt to sell its rights to service the Trust Assets, which expenses are not
reimbursed to the party that incurred such expenses pursuant to the preceding
paragraph.

 

259

--------------------------------------------------------------------------------


 

If the Successful Bidder has not entered into this Agreement as successor Master
Servicer within the above described time period or no Successful Bidder was
identified within the above described time period, the Master Servicer to be
terminated pursuant to Section 7.01(a) of this Agreement shall reimburse the
Trustee for all reasonable “out of pocket” expenses incurred by the Trustee in
connection with such bid process and the Trustee shall have no further
obligations under this Section 7.01(a).  The Trustee thereafter may act or may
select a successor to act as Master Servicer hereunder in accordance with
Section 7.02 of this Agreement.

 

Notwithstanding anything to the contrary in this Article VII, if the Master
Servicer shall timely deliver the notice and request for proposal materials
referred to in the fourth preceding paragraph, no resignation or termination of
the Master Servicer shall be effective in connection with a Master Servicer
Event of Default under Section 7.01(a)(vii) of this Agreement, and the Master
Servicer shall continue to perform as such and to collect the servicing fee
until the conclusion of the process described in this Section 7.01(a).

 

(b)                                             “Special Servicer Event of
Default,” wherever used herein, means any one of the following events:

 

(i)                                     for each Mortgage Loan, any failure by
the Special Servicer to deposit into the Mortgage Loan REO Account, or to remit
to Master Servicer for deposit into, the Collection Account or the related
Mortgage Loan Collection Account any amount required to be so deposited or
remitted by the Special Servicer pursuant to, and at the time specified by, the
terms of this Agreement; provided, however, that the failure of the Special
Servicer to deposit or remit such amount to the Master Servicer shall not be an
Event of Default if such failure is remedied within two Business Days and if the
Special Servicer has compensated the Master Servicer for any loss of income (at
the Advance Rate) on such amount suffered by the Master Servicer due to and
caused by the late remittance of the Special Servicer and reimburse the Trust
for any resulting advance interest due to the Master Servicer; or

 

(ii)                                  any failure on the part of the Special
Servicer duly to observe or perform in any material respect any of its other
covenants or obligations contained in this Agreement, which failure continues
unremedied for a period of 30 days (45 days in the case of failure to pay the
premium for any insurance policy required to be force placed by the Special
Servicer pursuant to this Agreement or in any event such reasonable shorter
period of time as is necessary to avoid the commencement of foreclosure
proceedings for any lien relating to unpaid real estate taxes or assessments or
a lapse in any required insurance coverage) after the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
to the Special Servicer, by any other party hereto, with a copy to each other
party to this Agreement by the Holders of Certificates of any Class evidencing,
as to such Class, Percentage Interests aggregating not less than 25% or by an
affected Companion Participation Holder; provided, however, if such failure is
capable of being cured and the Special Servicer is diligently pursuing such
cure, such 30- or 45-day period, as applicable, will be extended an additional
30 days;

 

(iii)                               any breach on the part of the Special
Servicer of any representation or warranty contained in Section 2.04(b) of this
Agreement, which materially and

 

260

--------------------------------------------------------------------------------


 

adversely affects the interests of any Class of Certificateholders or Companion
Participation Holders and which continues unremedied for a period of 30 days
after the date on which notice of such breach, requiring the same to be
remedied, shall have been given to the Special Servicer by the Depositor or the
Trustee, or to the Master Servicer, the Special Servicer, the Depositor and the
Trustee by the Holders of Certificates of any Class evidencing, as to such
Class, Percentage Interests aggregating not less than 25% or by an affected
Companion Participation Holder; provided, however, if such breach is capable of
being cured and the Special Servicer is diligently pursuing such cure, such
30-day period will be extended an additional 30 days;

 

(iv)                              a decree or order of a court or agency or
supervisory authority having jurisdiction in the premises in an involuntary case
under any present or future federal or state bankruptcy, insolvency or similar
law for the appointment of a conservator, receiver, liquidator, trustee or
similar official in any bankruptcy, insolvency, readjustment of debt, marshaling
of assets and liabilities or similar proceedings, or for the winding-up or
liquidation of its affairs, shall have been entered against the Special Servicer
and such decree or order shall have remained in force undischarged, undismissed
or unstayed for a period of 60 days;

 

(v)                                 the Special Servicer shall consent to the
appointment of a conservator, receiver, liquidator, trustee or similar official
in any bankruptcy, insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings of or relating to the Special Servicer or of
or relating to all or substantially all of its property;

 

(vi)                              the Special Servicer shall admit in writing
its inability to pay its debts generally as they become due, file a petition to
take advantage of any applicable bankruptcy, insolvency or reorganization
statute, make an assignment for the benefit of its creditors, voluntarily
suspend payment of its obligations or take any corporate action in furtherance
of the foregoing; or

 

(vii)                           a servicing officer of the Special Servicer
obtains actual knowledge that DBRS or Moody’s has (i) qualified, downgraded or
withdrawn its rating or ratings of one or more Classes of Certificates, or
(ii) has placed one or more Classes of Certificates on “watch status” in
contemplation of a ratings downgrade or withdrawal (and such qualification,
downgrade, withdrawal or “watch status” placement shall not have been withdrawn
by DBRS or Moody’s within 60 days of the date such servicing officer obtained
such actual knowledge) and, in the case of either of clauses (i) or (ii), cited
servicing concerns with the Special Servicer as the sole or material factor in
such rating action.

 

Then, and in each and every such case, so long as a Special Servicer Event of
Default shall not have been remedied, the Trustee may, and at the written
direction of the Holders of at least 25% of the aggregate Voting Rights of all
Certificates (or, for so long as no Control Termination Event has occurred and
is continuing, the Directing Holder), the Trustee shall, terminate all of the
rights and obligations of the Special Servicer (other than the rights to
indemnification provided in Section 6.03(a) of this Agreement and compensation
provided in Section 3.12(c) of this Agreement).  In the case of clause
(vii) above, the Trustee shall be

 

261

--------------------------------------------------------------------------------


 

required to notify Certificateholders and the Companion Participation Holders of
such Special Servicer Event of Default and request whether such
Certificateholders and the Companion Participation Holders, favor such
termination.

 

(c)                                              In the event that the Master
Servicer or the Special Servicer is terminated pursuant to this Section 7.01,
the Trustee (the “Terminating Party”) shall, by notice in writing to the Master
Servicer or the Special Servicer, as the case may be (the “Terminated Party”),
terminate all of its rights and obligations under this Agreement and in and to
the Trust Assets and the proceeds thereof, other than any rights the Terminated
Party may have hereunder as a Certificateholder and any rights or obligations
that accrued prior to the date of such termination (including the right to
receive all amounts accrued or owing to it under this Agreement, plus interest
at the Advance Rate on such amounts until received to the extent such amounts
bear interest as provided in this Agreement, with respect to periods prior to
the date of such termination and the right to the benefits of Section 6.03 of
this Agreement notwithstanding any such termination, and with respect to the
Special Servicer, shall also be entitled to receive any Workout Fee subsequent
to its termination as Special Servicer, pursuant to Section 3.12(c) of this
Agreement and any successor Special Servicer shall not be entitled to such
Workout Fee received by the terminated Special Servicer).  On or after the
receipt by the Terminated Party of such written notice, all of its authority and
power under this Agreement, whether with respect to the Certificates (except
that the Terminated Party shall retain its rights as a Certificateholder in the
event and to the extent that it is a Certificateholder), the Trust Assets, the
Mortgage Loans, or otherwise, shall pass to and be vested in the Terminating
Party pursuant to and under this Section and, without limitation, the
Terminating Party is hereby authorized and empowered to execute and deliver, on
behalf of and at the expense of the Terminated Party, as attorney-in-fact or
otherwise, any and all documents and other instruments, and to do or accomplish
all other acts or things necessary or appropriate to effect the purposes of such
notice of termination, whether to complete the transfer and endorsement or
assignment of the Trust Assets and related documents, or otherwise.  The Master
Servicer and the Special Servicer each agree in the event it is terminated
pursuant to this Section 7.01 to promptly (and in any event no later than ten
Business Days subsequent to such notice) provide, at its own expense, the
Terminating Party with all documents and records requested by the Terminating
Party to enable the Terminating Party to assume its functions hereunder, and to
cooperate with the Terminating Party and the successor to its responsibilities
hereunder in effecting the termination of its responsibilities and rights
hereunder, including, without limitation, the transfer to the successor Master
Servicer or Special Servicer or the Terminating Party, as applicable, for
administration by it of all cash amounts which shall at the time be or should
have been credited by the Master Servicer or the Special Servicer to the
Collection Account, the applicable Mortgage Loan Collection Account, any
Mortgage Loan REO Account, Lock-Box Account or Cash Management Account or which
shall thereafter be received with respect to the Trust Assets, and shall
promptly provide the Terminating Party or such successor Master Servicer or
successor Special Servicer (which may include the Trustee) all documents and
records reasonably requested by it, such documents and records to be provided in
such form as the Terminating Party or such successor Master Servicer or Special
Servicer shall reasonably request (including electromagnetic form), to enable it
to assume the Master Servicer’s or Special Servicer’s function hereunder.  All
reasonable costs and expenses of the Terminating Party (including the cost of
obtaining a No Downgrade Confirmation) or the successor Master Servicer or
successor Special Servicer incurred in connection with transferring the Mortgage
Files to the successor Master Servicer or Special

 

262

--------------------------------------------------------------------------------


 

Servicer and amending this Agreement to reflect such succession as successor
Master Servicer or successor Special Servicer pursuant to this Section 7.01
shall be paid by the predecessor Master Servicer or the Special Servicer, as
applicable, upon presentation of reasonable documentation of such costs and
expenses.  If the predecessor Master Servicer or Special Servicer (as the case
may be) has not reimbursed the Terminating Party or the successor Master
Servicer or Special Servicer for such expenses within 90 days after the
presentation of reasonable documentation, such expense shall be reimbursed by
the Trust Fund; provided that the Terminated Party shall not thereby be relieved
of its liability for such expenses.  If and to the extent that the Terminated
Party has not reimbursed such costs and expenses, the Terminating Party shall
have an affirmative obligation to take all reasonable actions to collect such
expenses on behalf of the Trust Fund.

 

Section 7.02.                                   Trustee to Act; Appointment of
Successor.

 

On and after the time the Master Servicer or the Special Servicer receives a
notice of termination pursuant to Section 7.01 of this Agreement, the
Terminating Party (subject to Section 7.01(a) and Section 7.01(c)) shall be its
successor, until such successor is appointed by the Trustee as provided in this
Section 7.02 or Section 3.22(c), as applicable, in all respects in its capacity
as the Master Servicer or the Special Servicer under this Agreement and the
transactions set forth or provided for herein and, except as provided herein,
shall be subject to all the responsibilities, duties, limitations on liability
and liabilities relating thereto and arising thereafter placed on the Master
Servicer or Special Servicer by the terms and provisions hereof, provided,
however, that (i) the Terminating Party shall have no responsibilities, duties,
liabilities or obligations with respect to any act or omission of the Master
Servicer or Special Servicer and (ii) any failure to perform, or delay in
performing, such duties or responsibilities caused by the Terminated Party’s
failure to provide, or delay in providing, records, tapes, disks, information or
monies shall not be considered a default by such successor hereunder.  The
Trustee, as successor Master Servicer or successor Special Servicer, shall be
indemnified to the full extent provided to the Master Servicer or Special
Servicer, as applicable, under this Agreement prior to the Master Servicer’s or
the Special Servicer’s termination.  The appointment of a successor Master
Servicer or successor Special Servicer shall not affect any liability of the
predecessor Master Servicer or Special Servicer which may have arisen prior to
its termination as the Master Servicer or the Special Servicer.  The Terminating
Party shall not be liable for any of the representations and warranties of the
Master Servicer or Special Servicer herein or in any related document or
agreement, for any acts or omissions of the predecessor Master Servicer or
predecessor Special Servicer or for any losses incurred in respect of any
Permitted Investment by the Master Servicer pursuant to Section 3.07 hereunder
nor shall the Trustee be required to purchase any Trust Asset or any Mortgage
Loan hereunder.  As compensation therefor, the Terminating Party as successor
Master Servicer or successor Special Servicer shall be entitled to the Servicing
Compensation or Special Servicing Compensation, as applicable, and all funds
relating to the Mortgage Loans that accrue after the date of the Terminating
Party’s succession to which such predecessor Master Servicer or Special Servicer
would have been entitled if such predecessor Master Servicer or Special
Servicer, as applicable, had continued to act hereunder.  In the event any
Advances made by the Master Servicer or the Trustee with respect to any Trust
Asset or Mortgage Loan shall at any time be outstanding, or any amounts of
interest thereon shall be accrued and unpaid, all amounts available to repay
Advances on such Trust Asset or Mortgage Loan and interest hereunder shall be
applied entirely to such Advances made by the Trustee (and the accrued and

 

263

--------------------------------------------------------------------------------


 

unpaid interest thereon), until such Advances and interest shall have been
repaid in full.  Notwithstanding the above, the Trustee may or shall, (i) if it
shall be unwilling or unable to so act, (ii) if the Holders of Certificates
entitled to at least 25% of the aggregate Voting Rights (or, for so long as no
Control Termination Event has occurred and is continuing, the Directing Holder)
so request in writing to the Trustee or (iii) if the Trustee is not an
“approved” servicer by any of the Rating Agencies for asset pools similar to the
Trust Fund, promptly appoint, or petition a court of competent jurisdiction to
appoint, any established mortgage loan servicing institution that, for so long
as no Control Termination Event has occurred and is continuing, has been
approved by the Directing Holder (which approval shall not be unreasonably
withheld in the case of the appointment of a successor Master Servicer) to act
as the successor to the Master Servicer or Special Servicer, as applicable,
hereunder in the assumption of all or any part of the responsibilities, duties
or liabilities of the Master Servicer or Special Servicer hereunder; provided
that the Trustee shall obtain a No Downgrade Confirmation.  No appointment of a
successor to the Master Servicer or Special Servicer hereunder shall be
effective until the assumption by such successor of all the Master Servicer’s or
Special Servicer’s responsibilities, duties and liabilities hereunder, which
appointment has been approved if no Control Termination Event has occurred and
is continuing, by the Directing Holder, such approval not to be unreasonably
withheld.  Pending appointment of a successor to the Master Servicer (or the
Special Servicer if the Special Servicer is also the Master Servicer) hereunder,
unless the Trustee shall be prohibited by law from so acting, the Trustee shall
act in such capacity as hereinabove provided.  Pending the appointment of a
successor to the Special Servicer, the Trustee shall act in such capacity.  In
connection with such appointment and assumption described herein, the Trustee
may make such arrangements for the compensation of such successor out of
payments on Trust Assets, Mortgage Loans, or otherwise as it and such successor
shall agree; provided, however, that no such compensation shall be in excess of
that permitted to the Terminated Party hereunder, provided, further, that if no
successor to the Terminated Party can be obtained to perform the obligations of
such Terminated Party hereunder, additional amounts shall be paid to such
successor and such amounts in excess of that permitted the Terminated Party
shall be treated as Realized Losses.  Any successor Special Servicer shall be
subject to the rights of the Directing Holder under Section 3.22(b) of this
Agreement.  The Depositor, the Trustee, the Master Servicer or Special Servicer
and such successor shall take such action, consistent with this Agreement, as
shall be necessary to effectuate any such succession.

 

Section 7.03.                                   Notification to
Certificateholders and Other Persons.

 

(a)                                             Upon any termination pursuant to
Section 7.01 above or appointment of a successor to the Master Servicer or the
Special Servicer, the Certificate Administrator shall give prompt written notice
thereof to Certificateholders at their respective addresses appearing in the
Certificate Register, the 17g-5 Information Provider (who shall promptly post
such notice to the 17g-5 Information Provider’s Website pursuant to
Section 3.14(d) of this Agreement), the Trust Advisor, and to each Companion
Participation Holder at its address appearing in the Companion Participation
Holder Register.

 

(b)                                             Within 30 days after the
occurrence of any Event of Default or Trust Advisor Termination Event of which a
Responsible Officer of the Trustee has actual knowledge, the Trustee shall
transmit by mail to the Depositor, the Certificate Administrator (who shall then
notify all Holders of Certificates), each Companion Participation Holder, the
17g-5 Information

 

264

--------------------------------------------------------------------------------


 

Provider (who shall promptly post such notice to the 17g-5 Information
Provider’s Website pursuant to Section 3.14(d) of this Agreement), notice of
such Event of Default or Trust Advisor Termination Event, unless such Event of
Default or Trust Advisor Termination Event shall have been cured or waived.

 

Section 7.04.                                   Other Remedies of Trustee.

 

During the continuance of any Master Servicer Event of Default or a Special
Servicer Event of Default, so long as the Master Servicer Event of Default or
Special Servicer Event of Default, as applicable, shall not have been remedied,
the Trustee, in addition to the rights specified in Section 7.01 of this
Agreement, shall have the right, in its own name as Trustee of an express trust,
to take all actions now or hereafter existing at law, in equity or by statute to
enforce its rights and remedies and to protect the interests, and enforce the
rights and remedies, of the Certificateholders and, in the case of any Companion
Participation, of the related Companion Participation Holder (including the
institution and prosecution of all judicial, administrative and other
proceedings and the filing of proofs of claim and debt in connection
therewith).  In such event, the legal fees, expenses and costs of such action
and any liability resulting therefrom shall be expenses, costs and liabilities
of the Trust Fund, which expense shall be allocated on a pro rata and pari passu
basis as between the Trust Asset and the related Companion Participation (based
on the Trust Asset’s and related Companion Participation’s Stated Principal
Balance.  Except as otherwise expressly provided in this Agreement, no remedy
provided for by this Agreement shall be exclusive of any other remedy, and each
and every remedy shall be cumulative and in addition to any other remedy, and no
delay or omission to exercise any right or remedy shall impair any such right or
remedy or shall be deemed to be a waiver of any Servicer Event of Default or
Special Servicer Event of Default, if applicable.

 

Section 7.05.                                   Waiver of Past Events of Default
and Trust Advisor Termination Events; Termination.

 

The Holders of Certificates evidencing not less than 66-2/3% of the aggregate
Voting Rights of the Certificates may, together with each affected Companion
Participation Holder (to the extent they are adversely affected by such Event of
Default), on behalf of all Holders of Certificates waive any default by the
Master Servicer, the Special Servicer or the Trust Advisor in the performance of
its obligations hereunder and its consequences, except a default in making any
required deposits (including, with respect to the Master Servicer, P&I Advances)
to or payments from the Collection Account, any Mortgage Loan Collection Account
or the Lower-Tier Distribution Account, or in remitting payments as received, in
each case in accordance with this Agreement.  Upon any such waiver of a past
default, such default shall cease to exist, and any Event of Default or Trust
Advisor Termination Event arising therefrom shall be deemed to have been
remedied for every purpose of this Agreement.  No such waiver shall extend to
any subsequent or other default or impair any right consequent thereon.

 

Section 7.06.                                   Trustee as Maker of Advances.

 

In the event that the Master Servicer fails to fulfill its obligations hereunder
to make any Advances and such failure remains uncured, the Trustee shall perform
such obligations (x) within five Business Days of the Event of Default resulting
from such failure by the Master

 

265

--------------------------------------------------------------------------------


 

Servicer with respect to Property Advances to the extent a Responsible Officer
of the Trustee has actual knowledge of such failure with respect to such
Property Advances and (y) by 12:00 noon (New York City time) on the related
Distribution Date with respect to P&I Advances pursuant to the Trustee’s receipt
of notice of failure pursuant to Section 4.07(a) of this Agreement unless the
Trustee has received notice that such failure has been cured by 11:00 a.m. on
such Distribution Date.  With respect to any such Advance made by the Trustee,
the Trustee shall succeed to all of the Master Servicer’s rights with respect to
Advances hereunder, including, without limitation, the Master Servicer’s rights
of reimbursement and interest on each Advance at the Advance Rate, and rights to
determine that a proposed Advance is a Non-recoverable P&I Advance or Property
Advance, as the case may be (without regard to any impairment of any such rights
of reimbursement caused by the Master Servicer’s default in its obligations
hereunder); provided, however, that if Advances made by the Trustee and the
Master Servicer shall at any time be outstanding, or any interest on any Advance
shall be accrued and unpaid, all amounts available to repay such Advances and
the interest thereon hereunder shall be applied entirely to the Advances
outstanding to the Trustee, until such Advances shall have been repaid in full,
together with all interest accrued thereon, prior to reimbursement of the Master
Servicer for such Advances.  The Trustee shall be entitled to conclusively rely
on any notice given with respect to a Non-recoverable Advance or any
determination of non-recoverability in connection therewith by the Master
Servicer hereunder.

 

Section 7.07.                                   Termination of the Trust
Advisor.

 

(a)                                             A “Trust Advisor Termination
Event” means any one of the following events whether any such event shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body:

 

(i)                                     any failure by the Trust Advisor to
observe or perform in any material respect any of its covenants or agreements or
the material breach of its representations or warranties under this Agreement,
which failure shall continue unremedied for a period of 30 days after the date
on which written notice of such failure shall have been given to the Trust
Advisor by any party hereto or to the Trust Advisor, the Certificate
Administrator and the Trustee by the Holders of Certificates having greater than
25% of the aggregate Voting Rights; provided, however, that with respect to any
such failure which is not curable within such 30-day period, the Trust Advisor
shall have an additional cure period of thirty (30) days to effect such cure so
long as it has commenced to cure such failure within the initial 30-day period
and has provided the Trustee and the Certificate Administrator with an Officer’s
Certificate certifying that it has diligently pursued, and is continuing to
pursue, such cure;

 

(ii)                                  any failure by the Trust Advisor to
perform in accordance with the Trust Advisor Standard which failure shall
continue unremedied for a period of 30 days;

 

(iii)                               any failure by the Trust Advisor to be an
Eligible Trust Advisor, which failure shall continue unremedied for a period of
30 days;

 

266

--------------------------------------------------------------------------------


 

(iv)                              a decree or order of a court or agency or
supervisory authority having jurisdiction in the premises in an involuntary case
under any present or future federal or state bankruptcy, insolvency or similar
law for the appointment of a conservator or receiver or liquidator in any
insolvency, readjustment of debt, marshaling of assets and liabilities or
similar proceedings, or for the winding-up or liquidation of its affairs, shall
have been entered against the Trust Advisor, and such decree or order shall have
remained in force undischarged or unstayed for a period of 60 days;

 

(v)                                 the Trust Advisor shall consent to the
appointment of a conservator or receiver or liquidator or liquidation committee
in any insolvency, readjustment of debt, marshaling of assets and liabilities,
voluntary liquidation, or similar proceedings of or relating to the Trust
Advisor or of or relating to all or substantially all of its property; or

 

(vi)                              the Trust Advisor shall admit in writing its
inability to pay its debts generally as they become due, file a petition to take
advantage of any applicable insolvency or reorganization statute, make an
assignment for the benefit of its creditors, or voluntarily suspend payment of
its obligations.

 

Upon receipt by the Certificate Administrator of notice of the occurrence of any
Trust Advisor Termination Event, the Certificate Administrator shall promptly
provide written notice to all Certificateholders electronically by posting such
notice on its internet website and by mail (or e-mail), unless the Certificate
Administrator has received notice that it has been remedied.

 

(b)                                             If a Trust Advisor Termination
Event occurs then, and in each and every such case, so long as such Trust
Advisor Termination Event has not been remedied, either (i) the Trustee may or
(ii) upon the written direction of Holders of Certificates evidencing at least
25% of the Voting Rights, the Trustee shall terminate all of the rights and
obligations of the Trust Advisor under the Pooling and Servicing Agreement,
other than rights and obligations accrued prior to such termination (including
accrued and unpaid compensation) and indemnification rights (arising out of
events occurring prior to such termination), by written notice to the Trust
Advisor.  The provisions set forth in the foregoing sentences of this
Section 7.07(b) shall be binding upon and inure to the benefit of solely the
Certificateholders and the Trustee as between each other.  The Trust Advisor
shall not have any cause of action based upon or arising from any breach or
alleged breach of such provisions other than may arise, as a result of the
failure to comply with the above described procedures.

 

(c)                                              As soon as practicable, but in
no event later than 15 Business Days after (i) the Trust Advisor resigns or
(ii) the Trustee delivers such written notice of termination to the Trust
Advisor, either (i) the Trustee may or (ii) upon the written direction of
Holders of Certificates evidencing not less than 25% of the Voting Rights, the
Trustee will be required to, appoint a successor Trust Advisor that is an
Eligible Trust Advisor, which successor Trust Advisor may be an affiliate of the
Trustee.  If the Trustee is acting as the successor Master Servicer or the
successor Special Servicer, neither the Trustee nor any of its affiliates will
be the successor Trust Advisor.  The Trustee will be required to provide written
notice of the appointment of a successor Trust Advisor to the Master Servicer,
the Special Servicer, the Directing Holder and each Certificateholder promptly
after such appointment.  The appointment of the successor Trust Advisor will not
be subject to the vote, consent or approval of the holder

 

267

--------------------------------------------------------------------------------


 

of any Class of Certificates. Notwithstanding the foregoing, if the Trustee is
unable to find a successor Trust Advisor within 30 days of the termination of
the Trust Advisor, the Depositor shall be permitted to find a replacement.
Unless and until a replacement Trust Advisor is appointed, no party shall act as
the Trust Advisor and the provisions in the Pooling and Servicing Agreement
relating to consultation with respect to the Trust Advisor shall not be
applicable until a replacement Trust Advisor is appointed thereunder.

 

(d)                                             Upon (i) the written direction
of holders of Certificates evidencing not less than 15% of the aggregate Voting
Rights requesting a vote to terminate and replace the Trust Advisor with a
proposed successor Trust Advisor that is an Eligible Trust Advisor and
(ii) payment by such holders to the Certificate Administrator of the reasonable
fees and expenses to be incurred by the Certificate Administrator in connection
with administering such vote, the Certificate Administrator will be required to
promptly provide written notice to all Certificateholders and the Trust Advisor
of such request by posting such notice on its internet website and by mailing
such notice to all Certificateholders.  Upon the written direction of holders of
more than 50% of the Voting Rights of the Certificates that exercise their right
to vote (provided that holders of at least 50% of the Voting Rights of the
Certificates exercise their right to vote), the Trustee will be required to
terminate all of the rights and obligations of the Trust Advisor with respect to
the Trust Assets hereunder (other than any rights or obligations that accrued
prior to the date of such termination (including accrued and unpaid
compensation) and other than indemnification rights (arising out of events
occurring prior to such termination)) by written notice to the Trust
Advisor.  The Certificate Administrator will be required to include on each
Distribution Date Statement a statement that each Certificateholder and
beneficial owner of Certificates may access such notices on the Certificate
Administrator’s Website and each Certificateholder and beneficial owner of
Certificates may register to receive email notifications when such notices are
posted on the website.  The Certificate Administrator will be entitled to
reimbursement from the requesting Certificateholders for the reasonable
out-of-pocket expenses of posting such notices.

 

(e)                                              Upon any termination of the
Trust Advisor and appointment of a successor to the Trust Advisor, the Trustee
shall, as soon as possible, give written notice thereof to the Special Servicer,
the Master Servicer, the Certificate Administrator, the Depositor, the
Certificateholders, the 17g-5 Information Provider (who shall promptly post such
notice to the 17g-5 Information Provider’s Website pursuant
to Section 3.14(d) of this Agreement) and, if no Consultation Termination Event
has occurred and is continuing, the Directing Holder.  In the event that the
Trust Advisor is terminated, all of its rights and obligations under this
Agreement shall terminate, other than any rights or obligations that accrued
prior to the date of such termination (including the right to receive all
amounts accrued and owing to it under this Agreement) and other than
indemnification rights (arising out of events occurring prior to such
termination).

 

(f)                                               If there are no Classes of
Certificates outstanding other than the Control Eligible Certificates and the
Class X, Class R and Class LR Certificates, all of the rights and obligations of
the Trust Advisor hereunder (other than any rights or obligations that accrued
prior to such termination, including accrued and unpaid compensation and
indemnification rights that arose out of events that occurred prior to such
termination) will terminate without the payment of

 

268

--------------------------------------------------------------------------------


 

any termination fee.  If the Trust Advisor is terminated pursuant to this
Section 7.07(f), then no replacement Trust Advisor will be appointed.

 

ARTICLE VIII.

 

CONCERNING THE TRUSTEE AND CERTIFICATE ADMINISTRATOR

 

Section 8.01.                                   Duties of Trustee and
Certificate Administrator.

 

(a)                                             Each of the Trustee and the
Certificate Administrator undertakes to perform such duties and only such duties
as are specifically set forth in this Agreement and no permissive right of the
Trustee shall be construed as a duty.  During the continuance of an Event of
Default of which a Responsible Officer of the Trustee has actual knowledge, the
Trustee, subject to the provisions of Section 7.02 and Section 7.05 of this
Agreement shall exercise such of the rights and powers vested in it by this
Agreement, and use the same degree of care and skill in their exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.

 

(b)                                             The Trustee and the Certificate
Administrator, upon receipt of any resolutions, certificates, statements,
opinions, reports, documents, orders or other instruments furnished to the
Trustee or the Certificate Administrator, as the case may be, which are
specifically required to be furnished pursuant to any provision of this
Agreement, shall examine them to determine whether they conform on their face to
the requirements of this Agreement; provided, however, that, the Trustee or the
Certificate Administrator, as applicable, shall not be responsible for the
accuracy or content of any such resolution, certificate, statement, opinion,
report, document, order or other instrument provided to it hereunder.  If any
such instrument is found not to conform on its face to the requirements of this
Agreement in a material manner, the Trustee or the Certificate Administrator, as
applicable, shall request the provider of such instrument to have the instrument
corrected, and if the instrument is not corrected to such Trustee’s or such
Certificate Administrator’s reasonable satisfaction, such Trustee or such
Certificate Administrator will provide notice thereof to the Certificateholders.

 

(c)                                              None of the Trustee, the
Certificate Administrator or any of their officers, directors, employees, agents
or “control” persons within the meaning of the Securities Act shall have any
liability arising out of or in connection with this Agreement, provided that,
subject to Section 8.02 of this Agreement, no provision of this Agreement shall
be construed to relieve the Trustee, the Certificate Administrator or any such
person, from liability for its own negligent action, its own negligent failure
to act or its own willful misconduct or its own bad faith; and provided,
further, that:

 

(i)                                     The Trustee’s and the Certificate
Administrator’s duties and obligations shall be determined solely by the express
provisions of this Agreement, neither the Trustee nor the Certificate
Administrator shall be liable except for the performance of such duties and
obligations as are specifically set forth in regard to such party in this
Agreement, no implied covenants or obligations shall be read into this Agreement
against the Trustee or the Certificate Administrator and, in the absence of bad
faith on the part of the Trustee or the Certificate Administrator, as the case
may be, the

 

269

--------------------------------------------------------------------------------


 

Trustee and the Certificate Administrator may conclusively rely, as to the truth
of the statements and the correctness of the opinions expressed therein, upon
any resolutions, certificates, statements, reports, opinions, documents, orders
or other instruments furnished to the Trustee or the Certificate Administrator,
as the case may be, that conform on their face to the requirements of this
Agreement to the extent set forth herein without responsibility for
investigating the contents thereof;

 

(ii)                                  Neither the Trustee nor the Certificate
Administrator shall be personally liable for an error of judgment made in good
faith by a Responsible Officer of the Trustee or the Certificate Administrator,
as the case may be, unless it shall be proved that the Trustee or the
Certificate Administrator, as the case may be, was negligent in ascertaining the
pertinent facts;

 

(iii)                               Neither the Trustee nor the Certificate
Administrator shall be personally liable with respect to any action taken,
suffered or omitted to be taken by it in good faith in accordance with the
direction of Holders of Certificates entitled to greater than 50% of the
Percentage Interests (or such other percentage as is specified herein) of each
affected Class, or of the aggregate Voting Rights of the Certificates, relating
to the time, method and place of conducting any proceeding for any remedy
available to the Trustee or the Certificate Administrator, as the case may be,
or exercising any trust or power conferred upon the Trustee or the Certificate
Administrator, as the case may be, under this Agreement;

 

(iv)                              Neither the Trustee nor the Certificate
Administrator nor any of their directors, officers, employees, agents or control
persons shall be responsible for any act or omission of any Custodian, Paying
Agent or Certificate Registrar that is not an Affiliate of the Trustee or
Certificate Administrator, respectively, and that is selected other than by the
Trustee, performed or omitted in compliance with any custodial or other
agreement, or any act or omission of the Master Servicer, the Special Servicer,
the Depositor, the Trust Advisor or any other Person, including, without
limitation, in connection with actions taken pursuant to this Agreement;

 

(v)                                 Neither the Trustee nor the Certificate
Administrator shall be under any obligation to appear in, prosecute or defend
any legal action which is not incidental to its respective duties as Trustee or
Certificate Administrator in accordance with this Agreement (and, if it does,
all legal expenses and costs of such action shall be an expense of the Trust
Fund (or, if such matter relates solely and directly to any Mortgage Loan, shall
be allocated on a pro rata and pari passu basis as between the Trust Asset and
the related Companion Participation (based on the Trust Asset’s and related
Companion Participation’s Stated Principal Balance)), and the Trustee or the
Certificate Administrator, as applicable, shall be entitled, as provided in
Section 3.06 hereof, to be reimbursed therefor from amounts on deposit in the
related Mortgage Loan Collection Account and identified on the Trust Ledger,
unless such legal action arises out of the negligence or bad faith of the
Trustee or Certificate Administrator, as applicable, or any breach of an
obligation, representation, warranty or covenant of the Trustee or Certificate
Administrator, as applicable, contained herein; and

 

270

--------------------------------------------------------------------------------


 

(vi)                              Neither the Trustee nor the Certificate
Administrator shall be charged with knowledge of any act, failure to act or
breach of any Person upon the occurrence of which the Trustee or Certificate
Administrator, as applicable, may be required to act, unless a Responsible
Officer of the Trustee or Certificate Administrator, as applicable, obtains
actual knowledge of such failure.  Neither the Trustee nor the Certificate
Administrator shall be deemed to have actual knowledge of the Master Servicer’s
or the Special Servicer’s failure to provide scheduled reports, certificates and
statements when and as required to be delivered to the Trustee or Certificate
Administrator, as applicable, pursuant to this Agreement.

 

None of the provisions contained in this Agreement shall require either the
Trustee, in its capacity as Trustee or the Certificate Administrator, in its
capacity as Certificate Administrator, to expend or risk its own funds, or
otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if in the opinion
of the Trustee or the Certificate Administrator, as the case may be, the
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it, and none of the provisions contained in this
Agreement shall in any event require the Trustee or the Certificate
Administrator, as the case may be, to perform, or be responsible for the manner
of performance of, any of the obligations of the Master Servicer, the Special
Servicer or the Trust Advisor under this Agreement, except, in the case of the
Trustee, during such time, if any, as the Trustee shall be the successor to, and
be vested with the rights, duties, powers and privileges of, the Master Servicer
or the Special Servicer in accordance with the terms of this Agreement.  Neither
the Trustee or the Certificate Administrator shall be required to post any
surety or bond of any kind in connection with its performance of its obligations
under this Agreement and neither the Trustee nor the Certificate Administrator
shall be liable for any loss on any investment of funds pursuant to this
Agreement.  Notwithstanding any other provision hereof, however, whenever acting
as or instead of the Master Servicer or Special Servicer hereunder, the Trustee
and the Certificate Administrator shall comply with the Servicing Standard.

 

Section 8.02.                                   Certain Matters Affecting the
Trustee and the Certificate Administrator.

 

(a)                                             Except as otherwise provided in
Section 8.01 of this Agreement:

 

(i)                                     The Trustee and the Certificate
Administrator may request and/or rely upon and shall be protected in acting or
refraining from acting upon any resolution, Officer’s Certificate, certificate
of auditors or any other certificate, statement, instrument, opinion, report,
notice, request, consent, order, appraisal, bond or other paper or document
reasonably believed by it to be genuine and to have been signed or presented by
the proper party or parties and neither the Trustee nor the Certificate
Administrator shall have any responsibility to ascertain or confirm the
genuineness of any such party or parties;

 

(ii)                                  Each of the Trustee and the Certificate
Administrator may consult with counsel and any written advice of such counsel,
or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken or suffered or omitted by it hereunder
in good faith and in accordance with such Opinion of Counsel;

 

271

--------------------------------------------------------------------------------


 

(iii)                               (A) Neither the Trustee nor the Certificate
Administrator shall be under any obligation to institute, conduct or defend any
litigation hereunder or in relation hereto at the request, order or direction of
any of the Certificateholders, pursuant to the provisions of this Agreement,
unless such Certificateholders shall have offered to the Trustee or the
Certificate Administrator, as the case may be, reasonable security or indemnity
reasonably satisfactory to the Trustee or the Certificate Administrator, as
applicable, against the costs, expenses and liabilities which may be incurred
therein or thereby, provided that nothing contained herein shall relieve the
Trustee or the Certificate Administrator, as the case may be, of the
obligations, upon the occurrence of an Event of Default (which has not been
cured or waived) of which a Responsible Officer of the Trustee or the
Certificate Administrator, as the case may be, has actual knowledge, to exercise
such of the rights and powers vested in it by this Agreement, and to use the
same degree of care and skill in their exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs; and (B) the right of the Trustee and the Certificate Administrator to
perform any discretionary act enumerated in this Agreement shall not be
construed as a duty, and the Trustee or the Certificate Administrator, as the
case may be, shall not be answerable for other than its negligence or willful
misconduct in the performance of any such act;

 

(iv)                              None of the Trustee, the Certificate
Administrator or any of their directors, officers, employees, Affiliates, agents
or “control” persons within the meaning of the Securities Act shall be
personally liable for any action taken, suffered or omitted by it in good faith
and reasonably believed by the Trustee or the Certificate Administrator, as the
case may be, to be authorized or within the discretion or rights or powers
conferred upon it by this Agreement;

 

(v)                                 Neither the Trustee nor the Certificate
Administrator shall be bound to make any investigation into the facts or matters
stated in any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, appraisal, bond or other paper or document,
unless requested in writing to do so by Holders of Certificates entitled to at
least 25% (or such other percentage as is specified herein) of the Percentage
Interests of any affected Class; provided, however, that if the payment within a
reasonable time to the Trustee or the Certificate Administrator, as the case may
be, of the costs, expenses or liabilities likely to be incurred by it in the
making of such investigation is, in the opinion of the Trustee or the
Certificate Administrator, as the case may be, not reasonably assured to the
Trustee or the Certificate Administrator, as the case may be, by the security
afforded to it by the terms of this Agreement, the Trustee or the Certificate
Administrator, as the case may be, may require reasonable indemnity against such
expense or liability as a condition to taking any such action.  The reasonable
expense of every such investigation shall be paid by the Master Servicer, the
Special Servicer or the Trust Advisor if an Event of Default or Trust Advisor
Termination Event shall have occurred and be continuing relating to the Master
Servicer, the Special Servicer or the Trust Advisor, respectively, and otherwise
by the Certificateholders requesting the investigation;

 

(vi)                              The Trustee may execute any of the trusts or
powers hereunder and the Trustee and the Certificate Administrator may perform
any duties hereunder either

 

272

--------------------------------------------------------------------------------


 

directly or by or through agents or attorneys but shall not be relieved of the
obligations hereunder, provided, however, that the Trustee or the Certificate
Administrator, as the case may be, may not perform any duties hereunder through
any Person that is a Prohibited Party; and

 

(vii)                           In no event shall the Trustee or the Certificate
Administrator be liable for special, punitive, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Trustee or the Certificate Administrator has been advised of the
likelihood of such loss or damage and regardless of the form of action.

 

(b)                                             Following the Startup Day,
neither the Trustee nor the Certificate Administrator shall, except as expressly
required by any provision of this Agreement, accept any contribution of assets
to the Trust Fund unless the Trustee or the Certificate Administrator shall have
received an Opinion of Counsel (the costs of obtaining such opinion to be borne
by the Person requesting such contribution) to the effect that the inclusion of
such assets in the Trust Fund will not cause the Lower-Tier REMIC or the
Upper-Tier REMIC to fail to qualify as a REMIC at any time that any Certificates
are outstanding, or subject the Lower-Tier REMIC or the Upper-Tier REMIC to any
tax under the REMIC Provisions or other applicable provisions of federal, state
and local law or ordinances or cause the Grantor Trust to fail to qualify as a
grantor trust for federal income tax purposes.

 

(c)                                              All rights of action under this
Agreement or under any of the Certificates, enforceable by the Trustee and the
Certificate Administrator, may be enforced by it without the possession of any
of the Certificates, or the production thereof at the trial or other proceeding
relating thereto, and any such suit, action or proceeding instituted by the
Trustee and the Certificate Administrator shall be brought in its name for the
benefit of all the Holders of such Certificates, subject to the provisions of
this Agreement.

 

The Trustee shall not have a duty to conduct any affirmative investigation as to
the occurrence of any condition requiring the repurchase of any Trust Asset by
any Trust Asset Seller pursuant to this Agreement or the eligibility of any
Trust Asset for purposes of this Agreement.

 

(d)                                             Each of the Trustee and the
Certificate Administrator shall be entitled to all of the same rights,
protections, immunities and indemnities afforded to it as Trustee and
Certificate Administrator, as the case may be, in each capacity for which it
serves hereunder.  For the avoidance of doubt, the Certificate Administrator and
the Trustee, in its capacity as secured party under the Pledge and Account
Control Agreement, each shall be entitled to all of the rights, protections,
immunities and indemnities afforded to the Trustee hereunder.

 

(e)                                              In order to comply with laws,
rules, regulations and executive orders in effect from time to time applicable
to banking institutions, including those relating to the funding of terrorist
activities and money laundering (for purposes of this clause (e), “Applicable
Law”), the Certificate Administrator and the Trustee, as the case may be, are
required to obtain, verify and record certain information relating to
individuals and entities that maintain a business relationship with the
Certificate Administrator or the Trustee.  Accordingly, each of the parties

 

273

--------------------------------------------------------------------------------


 

hereto agrees to provide to the Certificate Administrator and the Trustee, upon
its respective request from time to time, such identifying information and
documentation as may be available for such party in order to enable the
Certificate Administrator and the Trustee to comply with Applicable Law.

 

Section 8.03.                                   Trustee and the Certificate
Administrator Not Liable for Certificates or Trust Assets.

 

The recitals contained herein and in the Certificates shall not be taken as the
statements of the Trustee, the Certificate Administrator, the Trust Advisor, the
Master Servicer, or the Special Servicer and the Trustee, the Certificate
Administrator, the Trust Advisor, the Master Servicer and the Special Servicer
assume no responsibility for their correctness.  The Trustee, the Certificate
Administrator, the Trust Advisor, the Master Servicer and the Special Servicer
make no representations or warranties as to the validity or sufficiency of this
Agreement, of the Certificates or any offering circular used to offer the
Certificates for sale or the validity, enforceability or sufficiency of any
Trust Asset, or related document.  Neither the Trustee nor the Certificate
Administrator shall at any time have any responsibility or liability for or with
respect to the legality, validity and enforceability of any Mortgage, any Trust
Asset, or the perfection and priority of any Mortgage or the maintenance of any
such perfection and priority, or for or with respect to the sufficiency of the
Trust Fund or its ability to generate the payments to be distributed to
Certificateholders under this Agreement.  Without limiting the foregoing,
neither the Trustee nor the Certificate Administrator shall be liable or
responsible for:  (i) the existence, condition and ownership of any Mortgaged
Property; (ii) the existence of any hazard or other insurance thereon (other
than if the Trustee shall assume the duties of the Master Servicer or the
Special Servicer pursuant to Section 7.02 of this Agreement) or the
enforceability thereof; (iii) the existence of any Trust Asset or the contents
of the related Mortgage File on any computer or other record thereof (other than
if the Trustee shall assume the duties of the Master Servicer or the Special
Servicer pursuant Section 7.02 of this Agreement); (iv) the validity of the
assignment of any Trust Asset to the Trust Fund or of any intervening
assignment; (v) the completeness of any Mortgage File; the performance or
enforcement of any Trust Asset (other than if the Trustee shall assume the
duties of the Master Servicer or the Special Servicer pursuant to Section 7.02
of this Agreement); (vi) the compliance by the Depositor, the Master Servicer,
the Special Servicer or the Trust Advisor with any warranty or representation
made under this Agreement or in any related document or the accuracy of any such
warranty or representation prior to the Trustee’s receipt of notice or other
discovery of any non-compliance therewith or any breach thereof; (vii) any
investment of monies by or at the direction of the Master Servicer or any loss
resulting therefrom, the acts or omissions of any of the Depositor, the
Certificate Administrator, the Trust Advisor, the Master Servicer or the Special
Servicer (other than if the Trustee shall assume the duties of the Certificate
Administrator, the Master Servicer or Special Servicer pursuant to Section 7.02
of this Agreement) or any sub-servicer or any Borrower; any action of the Master
Servicer or Special Servicer (other than if the Trustee shall assume the duties
of the Master Servicer or Special Servicer pursuant to Section 7.02 of this
Agreement) or any sub-servicer taken in the name of the Trustee, except to the
extent such action is taken at the express written direction of the Trustee;
(viii) the failure of the Master Servicer or the Special Servicer or any
sub-servicer to act or perform any duties required of them on behalf of the
Trust Fund or the Trustee hereunder; or (ix) any action by or omission of the
Trustee or the Certificate Administrator taken at the instruction of the Master
Servicer or the Special Servicer (other than if

 

274

--------------------------------------------------------------------------------


 

the Trustee shall assume the duties of the Master Servicer or the Special
Servicer pursuant to Section 7.02 of this Agreement) unless the taking of such
action is not permitted by the express terms of this Agreement; provided,
however, that the foregoing shall not relieve the Trustee of its obligation to
perform its duties as specifically set forth in this Agreement.  The Trustee and
the Certificate Administrator shall not be accountable for the use or
application by the Depositor, the Certificate Administrator, (in the case of the
Trustee only), the Trustee (in the case of the Certificate Administrator only),
the Master Servicer or the Special Servicer of any of the Certificates or of the
proceeds of such Certificates, or for the use or application of any funds paid
to the Depositor, the Certificate Administrator (in the case of the Trustee
only), the Trustee (in the case of the Certificate Administrator only), the
Master Servicer or the Special Servicer in respect of the assignment of the
Trust Assets or deposited in or withdrawn from the Collection Accounts, any
Mortgage Loan Collection Account, the Lower-Tier Distribution Account, the
Upper-Tier Distribution Account, the Borrower Accounts, any Mortgage Loan REO
Account or any Excess Liquidation Proceeds Account or any other account
maintained by or on behalf of the Certificate Administrator, the Master Servicer
or the Special Servicer, other than any funds held by the Trustee or the
Certificate Administrator.  Neither the Trustee nor the Certificate
Administrator shall have any responsibility for filing any financing or
continuation statement in any public office at any time or to otherwise perfect
or maintain the perfection of any security interest or lien granted to it
hereunder (unless the Trustee shall have become the successor Master Servicer)
or to record this Agreement.  In making any calculation hereunder which includes
as a component thereof the payment or distribution of interest for a stated
period at a stated rate “to the extent permitted by applicable law,” the Trustee
or the Certificate Administrator, as the case may be, shall assume that such
payment is so permitted unless a Responsible Officer of the Trustee or the
Certificate Administrator, as the case may be, has actual knowledge, or receives
an Opinion of Counsel (at the expense of the Person asserting the
impermissibility) to the effect, that such payment is not permitted by
applicable law.  The Depositor is not obligated to monitor or supervise the
performance of the Trustee or the Certificate Administrator under this Agreement
or otherwise.

 

Section 8.04.                                   Trustee and Certificate
Administrator May Own Certificates.

 

The Trustee, the Certificate Administrator and any agent of the Trustee or the
Certificate Administrator in its individual capacity or any other capacity may
become the owner or pledgee of Certificates, and may deal with the Depositor,
the Certificate Administrator, the Trustee, the Master Servicer, the Special
Servicer, the Trust Advisor and the Placement Agents in banking transactions,
with the same rights it would have if it were not Trustee, Certificate
Administrator or such agent, as the case may be.

 

Section 8.05.                                   Payment of Trustee’s and
Certificate Administrator’s Fees and Expenses; Indemnification.

 

(a)                                             On each Distribution Date, prior
to the distribution of amounts to the Certificateholders, the Certificate
Administrator shall be entitled to withdraw and pay the Trustee and itself its
respective portion of the Trustee/Certificate Administrator Fee, as applicable,
as reasonable compensation from amounts remitted to the Lower-Tier Distribution
Account (which shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust) for all services rendered in the
execution of the trusts hereby created and in the

 

275

--------------------------------------------------------------------------------


 

exercise and performance of any of the powers and duties of the Trustee and the
Certificate Administrator at the Trustee/Certificate Administrator Fee Rate.

 

(b)                                             In the event that the Trustee
assumes the servicing responsibilities of the Master Servicer or the Special
Servicer hereunder pursuant to or otherwise arising from the resignation or
removal of the Master Servicer or the Special Servicer, the Trustee shall be
entitled to the compensation to which the Master Servicer or the Special
Servicer, as the case may be, would have been entitled (other than the rights of
the Special Servicer to receive any Workout Fee specified in Section 3.12(c) of
this Agreement in the event that the Special Servicer is terminated).

 

(c)                                              The Trustee and the Certificate
Administrator shall be paid or reimbursed by the Trust Fund upon its request for
all reasonable expenses, disbursements and advances incurred or made by the
Trustee or the Certificate Administrator pursuant to and in accordance with any
of the provisions of this Agreement (including the reasonable compensation and
the expenses and disbursements of its counsel and of all persons not regularly
in its employ), which the Certificate Administrator will be entitled to withdraw
from the Distribution Accounts prior to the distribution to Certificateholders
to the extent set forth herein and to the extent such payments are
“unanticipated expenses incurred by the REMIC” within the meaning of Treasury
Regulations Section 1.860G-1(b)(iii) except any such expense, disbursement or
advance as may arise from its negligence or bad faith; provided, however, that,
subject to the last paragraph of Section 8.01 of this Agreement, the Trustee or
the Certificate Administrator shall not refuse to perform any of their
respective duties hereunder solely as a result of the failure to be paid their
respective portions of the Trustee/Certificate Administrator Fee, or the
Trustee’s previously incurred expenses or the Certificate Administrator’s
previously-incurred expenses, as applicable.  The term “unanticipated expenses
incurred by the REMIC” shall include any fees, expenses and disbursement of any
separate Trustee or co-Trustee appointed hereunder, only to the extent such
fees, expenses and disbursements were not reasonably anticipated as of the
Closing Date and are attributable to the Lower-Tier REMIC or the Upper-Tier
REMIC and the losses, liabilities, damages, claims or expenses (including
reasonable attorneys’ fees) incurred or advanced by an Indemnified Party in
connection with any litigation arising out of this Agreement attributable to the
Lower-Tier REMIC or the Upper-Tier REMIC, including, without limitation, under
Section 2.03, Section 3.10, the third paragraph of Section 3.11, Section 4.05
and Section 7.01 of this Agreement.

 

The Master Servicer and the Special Servicer covenant and agree to pay or
reimburse the Trustee for the reasonable expenses, disbursements and advances
incurred or made by the Trustee in connection with any transfer of the servicing
responsibilities of the Master Servicer or the Special Servicer, respectively,
hereunder, pursuant to or otherwise arising from the resignation or removal of
the Master Servicer or Special Servicer (except in the case of removal of the
Special Servicer without cause), as applicable, in accordance with any of the
provisions of this Agreement (and including the reasonable fees and expenses and
disbursements of its counsel and all other persons not regularly in its employ),
except any such expense, disbursement or advance as may arise from the
negligence or bad faith of the Trustee.

 

(d)                                             Each of the Depositor, the
Master Servicer, the Special Servicer and the Trust Advisor (each, for purposes
of this Section 8.05(d), an “Indemnifying Party”) shall

 

276

--------------------------------------------------------------------------------


 

(severally and not jointly) indemnify the Trustee (both in its capacity as
Trustee and individually), the Certificate Administrator (both in its capacity
as Certificate Administrator and individually) and the Custodian and each of
their Affiliates and each of the directors, officers, employees and agents of
the Trustee and the Certificate Administrator and each of their Affiliates
(each, for purposes of this Section 8.05(d), an “Indemnified Party”), and hold
each of them harmless against any and all claims, losses, damages, penalties,
fines, forfeitures, reasonable legal fees and related costs, judgments, and any
other costs, fees and expenses that the Indemnified Party may sustain in
connection with this Agreement (including, without limitation, reasonable fees
and disbursements of counsel incurred by the Indemnified Party in any action or
proceeding between the Indemnifying Party and the Indemnified Party or between
the Indemnified Party and any third party or otherwise) resulting from each such
Indemnifying Party’s respective willful misconduct, bad faith, fraud or
negligence in the performance of each of its respective duties hereunder or by
reason of negligent disregard of its respective obligations and duties hereunder
(including in the case of the Master Servicer, any agent of the Master Servicer
or sub-servicer).

 

The Trust Fund shall indemnify each Indemnified Party from, and hold it harmless
against, any and all losses, liabilities, damages, claims or unanticipated
expenses (including, without limitation, reasonable fees and disbursements of
counsel incurred by the Indemnified Party in any action or proceeding between
the Indemnifying Party and the Indemnified Party or between the Indemnified
Party and any third party or otherwise) arising in respect of this Agreement,
the Trust Assets or the Certificates other than (i) those resulting from the
negligence, fraud, bad faith or willful misconduct of the Indemnified Party and
(ii) those as to which such Indemnified Party is entitled to indemnification
pursuant to this Section 8.05(d).  The right of reimbursement of the Indemnified
Parties under this Section 8.05(d) shall be senior to the rights of all
Certificateholders.

 

(e)                                              Notwithstanding anything herein
to the contrary, this Section 8.05 shall survive the termination or maturity of
this Agreement or the resignation, removal or termination of the Trustee, the
Certificate Administrator, the Master Servicer or the Special Servicer, as the
case may be, regarding rights accrued prior to such resignation, removal or
termination and (with respect to any acts or omissions during its respective
tenures) the resignation, removal or termination of the Master Servicer, the
Special Servicer, the Paying Agent, the Certificate Administrator, the
Certificate Registrar or the Custodian.

 

(f)                                               This Section 8.05 shall be
expressly construed to include, but not be limited to, such indemnities,
compensation, expenses, disbursements, advances, losses, liabilities, damages
and the like, as may pertain or relate to any environmental law or environmental
matter.

 

(g)                                              Each of the Certificate
Administrator, the Custodian and the Trustee (in each case with respect to
itself only, for purposes of this Section 8.05(g), an “Indemnifying Party”)
shall (severally and not jointly) indemnify the Depositor, the Trust Fund, the
Master Servicer and the Special Servicer and their respective Affiliates and
each of the directors, officers, employees and agents of the Master Servicer and
the Special Servicer and their respective Affiliates (each, for purposes of this
Section 8.05(g), an “Indemnified Party”), and hold each of them harmless against
any and all claims, losses, damages, penalties, fines,

 

277

--------------------------------------------------------------------------------


 

forfeitures, reasonable legal fees and related costs, judgments, and any other
costs, fees and expenses that the Indemnified Party may sustain in connection
with this Agreement (including, without limitation, reasonable fees and
disbursements of counsel incurred by the Indemnified Party in any action or
proceeding between the Indemnifying Party and the Indemnified Party or between
the Indemnified Party and any third party or otherwise) resulting from the
applicable Indemnifying Party’s willful misconduct, bad faith, fraud or
negligence in the performance of its duties hereunder or by reason of negligent
disregard of its obligations and duties hereunder.

 

(h)                                             The Certificate Administrator
(for purposes of this Section 8.05(h), the “Indemnifying Party”) shall, solely
in its capacity as the 17g-5 Information Provider, indemnify the Trust Asset
Seller, the Depositor and the Placement Agents (each, for purposes of this
Section 8.05(h), an “Indemnified Party”), and hold each of them harmless against
any and all claims, losses, damages, penalties, fines, forfeitures, reasonable
legal fees and related costs, judgments, and any other costs, fees and expenses
that the Indemnified Party may sustain in connection with this Agreement
(including, without limitation reasonable fees and disbursements of counsel
incurred by the Indemnified Party in any action or proceeding between the
Indemnifying Party and the Indemnified Party or between the Indemnified Party
and any third party or otherwise) related to (i) the applicable Indemnifying
Party’s willful misconduct, bad faith, fraud or gross negligence in the
performance of its duties hereunder or by reason of grossly negligent disregard
of its obligations and duties hereunder or (ii) a determination by any Rating
Agency that it cannot reasonably rely on representations made by the Depositor
or any Affiliate thereof pursuant to Exchange Act Rule 17g-5(a)(3), to the
extent caused by any such willful misconduct, bad faith, fraud or gross
negligence in the performance of its duties hereunder or by reason of grossly
negligent disregard referred to in clause (i) above by the Indemnifying Party.

 

Section 8.06.                                   Eligibility Requirements for
Trustee and Certificate Administrator.

 

The Trustee and Certificate Administrator hereunder shall at all times:

 

(i)                                     be a corporation or association
organized and doing business under the laws of any state or the United States of
America,

 

(ii)                                  be authorized under such laws to exercise
corporate trust powers and to accept the trust conferred under this Agreement,

 

(iii)                               have a combined capital and surplus of at
least $50,000,000,

 

(iv)                              have a rating on its unsecured long term debt
of at least “AA(low)” by DBRS (or, if not rated by DBRS, an equivalent (or
higher) rating by any two other NRSROs) (or “A” by DBRS if it has a short-term
debt rating of at least “R-1(middle)” from DBRS) and “A2” by Moody’s (or “A3” by
Moody’s if the Trustee or the Certificate Administrator, as applicable, has a
short term debt rating of at least “P-1” from Moody’s) shall not have withdrawn,
qualified or downgraded its ratings of securities in a commercial mortgage loan
securitization as a result of the performance by such Trustee or Certificate
Administrator thereunder (or such other rating with respect to which the Rating
Agencies have provided a No Downgrade Confirmation),

 

278

--------------------------------------------------------------------------------


 

(v)                                 be subject to supervision or examination by
federal or state authority and shall not be an Affiliate of the Master Servicer
(except, in the case of the Trustee, during any period when the Trustee has
assumed the duties of the Master Servicer or Special Servicer, as the case may
be, pursuant to Section 7.02 of this Agreement) and

 

(vi)                              not be a Prohibited Party.

 

Notwithstanding the foregoing, if the Trustee or the Certificate Administrator
meets the provisions of clauses (i) through (iii), (v) and (vi) above, but does
not meet the provisions of clause (iv) above, the Trustee or the Certificate
Administrator, as the case may be, shall be deemed to meet the provisions of
such clause (iv) if it appoints a fiscal agent as a backup liquidity provider,
provided that such fiscal agent meets the provisions of clauses (i) through
(vi) above and shall have assumed in writing all obligations of the Trustee or
the Certificate Administrator, as the case may be, to make Advances under this
Agreement as and when required of the Trustee or the Certificate Administrator,
as the case may be.  If a corporation or association publishes reports of
condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for purposes of this
Section the combined capital and surplus of such corporation shall be deemed to
be its combined capital and surplus as set forth in its most recent report of
condition so published.  If the place of business from which the Trustee
administers the Trust Fund is a state or local jurisdiction that imposes a tax
on the Trust Fund or the net income of either Trust REMIC (other than a tax
corresponding to a tax imposed under the REMIC Provisions) the Trustee shall
elect either to resign immediately in the manner and with the effect specified
in Section 8.07 of this Agreement, (ii) pay such tax and continue as Trustee or
(iii) administer the Trust Fund from a state and local jurisdiction that does
not impose such a tax.  If at any time the Trustee or the Certificate
Administrator shall cease to be eligible in accordance with the provisions of
this Section, the Trustee or the Certificate Administrator, as the case may be,
shall resign immediately in the manner and with the effect specified in
Section 8.07 of this Agreement.

 

Section 8.07.                                   Resignation and Removal of
Trustee and Certificate Administrator.

 

The Trustee and the Certificate Administrator may at any time resign and be
discharged from the trusts hereby created by giving written notice thereof to
the Trustee, the Depositor, the Certificate Administrator, the Trust Advisor,
the Master Servicer, the Special Servicer, the 17g-5 Information Provider (who
shall promptly post such notice to the 17g-5 Information Provider’s Website
pursuant to Section 3.14(d) of this Agreement).  Upon notice of resignation from
the Trustee, the Master Servicer shall promptly appoint a successor trustee, the
appointment of which is subject to the requirements contained in Section 8.06 of
this Agreement and shall be, if no Control Termination Event has occurred and is
continuing, acceptable to the Directing Holder.  Upon notice of resignation from
the Certificate Administrator, the Trustee shall promptly appoint a successor
certificate administrator, the appointment of which is subject to the
requirements contained in Section 8.06 of this Agreement.  If no successor
trustee or certificate administrator shall have been so appointed and have
accepted appointment within 30 days after the giving of such notice of
resignation, the resigning Trustee or Certificate Administrator, as the case may
be, may petition any court of competent jurisdiction for the appointment of a
successor.  The Trustee or the Certificate Administrator, as applicable, shall
bear all reasonable out of

 

279

--------------------------------------------------------------------------------


 

pocket costs and expenses of each other party hereto and each Rating Agency in
connection with its resignation.

 

If at any time the Trustee or the Certificate Administrator shall cease to be
eligible in accordance with the provisions of Section 8.06 of this Agreement and
shall fail to resign after written request therefor by the Depositor or the
Master Servicer, or if at any time the Trustee or the Certificate Administrator
shall become incapable of acting, or shall be adjudged bankrupt or insolvent, or
a receiver of the Trustee or the Certificate Administrator, as the case may be
(or of its property), shall be appointed, or any public officer shall take
charge or control of the Trustee or the Certificate Administrator, as the case
may be (or of its property or affairs), for the purpose of rehabilitation,
conservation or liquidation, then the Depositor or the Master Servicer may
remove the Trustee or the Certificate Administrator, as the case may be, and the
Depositor or the Master Servicer shall promptly appoint a successor by written
instrument, which shall be delivered to the Trustee or the Certificate
Administrator, as the case may be, so removed and to the successor.

 

The Holders of Certificates entitled to at least a majority of the Voting Rights
may at any time remove the Trustee or the Certificate Administrator and appoint
a successor by written instrument or instruments, in seven originals, signed by
such Holders or their attorneys-in-fact duly authorized, one complete set of
which instruments shall be delivered to the Depositor, one complete set to the
Master Servicer and Special Servicer, one complete set to the Trustee, one
complete set to the Certificate Administrator, and one complete set to the
successor trustee or certificate administrator, as applicable.

 

In addition, if the Trustee or the Certificate Administrator is terminated
without cause, the terminating party shall pay all of the expenses of the
Trustee or the Certificate Administrator, as the case may be, necessary to
affect the transfer of its responsibilities to the successor.

 

In the event that the Trustee is terminated or removed pursuant to this
Section 8.07, all of its rights and obligations under this Agreement and in and
to the Trust Assets shall be terminated, other than any rights or obligations
that accrued prior to the date of such termination or removal (including the
right to receive all fees, expenses and other amounts accrued or owing to it
under this Agreement, plus interest at the Advance Rate on all such amounts
until received to the extent such amounts bear interest as provided in this
Agreement, with respect to periods prior to the date of such termination or
removal).

 

In the event that the Certificate Administrator is terminated or removed
pursuant to this Section 8.07, all of its rights and obligations under this
Agreement and in and to the Trust Assets shall be terminated, other than any
rights or obligations that accrued prior to the date of such termination or
removal (including the right to receive all fees, expenses and other amounts
accrued or owing to it under this Agreement, plus interest at the Advance Rate
on all such amounts until received to the extent such amounts bear interest as
provided in this Agreement, with respect to periods prior to the date of such
termination or removal).

 

Upon the resignation, assignment, or transfer of the Trustee or its business to
a successor, or upon the termination of the Trustee, (a) other than as provided
in the next sentence, the outgoing Trustee, at its own expense without right to
reimbursement therefor, shall (i) endorse

 

280

--------------------------------------------------------------------------------


 

the original executed Note for each Mortgage Loan (to the extent that the
original executed Note for each Mortgage Loan was endorsed to the outgoing
Trustee), without recourse, representation or warranty, express or implied, to
the order of the successor, as trustee for the registered holders of ACRE
Commercial Mortgage Trust 2013-FL1, Commercial Mortgage Pass-Through
Certificates or in blank, and (ii) in the case of the other assignable Mortgage
Loan Documents (to the extent such other Mortgage Loan Documents were assigned
to the outgoing Trustee), assign and record such Mortgage Loan Documents to such
successor, and such successor shall review the documents delivered to it or to
the Custodian with respect to each Mortgage Loan, and certify in writing that,
as to each Mortgage Loan then subject to this Agreement, such endorsement and
assignment has been made; (b) if any original executed Note for a Mortgage Loan
was not endorsed to the outgoing Trustee, the Custodian shall deliver such Note
to the successor trustee and the Custodian shall cooperate with any successor
trustee to ensure that such Note is endorsed (without recourse, representation
or warranty, express or implied) to the order of the successor trustee, as
trustee for the registered holders of ACRE Commercial Mortgage Trust 2013-FL1,
Commercial Mortgage Pass-Through Certificates or in blank.  If any assignable
Mortgage Loan Document (other than the Note) was not assigned to the outgoing
Trustee or if the Trustee is removed pursuant to Section 8.07 without cause,
with respect to the Mortgage Loan Documents identified in clause (ii) of the
preceding sentence, the Custodian shall deliver such Mortgage Loan Document to
the successor trustee and, if appropriate, such Mortgage Loan Documents shall be
recorded at the expense of the Trust Fund (a) prior to the occurrence and
continuance of a Control Termination Event, with the consent of the Controlling
Class Representative, (b) after the occurrence and continuance of a Control
Termination Event but prior to the occurrence and continuance of a Consultation
Termination Event, after consultation with the Controlling Class Representative
and the Trust Advisor and (iii) after the occurrence and continuance of a
Consultation Termination Event, after consultation with the Trust Advisor and
the reasonable cooperation (as determined by the Depositor) of the Depositor.

 

Section 8.08.                                   Successor Trustee and
Certificate Administrator.

 

(a)                                             Any successor trustee or
certificate administrator shall execute, acknowledge and deliver to the
Depositor, the Master Servicer, the Certificate Administrator (or in the case of
a successor certificate administrator, to the predecessor Certificate
Administrator) and the Trustee and the Certificate Administrator (or in the case
of a successor certificate administrator, to the predecessor Certificate
Administrator), as the case may be, instruments accepting their appointment
hereunder, and thereupon the resignation or removal of the predecessor Trustee
or Certificate Administrator, as applicable, shall become effective and such
successor, without any further act, deed or conveyance, shall become fully
vested with all the rights, powers, duties and obligations of its predecessor
hereunder, with the like effect as if originally named as Trustee or Certificate
Administrator, as applicable, herein, provided that such successor shall satisfy
the requirements contained in Section 8.06 of this Agreement.  The predecessor
Trustee or Certificate Administrator, as applicable, shall deliver to its
successor all Mortgage Files and related documents and statements held by it
hereunder, and the Depositor and the predecessor Trustee or Certificate
Administrator, as applicable, shall execute and deliver such instruments and do
such other things as may reasonably be required for more fully and certainly
vesting and confirming in the successor all such rights, powers, duties and
obligations.  No successor trustee or certificate administrator, as the case may
be, shall accept appointment as

 

281

--------------------------------------------------------------------------------


 

provided in this Section 8.08 unless at the time of such acceptance such
successor shall be eligible under the provisions of Section 8.06 of this
Agreement.

 

Upon acceptance of appointment by a successor trustee as provided in this
Section 8.08, the Depositor shall mail notice of the succession of such Trustee
hereunder to all Holders of Certificates at their addresses as shown in the
Certificate Register.  If the Depositor fails to mail such notice within 10 days
after acceptance of appointment by the successor trustee, the successor trustee
shall cause such notice to be mailed at the expense of the Depositor.

 

(b)                                             Any successor trustee appointed
pursuant to this Agreement shall satisfy the eligibility requirements set forth
in Section 8.06 hereof.

 

Section 8.09.                                   Merger or Consolidation of
Trustee or Certificate Administrator.Any corporation into which the Trustee or
the Certificate Administrator may be merged or converted or with which it may be
consolidated or any corporation resulting from any merger, conversion or
consolidation to which the Trustee or the Certificate Administrator shall be a
party, or any corporation succeeding to all or substantially all of the
corporate trust business of the Trustee or the Certificate Administrator, shall
be the successor of the Trustee or the Certificate Administrator, as the case
may be, hereunder, provided that such corporation shall be eligible under the
provisions of Section 8.06 of this Agreement without the execution or filing of
any paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.  The Trustee or the Certificate
Administrator, as applicable, shall notify the other parties hereto, and the
Certificate Administrator shall post notice of such merger or consolidation to
the Certificate Administrator’s Website in accordance with Section 3.14(d) of
this Agreement and provide notice of such event to the Master Servicer, the
Special Servicer, the Depositor, the Trust Advisor, the 17g-5 Information
Provider (who shall promptly post such notice to the 17g-5 Information
Provider’s Website pursuant to Section 3.14(d) of this Agreement).

 

Section 8.10.                                   Appointment of Co-Trustee or
Separate Trustee.Notwithstanding any other provisions hereof, at any time, for
the purpose of meeting any legal requirements of any jurisdiction in which any
part of the Trust Fund or property securing the same may at the time be located,
the Depositor and the Trustee acting jointly shall have the power and shall
execute and deliver all instruments to appoint one or more Persons approved by
the Trustee to act (at the expense of the Trust Fund) as co-Trustee or
co-Trustees, jointly with the Trustee, or separate Trustee or separate Trustees,
of all or any part of the Trust Fund, and to vest in such Person or Persons, in
such capacity, such title to the Trust Fund, or any part thereof, and, subject
to the other provisions of this Section 8.10, such powers, duties, obligations,
rights and trusts as the Depositor and the Trustee may consider necessary or
desirable.  If the Depositor shall not have joined in such appointment within 15
days after the receipt by it of a request so to do, or in case an Event of
Default shall have occurred and be continuing, the Trustee alone shall have the
power to make such appointment.  Except as required by applicable law, the
appointment of a co-Trustee or separate Trustee shall not relieve the Trustee of
its responsibilities, obligations and liabilities hereunder.  No co-Trustee or
separate Trustee hereunder shall be required to meet the terms of eligibility as
a successor Trustee under Section 8.06 hereunder and no notice to Holders of
Certificates of the appointment of co-Trustee(s) or separate Trustee(s) shall be
required under Section 8.08 hereof.

 

282

--------------------------------------------------------------------------------


 

In the case of any appointment of a co-Trustee or separate Trustee pursuant to
this Section 8.10, all rights, powers, duties and obligations conferred or
imposed upon the Trustee shall be conferred or imposed upon and exercised or
performed by the Trustee and such separate Trustee or co-Trustee jointly (it
being understood that such separate Trustee or co-Trustee is not authorized to
act separately without the Trustee joining in such act), except to the extent
that under any law of any jurisdiction in which any particular act or acts are
to be performed (whether as Trustee hereunder or as successor to the Master
Servicer hereunder), the Trustee shall be incompetent or unqualified to perform
such act or acts, in which event such rights, powers, duties and obligations
(including the holding of title to the Trust Fund or any portion thereof in any
such jurisdiction) shall be exercised and performed by such separate Trustee or
co-Trustee solely at the direction of the Trustee.

 

No Trustee under this Agreement shall be personally liable by reason of any act
or omission of any other trustee under this Agreement.  The Depositor and the
Trustee acting jointly may at any time accept the resignation of or remove any
separate Trustee or co-Trustee, or if the separate Trustee or co-Trustee is an
employee of the Trustee, the Trustee acting alone may accept the resignation of
or remove any separate Trustee or co-Trustee.

 

Any notice, request or other writing given to the Trustee shall be deemed to
have been given to each of the then separate Trustees and co-Trustees, as
effectively as if given to each of them.  Every instrument appointing any
separate Trustee or co-Trustee shall refer to this Agreement and the conditions
of this Article VIII.  Every such instrument shall be filed with the Trustee. 
Each separate Trustee and co-Trustee, upon its acceptance of the trusts
conferred, shall be vested with the estates or property specified in its
instrument of appointment, either jointly with the Trustee or separately, as may
be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee.  In no
event shall any such separate Trustee or co-Trustee be entitled to any provision
relating to the conduct of, affecting the liability of or affording protection
to such separate Trustee or co-Trustee that imposes a standard of conduct less
stringent than that imposed by the Trustee hereunder, affording greater
protection than that afforded to the Trustee hereunder or providing a greater
limit on liability than that provided to the Trustee hereunder.

 

Any separate Trustee or co-Trustee may, at any time, constitute the Trustee its
agent or attorney-in-fact, with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name.  If any separate Trustee or co-Trustee shall die,
become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Trustee, to the extent permitted by law, without the appointment of a new or
successor Trustee.

 

ARTICLE IX.

 

TERMINATION

 

Section 9.01.                                   Termination. 

 

(a)                                             The respective obligations and
responsibilities of the Master Servicer, the Special Servicer, the Depositor,
the Trust Advisor, the Certificate Administrator and the Trustee created hereby
with respect to the Certificates (other than the

 

283

--------------------------------------------------------------------------------


 

obligations of the Certificate Administrator to make certain payments and to
send certain notices to Certificateholders as hereinafter set forth) shall
terminate upon payment (or provision for payment) to the Certificateholders and
the Companion Participation Holders of all amounts held by or on behalf of the
Trustee, the Certificate Administrator and the Master Servicer, as the case may
be, required hereunder to be so paid on the Distribution Date following the
earliest to occur of (i) the purchase of the Trust Assets and all other property
held by the Trust Fund in accordance with Section 9.01(c) of this Agreement;
(ii) the exchange by the Remaining Certificateholder of its Certificates for the
Trust Assets in accordance with Section 9.01(g) of this Agreement; and (iii) the
later of (a) the receipt or collection of the last payment due on any Trust
Asset included in the Trust Fund, or (b) the liquidation and disposition
pursuant to this Agreement of the last asset held by the Trust Fund; provided,
however, that in no event shall the trust created hereby continue beyond the
expiration of twenty-one years from the death of the last survivor of the
descendants of Joseph P. Kennedy, the late Ambassador of the United States to
the United Kingdom, living on the date hereof.

 

For purposes of this Section 9.01, the Holder of Certificates representing
greater than 50% of the Percentage Interest of the then Controlling Class shall
have the first option to terminate the Trust Fund, and then the Special
Servicer, the Master Servicer and the Holder of a majority Percentage Interest
in the Class R and Class LR Certificates, in that order, pursuant to subsection
(c).  For purposes of this Section 9.01, the Directing Holder with the consent
of the Holders of the Controlling Class, shall act on behalf of the Holders of
the Controlling Class in purchasing the assets of the Trust Fund and terminating
the Trust. The option of the Remaining Certificateholder to terminate the Trust
Fund pursuant to subsection (g) is separate from the rights of the Controlling
Class, the Special Servicer, the Master Servicer and the Holders of the Class R
and Class LR Certificates to terminate the Trust Fund pursuant to subsection
(c).

 

(b)                                             The Trust Fund, the Lower-Tier
REMIC and the Upper-Tier REMIC shall be terminated and the assets of the Trust
Fund shall be sold or otherwise disposed of in connection therewith, only
pursuant to a “plan of complete liquidation” within the meaning of Code
Section 860F(a)(4)(A) providing for the actions contemplated by the provisions
hereof and pursuant to which the applicable Notice of Termination is given, and
requiring that the Trust Fund, the Lower-Tier REMIC and the Upper-Tier REMIC
shall terminate on a Distribution Date occurring not more than 90 days following
the date of adoption of the plan of complete liquidation.  For purposes of this
Section 9.01(b), the Notice of Termination given pursuant to Section 9.01(c) of
this Agreement shall constitute the adoption of the plan of complete liquidation
as of the date such notice is given, which date shall be specified by the
Certificate Administrator in the final federal income tax returns of the
Upper-Tier REMIC and the Lower-Tier REMIC.  Notwithstanding the termination of
the Lower-Tier REMIC or the Upper-Tier REMIC or the Trust Fund, the Certificate
Administrator shall be responsible for filing the final Tax Returns for each
such REMIC and the Grantor Trust for the period ending with such termination,
and shall retain books and records with respect to such REMICs and the Grantor
Trust for the same period of retention for which it maintains its own tax
returns or such other reasonable period.  The Trustee shall sign all Tax Returns
and other reports required by this Section.

 

(c)                                              Any Holder of Certificates
representing greater than 50% of the Percentage Interest of the then Controlling
Class, and, if such holder does not exercise its option,

 

284

--------------------------------------------------------------------------------


 

the Special Servicer, and if the Special Servicer does not exercise such option,
then the Master Servicer, and if the Master Servicer does not exercise such
option, then the Holder of a majority Percentage Interest in the Class R and
Class LR Certificates, in that order, may effect an early termination of the
Trust Fund, upon not less than 30 days’ prior Notice of Termination given to the
Trustee, the Special Servicer and the Master Servicer any time on or after the
Early Termination Notice Date specifying the Anticipated Termination Date, by
purchasing on such date all, but not less than all, of the Trust Assets then
included in the Trust Fund, and the Trust’s interest in all property acquired in
respect of any Trust Asset (which, in the case of an REO Property, shall not
include any related Companion Participation Holder’s interest therein), at a
purchase price, payable in cash, equal to the sum of, without duplication:

 

(A)                               100% of the Stated Principal Balance of each
Trust Asset included in the Trust Fund as of the last day of the month preceding
such Anticipated Termination Date (less any P&I Advances previously made on
account of principal);

 

(B)                               the fair market value of all other property
included in the Trust Fund as of the last day of the month preceding such
Anticipated Termination Date, as determined by an Independent appraiser
acceptable to the Master Servicer as of a date not more than 30 days prior to
the last day of the month preceding such Distribution Date;

 

(C)                               all unpaid interest accrued on the unpaid
balance of each Trust Asset (including any Trust Asset as to which title to the
related Mortgaged Property has been acquired) at the Mortgage Rate to the last
day of the month preceding such Anticipated Termination Date (less any P&I
Advances previously made on account of interest);

 

(D)                               the aggregate amount of unreimbursed Advances,
with interest thereon at the Advance Rate, and unpaid Servicing Compensation,
Special Servicing Compensation, Trust Advisor Fees, Trustee/Certificate
Administrator Fees, the CREFC® License Fees and Trust Fund expenses.

 

In the event that the Master Servicer or the Holder of a majority interest in
the Class R and Class LR Certificates purchases all of the Trust Assets and all
property acquired in respect of any Trust Asset remaining in the Trust Fund in
accordance with this Section 9.01(c), the Master Servicer or the Holder of a
majority interest in the Class R and Class LR Certificates, as applicable, shall
deposit in the Lower-Tier Distribution Account, not later than the Servicer
Remittance Date relating to the Anticipated Termination Date on which the final
distribution on the Certificates is to occur, an amount in immediately available
funds equal to the above-described purchase price (exclusive of any portion
thereof payable to any Person other than the Certificateholders pursuant to
Section 3.06(a) or 3.06(b) of this Agreement, which portion shall be deposited
in the Collection Account).  In addition, the Master Servicer shall transfer to
the Certificate Administrator for deposit in the Lower-Tier Distribution
Account, as applicable, all amounts required to be transferred thereto on the
Servicer Remittance Date from the Collection Account, together with any other
amounts on deposit in the Collection Account that would otherwise be held for
future distribution.  The Certificate Administrator shall deposit all amounts
deposited into the Lower-Tier Distribution Account into the Upper-Tier
Distribution Account for

 

285

--------------------------------------------------------------------------------


 

distribution in accordance with Section 4.01(a) and (b) of this Agreement.  Upon
confirmation that such final deposits have been made, the Custodian shall,
release or cause to be released to the Master Servicer or the Holder of a
majority interest in the Class R and Class LR Certificates, as applicable, the
Mortgage Files for the remaining Trust Assets and shall execute all assignments,
endorsements and other instruments furnished to it by such purchasing party as
shall be necessary to effectuate transfer of the Trust Assets and all property
acquired in respect of any Trust Asset remaining in the Trust Fund, and the
Trust Fund shall be liquidated in accordance with this Article IX.

 

For purposes of this Section 9.01, the Directing Holder with the consent of the
Holders of the Controlling Class, shall act on behalf of all Holders of the
Controlling Class in purchasing the assets of the Trust Fund and terminating the
Trust.

 

As a condition to the purchase of the assets of the Trust Fund pursuant to this
Section 9.01(c), the purchaser shall deliver to the Trustee and the Certificate
Administrator an Opinion of Counsel, which shall be at the expense of such
purchaser, stating that such termination will be a “qualified liquidation” under
Code Section 860F(a)(4)(A).  All costs and expenses incurred by any and all
parties to this Agreement or by the Trust Fund in connection with the purchase
of the Trust Assets and other assets of the Trust Fund pursuant to this
Section 9.01(c) shall be borne by the party exercising its purchase rights
hereunder.  The Trustee and the Certificate Administrator shall be entitled to
rely conclusively on any determination made by an Independent appraiser pursuant
to this subsection (c).

 

(d)                                             If the Trust Fund has not been
previously terminated pursuant to subsection (c) of this Section 9.01, the
Certificate Administrator shall determine as soon as practicable the
Distribution Date on which the Certificate Administrator reasonably anticipates,
based on information with respect to the Trust Assets previously provided to it,
that the final distribution will be made (i) to the Holders of outstanding
Regular Certificates, notwithstanding that such distribution may be insufficient
to distribute in full the Certificate Balance of each Class of Certificates,
together with amounts required to be distributed on such Distribution Date
pursuant to Section 4.01(b) of this Agreement and (ii) if no such Classes of
Certificates are then outstanding, to the Holders of the Class LR Certificates
of any amount remaining in the Collection Accounts or the Lower-Tier
Distribution Account, and to the Holders of the Class R Certificates of any
amount remaining in the Upper- Tier Distribution Account.

 

(e)                                              Notice of any termination of
the Trust Fund pursuant to this Section 9.01 shall be mailed by the Certificate
Administrator to affected Certificateholders with a copy to the Trustee, the
Master Servicer, the Special Servicer, the Trust Advisor and the 17g-5
Information Provider (who shall promptly post such notice to the 17g-5
Information Provider’s Website pursuant to Section 3.14(d) of this Agreement),
at their addresses shown in the Certificate Registrar not more than 30 days, and
not less than ten days, prior to the Anticipated Termination Date.  The notice
mailed by the Certificate Administrator to affected Certificateholders shall:

 

(i)                                     specify the Anticipated Termination Date
on which the final distribution is anticipated to be made to Holders of
Certificates of the Classes specified therein;

 

286

--------------------------------------------------------------------------------


 

(ii)                                  specify the amount of any such final
distribution, if known; and

 

(iii)                               state that the final distribution to
Certificateholders will be made only upon presentation and surrender of
Certificates at the office of the Paying Agent therein specified.

 

If the Trust Fund is not terminated on any Anticipated Termination Date for any
reason, the Certificate Administrator shall promptly mail notice thereof to each
affected Certificateholder.

 

(f)                                               Any funds not distributed on
the Termination Date because of the failure of any Certificateholders to tender
their Certificates shall be set aside and held in trust for the account of the
appropriate non-tendering Certificateholders, whereupon the Trust Fund shall
terminate.  If any Certificates as to which notice of the Termination Date has
been given pursuant to this Section 9.01 shall not have been surrendered for
cancellation within six months after the time specified in such notice, the
Certificate Administrator shall mail a second notice to the remaining
Certificateholders, at their last addresses shown in the Certificate Register,
to surrender their Certificates for cancellation in order to receive, from such
funds held, the final distribution with respect thereto.  If within one year
after the second notice any Certificate shall not have been surrendered for
cancellation, the Certificate Administrator may, directly or through an agent,
take appropriate steps to contact the remaining Certificateholders concerning
surrender of their Certificates.  The costs and expenses of maintaining such
funds and of contacting Certificateholders shall be paid out of the assets which
remain held.  If within two years after the second notice any Certificates shall
not have been surrendered for cancellation, the Paying Agent shall pay to the
Certificate Administrator all amounts distributable to the Holders thereof, and
the Certificate Administrator shall thereafter hold such amounts for the benefit
of such Holders until the earlier of (i) its termination as Certificate
Administrator hereunder and the transfer of such amounts to a successor
certificate administrator and (ii) the termination of the Trust Fund and
distribution of such amounts to the Residual Certificateholders.  No interest
shall accrue or be payable to any Certificateholder on any amount held as a
result of such Certificateholder’s failure to surrender its Certificate(s) for
final payment thereof in accordance with this Section 9.01.

 

(g)                                              In addition to the termination
rights set forth under subsection (c) above, the Remaining Certificateholder
shall have the right to exchange all of its then outstanding Regular
Certificates, for all of the Trust Assets and each REO Property remaining in the
Trust Fund as contemplated by clause (ii) of Section 9.01(a) by giving written
notice to all the parties hereto no later than 60 days prior to the anticipated
date of exchange.  In the event that the Remaining Certificateholder elects to
exchange all of its Regular Certificates, for all of the Trust Assets and each
REO Property remaining in the Trust Fund in accordance with the preceding
sentence, such Remaining Certificateholder, not later than the Business Day
prior to the Distribution Date on which the final distribution on the
Certificates is to occur, shall deposit in the Collection Account an amount in
immediately available funds equal to all amounts due and owing to the
Certificateholders, the Depositor, the Master Servicer, the Special Servicer,
the Certificate Administrator, the Trust Advisor and the Trustee hereunder
through the date of the liquidation of the Trust Fund that may be withdrawn from
the Collection Account, or an escrow account acceptable to the respective
parties hereto, pursuant to Section 3.06(a) of this Agreement

 

287

--------------------------------------------------------------------------------


 

or that may be withdrawn from the Distribution Accounts pursuant to
Section 3.06(f) and Section 3.06(g) of this Agreement, but only to the extent
that such amounts are not already on deposit in the Collection Account.  In
addition, the Master Servicer shall transfer all amounts required to be
transferred to the Certificate Administrator for deposit in the Lower-Tier
Distribution Account on such Servicer Remittance Date from the Collection
Account pursuant to Section 3.05 of this Agreement.  Upon confirmation from the
Certificate Administrator that such final deposits have been made and following
the surrender of all its Regular Certificates  on the final Distribution Date to
the Certificate Administrator, the Trustee shall, upon receipt of a Request for
Release from the Master Servicer, release or cause to be released to the
Remaining Certificateholder or any designee thereof, the Mortgage Files for the
remaining Trust Assets and shall execute all assignments, endorsements and other
instruments furnished to it by the Remaining Certificateholder as shall be
necessary to effectuate transfer of the Trust Assets and REO Properties
remaining in the Trust Fund, and the Trust Fund shall be liquidated in
accordance with this Article IX.  The remaining Trust Assets and REO Properties
are deemed distributed to the Remaining Certificateholder in liquidation of the
Trust Fund pursuant to this Article IX.  Solely for federal income tax purposes,
the Remaining Certificateholder shall be deemed to have purchased the assets of
the Lower-Tier REMIC for an amount equal to the remaining Certificate Balance of
its Regular Certificates, plus accrued, unpaid interest with respect thereto,
and the Certificate Administrator shall credit such amounts against amounts
distributable in respect of the Lower-Tier Regular Interests and such
Certificates.

 

As a condition to the purchase of the assets of the Trust Fund pursuant to this
Section 9.01(g), the purchaser shall deliver to the Trustee and the Certificate
Administrator an Opinion of Counsel, which shall be at the expense of such
purchaser, stating that such termination will be a “qualified liquidation” under
Code Section 860F(a)(4)(A).  All costs and expenses incurred by any and all
parties to this Agreement or by the Trust Fund in connection with the purchase
of the Trust Assets and other assets of the Trust Fund pursuant to this
Section 9.01(g) shall be borne by the party exercising its purchase rights
hereunder.

 

ARTICLE X.

 

MISCELLANEOUS PROVISIONS

 

Section 10.01.                            Counterparts.

 

This Agreement may be executed simultaneously in any number of counterparts,
each of which counterparts shall be deemed to be an original, and such
counterparts shall constitute but one and the same instrument.  Delivery of an
executed counterpart of a signature page of this Agreement in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.

 

Section 10.02.                            Limitation on Rights of
Certificateholders.

 

The death or incapacity of any Certificateholder shall not operate to terminate
this Agreement or the Trust Fund, or entitle such Certificateholder’s legal
representatives or heirs to claim an accounting or to take any action or
proceeding in any court for a partition or winding up

 

288

--------------------------------------------------------------------------------


 

of the Trust Fund, or otherwise affect the rights, obligations and liabilities
of the parties hereto or any of them.

 

No Certificateholder shall have any right to vote (except as expressly provided
for herein) or in any manner otherwise control the operation and management of
the Trust Fund, or the obligations of the parties hereto, and nothing herein set
forth, or contained in the terms of the Certificates, shall be construed so as
to constitute the Certificateholders from time to time as partners or members of
an association; and no Certificateholder shall be under any liability to any
third person by reason of any action taken by the parties to this Agreement
pursuant to any provision hereof.

 

No Certificateholder or Companion Participation Holder, as applicable, shall
have any right to institute any suit, action or proceeding in equity or at law
upon or under or with respect to this Agreement or any Trust Asset, unless such
Certificateholder or Companion Participation Holder, as applicable, previously
shall have given to the Trustee a written notice of default and of the
continuance thereof, as hereinbefore provided, and unless also Companion
Participation Holder or the Certificateholders representing Percentage Interests
of at least 25% of any affected Class of Certificates, as applicable, have made
written request upon the Trustee to institute such action, suit or proceeding in
its own name as Trustee hereunder and have offered to the Trustee such
reasonable security or indemnity as it may require against the costs, expenses
and liabilities to be incurred therein or thereby, and the Trustee, for 60 days
after its receipt of such notice, request and offer of security or indemnity,
shall have failed or refused to institute any such action, suit or proceeding. 
It is understood and intended, and expressly covenanted by each
Certificateholder with every other Certificateholder and the Trustee, that no
one or more Certificateholder of any Class shall have any right in any manner
whatever by virtue of any provision of this Agreement to affect, disturb or
prejudice the rights of the Holders of any other of such Certificates, or to
obtain or seek to obtain priority over or preference to any other such
Certificateholder, or to enforce any right under this Agreement, except in the
manner herein provided and for the equal, ratable and common benefit of all
Holders of Certificates of such Class.  For the protection and enforcement of
the provisions of this Section, each and every Certificateholder and the Trustee
shall be entitled to such relief as can be given either at law or in equity.

 

Section 10.03.                            Governing Law.

 

THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS AGREEMENT, THE RELATIONSHIP OF THE PARTIES TO THIS AGREEMENT, AND/OR THE
INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES TO THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS AND DECISIONS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CHOICE OF LAW
RULES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

289

--------------------------------------------------------------------------------

 


 

Section 10.04.         Waiver of Jury Trial; Consent to Jurisdiction.

 

TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, EACH PARTY HERETO WAIVES
ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY ASSIGNMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION
OF ANY TYPE BROUGHT BY ANY PARTY AGAINST THE OTHER PARTIES, WHETHER WITH RESPECT
TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.  EACH PARTY HERETO AGREES THAT
ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO
ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART,
TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT, ANY ASSIGNMENT OR
ANY PROVISION HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY
ASSIGNMENT.

 

TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, EACH PARTY HERETO HEREBY
IRREVOCABLY (I) SUBMITS TO THE JURISDICTION OF ANY NEW YORK STATE AND FEDERAL
COURTS SITTING IN NEW YORK CITY WITH RESPECT TO MATTERS ARISING OUT OF OR
RELATING TO THIS AGREEMENT; (II) AGREES THAT ALL CLAIMS WITH RESPECT TO SUCH
MATTERS MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURTS;
(III) WAIVES THE DEFENSE OF AN INCONVENIENT FORUM IN ANY ACTION OR PROCEEDING
INVOLVING SUCH CLAIMS IN ANY SUCH COURT; AND (IV) AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.

 

Section 10.05.         Notices.

 

Unless otherwise specified in this Agreement, all demands, notices and
communications hereunder shall be in writing, shall be deemed to have been given
upon receipt (except that notices to Holders of Class R and Class LR
Certificates or Holders of any Class of Certificates no longer held through a
Depository and instead held in registered, definitive form shall be deemed to
have been given upon being sent by first-class mail, postage prepaid or by
overnight courier) as follows:

 

290

--------------------------------------------------------------------------------


 

If to the Trustee, to:

 

U.S. Bank National Association

190 South LaSalle Street, 7th Floor

Chicago, Illinois 60603

Attention:  CMBS Account Management – ACRE 2013-FL1

Fax: 866-807-8670

 

If to the Depositor, to:

 

ACRC 2013-FL1 Depositor LLC

One North Wacker Drive

48th Floor

Chicago, IL 60606

Attention:  Legal Department

 

with a copy to:

 

Dechert LLP
2929 Arch Street
Philadelphia, PA 19104
Attention:  Richard Jones

 

If to the Certificate Administrator, to:

 

U.S. Bank National Association

190 South LaSalle Street, 7th Floor

Chicago, Illinois 60603

Attention:  ACRE 2013-FL1

 

If to the Master Servicer, to:

 

Wells Fargo Bank, National Association

Commercial Mortgage Servicing

MAC D1086

550 South Tryon Street, 14th Floor

Charlotte, North Carolina 28202

Attention:  ACRE 2013-FL1 Asset Manager

 

with a copy to:

 

Wells Fargo Bank, National Association
Legal Department
301 South College Street
D1053 300
Charlotte, North Carolina 28202
Attention: Commercial Mortgage Servicing Legal Support

 

291

--------------------------------------------------------------------------------


 

with a copy to:

 

Mayer Brown LLP
214 North Tryon Street - Suite 3800
Charlotte, North Carolina 28202-2137
Attention: Christopher J. Brady

 

If to the Special Servicer, to:

 

Ares Commercial Real Estate Servicer LLC

One North Wacker Drive

48th Floor

Chicago, IL 60606

Attention:  Portfolio Management

Fax:  (312) 252-7501

 

with a copy to

 

Ares Commercial Real Estate Servicer LLC

2000 Avenue of the Stars

12th Floor

Los Angeles, CA 90067

Attention:  Servicing

 

with a copy to

 

Ares Commercial Real Estate Servicer LLC

One North Wacker Drive

48th Floor

Chicago, IL 60606

Attention:  Legal Department

Fax:  (312) 252-7501

 

If to the Trust Advisor, to:

 

Trimont Real Estate Advisors, Inc.

3424 Peachtree Road NE, Suite 2200

Atlanta, Georgia 30326

Attention:  J. Gregory Winchester

Fax: (404) 420-5610

 

292

--------------------------------------------------------------------------------


 

with a copy to:

 

McKenna Long & Aldridge LLP
303 Peachtree Street NE, Suite 5300
Atlanta, Georgia 30308
Attention:  Patrick McGeehan
Fax: (404) 527-4198

 

If to the Trust Asset Seller, to:

 

ACRC Lender LLC

One North Wacker

48th Floor

Chicago, IL 60606

Attention:  Legal Department

 

with a copy to:

 

Dechert LLP
2929 Arch Street
Philadelphia, PA 19104
Attention: Richard Jones

 

If to Wells Fargo Securities, LLC, as Placement Agent, to:

 

Wells Fargo Securities, LLC

375 Park Avenue

New York, NY 10152

Attention:  A.J. Sfarra

Fax:  (212) 214-8970

 

with a copy to:

 

Wells Fargo Law Department
D1053 300
301 South College Street
Charlotte, NC 28288
Attention:  Brad W. Funk, Esq.
Fax:  (704) 715-6312

 

293

--------------------------------------------------------------------------------


 

If to J.P. Morgan Securities LLC, as Placement Agent, to:

 

J.P. Morgan Securities LLC

383 Madison Avenue

8th Floor

New York, NY 10179

Attention:  CMBS

Fax:  (212) 834-6250

 

with a copy to:

 

J.P. Morgan Securities LLC

277 Park Avenue

13th Floor

New York, NY 10172

Attention:  Bianca A. Russo, Managing Director & Associate General Counsel

Fax:  (917) 464-6116

 

If to any Certificateholder, to:

 

the address set forth in the Certificate Register

 

If to the initial Directing Holder with respect to any Mortgage Loan, to:

 

ACRC 2013-FL1 Holder LLC

One North Wacker Drive

48th Floor

Chicago, IL 60606

Attention:  Legal Department

Fax:  (312) 252-7501

 

with a copy to:

 

Dechert LLP
2929 Arch Street
Philadelphia, PA 19104
Attention: Richard Jones

 

If to the 17g-5 Information Provider, electronically to:

 

17g5informationprovider@usbank.com

(if applicable, with a subject heading of sufficient detail to indicate that
such information is required to be posted on the 17g-5 Information Provider’s
Website)

 

294

--------------------------------------------------------------------------------


 

or, in the case of the parties to this Agreement, to such other address as such
party shall specify by written notice to the other parties hereto.

 

Section 10.06.         Severability of Provisions.

 

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then, to the extent
permitted by applicable law, such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Certificates
or the rights of the Holders thereof.

 

Section 10.07.         Notice to the Depositor and Each Rating Agency.

 

(a)               The Certificate Administrator shall use its best efforts to
promptly provide notice, promptly furnish or make available) to the Depositor,
the Placement Agents, the Directing Holder (if no Consultation Termination Event
has occurred and is continuing), the Trustee, the 17g-5 Information Provider
(who shall promptly post such notice to the 17g-5 Information Provider’s
Website), with respect to each of the following of which a Responsible Officer
of the Certificate Administrator has actual knowledge:

 

(i)            any material change or amendment to this Agreement;

 

(ii)           the occurrence of any Event of Default that has not been cured;

 

(iii)          the merger, consolidation, resignation or termination of the
Certificate Administrator, the Master Servicer, the Special Servicer or the
Trustee; and

 

(iv)          the repurchase of Trust Assets pursuant to Section 2.03(e) of this
Agreement.

 

(b)               The Certificate Administrator shall promptly furnish to the
Depositor, the Placement Agents, the Directing Holder, the 17g-5 Information
Provider (who shall promptly post such materials to the 17g-5 Information
Provider’s Website):

 

(i)            notice of the final payment to any Class of Certificateholders;

 

(ii)           notice of any change in the location of the Distribution Accounts
or the Excess Liquidation Proceeds Account; and

 

(iii)          each report to Certificateholders described in Section 3.13 and
Section 4.02 of this Agreement.

 

(c)               The Master Servicer shall promptly furnish to the 17g-5
Information Provider (who shall promptly post such materials to the 17g-5
Information Provider’s Website):

 

(i)            a copy of each rent roll and each operating and other financial
statement and occupancy reports, to the extent such information is required to
be

 

295

--------------------------------------------------------------------------------


 

delivered under a Trust Asset, in each case to the extent collected pursuant to
Section 3.03 of this Agreement;

 

(ii)           notice of any change in the location of the Collection Account
and the Mortgage Loan Collection Account,

 

(iii)          a copy of any notice with respect to a breach of a representation
or warranty with respect to any Trust Asset;

 

(iv)          any event that would result in the voluntary or involuntary
termination of any insurance of the accounts of the Master Servicer;

 

(v)           any change in the lien priority of a Trust Asset;

 

(vi)          any new lease of an anchor or a termination of an anchor lease at
a retail Mortgaged Property;

 

(vii)         any material damage to a Mortgaged Property; and

 

(viii)        any amendment, modification, consent or waiver to or of any
provision of a Trust Asset.

 

(d)               Any party required to deliver any notice or information
pursuant to the terms of this Agreement to the Rating Agencies shall deliver
such written notice of the events or information specified in Section 3.14(d) to
the Rating Agencies at the address listed below, promptly following the
occurrence thereof.  The Master Servicer or the Special Servicer, as applicable,
and the Trustee also shall furnish such other information regarding the Trust
Fund as may be reasonably requested by the Rating Agencies to the extent such
party has or can obtain such information without unreasonable effort or expense;
provided, however, that such other information is first provided to the 17g-5
Information Provider in accordance with the procedures set forth in
Section 3.14(d).  Notwithstanding the foregoing, the failure to deliver such
notices or copies shall not constitute Event of Default, as the case may be,
under this Agreement.  Any confirmation of the rating by the Rating Agencies
required hereunder shall be in writing.

 

Notices to each Rating Agency shall be addressed as follows:

 

DBRS, Inc.
101 N. Wacker, Suite 100
Chicago, Illinois 60606
Attention: Commercial Mortgage Surveillance
Facsimile No.:  (312) 332-3492
Email: cmbs.surveillance@dbrs.com

 

296

--------------------------------------------------------------------------------


 

Moody’s Investors Services, Inc.
7 World Trade Center
New York, New York 10007
Attention:  Commercial Mortgage Surveillance Group
Facsimile No.:  (212) 553-0300

 

or in each case to such other address as either Rating Agency shall specify by
written notice to the parties hereto.

 

Section 10.08.         Amendment.

 

This Agreement or any Custodial Agreement may be amended at any time by the
Depositor, the Master Servicer, the Special Servicer, the Certificate
Administrator, the Trust Advisor and the Trustee without the consent of any of
the Certificateholders or the Companion Participation Holders, (i) to cure any
ambiguity or to correct any error; (ii) to cause the provisions herein to
conform or be consistent with or in furtherance of the statements made in the
Offering Circular with respect to the Certificates, the Trust or this Agreement
or to correct or supplement any provisions herein or therein which may be
defective or inconsistent with any other provisions herein or therein; (iii) to
amend any provision hereof to the extent necessary or desirable to maintain the
rating or ratings assigned to each of the Classes of Certificates by each Rating
Agency (provided that such amendment does not adversely affect in any material
respect the interests of any Certificateholder or holder of a Companion
Participation not consenting thereto); (iv) to amend or supplement a provision,
or to supplement any other provisions to the extent not inconsistent with the
provisions of this Agreement, or to effect any other change which will not
adversely affect in any material respect the interests of any Certificateholder
or Companion Participation Holder not consenting thereto, as evidenced in
writing by an Opinion of Counsel or, if solely affecting any Certificateholder,
in respect of which a No Downgrade Confirmation has been obtained relating to
the Certificates; and (v) to modify the procedures herein relating to compliance
with Rule 17g-5 under the Exchange Act; provided that such modification does not
materially increase the obligations of the Trustee, the Paying Agent, the
Certificate Administrator, the Trust Advisor, the 17g-5 Information Provider,
the Master Servicer or the Special Servicer; and provided, further, that such
amendment shall not adversely affect in any material respects the interests of
any Certificateholders, as evidenced by (x) an Opinion of Counsel or (y) receipt
of a No Downgrade Confirmation from each Rating Agency; and provided, further,
that the Trustee shall give notice of any such amendment to the 17g-5
Information Provider (who shall promptly post such notice to the 17g-5
Information Provider’s Website pursuant to Section 3.14(d) of this Agreement). 
In no event shall any such amendment cause the Lower-Tier REMIC or the
Upper-Tier REMIC to fail to qualify as a REMIC or the Grantor Trust to fail to
qualify as a grantor trust for federal income tax purposes.

 

This Agreement or any Custodial Agreement may also be amended from time to time
by the Depositor, the Master Servicer, the Special Servicer, the Certificate
Administrator, the Trust Advisor and the Trustee with the prior written consent
of the Holders of Certificates representing not less than 66-2/3% of the
Percentage Interests of each Class of Certificates affected thereby (without
regard to Certificates held by the Depositor, any of the Depositor’s Affiliates
and/or agents or the Trust Asset Seller) for the purpose of adding any
provisions to or changing in any

 

297

--------------------------------------------------------------------------------


 

manner or eliminating any of the provisions of this Agreement or modifying in
any manner the rights of the Certificateholders; provided, however, that no such
amendment may:

 

(i)            reduce in any manner the amount of, or delay the timing of,
payments received on the Trust Assets or the related Mortgage Loans which are
required to be distributed on any Certificate, without the consent of the
Holders of Certificates representing all of the Percentage Interests of the
Class or Classes affected thereby, or which are required to be distributed to
any Companion Participation Holder without the consent of such Companion
Participation Holder;

 

(ii)           alter the Servicing Standard or Trust Advisor Standard or
obligations of the Master Servicer or the Trustee to make a P&I Advance or a
Property Advance, without the consent of the Holders of Certificates
representing all of the Percentage Interests of the Class or Classes affected
thereby and the consent of all Companion Participation Holders affected thereby;

 

(iii)          change the percentages of Voting Rights of Holders of
Certificates which are required to consent to any action or inaction under this
Agreement; or

 

(iv)          amend any section hereof which relates to the amendment of this
Agreement without the consent of the Holders of all Certificates representing
all of the Percentage Interests of the Class or Classes affected thereby and the
consent of all Companion Participation Holders affected thereby.

 

Further, the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Trust Advisor and the Trustee, at any time and
from time to time, without the consent of the Certificateholders or any
Companion Participation Holder, may amend this Agreement to modify, eliminate or
add to any of its provisions to such extent as shall be necessary to maintain
the qualification of the Lower-Tier REMIC or the Upper-Tier REMIC as a REMIC,
the Grantor Trust as a grantor trust for federal income tax purposes or to
prevent the imposition of any additional material state or local taxes, at all
times that any Certificates are outstanding; provided that such action, as
evidenced by an Opinion of Counsel (obtained at the expense of the Trust Fund),
is necessary or helpful to maintain such qualification or to prevent the
imposition of any such taxes, and would not adversely affect in any material
respect the interest of any Certificateholder or any Companion Participation
Holder, as applicable.

 

In the event that neither the Depositor nor any successor thereto, if any, is in
existence, any amendment under this Section 10.08 shall be effective with the
consent of the Trustee, the Certificate Administrator, the Trust Advisor, the
Master Servicer and the Special Servicer, in writing, and to the extent required
by this Section 10.08, the Certificateholders and Companion Participation
Holders.  Promptly after the execution of any amendment, the Master Servicer
shall forward to the Trustee, the Certificate Administrator, the Trust Advisor
and the Special Servicer, and the Certificate Administrator shall furnish
written notification of the substance of such amendment to each
Certificateholder, each Companion Participation Holder, the 17g-5 Information
Provider (who shall promptly post such notice to the 17g-5 Information
Provider’s Website pursuant to Section 3.14(d) of this Agreement).

 

298

--------------------------------------------------------------------------------


 

It shall not be necessary for the consent of Certificateholders under this
Section 10.08 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall approve the substance thereof.  The
method of obtaining such consents and of evidencing the authorization of the
execution thereof by Certificateholders and Companion Participation Holders,
shall be subject to such reasonable regulations as the Trustee may prescribe;
provided, however, that such method shall always be by affirmation and in
writing.

 

Notwithstanding any contrary provision of this Agreement, no amendment shall be
made to this Agreement or any Custodial Agreement unless the Trustee and the
Certificate Administrator have received an Opinion of Counsel, at the expense of
the party requesting such amendment (or, if such amendment is required by any
Rating Agency to maintain the rating issued by it or requested by the Trustee
for any purpose described in clause (i), (ii) or (iii) of the first sentence of
this Section, then at the expense of the Trust Fund), to the effect that such
amendment is permitted hereunder and such amendment will not cause the
Lower-Tier REMIC or the Upper-Tier REMIC to fail to qualify as a REMIC, or the
Grantor Trust to fail to qualify as a grantor trust for federal income tax
purposes, or cause a tax to be imposed on the Trust Fund or any such Trust
REMIC.

 

Prior to the execution of any amendment to this Agreement or any Custodial
Agreement, the Trustee, the Certificate Administrator, the Trust Advisor, the
Special Servicer and the Master Servicer may request and shall be entitled to
rely conclusively upon an Opinion of Counsel, at the expense of the party
requesting such amendment (or, if such amendment is required by any Rating
Agency to maintain the rating issued by it or requested by the Trustee for any
purpose described in the first sentence of this Section 10.08 (which do not
modify or otherwise relate solely to the obligations, duties or rights of the
Trustee), then at the expense of the Trust Fund), stating that the execution of
such amendment is authorized or permitted by this Agreement.  The Trustee or the
Certificate Administrator may, but shall not be obligated to, enter into any
such amendment which affects the Trustee’s or the Certificate Administrator’s
own rights, duties or immunities under this Agreement.

 

Notwithstanding any contrary provision contained in this Agreement, no amendment
shall be made to this Agreement (i) which shall adversely affect the rights,
including (without limitation) as a third-party beneficiary hereunder, and/or
obligations of the Trust Asset Seller without the consent of the Trust Asset
Seller, or (ii) which shall alter any express rights granted to any Placement
Agent under this Agreement without the consent of the affected Placement Agent.

 

Promptly after the execution of any amendment to this Agreement, the Certificate
Administrator shall post a copy of the same to the Certificate Administrator’s
Website, deliver a copy of the same to the 17g-5 Information Provider who shall
post a copy of the same on the Certificate Administrator’s Website pursuant to
Section 3.14(d) of this Agreement, and thereafter, the Certificate Administrator
shall furnish written notification of the substance of such amendment to each
Certificateholder, the Depositor, the Servicer, the Special Servicer, the
Borrowers, the Placement Agents and the Rating Agencies.

 

299

--------------------------------------------------------------------------------


 

Section 10.09.         Confirmation of Intent.

 

It is the express intent of the parties hereto that the conveyance of the Trust
Fund (including the Trust Assets) by the Depositor to the Trustee on behalf of
Certificateholders as contemplated by this Agreement and the sale by the
Depositor of the Certificates be, and be treated, for all purposes other than
for accounting purposes only, as, a sale by the Depositor of the undivided
portion of the beneficial interest in the Trust Fund represented by the
Certificates.  It is, further, not the intention of the parties that such
conveyance be deemed a pledge of the Trust Fund by the Depositor to the Trustee
to secure a debt or other obligation of the Depositor.  However, in the event
that, notwithstanding the intent of the parties, the Trust Fund is held to
continue to be property of the Depositor then (a) this Agreement shall also be
deemed to be a security agreement under applicable law; (b) the transfer of the
Trust Fund provided for herein shall be deemed to be a grant by the Depositor to
the Trustee on behalf of Certificateholders of a first priority security
interest in all of the Depositor’s right, title and interest in and to the Trust
Fund and all amounts payable to the holders of the Trust Assets in accordance
with the terms thereof and all proceeds of the conversion, voluntary or
involuntary, of the foregoing into cash, instruments, securities or other
property, including, without limitation, all amounts from time to time held or
invested in the Collection Accounts, any Mortgage Loan Collection Account, the
Distribution Accounts, any Mortgage Loan REO Account and any Excess Liquidation
Proceeds Account whether in the form of cash, instruments, securities or other
property; (c) the possession by the Trustee (or the Custodian on its behalf) of
Notes and such other items of property as constitute instruments, money,
negotiable documents or chattel paper shall be deemed to be “possession by the
secured party” for purposes of perfecting the security interest pursuant to
Section 9-313 of the Delaware Uniform Commercial Code; and notifications to
Persons holding such property, and acknowledgments, receipts or confirmations
from Persons holding such property, shall be deemed notifications to, or
acknowledgments, receipts or confirmations from, financial intermediaries,
bailees or agents (as applicable) of the Trustee for the purpose of perfecting
such security interest under applicable law.  Any assignment of the interest of
the Trustee pursuant to any provision hereof shall also be deemed to be an
assignment of any security interest created hereby.  The Depositor shall, and
upon the request of the Master Servicer, the Trustee shall, to the extent
consistent with this Agreement and at the expense of the Trust Fund), take such
actions as may be necessary to ensure that, if this Agreement were deemed to
create a security interest in the Trust Assets or Mortgage Loans, such security
interest would be deemed to be a perfected security interest of first priority
under applicable law and will be maintained as such throughout the term of this
Agreement.  It is the intent of the parties that such a security interest would
be effective whether any of the Certificates are sold, pledged or assigned.

 

Section 10.10.         No Intended Third-Party Beneficiaries.

 

Except as specified in Section 10.12 of this Agreement, no Person other than a
party to this Agreement, the Trust Asset Seller or any Certificateholder shall
have any rights with respect to the enforcement of any of the rights or
obligations hereunder.  Without limiting the foregoing, the parties to this
Agreement specifically state that no Borrower, Manager or other party to a Trust
Asset is an intended third-party beneficiary of this Agreement.

 

300

--------------------------------------------------------------------------------


 

Section 10.11.         Entire Agreement.

 

This Agreement, and with respect to each Companion Participation Holder, the
related Participation Agreement, contain the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements, understanding, inducements
and conditions, express or implied, oral or written, of any nature whatsoever
with respect to the subject matter hereof.  The express terms hereof control and
supersedes any course of performance or usage of the trade inconsistent with any
of the terms hereof.

 

Section 10.12.         Third Party Beneficiaries.

 

Each of the Trustee, the Certificate Administrator, the Master Servicer and the
Special Servicer acknowledge that each Companion Participation Holder, and any
other depositor or issuer of any securitization involving any Companion
Participation is an intended third party beneficiary in respect of the rights
afforded it under this Agreement and may directly enforce such rights.  Each of
the Trustee, the Certificate Administrator, the Master Servicer and the Special
Servicer acknowledge that (i) the Trust Asset Seller and the Placement Agents
are third party beneficiaries with respect to Section 8.05(h) and Section 10.08
of this Agreement, the obligations of any such party to deliver information to
the 17g-5 Information Provider hereunder and the obligations of the 17g-5
Information Provider to post information to the 17g-5 Information Provider’s
Website and the express obligations of any party hereto to deliver or otherwise
make available documents, information or funds to the Trust Asset Seller or any
Placement Agent and (ii) the Trust Asset Seller is a third party beneficiary
with respect to Section 2.03(d), Section 2.03(e) and Section 2.03(g) of this
Agreement.

 

[NO FURTHER TEXT ON THIS PAGE]

 

301

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Depositor, the Master Servicer, the Special Servicer,
the Trustee, the Certificate Administrator and the Trust Advisor have caused
their names to be signed hereto by their respective officers thereunto duly
authorized all as of the day and year first above written.

 

 

ACRC 2013-FL1 DEPOSITOR LLC,

 

as Depositor

 

 

 

 

 

 

By:

/s/ Thomas A. Jaekel

 

 

Name: Thomas A. Jaekel

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

STATE OF           Illinois

)

 

) ss.:

COUNTY OF         Cook

)

 

On the 15th day of November in the year 2013, before me, the undersigned,
personally appeared Thomas A. Jaekel, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument, and that
such individual made such appearance before the undersigned in the city of
Chicago.

 

 

 

By:

/s/ Ellen M. Wilson

 

Signature and Office of individual taking acknowledgment

 

 

 

 

My Commission expires: Aug. 5, 2017

 

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Master Servicer

 

 

 

 

 

 

By:

/s/ Joseph Newell III

 

 

Name: Joseph Newel III

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

 

STATE OF North Carolina

)

 

) ss.:

COUNTY OF Mecklenburg

)

 

On the 14th day of November in the year 2013, before me, the undersigned,
personally appeared Joseph Newell III, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument, and that
such individual made such appearance before the undersigned in the city of
Charlotte.

 

 

 

By:

/s/ Erica L. Smith

 

Signature and Office of individual taking acknowledgment

 

 

 

 

My Commission expires: 7/15/2017

 

 

--------------------------------------------------------------------------------


 

 

ARES COMMERCIAL REAL ESTATE
SERVICER LLC, as Special Servicer

 

 

 

 

 

 

By:

/s/ Thomas A. Jaekel

 

 

Name: Thomas A. Jaekel

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

STATE OF Illinois

)

 

) ss.:

COUNTY OF Cook

)

 

On the 15th day of November in the year 2013, before me, the undersigned,
personally appeared Thomas A. Jaekel , personally known to me or proved to me on
the basis of satisfactory evidence to be the individual[s]) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument, and that
such individual made such appearance before the undersigned in the city of
Chicago.

 

 

 

By:

/s/ Ellen M. Wilson

 

Signature and Office of individual taking acknowledgment

 

 

 

 

My Commission expires: Aug. 5, 2017

 

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,
as Trustee

 

 

 

 

 

 

By:

/s/ Thais Hayum

 

 

Name: Thais Hayum

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

STATE OF Illinois

)

 

) ss.:

COUNTY OF Cook

)

 

On the 14th day of November in the year 2013, before me, the undersigned,
personally appeared Thais Hayum, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual[s]) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument, and that such individual
made such appearance before the undersigned in the city of Chicago.

 

 

 

By:

/s/ Christopher J. Nuxoll

 

Signature and Office of individual taking acknowledgment

 

 

 

 

My Commission expires: 4/15/2014

 

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as Certificate Administrator, Paying Agent and
Custodian

 

 

 

 

 

 

By:

/s/ Thais Hayum

 

 

Name: Thais Hayum

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

STATE OF Illinois

)

 

) ss.:

COUNTY OF Cook

)

 

On the 14th day of November in the year 2013, before me, the undersigned,
personally appeared Thais Hayum, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual[s]) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument, and that such individual
made such appearance before the undersigned in the city of Chicago.

 

 

 

By:

/s/ Christopher J. Nuxoll

 

Signature and Office of individual taking acknowledgment

 

 

 

 

My Commission expires: 4/15/2014

 

 

--------------------------------------------------------------------------------


 

 

TRIMONT REAL ESTATE ADVISORS, INC.,
as Trust Advisor

 

 

 

 

 

 

By:

/s/ John M. Charles

 

 

Name: John M. Charles

 

 

Title:   Authorized Signatory

 

--------------------------------------------------------------------------------


 

STATE OF Georgia

)

 

) ss.:

COUNTY OF Fulton

)

 

On the 14th day of November in the year 2013, before me, the undersigned,
personally appeared John M. Charles, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual[s]) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument, and that
such individual made such appearance before the undersigned in the city of
Atlanta.

 

 

 

By:

/s/Colleen Romano

 

 

Colleen Romano

 

 

Notary Public

 

 

 

 

My Commission expires: 9/12/2015

 

 

--------------------------------------------------------------------------------